     Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 1 of 463 Page ID
                                        #:7826


1                       UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
2
3     Federal Trade Commission,
                                               No. 8:20ícví287
4
                  Plaintiff,
5                                              FEDERAL TRADE
            vs.                                COMMISSION’S EXHIBITS IN
6
                                               SUPPORT OF ITS EX PARTE
7     OTA Franchise Corporation, et al.,       APPLICATION FOR TEMPORARY
                                               RESTRAINING ORDER AND
8
                  Defendants.                  ORDER TO SHOW CAUSE WHY A
9                                              PRELIMINARY INJUNCTION
                                               SHOULD NOT ISSUE
10
11
12
                                      VOLUME X
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           i
     Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 2 of 463 Page ID
                                        #:7827


1                            Exhibit Volume X: Table of Contents
2
3     EX 13       Attachment ZX (TradeStation Interrogatory Responses) .............. 7393
4                 Attachment ZY (Pacific Premier Bank Records)...........................7401
5                 Attachment ZZ (OTA Franchise Disclosure Document) ...............7404
6                 Attachment ZA (OTA Corp. – State Filings) .................................7631
7                 Attachment ZZB (NE Holdings – State Filings) ...........................7634
8                 Attachment ZZC (NEH Services – State Filings)..........................7639
9                 Attachment ZZD (Web Posting by Purported Insider) .................. 7644
10                Attachment ZZE (Patent) ...............................................................7658
11                Attachment ZZF (Press Release) ...................................................7679
12                Attachment ZZG (Keeley Hubbard IH Transcript)........................7682
13                Attachment ZZH (First Survey Results PowerPoint) .................... 7763
14                Attachment ZZI (Keeley Hubbard Emails) ...................................7800
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     ii
   Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 3 of 463 Page ID
                                      #:7828




    T TradeStation·
                                                     October 3, 2019

                                FOIA CONFIDENTIAL TREATMENT REQUESTED

           (Secure file transf er via link at securemail.ftc.gov)

           Mr. Reeve TyndaJl
           Federal Trade Commission, NW
           Mail Stop CC-8528
           Washington, DC 20580


                    Re:    TradeStation Securities, Inc. (FTC File No. 1823175)

           Dear Mr. Tyndall:

                   Th.is letter is submitted on behalf ofTradeStation Securities, Inc. ("TradeStation") in
           response to the September 12, 2019 Civil Investigative Demand ("CID") relating to the Federal
           Trade Commission's ("FTC") non-public investigation into the Subject Entities as defined in the
           CID Schedule. TradeStation bas completed the Meet-and-Confer with FTC staff counsel,
           Thomas Biesty and Andrew Hudson, and herewith provide answers and responses to the FTC
           Interrogatories and Document Requests (collectively, the "Information"). TradeStation
           appreciates the FTC's representation that it will not disclose the Information under the Freedom
           of Information Act, 5 U.S.C. § 552 ("FOIA"). TradeStation expressly requests nondisclosure of
           the Information, pursuant to FOIA Exemption 4, since the Information contains trade secrets and
           commercial or financial information which should be protected from public inspection.

                   Each Interrogatory and Document Request propounded in the CID is restated in bold
           italics with TradeStation's responses immediately underneath.

                 A. Interrogatories

           1.     Identify and describe in detail all accounts maintained or used by the Subject Entities
           (or any oftltem), including but not limited to the (a) account number; (b) account name; (c)
           account holder; (d) account opening date; and (e) account closing date.

                     Response to Interrogatory 1

                     Prelimina ry Statement

                      From September 1, 2016 through on or about September 30, 2019, the only accounts
              maintained or used by any of the Subject Entities were TradeStation brokerage accounts
              custodied in the name of OTA Franchise Corporation or OTA Franchise Corporation-
              International (collectively, "OTA") under the August 2013 Agreement and Non-U.S. Agreement
              described in the response to Interrogatory 2 below. They consisted of two (2) master equities


     8050 SW 10th Street, Plantation, FL33324    I T 954.652.7000 I 800.556.2022 I F 954.652.7300 I TradeStation.com
   -;,--
~~--
~

         --
           _-




                                                  Attachment ZX                                             EX 13
                                                                                                             7393
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 4 of 463 Page ID
                                   #:7829


    Mr. Reeve Tyndall                                                                 FOIA Confidential Treatment Requested
    October 3, 2019
    Page2

    accounts, for stocks, options and other exchange-traded funds ("Equities Accounts"), and three
    (3) master commodity futures accounts for commodity and financial index futures ("Futures
    Accounts") (collectively, the "OTA Accounts"). The OTA Accounts were used for no purpose
    other than as educational tools to provide training to students in the classrooms of OTA and its
    franchisees (the "OTA Classrooms"), and were not to be used to seek or gain profit of any kind.
    While the OTA Accounts were used for educational purposes in the OTA Classrooms by both
    OTA Instructors and OT A Classroom Students, they were accounts solely with OTA and not any
    other person or entity (including any franchisee of OTA). The OTA Instructors and OTA
    Students were able to use these master OT A Accounts in the OT A Classrooms for educational
    training purposes through "subaccount" designations, which permitted separate individual access
    under the master OTA account being used; however, subaccounts were not separate accounts,
    but only technological coding and access enablement so that OTA Instructors and OT A Students
    could use their own classroom computer terminals and track their own progress in educational
    training exercises under the master OTA Account being used in the OTA Classrooms.

          The answers for (a) through (e) oflnterrogatory 1 for such Equities Accounts and Futures
    Accounts are as follows:

      Account No.           Type                      Account Name                Opening              Closing
                                                                                  Date L               Date2
         17305154           Equities/Options          OTA Franchise               06/ 13/2008
                                                      Corporation
         18210655           Equities/Options          OTA Franchise               12/ 19/2008
                                                      Corporation-INT'L
      21033213              Futures                   OTA Franchise               09/25/2009
                                                      Corporation
      21081111              Futures                   Online Trading              09/26/2009
                                                      Academy Franchise
                                                      International
         2105459P           Futures                   OTA Franchise               07/ 17/2018           07/1 8/2019
                                                      Corporation


     2.     Describe ill detail the.financial relationship between You and the Subject Entities (or
     any of them), including but not limited to: (a) any amounts paid by You to the Subject Entities
     (or any of them) for or relating to the referral ofOTA Students or the opening or use of
     accounts by OTA· Students; (b) any discounts to Your fees or other incentive offered to OTA
     Students for the opening or use ofaccounts; and (c) any amounts paid by the Subject Entities
     (or any of them) to You. Such description shall include the dates or time p erw ds during which
     any of the described pay ment arrangements were in eff ect.


     1
       The August 2013 Agreement, referenced in response to Interrogatory 2 below, superseded and replaced a similar
     agreement between the parties dated September 3, 2008.
     2
       For.those accounts without clos ing dates, TradeStation and OTA are in the process of winding them down pursuant
     an August 15, 20 19 termination without cause notice given by OTA to TradeStation prior to TradeStation's rece.i pt
     of the CID (see Response to Document Production 3 below).




                                                Attachment ZX                                                             EX 13
                                                                                                                           7394
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 5 of 463 Page ID
                                   #:7830


    Mr. Reeve Tyndall                                                                   FO!A Confidential Treatment Requested
    October 3, 2019
    Page3

              Response to Interrogatory 2

           From September 1, 2016 through September 30, 20 I 93, TradeStation and its affiliate,
    TradeStation International Ltd ("TIL'') (formerly known as TradeStation Europe Ltd ("TSIL")),
    a United Kingdom private company, had contractual/business relationships with OTA Franchise
    Corporation (again, defined for purposes of these responses as "OTA"), but none of the other
    Subject Entities. Those contractual/business relationships were pursuant to three (3) contracts:
    (i) Agreement, dated August 1, 2013, between TradeStation and OTA Franchise Corporation (the
    "August 2013 Agreement"); (ii) Agreement for Educational Use of Trading Application, dated
    September 3, 2008, between TSIL (now TIL) and OTA Franchise Corporation, as amended by
    First Amendment, dated January 21, 2010, to Agreement for Educational Use of Trading
    Application (as amended, the ''Non-U.S. Agreement"); and (iii) Services Agreement, dated
    March 10, 2014, between TradeStation and OTA Franchise Corporation, a Nevada corporation
    (the "March 2014 Agreement").

              These contractual/business relationships for the subject period are described as follows:

             August 2013 Agreement: Under the August 2013 Agreement, TradeStation provided to
    OTA Classrooms, for use by OTA Instructors and OTA Students for education and training
    relating to equities, options and futures (the "Relevant Asset Classes"), (a) the TradeStation
    display platform, which permits users to conduct charting and analysis and initiate trade order
    messages (the "Trading Application"), (b) related real-time market data from exchanges, and (c)
    the OTA Accounts described in the response to Interrogatory 1 (collectively, the "Classroom
    Online Technology Tools"). TradeStation did not charge OTA for use of the Classroom Online
    Technology Tools, subject to maximum use limits. In exchange, OTA agreed that OTA
    Classrooms would not use display platforms and related functions to educate and train OTA
    Students with regard to the Relevant Asset Classes other than the Classroom Online Technology
    Tools, and OTA sent to TradeStation Securities each week lists of students who completed
    courses relating to the Relevant Asset Classes in OTA Classrooms. TradeStation agreed that any
    such OTA Student who became a TradeStation brokerage customer would be offered a 20%
    commission discount from TradeStation's standard, published commission rates until the cost of
    the OTA class taken by the OTA Student was recouped. No amounts were paid by TradeStation
    to OTA for, or based on, such lists, or whether a student ended up opening or using a
    TradeStation brokerage account. The August 2013 Agreement related only to OTA Classrooms
     in the United States.

     Non-U.S. Agreement. The Non-U.S. Agreement is similar to the August 2013 Agreement,
     except that this agreement applied to OTA Classrooms outside of the United States.

     March 2014 Agreement. This agreement is separate from the August 2013 Agreement and the
     Non-U.S. Agreement. Under the March 2014 Agreement, OTA provided to TradeStation
     Securities traditional marketing opportunities, such as web-display and email advertisements and
     promotions, in exchange for a fixed monthly payment of $67,000. The specific services and
     monthly payment terms were to be reviewed each year. For the 2017 calendar year, the agreed-

     3
      There has been no business relation.ship with any of the Subject Entities after September 30, 2019 other than the
     wind down of accounts referenced in footnote 2 above.




                                                 Attachment ZX                                                                  EX 13
                                                                                                                                 7395
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 6 of 463 Page ID
                                   #:7831


    Mr. Reeve Tyndall                                                       FOIA Confidential Treatment Requested
    October 3, 2019
    l?age4

    upon monthly fee paid was $63,333.33, plus TradeStation purchased three customary name
    sponsorships for OTA conferences during the 2017 year, one in March for $5,000, one in July
    for $35,000 and one in October for $35,000. For the 2018 calendar year, the agreed-upon
    monthly fee paid was $63,333.33, plus TradeStation purchased two customary name
    sponsorships for OTA conferences during the 2018 year, one in March for $20,000, and one in
    October for $50,000. After December 2018, this agreement continued on a month-to-month
    basis at the $63,333.33 monthly fee rate, no conference sponsorships were purchased, the
    agreement formally terminated on September 14, 2019, and the last $63,333.33 payment made to
    OTA was for the July 2019 month.

    3.      Describe in detail the accounts opened by or f or OTA Students, including: (a) the
    type(s) of sucli accounts (if more tlian one); (b) the number of eaclt type ofaccount opened in
    each year from September 1, 2016 to present; and (c) tlie average Lengtli oftime active trading
    occurred in sucli accounts.

              Response to Interrogatory 3

      (a)               Eauities/Options                    Futures
      (b)               8,592                               7,067
      (c)               See Orders Executed column in the   See Orders_Executed column in the
                        Excel Chart titled                  Excel Chart titled
                        OTA_Accounts.xlsx in response to    OTA_Accounts.xlsx in response to
                        Document Request 5.                 Document Request 5.

    4.      Describe in detail tliefees You charge to OTA Students wlio open or use accounts
    including but not limited to: (a) f ees related to margin use; (b) f ees for or relating to placing
    orders for the purcliase or sale of tradeable assets; and (c) f ees for or relating to executing
    orders for the purchase or sale of tradeable assets.

              Response to Interrogatory 4

            The fees TradeStation charges to OTA Students who opened or use accounts are the
    standard fees charged to a typical TradeStation retail client. These fees are outlined in detail at:
    https://www.tradestation.com/pricing/. For your convenience, copies of the pricing pages, as of
    October 2, 2019, are attached at Bates Nos. TSS000001-TSS000020. Some of these fees may
    have changed during the relevant time period. TradeStation will produce legacy versions of the
    pricing pages upon request.

     5.     Describe in detail the extent and circumstances under which You execute trades for
     OTA Students on margin, in wliole or in part, or otherwise extend credit or refrain from
     requiring full p ayment or security f or the cost or potential cost ofa trade.

               Response to Interrogatory 5

             OTA Students are treated like all other TradeStation customers in regards to margin
     trading regardless of the Relevant Asset Class used. Each TradeStation customer (including all




                                              Attachment ZX                                                     EX 13
                                                                                                                 7396
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 7 of 463 Page ID
                                   #:7832


    Mr. Reeve Tyndall                                                     FOIA Confidential Treatment Requested
    October 3, 2019
    Page5

    OTA Students who become TradeStation customers) may decide how, and to what extent, they
    want to apply leverage (i.e., margin) to their trading strategies. Each OTA Student who qualifies
    for, and opens, a TradeStation account is required to sign a customer agreement that contains
    provisions that allow TradeStation to offer margin trading (Copies of the current versions of the
    TradeStation Securities account agreements (futures, equities and options) are attached at Bates
    Nos. TSS000021-TSS000053 . Each OTA Student also receives, and acknowledges having read,
    the Margin Disclosure Statement at the time of account opening (see Bates Nos. TSS000054.

           If an OTA Student wants to trade equities or exchange-traded funds on margin, their
    buying power is calculated in accordance with Regulation T (12 C.F.R. § 220), FINRA Rule
    4210 and TradeStation's own margin requirements. This type of margin trading may be
    employed by customers using either regular margin or day trading margin for customers who
    qualify as pattern day traders. (A copy ofFINRA Rule 4210 is attached at Bates Nos.
    TSS000055-TSS000098. Easy-to-understand, investor-oriented explanations of margin trading
    can be found at:

           https://www.finra.org/investors/learn-to-invest/advanced-investing/day-trading-margin-
    reguirements-know-rules (Bates Nos. TSS000099-TSS000101);

           https://www.finra.org/investors/learn-to-invest/advanced-investing/purchasing-margin
    (Bates Nos. TSS000102-TSS0001 03); and

          https://www.finra.org/investors/learn-to-invest/advanced-investing/understanding-
    margin-accounts (Bates Nos. TSS000104-TSS000105).

           Commodity futures margin is the amount of money that a customer must deposit and
    keep on hand with its futures commission merchant when a futures position is opened. It is not a
    down payment, and you do not own the underlying commodity. A good explanation of how
    commodity futures margin works can be found at:

            https://www.cmegroup.com/education/courses/introduction-to-futures/margin-know-
     what-is-needed.html (Bates Nos. TSS000 106-TSS000 107).

    6.     If You provide any services to OTA Instructors on terms other than those offered to the
    general public, describe in detail the nature of such terms and how they differ from those
    offered to the general public.
          Response to Interrogatory 6
        During the relevant time period, OTA Instructors were offered the following terms which
     were different than TradeStation's standard rates and fees:

          Equities Flat Ticket

          •    Commission-free trading for stocks, ETFs, and options
                    -Equity Trades up to 10,000 shares, .$001/share assessed thereafter
                    -Direct-routed orders will be charged an additional $.005/share




                                           Attachment ZX                                                          EX 13
                                                                                                                   7397
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 8 of 463 Page ID
                                   #:7833


    Mr. Reeve Tyndall                                                      FOIA Confidential Treatment Requested
    October 3, 20 I9
    Page 6

                    -$14.95 fee applies for options exercises or assignments
                    -For early options exercises/assignments, $1.50/contract fee applies with $5.95
                    minimum
         •    No base commission for options up to 50 contracts per trade
                    -Option Trades up to 50 contracts, $.SO/contract assessed thereafter
                    -$.SO/contract fee for index options
                    -Direct routing options orders incur an additional $LOO/contract
                    -No options cancellation fees
         •    No TradeStation software fees for platform, RadarScreen and Portfolio Maestro

         Futures Flat Ticket

         •    Discounted commissions for futures: $.45/contract per side with no carry charge
         •    No TradeStation software fees for platform, RadarScreen and Portfolio Maestro


         B. Document Requests
    1.     For all accounts identified in response to Interrogatory 1, produce statements for all
    sub-accounts intended/or use by OTA Instructors,Jor the time p eriod September 1, 2016 to
    present.
           Response to Document Request 1

           Full compliance with Document Request 1 would result in an extremely large Excel file.
    During the Meet-and-Confer with FTC staff counsel, it was agreed that TradeStation can,
    preliminarily, produce a representative sample of the trading records. Attached is an Excel
    spreadsheet titled Branch Trading.xlsx that contains order record history for all OTA branches
    from July 1, 2019 through July 8, 2019. IfFTC staff counsel wants additional documents
    responsive to Document Request 1, please inform the undersigned.
     2.     Produce statements for all OTA Instructor accounts,Jor the time period September 1,
     2016 to present.

               Response to Document Request 2

           Pursuant to a letter dated October 2, 2019, FTC staff counsel has extended the time for
     TradeStation's response to Document Request 2 until October 17, 2019.

     3.     Produce all contracts or other Documents evidencing any agreement or arrangement
     with or pertaining to the Subject Entities (or any ofthem).

               Response to Document Request 3

               Documents responsive to Request 3 are attached at Bates Nos. TSS000108-TSS000150.

     4.    Produce all complaints from OTA Students or relating to the Subject Entities (or any
     ofthem).




                                            Attachment ZX                                                          EX 13
                                                                                                                    7398
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 9 of 463 Page ID
                                   #:7834


    Mr. Reeve Tyndall                                                     FOIA Confidential Treatment Requested
    October 3, 2019
    Page 7



              Response to Document Request 4
           During the Meet-and-Confer, FTC staff counsel agreed to limit Document Request 4 to
    only those complaints from OTA Students complaining about OTA and the services provided by
    OTA. TradeStation has no such complaints responsive to Document Request 4, as so limited by
    FTC staff counsel.

    5.      Produce documents s ufficient to sltow,for all accounts opened by or for OTA
    Students: (a) the opening date; (b) the opening balance; (c) the Humber of trade orders placed;
    (d) the number oftrades executed; (e) the average balance, from account opening to date; (/)
    the highest balance ever achieved from account opening to date; (g) the total amount of all
     withdrawals from the account; (It) the total amount ofall depos its to the account; (i) the
    closing balance, or, if none, the current balance; and (j) the total amount off ees paid to You
    from or relating to the account.

              Response to Document Request 5
            Attached is an Excel spreadsheet titled OTA_Accounts.xlsx with information responsive
    to Document Request 5 (a-f and i). Also attached is a Text file titled
    MoneyMovement Fee PipeDelimted.del with information responsive to Document Request 5 (g,
    h and j). The "average balance" and " highest balance" columns are based on end-of-day
    valuations. The "opening date" is either the fund date (if the account was funded) or the
    approved date (if never funded) . Please let us know if you require any assistance understanding
    this data

              Feel free to contact me with any questions.




                                    /       Senior Vice President and General Counsel

     CC:      Thomas Biesty, Esq.
              Andrew Hudson, Esq.
              Herbert Walton, Chief Compliance Officer




                                           Attachment ZX                                                      EX 13
                                                                                                               7399
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 10 of 463 Page ID
                                    #:7835



                                     Certificate of Compliance
                          FOIA Confidential Treatment Requested by TradeStation Securities, Inc.



      Re: Civil Investigative Demand (Matter No. 1823175)

      To: TradeSt ation Securities, Inc. (the "Firm")

      I do certify that all of the documents, information and tangible things required pursuant to the above-
      referenced Civil Investigative Demand, which are in the possession, custody, control, or knowledge of the
      Firm, have been submitted to the U.S. Federal Trade Commission, subject to the understanding that the
      documents produced in response to Document Request No. 5 consist of various data files which were
      created by the Firm following numerous discussions with FTC staff (the "Files"). The Files contain
      responsive data retrieved from the Firm's back and middle office records and the customer relationship
      management database and, in some cases, were summarized to conform to the FTC staff's requests. The
      Firm believes the Files contain reasonably accurate information. The Firm notes that FTC staff has not, as
      of the date of this Certificate, requested copies of monthly statements and trade confirmations generated
      on behalf of OTA Students, which, the Firm subm its, reflect the most accurate books and records of
      activity in the OTA Students' accounts. The documents

      If a document or tangible t hing responsive to this Civil Investigative Demand has not been submitted, the
      objections to its submission and the reasons for the objection have been stated.

      If an interrogatory or portion of the request has not been fully answered or a portion of the report has
      not been completed, the objections to its submission and the reasons for the objections have been stated.

      I verify that, subject to the provisos set forth above, the responses to the CID are complete and true and
      correct to my knowledge.

      I certify under penalty of perjury that the foregoing is true and correct.

                                                                 Signature:

                                                                 Name:             Herbert L. Walton

                                                                 Title:            Chief Compliance Officer



      Sworn to before me this day:




                                              Attachment ZX                                                   EX 13
                                                                                                               7400
        Account Holder's Names       Account Holder's Addresses       Account Numbers      Types of Accounts
        OTA FRANCHISE CORPORATION    17780 FITCH STE 200, IRVINE CA   •   1111!1113653     •   ANALYZED BUSINESS CK
                                     92614-6060                       •   ~         984    •   ANALYZED BUSINESS CK
                                                                      •             8513   •   ANALYZED BUSINESS CK
                                                                      •   -         8166   •   ANALYZED BUSINESS CK
                                                                      •                    •   ONE YEAR CD
                                                                      •                    •   ONE YEAR CD
                                                                      •             708    •   ANALYZED BUSINESS CK
                                                                      •
                                                                      •
                                                                          •:        490
                                                                                    272
                                                                                           •
                                                                                           •
                                                                                               ANALYZED BUSINESS CK
                                                                                               ANALYZED BUSINESS CK
                                                                      •             280    •   ANALYZED BUSINESS CK
                                                                      •             298    •   ANALYZED BUSINESS CK
                                                                      •             038    •   ANALYZED BUSINESS CK
                                                                      •             046    •   ANALYZED BUSINESS CK
                                                                      •             158    •   ANALYZED BUSINESS CK
                                                                      •             391    •   BUSINESS MONEY MARKET

        OTA REAL ESTATE INC         I 17780 FITCH STE 200, IRVINE CA •    a 16             •   ANALYZED BUSINESS CK
                                                                                                                                                                      #:7836




                                      92614-6060                     •    111136
        NEWPORT EXCHANGE             •   17780 FITCH STE 200,         •   •         690    •   ANALYZED BUSINESS CK
        HOLDINGS INC                     IRVINE CA 92614-6060         •             757    •   ANALYZED BUSINESS CK
                                     •   18004 SKY PARK CIR STE                      001       COMMERCIAL LOAN
                                         140, IRVINE CA 92614-6427
                                                                      •                    •
                                                                      •              002   •   COMMERCIAL LOAN
                                                                      •              003   •   COMMERCIAL LOAN
                                                                      •              006   •   COMMERCIAL LOAN
                                                                      •              003   •   COMMERCIAL LOAN
                                                                      •              004   •   COMMERCIAL LOAN
                                                                      •              004   •   COMMERCIAL LOAN
                                                                      •              008   •   COMMERCIAL LOAN
                                                                      •   lllls12          •   ONE YEAR CD
                                                                      •   ~95              •   ONE YEAR CD




 7401
EX 13
                                                                                                                                  Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 11 of 463 Page ID




                                                                 Confidential                                          PPB12742


                                                           Attachment ZY
        OTA TAX PROS INC            17780 FITCH STE 200, IRVINE CA    x          7424           x   ANALYZED BUSINESS CK




                                                                          I
                                    92614-6060
        NEH SERVICES INC            x 17780 FITCH STE 200,            x        5733             x   ANALYZED BUSINESS CK
                                       IRVINE CA 92614-6060           x        1979             x   BUSINESS MONEY MARKET
                                    x 18004 SKY PARK CIR STE          x         0006 - (NEH     x   COMMERCIAL LOAN
                                       140, IRVINE CA 92614-6427          SERVICES INC IS THE   x   COMMERCIAL LOAN
                                                                          GUARANTOR AND
                                                                          NEWPORT EXCHANGE
                                                                          HOLDING INC IS THE
                                                                          BORROWER)
                                                                      x         0010 - (NEH




                                                                          I
                                                                          SERVICES INC IS THE
                                                                          BORROWER)

        ONLINE TRADING ACADEMY      18004 SKY PARK CIR STE 140,       x          1690           x   ANALYZED BUSINESS CK
        (DBA) - LINK WITH NEWPORT   IRVINE CA 92614-6427              x          1757           x   ANALYZED BUSINESS CK
        EXCHANGE HOLDINGS INC
        REDACTED


        REDACTED
                                                                                                                                                                           #:7837




        REDACTED




 7402
EX 13
                                                                                                                                       Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 12 of 463 Page ID




                                                                  Confidential                                              PPB12743

                                                           Attachment ZY
        EYAL SHACHAR                                     x   BASIC CHECKING
                       SANTA ANA, CA                     x   BASIC CHECKING
                                                         x   CONSUMER MONEY MARKET
                                                         x   LIFE STY 50 NON INT




                                         -- --
                                                                                                                                #:7838




 7403
EX 13
                                                                                            Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 13 of 463 Page ID




                                          Confidential                           PPB12744

                                       Attachment ZY
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 14 of 463 Page ID
                                    #:7839

     ~ ONLINE TRADING
     J:;J ACADEMY
                                    FRANCHISE DISCLOSURE DOCUMENT

                                       OTA FRANCHISE CORPORATION
                                             A Nevada corporation
                                           17780 FITCH, SUITE 200
                                         IRVINE, CALIFORNIA 92614
                                                949-475-5652
                                          www.tradingacademy.com

         OTA Franchise Corporation offers franchises for the training of trading, investment and financial
 education services to independent operators throughout the United States under the names OTA Franchise
 Corporation, Online Trading Academy® and OnlineTradingAcademy.com ®.

          The total investment necessary to begin operation of an Online Trading Academy Center ranges
 from $389,800 to $684,500 per Center. This amount includes $100,000 to $250,000 that must be paid to
 us or an affiliate.

         This Disclosure Document summarizes certain provisions of your Franchise Agreement and other
 information in plain English. Read the disclosure document and all accompanying agreements carefully.
 You must receive this disclosure document at least 14 calendar days before you sign a binding agreement
 with, or make any payments us or an affiliate in connection with the proposed franchise sale. Note,
 however, that no government agency has verified the information contained in this document.

         You may wish to receive your Disclosure Document in another format that is more convenient for
 you. To discuss the availability of disclosures in different formats, contact Ralph Loberger at OTA Franchise
 Corporation, 17780 Fitch, Suite 200, Irvine, California 92614.

         The terms of your contract will govern your franchise relationship. Don’t rely on the disclosure
 document alone to understand your contract. Read all of your contract carefully. Show your contract and this
 disclosure document to an advisor, like a lawyer or accountant.

          Buying a franchise is a complex investment. The information in this disclosure document can help
 you make up your mind. Information about comparisons of franchisors is available. More information on
 franchising, such as “A Consumer’s Guide to Buying a Franchise”, which can help you understand how to use
 this Disclosure Document is available from the Federal Trade Commission. You can contact the FTC at 1-
 877-FTC-HELP or by writing to the FTC at 600 Pennsylvania Avenue, NW, Washington, DC 20580. You can
 also visit the FTC’s home page at www.ftc.gov for additional information. Call your state agency listed on
 Exhibit D or visit your public library for other sources of information on franchising.

          There may also be laws on franchising in your state. Ask your state agencies about them.

             THE ISSUANCE DATE OF THIS DISCLOSURE DOCUMENT IS MARCH 30, 2018




 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018

                                                           i

                                               Attachment ZZ                                           EX 13
                                                                                                        7404
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 15 of 463 Page ID
                                    #:7840
                                               STATE COVER PAGE

        Your state may have a franchise law that requires a franchisor to register or file with a state
 franchise administrator before offering or selling in your state.       REGISTRATION OF THIS
 FRANCHISE WITH A STATE DOES NOT MEAN THAT THE STATE RECOMMENDS IT OR HAS
 VERIFIED THE INFORMATION IN THIS DISCLOSURE DOCUMENT.

        Call the state franchise administrator listed on Exhibit D for information about the
 franchisor, or about franchising in your state.

       MANY FRANCHISE AGREEMENTS DO NOT ALLOW YOU TO RENEW UNCONDITIONALLY
 AFTER THE INITIAL TERM EXPIRES. YOU MAY HAVE TO SIGN A NEW AGREEMENT WITH
 DIFFERENT TERMS AND CONDITIONS IN ORDER TO CONTINUE TO OPERATE YOUR BUSINESS.
 BEFORE YOU BUY, CONSIDER WHAT RIGHTS YOU HAVE TO RENEW YOUR FRANCHISE, IF ANY,
 AND WHAT TERMS YOU MIGHT HAVE TO ACCEPT IN ORDER TO RENEW.

 Please consider the following Risk Factors before you buy this franchise:

       1.    THE FRANCHISE AGREEMENT REQUIRES ARBITRATION FOR NEARLY ALL
 DISPUTES BETWEEN YOU AND US, AND ALSO PROVIDES FOR A FACE-TO-FACE MEETING AND
 MEDIATION TO SETTLE DISPUTES. THE MEDIATION, ARBITRATION (AND ANY LITIGATION) WILL
 TAKE PLACE IN THE COUNTY WHERE OUR THEN-CURRENT HEADQUARTERS ARE LOCATED
 (CURRENTLY IRVINE, CALIFORNIA), AND THAT MAY COST YOU MORE AND RESULT IN A LESS
 FAVORABLE SETTLEMENT THAN IF THESE PROCEEDINGS TOOK PLACE IN YOUR HOME STATE.
 COSTS OF THESE PROCEEDINGS MAY BE GREATER THAN IN YOUR HOME STATE.

       2.    THE FRANCHISE AGREEMENT PROVIDES THAT CALIFORNIA LAW GOVERNS THE
 AGREEMENT AND THIS LAW MAY NOT PROVIDE THE SAME PROTECTIONS AND BENEFITS AS
 CALIFORNIA LAW. YOU MAY WANT TO COMPARE THESE LAWS.

       3.    WE MAY TERMINATE THE FRANCHISE AGREEMENT IF YOU FAIL TO ACHIEVE
 MINIMUM PERFORMANCE AND FINANCIAL STANDARDS.

          THERE MAY BE OTHER RISKS CONCERNING THIS FRANCHISE.

          Effective Date: See the next page for state effective dates.




 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018

                                                           ii

                                               Attachment ZZ                                     EX 13
                                                                                                  7405
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 16 of 463 Page ID
                                    #:7841
                                            STATE EFFECTIVE DATES

        The following states require that the Franchise Disclosure Document be registered or filed
 with the state, or be exempt from registration: California, Hawaii, Illinois, Indiana, Maryland,
 Michigan, Minnesota, New York, North Dakota, Rhode Island, South Dakota, Virginia, Washington
 and Wisconsin.

         This Franchise Disclosure Document is registered, on file or exempt from registration in the
 following states having franchise registration and disclosure laws, with the following effective
 dates:

          California:       Exempt

          Hawaii:

          Illinois:

          Indiana:

          Maryland:

          Michigan:

          Minnesota:

          New York:

          North Dakota:

          Rhode Island:

          South Dakota:

          Virginia:

          Washington:

          Wisconsin:

               In all other states, the effective date of this Franchise Disclosure Document is the
                                      issuance date of March 30, 2018




 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018

                                                           iii

                                               Attachment ZZ                                      EX 13
                                                                                                   7406
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 17 of 463 Page ID
                                    #:7842

                                      OTA FRANCHISE CORPORATION
                                    FRANCHISE DISCLOSURE DOCUMENT
                                          TABLE OF CONTENTS


 ITEM I         THE FRANCHISOR, AND ANY PARENTS, PREDECESSORS AND AFFILIATES           1
 ITEM 2         BUSINESS EXPERIENCE                                                    3
 ITEM 3         LITIGATION                                                             5
 ITEM 4         BANKRUPTCY                                                             6
 ITEM 5         INITIAL FEES                                                           6
 ITEM 6         OTHER FEES                                                             6
 ITEM 7         ESTIMATED INITIAL INVESTMENT                                          11
 ITEM 8         RESTRICTIONS ON SOURCES OF PRODUCTS AND SERVICES                      14
 ITEM 9         FRANCHISEE’S OBLIGATIONS                                              17
 ITEM 10        FINANCING                                                             18
 ITEM 11        FRANCHISOR’S ASSISTANCE, ADVERTISING, COMPUTER SYSTEMS AND
                TRAINING                                                              19
 ITEM 12        TERRITORY                                                             31
 ITEM 13        TRADEMARKS                                                            36
 ITEM 14        PATENTS, COPYRIGHTS AND PROPRIETARY INFORMATION                       39
 ITEM 15        OBLIGATIONS OF THE FRANCHISEE TO PARTICIPATE
                IN THE ACTUAL OPERATION OF THE FRANCHISE BUSINESS                     40
 ITEM 16        RESTRICTIONS ON WHAT FRANCHISEE MAY SELL                              42
 ITEM 17        RENEWAL, TERMINATION, TRANSFER AND DISPUTE RESOLUTION                 43
 ITEM 18        PUBLIC FIGURES                                                        46
 ITEM 19        FINANCIAL PERFORMANCE REPRESENTATIONS                                 46
 ITEM 20        OUTLETS AND FRANCHISEE INFORMATION                                    49
 ITEM 21        FINANCIAL STATEMENTS                                                  57
 ITEM 22        CONTRACTS                                                             57
 ITEM 23        RECEIPTS                                                              58

 Exhibits

 Exhibit A         Franchise Agreement with Exhibits

 Exhibit B         Financial Statements
 Exhibit C         ACH Debit Authorization
 Exhibit D         List of State Administrators and Agents for Service of Process
 Exhibit E         State Addendum to Disclosure Document and Franchise Agreement
 Exhibit F         Statement of Prospective Franchisee
 Exhibit G1        List of Franchisees
 Exhibit G2        List of Reacquired or Transferred Franchisees
 Exhibit H         GMS Participation Agreement
 Exhibit I         Receipt




 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018

                                                           iv

                                               Attachment ZZ                        EX 13
                                                                                     7407
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 18 of 463 Page ID
                                    #:7843


                                      OTA FRANCHISE CORPORATION
                                    FRANCHISE DISCLOSURE DOCUMENT

 ITEM 1:     THE FRANCHISOR AND ANY PARENTS, PREDECESSORS AND AFFILIATES

          To simplify the language in this Disclosure Document, "OTA," “we,” “us,” “Company” or “our” means
 the Franchisor, OTA Franchise Corporation, that does business under the names OTA Franchise
 Corporation, and Online Trading Academy. "You" means the person who buys the franchise. If a corporation,
 limited liability company or partnership is awarded a franchise, “you” generally includes the franchisee’s
 owners. OTA is a Nevada corporation that was incorporated as OTA Franchise Corporation on March 8,
 2004. Our principal business address is 17780 Fitch Avenue, Irvine CA 92614. Capitalized words that are
 not defined in this Disclosure Document have the meaning described in the Franchise Agreement.

           OTA's agent for service of process is listed in “Exhibit “D”.

         Our parent company is Newport Exchange Holdings, Inc. (“NEHI”), a California corporation,
 incorporated on December 29, 1999. The principal business address of NEHI is also 17780 Fitch Avenue,
 Irvine CA 92614. NEHI currently operates one Online Trading Academy® Center similar to the business
 offered under this Disclosure Document. NEHI began operating the Center in Irvine, CA in 1999 and opened
 a Center in San Diego California in October 2013. The San Diego Center was transferred to an incoming
 franchisee in December 2017. NEHI does not and has never sold franchises for the business being
 franchised or any other line of business.

         NEHI also owns all of the stock of Online Trading Academy, a California corporation formed on
 March 19, 1998. This entity operated similar training classes and developed some of the concepts on which
 our current System is based. This entity also conducted some limited licensing activities using the mark
 “Online Trading Academy.com®” over a period of approximately 8 months between late 2000 until early
 2001 to foreign nationals with businesses located in foreign countries. This entity still exists but has been
 non-operational since September of 2001. Online Trading Academy.com provides no services or products
 to Online Trading Academy franchisees. The principal business address of Online Trading Academy is also
 17780 Fitch Avenue, Irvine CA 92614.

          Our affiliate, NEH Services, Inc., (“NEHSI”) is a California corporation incorporated January 3, 2000.
 The principal business address of NEHSI is also 17780 Fitch Avenue, Irvine CA 92614. The agent for
 service of process is Theodore M. Hankin at 1400 Quail Street., Ste. 200, Newport Beach, CA92660. NEHSI
 has the right to acquire qualifying tuition loan agreements from our approved tuition loan provider as
 described in Item 10 below. NEHSI does not and has never operated a business of the type being franchised,
 nor offered franchises for the business being franchised. NEHSI has not offered franchises for sale in any
 other line of business.

          Our affiliate OTA Tax Pros, Inc., (“OTP”) is a California corporation incorporated June 22, 2011. The
 principal business address of OTP is also 17780 Fitch Avenue, Irvine CA 92614. The agent for service of
 process is Theodore M. Hankin at 1400 Quail Street., Ste. 200, Newport Beach, CA92660. OTP is currently
 offering tax seminars and services through its website and as part of a bundle of services included in
 programs sold through franchised locations and through our Company Owned Locations. We require our
 franchisees to offer OTP services to their customers. OTP does not and has never operated a business of
 the type being franchised, nor offered franchises for the business being franchised. OTP has not conducted
 business in any other line of business nor offered franchises for sale in any other line of business.

         Our affiliate OTA Real Estate, Inc. dba OTA Real Estate (“OTARE”) is a California corporation
 incorporated July 2, 2014. The principal business address of OTARE is also 17780 Fitch Avenue, Irvine CA
 92614. The agent for service of process is Theodore M. Hankin at 1400 Quail Street., Ste. 200, Newport
 Beach, CA92660. From July 2014 through December 2017 OTARE offered real estate investment seminars
 and services through its website and in Company Owned territories and often hosted at our Company Owned
 Locations. During this time OTARE and OTA entered into Collaborative Pilot Programs with OTA
 OTA Franchise Corporation FTC Disclosure Document
 March 30, 2018

                                                        1
                                              Attachment ZZ                                             EX 13
                                                                                                         7408
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 19 of 463 Page ID
                                    #:7844


 franchisees to test certain aspects of the OTARE business concept. The pilot period is now completed and
 OTA Real Estate Inc., has stopped offering these services. OTA now includes a range of Real Estate courses
 as an additional asset class which is part of the OTA approved curriculum. Franchisees wishing to offer the
 Real Estate Classes curriculum, services and/or bundled curriculum and services to their customers may do
 so. OTARE does not and has never operated a business of the type being franchised, nor offered franchises
 for the business being franchised. OTARE has not conducted business in any other line of business nor
 offered franchises for sale in any other line of business.

           OTA began offering franchises on April 20, 2004 on a limited basis. The business of OTA is to offer
 franchises for trading education and financial education and training centers operated by independent
 owners and operators (the “Online Trading Academy Center”, “OTA Center” or “Center”) throughout the
 United States and other countries that utilize our distinctive format and method of doing business (the
 “System”) and our proprietary, copyrightable and/or trade secret information and materials (“Intellectual
 Property”) offering our clients efficient and cost-effective trading and financial education solutions. Our
 activities in general, and the trading and financial education for individuals who wish to trade for their own
 account using licensed third parties, and training programs that we franchise in particular, are undertaken to
 develop, maintain and enhance the awareness of the Online Trading Academy brand and the value of the
 Intellectual Property as well as to build our reputation for total service throughout the United States and in
 other countries. Neither the franchisee nor the franchisor nor any of its affiliates will open customer accounts
 or provide trading services, i.e., customers may not open accounts and trade through the franchisees or the
 franchisor.

          As of December 31, 2017, we operated ten Online Trading Academy® Centers similar to the
 business offered under this Disclosure Document in Westwood Los Angeles California; Woodland Hills Los
 Angeles California, Sacramento California, New York City, New York; Long Island, New York, Cincinnati,
 Ohio, Boston Massachusetts, Austin, Texas and London, England and Vancouver Canada as described in
 Item 20. Of these ten, the three located in Austin Texas, Cincinnati Ohio and Sacramento California, are
 Satellite Centers.

         The standard terms and conditions for the operation of the Franchised Business are described in
 the Franchise Agreement (“Franchise Agreement”).

           Before you begin operations, you must obtain all required licenses and approvals to operate the
 franchised business, including compliance with state and other educational institution, franchising and
 related requirements. Each state and some local jurisdictions have different registration, licensing and other
 requirements for those involved in trading and financial education and training centers, which we describe
 only in very general terms below. While we can pass on to you information we have received, you are the
 only one responsible for investigating the rules and regulations that apply within your Territory before
 purchasing your franchise. You must pay applicable license or permit fees, which may vary from territory to
 territory.

          State and other requirements vary widely (and can change over time) and we strongly urge you to
 research the applicability of all legal requirements before signing any binding documents, paying any
 amounts or making any other commitments. In some States there may be industry specific laws and
 regulations regarding education and training which may apply to the operation of an Online Trading Academy
 Center in your Territory. It is your obligation to comply with all applicable laws. These laws, and their
 interpretations, could materially affect your ability to do business.

 The market for your business is the general public who desire to learn to trade and invest for their own
 account using licensed third parties and those who seek an education in financial matters in general. The
 market is developing and may depend on economic trends. Although there are no direct competitors with
 physical campuses in multiple locations throughout the US, you will be competing with all others who
 provide trading and financial education and training at all different price points and with a variety of
 resources. Such entities may include t3Live (formerly Pristine) and TradeWarrior. Other online trading and
 investing education is available through Investopedia, Udemy and Great Courses, and free trading and

 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           2
                                                Attachment ZZ                                            EX 13
                                                                                                          7409
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 20 of 463 Page ID
                                    #:7845


 investing education is available through brokers such as TD Ameritrade and E*Trade. There are also
 indirect competitor systems who offer real estate courses such as Fortune Builders/Than Merrill, and Rich
 Dad Education and various for-profit on-line entities. Neither we nor any predecessor or affiliates have
 offered any franchises in a similar line of business. OTA does not offer franchises in any other line of
 business.

         A fundamental requirement of your joining and remaining part of the Online Trading Academy
 System will be your commitment to the operation of your Online Trading Academy Center in accordance
 with the then-current Online Trading Academy System. During the term of the Franchise Agreement, you
 must, at all times, develop and operate your Center in compliance with all System standards and the
 Manuals, as we may modify in the future.

          You should also understand the following business realities: Operating an Online Trading Academy
 Center involves substantial risks, which cannot be eliminated. We do not guarantee your success or any
 level of profits or otherwise. Among other things, you’ll be responsible for an aggressive, proactive local
 marketing effort using the techniques of the Online Trading Academy System. Your possible success is
 dependent on the location or area you choose, the local market for the products and services offered,
 competition, your business ability in operating your Franchised Business, the extent to which you follow the
 Online Trading Academy System, your financial and other resources available to you. Although our
 principals have experience operating similar Affiliate-owned, Online Trading Academy Centers, our business
 model continues to evolve.

         We retain the right to award, or not award, an Online Trading Academy Franchise to any prospective
 franchisee, regardless of the stage of the franchise award process, costs expended by the prospective
 franchisee or otherwise. We may award franchises on different terms, to suit the circumstances of a specific
 transaction.

           OTA has elected to become a public benefit corporation and to become certified as a “B Corp” which
 are for-profit companies certified by the nonprofit, B Lab, to meet rigorous standard for corporate
 responsibility. A B Corp is a relatively new type of certification for companies who commit to use the power
 of business to solve social and environmental problems. Effective July 21, 2017 OTA Franchise Corporation
 became a Certified B Corp. https://www.bcorporation.net/community/ota-franchise-corporation. The
 certification is provided by B Lab using tools and services provided by B Lab to measure and manage our
 impact (referred to as the “Measures What Matters” campaign), using our mission to enrich lives worldwide
 with exceptional financial education to be the best for the world.



 ITEM 2:            BUSINESS EXPERIENCE

 Eyal Shahar – Director, President and Secretary

          Mr. Shahar is currently Sole Director, President and Secretary of OTA. He is also President and Co-
 Founder of Newport Exchange Holdings, Inc. located in Irvine, California, and has been since its inception
 in 1999. As President of OTA, he is responsible for the direction of the company’s global expansion and he
 is involved in the day-to-day operations in marketing, finance and sales.

 Gene Longobardi – Chief Operating Officer

        Mr. Longobardi was promoted to Chief Operating Officer in September 2011. Before that, he became
 our Senior Vice President of Franchise Operations in November, 2007.

 Aaron Neilsen – Chief Financial Officer

           Mr. Neilsen became our Chief Financial Officer in November, 2009. Before that, from February,
 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           3
                                                Attachment ZZ                                        EX 13
                                                                                                      7410
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 21 of 463 Page ID
                                    #:7846


 2005 to October, 2009, Mr. Neilsen served as Chief Financial Officer for Gatekeeper Systems, located in
 Irvine, California.

 Sam Seiden - Chief Trading Strategist

         Sam Seiden became our Chief Trading Strategist effective January 2018. Prior to that Sam was our
 Chief Education Products and Services Officer from October 2012 through December 2017. Previously he
 was Vice President of Education from September 2010 through September 2012. Before that, he was
 Director of Online Education beginning in August, 2009. Before that, he served as Online Education Director
 for OTA from February 15, 2007 to August, 2009.


 Jeremy Nosek - Chief Marketing Officer

         Jeremy Nosek was promoted to Chief Marketing Officer in July 2014. Previously Jeremy was Vice
 President of Global Services from September 2012. Prior to that he was our Director of Global Marketing
 Services from June 2011 through August 2012. Prior to this time, he became our Director of Online Marketing
 in October, 2009. Before that, Mr. Nosek served as Online Marketing Manager from October 2007 to
 October, 2009.

 Eyal Marmareli – Chief Technology Officer

        Eyal Marmareli was promoted to Chief Technology Officer in July 2014. Previously, from February
 2011 Eyal was our Vice President of Information Technology. Prior to that he was our Director of Technology
 from March 2008 to February 2011.

 Tony Harkey - Vice President of Marketing

          Mr. Harkey joined OTA as Vice President of Marketing in December, 2006.

 Steve Albin – Vice President of Operations

          Steve Albin has been serving as our Vice President of Operations since May, 2008 to the present.

 Ralph Loberger – Vice President of Business Development

        Mr. Loberger joined us as Vice President of Franchise Development in May, 2005. Effective
 December 2010, Mr. Loberger’s title became Vice President of Business Development, and Mr. Loberger is
 now responsible for both franchise development and business development

 Nicola McDowall – General Counsel

         Nicola McDowall joined us as General Counsel in March 2013. Before that, she served as President
 of McDowall Law P.C. from August 2006 through March 2013 located in Orange County, California. Nicola
 McDowall is a Certified Specialist, Franchise and Distribution Law State Bar of California Board of Legal
 Specialization.

 Drew Cartwright – Director of Training and Development

          Drew Cartwright joined OTA as Franchise Training manager in January 2008.

 Mark Patrick – Vice President of Franchise Support

         Mark Patrick was promoted to Vice President in December 2016. Mark originally joined OTA as
 Director of Franchise Support in November 2011.

 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           4
                                                Attachment ZZ                                       EX 13
                                                                                                     7411
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 22 of 463 Page ID
                                    #:7847


 Lisa Kolibar – Vice President of Marketing

 Lisa joined us as Vice President of Marketing in August 2016. Previously from August 2015 to August 2016,
 she was Senior Director Customer Relationship Management, at Experian Consumer Services. From March
 2010 through July 2015, Lisa was Director, Customer Relationship Management Mitsubishi Motors North
 America in Cypress, CA.

 Todd Coe – Director of Franchise Support

 Todd joined us as Franchise Support Manager in November 2012 and was promoted to Director of Franchise
 Support effective February 2018.


 ITEM 3:            LITIGATION

         Fernando Gonzales v. Newport Exchange Holdings, Inc., dba Online Trading Academy, a California
 corporation, OTA Franchise Corporation, a Nevada corporation, Eyal Shahar, an individual and Michael
 McMahon, an individual, and Does 1 to 10, inclusive. (Case No. CV09-03784 GW (AGRx). On May 28,
 2009, Gonzalez filed a complaint for copyright infringement, breach of contract, fraud, and related causes of
 action, alleging that he is the rightful owner of the copyrights for the Broad Market Analysis and Active
 Investor course materials, and alleging that he was falsely promised that he would be paid substantial
 money, over and above what he was already paid by Online Trading Academy (the “Lawsuit”). OTA filed a
 Motion to Compel Arbitration. The Motion was granted and this matter was ordered to arbitration.

         On October 20, 2010, the arbitrator issued his interim award, in favor of OTA, declaring OTA to be
 the prevailing party. A final award of attorneys’ fees and costs was issued in favor of OTA. Gonzalez has
 filed bankruptcy. Thus, it is unlikely OTA will collect amounts Gonzalez owes under the arbitrator’s final
 award.

 Franchisor Initiated Litigation:

 On or about January 21, 2013 Franchisor served a demand for arbitration for unpaid royalty fees and
 declaratory relief: OTA Franchise Corporation vs. More Champs, Inc. and James Champa. The matter was
 filed with FranArb, Inc. (dba “FAM”) effective January 29, 2013 and was assigned Case No. 13A0101. The
 FAM arbitration occurred on April 25, 2013. In an Arbitration Award dated May 16, 2013 the arbitrator
 awarded OTA Franchise Corporation the sum of $188,955.82 as damages for breach of contract. In addition
 the arbitrator awarded OTA Franchise Corporation the arbitrators fees of $16,558 and gave declaratory relief
 to OTA Franchise Corporation specifically stating that the offsets and damage claims made by More
 Champs, Inc. and James Champa were without merit and that the franchise agreement was and is fully
 enforceable and remains enforceable as to all post termination provisions. On or about May 30, 2013
 Franchisor filed a Complaint in the Superior Court of the State of California, County of Orange seeking (1)
 Confirmation of the Arbitrator’s Final Award and (2) Judgment against the Alter Ego and Guarantor James
 Champa. The case is OTA Franchise Corporation v. More Champs Inc., and James Champa, Case number
 30-2013-00651835-CU-MC-CJC. On or about July 10 James F Champa filed a Motion to Vacate the
 Arbitration Award pursuant to C.C.P. 1286.2 and 1281.9 or, in the alternative to dismiss as to James F.
 Champa Pursuant to C.C.P. 430.10(e) and request for hearing. The hearing was held on October 28, 2013.
 The matter was taken under submission and a Minute Order issued on November 6, 2013 denying the
 Motion to Vacate the Arbitration Award. Franchisor filed a Motion to Confirm the Arbitration Award and on
 February 13, 2014 the court entered Judgment in favor of Franchisor according to the terms of the Arbitration
 award ($205,513.82) with interest at a rate of 10% from May 16, 2013. In addition Franchisor was awarded
 the costs incurred in the suit.


           Other than this one action, no litigation is required to be disclosed in this Item.


 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           5
                                                Attachment ZZ                                         EX 13
                                                                                                       7412
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 23 of 463 Page ID
                                    #:7848


 ITEM 4:           BANKRUPTCY

                   No bankruptcies are required to be disclosed in this Item.

 ITEM 5:           INITIAL FEES

         The initial franchise fee ranges from $100,000 to $250,000 based on population and designated
 marketing area (“DMA”) ranking. The population figures are derived from an independent zip code directory
 service or other source selected by us as based on current census data and the designated market area
 ranking is derived from the then current Neilsen Media Markets report. The initial franchise fee, including
 additional fees for increased population segments within each additional zip code and or DMA, is paid in full
 on signing the Franchise Agreement and becomes part of our general funds. There is no limitation on its
 use by us.

        All initial fees are entirely non-refundable except as expressly provided in the Franchise Agreement.
 You understand that the initial franchise fee may not be the same for all franchisees and may take into
 account factors such as size of territory, number of franchises to be awarded, or otherwise.

          If you are unable to acquire a site for the Center within the 120 day time frame described more fully
 in Item 11, we may terminate the Franchise Agreement. If we terminate the Franchise Agreement, we may
 refund you the lesser of (a) 1/2 of the initial franchise fee paid to us or (b) the initial franchise fee paid to us,
 less all our expenses related to your franchise, but only if you sign a General Release and a document
 acceptable to us that preserves the post termination provisions of the Franchise Agreement described in
 Item 17.

          Any attendee, including you, that fails to satisfactorily complete our initial training program will not
 be permitted to continue in a management capacity at your Center. If after additional training, at your sole
 cost and expense, you do not satisfactorily complete the initial training, the Franchise Agreement will be
 cancelled by us. If we terminate the Franchise Agreement, we may refund you the initial franchise fee paid
 to us, less all our expenses related to your franchise but only if you sign a General Release and a document
 acceptable to us that preserves the post termination provisions of the Franchise Agreement described in
 Item 17.

 ITEM 6:            OTHER FEES

  Type of Fee (1)       Amount                             Due Date              Remarks
  Ongoing Royalty       The greater of $3,000 or           Ongoing Royalty Fee   The greater of a) 10% of Monthly
  Fee (4)               10% of Monthly Gross               must be received by   Gross Volume, or b) the monthly
                        Volume (2) commencing on           us on or before the   minimum. The monthly minimum
                        the earlier of the date you        15th day of each      during the first year is $3,000,
                        open your Center or 120            applicable month      and increases to $4,000 in the
                        days after the Effective Date      during the term of    second year, $5,000 in the third
                        of your Franchise                  Franchise             year and $6,000 in the fourth year
                        Agreement. Thereafter,             Agreement.            and each subsequent year. If this
                        beginning on the 1st                                     is a Renewal Franchise, the
                        anniversary of the Royalty                               minimum royalty will be $6,000
                        Commencement Date, 10%                                   per month.
                        of Monthly Gross Volume or
                        the required monthly
                        minimum, whichever is
                        greater.




 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           6
                                                Attachment ZZ                                                 EX 13
                                                                                                               7413
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 24 of 463 Page ID
                                    #:7849


  Type of Fee (1)       Amount                             Due Date              Remarks
  Marketing and         Greater of $1,000 or 3% of         Must be received by   Minimum subject to inflation
  Advertising Fee       Monthly Gross Volume               us on or before the   adjustment.
  (3 and 4)                                                15th day of each
                                                           applicable month
                                                           during term of
                                                           Franchise
                                                           Agreement.
  Special               Not more than $50,000 in           Must be received by   Payments may be set up on a
  Marketing             any one year                       us on or before the   three to six month payment plan.
  Projects (3)                                             15th day after        Minimum subject to inflation
                                                           invoice(s) has been   adjustment.
                                                           received

  Center Marketing A minimum of 15% of Gross Verification of                     At least $15,000 per month
  Activities (3)   Volume                    expenditure due as                  payable to us for Global
                                             we request.                         Marketing Services (3); the rest
                                                                                 payable to third party suppliers.
                                                                                 Minimum subject to inflation
                                                                                 adjustment.
  Portal           Not to exceed $100 per    Must be received by                 Fee may be adjusted annually in
  Subscription Fee Month                     us on or before the                 a reasonable amount.
  (“Network                                  15th day of each
  Connection”)                               applicable month
                                             during term of
                                             Franchise
                                             Agreement.
  Website Service $195 per month for hosting Payable on a                        Subject to inflation adjustment.
  Fee             and scheduling updates per monthly basis as                    Work beyond the ordinary will be
                  Online Trading Academy     determined by us.                   billed separately.
                  Center.


  Search Engine         $295 per month per Online          Payable on a          Subject to inflation adjustment.
  Key Word              Trading Academy Center             monthly basis as
  Positioning Fee       you operate.                       determined by us.
  (7)

  Trading Costs         $50 - $100 per month per           Payable monthly as    Subject to inflation adjustment or
  and Software          workstation used in                determined by us.     vendor price changes.
  Data Fee (8)          classroom training


  Email Fee             Up to $400 per month per           Payable monthly as    Subject to inflation adjustment or
                        Center.                            determined by us      vendor price changes including
                                                                                 costs for excess usage.


  Email Hosting         Current pass through fee is        Email Hosting Fee     Current pass through fee is $7
  Fee                   $7 per user per month                                    per user per month (If you are
                                                                                 operating a Center within a
                                                                                 Center each employee counts
                                                                                 only once)

 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           7
                                                Attachment ZZ                                               EX 13
                                                                                                             7414
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 25 of 463 Page ID
                                    #:7850


  Type of Fee (1)       Amount                             Due Date                Remarks
  Salesforce            Current License fee of             2 months prior to       Licenses are on an annual basis
  License               $1,200 per user per year.          opening and as each     and cannot be pro-rated should
                        One Salesforce license is          Educational             a Center lose a user. The
                        required for Center and one        Counselor or Student    franchise agreement estimates
                        for each Education                 Support Specialist is   $1,200 - $1,500 per license to
                        Counselor and Student              hired.                  cover third party annual costs
                        Support Specialist.                                        increases.
  Transfer              5% of the gross sales price        Before                  See FA Section 9.2(K):
  Fee                   or a minimum fee of                consummation of         Transferee pays additional
                        $25,000 if you sell your           transfer.               $15,000 transition assistance fee
                        franchised business.

  Renewal Fee           $20,000                            At the time of          Minimum subject to inflation
                                                           election to renew.      adjustment.
  Interest Fee          Due on all amounts past            Due only if payments    No amounts charged will exceed
                        due                                are late.               or violate any applicable legal
                                                                                   restrictions.


  Late Payments   $150 for the 1st late report             Due only if payments No amounts charged will exceed
  and Reports Fee and/or late payment,                     are late.            or violate any applicable legal
                  increasing by $100 for each                                   restrictions.
                  occurrence so that the late
                  fee for the 2nd late report or
                  payment is $250, and the
                  3rd is $350 and so on.
  Indemnification An amount equal to the                   Upon being incurred     You are obligated to indemnify
                  value of all losses and                  by us.                  us from all losses and expenses
                  expenses incurred by us                                          incurred in any action that is
                                                                                   based upon any of the items
                                                                                   listed in Section 16.2 of the
                                                                                   Franchise Agreement.
  Initial Franchise     No charge for the 1st 3            Before commencing       You are responsible for travel,
  Training              people. We may charge up           training.               lodging, and meals for you and
                        to $250/day per person for                                 all personnel while training.
                        more than 3 people.

  Sales Personnel No charge                                Within 60 days of       You are responsible for travel,
  and Operations                                           hire – for all staff    lodging, and meals for you and
  Administrative                                           throughout the Term     all personnel while training.
  Personnel
  Training (4 Days)
  Instructor Fee        Current rate is $690 per day Two weeks in                  On an as needed basis.
                        (or $670 per day if paid via advance if                    Franchise Agreement 8.1(h) (12)
                        ACH) and is subject to       scheduling allows
                        change. For certain classes
                        the Instructor Fee may be
                        incentive based.




 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           8
                                                Attachment ZZ                                                EX 13
                                                                                                              7415
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 26 of 463 Page ID
                                    #:7851


  Type of Fee (1)       Amount                             Due Date                Remarks
  Annual Meeting        A reasonable fee not to            Before attending the    Required annual business
                        exceed $600 per attendee           meeting.                meeting for Franchisee and
                        per meeting may be                                         General Manager and all full
                        charged                                                    time supervisorial or managerial
                                                                                   personnel.
  Audit                 Cost of the audit, including, As incurred                  Only payable if we audit and as
                        accounting fees, and related                               a result of your failure to timely
                        travel and per diem charges                                submit reports or
                                                                                   understatement of Gross
                                                                                   Volume in excess of 2%.
  Management Fee $600/day per manager                      Within 5 business       Only payable if you default and
                                                           days of our notice to   we exercise our right to manage
                                                           you.                    the Center until all defaults are
                                                                                   cured.

  Late Opening          $5,000 per month                   By the 5th day of       Only payable if you fail to select
  Fee (9)                                                  each applicable         a Site and we elect to extend the
                                                           month                   opening period by 90 days in lieu
                                                                                   of termination

   Sales                Currently 5% of Sales              Upon the close of a     Payable to us for the provision
   Commission           price                              transfer of the         of a buyer for the Franchised
   Fee                                                     Franchised              Business (Franchise
                                                           Business                Agreement Section 9.2(k))

   Online class         The then current flat fee          Payment shall be        We may charge your
   and services         per class sold                     paid at the time of     designated ACH bank account
   fulfillment fee                                         the sale.               if the fee is not paid timely.
   (10)                                                                            (Franchise Agreement Section
                                                                                   14.4)
   Online Retake        $200 per student who               Payment shall be        We may charge your
   Fees                 purchases any course with          paid on the day of      designated ACH bank account
                        lifetime retakes.                  the sale.               if the fee is not paid timely.
                                                                                   (Franchise Agreement Section
                                                                                   4.15)
  Special Events     Currently Range between               Within 7-15 days of   Payable to us if you elect to hire
  Fee                5% and 9 %of revenues                 the date of the event our staff to put on a special
                     generated from the event                                    event at your Center or in your
                     and additional fees are                                     Territory. (Franchise Agreement
                     charged if additional sales                                 Section 4.16)
                     support is requested
  National TV        A Pro Rata Contribution to            Quarterly sums paid     Subject to (i) quarterly review of
  Advertising        National TV Advertising               by installments,        proposed National TV
  Contribution Pilot spend – currently ranging             monthly as              Advertising campaigns by us
  Program (12)       between $4,000 to $13,000             determined by us        and the FAC and (ii) change in
                     per franchisee Center per                                     pro rata calculation methods and
                     month. The range could                                        (iii) number of operating
                     increase to between                                           franchisees and company owned
                     $11,000 - $20,000 per                                         locations, (iv) in our Business
                     month during the pilot.                                       Judgement. (Franchise Agt.
                                                                                   sections 4.19 and 10.7)
 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           9
                                                Attachment ZZ                                                  EX 13
                                                                                                                7416
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 27 of 463 Page ID
                                    #:7852



 (1)      All fees are uniformly imposed by and are payable to OTA Franchise Corporation, except for the
 certain of the Center Marketing Activities expenditure which may be payable to third party suppliers. You
 must participate in our then-current electronic funds transfer and reporting program(s). (See Exhibit C) All
 royalties owed and any other amounts designated by us must be received or credited to our account by pre-
 authorized bank debit by end of business on or before the 15th day as stated above. All fees are non-
 refundable.

 (2)     Gross Volume includes all charges and/or revenues that are received or earned by you (and/or
 any franchisee related affiliate) in accordance with OTA’s revenue recognition policies as set out in the
 Manuals:

          A) by, at or with regard to your Online Trading Academy Center;
          B) relating to the kinds of goods or services available now or in the future through an Online
          Trading Academy Center and/or distributed in association with the Marks or the System;
          C) relating to the operation of any similar business;
          D) with respect to any tenants or subtenants; and/or
          E) with respect to any co-branding activities.

         Client contract sales which comply with OTA’s then current approved payment terms shall be
 included in Gross Volume on a cash basis and all other sales and/or billings, whether collected or not, will
 be included in Gross Volume in full when a sales agreement has been executed. Gross Volume does --      not
 include sales tax collected and paid when due to the appropriate taxing authority and actual customer
 refunds, adjustments and credits. You must register for a resale license and collect and report sales tax in
 compliance with all applicable laws.

 (3)     The Marketing and Advertising Fee, and Center Marketing Activities requirements are explained in
 detail in Item 11 of this Disclosure Document. Franchisees are required to participate in our Global Marketing
 Services. Participants will pay to us an initial deposit of $15, 000 which must be renewed up to the $15, 000
 minimum every month depending upon the sum expended in the previous month. Within this program,
 participants either (i) pay for actual usage based on the cost of delivered lead generation or class
 registration or attendance on a monthly basis or (ii) proportional to Franchisee’s share of media costs as
 described and calculated in accordance with the relevant GMS Program Description. See Item 8 and Item
 11 for a description of this program. Participation in the Global Marketing Services is included in the Local
 Advertising Fees requirement.

       Special Marketing Projects will be financed with funds outside the scope of the Marketing Fund.
 (Franchise Agreement Section 10.6). All Franchised Businesses will contribute to the cost of Special
 Marketing Projects including company owned Centers. Such funding may be initially provided by Franchisor
 and franchisees will be invoiced during the relevant financial year, or Franchisor may require that franchisees
 provide up front contributions to such costs. There may be more than one Special Market Project in any one
 calendar year. Payment for the Special Marketing Projects shall be made as set out in section 4.18 of the
 Franchise Agreement.

 (4)      To insure that we receive full Royalty Fees and any Marketing Fees to which we may be entitled, as
 the amount thereof may vary from time to time, you will pay us, upon demand, whether in arrears, in advance,
 in a lump sum or in the same manner as Royalties and Marketing Fees are paid to us, the amount of all
 taxes paid by us to any governmental authority on revenue we earn or collect based upon your use of our
 intellectual property or other intangibles or based upon the existence of this Agreement, within the
 governmental authority’s domain during each of our fiscal years throughout the entire term of the Franchise
 Agreement.

 (5)   The Customer Relation Management Program Fee is explained at Section 4.9 of the Franchise
 Agreement.

 (6)      Please see Section 10.6 of the Franchise Agreement, for further information on this fee –
 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           10
                                                Attachment ZZ                                           EX 13
                                                                                                         7417
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 28 of 463 Page ID
                                    #:7853



 (7)       Please see Section 10.3 B of the Franchise Agreement for further information on this fee.

 (8)       Please see Section 8.2 (b) of the Franchise Agreement for further information on this fee.

 (9)       Please see Section 3.1 (C) of the Franchise Agreement for further information on this fee.

 (10)     The Online Class Fulfillment Fee payable to Us for each online class are currently charged on a flat
 fee per student per class basis and are subject to change on thirty days’ notice by OTA or its Affiliates at
 any time. Payment of the Online Class Fulfillment Fees by Franchisee must be made to Us through Our
 online store immediately upon the sale of the online courses, or shall be paid as described in the Franchise
 Agreement at Section 4.14. All such payments will be made via a transactions process which will occur
 within 7-14 days of the date of sale, and will include a cancellation period If you fail to make any payments
 required on or before the day which is 30 days after the reported sale we will charge the designated bank
 account directly at any time after the 30 day period via ACH transfer. For any bundle of programs that
 includes services (in addition to online fulfillment of classes) we may charge a one-time fee to set up the
 purchaser with access to those services. For the purposes of payment this fee is due at the time of sale (like
 an Online Fulfilment Fee) and may change from time to time. One time set fees for services are currently
 charged for Mastermind and Financial Matters services

 (11) From time to time we may operate global referral programs designed to acquire high quality and
 inexpensive registrations. Your participation in any such program will be mandatory and for every referred
 customer to your Center who registers for a class you will be charged for the cost of the rewards to the
 referring customer. Referral programs will be designed to pay for themselves and direct expenses and
 administrative costs may be passed through to participating franchisees.

 (12) In 2018 after a unanimous vote of acceptance by the FAC we implemented a pilot program to use the
 collective purchasing power of the US franchisees and company owned locations to facilitate national
 advertising and reduce the costs of acquiring TV air time nationally. In addition, some TV air time for
 infomercials can only be acquired nationally so the National TV Campaign provides access to cable channels
 not otherwise accessible to franchisees. If, and as, this program continues, you will be required to pay the
 pro rata share of National TV Advertising (as defined in section 10.7 of the Franchise Agreement) for your
 Territory. All US centers including, franchisor owned Centers, are charged their pro rata share of the total
 quarterly advertising spend. You will be billed monthly in advance in installments to cover the next calendar
 quarter spending. At the date of this Agreement the current monthly fees range for participating franchisees
 range between $4,436 (1.9% pro rata share) to $12,903 (5.5% pro rata share). TV Air time needs to be
 acquired quarterly in advance. The program monthly spend may be increased or decreased and the program
 may be amended, changed or discontinued at any time. (Franchise Agreement section 4.19)


 ITEM 7:       ESTIMATED INITIAL INVESTMENT

                                    YOUR ESTIMATED INITIAL INVESTMENT

  Type of Expenditure         Amount                       Method of     When Due            To whom payment is to
                                                           Payment                           be made
  Initial Franchise Fee     $100,000 - $250,000,           One Payment   Upon signing        Us
  (see Note 9)              based on population                          Franchise
                            and DMAs.                                    Agreement
  Grand Opening             $5,000 to $10,000              As arranged   As incurred         Third Party Suppliers
  Costs
  Travel & Related          $5,000 to                      As arranged   As incurred         Airlines, Hotels &
  Expenses for              $8,000                                                           Restaurants, etc.
  Training (Note 1)
  Computer & office         $75,000 to                     As arranged   As incurred         Third Party Suppliers.
  equipment &               $90,000                                                          Some or all may be
 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           11
                                                Attachment ZZ                                           EX 13
                                                                                                         7418
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 29 of 463 Page ID
                                    #:7854


  classroom furniture                                                                          leased which will lower
  and furnishings and                                                                          the initial costs.
  related equipment
  (Note 2)
  Real Estate Lease         $24,000 - $60,000              As arranged     At lease signing    Landlord
  Fees (Note 3)
  Inventory and             $7,000 to $9,500               As arranged     As incurred         Third Party Suppliers
  Supplies

  Permits & Licenses        $3,500 to $4,000               As arranged     As incurred         Various Government
                                                                                               Agencies
  Telephone                 $7,000 to $8,000               As arranged     As incurred         Your local telephone
  Equipment &                                                                                  company & Internet
  Internet Installation                                                                        Service Provider
  Signage,                  $7,500                         One Payment     Before Opening      Our Approved Vendor
  Promotional &
  Marketing Materials
  (Note 4)
  Legal & Accounting        $5,000 to $10,000              As arranged     As incurred         Third Party Suppliers
  Insurance (Note 5)        $800 to $1,500                 As arranged     Before Opening      Insurance Company

  Establish a Live          $0 to $26,000                  As Arranged     Before first        Paid to us or approved
  Trading Account for                                                      Online Trading      Broker Dealer
  education only with                                                      Academy
  Approved Broker                                                          Training Course
  Dealer (Note 6)
  Additional Operating      $150,000 - $200,000            As arranged     As Incurred         Not Applicable
  Funds for 3 Months
  (Note 7)
  Total Estimated           $389,800 to $684 ,500
  Initial Investment
  (excluding real
  estate) (Note 8)


 Notes:

 1. You must pay for your transportation, accommodations, meals and other expenses associated with the
 initial training program. The initial training will take place at our headquarters in Irvine, California and your
 actual expense will depend on the cost of traveling from your home to Irvine, California and the number of
 people you bring to training. We reserve the right to assess a reasonable training fee not to exceed $250/day
 per person for training more than 3 attendees as described in Item 5.

  2. As described in Items 8 and 11, you must purchase or lease certain computer hardware/software and
 related equipment for the operation of the Franchised Business. The specific quality and brand of the
 equipment is described in the Franchise Agreement, or the Manuals, though the source of the equipment is
 up to you. We will make every effort to help you with the most efficient resources. The schedule above
 assumes purchase of the equipment for a two classroom Center, although leasing would lower these
 investment figures. You may elect to lease a three-classroom facility in which case your equipment and
 furniture costs may increase, and range between: $37,000 to $45,000, depending on the size of the
 additional space. You must also ensure that your personnel are trained to use the QuickBooks software as
 described in Item 11.

 3. This estimate is based on a two-classroom facility and covers a range of an initial payment of two months
 deposit to a two months deposit plus the first three months estimated rent. This number will differ according
 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           12
                                                Attachment ZZ                                             EX 13
                                                                                                           7419
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 30 of 463 Page ID
                                    #:7855


 to the amount of any free rent period at the start of the lease and the TI build out allowance. It may be
 possible that the cost of the build out may be subsidized by the landlord or paid for by landlord and amortized
 over the life of the lease. You are advised to work with your real estate advisors in this respect. The table
 does not reflect an amount for investment in real estate or build out of your Center since you may either
 lease or buy business premises. We anticipate that the facility will generally be leased. Costs reflect a two
 month lease deposit plus monthly rent through the start-up phase. For a three classroom facility the costs
 may increase by a range between $4,000 to $25,000 depending on the size of the additional space

 4. Before opening your center, or within 30 days of acquiring an existing Franchise Business if needed, you
 will purchase from our approved vendor and install a “Franchise Start-up Kit” which will include certain
 required signage, plaques and other center merchandising and art work. (see Franchise Agreement Section
 3.3)

 5. You shall have in effect on the Effective Date and maintain during the term of the Franchise Agreement,
 insurance in the types and amounts outlined in the Manual. You must pay for all insurance premiums
 including comprehensive general liability insurance and workman’s compensation. You must name us as an
 additional insured at your expense and furnish us annually with certificates of insurance along with,
 insurance policy endorsements and other evidence of compliance with these requirements. These policies
 of insurance shall not be subject to cancellation or modification except with 30 days prior written notice to
 us. You are liable for any cost and expense, including attorneys’ fees, which we incur, associated with any
 matters insured pursuant to the insurance required under the Franchise Agreement. The insurance policies
 described in the Manuals are minimum requirements and Franchisee may purchase and maintain additional
 insurance policies or insurance policies with greater coverage limits.

 6. This item is required to perform live trading in your Online Trading Academy classes. You must have an
 open Trading Account with an Online Trading Academy approved Broker Dealer. At the date of this
 Disclosure Document we have made arrangements for our franchisees to use educational only trading
 platforms using sub accounts under our master agreement with our currently approved Broker Dealer. These
 arrangements are not guaranteed to continue and we will make commercially reasonable efforts to maintain
 these arrangements throughout the term of the Franchise Agreement. If we are unable to maintain this type
 of arrangement with a Broker Dealer you may have to open your own account which would require a
 minimum of $26,000 to open, and this amount could change. Or we may be able to make alternative
 arrangements which may require you to pay a deposit to us to maintain a sub- account. At all times you must
 work with our approved Broker Dealers to provide a live trading experience in the classroom in order that
 the learning experience your students receive will be uniform throughout the System. You may be required
 to sign a written agreement with the Broker-Dealer.

 You may be required to pay commissions, if any, and fees for transactions in your sub accounts. Your
 students will not experience a loss or a gain in their practice trades, but have the opportunity to experience
 a “real time” trading experience. This process is essential to the risk management learning experience you
 provide your students.

 7. Additional Operating Funds is an estimate of certain funds needed to run your business (excluding
 personal expenses) during the first 3 months of operation of the franchised business. You will need capital
 to support on-going costs of your business, such as payroll, monthly marketing spend, utilities, taxes, loan
 payments and other expenses, to the extent that revenues do not cover business costs. New businesses
 (franchised or not) often have larger expenses than revenues. This is only an estimate, and we can’t
 guarantee that the amounts specified will be adequate. You may need additional funds during the first 3
 months of initial operation or afterwards. We do not furnish or authorize our salespersons or any other
 persons or entities to furnish estimates as to the capital or other reserve funds necessary to reach "break-
 even" or any other financial position nor should you rely on any estimates.

         The 3-month period from beginning business is expected to cover the time by which most Online
 Trading Academy Franchisees are fully in operation but does not necessarily mean that you will have
 reached "break-even", "positive cash flow", or any other financial position by that time. In addition, the
 estimates presented relate only to costs associated with the franchised business, reflect minimal employee
 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           13
                                                Attachment ZZ                                           EX 13
                                                                                                         7420
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 31 of 463 Page ID
                                    #:7856


 wages, and do not cover any personal, "living" unrelated business or other expenses you may have such as
 royalty payments, Marketing Fund contributions, debt service on any loans, state sales, and/or use taxes on
 goods and services, and a variety of other amounts not described above. Although we make no estimates
 or representations regarding financial performance of an Online Trading Academy Center, we recommend
 that, in addition to the additional funds shown, you have sufficient personal savings and/or income so that
 you will be self-sufficient and need not draw funds from your franchised Online Trading Academy Business
 for at least 3 months after start-up.

          Since costs can vary with each Franchisee, we strongly recommend that you (1) obtain, before you
 buy a franchise or make any commitments, independent estimates from third-party vendors and your
 accountant of the costs that would be needed to establish and operate an Online Trading Academy
 Franchise, (2) discuss with current Online Trading Academy Franchisees their economic experiences
 (including initial costs) in opening and operating an Online Trading Academy Franchise and (3) carefully
 evaluate the adequacy of your total financial reserves.

 8. We relied on our experience in compiling these estimates. You should review these figures carefully with
 a business advisor before making any decision to purchase the Franchised Business. We don’t offer any
 financing directly or indirectly for any portion of the initial investment.

 9. The initial Franchise Fee may be refundable in part only in the circumstances described in the Franchise
 Agreement at Sections 3.1 and 7.1 and as set out in Item 5 above and Item 11 below. The range of fees
 begins at $80,000 and increases based upon additional population and other demographic, marketing and
 economic factors of the territory.

 Except as described in Item 10, we do not offer direct or indirect financing.

 ITEM 8:      RESTRICTIONS ON SOURCES OF PRODUCTS AND SERVICES

 Nature of Restrictions and Items Subject to Restrictions

           The operation of the Franchised Business in compliance with the System is critical to us, you and
 all other franchisees operating under the System. The learning experience you provide your students must
 be uniform throughout the System; therefore, your Online Trading Academy Business will purchase, use and
 offer each of, and only, the types, brands and/or quality of Course Materials, Educational Products, broker-
 dealer services and other products and services as we designate and, where we require, use only those
 suppliers that we designate. You will be required to follow the “Curriculum” or course outline established by
 us for use within the Center classrooms. There are certain specific broker-dealers whose trading platforms,
 methodologies and adherence to our tuition rebate program authorize them to be approved suppliers for all
 classroom and other educational activities. Currently, the categories of goods and services for which we
 designate only certain suppliers are customized software, course materials, course curriculum, educational
 products, and certain services, broker-deal services and specific marketing materials and we may change
 these categories at any time. These suppliers may include, and may be limited to, us and/or companies
 affiliated with us. We may designate a single supplier or limited number of suppliers, may designate a
 supplier only as to certain items and may concentrate purchases with one or more suppliers in our absolute
 discretion. Specifications for suppliers may be found in the Manuals. If in the future we develop proprietary
 and/or customized software, you will be required to use this software when it is available and you must use
 any later amended version provided to you. We do not solicit suggestions from you regarding alternative
 suppliers. There is no process for approval or disapproval of suppliers suggested by franchisees. 100% of
 your purchases of Course Materials, Educational Products, Curriculum, broker-dealer services, trademarked
 products, computers and supplies and other products must be purchased in accordance with our
 specifications.

         You must obtain, use and maintain at your sole expense accounting, sales, reporting and records
 retention systems conforming to any requirements we prescribe including any electronic systems with full
 time unrestricted online access for us. These systems may include computer and accounting systems, and
 software programs, and may have components only available from us, a franchisor related entity and/or
 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           14
                                                Attachment ZZ                                         EX 13
                                                                                                       7421
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 32 of 463 Page ID
                                    #:7857


 designated suppliers. We reserve the right to use, as we deem appropriate, and to have full time unrestricted
 online access to, all accounting systems, computer and any other systems, and the information and data
 they contain. We may charge a reasonable fee for the license, modification, maintenance or support of
 software or any other goods and/or services that we furnish to you with any of the systems. Please see Item
 11 for further information.

         If in the future we develop proprietary and/or customized software, you will be required to use this
 software when it is available and you must use any later amended version provided to you. We do not solicit
 suggestions from you regarding alternative suppliers. There is no process for approval or disapproval of
 suppliers suggested by franchisees.

           You may (a) create original course materials content to be used within your Territory using the Online
 Trading Academy Brand, content standards and business processes (the “Franchisee Created Content”)
 only upon our approval and (b) translate the course materials into foreign languages appropriate to the
 demographics in your local market (the “Translated Materials”) subject in each case to each of the following
 terms and conditions: You acknowledge and agree that (i) the intellectual property rights in all your
 Franchisee Created Content and Translated Materials shall belong to us and you will take all actions and
 execute all documents to ensure that title to all Franchisee Created Content and Translated Materials vests
 in us, (ii) all Franchisee Created Content and Translated Materials shall be made available to us to share
 with all other franchisees in the Online Trading Academy Network, (iii) no Franchisee Created Content or
 Translated Materials will be used in the System without our prior written approval, and (iv) Royalties will be
 due on all sales and licensing of all Franchisee Created Content and Translated Materials.



          If you decide to lease the land and or building for your Online Trading Academy Center, you shall
 include in the lease specific provisions relating to sales and other operations information, use, default, notice,
 length of term, assignment, all of which are described in detail in the Franchise Agreement. If your Online
 Trading Academy Center Franchise Agreement terminates, or you default under the lease for your Center,
 we may assume your lease and operate your Center directly or through another franchisee. You shall deliver
 to us a definitive copy of the lease within 5 days of full execution.

 How We Issue and Modify Standards and Approvals of Suppliers and Related Items

          Specification of a supplier may be conditioned on requirements relating to frequency of delivery,
 standards of service, including prompt attention to complaints, as well as payments, contributions or other
 consideration to us or other parties designated by us, and may be temporary, in each case in our absolute
 discretion. We may withhold, condition and/or revoke our approval of particular items or suppliers we
 choose. You’ll notify us in writing (and submit to any information and samples we request) if you propose to
 purchase, use or offer any type, brand and/or quality of items that we have not previously specified, or if you
 propose to use any supplier we have not previously specified for the proposed item and will pre-pay
 reasonable charges connected with our review and evaluation of any proposal. We’ll notify you within 2 to
 8 weeks whether or not you’re authorized to purchase or use the proposed item or to deal with the proposed
 supplier.

 Our Revenues Based on Your Use of Approved Items

         Currently, we have no agreements or arrangements with any suppliers or vendors to our franchise
 system regarding payments, commissions or rebates to us on purchases by any of our franchisees, except
 as disclosed in this Disclosure Document. See Item 10 for the arrangements with financing companies and
 below for Direct Mail vendors.

         As indicated above, we and/or our Affiliates are currently approved suppliers for certain goods. Other
 than the services provided by OTP, we are the only approved supplier for Course Materials and Educational
 Products. We charge you 15% of the suggested retail price for any Educational Products that you purchase

 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           15
                                                Attachment ZZ                                              EX 13
                                                                                                            7422
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 33 of 463 Page ID
                                    #:7858


 from us and varied prices for Educational Products purchased from other approved vendors. Our then-
 current price list will be made available to you on our franchise portal. This revenue will help us recover our
 costs of development, production and creation of Online Trading Academy training content.

          Certain of our approved preview class advertising includes the offer to a prospect of receiving
 additional free educational products loaded onto a USB stick and available at the preview location. If you
 elect to acquire the USB sticks, you must purchase them from us.

           You are required to purchase welcome gifts for each new customer who executes an enrollment
 agreement including asset classes, and an additional welcome gift for students purchasing access to
 Mastermind Community which includes lifetime retakes. At this time the cost of the welcome gift will be paid
 directly to us as a pass through cost. We do not receive any fee in relation to this purchase. As this is a new
 program at the date of this Disclosure Document this may change in the future.

         We have entered into a global arrangement with a vendor to promote the franchised business on
 the vendor’s website. This is a test program which includes a video and a call to action. The program landing
 page contains IP detection and a zip code look up, allowing interested prospects to find the Center nearest
 them and enroll in a market timing orientation class. All transactions are processed through our franchise
 store which we host and manage. Currently, 50% of the revenues go to the vendor and the other 50% are
 passed through directly to the Center where the prospect enrolled. Other than the royalty fee paid on all
 Center revenues, there are no fees charged to the Center for this program. Franchisor only receives
 revenues if a prospect enrolls at a franchisor owned Center. The commercial aim of this program is to
 generate low cost leads and prospect engagement. We are testing this program which may be amended or
 terminated in our business judgement. We may also test certain similar programs.

         You are required to provide all new Mastermind Community customers with a welcome to the
 Mastermind Community gift. At the date of this Disclosure Document the cost of the Mastermind community
 gifts may either be included in the Mastermind Fulfillment fee which you pay to us for each Mastermind
 customer or you may acquire the Mastermind Welcome gifts directly from us. In each case the intent is to
 provide these gifts to customers at no profit to the franchisor.

        You are required to purchase all Course Materials directly from US. We charge you a pass through
 cost. We do not receive any fee in relation to this purchase. This may change in the future.

        We estimate that 100% of your purchases of Course Materials, delivery of online education,
 Educational Products, Curriculum, broker-dealer services, trademarked products, computers and supplies
 and other products in establishing and operating your franchise business on an on-going basis must be
 purchased in accordance with our specifications.

          During the fiscal year ended December 31, 2017, we received $33,406,126 or 40% of our total
 revenues of $82,667,396 from purchases of these products and services including the purchase of Global
 Marketing Services as described below, by franchisees and company owned Centers. You are not required
 to purchase, Educational Products, Live events, teleservices or infomercials, but if you choose to do so, we
 are the only approved supplier of these items. You are required to purchase Global Marketing Services as
 described below.

            OTA or its Affiliates may also receive revenue from customer referrals to approved vendors. OTA or
 its Affiliates may, but have no obligation to, contribute a percentage of any such revenue to promote the
 Brand through activities of the Marketing Fund and otherwise. OTA or its Affiliates will encourage efforts to
 continue to generate and collect these revenues but this program is subject to change by OTA or its Affiliates
 at any time.

          We now offer all qualifying customers the opportunity to receive online training by participating in
 “online courses” and entry into our student education and trading community currently known as MyOTA.
 Certain of these online courses are currently marketed as Extended Learning Track or “XLT” classes.
 Customers in any territory or in open territories may either buy admission to XLT or online courses directly
 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           16
                                                Attachment ZZ                                           EX 13
                                                                                                         7423
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 34 of 463 Page ID
                                    #:7859


 from us via the website or directly from an Online Trading Academy Center. When the customer purchases
 from a Center the Center will pay Us a delivery fee for the delivery of the online class or XLT to their customer.
 The entire fees charged by the Center to the customer will be income to the franchisee and will be subject
 to Royalties. All Franchisees must be in Good Standing to be permitted to participate in the sale of online
 courses and seminars. The delivery fees payable to Us for each online course are currently charged on a
 flat fee per student per class basis and are made available to Franchisees via our Manuals and are subject
 to change on thirty days’ notice by OTA or its Affiliates at any time. Payment of delivery fees by Franchisees
 must be made to Us through Our online store in advance of delivery of the online courses and seminars. We
 have now developed the capacity for online retakes of most of our core curriculum and accordingly for each
 new customer who executes an enrollment agreement which includes lifetime retakes the Center will be
 charged a lifetime online retake fee payable to Us at a current rate of $200 per customer.

           There are no other approved suppliers in which any of our officers owns an interest.

 Legal Benefits Based on Use of Designated or Approved Sources

          We don’t provide material benefits or condition providing benefits (such as the award of a renewal
 or additional franchise) to a franchisee based on a franchisee’s purchase of particular products or services
 or use of designated or approved sources. However, failure to use approved items and suppliers might, like
 other matters, be a default under the Franchise Agreement and, in general, any Franchisee in default would
 not be awarded a renewal or additional franchise and might even be subject to termination. We may in the
 future negotiate purchase agreements with suppliers, including price terms, for our and your benefit.

          We have developed a marketing and advertising co-operative in the form of the Global Marketing
 Services Program. This program has been developed so that we may manage various national and global
 advertising and marketing programs which may purchase media generally at a more cost-effective rate than
 any franchisee may purchase locally, and which may not be available to franchisee on a local level.
 Participation by you in the Global Marketing Services / Global Advertising Program is required. The program
 also includes other Global Marketing Services options and the franchisee may choose a different level of
 participation (which may be zero) in each non-mandatory option. We may require a different level of
 participation in the future as the costs per lead, per class registration or per attendance or per media buy,
 decrease for all franchisees based on the number of franchisees participating in each program option. We
 may also require participation in a regional media advertising group in markets where mass media impacts
 multiple centers.

 ITEM 9:       FRANCHISEE’S OBLIGATIONS

 This table lists your principal obligations under the Franchise Agreement and other agreements. It
 will help you find more detailed information about your obligations in these agreements and in
 other items of this disclosure document.
        Obligation                                        Section in                 Disclosure
                                                          Franchise Agreement        Document Item

  a.   Site selection and acquisition/lease                     2.2D, 3.1, 3.2                    7, 11
  b.   Pre-opening purchases/leases                             8.1, 8. 2, 8. 4                   8
  c.   Site development and other pre-opening                   3.1, 3.3, 3.4                     5, 7, 11
       requirements
  d.   Initial and ongoing training                             7. 1, 7.2, 7.3, 7. 4, 7. 5, 7.6   11
  e.   Opening                                                  3.6, 3.7, 8. 1                    11
  f.   Fees                                                     4, 5.3(H), 7.2, 7.3, 8.2, 9.2(k), 5, 6, 7
                                                                10.2 and 10.3
  g.   Compliance with standards and policies/Operating 2.3, 6, 8.1, 8.3, 8.4,                    11, 12, 13
       Manual                                           8.9, 8.11, 11.5

 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           17
                                                Attachment ZZ                                                  EX 13
                                                                                                                7424
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 35 of 463 Page ID
                                    #:7860


         Obligation                                             Section in                      Disclosure
                                                                Franchise Agreement             Document Item

  h.    Trademarks and proprietary information                  2.1, 6.1-6.4, 8.3, 8.4, 8.12   13, 14
  i.    Restrictions on products/services requirements          2, 6.2, 8.4                    16
  j.    Warranty and customer service requirements              8.1, Manual                    8
  k.    Territorial development and sales quotas                Not Applicable                 Not Applicable
  l.    Ongoing product/service purchases                       8.1, 8.2                       8, 11
  m.    Maintenance, appearance and remodeling                  5.2, 5.3                       11
        requirements
  n.    Insurance                                               8.6                            7
  o.    Advertising                                             3.7, 4.3, 8.4, 10              6, 7, 11
  p.    Indemnification                                         16.2                           16
  q.    Owner’s participation/management/staffing               8.1                            11, 15
  r.    Records/reports                                         8.8 – 8.10                     11, 12 15
  s.    Inspections/audits                                      8.7, 8.8                       11, 11
  t.    Transfer                                                3 and 9                        17
  u.    Renewal                                                 5                              17
  v.    Post-termination obligations                            12                             17
  w.    Non-competition covenants                               8.13, 12.4                     17
  x.    Dispute resolution (1)                                  13                             17

 (1) The Franchise Agreement contains a mandatory arbitration clause governing nearly all disputes between
 you and us, as well as other clauses covering dispute resolution and which may affect your rights. You
 should read Articles 13 and 15 of the Franchise Agreement and you may want to consult an attorney
 regarding the effect of these provisions. You and we agree that the Federal Arbitration Act governs the
 Franchise Agreement.


 ITEM 10:     FINANCING

         Neither we, nor any affiliate of ours offers either direct or indirect financing for the purchase of this
 franchise.

       Optional UGA Franchisee Customer Financing Arrangements and Financing Terms.

         We have negotiated with Universal Guardian Acceptance, LLC and its affiliates (together “UGA”) to
 provide financing packages to our franchisees qualified customers and collection services to our franchisees
 the “UGA Programs”. If you elect to participate in one or more of the UGA Programs you will sign a UGA
 Franchisee Contract in the then current UGA form.

         No Financing is provided directly to you. Financing will not be offered to you through the UGA
 Programs, but you will be in a position to offer tuition financing to your customers through a UGA Consumer
 Loan Agreement. The benefit to you will be that for qualified franchisee customers, you will receive from
 UGA the accelerated tuition payment less the UGA service fees, instead of relying on the customers to make
 contractual installment payments over time.

          Alternatively, if a franchisee customer does not meet UGA requirements for UGA to purchase the
 UGA Consumer Loan Agreement, you may elect to contract with UGA to provide collections services. In
 this arrangement UGA will, for a fee, collect the installment payments from your customer and provide you
 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           18
                                                Attachment ZZ                                              EX 13
                                                                                                            7425
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 36 of 463 Page ID
                                    #:7861


 with the balance of the payments.

        In consideration for UGA making these arrangements available to franchisees of the System, we
 have agreed to guarantee the performance of the delivery of the tuition for all tuition agreements purchased
 by UGA. In consideration of our facilitation and support of these arrangements throughout the Network, UGA
 has agreed to deliver reimbursement fees related to all UGA Consumer Loan Agreements purchased by
 UGA with a duration of greater than 185 days.

          We may negotiate to make available additional financing arrangements for our franchisees to offer
 to their qualified customers. Any such programs may be made available to our franchisees subject to
 compliance with the then current relevant program guidelines.

         In addition, we have established an affiliated services company known as NEH Services, Inc.,
 (“NEHSI”) (see Item 1) which has entered into a Contract Purchasing Program with UGA. The purpose of
 the program is to permit NEHSI, at its option, to purchase franchisee’s qualifying UGA Consumer Loan
 Agreements, NEHSI may receive revenues in the form of interest payments and servicing fees in
 consideration for the management and servicing of purchased loans.

          As of the date of this Disclosure Document, except by facilitating your participation in the UGA
 Programs, it is not our practice to sell, assign or discount to a third party all or part of any financing
 arrangement, although we may do so in the future. Other than as described above, we do not offer direct or
 indirect financing. We do not guarantee your note, lease or obligation.

         We are registered with the SBA Franchise Registry. This affiliation may assist you with obtaining
 expedited loan processing if you should seek SBA financing.


 ITEM 11:       FRANCHISOR’S ASSISTANCE, ADVERTISING, COMPUTER SYSTEMS AND TRAINING

        Except as listed below OTA Franchise Corporation is not required to provide you with any
 assistance.

 Before you open your business, we will:

          (1)      Designate your exclusive territory. (Franchise Agreement, Section 2.2 and Exhibit 2.2)

          (2)     Conduct a new franchisee and employee training program lasting between four days and
 two weeks, (depending upon the particular duties and responsibilities of each attendees) for you, and any
 instructor, sales manager Education Counselor, center administrator and/or General Manager that you
 designate. (Franchise Agreement, Section 7.1)

 During the operation of the franchised business we will:

        (1)     Provide guidance and assistance in the operation of your Online Trading Academy
 Business. (Franchise Agreement, Section 7.5)

          (2)      Loan you a copy of the Manuals. (Section 8.3 of the Franchise Agreement.) You will have
                   the opportunity to view the Franchise Owner Manual before you sign the Franchise
                   Agreement.


 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           19
                                                Attachment ZZ                                         EX 13
                                                                                                       7426
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 37 of 463 Page ID
                                    #:7862


         (3).    Make available to you for purchase from our approved vendor and install a “Franchise Start-
 up Kit” which will include certain required signage, plaques and other center merchandising and art work.
 (See Franchise Agreement Section 3.3)


         The Manual will contain mandatory and suggested specifications, standards and operating
 procedures that Franchisor develops for Centers and information relating to other obligations of Franchisee.
 Any required specifications, standards, and/or operating procedures exist to protect Franchisor’s interests
 in the System and the Marks and to create a uniform customer experience, and not for the purpose of
 establishing any control or duty to take control over those day-today operational matters that are reserved
 to Franchisee.

 Training

           Any training provided by us to any of your employees will be limited to training or guiding the
 employees regarding the delivery of approved services to clients in a manner that reflects the customer and
 client service standards of the System. You are, and will remain, the sole employer of your employees during
 all training programs, and you are solely responsible for all employment decisions and actions related to
 your employees. You must ensure that your employees receive adequate training. (Franchise Agreement
 section 7.4)

           The training programs conducted by the staff of Online Trading Academy include all phases of
 operation as described in the Charts below. You must successfully complete our training courses to our
 satisfaction. Training for maximum of 3 total persons is included in the Initial Franchise Fee. You are
 responsible for all travel, meals, lodging and other expenses for you and your personnel during initial or
 additional training. All Owners and General Managers must attend all of the 5 courses totaling twenty days
 of training. The 3.5-day Initial Franchise Training is currently provided on an as needed basis at our corporate
 training center in Irvine, California, but the frequency and/or location may be changed by us periodically.
 The 2-day Presenter Training is held generally 2 times a year. The 4.5 day OTA Essentials Training is
 currently held on a six weeks cycle excluding the months around our annual franchise conference in October.
 It is anticipated that you will complete all of these classes within 30 – 40 days of the execution of your
 Franchise Agreement. If specific training events are not offered within this time period, it is anticipated you
 will complete these events at their next offering date

          In addition to IFT, Presenter and OTA Essentials Training, all Online Trading Academy franchisees,
 General Managers, instructors and sales personnel are required to successfully complete both the 7-Day
 “core” course series given to Online Trading Academy customers called “Core Strategies Series” and the 3-
 day Market Timing Orientation, both, at a convenient time during or after completion of any other applicable
 training for these persons, but all applicable training must be completed before you open your Online Trading
 Academy Center.

         Additionally, we reserve the right to require that you attend classes similar to those listed below in
 an online format. All Online Trading Academy franchisees must successfully complete the 11 Day Initial
 Franchise Training Program (“IFTP”) consisting of IFT, Sales & Presenter Training and which is required for
 both you and your General Manager (whether you or someone other than you), and includes both on-site
 and course instruction.

        Initial sales training for all of your sales personnel and operations training for administrative
 personnel is mandatory within the first 60 days of their employment at the next available training date.

          Any attendee, including you, that fails to satisfactorily complete any required training course, will not
 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           20
                                                Attachment ZZ                                              EX 13
                                                                                                            7427
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 38 of 463 Page ID
                                    #:7863


 be permitted to assume responsibilities that require training at your Center. If after additional training (at
 your sole cost and expense), you do not satisfactorily complete any required training course, we may, in our
 Business Judgment, cancel the Franchise Agreement, refunding one-half of the Initial Franchise Fee paid
 by you minus our expenses for training sales, and otherwise, related to the award of the Franchise to you.
 You will be required to sign a general release and be subject to the Post Termination Provisions.

         If you obtain a renewal franchise, we may require that your personnel attend and successfully
 complete any retraining program(s), and at the times and location(s), as we then specify. We do not charge
 for any retraining program(s), however, for trainees exceeding three people or additional training we may
 charge $250 per day per person. (Franchise Agreement, Section 7.2)

         Usually in October of each year, we conduct an International Conference to discuss Online Trading
 Academy business activities or other matters relating to the Franchised Business. In addition, we generally
 hold an Owners/General Managers Summit, usually sometime between February and May in each year.
 Attendance by you and your General Manager at the International Conference is mandatory and attendance
 at the Summits is highly recommended. Attendance at the annual international conference for all sales
 personnel and Center Administrators is mandatory (and attendance at the International Conference is highly
 recommended for all other personnel). You are responsible for all travel, living, incidental and other expenses
 and compensation for you and your personnel attending this program, and we may charge a reasonable fee
 to attend these annual meetings, not to exceed $600 per person per meeting. You and your managers and
 supervisorial or managerial personnel may attend any additional training programs, regional or system-wide
 events offered by us from time-to-time which we designate as optional. (Franchise Agreement, Section 7.2).


                                                TRAINING PROGRAM

 The 7 Day Core Strategies Part 1 and Part 2 Course is as follows:

  Day         Subject Matter                                    Hours of        Hours of On      Location
                                                                Classroom       The Job
                                                                Training        Training
  Day 1                                                         6.5                              Southern
              Foundation - Terminology, Supply & Demand,                                         California
              Formations, Odds Enhancers, Zoning Process
  Day 2                                                         6.5                              Southern
              Decision Matrix, Entry Types and Proper Exit,                                      California
              Odds Enhancers and Scoring the Trade,
              Margin/Leverage/Cost/Risk, Position Sizing
  Day 3                                                         6.5                              Southern
              Bracket Orders using Chart Trading, Placing                                        California
              Orders, Trading Purpose, Establish
              Reward/Risk Rules, Create Watch List,
              Review Results, Check Reports
  Day 4                                                         6.5                              Southern
              Bracket Orders Using the order Bar/Chart                                           California
              Trading, Trading Labs
  Day 5                                                         6.5                              Southern
              Analysis Techniques, Trading Labs                                                  California
  Day 6                                                         6.5                              Southern
              Trading Labs, Trading Plan                                                         California
  Day 7                                                         6.5                              Southern
              Trading Labs, Final Exam, Survey, Graduation                                       California
  Total                                                         45.5 Hours

 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           21
                                                Attachment ZZ                                            EX 13
                                                                                                          7428
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 39 of 463 Page ID
                                    #:7864



 The 3 Day Market Timing Orientation is as follows:
 Day           Subject Matter                  Hours of                      Hours of on   Location
                                               Classroom                     the Job
                                               Training                      Training

 Day 1             Terminology, elements of a trade,                                       Southern
                   basic charting,                                 7.5                     California   or
                   supply and demand                                                       other
 Day 2             Forex trading, Options, Pro-picks                                       Southern
                   and Mastermind                                  7.5                     California   or
                                                                                           other
 Day 3             Stock Program, market traps.                                            Southern
                   Core strategy, getting started                  7.5                     California   or
                                                                                           other
 Total                                                          22.5 Hours




 The 3.5-Day Initial Franchise Training Program is as follows:

  Day            Subject Matter                            Hours of          Hours of on   Location
                                                           Classroom         the Job
                                                           Training          Training

 Day 1           Our Mission and Values Our “Why”                                          Southern
                 Marketing, Sales Model Overview &                                         California
                                                                   7.5             2
                 Education Products & Student
                 Success
 Day 2            Administration & Accounting                                              Southern
                                                                   7.5             2
                                                                                           California
 Day 3            MTP, MTO & Course Scheduling                                             Southern
                  Strategies, Salesforce Training, IT                                      California
                                                                   7.5
                  Infrastructure and Telephone
                  Systems
 Day 4            Marketing      Organization &                                            Southern
                  Overview, Direct Mail, Online                                            California
                                                                   7.5
                  Marketing, TV, PR and build
                  Marketing Plan
 Total                                                          26.5 Hours      4 Hours




 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           22
                                                Attachment ZZ                                           EX 13
                                                                                                         7429
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 40 of 463 Page ID
                                    #:7865


 The 2 Day Presenter Training is as follows:

 Day               Subject Matter                          Hours of          Hours of on   Location
                                                           Classroom         the Job
                                                           Training          Training

 Day 1             Market Timing Preview                                                   Southern
                   Presenter Training – Building the               7.5            2        California   or
                   Deficit                                                                 other
 Day 2             Market Timing Preview Presenter                                         Southern
                   Training – Presenting the                       7.5            2        California   or
                   Solution                                                                other
 Total                                                          15 Hours        4 Hours




 The 5 Day OTA Essentials Training is as follows:

 Day               Subject Matter                          Hours of          Hours of on   Location
                                                           Classroom         the Job
                                                           Training          Training

 Day 1                                                                                     Southern
                   Introduction to the Sales Model &               7.5            2        California
                   Product Training
 Day 2             Outbound Calling, Market Timing                                         Southern
                   Preview Income Wealth                                                   California
                                                                   7.5            3
                   Education Planner Process with
                   Role Play.
 Day 3             Salesforce; Income, Wealth &                                            Southern
                   Education Screening and                                                 California
                                                                   7.5            4
                   Qualifying Process with Role
                   Play. Marketing.
 Day 4             Finance, Asset Classes and                                              Southern
                   Solution Planning. Market Timing                                        California
                                                                   7.5            1
                   Class Coaching, case studies &
                   role Play
 Day 5              Onboarding students, Managing                                          Southern
                                                                   3.5            1
                   your day and Role Plays                                                 California
 Total                                                          33.5 Hours     11 Hours

         Our training programs are taught by Eyal Shahar, Gene Longobardi, Jeremy Nosek, Tony Harkey,
 Drew Cartwright, Aaron Neilsen, Steve Albin and Mark Patrick whose biographical information is set out in
 Item 2 above. In addition, training is provided by: Larry Jacobson who has over 25 years of finance, training
 & management experience and four years as a student, instructor, and director at OTA. Larry joined us in
 2014 as Director of Student Services and was promoted to Director of Instructor Development in 2016;
 Gaylene Galliford who has over 25 years training & management experience, six of which supporting Retail
 Franchises in Canada and seven supporting Financial Education Franchises in the US. Ms. Galliford joined
 us in 2009 to manage content and curricula development and distribution and was promoted to Director of
 Product Solutions in 2013.

 In addition training is provided by April Coulter who has 8 years of experience as a Center Administrator
 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           23
                                                Attachment ZZ                                           EX 13
                                                                                                         7430
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 41 of 463 Page ID
                                    #:7866


 and became our Operations Training Manager in September 2014. Opal is responsible for training all
 Operations Managers and Center Administrators for all locations worldwide. April hosts live trainings in
 Irvine for all new employees usually every 6 weeks, as well as monthly online forums for all Operations
 Managers and Center Administrators. The average experience of our instructors includes 11 or more years
 relevant to the subject taught. These training programs are our primary source of instruction.

 Typical Length of Time to Open Your Business

          We estimate the typical length of time between the signing of the Franchise Agreement, obtaining a
 site and opening of your Center should be no more than 120 days. Factors which may affect this time period
 include satisfactory completion of initial training and obtaining a suitable site for your Center. You are
 encouraged to begin researching the availability of suitable office space as early as possible to make your
 investment decision and maximize your time.

 Computer System

         You must obtain and maintain at your sole expense accounting, sales, reporting and records
 retention systems conforming to any requirements we prescribe including any electronic systems with full
 time unrestricted online access for us. These systems may include computer and accounting systems, and
 software programs, and may have components only available from us, a franchisor related entity and/or
 designated suppliers. We reserve the right to use, as we deem appropriate, and to have full time
 independent and unrestricted online access to, all accounting systems, computer and any other systems,
 and the information and data they contain. We may charge a reasonable fee for the license, modification,
 maintenance or support of software or any other goods and/or services that we furnish to you with any of
 the systems. (Franchise Agreement, Section 8.2)


         We use a web-based proprietary software program for our franchise portal which we currently refer
 to as our “Network Connection”. You are required to pay to us a Portal Subscription Fee in an amount initially
 not to exceed $100 per month and use thereof by you will be mandatory. (Franchise Agreement Section
 4.4.)

         You must obtain and maintain adequate quantities of computers and related equipment necessary
 for the conduct of the Franchised Business. We in our sole discretion may require additional software,
 hardware and other equipment and you agree to upgrade and change your computer system and equipment
 periodically as required by us. (Franchise Agreement, Section 8.2)

       You shall maintain, at your sole cost, computer equipment capable of running any electronic
 communication services or trading applications in your classroom(s) which we may require. (Franchise
 Agreement, Section 8.2)

          We do not currently require any proprietary hardware systems. You must purchase a minimum of
 20 desktop computers for use by your customers attending your courses. You must also purchase a
 computer system for general operational use related to your Franchised Business as specified in the
 Manuals. You may purchase or lease computers from any source you choose, as long as they are new
 model PCs with brand names (like DELL or HP) with Intel or equivalent processors and sufficient memory,
 hard drive space and speed to run the required computer functions. Examples of computers that meet these
 requirements are listed in our Manuals or on our franchise portal. You will also be required to have dedicated
 internet connections with sufficient bandwidth, late model network switch and firewall as specified in our
 Manuals. The initial cost of a server and 20 computers is included in the estimate in Item 7.




 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           24
                                                Attachment ZZ                                          EX 13
                                                                                                        7431
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 42 of 463 Page ID
                                    #:7867


 Classroom monitors and projectors:


          Recommended View Sonic PJD6552LWS Projector
          *Laser projector is recommended for large rooms or rooms with high ceilings
          22” or larger flat screen with minimum resolution of 1280x800
          LCD Projector with a minimum of 3,200 lumens and a resolution capacity of 1280x1024
          Large, high quality screen (white board or wall film behind it)

 Instructor computer – classroom:


          Lenovo ThinkCentre M710S
          Windows 10
          Intel Core i5-7400 Processor (6M Cache, 3.0GHz)
          8 DDR4 2400 UDIMM
          128 GB SSD M.2 PCIe
          22” flat screen monitor resolution of 1280 x 1024 (recommended Lenovo, Dell, or ViewSonic, must
          be black or silver)
          Monitor card supporting dual monitors
          Bluetooth wireless keyboard and mouse (Logitech recommended)

 Student computer – classroom:


          Lenovo ThinkCentre M715q
          Windows 10
          AMD A10-9700E Pro Processor (2MB Cache, 3.0GHz)
          8 GB DDR4 2400 UDIMM
          128 GB SSD M.2 PCIe
          Lenovo ThinkCentre Tiny-in-One 22 – LED monitor

 Office computer:


          Lenovo ThinkCentre M710S
          Windows 10
          Intel Core i5-7400 Processor (6M Cache, 3.0GHz)
          8 DDR4 2400 UDIMM
          128 GB SSD M.2 PCIe
          22” flat screen monitor resolution of 1280 x 1024 (recommended Lenovo, Dell, or ViewSonic, must
          be black or silver)
          Monitor card supporting dual monitors

         We estimate the cost of the computer equipment to be approximately $35,000 to $45,000 for a two
 classroom Center. Please see our Manuals for further information.

          We do not currently require any proprietary software systems. If we do so in the future, you will be
 required to update/convert your systems and will bear the costs associated with conversion. We currently
 require that all computers run on the most current version of Microsoft Windows 10 and potentially other
 applications on certain computers. You must also use Salesforce.com® or any new database software we
 choose, and QuickBooks® or QuickBooks Pro® online with us named as administrator. Owners and center
 administrators must take the basic QuickBooks class online. At the date of this Franchise Disclosure
 Document the course fee (at the date of this Disclosure Document) is $449.99 per person and is described
 at the following link: https://quickbookstraining.com/ondemand-training/mastering-quickbooks-online-
 ondemand-1.html
 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           25
                                                Attachment ZZ                                         EX 13
                                                                                                       7432
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 43 of 463 Page ID
                                    #:7868



          We currently do not require that you purchase a maintenance, repair, upgrade or update service
 contract for your computer system, but we reserve the right to do so in the future. The current annual cost
 of a service contract would range from $4,000 to $5,000 per year.

 Site Selection

         We don’t select the site for your Online Trading Academy franchise, but we do approve the site.
 You select the site for your Online Trading Academy Center that complies with the Franchise Agreement
 and Manuals and must receive our approval of your proposed facility and floor plan. (Franchise Agreement,
 Section 3.1 A) Before you open your Online Trading Academy Center you agree to execute and deliver to
 us an ADA Certification in the form required by us to confirm and certify that your Online Trading Academy
 Center and any proposed renovations comply with the ADA and other requirements. (Franchise Agreement,
 Section 3.3) All matters related to the site selection, development, negotiations, etc. are your sole
 responsibility. (Franchise Agreement, Section 3.1D)

 Marketing

          We have established a Marketing Fund (the "Marketing Fund") to promote Online Trading Academy
 Centers and the Brand. You are required to make a monthly contribution of the greater of $1,000 or 3% of
 the Monthly Gross Volume, as described in Item 6. The Marketing Fund operates primarily to provide
 strategic guidance, creative materials and messaging, access to agencies and printers, targeted email
 campaigns, direct mail, radio and television buys for Online Trading Academy Centers to implement at a
 local level. Your participation in certain of our Global Marketing Services Programs conducted and financed
 by us is required, as set out below. We have sole discretion over all matters relating to the Marketing Fund,
 operational, marketing or any other matter (consistent with its purposes and the provisions of the relevant
 Franchise Agreement). The Marketing Fund may be used for product marketing and development; signage;
 creation, production and distribution of marketing, advertising, public relations and other materials in any
 medium, including all matters related to the internet the website and online reputation management ;
 administration expenses; brand/image campaigns; media; public relations; expos; national, regional and
 other marketing programs; activities to promote current and/or future Online Trading Academy Centers and
 the Brand; agency and consulting services; research; any expenses approved by us and associated with
 any franchise advisory council or group that we may establish. Among other things, Marketing Fund
 contributions may be used for web site and social media development/operation, development and
 customization of technologies integrated with Salesforce.com, QuickBooks or other technologies we use,
 and to pay Internet, Intranet, URL, 800 or similar numbers, and other charges, fees and/or expenses. We
 may also use Marketing Fund for socially responsible marketing opportunities to benefit the brand and the
 network. (Franchise Agreement, Section 10.1 A-C)

         We will not use Marketing Fund monies for franchise development or for items primarily related to
 marketing franchise opportunities; general corporate research unrelated to marketing activities which we are
 authorized to perform under the Franchise Agreement; administrative expenses not permitted by the relevant
 Franchise Agreements; or franchise support and field services performed by us. A brief statement regarding
 the availability of Online Trading Academy franchises may be included in advertising and other items
 produced using the Marketing Fund. (Franchise Agreement, Section 10.1 C)

          We and/or any Franchisor-Related Persons/Entities can provide goods, services, materials, etc.
 (including administrative services and/or “in-house advertising agency” services) and be compensated
 and/or reimbursed for the same by the Marketing Fund, provided that any such compensation must be
 reasonable in amount. We can arrange for goods, services, materials, etc. (including administrative
 services) to be provided by independent persons/companies and we may receive full or partial
 reimbursement from such third parties for our direct costs associated with such goods and services and
 other associated costs may be paid by the Marketing Fund. While we are not required to do so, if we have
 formed an FAC and submit any matters for approval to the FAC and approval is granted by a majority of the
 members, the approval will be binding on you. (Franchise Agreement, Section 10.1 D)
 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           26
                                                Attachment ZZ                                         EX 13
                                                                                                       7433
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 44 of 463 Page ID
                                    #:7869



          We’ll account for the Marketing Fund separately. We may use the fund to pay all administrative and
 other costs of the Marketing related to its activities and purposes and/or as authorized by the relevant
 Franchise Agreements. The Marketing Fund is responsible for all taxes of any kind incurred by the Marketing
 Fund, its activities, contributions to the Marketing Fund and/or any other Fund aspect, whether imposed on
 us, the Marketing Fund or any other related party. Upon request, we will provide you with a financial
 statement that will be prepared annually and may be audited. The Marketing Fund will pay any related
 accounting or auditing costs. All funds in the Marketing Fund must be expended, before termination of the
 Marketing Fund, only for the purposes authorized by the relevant Franchise Agreement(s.) If we spend less
 than the total of all contributions to the Marketing Fund during any fiscal year, we may accumulate the sums
 for use in later years. (Franchise Agreement, Section 101 E) No profit, gain or other financial benefit will
 directly accrue to us from the Marketing Fund.

         During the fiscal year ending December 31, 2017, the Marketing Fund spent 2% of the Fund on the
 production of advertising and other marketing material, 45for marketing department employee-related costs
 and general and administrative expenses, 41% for web site, sale and marketing integration, technologies,
 development and support, 4% for Brand Research, 2% on Reputation Management and 5% for B2B and
 Public relations.

         You will not make any misrepresentations in your advertising and marketing and will not advertise
 in any way that would suggest or imply to a consumer that the training offered could lead to an employment
 opportunity or a credential that could be marketable to a future employer.

         We are responsible for financial management of the Marketing Fund. We may in our discretion and
 consistent with the provisions of the Franchise Agreement:

          1) compensate ourselves, any Franchisor Related Person/Entity, and/or any third party for
 reasonable salaries, administrative costs, overhead and other expenses incurred in Marketing Fund related
 programs/activities, including production, accounting, research, insurance, and collection expenses, as well
 as any legal expense related to the activities and purposes of the Marketing Fund. We will pay for: i) the
 salaries and benefits of any of our employees who will act as a manager of the Marketing Fund or provide
 marketing services to the System, and (ii) the costs of our in-house staff to collect and account for
 contributions to the Fund, so long as the employee time to perform these accounting/collection activities is
 less than the equivalent of a full time employee;

          2) charge the Marketing Fund for attorney’s fees and other reasonable costs related in any way to
 claims against us and/or any of the Franchisor-Related Persons/Entities regarding the Marketing Fund. We
 must reimburse the Marketing Fund for any attorneys’ fees and/or costs paid by the Marketing Fund for any
 action in which we are finally found to have acted unlawfully or to be guilty of wrongdoing with respect to the
 Marketing Fund;

         3) spend in any fiscal year an amount greater or less than the aggregate contributions to the
 Marketing Fund in that year, and the Marketing Fund may borrow from us or other lenders to cover deficits
 of the Marketing Fund or cause the Marketing Fund to invest any surplus;

        4) collect for remission to the Marketing Fund any advertising or promotional amounts offered by
 any supplier based upon franchisee or customer purchases or referrals;

        5) pay the advertising, marketing, public relations and related reasonable costs involved in any co-
 branding, dual franchising or other multi-sponsor programs;

         6) revise marketing and other programs, and/or make reasonable expenditures from the Marketing
 Fund, to take account of cultural and other differences (and/or we may delegate management of a portion
 of the Marketing Fund for this purpose);

          7) defer, waive and/or compromise claims for current/future contributions to, and/or claims against
 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           27
                                                Attachment ZZ                                           EX 13
                                                                                                         7434
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 45 of 463 Page ID
                                    #:7870


 or with respect to, the Marketing Fund and fund the same with the Marketing Fund;

          8) take legal or other action against any franchisee in default of their obligations to the Marketing
 Fund;

          9) merge the Marketing Fund with any Marketing Fund otherwise established for Online Trading
 Academy Businesses, so long as the restrictions of the relevant Franchise Agreement(s) continue to apply
 to contributions made by Franchisees under the arrangements;

         10) maintain Marketing Fund assets in one or more accounts designated as “trust accounts” for
 purposes of protecting these assets from claims of third-party creditors, (but the action shall not be deemed
 to create any “trust,” “fiduciary relationship” or similar special arrangement);

           11) incorporate the Marketing Fund or operate it through an entity separate from us, which is subject
 to all rights and duties of ours relating to the Marketing Fund;

         12) take other actions with regard to the Fund as we consider to be appropriate and as are
 consistent with the provisions of the Franchise Agreement. (Franchise Agreement, Section 10.1 F)

          We have no obligation to ensure that expenditures by the Marketing Fund are or will be proportionate
 or equivalent to contributions to the Marketing Fund by Online Trading Academy Businesses operating in
 any geographic area, or that any Online Trading Academy Business will benefit directly, indirectly or in
 proportion to its contribution to the Marketing Fund. You understand that some Online Trading Academy
 Franchisees and company owned locations may have Marketing Fund obligations that are different from
 yours, if any. (Franchise Agreement, Section 10.1 G)

          As previously disclosed in Item 1, as of December 31, 2017 we operated twelve Online Trading
 Academy Centers in Westwood Los Angeles California, Woodland Hills, Los Angeles California, ,
 Sacramento, California, Boston Massachusetts, New York City, New York, Long Island New York, Cincinnati
 Ohio, Austin, Texas, Vancouver Canada and London, England as described in Item 20. Of these ten, the
 three located in Austin Texas, Cincinnati Ohio and Sacramento California, are Satellite Centers,

          Our parent company Newport Exchange Holdings, Inc. owns and operates one center in Irvine
 California at this time.

          We may provide advertising, creative, concepts and other content and/or materials to Marketing
 Funds for Online Trading Academy Business franchisees and/or to franchisees located outside of the United
 States and these funds/franchisees may be required to bear a reasonable portion of the costs for these items
 (and or reimburse the Marketing Fund for this amount) as determined by us.

         Neither we (nor any of the Franchisor-Related Persons/Entities) will be liable for any act or omission
 with regard to the Marketing which is consistent with this Agreement. None of the relationships with you
 with regard to the Marketing Fund are in the nature of a “trust,” “fiduciary” or similar special arrangement.
 (Franchise Agreement, Section 10.1 H)

         We may deny access to any and all programs and/or materials created by, and benefits of, the
 Marketing Fund to you and to any Franchisees who are in default in any obligations to the Marketing Fund
 and/or otherwise in default under the Franchise Agreement.

           We may decide to form one or more associations and/or sub-associations of Online Trading
 Academy Centers to conduct various marketing-related activities on a cooperative basis as a Franchise
 Marketing Group (“FMG”). If one or more FMGs, local, regional and/or national, are formed covering your
 area, you must join and actively participate. Each Center, whether franchised or non-franchised, will be
 entitled to one vote, but in order to vote, franchised Centers must be in Good Standing. You may be required
 to contribute any amounts as are determined from time-to-time by these FMGs. Each FMG may adopt its
 own bylaws, rules, regulations and procedures, subject to our consent. Any failure to timely pay amounts
 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           28
                                                Attachment ZZ                                           EX 13
                                                                                                         7435
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 46 of 463 Page ID
                                    #:7871


 due to, or to comply with the bylaws, rules, regulations and procedures of an FMG shall be a breach of the
 Franchise Agreement. We will have the right to have a representative participate in all FMG meetings as a
 non-voting participant. If we submit any matters for approval to an FMG of which you are a member, and
 approval is granted, the approval will be binding on you. (Franchise Agreement, Section 10.4)

          You must participate in all Marketing Fund programs. You have the right to set your own prices,
 except that we may specify maximum prices for goods or services to the greatest degree permitted by law.
 You will fully honor all coupons, price reductions and other promotions/programs as we direct. The Marketing
 Fund may furnish you with marketing, advertising and promotional materials or other marketing resources;
 however, we may require that you pay the cost of developing, producing, shipping and handling for these
 materials. (Franchise Agreement, Section 10.2)

           The minimum you must spend for local advertising and promotion of your Online Trading Academy
 Center within the Territory each month (including your participation in the Global Marketing Services
 Programs as set out below) will be the greater of $15,000 or fifteen percent (15%) of Gross Volume, subject
 to inflation adjustment, in Item 6. If we request it, you will submit verification of your expenditures in a form
 required by us. You are highly encouraged to advertise and market at both the local and global level and
 you are required to participate in the Global Marketing Services / Global Advertising Programs. (Franchise
 Agreement, Section 10.3)

          You will use only the email address and/or URL we designate for you for use with your Franchised
 Business and communicate using only these identifiers. We will own the rights in and to any email address
 and/or URL as described in this Agreement. We will manage and maintain your URL, including monitoring
 emails, as a subsection of our website to maintain a uniform and consistent appearance and quality control.
 No other URLs may be maintained by you related to your Franchised Business. You must provide to us for
 prior approval and consent to use samples of all proposed advertising and promotional materials, including
 all emails, and direct mail or electronic media materials of any kind or web properties or social media profiles
 and any proposed use of the Marks or Brands and/or other forms of commercial identification. You will
 comply with our compliance standards in all our Manuals as to content and delivery of any and all approved
 advertising and promotional materials and for any media authorized. We may condition or withhold our
 approval and consent to use in our sole discretion. All advertising and promotional materials that are pre-
 approved, such as course or seminar schedules and contact information, will appear in the Manuals on the
 franchise portal or through our Marketing Department electronic communications with you. Your advertising
 must be in good taste, conform to ethical and legal standards and our requirements. You will not use any
 materials or programs disapproved by us at any time and will use all materials and programs designated by
 us as mandatory. We can require that a brief statement regarding the availability of Online Trading Academy
 franchises be included in advertising used by you and/or that brochures regarding purchase of Online
 Trading Academy franchises be displayed in your Online Trading Academy Center. We may establish
 standards and requirements for yellow page and other directory advertising, which you must follow. We
 require that you use a designated Internet/Intranet Service Provider (which can be us or an Affiliate), to
 receive such communications. You may only participate in email services in accordance with the then current
 process and requirements as set out in the Manuals. ((Franchise Agreement Sections 4.3, 4.8 and 10.3 B)

          In addition to the Marketing Fund activities, we may manage various national and global advertising
 and marketing programs which may purchase media generally at a more cost-effective rate than you may
 purchase locally, and or which may not be available to you on a local level (“Global Marketing Services
 Programs”). Participation by you in our Global Marketing Services is required. You will be required to sign
 our GMS Participation Agreement (copy attached to this Disclosure Document as Exhibit H). Participants
 will pay to us an initial deposit of $15,000 which must be renewed up to the $15,000 minimum every month
 depending upon the sum expended in the previous month. Within this program, participants either (i) pay for
 actual usage based on the cost of delivered lead generation or class registration or attendance on a monthly
 basis or (ii) proportional to Franchisee’s share of media costs as described and calculated in accordance
 with the relevant GMS Program Description. Additional Global Marketing Services Programs such as the
 Telemarketing Services Program are also available and not mandatory. Participation in such programs is
 highly encouraged and the costs of such participation will be included in the Center Marketing Activities
 required spending level as set out above. Global Marketing Services Programs may be either performance
 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           29
                                                Attachment ZZ                                             EX 13
                                                                                                           7436
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 47 of 463 Page ID
                                    #:7872


 based programs or shared costs programs. For performance based programs you will pay the costs based
 on leads, seminar registrations and/or attendances received by you as detailed in the relevant GMS Program
 Description. For shared costs programs, cost shall be borne by you proportional to your share of media costs
 as described and calculated in accordance with the relevant GMS Program Description. Such costs may
 include, but are not limited to, cost of media purchases, servicing costs, management costs of the campaigns
 including the cost of our personnel, technology-related costs and other costs as determined by us to manage
 the campaigns. You acknowledge and agree that your monthly participation in additional Global Marketing
 Services Programs is a System requirement. (Franchise Agreement, Section 10.5)

           In addition to (a) the Marketing Fund activities, which at the date of this Disclosure Document are
 primarily focused on providing marketing products and development, marketing infrastructure and analytics,
 support and consultation, online reputation management, search engine optimization, and email
 communications, and (b) the GMS Program activities which at the date of this Disclosure Document are
 primarily focused on specific direct response marketing activities that currently include but are not limited to
 online and broadcast opportunities for franchisees to generate workshop registrations, we may also elect to
 (c) initiate and manage special marketing projects.

           A special marketing project will focus on advertising growth opportunities that will be used in the
 activities of the Marketing Fund and GMS and will include the work of outside third party agencies. An
 example of a special marketing project may be the development of a creative multi-media branding campaign
 for a consistent message throughout TV spots, direct mail, online communications and social media and
 radio. Another example may be the development or refreshing of existing infomercials or any other projects
 that aim to benefit and enhance the platforms and channels supported by the Marketing Fund, and / or GMS
 platforms “Special Marketing Project”. (Franchise Agreement section 10.6)

 Special Marketing Project will be financed with funds outside the scope of the Marketing Fund. All
 Franchised Businesses will contribute to the cost of Special Marketing Projects including company owned
 Centers. Such funding may be initially provided by Franchisor and franchisees will be invoiced during the
 relevant financial year, or Franchisor may require that franchisees provide up front contributions to such
 costs. There may be more than one Special Market Project in any one calendar year. (Franchise
 Agreement section 4.18).

 Franchisee Advisory Council

         We may elect to form a Franchisee Advisory Council (“FAC”) to provide advice and suggestions
 regarding specified matters to us. The FAC will consist of a designated number of Online Trading Academy
 franchisees selected by Us or, at our discretion, by vote of franchise owners ("Franchisee Members"). All
 Franchisee Members shall be in Good Standing (as defined in the Franchise Agreement). We may select
 Franchisee Members from any national or international regions in which that Franchisee Member resides or
 does business (the “Regions”). The Franchisee Members need not be from different Regions. The FAC shall
 also consist of a designated number of OTA Corporate Members who may be employees or agents of OTA
 and selected by OTA ("Corporate Members"). Franchisee and Corporate FAC Members shall collectively be
 referred to as the "Members". Appointments to the Council will be announced publicly via email to all
 franchisees. (Franchise Agreement, Section 8.1 (i))

          We may adopt governing rules for the meetings and procedures of the FAC. The purpose of the
 FAC is to provide constructive, open and two-way communications between franchisees and their franchisor,
 OTA. In particular, the FAC will provide a cooperative forum for Members to receive and discuss information,
 to provide input, advice and planning regarding various limited and specified matters and to encourage each
 franchise owner to remain in Good Standing as the Online Trading Academy system grows and develops
 through fostering communications between franchisees and OTA. While we are not required to do so except
 as specified in this Agreement, if we submit any matters for approval to an FAC and approval is granted, the
 approval will be binding on you. (Franchise Agreement, Section 8.1 (i))

          In January 2018 we assembled a Franchise Advisory Council (Marketing) to provide a cooperative
 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           30
                                                Attachment ZZ                                            EX 13
                                                                                                          7437
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 48 of 463 Page ID
                                    #:7873


 forum for franchisees and OTA to discuss the potential benefits and growth opportunities available to the
 franchise system through existing and innovative marketing in all mediums.

          Franchisor operates a National TV Advertising Program which may include, infomercials and long-
 form and short form spots. This program is designed to (a) leverage the collective purchasing power of the
 franchisees and company owned locations, (b) manage the timing of campaigns as TV airtime must be
 booked a calendar quarter in advance, and (c) provide access to cable channels not otherwise accessible
 to franchisees as some TV air time for infomercials can only be acquired nationally. National TV Advertising
 spend is committed quarterly in advance with input from the then current FAC (Marketing). All US centers,
 including franchisor owned Centers, are charged their pro rata share of the total quarterly advertising spend.
 This calculation is currently based on the number of households in each respective Territory and is subject
 to change depending on the number of operating Centers, the introduction of a new method of calculating
 pro rata share, and the then current quarterly needs as reviewed by the FAC (Marketing) and determined by
 the Franchisor in its Business Judgment. You will be billed monthly in advance in installments as set out in
 Section 4.19 of the Franchise Agreement. Franchisor may amend or change or discontinue the National TV
 Advertising Program at any time.

          You will agree to operate your OTA Center in keeping with the mission and culture of the System
 and to use your best efforts to engage in socially responsible activities using business as a force for good
 as outlined in the Manuals. (Franchise Agreement 8.1(m))


 ITEM 12:     TERRITORY

          We award you a franchise to operate a single Traditional Online Trading Academy Center from a
 single premises within an exclusive Territory approved by us. We will designate a Territory described by zip
 codes, counties and or designated marketing areas (DMAs) as appropriate in each geographic location as
 reported by an independent zip code directory service and the then current Neilsen Media Markets report or
 other future source that may become available. Continuation of your territorial exclusivity depends on you
 maintaining the Performance Standards outlined below. Failure to do so may result in termination of your
 Franchise Agreement. The Territory may be increased by the addition of immediately adjacent zip code
 areas, or DMAs with incremental price changes based on population, designated marketing area information
 and other demographic, marketing and economic factors in the territory. We do not make any guarantees
 as to the exact number of individuals within the Territory at the outset, nor that the Territory will maintain this
 population or the designated marketing area ranking during subsequent years.

        This Franchise applies only to trading and financial education training centers (and related products
 and services as specified by us periodically). The Franchise does not grant you any rights with respect to
 other and/or related businesses, products and/or services, in which we or any Franchisor Related
 Persons/Entities may be involved, now or in the future.

          We will not enter into a Franchise Agreement licensing a Traditional Online Trading Academy
 Center, or open a Franchisor-owned Center, servicing customers inside the Territory described in Exhibit
 2.2 of the Franchise Agreement. Your rights in the Territory are exactly as expressly described in Sections
 2.1 and 2.2 of the Franchise Agreement and are limited to the rights:

                   1) to open a “Traditional” Online Trading Academy Center within your Territory as your
                      principal Franchised Business location;
                   2) to conduct your Franchised Business at alternative sites in your Territory, for example,
                      to accommodate large classes or to conduct training at complimentary locations in your
                      Territory (subject to our prior written approval);
                   3) to sell all approved Products and Services, subject to the revenue splits or delivery fees
 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           31
                                                Attachment ZZ                                               EX 13
                                                                                                             7438
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 49 of 463 Page ID
                                    #:7874


                      as described in our Manuals and as we may modify from time to time;
                   4) to fulfill classes to “Retake Customers” (as defined in the Manuals) referred to your
                      Center and to have classes for Retake Customers that you refer to other Online Trading
                      Academy franchisees fulfilled in accordance with the Manuals;
                   5) to sell classes for fulfillment by other Online Trading Academy franchisees or us,
                      retaining the “Selling Fee” portion of the revenue (as defined in the Manuals) and
                      conversely, the obligation to fulfill classes sold by other Online Trading Academy
                      franchisees or us and collect only the “Fulfillment Fee” portion of the transaction (as
                      defined in the Manuals);
                   6) the right to sell an online course or class for delivery by us or our designee, paying to
                      us the “Online Class Fulfillment Fees” of the revenue (as may be further defined in the
                      Manuals). Your portion of all such revenue will be included in Gross Volume;
                   7) to market within your Territory and;
                   8) to sell Products and Services to local venues within your Territory, other than Special
                      Accounts, and retain the revenue from these activities occurring within your Territory;
                      unless this activity results in the establishment of a national account consisting of
                      activities to occur outside your Territory, then you agree to do so only with our prior
                      written approval to the terms and conditions of this national arrangement which we may
                      withhold or condition in our Business Judgment.

          Except for the operation of an Online Trading Academy Center within the Territory, you have no right
 to exclude, control or impose conditions on the location of present or future Online Trading Academy (or any
 other brand) Businesses or distribution channels of any type, franchised or Franchisor-owned, regardless of
 their location or proximity to the Territory.

         As described above, you are awarded the rights to operate a Traditional Online Trading Academy
 Center. The term “Traditional Online Trading Academy Center” does not include non-traditional Online
 Trading Academy Centers and/or other distribution opportunities including, without limitation, Special
 Accounts, our attendance at conferences and events such as “expos”, conventions and speaking
 engagements, Internet sites, online courses, and/or direct mail operations.

        Except as described above, you do not have the right to use any other channels of distribution to
 make sales inside or outside your Territory.

          We expressly reserve the rights to these non-traditional Online Trading Academy operations.

          We currently operate an OTA Virtual Campus in all Territories. The registration process for the OTA
 Virtual Campus in all Territories includes a website landing page which is a place where we solicit and accept
 orders for free introductory classes (“Previews”). In all Territories if a customer comes to a landing page and
 does not register for an on-location free Preview, then, before leaving the landing page, the customer will be
 offered the opportunity to register for a free Preview online class. This stand-alone service is currently free
 to all Franchisees while in test mode.

         Franchisees at their election, may opt in to further use this registration process to offer customers
 who have taken an online Preview the chance to register for an on-location Marketing Timing Class (“MTO”)
 in one of two ways.

          First, Franchisees may elect to add a call to action inviting customers in their territory who have
 taken a free online Preview to register for an on location MTO at the Franchisee’s Center in the Franchisee’s
 Territory at a date on Franchisee’s public schedule which schedule is controlled by the Franchisee.

         Customers who click through this option will be directed to our franchise store and will enter a zip
 code to log the customer as a customer of a franchisee territory. The customer will provide a credit card
 payment which will be collected and retained by Franchisor in consideration of providing both the service
 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           32
                                                Attachment ZZ                                           EX 13
                                                                                                         7439
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 50 of 463 Page ID
                                    #:7875


 and a lead generation which is free to the Franchisee.

           Second, Franchisees may elect to add online registration to their landing sites, such that customers
 responding to an initial call to action in Franchisee’s Territory may immediately be offered the choice to either
 (i) elect to attend a fee on location Preview at Franchisee’s Center in Franchisee’s Territory or (ii) to register
 for a free online Preview. This setting can be set at Franchisee’s option so that (for example) all customers
 in a geo radius greater than 10 miles from the Franchisee’s Center will be offered both on location and online
 registration options. From here the customers who attend an online Preview will then be invited to attend an
 on location MTO at Franchisee’s Center in the Franchisee’s Territory at a date on Franchisee’s public
 schedule which schedule is controlled by the Franchisee.

         Again, Customers who click through this option will be directed to our franchise store and will enter
 a zip code to log the customer as a customer of a franchisee territory. The customer will provide a credit
 card payment which will be collected and retained by Franchisor in consideration of providing both the
 service and a lead generation which is free to the Franchisee.

         We are testing to gather data to support our belief that the virtual campus is an extension of the
 Traditional Online Trading Academy Centers’ physical business and that this registration and delivery
 process both increases the opportunity for more customers to register for classes and materially reduces
 the costs per registration.

          At the date of this Franchise Disclosure Document there are Franchisees testing both scenarios.
 Franchisor reserves the right to make this registration process mandatory in the future.
          In addition, we have entered into a global arrangement with a vendor to promote the franchised
 business on the vendor’s website. This test program operates in all Territories and includes a video and a
 call to action. The program landing page contains IP detection and a zip code look up, allowing interested
 prospects to find the Center nearest them and enroll in a market timing orientation class. All transactions are
 processed through our franchise store which we host and manage. Currently, 50% of the revenues go to the
 vendor and the other 50% are passed through directly to the Center where the prospect enrolled. Other than
 the royalty fee paid on all Center revenues, there are no fees charged to the Center for this program.
 Franchisor only receives revenues if a prospect enrolls at a franchisor owned Center. The commercial aim
 of this program is to generate low cost leads and prospect engagement. We are testing this program which
 may be amended or terminated in our business judgement. We may also test other similar programs.

          We and Franchisor-Related Persons/Entities expressly reserve the rights to:

         1) own and/or operate ourselves, and/or authorize others to own and/or operate: a) Special
 Accounts within the Territory and b) any kind of business outside of the Territory, including without limitation,
 Traditional Online Trading Academy Centers, whether or not using the Online Trading Academy Marks and
 System;

          2) sell Online Trading Academy brand products and services to customers located anywhere
 (including within the Territory) using any channel of distribution, including the Internet, telemarketing, or other
 direct marketing sales, other than a Traditional Center using our principal trademarks or under trademarks
 different from the ones you will use under the franchise agreement. Our current policies provide that (i)
 revenue from retail sales generated within your Territory will be shared with you (in accordance with the
 revenue sharing specified in the Manuals) when processed by us and sold directly to the customer (other
 than Special Accounts) from our website (ii) revenue from retail sales of online courses sold by you in your
 Territory or sold by us directly through our website to qualified residents in your Territory, for delivery by us,
 after payment to us of the then current delivery fees, will be revenue retained by you and subject to royalties.
 Revenue will not be shared for sales to Special Accounts except as authorized by us in advance. Our
 Manuals contain our current policies on revenue sharing. These policies are subject to change by us without
 notice.

 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           33
                                                Attachment ZZ                                               EX 13
                                                                                                             7440
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 51 of 463 Page ID
                                    #:7876


          3) sell or make arrangements or customer referrals with third parties to sell, lease or otherwise
 deliver, any non-competitive product and/or service under other than Online Trading Academy brand, to
 customers located anywhere, although this will not interfere with our rights to designate products and
 services and suppliers required for use by you in your Franchised Business;

         4) develop or become associated with other non-competitive concepts (including dual branding
 and/or other franchise systems), not using the Online Trading Academy System and/or the Marks, and award
 franchises under other concepts for locations anywhere;

          5) acquire, be acquired by, merge or affiliate with other businesses (whether competitive or not),
 with units located anywhere. These transactions may include arrangements involving competing outlets and
 brand conversions (to or from the Online Trading Academy Marks and System).

          We are not required to pay you if we exercise any of the rights specified above inside your Territory.

         If you are not in Good Standing (as defined on page 4 in the Franchise Agreement), we may reduce,
 eliminate or otherwise modify your rights in the Territory, including a reduction in the size of your Territory.
 We do not make any representation or assurance that you can or will achieve any performance minimums
 contained in this Agreement.

 Performance Standards

          You and we have a shared interest in your Franchised Business maintaining good performance and
 high volume and not performing below System Standards, or failing to achieve an appropriate level of Gross
 Volume. Your maintenance of Online Trading Academy System Standards or Gross Volume at agreed upon
 levels is vital to our relationship. “Performance Standards” includes both our “System Standards” and
 “Financial Standards” as described below.

          Online Trading Academy System Standards. We may choose to evaluate your Online Trading
 Academy Business for compliance with Online Trading Academy System Standards using various methods
 (including inspections, field service visits, customer comments/surveys and secret shopper reports). We will
 assign your Online Trading Academy System Standards Scores for categories scored at that time. We’ll
 compare your scores with the average score in each category achieved by all franchised Online Trading
 Academy Centers in the United States or other geographic area that we reasonably believe appropriate for
 evaluation purposes.


 Online Trading Academy Financial Standards. We may choose to compare your Gross Volume with the
 then-current “Financial Standard”. The Financial Standard will be determined as follows:

                               PERIOD OPEN*                       FINANCIAL STANDARDS
                                                           (ADJUSTED EVERY 6 MONTHS OR MORE)
                          Less than Three Years                      50% of PUA**
                          Three Years or More,
                                                                     60% of PUA**
                        But Less Than Four Years
                            Four Years or More                       70% of PUA**


 *Measured from the earlier of your actual opening date or the date by which your Online Trading Academy
 Center is required to open.

 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           34
                                                Attachment ZZ                                            EX 13
                                                                                                          7441
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 52 of 463 Page ID
                                    #:7877


 **“PUA” or “Per Unit Average”: The average Gross Volume for all Online Trading Academy Centers in the
 applicable geographic area during the most recent measuring date whether six (6) months or longer.

        We reserve the right to make reasonable revisions to elements of the Financial or System Standards
 on 6 months written advance notice to you.

         We may implement the correction process described below, if your System Standards Score in a
 scored category is lower than the average System Standards Score or if your Gross Volume does not equal
 the then-current Financial Standard applicable to you.

          Correction Process

         1) If we notify you of your failure to meet the then-current average System Standards Score in a
 scored category, then you will have 6 months from our delivery of written notice to you to cure the deficiency.

        If we notify you of your failure to meet the then-current, applicable Financial Standard, then you will
 have 6 months from our delivery of written notice to you to cure the deficiency.

         2) We will reasonably cooperate with and assist you in your efforts to meet your performance
 objectives.   This assistance may include on site consultations, meetings at our headquarters,
 recommendations on your resource contributions and/or retraining activities or programs at designated
 locations. You are responsible for any costs associated with these activities, including travel, meals, lodging
 and any other related expenses and will participate in the same upon our request.

           If at the end of the applicable Correction Period your Online Trading Academy Center does not meet
 the average Online Trading Academy System Standards score for any category and/or the then applicable
 Financial Standards (whichever applies), then we may elect to terminate the Franchise Agreement. If we
 elect to terminate the Franchise Agreement, you will have 90 days after the end of the applicable Correction
 Period to complete a sale of your franchise to a third party if:

          1) You provide us written notice of your desire to sell your franchise within 10 days of the expiration
 of the applicable Correction Period along with a General Release signed by you and each of your owners
 and Affiliates; and

          2) The transfer meets all requirements of the Franchise Agreement.

         If you do not provide us the notice or complete an authorized sale within the 90 day period, then we
 may elect to terminate the Franchise Agreement immediately upon delivery of written notice to you. The fact
 that any correction process with you may be ongoing does not prevent us from exercising our rights and/or
 remedies, including our right to terminate this Agreement for another default committed by you under this or
 any other agreement with you.

 Relocation of your Online Trading Academy Center

          Any relocation of the Online Trading Academy Center requires our written consent, will be at your
 sole expense and will require that you and each Affiliate and owner of yours sign a General Release if we
 request.




 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           35
                                                Attachment ZZ                                            EX 13
                                                                                                          7442
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 53 of 463 Page ID
                                    #:7878


 ITEM 13:     TRADEMARKS

        Newport Exchange Holdings, Inc. owns all of the trademarks and has filed all documents required
 to maintain registration of our principal mark in the principal register of the United States Patent and
 Trademark Office:

          Online Trading Academy® Reg. No. 3035060 Registration Date: December 27, 2005

        Online Trading Academy logo and wordmark in black and white Reg. No. 3762672 Registration
 Date: March 23, 2010

          Online Trading Academy Stylized Logo Reg. No. 4831993 Registration Date: October 13, 2015

          Pro-Active Investors wordmark Reg. No. 3956550 Registration Date: May 10, 2011

          Pro-Active Investors logo Reg. No. 3987746 Registration Date: July 5, 2011

 Newport Exchange Holdings, Inc. has also registered the following mark in the United Arab Emirates:

        Online Trading Academy® Reg. No. 54855 Registration Date: August 17, 2005, renewed through
 01 24 2027

 Newport Exchange Holdings, Inc. has also registered the following mark in the country of Kuwait:

                                                       “Online Trading Academy® & Device in Colours”
 Reg. No. 63225 Registration Date: January 22, 2007, renewed through 02 20 2026.

 Newport Exchange Holdings, Inc. has also registered the following mark in the Kingdom of Saudi Arabia:

         “Online Trading Academy & Device in Colours”, Reg. No. 913/63      Registration Date: April 29,
 2007, renewed through 07 10 2025.

 Newport Exchange Holdings, Inc. has also registered the following Community Trade Mark (figurative
 mark) with the Office for Harmonization in the International Market: Registration No. 5, 639, 182:
 Registration Date: April 2, 2008



                 ~
              ,ONLINE TRAOING
               • AUDEN 9 •

 and has renewed the filing with the updated logo (set out below) through 05 08 2027

    .¥/ ONLINE TRADING
    -7C,/ ACADEMY

          Newport Exchange Holdings, Inc. has also registered the following figurative wordmark and logo
 “Online Trading Academy” – USPTO Ref. No. A0009857 for International Registration under the Madrid
 Protocol: Registration number 944841: Registration date October 8, 2007 and which filing was renewed
 effective 10 08 2017.




 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           36
                                                Attachment ZZ                                       EX 13
                                                                                                     7443
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 54 of 463 Page ID
                                    #:7879




                     ~
                 o•• u•E ruollli
                     IC II E I" •

         Newport Exchange Holdings, Inc. has also registered the following figurative wordmark and logo
 “Online Trading Academy” with the Canadian Intellectual Property Office: Registration number TMA
 813,025 Registration Date: November 30, 2011.



              ~
              OMLIME lRAOIMG
              • ft C ft O U IY ••


             Newport Exchange Holdings, Inc. has also registered the following marks in the country of Hong
 Kong:

             Online Trading Academy Logo – Registration number: 301732040; Registration Date: August 10,
 2010

             XLT logo – Serial No. 301732022 – Registration number: 301732022; Registration Date: August 10,
 2010

        Newport Exchange Holdings, Inc. has also registered the following marks in the country of
 Indonesia:

        Online Trading Academy black and white logo – Registration number. J 002010030070; Registration
 Date: September 6, 2011

       Extended Learning Track wordmark – Registration number J002010030071: Registration Date:
 September 6, 2011

        On October 5, 2007, Newport Exchange Holdings, Inc. filed an application in Malaysia for the
 wordmark Online Trading Academy and the figurative wordmark and logo “Online Trading Academy” - Serial
 No: 07019735 which has been renewed through 04 10 2027

             On July 27, 2009, Newport Exchange Holdings, Inc. filed the following applications in the country of
 India:

          Online Trading Academy wordmark – Serial No. 1844178 which mark is registered effective August
 10, 2012.
          Online Trading Academy black and while logo – Serial No. 1844177 which mark is registered
 effective December 8, 2014.

             On August 10, 2009, Newport Exchange Holdings, Inc. filed the following application in the country
 of India:

       Online Trading Academy color logo – Serial No. 1849121 which mark is registered effective
 December 15, 2014.

          On September 20, 2010, Newport Exchange Holdings, Inc. filed an application with the Canadian
 Intellectual Property Office for the XLT wordmark with Application Number 1496506: The mark is registered

 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           37
                                                Attachment ZZ                                            EX 13
                                                                                                          7444
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 55 of 463 Page ID
                                    #:7880


 effective August 12, 2011.

          On September 20, 2010, Newport Exchange Holdings, Inc. filed an application with the Canadian
 Intellectual Property Office for the Pro-Active Investor wordmark with Application Number 1496511: The
 mark is registered effective February 6, 2012.

        OTA Real Estate, wordmark registration number 4,831,992, which mark is registered effective
 October 13, 2015.

          MyOTA, wordmark registration number 5,233,017 which mark is registered effective June 27, 2017


   Newport Exchange Holdings, Inc. has issued to us a perpetual license to use and sublicense all of the
 Online Trading Academy trademarks with our sale and administration of Online Trading Academy trading
 and financial education center franchises throughout the world. The license does not limit our right to use or
 license the use of any of the trademarks in any manner material to the franchise. No other agreements are
 currently in effect which limit our use of the trademarks in any manner material to the franchise.

         We or others from whom we derived our rights have filed all required affidavits of use with regard to
 the applications for trademark registration.

          There are no currently effective material determinations of the United States Patent and Trademark
 Office, the Trademark Trial and Appeal Board, the trademark administrator of any state or any court, nor are
 there any pending infringement, opposition or cancellation proceedings or material litigation, involving the
 Marks. We do not know of any infringing uses that could materially affect your use of the trademark.

           The Franchise Agreement grants you the non-exclusive right to the Intellectual Property, subject to
 protection by applicable law, as expressly authorized by us. The Intellectual Property includes i) all software,
 including the data and information processed or stored thereby; ii) the Manuals and all other directives,
 policies or information we issue periodically; iii) all customer relationships and information; iv) the Marks; v)
 all Confidential Information and trade secrets, certain of the Course Materials; and vi) all other proprietary,
 copyrightable and/or trade secret information and materials developed, acquired, licensed or used by us in
 our operation of the System. Online Trading Academy may change or modify its Intellectual Property or
 commercial symbols and you must adopt, use, and display the new or modified commercial symbols. You
 must use all names and marks in full compliance with the rules required by us. You are prohibited from
 using any name or mark as part of any corporate name or with any prefix, suffix, or other modifying words,
 forms, designs or symbols (other than logos licensed by Online Trading Academy to you). In addition, you
 may not use any name or mark with the sale of any unauthorized product or service in any other manner not
 explicitly authorized in writing by Online Trading Academy. You agree to immediately notify us of any
 apparent or actual infringement of, or of any challenge to your use of, the Intellectual Property.

          If it becomes advisable at any time, for you to modify or discontinue the use of any of the Marks or
 use one or more additional or substitute trademarks or service marks, you will promptly comply (at your sole
 expense) with our directions to modify or otherwise discontinue the use of these Marks, or use one or more
 additional or substitute trademarks or service marks, including (but not limited to) replacement of all signage,
 etc. We will not have any liability or obligation (whether of defense, indemnity, expense reimbursement or
 otherwise) to you, and you agree to make no claim, for, or with regard to, any modification, discontinuance
 or otherwise, and/or any dispute regarding the Marks and/or your and/or our rights in or to them. We make
 no guaranty that a modification, discontinuance or otherwise may not be required, whether as a result of
 expiration, termination or limitation of our rights to the Marks or otherwise.


 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           38
                                                Attachment ZZ                                             EX 13
                                                                                                           7445
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 56 of 463 Page ID
                                    #:7881


            You understand that there is always a possibility that there might be one or more businesses,
 similar to the business covered by the Franchise, operating in or near the area(s) where you may do business
 or otherwise, using a name and/or marks similar to ours and with superior rights to this name and/or marks
 as a result of prior use or otherwise. We strongly urge you to research this possibility, using telephone
 directories, local filings and other means, before signing the Franchise Agreement, any other documents,
 expending or paying any sums or making any commitments and you understand that if you fail to do so,
 you’re at risk. (Franchise Agreement, Section 6.4)


 ITEM 14:      PATENTS, COPYRIGHTS AND PROPRIETARY INFORMATION

          Effective February 11, 2014, the United States Patent and Trademark Office has issued a patent
 registration number US 8,650,115 B1 to our parent company NEHI The patent is a process patent covering
 proprietary trading methodology. The invention is based on a unique understanding of the forces of supply
 and demand and how they work in the financial markets and is named Computer Based Trading System
 and Methodology Utilizing Supply and Demand Analysis.

 NEHI currently has three additional material patent applications that have been filed with the USPTO, and
 which are currently pending.

 The first application was filed on April 8, 2015, accorded Application No. 14/681,171, and is entitled,
 “Computer Based Trading System and Methodology for Identifying Trading Opportunities.” The invention is
 directed to a system and method for predicting price movement of a financial instrument based upon a real
 time status of supply and demand and generating a trading signal in response to the prediction.

 The second application was filed on June 28, 2016, accorded Application No. 15/196,001, and is entitled,
 “Computer Based Trading System and Methodology for Identifying Trading Opportunities Associated with
 Optionable Instruments.” The invention is directed to a system and method for obtaining option value
 determinations and corresponding trading strategies, based on a level of volatility for an underlying asset.

 The third application was filed on February 28, 2018, and is entitled, “Collaborative Real Estate Investing
 System and Methodology.” The invention is directed to enhancing collaborations between potential parties
 to a transaction for real property by increasing a disclosure of information pertinent to the transaction.

        We have registrations issued and applications pending registration on file with the Library of
 Congress for copyright protection for certain Manuals, Course Materials and Educational Products), which
 are material to the franchise.

          We have completed and won an arbitration proceeding for an action originally filed on May 28, 2009
 by Fernando Gonzalez alleging copyright infringement, breach of contract, fraud, and related causes of
 action. The two items subject to the claims are obsolete and no longer offered as part of our curricula. Please
 see Item 3 for further details.

         We own all records with respect to the customers and other service professionals of, and/or related
 in any way to, your Online Trading Academy business, including, all databases (whether in print, electronic
 or other form), including all names, addresses, phone numbers, e-mail addresses, customer purchase
 records, etc., and may use, transfer, etc. these records in any way we wish, both before and after any
 termination, expiration, repurchase, transfer or otherwise.



 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           39
                                                Attachment ZZ                                           EX 13
                                                                                                         7446
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 57 of 463 Page ID
                                    #:7882


          We have the right to use any financial report or statement, or any information derived therefrom,
 relating to your Franchise for aggregate statistical purposes, such as in an earnings disclosure, without
 providing your name. You further consent to our use and publication of income and expense information
 related to your Franchise via Intranet or other non-public media. Any publication of income may identify your
 Center, however, publication of expense and net profit will be on an anonymous basis only or with your
 written consent. You agree that; (i) any information that you provide to us in your reports or financial
 statements that includes any customer information collected or received electronically via the Internet or in
 any other format will be provided to us with the informed consent of the customer, and (ii) we will rely on this
 representation by you and will require you to indemnify us in this respect under the provisions of the
 Franchise Agreement.

          You agree that we own and control all domain names and URLs ("Uniform Resource Locator")
 relating to any Online Trading Academy Franchised Businesses, as well as all information, lists and data
 related to past, present and future customers of your Online Trading Academy Franchised Business. Your
 only interest in any of this proprietary and/or Confidential Information (as defined in the Franchise
 Agreement) is the right to use it under the Franchise Agreement. In addition, your use of the Internet, World
 Wide Web, including but not limited to all social and commercial media sites and other electronic means of
 marketing and distribution of goods and/or services is restricted by us (as defined in the Franchise
 Agreement).

         You agree to disclose to us all ideas, techniques, methods and processes relating to an Online
 Trading Academy Center which are conceived or developed by you and/or your employees. We shall have
 the perpetual right to use, and to authorize others to use, such ideas, without payment to you.

          You will cause each of your employees, agents, principals and Affiliates to sign a form of
 confidentiality agreement containing substantially the same provisions as described in Exhibit 8.1 of the
 Franchise Agreement and as may be approved by us. You will provide us copies of the same upon request.
 You will also cause each of your employees and contractors to complete the Compliance Program and
 attend all training at your request and at your expense, educational and testing requirements as described
 in the Franchise Agreement (section 7.4) and will manage all of your employees and contractors to ensure
 that you comply with all your ongoing requirements under the Franchise Agreement. You understand that
 no employee or contractor will be provided with any access to the System databases until the Compliance
 Program has been completed.

          If your Online Trading Academy Center will be located and/or operated within, in conjunction with,
 or as part of another business, you will first arrange for the other business and its personnel (as specified by
 us) to enter into appropriate arrangements to protect our Intellectual Property and other interests, including
 (but not limited to) signing agreements with us regarding non-competition, confidentiality, non-solicitation of
 employees and customers and indemnity/insurance arrangements.


 ITEM 15:       OBLIGATIONS OF THE FRANCHISEE TO PARTICIPATE IN THE ACTUAL OPERATION
                OF THE FRANCHISE BUSINESS

          Your Online Trading Academy Business must be personally managed on a full-time basis by a
 person who has successfully completed mandatory training and met then-current standards. You shall
 complete, to our satisfaction, our Initial Franchise Training Program (“IFTP) before the opening of the
 Franchised Business. If you will not be acting as General Manager, you will at all times be required to
 employ or engage the services of at least one full-time General Manager who has successfully completed
 IFTP. Each General Manager shall devote his or her full time to the management, operation and
 development of the Franchised Business. Your Center must remain open on a full time and continuous basis
 (as defined in the Manuals), except for excused closures outlined in the Franchise Agreement i.e., Acts of
 God. You shall file periodic sales activity reports in the form and frequency specified in the Manuals and the
 Franchise Agreement.

 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           40
                                                Attachment ZZ                                            EX 13
                                                                                                          7447
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 58 of 463 Page ID
                                    #:7883


        You are responsible for the hiring and management of your Online Trading Academy Business
 employees, for the terms of their employment, for ensuring your and their compliance with all applicable
 employment laws and regulations.

            All employees you hire or employ In the Franchised Business will be your employees and your
 employees alone, and will not, for any purpose, be deemed to be our employees or subject to our direct or
 indirect control, most particularly with respect to any mandated or other insurance coverage, taxes or
 contributions, or requirements regarding withholdings, levied or fixed by any governmental authority. You
 will file your own tax, regulatory and payroll reports, and be responsible for all employee benefits and workers
 compensation insurance payments for your employees and operations. We will not have the power to hire
 or fire your employees. Our authority under the Franchise Agreement to train and approve your supervisorial
 or managerial personnel for qualification to perform certain functions at your Franchised Business does not
 directly or indirectly vest us with the power to hire, fire or control any of your personnel. You and you alone
 will be solely responsible for all hiring and employment decisions and functions relating to the Franchised
 Business, including those related to hiring, firing, training, establishing remuneration, compliance with wage
 and hour requirements, personnel policies, benefits, recordkeeping, supervision and discipline of
 employees, regardless of whether you have received advice from us on these subjects or not. Any guidance
 we may give you regarding employment policies should be considered merely examples. You will be
 responsible for establishing and implementing your own employment policies, and should do so in
 consultation with local legal counsel experienced in employment law

          All personnel employed or engaged by you in the Franchised Business must be trained in
 accordance with our then current training and operations standards and shall maintain such standards of
 training competence and demeanor as shall be established by us. You must ensure that all personnel
 performing managerial or supervisory functions, all personnel receiving special training and instruction and
 all persons employed by you having access to any of our confidential information agree not to disclose and
 do not disclose any confidential information which may be revealed to them during the period of their
 employment or engagement and, upon our request, shall execute a confidentiality agreement in a form
 substantially similar to the form we provide. We shall be deemed to be a third- party beneficiary under such
 confidentiality agreement. You must use only qualified instructors who have executed our then-current form
 of Instructor Agreement and Confidentiality Non-Solicitation and Assignment of Rights Agreement, and
 agreed to comply with our Compliance Program. You must take steps necessary to ensure that good
 customer relations are preserved and maintain training standards established by us. You and your General
 Manager, other officers, directors, and shareholders shall agree to the non-competition and nondisclosure
 terms contained in the Franchise Agreement and shall sign a statement to that effect at our request (Section
 8.3(g) of the Franchise Agreement).

          We do not require that the General Manager hold an equity interest in the franchise. You will ensure
 that our administrative records for your Online Trading Academy Business employees are kept current and
 promptly advise us in writing of any changes including home addresses and telephone numbers of all
 personnel.

        If you are a business entity, we may require that each of your owners personally guarantee the
 performance of your obligations under the Franchise Agreement. (See Exhibit 1 to the Franchise
 Agreement.)

         During the term of the Franchise Agreement and anywhere in the United States, you shall not have
 any interest in any financial and trading training business other than the Franchised Business. You may not
 employ or try to employ any employee of ours, of a franchisor-related person/entity or of any other Online
 Trading Academy franchisee or any of our instructors, whether employed by us or independent contractors,
 without providing notice to the respective employer and obtaining their prior written consent.

          During the term of the Franchise Agreement and continuing beyond the term, you and your
 employees will keep confidential all trade secrets licensed to you and/or your related companies, and will
 not use the Confidential Information (as defined in the Franchise Agreement and Exhibit 8.1) other than
 within the course and scope of your employment responsibilities and functions.
 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           41
                                                Attachment ZZ                                            EX 13
                                                                                                          7448
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 59 of 463 Page ID
                                    #:7884



           You will not release or divulge any Confidential Information unless first expressly authorized to do
 so in writing by us; provided, however, that during the period of employment of any employees, you and they
 will be permitted to release or divulge the same, or any portion thereof, to persons employed or otherwise
 closely associated with you, but only to the extent that such persons have a need to know the same within
 the course and scope of their employment by, or close association with you (for example, attorneys and/or
 accountants retained by you).

         Any and all publications/copies/disclosures of the Confidential Information in any form, which may
 be presented to you or your employees or to which you may be granted access, are on loan and will at all
 times remain, the exclusive property of you and us; the Confidential Information is being given to you and
 your employees in trust and confidence; and you will accept the same subject to such trust.

          During the period of any employment, you and your employees will take all necessary steps to
 safeguard and maintain the secrecy and confidentiality of the Confidential Information in your possession or
 control, including (by way of illustration and not limitation) (i) securing the Confidential Information in locked
 or otherwise secured files; and (ii) refraining from making copies or reproductions of the Confidential
 Information, or any portions thereof, unless necessary for the carrying out of any employment
 responsibilities, or if first expressly authorized to do so by us.

         Upon the termination of any employment, you will immediately cause your employees to return
 Confidential Information and all copies thereof which you or they may have generated or copied, as well as
 any physical property of yours, including books, tapes, equipment, and the like, whether proprietary or not,
 which they may have in their possession or control. You must immediately notify us of any terminations so
 that we may update our records and remove their access to Confidential Information and business systems.

           For 2 years after the termination of the Franchise Agreement for any reason, you shall not have any
 interest in any financial or trading training business in the Territory or in any other Center’s territory nor
 employ or try to employ any employee of ours, or interfere with any of existing business relations with our
 independent contractors and our trained and approved instructors or those of a franchisor-related
 person/entity or of any other Online Trading Academy franchisee, without providing notice to the respective
 employer and obtaining their prior written consent. For 12 months after termination you shall not accept or
 solicit any person, firm or company on our customer list at the time of termination, nor try to divert any these
 customers from any Online Trading Academy Center or Online Trading Academy enterprise of any kind
 (including any operations owned by any franchisor-related person/entity).


 ITEM 16:       RESTRICTION ON WHAT FRANCHISEE MAY SELL

           You must only offer services and products that Online Trading Academy designates for the
 Franchised Business. Required services include trading and financial education training related instruction
 to retail customers at the Center, or at the business location of customers. All instruction provided at the
 Center will be according to a published schedule of training which you will maintain on at least a rolling three
 month basis. You will provide only Online Trading Academy approved Course Materials and Educational
 Materials. We may require that you do not provide certain products and/or services that we so designate
 periodically. This means that you are required to offer just (but not all) products and services specified by
 us and will not offer any products and services which have not been approved by us. We may change the
 types of designated products and/or services periodically and there are no limits on our right to do so. You
 must promptly obtain all required licenses, permits or otherwise.

         You will not engage in any other business or activity that may conflict with your obligations under
 the Franchise Agreement or reduce the Gross Volume of your Online Trading Academy Business. You do
 not have the right to use any other channels of distribution to make sales inside or outside your Territory
 (see Item 12).

 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           42
                                                Attachment ZZ                                              EX 13
                                                                                                            7449
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 60 of 463 Page ID
                                    #:7885



 ITEM 17: RENEWAL, TERMINATION, TRANSFER AND DISPUTE RESOLUTION

                                         THE FRANCHISE RELATIONSHIP

 This table lists certain important provisions of the Franchise Agreement and related agreements.
 You should read these provisions in the agreements attached to this disclosure document.

              Provision                   Section in Franchise                    Summary
                                               Agreement
  a. Length of the term of the                     2.1           10 years.
  franchise                                                      Expiration date of the remaining term of the
                                                                 Franchise Agreement or 10 years for an
                                                                 acquisition of existing franchise.

  b. Renewal or extension of the                     5.1         Additional consecutive terms of 5 years
  term                                                           each subject to Franchisor’s qualifications.

  c. Requirements for                                5.2         Give no less than 6 months and no more
  franchisee to renew or extend                                  than 12 months’ notice and upon renewing,
                                                                 sign a new Franchise Agreement, must be
                                                                 in Good Standing, maintain possession of
                                                                 and upgrade premises, comply with then-
                                                                 current requirements for new Online
                                                                 Trading Academy business, pay amounts
                                                                 owed, comply with then-current training
                                                                 and qualification, pay fee, and execute a
                                                                 release. The terms and conditions of the
                                                                 new Franchise Agreement may differ
                                                                 materially from the terms and conditions of
                                                                 your existing Franchise Agreement. (See
                                                                 footnote 1)
  d. Termination by franchisee                     11.10         You can terminate only as permitted by
                                                                 applicable law for a default by us.
  e. Termination by franchisor                Not Applicable     Not Applicable
  without cause
  f. Termination by franchisor                       11          Online Trading Academy can terminate if
  with cause                                                     you default or engage in certain prohibited
                                                                 conduct.
  g. “Cause” defined – curable                       11          10 day cure - Failure to: maintain required
  defaults                                                       insurance; correct dangerous condition;
                                                                 comply with dispute resolution provisions;
                                                                 timely submit reports; make payments.
                                                                 30 day cure: default under lease;
                                                                 delinquency to taxing authorities, landlords,
                                                                 equipment lessors, suppliers; failure to
                                                                 comply with Franchise Agreement.
  h. “Cause” defined – non-                          11          Failure to complete site selection,
  curable defaults                                               development, opening and other
                                                                 requirements; bankruptcy; felony
                                                                 conviction or no contest plea to felony; any
                                                                 unauthorized assignments; abandonment
                                                                 of business; unauthorized use of
                                                                 confidential information or the Marks; loss

 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           43
                                                Attachment ZZ                                          EX 13
                                                                                                        7450
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 61 of 463 Page ID
                                    #:7886


              Provision                   Section in Franchise                    Summary
                                               Agreement
                                                                 of possession of premises without
                                                                 relocation; you make any
                                                                 misrepresentation to us; engage in any
                                                                 misconduct that unfavorably affects your
                                                                 reputation, your Online Trading Academy
                                                                 Center, us or the goodwill associated with
                                                                 the Marks; failure to maintain required
                                                                 records; failure to cooperate with audit or
                                                                 inspection; 5 or more material customer
                                                                 complaints with respect to your Online
                                                                 Trading Academy Business in any 6 month
                                                                 period, whether or not resolved.

  i. Franchisee’s obligations on                   11,12         Pay all fees owing plus applicable
  termination/nonrenewal                                         continuing fees, discontinue use of Online
                                                                 Trading Academy marks, return or destroy
                                                                 materials, cancel or assign fictitious
                                                                 business names; remove signage; transfer
                                                                 phone numbers, directory listings and
                                                                 internet sites and addresses; comply with
                                                                 continuing obligations.

  j. Assignment of contracts by                      9.1         No restriction on our right to assign.
  franchisor

  k. “Transfer” by franchisee -                      9.2         Includes transfer of contract or assets or
  definition                                                     ownership change.

  l. Franchisor approval of                          9.2         We have the right to approve all transfers
  transfer by franchisee                                         except for certain transfers to owners,
                                                                 officers or employees and to corporations
                                                                 with the same ownership. We will not
                                                                 unreasonably withhold approval.

  m. Conditions for franchisor’s                3.3 and 9.2      You are in compliance with Franchise
  approval of transfer                                           Agreement and any other agreement with
                                                                 us, sign release and pay transfer fee.
                                                                 Transferee has personal interview with us
                                                                 at transferee’s expense, completes training
                                                                 at transferee’s expense, signs then-current
                                                                 agreement at our option, pays
                                                                 transfer/transition assistance fee.
                                                                 Franchisee must be current on all
                                                                 payments to Franchisor including unpaid
                                                                 Online Class Fulfillment Fees and the
                                                                 Center must conform to all of Franchisor’s
                                                                 current Design Standards and
                                                                 specifications.

  n. Franchisor’s right of first                     9.3         We can match any offer for your business.

 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           44
                                                Attachment ZZ                                             EX 13
                                                                                                           7451
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 62 of 463 Page ID
                                    #:7887


              Provision                   Section in Franchise                    Summary
                                               Agreement
  refusal to acquire franchisee’s
  business
  o. Franchisor’s option to                          9.4         We will have the right, but not the obligation,
  purchase franchisee’s                                          to repurchase your Franchise, your
  business                                                       Franchised Business and/or the assets of
                                                                 your Franchised Business upon 90 days
                                                                 prior written notice to you at a price mutually
                                                                 agreed upon in advance.


  p. Death or disability of                        9.2(e)        The transferee is one or more of the
  franchisee                                                     decedent’s spouse, parents, siblings,
                                                                 nieces, nephews, descendants or spouse’s
                                                                 descendants, adequate provision is made
                                                                 for managing the business and any
                                                                 successor General Manager successfully
                                                                 completes the training program.
  q. Non-competition covenants                      8.13         No involvement in competing business
  during the term of the                                         within Center Marketing Areas and E
  franchise                                                      Marketing Areas. If you hire one of our
                                                                 employees or interfere with our business
                                                                 relationships, a penalty equal to $250,000
                                                                 must be paid by you.
  r. Non-competition covenants                      8.13         Can’t compete within Territory or territory
  after the franchise is                                         of any other franchised or affiliated Online
  terminated or expires                                          Trading Academy Center or in E Market
                                                                 Areas for 2 years.
  s. Modification of the                             17          Franchise Agreement cannot be modified
  Agreement                                                      except in writing signed by all parties or by
                                                                 our reduction of the scope of any of your
                                                                 obligations.
  t. Integration or merger                           17          Only the terms of the Franchise Agreement
  clauses                                                        and any exhibits control (subject to federal
                                                                 law). Any representations or promises
                                                                 outside of the Disclosure Document and
                                                                 Franchise Agreement may not be
                                                                 enforceable (subject to state law).
                                                                 Except for a few types of claims, all disputes
  u. Dispute resolution by                           13
                                                                 are resolved through face-to-face meeting,
  arbitration or mediation
                                                                 mediation, and/or binding arbitration at a
                                                                 neutral location in the county where our
                                                                 then-current headquarters is located;
                                                                 limited rights of appeal and pre-trial
                                                                 discovery; waiver of jury or court trial;
                                                                 limitation of types and periods to bring
                                                                 claims; mandatory notice of claims by you.
  v. Choice of forum                                 13          Mediation, arbitration at a neutral location in
                                                                 the county where our then-current
                                                                 headquarters is located. Litigation in the
                                                                 U.S. District Court encompassing our
                                                                 headquarters. Please see the state-specific

 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                            45
                                                Attachment ZZ                                            EX 13
                                                                                                          7452
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 63 of 463 Page ID
                                    #:7888


              Provision                   Section in Franchise                     Summary
                                               Agreement
                                                                  addenda to the Disclosure Document and
                                                                  Franchise Agreements in Exhibit E.
  w. Choice of law                                   13           Laws of California apply, but Federal
                                                                  Arbitration Act preempts. Please see the
                                                                  state-specific addenda to the Disclosure
                                                                  Document and Franchise Agreement in
                                                                  Exhibit E.



 ITEM 18:     PUBLIC FIGURES

 We currently do not use any public figure to promote our franchises.


 ITEM 19:     FINANCIAL PERFORMANCE REPRESENTATIONS

 The FTC's Franchise Rule permits a franchisor to provide information about the actual or potential financial
 performance of its franchised and/or franchisor-owned outlets, if there is a reasonable basis for the
 information, and if the information is included in the disclosure document. Financial performance information
 that differs from that included in Item 19 may be given only if: (1) a franchisor provides the actual records of
 an existing outlet you are considering buying; or (2) a franchisor supplements the information provided in
 this Item 19, for example, by providing information about possible performance at a particular location or
 under particular circumstances.

 This Item sets forth certain historic financial performance representation about the franchise system's
 existing franchised outlets in the United States of America, which were owned by franchisees for the whole
 of the financial year ending December 31, 2017.

 The Centers are located in cities throughout the USA. All operate a fully built out OTA training Center and
 all have been operated in the same location or in new premises very close to the original location for over 5
 years. 9 Centers have expanded into new premises and two Centers have satellites premises. 5 Centers
 are operated by their original owners, 8 Centers have second owners, 5 Centers have third owners and two
 Centers have had 4 owners.

 2 Centers have been operated for 6-7 years
 3 Centers have been operated for 7-8 years
 4 Centers have been operated for 8-9 years
 4 Centers have been operated for 9-10 years
 8 Centers have been operated for 10-11 years

 The representation relates to past performance of the 21 franchised OTA Centers during the financial year
 commencing January 1, 2017 and ending December 31, 2017.

 The total number of outlets that existed in the United States of America in the relevant period is 27. The
 additional 6 were owned and operated by the Franchisor or NEHI, for the whole or part of the fiscal year
 2017 and are not included in this financial performance representation.

 All 21 franchised Centers that were owned and operated by franchisees during the whole of the fiscal year
 2017 are included in the representations below.

 “Sales”, as used in this Item, includes all sums agreed to be paid in cash or by financing at the date of sale
 less any cancellations post sale.

 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           46
                                                Attachment ZZ                                            EX 13
                                                                                                          7453
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 64 of 463 Page ID
                                    #:7889


 76.2% of Centers had Sales of $2,000,000 or more
 71.4% of Centers had Sales of $3,000,000 or more
 61.9% of Centers had Sales of $4,000,000 or more
 42.9% of Centers had Sales of $5,000,000 or more
 28.6% of Centers had Sales of $6,000,000 or more




                                            2017 Yearly Sales
                                                                                       76% of Centers
                                                                      71% of Centers


                                                     62% of Centers




                              43% of Centers




      29% of Centers




    Over $6 million Over $5 Million Over $4 Million Over $3 Million Over $2 Million




 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           47
                                                Attachment ZZ                                      EX 13
                                                                                                    7454
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 65 of 463 Page ID
                                    #:7890


 Average Sales per Center = $4,848,263.

 Those 5 Centers in the top quartile had average Sales of $8,404,828
 Those 5 Centers in the third quartile had average Sales of $5,531,690
 Those 5 Centers in the second quartile had average Sales of $4,048,271
 Those 6 Centers in the first quartile had average Sales of $1,981,596


                           Average Yearly Sales Per Quartile
            $8,404,828




                                         $5,531,690



                                                                   $4,048,271




                                                                                           $1,981,596




         Top Quartile                Third Quartile             Second Quartile         First Quartile




 These Centers are mature Centers and have developed beyond the original model. One Center has 4
 Classrooms, 14 have 3 classrooms whereas a startup Center is required to have a minimum of 2
 classrooms.

 A new franchisee's individual financial results may differ from the result stated in this financial performance
 representation. Some Centers have sold this amount. Your individual results may differ. There is no
 assurance you will sell as much. Written substantiation for the financial performance representation will be
 made available to the prospective franchisee upon reasonable request.

 Other than the preceding financial performance representation, OTA does not make any financial
 performance representations. We also do not authorize our employees or representatives to make any such
 representations either orally or in writing. If you are purchasing an existing outlet, however, we may provide
 you with the actual records of that outlet. If you receive any other financial performance information or
 projections for your future income, you should report it to the franchisor’s management by contacting Eyal
 Shahar, 17780 Fitch, Suite 200, Irvine, California 92614 (949) 475-5652, the Federal Trade Commission
 and the appropriate state regulatory agency.

 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           48
                                                Attachment ZZ                                           EX 13
                                                                                                         7455
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 66 of 463 Page ID
                                    #:7891


  ITEM 20:         OUTLETS AND FRANCHISEE INFORMATION


                                                TABLE NO. 1
                                        SYSTEMWIDE OUTLET SUMMARY
                                           FOR YEARS 2015 to 2017*

   OUTLET TYPE                 YEAR              OUTLETS AT      OUTLETS AT       NET CHANGE*
                                                THE START OF     THE END OF          (+ or -)
                                                  THE YEAR        THE YEAR
     Franchised
                                2015                       24        24                   0
                                2016                       24        27                  +3
                                2017                       27        31                  +4
      Company
       Owned
                                2015                       11        13                  +2
                                2016                       13        12                  -1
                                2017                       12        10                  -2
    Total Outlets
                                2015                       35        37                  +2
                                2016                       37        39                  +2
                                2017                       39        41                  +2

 * Figures are as of December 31, 2017. Our Fiscal Year 201 ends December 31.
 .
 **As of December 31, 2017, we operated 10 Online Trading Academy Centers in Westwood Los Angeles,
 California, Woodland Hills Los Angeles, California, Sacramento, California, Long Island, New York, New
 York City, New York, Boston, Massachusetts, Cincinnati Ohio, Austin Texas, Vancouver Canada and
 London, England. The current Center located in Irvine, California is owned and operated by our Affiliate,
 NEHI This Center is not included in this table.
 Of these ten Company Owned locations, the three located in Austin Texas, Cincinnati Ohio and
 Sacramento, California, are Satellite Centers.
 In October 2017 we sold the Toronto Center to an incoming franchisee.
 In December 2017 we sold the San Diego Center to an incoming franchisee.
 During 2017 our Franchisee in India opened two additional satellite Centers in Bengaluru and Ahmedabad




 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                            49
                                                Attachment ZZ                                      EX 13
                                                                                                    7456
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 67 of 463 Page ID
                                    #:7892


                                  TABLE NO. 2
 TRANSFER OF OUTLETS FROM FRANCHISEES TO NEW OWNERS (OTHER THAN FRANCHISOR or
                                 AN AFFILIATE)
                             FOR YEARS 2015 to 2017*

            STATE                                     YEAR      NUMBER OF TRANSFERS**
         Dallas Texas                                 2015                1
   Orlando and Tampa Florida                          2016                2
     Toronto and San Diego                            2017                2

            Total Outlets
                                                       2015                  1
                                                       2016                  2
                                                       2017                  2

 *Figures are as of December 31, 2076 Our Fiscal Year 2017ends December 31.
 The information relating to the transferees is in the Franchisee lists attached to this Disclosure
 Document as Exhibit G.
 ** In October 2017, the Toronto company owned location was transferred to a new franchisee and in
 December 2017 the San Diego company owned location was transferred to a new franchisee.




 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           50
                                                Attachment ZZ                               EX 13
                                                                                             7457
                                                                           TABLE NO. 3
                                                                  STATUS OF FRANCHISED OUTLETS
                                                                      FOR YEARS 2015 to 2017*
         STATE                  YEAR         OUTLETS        OUTLETS TERMINATIONS NON-            REACQUIRED   CEASED        OUTLETS AT
                                             AT START       OPENED                   RENEWALS    BY           OPERATIONS-   END OF THE
                                             OF YEAR                                             FRANCHISOR   OTHER         YEAR
                                                                                                              REASONS
         Arizona
                                2015         1              0        0             0             0            0             1
                                2016         1              0        0             0             0            0             1
                                2017         1              0        0             0             0            0             1
         California
                                2015         1              0        0             0             0            0             1
                                2016         1              0        0             0             0            0             1
         *                      2017         1              1        0             0             0            0             2
         Canada

                                2015         0              0        0             0             0            0             0
                                2016         0              0        0             0             0            0             0
         **                     2017         1              0        0             0             0            0             1
         Colorado
                                                                                                                                                                             #:7893




                                2015         1              0        0             0             0            0             1
                                2016         1              0        0             0             0            0             1
                                2017         1              0        0             0             0            0             1
         Connecticut
                                2015         1              0        0             0             0            0             1
                                2016         1              0        0             0             0            0             1
                                2017         1              0        0             0             0            0             1
         Florida
                                2015         1              0        0             0             0            0             1
                                2016         1              3        0             0             0            0             4
                                2017         4              0        0             0             0            0             4
         Georgia
                                2015         1              0        0             0             0            0             1
                                2016         1              0        0             0             0            0             1
                                2017         1              0        0             0             0            0             1




 7458
EX 13
        OTA Franchise Corporation FTC Disclosure Document
        March 30, 2018
                                                                                                                                         Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 68 of 463 Page ID




                                                                             51
                                                                     Attachment ZZ
         STATE                  YEAR         OUTLETS        OUTLETS   TERMINATIONS   NON-       REACQUIRED   CEASED        OUTLETS AT
                                             AT START       OPENED                   RENEWALS   BY           OPERATIONS-   END OF THE
                                             OF YEAR                                            FRANCHISOR   OTHER         YEAR
                                                                                                             REASONS
         Illinois

                                2015         1              0         0              0          0            0             1
                                2016         1              0         0              0          0            0             1
                                2017         1              0         0              0          0            0             1
         India
                                2015         1              0         0              0          0            0             1
                                2016         1              0         0              0          0            0             1
         ***                    2017         1              2         0              0          0            0             3
         Indonesia

                                2015         1              0         0              0          0            0             1
                                2016         1              0         0              0          0            0             1
                                2017         1              0         0              0          0            0             1
         Kansas

                                2015         1              0         0              0          0            0             1
                                                                                                                                                                            #:7894




                                2016         1              0         0              0          0            0             1
                                2017         1              0         0              0          0            0             1
         Maryland
                                2014         1              0         0              0          0            0             1
                                2015         1              0         0              0          0            0             1
                                2016         1              0         0              0          0            0             1
         Massachusetts

                                2015         0              0         0              0          0            0             0
                                2016         0              0         0              0          0            0             0
                                2017         0              0         0              0          0            0             0
         Michigan

                                2015         1              0         0              0          0            0             1
                                2016         1              0         0              0          0            0             1
                                2017         1              0         0              0          0            0             1




 7459
EX 13
        OTA Franchise Corporation FTC Disclosure Document
        March 30, 2018
                                                                                                                                        Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 69 of 463 Page ID




                                                                             52
                                                                      Attachment ZZ
         STATE                YEAR       OUTLETS            OUTLETS   TERMIN-   NON-       REACQUIRED   CEASED          OUTLETS AT
                                         AT START           OPENED    ATIONS    RENEWALS   BY           OPERATIONS      END OF THE
                                         OF YEAR                                           FRANCHISOR   OTHER REASONS   YEAR
         Minnesota
                              2015       1                  0         0         0          0            0               1
                              2016       1                  0         0         0          0            0               1
                              2017       1                  0         0         0          0            0               1
         New Jersey

                              2015       1                  0         0         0          0            0               1
                              2016       1                  0         0         0          0            0               1
                              2017       1                  0         0         0          0            0               1
         New York
                              2015       0                  0         0         0          0            0               0
                              2016       0                  0         0         0          0            0               0
                              2017       0                  0         0         0          0            0               0
         North Carolina

                              2015       2                  0         0         0          0            0               2
                              2016       2                  0         0         0          0            0               2
                              2017       2                  0         0         0          0            0               2
                                                                                                                                                                     #:7895




         Pennsylvania

                              2015       1                  0         0         0          0            0               1
                              2016       1                  0         0         0          0            0               1
                              2017       1                  0         0         0          0            0               1
         Singapore
                              2015       1                  0         0         0          0            0               1
                              2016       1                  0         0         0          0            0               1
                              2017       1                  0         0         0          0            0               1
         Texas
                              2015       2                  0         0         0          0            0               2
                              2016       2                  0         0         0          0            0               2
                              2017       2                  0         0         0          0            0               2




 7460
EX 13
        OTA Franchise Corporation FTC Disclosure Document
        March 30, 2018
                                                                                                                                 Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 70 of 463 Page ID




                                                                                    53
                                                                          Attachment ZZ
         STATE                 YEAR        OUTLETS         OUTLETS   TERMIN-   NON-       REACQUIRED   CEASED          OUTLETS AT
                                           AT START        OPENED    ATIONS    RENEWALS   BY           OPERATIONS      END OF THE
                                           OF YEAR                                        FRANCHISOR   OTHER REASONS   YEAR
         United Arab
         Emirates
                               2015        1               0         0         0          0            0               1
                               2016        1               0         0         0          0            0               1
                               2017        1               0         0         0          0            0               1
         United
         Kingdom

                               2015        0               0         0         0          0            0               0
                               2016        0               0         0         0          0            0               0
                               2017        0               0         0         0          0            0               0
         Washington DC

                               2015        1               0         0         0          0            0               1
                               2016        1               0         0         0          0            0               1
                               2017        1               0         0         0          0            0               1
         Washington
                                                                                                                                                                    #:7896




                               2015        1               0         0         0          0            0               1
                               2016        1               0         0         0          0            0               1
                               2017        1               0         0         0          0            0               1
         Wisconsin

                               2015        1               0         0         0          0            0               1
                               2016        1               0         0         0          0            0               1
                               2017        1               0         0         0          0            0               1
         Total Outlets

                               2015        24              0         0         0          0            0               24
                               2016        24              3         0         0          0            0               27
                               2017        27              4         0         0          0            0               31

        * The San Diego, CA Company owned Center was transferred to an incoming Franchisee in December 2017.
        ** The Toronto, Canada Company owned Center was transferred to an incoming Franchisee in October 2017.
        *** The Franchisee in India opened two new satellite Centers in Bengaluru and Ahmedabad in 2017.




 7461
EX 13
                                                                                                                                Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 71 of 463 Page ID




        OTA Franchise Corporation Franchise Disclosure Document
        March 30, 2018
                                                                                   54
                                                                         Attachment ZZ
        As at the date of this Franchise Disclosure Document the Vancouver, Canada company owned Center was transferred to an incoming franchisee
        in February 2018 and the Austin Texas Center was transferred to an incoming franchisee effective April 2018.
        Figures are as of December 31, 2017. Our Fiscal Year ends December 31.
                                                                                                                                                                                    #:7897




 7462
EX 13
                                                                                                                                                Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 72 of 463 Page ID




        OTA Franchise Corporation Franchise Disclosure Document
        March 30, 2018
                                                                         55
                                                                  Attachment ZZ
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 73 of 463 Page ID
                                    #:7898
                                              TABLE NO. 4
                                   STATUS OF COMPANY OWNED OUTLETS
                                         FOR YEARS 2015 to 2017*
STATE               YEAR        OUTLETS    OUTLETS OUTLETS       OUTLETS              OUTLETS            OUTLETS
                                AT START OPENED     REACQUIRED CLOSED                 SOLD TO            AT   END
                                OF YEAR             FROM                              FRANCHISEE         OF   THE
                                                    FRANCHISEE                        S                  YEAR
California
                    2015        2              1            0            0            0                  3
                    2016        3              1            0            0            0                  4
*                   2017        4              0            0            0            1                  3
Florida
                    2015        2              0            0            0            0                  2
                    2016        2              0            0            0            2                  0
                    2017        0              0            0            0            0                  0
Massachusetts
                    2015        0              1            0            0            0                  1
                    2016        1              0            0            0            0                  1
                    2017        1              0            0            0            0                  1
New York
                    2015        2              0            0            0            0                  2
                    2016        2              0            0            0            0                  2
                    2017        2              0            0            0            0                  2
Ohio
                    2015        1              0            0            0            0                  1
                    2016        1              0            0            0            0                  1
                    2017        1              0            0            0            0                  1
Texas
                    2015        1              0            0            0            0                  1
                    2016        1              0            0            0            0                  1
                    2017        1              0            0            0            1                  0
United Kingdom

                    2015        1              0            0            0            0                  1
                    2016        1              0            0            0            0                  1
                    2017        1              0            0            0            0                  1
Canada

                    2015        2              0            0            0            0                  2
                    2016        2              0            0            0            0                  2
**                  2017        2              0            0            0            1                  1
Total Outlets

                    2015        11             0            0            0            0                  13
                    2016        13             1            0            0            2                  12
                    2017        12             0            0            0            2                  10

   Figures are as of December 31, 2017. Our Fiscal Year 2017 ends December 31.
   * The San Diego, CA Company owned Center was transferred to an incoming Franchisee in December
   2017.
   ** The Toronto, Canada Company owned Center was transferred to an incoming Franchisee in October
   2017.
   As at the date of this Franchise Disclosure Document the Vancouver, Canada company owned Center was
   transferred to an incoming franchisee in February 2018 and the Austin Texas Center was transferred to an
   incoming franchisee effective April 2018.
   OTA Franchise Corporation FTC Disclosure Document
   March 30, 2018

                                                       56
                                                Attachment ZZ                                       EX 13
                                                                                                     7463
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 74 of 463 Page ID
                                    #:7899


                                           TABLE NO. 5
                            PROJECTED OPENINGS AS OF DECEMBER 31, 2017

  STATE                         FRANCHISE                       PROJECTED      NEW   PROJECTED      NEW
                                AGREEMENTS SIGNED               FRANCHISED OUTLETS   COMPANY      OWNED
                                BUT   OUTLET  NOT               IN THE NEXT FISCAL   OUTLETS IN THE NEXT
                                OPENED                          YEAR                 FISCAL YEAR
  Hong Kong                     1                               0                    0
  India                         0                               4                    0
  Total Outlets                 0                               0                    0

 *This franchisee has signed Franchise Agreements, but have not opened their Online Trading Academy
 Centers as of the date of this disclosure document. Current information for these franchisees is included
 in Exhibit G.

 Our Franchisee in India is anticipating opening 4 new satellite Centers in 2018.

 In March 2018 a new franchise executed a new franchise agreement and plans to open a new Center in
 Nashville in 2018.

 During the last 3 years, in some instances, current and former franchises sign provisions restricting their
 ability to speak openly about their experience with Online Trading Academy. You may wish to speak with
 current and former franchisees, but be aware that not all such franchises will be able to communicate with
 you.

 Exhibit G1 lists the names of all current franchises and the addresses and telephone numbers of their
 outlets as of December 31, 2017. Two franchisees were terminated, or did not renew in the fiscal year
 ending December 31, 2017. The list of franchisees whose franchises were re-acquired or transferred are
 set out in Exhibit G2. There are no franchisees who have otherwise ceased to do business or who have
 not communicated with us within 10 weeks of the issuance date of this Disclosure Document.

 If you buy this franchise, your contact information may be disclosed to other buyers when you leave the
 franchise system.

 There are no independent franchisee organizations that have asked to be included in this Disclosure
 Document.




 ITEM 21:     FINANCIAL STATEMENTS

        Exhibit B contains our audited financial statements as of December 31, 2015, December 31, 2016
 and December 31, 2017. Our fiscal year end is December 31.

 ITEM 22:     CONTRACTS

                   A.       Franchise Agreement
                   D.       ACH Debit Authorization
                   G.       Statement of Prospective Franchisee
                   I.       GMS Participation Agreement
                   J.       Receipt



 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           57
                                                Attachment ZZ                                        EX 13
                                                                                                      7464
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 75 of 463 Page ID
                                    #:7900
 ITEM 23:     RECEIPT

         Two copies of an acknowledgment of your receipt of this Disclosure Document appear as Exhibit
 I. Please sign and date one copy and return it to us. Retain the other copy for your records. You should
 also complete and return the Statement of Prospective Franchisee (Exhibit F) to us before you sign any
 Franchise Agreement or pay any sums.




 OTA Franchise Corporation Franchise Disclosure Document
 March 30, 2018
                                                           58
                                                Attachment ZZ                                     EX 13
                                                                                                   7465
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 76 of 463 Page ID
                                    #:7901

                                                     EXHIBIT A TO
                                       OTA FRANCHISE CORPORATION
                                           DISCLOSURE DOCUMENT




                                           FRANCHISE AGREEMENT




 OTA Franchise Corporation FTC Disclosure Document
 March 30, 2018

                                                        59
                                              Attachment ZZ             EX 13
                                                                         7466
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 77 of 463 Page ID
                                    #:7902
                                       OTA FRANCHISE CORPORATION
                                           FRANCHISE AGREEMENT
                                           DISCLOSURE DOCUMENT



                                             TABLE OF CONTENTS


 1. DEFINITIONS                                                              3

 2. AWARD OF FRANCHISE                                                       6

 3. DEVELOPMENT AND OPENING OF YOUR ONLINE TRADING ACADEMY CENTER            9

 4. PAYMENTS BY FRANCHISEE                                                  11

 5. RENEWAL RIGHTS                                                          14

 6. INTELLECTUAL PROPERTY                                                   16

 7. INSTRUCTION AND OPERATING ASSISTANCE                                    17

 8. OPERATION OF BUSINESS                                                   18

 9. ASSIGNMENT, TRANSFER AND REPURCHASE                                     26

 10. MARKETING AND ADVERTISING                                              30

 11. TERMINATION OF FRANCHISE                                               34

 12. RIGHTS AND OBLIGATIONS ON TRANSFER, REPURCHASE, TERMINATION, ETC.      38

 13. DISPUTE AVOIDANCE AND RESOLUTION                                       40

 14. NOTICES AND PAYMENTS                                                   46

 15. ACKNOWLEDGMENTS AND REPRESENTATIONS, ENTIRE AGREEMENT, ETC.            46

 16. GENERAL CONDITIONS AND PROVISIONS                                      48

 17. CONSTRUCTION OF AGREEMENT                                              49

 18. SUBMISSION OF AGREEMENT                                                49




 OTA Franchise Corporation FTC Disclosure Document
 March 30, 2018



                                              Attachment ZZ              EX 13
                                                                          7467
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 78 of 463 Page ID
                                    #:7903
 EXHIBITS


                            EXHIBIT 1         OWNER’S GUARANTY AND ASSUMPTION OF
                                              BUSINESS ENTITY FRANCHISEE’S OBLIGATIONS

                            EXHIBIT 1.2       CURRENT FORM OF RELEASING LANGUAGE

                            EXHIBIT 2.2       TERRITORY

                            EXHIBIT 3.2       COLLATERAL ASSIGNMENT OF LEASE

                            EXHIBIT 3.3       ADA AND RELATED CERTIFICATIONS

                            EXHIBIT 8.1       EMPLOYEE CONFIDENTIALITY, ETC. AGREEMENT

                            EXHIBIT 10.4      EXECUTIVE ORDER 13224 AND RELATED CERTIFICATIONS




 OTA Franchise Corporation Franchise Agreement –
 Copyright @OTA Franchise Corporation March 30 2018

                                                       2
                                               Attachment ZZ                                     EX 13
                                                                                                  7468
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 79 of 463 Page ID
                                    #:7904       ®
                                          Online Trading Academy
                                   Summary Page To Franchise Agreement

 FRANCHISE TERM: 10 years from Effective Date.

 EFFECTIVE DATE: _________________________

 EXPIRATION DATE: _________________________

 FRANCHISEE:


 BUSINESS TYPE:          corporation    limited liability company   partnership   proprietorship

 ADDRESS:

 ___________________________________________________________________________
 CITY                     STATE                ZIP                COUNTY

 _______________________                                      ___________________________________
 AREA CODE – TELEPHONE                                        AREA CODE - FACSIMILE


 FRANCHISED ADDRESS:

 ____________________________________________________________________________
 CITY              STATE                   ZIP          COUNTY

 ________________________                                     _____________________________________
 AREA CODE – TELEPHONE                                        AREA CODE – FACSIMILE



 INITIAL FEES: Single Center Franchise Fee: starts at $100,000 and increases based on additional
 population and other demographic and economic factors of the territory.


 The Initial Franchise Fee for this Agreement is $N/A__________________________
 OTHER CONTINUING FEES*:

         Royalty Fee: Greater of 10% of Gross Volume or $3,000 minimum per month, minimum increasing
 to $4,000 on the 1st anniversary of opening, $5,000 on 2nd anniversary and to $6,000 on the 3rd anniversary,
 and thereafter. If this is a Renewal Franchise, or on a purchase of an existing Franchised Business, the
 minimum royalty will be $6,000 per month.

 Marketing and Advertising Fee: Greater of 3% of Gross Volume or $1,000 minimum per month.

 *Please refer to our Franchise Disclosure Document for a full description of all fees.




 OTA Franchise Corporation Franchise Agreement –
 Copyright @OTA Franchise Corporation March 30 2018

                                                         3
                                               Attachment ZZ                                          EX 13
                                                                                                       7469
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 80 of 463 Page ID
                                    #:7905       ®
                                          Online Trading Academy
                                               Franchise Agreement

                 THIS FRANCHISE AGREEMENT (this “Agreement”) is made and entered into on this ____
 day of _______ 201_ (the “Effective Date”) by and between OTA FRANCHISE CORPORATION, a Nevada
 Corporation, (hereinafter referred to as “we”, “us”, “our” “OTA” or “Franchisor”) and the person(s) signing
 this Agreement as the Franchisee(s), hereinafter referred to as the (“you”, “your” or “Franchisee”). The
 purpose of this Agreement is to set forth the terms and conditions of the business relationship between
 Franchisor and the Franchisee.

         To simplify this Agreement and make it easier to read and understand, we have defined certain
 terms used in this Agreement in Article 1. When you see a capitalized word, or if you don’t understand the
 meaning of a particular reference, look at Section 1 to see whether the term has been defined. Capitalized
 words that are not defined in Section 1 are defined in the section where they first appear.

        You’re asked to initial certain items in this Agreement to indicate that they’ve been discussed and
 read, understood and agreed to by you. Initialing those areas doesn’t lessen the importance or
 enforceability of other provisions. Please initial at all points indicated.

                                                      RECITALS:

        WHEREAS, we and our Affiliates have expended time money and effort to develop a “System”
 under certain Intellectual Property operated in accordance with the provisions of this Agreement and our
 Manuals, all of which we may improve or modify in our Business Judgment; and,

          WHEREAS, we identify our Products and Services with certain Intellectual Property, including, but
 not limited to the trademark, Online Trading Academy® for use in connection with the System; and,

          WHEREAS, our Affiliate, Newport Exchange Holdings, Inc., a California corporation, has granted
 to OTA the unlimited, exclusive, royalty-free right and license to license others to use the System and the
 Intellectual Property in connection with its award of Franchises; and,

          WHEREAS, we are engaged in the business of licensing independent trading and financial
 education and training centers which utilize our unique System and Intellectual Property offering our clients
 efficient and cost-effective trading and financial education solutions. Our activities in general, and the
 trading and financial education and training programs we franchise in particular, are undertaken to develop,
 maintain and enhance Brand awareness, the value of the Intellectual Property and build our reputation for
 total service throughout the United States and in other countries; and,

         WHEREAS, you desire that we award you a franchise to use the System and the Intellectual
 Property in connection with the Franchised Business pursuant to and in the manner described in this
 Agreement and in strict compliance with our Manuals; and,

          WHEREAS, you desire to become part of our team of franchisees, understanding that, as an
 Online Trading Academy franchisee, it is critical that you operate your Franchised Business in strict
 compliance with our System Standards and fulfill your obligations under this Agreement as they may
 change from time to time, and without this commitment from you, we would not enter into this Agreement
 with you; and,

         WHEREAS, in consideration of the promises, undertakings and commitments of each party to the
 other set forth herein, we have agreed to award you a franchise pursuant to the terms and conditions of
 this Agreement.

         NOW, THEREFORE, based upon the foregoing and the mutual and dependent promises contained
 herein and for good and valuable consideration, the parties hereby agree as follows:



 OTA Franchise Corporation Franchise Agreement –
 Copyright @OTA Franchise Corporation March 30 2018

                                                          4
                                               Attachment ZZ                                           EX 13
                                                                                                        7470
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 81 of 463 Page ID
                                    #:7906

 1.       DEFINITIONS

       The following terms shall have the following meanings when they appear capitalized in this
 Agreement.

 Abandoned. The term “Abandoned” shall mean closure of the “Center” (as defined in this Article I) for a
 period of ten consecutive business days without our prior written consent. A repeated pattern of closures
 of any Center for periods of more than three consecutive business days may result in the Center being
 deemed Abandoned, if in our reasonable judgment such closure adversely impacts the Franchised
 Business. The Center shall not be deemed Abandoned if the closure is due to acts of God or other matters
 beyond your control (other than your inability to procure money), provided that (i) you give notice of any
 such closure to us within ten days after the initial occurrence of the event resulting in the closure, (ii) we
 acknowledge in writing that the closure is due to one of the foregoing causes and (iii) you reestablish the
 Franchised Business and it is fully operational in another approved Center in an approved location within
 60 days or such longer period as we may permit after the initial occurrence of the event which resulted in
 the closure.

 Affiliate. Any person or entity that directly or indirectly owns or controls the referenced party, that is directly
 or indirectly owned or controlled by the referenced party, or that is under common control with the
 referenced party. For purposes of this definition of “Affiliate,” the term “control” means the possession,
 directly or indirectly, of the power to direct or cause the direction of the management and policies of an
 entity, whether through ownership of voting securities, by contract or otherwise.

 Brand. The Online Trading Academy® brand, , the XLT brand the Mastermind brand, the MyOTA brand
 and any future brands we acquire or develop for use within the System as applied to various goods and/or
 services as authorized by us from time to time.

 Business Entity. Includes a corporation, partnership, joint venture, limited liability company, limited
 partnership, or other form of business recognized in any jurisdiction. If you are a Business Entity, then we
 may require each of your owners to guaranty your performance. Our current form of Owners Guaranty is
 attached as Exhibit 1 of this Franchise Agreement.

 Business Judgment. Means that we may exercise our judgment however we consider appropriate in our
 sole and absolute discretion, without any limitation. You and we agree that when in this Agreement we
 describe instances in which we may exercise Business Judgment, we must and do have the unrestricted
 right to make decisions and/or take (or refrain from taking) actions. We have this right even if a particular
 decision/action may have negative consequences for you, a particular franchisee or group of franchisees.
 This is a defined term for the purposes of this Agreement and is not intended to incorporate principles
 related to the application of the business judgment rule in a corporate law context. Please refer to Section
 13.8 of this Agreement for further explanation and our philosophy regarding implementation of this concept.

 Premises, Center or Online Trading Academy Center. The term “Premises” shall mean the physical
 facility in which you conduct the Franchised Business. Franchisee also may conduct the Franchised
 Business at the customer’s place of business or other locations within the Territory.

 Confidential Information. Includes all information (current and future) relating to the operation of an
 Online Trading Academy Center or the System, including, among other things, all: i) Manuals, training,
 techniques, processes, policies, procedures, systems, data and know how regarding the development,
 marketing, operation and franchising of Online Trading Academy Centers; ii) designs, specifications and
 information about Products and Services, iii) all information regarding customers and suppliers, customer,
 supplier and product lists, technical processes and know how, specifications, manuals, notes, reports,
 memoranda, data, equipment and/or secured areas (in written, audio, magnetic and/or electronic format),
 including any statistical and/or financial information and all lists, together with various designs, techniques,
 know-how, marketing concepts and information, operating procedures and technical information and
 ancillary products, services and techniques and other related applications which are not generally known
 in the industry or to the public, and, in addition, iv) any other items that an arbitrator or court deems
 OTA Franchise Corporation Franchise Agreement –
 Copyright @OTA Franchise Corporation March 30 2018

                                                         5
                                               Attachment ZZ                                                 EX 13
                                                                                                              7471
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 82 of 463 Page ID
                                    #:7907
 reasonably appropriate for protection. Confidential Information is not intended to include any information
 that: is or subsequently becomes publicly available (other than by breach of any legal obligation), or became
 known to you other than through a breach of a legal obligation.

 Control. The term “Control” shall mean the possession of the direct or indirect power to direct or cause the
 direction of the management and policies of a person or entity, whether through the ownership of voting
 securities, by contract or otherwise.

 Course Materials. The term “Course Materials” shall refer to (i) all items approved by us for use by the
 Online Trading Academy student, including course manuals, examples, sample data disk, CD-ROMs,
 DVDs, MP3 and MP4 files, USBs and downloadable electronic files, live and recorded online classes,
 command templates, etc. and (ii) any materials or technology related to financial and trading instruction
 including multi-media as approved by us from time to time.

 Educational Products. The term “Educational Products” shall include all products of any kind including
 CDs, books, DVDs, MP3 MP4 files, USBs and/or downloadable electronic files which are currently for sale
 or that become available for sale by you during the Term of this Agreement, where you shall be an
 authorized reseller to the end user as designated or approved by us from time to time.

 Equity Holder. The term “Equity Holder” shall mean a person owning shares of common voting stock or
 other ownership interest coupled with voting rights in the Franchise.

 Franchise. The right or license to operate a single Online Trading Academy Center and offer related
 Products and Services in the Territory under the terms of this Agreement.

 Franchised Business. The business operations conducted by, at or in connection with your Online Trading
 Academy Center within the Territory or outside the Territory if our prior written approval is given.

 Franchisor-Related Persons/Entities. Online Trading Academy, the Marketing Fund, the Franchise
 Advisory Council and each and all of the following, whether past, current and/or future: each and all
 company(ies) and/or person(s) acting through, in concert with us and/or any of the foregoing, and/or as
 Affiliates of ours and/or of any of the foregoing; each and all of the partners, shareholders, officers, directors,
 agents, attorneys, accountants, - and/or any of the foregoing; and each and all of the predecessors,
 successors and/or assigns of us and/or any of the foregoing

 General Manager. The term “General Manager” shall mean the employee or agent of yours, if any, who
 has been designated by you as the person responsible for the day-to-day operation of the Franchised
 Business and who has satisfactorily completed our Initial Franchisee Training Program.

 General Release. The term “General Release” shall mean a form of release agreement that will include
 the Franchisor’s then current releasing language. The releasing language current as of the date of this
 agreement is attached hereto as Exhibit 1.2

 Good Standing. You are in “Good Standing” if you (and each of your owners and Affiliates) are not in
 default of any obligation to us and/or any of the Franchisor-Related Persons/Entities, whether arising under
 this Agreement or any other agreement between you (and each of your owners and Affiliates) and us (and/or
 any of the Franchisor-Related Persons/Entities), the Manuals or other System requirements (collectively,
 the “Obligations”); provided that you are not in Good Standing if you have been in default of any Obligations
 and such defaults are incurable by nature and/or part of a series of repeated defaults as defined in this
 Agreement

 Gross Volume. Gross Volume includes all charges and/or revenues which are, or could be, received or
 earned by you (and/or any Affiliate) in accordance with OTA’s revenue recognition policies as set out in the
 Manuals:

         A.      by, at or in connection with your Online Trading Academy Center;
         B.      relating to the kinds of goods or services available now or in the future through a OTA
 Center and/or distributed in association with the Marks or the OTA System, including deposits at the time
 OTA Franchise Corporation Franchise Agreement –
 Copyright @OTA Franchise Corporation March 30 2018

                                                         6
                                               Attachment ZZ                                                 EX 13
                                                                                                              7472
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 83 of 463 Page ID
                                    #:7908
 paid and not upon fulfillment;
         C.       relating to the operation of any Similar Business;
         D.       with respect to, any tenants and/or subtenants of yours on the Premises (including rent
 and other lease payments);
         E.       with respect to any co-branding activities; and/or
         F.       with respect to any advertising or other revenues of any kind received from third parties
 including the Franchisor-Related Parties and Entities.

 Client contract sales which comply with OTA’s then current approved payment terms shall be included in
 Gross Volumes on a cash basis and all other sales and/or billings, whether collected or not, will be included
 in Gross Volume in full when a sales agreement has been executed, with no deduction for credit card or
 other charges. Gross Volume does not include sales tax collected and paid when due to the appropriate
 taxing authority and actual customer refunds, adjustments and credits.

 Immediate Family. The parents, spouse, children, and siblings of the individual executing this Agreement
 on behalf of the Franchisee.
 Inflation Adjustments. Amounts specified as being subject to Inflation Adjustment may be adjusted by us
 annually in our Business Judgment in proportion to the changes in the Consumer Price Index (U.S.
 Average, all items) maintained by the U.S. Department of Labor (or any successor index) as compared to
 the previous year. We will notify you of any such percentage adjustment.

 Initial Franchisee Training Program. The term “Initial Franchisee Training Program” shall mean training
 in the System provided by us to you and the General Manager, if any, and other responsible management
 personnel designated by you, as provided in Article VII of this Agreement.

 Intellectual Property. Includes, regardless of the form or medium involved, i) all software, including the
 data and information processed or stored thereby; ii) the Manuals and all other directives, policies or
 information we issue from time to time; iii) all customer relationships and information; iv) the Marks; v) all
 Confidential Information and trade secrets; vi) the Course Materials; and vii) all other proprietary,
 copyrightable and/or trade secret information and materials including patented and patentable processes,
 developed, acquired, licensed or used by us in our operation of the System.

 Manuals. Specifications, standards, policies and procedures, confidential processes, procedures, tools,
 resources, information, financial forms and documents prescribed by us and provided to you in any media
 (including electronic) and which are to be followed in the operation of your Online Trading Academy Center
 and for use of our Marks and Brands as they may be changed or eliminated by us in our Business Judgment,
 including but not limited to the Operations Manual, Sales Manual, Marketing Manual and Compliance
 Manual. Access to the Manuals will be provided via internal and external websites and direct emails. Access
 to the Manual and the downloadable materials as updated from time to time is available to you on loan
 during the term of this Agreement.

 Marks. The trademarks, service marks and other commercial symbols now and/or in the future owned by
 (or licensed to) us to identify the services and/or products offered by Online Trading Academy Centers,
 including (but not limited to) Online Trading Academy®, onlinetradingacademy.com®, OTA, the Trade
 Dress and other logos, slogans and identifiers designated by us from time to time.

 Online Class Fulfillment Fees.

 We offer all qualifying customers the opportunity to receive online training via the internet by participating
 in online classes. Online classes include our XLT courses, certain specialty courses, and any and all of the
 classes that are also available as classroom courses including recorded classes in full or any portion of
 those classes. When customers purchase online courses from a Center the Franchisee will pay OTA an
 Online Class Fulfillment Fee for the delivery of the online class to its customer. The Online Class Fulfillment
 Fee payable to Us for each online class are currently charged on a flat fee per student per class basis and
 are subject to change on thirty days notice by OTA or its Affiliates at any time. Payment of the Online Class


 OTA Franchise Corporation Franchise Agreement –
 Copyright @OTA Franchise Corporation March 30 2018

                                                       7
                                               Attachment ZZ                                             EX 13
                                                                                                          7473
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 84 of 463 Page ID
                                    #:7909
 Fulfillment Fees by Franchisee must be made to Us through Our online store immediately upon the sale of
 the online courses, or shall be paid as described in Section 4.14.

 Post Termination Provisions. Those promises contained in this Agreement that survive its expiration,
 Transfer, Repurchase, or Termination for any reason, including without limitation the confidentiality, non-
 competition, indemnification, and dispute resolution and other provisions contained in Sections 8.12, 8.13
 and Articles 13, 15 and 16.

 Products and Services. All products and services authorized by us for you to sell and offer for sale in the
 Franchised Business including but not limited to Educational Products, classroom training and Online
 Classes and the delivery of financial educational products and services through any existing physical and
 online medium including Mastermind and including social media and any future delivery systems.

 Similar Business. Any enterprise that offers, is otherwise involved in, or deals with any goods, products
 and/or services, which are substantially similar to those goods, Products and/or Services now or in the
 future authorized by us to be offered at or from Online Trading Academy Centers or otherwise (including
 any such enterprise and/or entity awarding franchises or licenses to operate or be involved with any such
 business). Our receipt of any royalties with respect to any Similar Business is not an approval of your
 involvement with any Similar Business.

 Special Account. Classes of special customers (which may include national accounts, other large
 businesses, government agencies, Affiliates and/or otherwise) as designated by us from time.

 System. The distinctive format and method of doing business developed and used for the operation of an
 Online Trading Academy Franchised Business, and subject to change by us in our Business Judgment.

 Terminate or Termination. “Terminate” or “Termination” when used in this Agreement means the
 Termination or cancellation of your rights and our obligations under this Agreement for any reason before
 the initial term expires. All of our rights are not cancelled on Termination since you have certain obligations
 that survive the ending of the Agreement in any manner, such as, but not limited to certain promises
 regarding non-competition, confidentiality and indemnity. Both of us are bound by the dispute resolution
 provisions (Article 13) of this Agreement, even after the Agreement is ended for any reason.

 Territory. The term “Territory” shall mean those designated zip codes or counties defined in Exhibit A
 attached hereto, your rights in respect of which are set forth in section 2.2 hereof.

 Trade Dress. The Online Trading Academy Center design and image authorized by us and subject to
 change by us at any time and in our Business Judgment.

 Traditional Online Trading Academy Center. A “Traditional Online Trading Academy Center” means a
 full, standard size, “brick and mortar” retail facility located in a free-standing building or other commercial
 center accessible to the general public within the Territory and using the Intellectual Property and System.

 Transfer. The term “Transfer” shall mean to sell, assign, transfer, convey, pledge, mortgage, encumber,
 abandon, eliminate or give away, voluntarily or involuntarily, by operation of law or otherwise.


 2.       AWARD OF FRANCHISE.

          2.1      Award of Franchise; Term, Your Basic Commitment.

          A.      We are pleased to award you a franchise to operate a single Traditional Online Trading
 Academy Center at a single location in the Territory approved by us, and to use the Marks and the Online
 Trading Academy System in the operation of that Traditional Online Trading Academy Center. You must
 open this Center and maintain it as your principal location for your Franchised Business while this
 Agreement is in effect. In addition to this Center, you will have the right to use the System and the
 Intellectual Property at alternative sites within the Territory as appropriate, for example; to accommodate
 OTA Franchise Corporation Franchise Agreement –
 Copyright @OTA Franchise Corporation March 30 2018

                                                       8
                                               Attachment ZZ                                             EX 13
                                                                                                          7474
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 85 of 463 Page ID
                                    #:7910
 large class size or to conduct training at complimentary locations such as universities or hotels for approved
 classes or computer centers in your Territory. Any use of the System or Intellectual Property outside the
 Territory without our prior written consent is prohibited. The Franchise awarded to you by this Agreement
 is to operate an Online Trading Academy Franchised Business and to use the Intellectual Property and the
 System only for purposes of conducting a business in accordance with this Agreement, the Manuals and
 other communications from us.

          B.       If this Agreement is awarded in connection with a new franchise, the franchise is awarded
 for a term of ten (10) years, commencing on the date of this Agreement; but if the lease or sublease for the
 Premises is terminated or expires before the end of such franchise term (and no substitute location has
 been consented to by us in writing and occupied by you before the termination/expiration of such
 lease/sublease), we may Terminate this Agreement as of the termination/expiration of such lease/sublease.

         C.    If this Agreement is awarded in connection with your acquisition of an existing Online
 Trading Academy franchise, then the term of this Agreement will, at our option, either:

               1)       end on the expiration date of the franchise agreement granted to the party from
 whom you acquired the franchise; or

                   2)       be for the term provided in Section 2.1 (B);

 in each case subject to earlier termination upon termination/expiration of the relevant lease/sublease as
 described in Section 2.1 (B), above. The applicable Expiration Date is noted on the first page of this
 Agreement.

          D.      If this Agreement is awarded in connection with the grant of a renewal franchise, then the
 term of this Agreement will be governed by the renewal provisions of the franchise agreement under which
 you operated during the initial term (which is now expired).

          2.2      Territory.

          A.       When we make the original award of the Franchise, we will designate a Territory described
 by zip codes as reported by an independent zip code directory service and designated marketing areas
 (“DMAs”) is derived from the then current Neilsen Media Markets report or other future source that may
 become available. The Territory may be increased by the addition of one or more immediately adjacent zip
 code areas or DMAs with incremental price changes based on population and DMA ranking. We cannot
 and do not make any guarantees as to the exact number of individuals within the Territory at the outset nor
 that the Territory will maintain this population or DMA ranking during subsequent years.

          Subject to any other rights and obligations set forth in this Agreement, you will have the following
 rights to operate within your Territory (collectively the “Territorial Rights”):

                   1) to open a Traditional Online Trading Academy Center within your Territory as your
                      principal Franchised Business location;
                   2) to conduct your Franchised Business at alternative sites in your Territory, for example;
                      to accommodate large classes or to conduct trainings or seminars at complimentary
                      locations in your Territory (subject in each instance to our prior written approval);
                   3) to sell all approved Products and Services, subject to the revenue splits or delivery
                      fees as set forth in our Manuals and as we may modify from time to time;
                   4) to fulfill classes to customers including “Retake Customers” (as defined in the Manuals)
                      referred to your Center and to have classes for Customers that you refer to other
                      Online Trading Academy franchisees fulfilled in accordance with the Manuals;
                   5) the right to sell classes for fulfillment by other Online Trading Academy franchisees or
                      us, collecting the “Selling Fee” portion of the revenue (as defined in the Manuals) and
                      conversely, the obligation to fulfill classes sold by other Online Trading Academy
                      franchisees or us and collect only the “Fulfillment Fee” portion of the transaction (as
 OTA Franchise Corporation Franchise Agreement –
 Copyright @OTA Franchise Corporation March 30 2018

                                                        9
                                               Attachment ZZ                                            EX 13
                                                                                                         7475
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 86 of 463 Page ID
                                    #:7911
                      defined in the Manuals) with your portion of all such revenues included in Gross
                      Volume;
                   6) the right to sell an online course or class for delivery by us or our designee, paying to
                      us the “Online Class Fulfillment Fees” (as may be further defined in the Manuals). Your
                      portion of all such revenue will be included in Gross Volume;
                   7) to market within your Territory and;
                   8) to sell Products and Services to local venues within your Territory, other than Special
                      Accounts, and retain the revenue from such activities occurring within your Territory;
                      provided that, if such activity results in the establishment of a national account
                      consisting of activities to occur outside your Territory, you agree to do so only with our
                      prior written approval to the terms and conditions of such national arrangement which
                      we may withhold or condition in our Business Judgment.

          Subject to our rights as set forth in this Agreement and for its term, we will not enter into a Franchise
 Agreement licensing a Traditional Online Trading Academy Center, or open a Franchisor-owned Traditional
 Online Trading Academy Center, inside the area (the “Territory”) described in Exhibit 2.2. Your rights in
 the Territory are exactly (and only) as expressly set forth in this Agreement. Except for the Territory Rights
 above, you have no right to exclude, control or impose conditions on the location or operation of present or
 future Online Trading Academy Centers (or those of any other brand) or distribution channels of any type,
 franchised or Online Trading Academy-owned, regardless of their location or proximity to the Territory. This
 Franchise applies only to trading and financial education training centers (and related Products and
 Services as specified by us from time to time). The Franchise does not grant you any rights with respect
 to other and/or related businesses, products and/or services, in which we or any Franchisor Related
 Persons/Entities may be involved, now or in the future. If you are not in Good Standing, we may reduce,
 eliminate or otherwise modify your territorial rights.

          B.       We and/or our designees expressly reserve the following rights, and can:

                   1)       own and/or operate ourselves, and/or authorize others to own and/or operate:

                            a)       Special Accounts within the Territory; and

                            b)       any kind of business outside of the Territory, including without limitation,
                                     Traditional Online Trading Academy Centers, whether or not using the
                                     Online Trading Academy Marks and System;

                   2)       sell any Products and Services (whether or not competitive) to customers located
 anywhere (including within the Territory) using any channel of distribution other than a Traditional Online
 Trading Academy Center. Our current policies provide that (i) revenue from retail sales of Products and
 Services generated within your Territory (other than Special Accounts) will be shared with you (in
 accordance with the revenue sharing specified in the Manuals) when processed by us and sold directly to
 the customer from our website and (ii) revenue from retail sales of all online courses sold by you in your
 Territory or sold by us directly through our website to qualified residents in your Territory, for delivery by us,
 after payment to us of the then current delivery fees, will be revenue retained by you and the entire retail
 price paid by the customer will be subject to royalties. Revenue will not be shared for sales to Special
 Accounts except as authorized by us in advance. Please consult our Manuals for our current policies on
 revenue sharing. These policies are subject to change by us without notice.

                 3)     sell or make arrangements or customer referrals with third parties to sell, lease or
 otherwise deliver, any non-competitive products and/or services under other than the Online Trading
 Academy brand, to customers located anywhere, although this will not interfere with our rights to designate
 Products and Services and suppliers required for use by you in connection with your Franchised Business

                 4)       develop or become associated with other non-competitive concepts (including dual
 branding and/or other franchise systems), whether or not using the Online Trading Academy System and/or
 the Marks, and award franchises under such other concepts for locations anywhere;
 OTA Franchise Corporation Franchise Agreement –
 Copyright @OTA Franchise Corporation March 30 2018

                                                        10
                                               Attachment ZZ                                                EX 13
                                                                                                             7476
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 87 of 463 Page ID
                                    #:7912
                  5)       acquire, be acquired by, merge or affiliate with other businesses (whether
 competitive or not), with centers located anywhere. Such transactions may include (but are not limited to)
 arrangements involving competing outlets and brand conversions (to or from the Online Trading Academy
 Marks and System). Such transactions are expressly permitted under this Agreement, and you agree to
 participate at your expense in any such conversion as directed by us.
           C.     You understand that a “Traditional Online Trading Academy Center” is defined in Section
 1.2, above. This term does not include non-traditional Online Trading Academy Centers and/or other
 distribution opportunities including, without limitation, Special Accounts, our attendance at conferences and
 events such as “expos”, conventions and speaking engagements, Internet sites, online courses, and/or
 direct mail operations. We expressly reserve the rights to these non-traditional Online Trading Academy
 operations.

          D.      Exhibit 2.2 will state if the location and Territory for your Traditional Online Trading
 Academy Center has not been identified by the date of this Agreement. If applicable, we will identify the
 Territory on a document to be initialed by you and us within fifteen (15) days from our notice to you of our
 acceptance of the location for your Traditional Online Trading Academy Center. If:

                   1)       you disagree with such Territory; and

                   2)      you provide us with written notice of your disagreement within fifteen (15) days of
 your receipt of the Territory boundaries; and

                   3)       you and we are unable to arrive at a mutually acceptable Territory definition; then,

 we will cancel all of our obligations under this Agreement, return your Initial Franchise Fee and receive from
 you (and each Affiliate of yours) a General Release. The Post Termination Provisions of this Agreement
 will survive such cancellation.

          2.3      E-Commerce/E-Mail Business and Special Accounts - Current Policies.

           A.     Your use of the Internet, World Wide Web, including but not limited to all social and
 commercial media sites and other electronic means of marketing and distribution of goods and/or services
 is restricted by us. You will not market or sell through such venue(s) or any channel of distribution not
 expressly permitted by this Agreement. Our current policy provides that revenue from retail sales that we
 process from our website to other than Special Accounts that are generated from your Territory will be
 shared with you. Please consult our Manuals for our current policies on revenue sharing. These policies
 are subject to change by us without notice.

          B.      Unless we provide our prior written consent, you agree not to deal with any Special
 Accounts, as we specify from time to time. Our current policy on wholesale or direct retail sales by us to
 Special Accounts, is not to credit to you a portion of our revenues (or net income) from sales to such
 customers wherever located. We may in our Business Judgment, authorize you to contact specific Special
 Accounts and will negotiate revenue sharing with you, if any, on a case by case basis. If you conduct a
 class training at a physical location within the Territory for a Special Account or otherwise sell education
 products or services to any Special Account, in all cases, that we have pre-authorized, such revenue (minus
 our expenses for travel, commissions, etc.) will be shared with you and become part of your Gross Volume.
 This policy may be changed and/or eliminated by us at any time in our Business Judgment.

 I have read Sec. 2.1, 2.2, & 2.3, understand and agree with them.
 Your Initials: _______/______




 OTA Franchise Corporation Franchise Agreement –
 Copyright @OTA Franchise Corporation March 30 2018

                                                        11
                                               Attachment ZZ                                             EX 13
                                                                                                          7477
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 88 of 463 Page ID
                                    #:7913
 3.        DEVELOPMENT AND OPENING OF YOUR ONLINE TRADING ACADEMY CENTER.

           3.1     Site Selection.

          A.     You must make commercially reasonable efforts to locate a site acceptable to us, receive
 the opening notice from us described in Section 3.6, below, and do everything necessary for your Online
 Trading Academy Center to open for business within one hundred and twenty days (120) days from the
 Effective Date of this Agreement. You must not operate an Online Trading Academy Center, use any of
 the Marks from or at any location, or make any commitments about a site until you have our written site
 acceptance. You will select the site for your Online Trading Academy Center that complies with this
 Agreement and the Manuals and you must receive our approval of your proposed facility and floor plan.
 We will not unreasonably withhold our acceptance. Acceptance by us of any location is not a
 recommendation, approval or endorsement of such site. We make no representations or warranties as to
 the success of any site or as to any other matter of any kind relating to the site.

          B.       In approving or disapproving any proposed location, we will consider such matters as we
 deem material, including, without limitation, (i) demographic characteristics of the proposed site, (ii) traffic
 patterns, (iii) parking, (iv) the predominant character of the neighborhood, (v) competition from other
 business providing similar services within the area, (vi) the proximity to other businesses, (vii) the rights
 granted to our other franchisees, (viii) the nature of other businesses in proximity to the site, (ix) other
 commercial characteristics (including the purchase price or rental obligations and other lease terms for the
 proposed site), (x) the size of the premises, appearance, and other physical characteristics of the proposed
 site and (xi) the proximity to freeways and airports. Further demographic and/or economic factors included
 in our criteria could change and other relevant factors may be excluded from our criteria, which might alter
 the potential of a site. The uncertainty and instability of such criteria are beyond our control.

           C.      If you are unable to acquire a site within the time provided in 3.1 (A), above, then we may
 either:
           Terminate this Agreement and refund to you the lesser of:

                   1)       one-half (1/2) of the initial franchise fee paid to us, or

                  2)      the initial franchise fee, less all our expenses related to your franchise (both
 internal costs and outside expenses); but only if you sign a General Release and a document acceptable
 to us that preserves the Post Termination Provisions of this Agreement.

 Or:     in lieu of termination, we may extend the required opening date by an additional 90 days, in
 consideration of your monthly payment to us of a Late Opening Fee of $5,000 per month which must be
 received by us on or before the 15th day (or if this day is not a business day, on the next business day) of
 each applicable month during the term of this Agreement.

         D.      All matters related in any way to your site are your sole responsibility, regardless of any
 assistance we may choose to provide. You are responsible for obtaining any architectural and engineering
 services required for your facility and for ensuring its compliance with local law. Neither we, nor any
 Franchisor-Related Persons/Entity, will have any liability for any site-related matter.

           3.2     Lease of Premises.

          A.     You agree to submit any lease and all site-related documents to us for our review prior to
 their execution by you. You must use commercially reasonable efforts to arrange for the inclusion of
 provisions in the Lease Addendum or other appropriate site-related documents which accomplish the
 following:

                1)      Permit you to operate your Online Trading Academy Center in accordance with
 this Agreement and the Manuals;

 OTA Franchise Corporation Franchise Agreement –
 Copyright @OTA Franchise Corporation March 30 2018

                                                         12
                                               Attachment ZZ                                              EX 13
                                                                                                           7478
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 89 of 463 Page ID
                                    #:7914
                 2)       Provide that the Premises will be used only for the operation of an Online Trading
 Academy Center, and prohibit you from assigning or modifying any of your lease rights, or extending the
 term without our prior written consent;

                 3)       Require the lessor to concurrently provide us with a copy of any written notices
 (whether of default or otherwise) to you under the lease and give us the right to cure any default if we so
 choose;

                  4)       Provide us with a right to take assignment and possession of your Online Trading
 Academy Center, subject to the lessor’s approval process and consent upon your default or our Termination
 in accordance with this Agreement. If we exercise this right, we will not have any liability for any obligations
 incurred prior to our occupancy. You agree to take whatever actions are necessary to accomplish such
 assignment and will, when you sign this Agreement, also sign the Collateral Assignment of Lease attached
 as Exhibit 3.2. If you lose your lease rights to the Premises in connection with any bankruptcy, the lessor
 will, on our request, and subject to the lessor’s approval process, enter into a new lease with us on
 essentially the same terms as the terminated lease;

                 5)      Provide that the lessor consents to the use of the Marks, Trade Dress and other
 aspects of the System, as modified from time to time, and give us the right to enter the premises during
 normal business hours for purposes of inspection, to take steps to protect the Marks and Trade Dress
 and/or prevent/cure any default.

          You agree that you will not execute a lease or sublease, or any modification or amendment, without
 our prior written consent, which we may grant, condition or withhold in our Business Judgment. You agree
 to deliver a copy of the signed lease, sublease or amendment to us within five (5) days after signing.

           3.3     Online Trading Academy Center Design Standards. You agree to comply with any
 standards, specifications and other requirements (the “Design Standards”) that we furnish you for design,
 decoration, layout, equipment, furniture, fixtures, signs and other items for your Online Trading Academy
 Center. Prior to opening your center, or within 30 days of acquiring an existing Franchise Business (if
 needed) you agree to purchase from our approved vendor and install, a franchise start-up kit which will
 include certain required signage, plaques and other center merchandising and art work (“Franchise Start-
 up Kit”) and conform the Center to all of Franchisor’s current Design Standards and specifications. Any
 changes from plans provided by us must be submitted to us for our consent, which may be provided in our
 Business Judgment. Your compliance with the Design Standards does not release you from your
 obligations to ensure that your Online Trading Academy Center is designed, constructed and operated in
 compliance with all local, state, and federal laws, including (without limitation) the Americans with
 Disabilities Act (“ADA”). You agree to execute and deliver to us an ADA Certification in the form attached
 to this Agreement as Exhibit 3.3 before you open your Online Trading Academy Center to confirm and
 certify that your Online Trading Academy Center and any proposed renovations comply with the ADA and
 other requirements.

         3.4      Development of Your Online Trading Academy Center. You must select and hire a
 licensed building contractor reasonably acceptable by us. You are solely responsible for the selection and
 work of any contractor selected and/or engaged by you, even if referred by us.

        3.5      Equipment, Furniture, Fixtures and Signs. You must use only designated equipment
 and suppliers approved by us in the development and operation of your Online Trading Academy Center
 as we may require. We and/or our Affiliates may be such approved suppliers (“Designated Suppliers”).

         3.6         Online Trading Academy Center Opening. You will open your Online Trading Academy
 Center for business immediately upon our notice to you that: i) all of your pre-opening obligations have
 been fulfilled; ii) pre-opening training has been completed; iii) all amounts due us (and/or any Affiliate) have
 been paid; and iv) copies of all insurance policies (and payment of premiums), leases/subleases and other
 required documents have been received.

 OTA Franchise Corporation Franchise Agreement –
 Copyright @OTA Franchise Corporation March 30 2018

                                                       13
                                               Attachment ZZ                                              EX 13
                                                                                                           7479
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 90 of 463 Page ID
                                    #:7915
         3.7     Grand Opening Program - Marketing. You agree to spend at least Fifteen Thousand
 Dollars ($15,000) on a grand opening marketing program. You agree to follow the advice and guidance
 that we provide to you and must conduct your official grand opening at the time and in the manner we
 prescribe.

           3.8    Relocation of Online Trading Academy Center Premises.                Any relocation (1) shall
 be to a location within the Territory, (2) requires our prior written consent, which we may reasonably grant,
 condition or withhold (i.e., if you are not in Good Standing), (3) will be at your sole expense and (4) will
 comply with all the provisions of sections 3.1 through 3.7 above, and (5) will require that you (and each
 Affiliate and owner of yours) sign a General Release. If your Online Trading Academy Center is damaged,
 condemned or otherwise rendered unusable, or if, in your and our judgment, there is a change in the
 character of the location of your Online Trading Academy Center sufficiently detrimental to its business
 potential to warrant its relocation, you agree to relocate your Online Trading Academy Center.


 4.       PAYMENTS BY FRANCHISEE

          4.1      Initial Franchise Fee.

          Upon execution of this Agreement, you will pay to us an “Initial Franchise Fee” as set out on the
 cover page of this Agreement. We may mutually agree to expand the area and increase the population of
 the proposed Territory by adding zip codes with incremental price changes based on population. The zip
 codes will be for immediately adjacent areas to the proposed Territory and will become a part of the territory
 for this Agreement by express reference in Exhibit 2.2 attached hereto. Any additional fees will be due
 upon signing this Agreement. The Initial Franchise Fee and additional fees for increased population
 segments within each additional zip code are fully earned when paid. The Initial Franchise Fee is only
 refundable in the limited instances expressly provided in this Agreement.

          4.2      Royalty Fee.

         (a)     In addition to the Initial Franchise Fee, you shall pay to us a Royalty Fee equal to the
 greater of: $3,000.00, or 10% of the Gross Volume generated by you each month (or portion thereof),
 commencing upon the earlier of the month in which you open your Online Trading Academy Center or 120
 days from the Effective Date (“Royalty Commencement Date”). The monthly minimum royalty will increase
 to $4,000.00 on the 1st anniversary of the Royalty Commencement Date; $5,000.00 on the 2 nd such
 anniversary and $6,000.00 on the 3rd such anniversary and thereafter. If this is a Renewal Franchise or a
 purchase of an existing Franchised Business, the minimum royalty will be $6,000 per month.

           (b)      Royalty, Marketing and all other fees must be received by us on or before the 15th day (or
 if this day is not a business day, on the next business day) of each applicable month during the term of this
 Agreement, and will be computed on Gross Volume earned by you in the prior month.

          4.3      Marketing Fees.

          We have established an advertising, publicity and marketing fund (the "Marketing Fund") to
 promote Online Trading Academy Centers and the Brand. Please see Section 10.1 below for further
 information. You’ll contribute to the Marketing Fund the greater of $1,000 or three percent (3%) of Gross
 Volume per month. The minimum marketing fund fee will be subject to Inflation Adjustment. Such
 percentage and minimum marketing contributions will be calculated and payable at the same time and in
 the same manner as percentage and minimum royalties. Additional monthly and annual fees are described
 in Sections 10.2 and 10.3. In addition you are required to participate in the Global Marketing Services at a
 minimum participation level of $15,000 as further described in Section 10.5 below.

          4.4      Portal Subscription Fees.

          We currently utilize a web-based, proprietary application for our franchise internet access portal
 (currently known as the “Network Connection”) and will provide access to it to you for your use in connection

 OTA Franchise Corporation Franchise Agreement –
 Copyright @OTA Franchise Corporation March 30 2018

                                                      14
                                               Attachment ZZ                                            EX 13
                                                                                                         7480
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 91 of 463 Page ID
                                    #:7916
 with the Franchised Business. You are required to pay to us a Portal Subscription Fee in an amount not to
 exceed $100 per month for use of the Online Trading Academy Portal. Use thereof by you is mandatory
 and the Portal Subscription Fee may be adjusted annually.

          4.5      Website Service Fee

          You will pay us a Website Service Fee of $195 per month for hosting, maintaining and updating the
 Online Trading Academy Websites. This fee is charged for each Online Trading Academy Center which
 you operate in your Territory. This fee is payable on a monthly basis by ACH as set out in Section 4.13
 below and is subject to inflation adjustment. Any additional work beyond hosting, maintaining and updating
 will be billed separately. Any additional customized services for your Center will be negotiated between
 you and us or any approved supplier.

          4.6      Search Engine Key Word Positioning Fee

         You will pay us a Search Engine Key Word Positioning Fee of $295 per month. This is for a natural
 selection search engine and not a pay per click search engine. This fee is payable on a monthly basis by
 ACH as set out in Section 4.13 below, and is subject to inflation adjustment.

          4.7     Trading Costs and Software Data

          We require you to pay to us a Trading Software Data Fee of between $50 - $100 per month per
 user and any trading losses incurred by students in the classes unless we have made arrangements with
 a broker dealer or other third party to provide data feeds into your classrooms without charge and/or pay
 for trading losses, if any. We have no obligation to make such arrangements and any such arrangements
 made may be for a temporary period. The Trading Software Data Fee will be paid monthly or annually, as
 we determine, and is subject to inflation adjustment or increase imposed by the vendor.

          4.8     Email Fee

         (a) We require you to pay us an Email Fee of up to $400 per month per Center for access to the
 mass emailing services we make available through our arrangements with third party approved vendors.
 We have no obligation to make such arrangements and any such arrangements made: a) may be for a
 temporary period and; (b) may be limited to a number of emails per month. The Email Fee will be paid
 monthly or annually, as we determine, and is subject to inflation adjustment or increase imposed by the
 vendor including costs for excess usage. You may only participate in email services in accordance with the
 then current process and requirements as set out in the Manuals.

          (b) We require you to use our hosted exchange server which provides branded email addresses
 for You and your staff. You are required to pay a monthly branded email Hosting Fee for each independent
 mail box address per month. The hosted email box services we make available through our arrangements
 with third party approved vendors. The branded email Hosting Fee will be paid monthly or annually, as we
 determine, and is subject to inflation adjustment or increase imposed by the vendor. You may only
 participate in email services in accordance with the then current process and requirements as set out in the
 Manuals.

          4.9      Customer Relations Management Program Fee

         We require that you participate in our customer relations management (CRM) program, currently
 through “SalesForce.com®” which is a web-based lead and contact management database. You must
 communicate with customers using this platform or any other as we designate in a manner that creates a
 permanent record and is within our requirements, policies and procedures. This program requires that you
 pre-pay a fee of $1,200 - $1,500 per user, per year directly to us, and that you will pay an additional fee
 whenever any additional user is required. You must have separate permissions for each person who will
 be involved in selling Products and Services and providing customer service and for at least one
 administrative employee per Center. This program is subject to change by us. You will be subject to
 Termination and possible damages for any unauthorized use or damage to this database.

 OTA Franchise Corporation Franchise Agreement –
 Copyright @OTA Franchise Corporation March 30 2018

                                                      15
                                               Attachment ZZ                                          EX 13
                                                                                                       7481
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 92 of 463 Page ID
                                    #:7917
          4.10    Interest and Late Fees on Late Payments and/or Reports.

          All amounts owed by you to us and/or our Affiliates bear interest at the highest applicable legal rate
 for open account business credit, but not to exceed one and one-half percent (1.5%) per month.
 Additionally, we may require you to pay an administrative late fee of One Hundred Fifty Dollars ($150) for
 the first late report and/or late payment, thereafter we may charge an additional and incremental one
 hundred dollars for each late report or late payment during the Term of this Agreement, so that the late fee
 for the second late report or payment is $250, and the third is $350 and so on. The foregoing amount is
 subject to Inflation Adjustment, but will not exceed any applicable legal restrictions. If we experience
 repeated late payments by you, then we may require you to pay all amounts by ACH or cashier’s check or
 credit card and your Franchise rights may be subject to Termination by us.

          4.11   Client Contracts and Financing Arrangements.

           You agree to maximize revenue collection and a cash basis of accounting. Accordingly, you agree
 that all contracts with clients shall be executed and all payments terms at the date of execution of the client
 contract shall be handled in one, or a combination of the following three ways:

         (a) payment in full in cash or by check’
         (b) payment in full by client’s personal credit card, or
         (c) using completed and accepted credit application forms for tuition financing arrangements
 offered by a    Franchisor-approved third-party financing company.

 You acknowledge and agree that (i) you will not offer your own internally funded financing arrangements
 (in house financing) for your clients (ii) in accordance with the definition of Gross Volumes, any sales made
 that do not comply with these conditions will be subject to 100% Royalty Fee on an accrual basis, regardless
 of when or if payment is received from the client.

           Our current arrangements with third party finance companies can be found on our network
 connections portal on our website. To participate, you will be required to execute a contract with the
 relevant finance company. You acknowledge that the economy and financial markets may change. If at any
 time during the Term, there is no Franchisor-approved third party finance company to provide a financing
 arrangement for tuition financing for your customers, then you may find your own source of financing for
 tuition financing, but such arrangements will be subject to Royalties Fees on the accrual basis. Franchisor
 may approve or disapprove any third party finance companies and/or proposed arrangements (including
 the proposed program terms and durations) presented to it by its franchisees.

          4.12     Gross-Up Fees.

           To insure that we receive full Royalty Fees and any Marketing Fees to which we may be entitled,
 as the amount thereof may vary from time to time, you must pay us upon demand, whether in arrears, in
 advance, in a lump sum or in the same manner as Royalties and Marketing Fees are paid to us, the amount
 of all taxes we pay to any governmental authority on revenue earned or collected by us based upon your
 use of our intellectual property or other intangibles or based upon the existence of this Agreement, within
 the governmental authority’s domain during each of our fiscal years throughout the entire term of this
 Agreement.

          4.13     ACH Bank Transfer Authorization

          A condition precedent to the effectiveness of this Agreement, you will execute and deliver to us the
 Bank Account Card Authorization form attached hereto as Exhibit 4.13 and by this reference incorporated
 herein. If you fail to make any payments required pursuant to this Article 4, on or before the 15 th of the
 month or when due, we will charge the designated bank account directly on the 20 th of the relevant month
 (an “ACH Transfer”).
 OTA Franchise Corporation Franchise Agreement –
 Copyright @OTA Franchise Corporation March 30 2018

                                                       16
                                               Attachment ZZ                                             EX 13
                                                                                                          7482
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 93 of 463 Page ID
                                    #:7918
          4.14     Payment of Online Class Fulfillment Fees

          All original sales of Online Classes or programs which include Online Classes and Products and
 Services shall be recorded on the day of the sale in SalesForce (or any future replacement reporting
 system). Payment of the Online Class Fulfillment Fees shall be paid at the same time that the sale is
 reported, and prior to the customer being granted access to the online course. All such payments will be
 made via a transactions process which will occur within 7-14 days of the date of sale, and will include a
 cancellation period. If you fail to make any payments required pursuant to this Section 14.4 on or before the
 day which is the earlier of 30 days after the reported sale or the start of the online course we will charge
 the designated bank account directly at any time after five business days after the date of the sale via ACH
 transfer.

          4.15     Online Class Retake Fees

          For each new customer who executes an enrollment agreement which includes lifetime retakes the
 Center will be charged a lifetime online retake fee payable to Franchisor at the current rate of $200 per
 customer. This fee may be increased at any time and from time to time on no less than thirty days written
 notice to you. Payment of the Online Class Retake Fees are due to be paid at the same time that the sale
 is reported. If you fail to make any payments required pursuant to this Section 14.5 we will charge the
 designated bank account directly at any time after five business days after the date of the sale via ACH
 transfer.

         4.16     Special Events Fees
         From time to time we may make available to franchisees the opportunity to hire a special events
 team from the corporate offices to come to your Center or to an agreed location in your Territory to put on
 a special event (for example a Live event as described in the Manual). The fee charged for such events will
 be a percentage of the revenues generated by you as a result of the special event. The current fees range
 between 5% and 9% and are subject to change upon notice. Additional fees may be charged for extra staff
 requested and all travel and direct expenses of such events will be borne by you. It is not mandatory for
 you to hold special events. We may decline your request to conduct any special event at our discretion and
 we are not obliged to continue to offer this service. The fee is payable within 7 -15 days of each special
 event.

          4.17    Referral Program Reward Fees

          From time to time we may operate global referral programs designed to acquire high quality and
 inexpensive registrations. Your participation in any such program will be mandatory and for every referred
 customer to your Center who registers for a class you will be charged for the cost of the rewards to the
 referring customer. The fee charged for such rewards currently ranges from $100 to $400. The more classes
 or programs a referred customer purchases, the greater the reward to the referring customer. The Rewards
 Fees may be increased at any time and from time to time on no less than thirty days written notice to you.
 Payment of the Rewards Fees shall be paid at the same time that the sale is reported. If you fail to make
 any payments required pursuant to this Section 14.7 on or before the day which is 30 days after the reported
 sale we will charge the designated bank account directly at any time after five business days after the date
 of the sale via ACH transfer. Referral programs will be designed to pay for themselves and direct expenses
 and administrative costs may be passed through to participating franchisees.

          4.18     Special Marketing Projects

         You may be required to pay up to $50,000 per calendar year as a contribution to “Special Marketing
 Projects” as defined in section 10.6 of this Agreement. Payments shall be made on the fifteenth day of the
 calendar month after you receive an invoice. We may, in our Business Judgment, allow you to make such
 payments over a three to six month period rather than in one lump sum.


 OTA Franchise Corporation Franchise Agreement –
 Copyright @OTA Franchise Corporation March 30 2018

                                                      17
                                               Attachment ZZ                                           EX 13
                                                                                                        7483
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 94 of 463 Page ID
                                    #:7919
          4.19     National TV Advertising Pro Rata Contribution

          You will be required to pay the pro rata share of National TV Advertising (as defined in section 10.7
 of this Agreement) for your Territory. National TV Advertising may include, informercials and long-form and
 short form spots. National TV Advertising spend is assessed quarterly in advance with input from the then
 current FAC (Marketing). All US centers including, franchisor owned Centers, are charged their pro rata
 share of the total quarterly advertising spend. This calculation is currently based on the number of
 households in each respective Territory and is subject to change depending on the number of operating
 Centers, the introduction of a new method of calculating pro rata share, and the then current quarterly
 needs as reviewed by the FAC (Marketing) and determined by the Franchisor in its Business Judgment.
 You will be billed monthly in advance in installments to cover the next calendar quarter spending. At the
 date of this Agreement the current quarterly fees range for participating franchisees range between $4,436
 (1.9% pro rata share) to $12,903 (5.5% pro rata share). The program monthly spend may be increased or
 decreased and Franchisor may amend or change or discontinue the program at any time.


 5.       RENEWAL RIGHTS.

          5.1      Your Rights.

           A.      Upon expiration of the initial term of your Franchise you will be eligible to receive an award
 of a Renewal franchise as conditioned in this Section. The Renewal Franchise Agreement that you will
 sign for the Renewal term may differ materially from this one in financial and other terms. Subject to all the
 provisions in this Agreement, the renewal term(s) will be for additional consecutive five (5) year periods,
 but if the lease or sublease for the Premises is terminated or expires before the end of such Renewal term
 (and no substitute location has been consented to by us in writing and occupied by you before the
 termination/expiration of such lease/sublease), we may Terminate the Renewal agreement as of the
 termination/expiration of such lease/sublease.

          B.      If we announce that we have determined not to continue franchising Online Trading
 Academy Centers in your state and do not open or award a new Online Trading Academy Center franchise
 in your state for 12 months after the date of such announcement (we may continue to service existing
 Franchisees and award renewal franchises when required to do so by outstanding Franchise Agreements),
 then we will not be required to offer you any Renewal franchise or similar rights and will have no liability or
 obligation to you with respect thereto. You agree that if we are legally required to show a “good cause”
 standard for non-renewal, our compliance with this subsection will be deemed to satisfy such requirement.

         C.       You agree that these provisions are commercially reasonable in part because just as you
 have the option to not accept a Renewal franchise, we have the option to no longer award Renewal or other
 franchises, or grant renewals, in certain circumstances.

          5.2      Notice of Election.

         A.      You must give us written notice of election to obtain the Renewal franchise not less than
 six (6) months, but not more than twelve (12) months, before the expiration of the initial term of this
 Agreement. Within ninety (90) days after our receipt of the notice, we will give to you in writing:

                 1)       any reasons which could cause us to not award the Renewal franchise, including
 any deficiencies requiring correction; and

                  2)     our then-current requirements relating to the image, appearance, decoration,
 furnishing, equipping, stocking and programs for a Online Trading Academy Center (collectively, the
 “specifications and standards”) then-applicable for new Online Trading Academy Centers and with the
 Manuals”.

          B.       If you are subject to a Correction Process under Section 11.5 when i) you provide us with
 OTA Franchise Corporation Franchise Agreement –
 Copyright @OTA Franchise Corporation March 30 2018

                                                       18
                                               Attachment ZZ                                              EX 13
                                                                                                           7484
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 95 of 463 Page ID
                                    #:7920
 notice of your intent to obtain a Renewal franchise, or ii) the Renewal franchise would be awarded, then we
 may choose in our Business Judgment to defer the award of any Renewal franchise until you have
 successfully complied with the applicable Online Trading Academy System Standards and Financial
 Standards.

         5.3     Conditions to the Award of a Renewal Franchise. Any award of the Renewal franchise
 must meet all of the following conditions, together with the then-current standards applicable to Renewal
 franchisees, each of which are agreed to be reasonable:

          A.       You (and each Affiliate of yours) must be in Good Standing;

         B.      Your Online Trading Academy Center and its operations must fully comply with all
 specifications and standards then-applicable for new Online Trading Academy Centers and with the
 Manuals by the expiration of this Agreement;

         C.      You must present evidence satisfactory to us that you have the right to remain in
 possession of your Online Trading Academy Center leased premises for the duration of the Renewal
 franchise. If you are unable to maintain possession of your Online Trading Academy Center leased
 premises, or in our Business Judgment your Online Trading Academy Center should be relocated, you
 must have obtained our consent to and secured substitute premises by the expiration date of this
 Agreement. Such premises must comply with all specifications and standards then-applicable for new
 Online Trading Academy Centers and with the Manuals;

         D.     You (and each Affiliate of yours) must have paid all amounts owed to us and any
 Franchisor-Related Persons/Entities including all unpaid Online Class Fulfillment Fees for classes sold by
 Franchisee;

           E.      You must have executed our then-current form of Franchise Agreement and related
 documents then customarily used by us (with appropriate modifications to reflect the fact that the Franchise
 Agreement to be awarded relates to a single Renewal franchise as contemplated by this Agreement). You
 will not be required to pay the then-current Initial Franchise Fee, and we will not be required to provide you
 any site location, initial training or other “start-up” services in connection with the award of any Renewal
 franchise;

          F.      You must have complied with our then-current qualification and training requirements. We
 may require your personnel to successfully complete any retraining program(s), at such times and
 location(s) as we then specify. There will be no charge for any retraining program(s), but you will be
 responsible for all travel, meals, lodging and other expenses of your personnel;

         G.       You (and each owner and/or Affiliate of yours) must have executed a General Release,
 except for any claims exclusively related to the Renewal franchise (where expressly so required by
 applicable law);

         H.       You must have paid us a Renewal Fee of $20,000. The fee must be received from you at
 the time of your election and is non-refundable unless we do not grant a Renewal agreement to you.

         Failure by you and/or your owners to timely complete such requirements will be deemed an election
 by you not to obtain the Renewal franchise.


 6.       INTELLECTUAL PROPERTY.

         6.1      Goodwill and Ownership of Intellectual Property. You have a non-exclusive right to
 use the Intellectual Property, subject to protection by applicable law, only as expressly authorized by us
 under this Agreement. We have all rights in and to the Intellectual Property. All goodwill belongs exclusively
 to us, and you will not obtain any goodwill in the Intellectual Property as a result of this Agreement, your
 OTA Franchise Corporation Franchise Agreement –
 Copyright @OTA Franchise Corporation March 30 2018

                                                      19
                                               Attachment ZZ                                            EX 13
                                                                                                         7485
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 96 of 463 Page ID
                                    #:7921
 operation of the Franchise or for any other reason. Any unauthorized use of the Intellectual Property is a
 breach of this Agreement and an infringement of our proprietary rights. You agree that if you breach any
 obligation regarding the Intellectual Property, we would have no adequate remedy at law and that we will
 be entitled to equitable relief. You will not oppose, or engage in any acts or omissions inconsistent with,
 our rights in and to the Intellectual Property.

          6.2      Limitations and Use of Intellectual Property. You will use the Intellectual Property as
 the sole identification for your Online Trading Academy Center. You will not use any Mark, or modified
 version or derivative of a Mark, or any other mark or form of commercial identification confusingly similar to
 the Marks or Intellectual Property, as part of any business or trade name or in any other manner not
 expressly authorized by us in advance and in writing. Prior to adoption and/or use, any proposed corporate
 and/or trade name must be approved by us. You will give such trademark and other notices (including
 notices of independent ownership) as we direct and will, at your expense, obtain fictitious or assumed name
 registrations as may be required under law. You will indicate that your Franchised Business is
 “independently owned and operated.” You will display the Intellectual Property as required by us and will
 not use the Intellectual Property so as to negatively affect its goodwill. You will not use the Intellectual
 Property in connection with the performance or sale of any unauthorized services or products or at any
 location or in any other manner not pre-authorized in writing by us.

          6.3      Notification of Infringements and Claims. You agree to take such actions as we may
 direct to protect the Intellectual Property. You will not take any action that jeopardizes our interests in, or
 the validity or enforceability of, the Intellectual Property. You agree to immediately notify us of any apparent
 or actual infringement of, or of any challenge to your use of, the Intellectual Property. You will not
 communicate with any third party with respect to such a claim. We will take such action as we deem
 appropriate in our Business Judgment. As owner of the Intellectual Property, we have the exclusive right
 to control any settlement, litigation or proceeding arising out of or related to any such matters.

          6.4     Discontinuance of Use of Intellectual Property. You agree to comply at your expense
 with any directions from us to discontinue, modify, substitute or add Marks and Intellectual Property. We
 cannot and do not make any guaranty that a modification, discontinuance or otherwise may not be required
 and will have no liability or obligation to you in such event. You agree to make no claim in connection with
 any modification, discontinuance or other action, and/or with any dispute regarding the Intellectual Property.
 There is always a possibility that there might be one or more businesses using a name and/or marks similar
 to ours and with superior rights. We urge you to research this possibility, prior to signing any documents
 or making any payments or commitments.

          6.5     Defense of Course Materials, We are obligated to protect and defend the integrity of
 the Course Materials to which we claim proprietary rights including patent, trademark, trade secret or
 copyright and agree to indemnify and hold you harmless from any liability or costs including reasonable
 attorneys fees related to such defense provided that; you shall give us prompt notice of any event of which
 you are aware, for which indemnification is required, and we will seek input from you. Any assumption by
 us shall not modify your obligations under this Agreement. We may, in our sole judgment, take such actions
 as we deem necessary and appropriate to investigate, defend, or settle any event or take other remedial or
 corrective actions with respect thereof as may be, in our sole judgment, necessary for the protection of the
 indemnities or the System.


 7.       INSTRUCTION AND OPERATING ASSISTANCE

            7.1      Initial Franchise Training.       As part of the Initial Franchise Fee, we will provide the
 training for you, your initial General Manager (whether you or someone other than you), your initial sales
 and administrative personnel (whether you or someone other than you). All such persons must attend the
 next available Training after execution of this Agreement except as pre-approved in writing by us. Training
 consists of between five days and twenty-two days of training, depending upon the particular duties and
 responsibilities of each person attending. You shall be entirely responsible for the salaries and expenses
 of all of your trainees, and we reserve the right to refuse entry to any attendee. Training is currently provided
 on an as needed basis at our corporate headquarters and the frequency and/or location may be changed
 OTA Franchise Corporation Franchise Agreement –
 Copyright @OTA Franchise Corporation March 30 2018

                                                        20
                                               Attachment ZZ                                               EX 13
                                                                                                            7486
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 97 of 463 Page ID
                                    #:7922
 by us from time to time. Training must be completed to our reasonable satisfaction before commencement
 of your operations of the Franchised Business. Any attendee, including you, that fails to satisfactorily
 complete Training, will not be permitted to assume or continue with responsibilities that require training at
 your Center. If, after additional training, (at your sole cost and expense), you do not satisfactorily complete
 Training, we may, in our Business Judgment, cancel this Agreement, refunding the Initial Franchise Fee
 paid by you minus our expenses for training, sales, and otherwise, related to the award of the Franchise to
 you. You will be required to sign a General Release and be subject to the Post Termination Provisions.

           7.2    Expenses. You shall be solely responsible for all travel, food, lodging and other expenses
 for all attendees while training. We reserve the right to assess a reasonable charge (not to exceed $250
 per day per person being trained) for training more than three of your attendees at the Training or for
 supplemental training that you may request after the Training.

          7.3     Mandatory Meetings. Not more often than once each year, we may conduct a system-
 wide or series of regional or national meetings to discuss Online Trading Academy business activities or
 other matters relating to the Franchised Business. Attendance by you and your General Manager at these
 meetings is mandatory, and attendance at the annual international conference for all sales personnel and
 the Center administrator is mandatory, (and is highly recommended for other personnel). You must pay all
 costs incurred as a result thereof including the cost of transportation, accommodations and living expenses.
 We may charge you a reasonable fee to attend such annual meetings not to exceed $500 per person, per
 meeting. The annual meetings referenced in this Section 7.3 are in addition to any voluntary convention or
 sales conference which may be coordinated by us.

          7.4      Staff Training Courses. We may make available to you both optional and mandatory
 staff training courses, other training courses, seminars, conferences or other programs, at our current
 corporate training center, or at a suitable location in our discretion, or by using DVDs and other electronic
 media as we determine. Attendance at staff or other training courses, seminars, conferences or other
 programs which are deemed by us to be relevant or appropriate to the successful operation of the System
 is highly recommended. Initial sales training for all of your sales personnel and operations training for
 administrative personnel is mandatory within the first 60 days of their employment or engagement at the
 next available training date. No fees shall be charged by us for required training courses, seminars,
 conferences or other programs; however, all other related costs and expenses incurred by you in respect
 of required training courses, seminars, conferences or other programs shall be borne solely by you.

          All personnel employed or engaged by you in the Franchised Business must be trained in
 accordance with our then-current training and operations standards and shall maintain such standards of
 training as shall be established by us.

           Any training provided by us to any of your employees or agents will be limited to training or guiding
 the employees or agents regarding the sale and delivery of approved services to clients in a manner that
 reflects the customer and client service standards of the System. You are, and will remain, the sole
 employer of your employees during all training programs, and you are solely responsible for all employment
 decisions and actions related to your employees. You must ensure that your employees receive adequate
 training. You are, and will remain, the sole hirer of your independent contractors and agents during all
 training programs, and you are solely responsible for all decisions and actions related to your independent
 contractors and agents. You must ensure that your independent contractors and agents receive adequate
 training.

          7.5     Ongoing Support. We shall provide periodic support, supervision and assistance as we
 deem appropriate. The nature, frequency and duration of such assistance by representatives of ours shall
 be in our sole discretion. In addition, we will be available by telephone and/or email on an ongoing basis
 for consultation and guidance with respect to the operation and management of the Franchised Business.
 In addition to the Manuals, we may from time to time provide you with additional materials relating to the
 Franchised Business.

          7.6      Timing. You acknowledge that our ability to provide Initial Franchise Training, other
 training, continuing assistance and other services provided for under this Article 7 (and Article 8 below) may
 be affected by various factors including the number of franchisees being incorporated into the System within
 OTA Franchise Corporation Franchise Agreement –
 Copyright @OTA Franchise Corporation March 30 2018

                                                       21
                                               Attachment ZZ                                             EX 13
                                                                                                          7487
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 98 of 463 Page ID
                                    #:7923
 approximately the same time frame. We shall establish a reasonable schedule to provide such services
 taking such factors into account, and shall exercise our best efforts to provide such services within the times
 otherwise provided hereunder.


 8.       OPERATION OF BUSINESS

          8.1      Your Operational and Staff Requirements.

         (a)     If you will not be acting as General Manager, you will at all times be required to employ or
 engage the services of at least one full-time General Manager who has successfully completed Initial
 Franchisee Training Program. The General Manager shall enter into an agreement with you agreeing to
 maintain the confidentiality and covenants included in this Agreement pursuant to local state law. Each
 General Manager, whether you or someone other than you that we approve, shall devote his or her full time
 to the management, operation and development of the Franchised Business.

          (b)      At all times during your operation of the Franchised Business you shall maintain a
 competent, conscientious, and trained staff, and shall take such steps as are necessary to ensure that your
 employees preserve good customer relations and render competent, prompt, courteous and knowledgeable
 service. All employees hired by or working for you shall be your employees, and yours alone, and shall not,
 for any purpose, be deemed to be employees of ours or subject to our direct or indirect control most
 particularly with respect to any mandated or other insurance coverage, tax or contributions, or requirements
 pertaining to withholdings, levied or fixed by any Governmental Authority. Franchisee and Franchisor will
 each file their own tax, regulatory and payroll reports, and be responsible for all employee benefits and
 workers compensation insurance payments with respect to their respective employees and operations. You
 acknowledge and agree that Franchisor will not have the power to hire or fire Your employees. You
 expressly agrees, and will never contend otherwise, that Franchisor’s authority under this Agreement to
 certify Your supervisorial or managerial personnel for qualification to perform certain functions at the Center
 does not directly or indirectly vest in Franchisor the power to hire, fire or control any of Your
 personnel. You alone shall be solely responsible for all hiring and employment decisions and employee
 functions relating to the Franchised Business, including, without limitation, hiring, firing. training,
 establishing remuneration, compliance with wage and hour requirements, personnel policies, benefits
 recordkeeping, supervision, and discipline of employees, regardless of whether You received advice from
 Franchisor on these subjects or not. You acknowledge and agree that any guidance You receive from
 Franchisor regarding employment policies should be considered as examples, that You alone are
 responsible for establishing and implementing Your own employment policies, and that You understand
 that You should do so in consultation with local legal counsel experienced in employment law. You shall
 indemnify, defend, reimburse and hold us harmless from any direct and indirect losses, costs and expenses,
 including attorneys fees, (and interest thereon) arising out of any claim made by or for the benefit of any
 employee of yours against us regarding employment decisions and employee functions in the Franchised
 Business, including, without limitation, those related to hiring, firing, training, wage and hour requirements,
 record keeping, supervision, and discipline of employees.

         (c)       Your Center must remain open on a full time and continuous basis (as defined in the
 Manuals), except for excused closures outlined in this Agreement i.e., Acts of God. You shall file periodic
 sales activity reports in the form and frequency specified in the Manuals and this Agreement.

           (d)     You will be required to purchase certain designated Products and Services directly from
 Designated Suppliers, including an Opening Inventory Order consisting of binders and other items as
 specified in the Manuals and the Franchise Start-up Kit. You must purchase Course Materials manufactured
 either by us or by Designated Suppliers. Additional Course Materials and updates will be made available
 to you from time to time. You may order from designated or approved vendors any mix of Course Materials
 titles from the Online Trading Academy Course Materials library, but may be required to order in minimum
 quantities. You are required to order specified Products from Designated Suppliers and are not permitted
 to duplicate materials such as Course Materials, CDs, DVDs or Intellectual Property. You are prohibited
 from holding yourself out as an owner of Course Materials in any form or manner. With our prior approval,
 which we may grant or withhold in our sole Business Judgment, you may create original course materials
 content to be used within your Territory using the Online Trading Academy Brand, content standards and
 OTA Franchise Corporation Franchise Agreement –
 Copyright @OTA Franchise Corporation March 30 2018

                                                       22
                                               Attachment ZZ                                             EX 13
                                                                                                          7488
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 99 of 463 Page ID
                                    #:7924
 business processes (the “Franchisee Created Content”) and you may translate the Course Materials into
 foreign languages appropriate to the demographics in your local market (the “Translated Materials”) subject
 to the following terms and conditions: You acknowledge and agree that (i) the intellectual property rights
 in all such Franchisee Created Content and Translated Materials shall belong to us and you shall take all
 actions and execute all documents to ensure that title to all Franchisee Created Content and Translated
 Materials vests in us, (ii) all Franchisee Created Content and Translated Materials shall be made available
 to us to share with all other franchisees in the Online Trading Academy Network, (iii) no Franchisee Created
 Content or Translated Materials shall be used in the System without our prior written approval, and (iv)
 Royalties will be due on all sales and licensing of all Franchisee Created Content and Translated Materials.

         (e)      You will be required to follow the “Curriculum” established by us for use within the Online
 Trading Academy classroom. (Note: “Curriculum” refers to the course outline. It specifies what is taught in
 a given class and is given as a part of the Franchise package). You agree to have each student complete
 our course survey at the completion of each course they take.

          (f)     You will be authorized to resell certain specified Educational Products which you have
 purchased from us or our Designated Suppliers. Each Product will have a suggested retail price, but you
 are free to set any price you choose.

         (g)    You understand and acknowledge that every detail of the appearance and operation of the
 Franchised Business in compliance with the System is critical to us, you and all other franchisees operating
 under the System, in order to:

                   1.   comply with our Performance Standards; and
                   2.   increase the demand for the Products and Services sold by Online Trading
                        Academy Franchised Businesses; and
                   3.   protect the Intellectual Property and the System.

        (h)   You shall meet and maintain sufficient levels of working capital for use in connection with
 the management and operation of the Franchised Business as we may reasonably require.

         (i)      You shall adhere to such methods, standards and specifications as we may, from time to
 time, prescribe to ensure that the highest degree of quality and service is uniformly maintained. You shall
 conduct your business in a manner which reflects favorably at all times on the System and the Intellectual
 Property. You shall at no time engage in deceptive, misleading or unethical practices or conduct any other
 act which may have a negative impact on our reputation and goodwill, any other franchisee operating under
 the System or any of our Affiliates. Pursuant to this ongoing responsibility, you agree:

                  (1) To maintain in sufficient supply (as we may prescribe in the Manuals or otherwise in
 writing) and use at all times, supplies as conform to our standards and specifications, and to refrain from
 deviating therefore without our prior written consent;

                (2) To sell or offer for sale only and all such Products and Services as meet our uniform
 standards of quality and quantity and which have been expressly approved for sale in writing by us in
 accordance with our methods and techniques;

                  (3) To refrain from any deviation from the System and/or our Performance Standards and
 specifications for offering or selling Products or Services; and to discontinue selling and offering for sale
 any Products or Services as we may, in our sole discretion, disapprove in writing at any time;

                (4) To operate the Franchised Business at a standard of excellence consistent with the
 requirements set forth in the Manuals and in this Agreement;

                  (5) Not to advertise, offer for sale, or sell any Products that are damaged, deteriorated, or
 “out-of-date,” as provided in the Manuals or as specified on the Product itself;


 OTA Franchise Corporation Franchise Agreement –
 Copyright @OTA Franchise Corporation March 30 2018

                                                      23
                                               Attachment ZZ                                            EX 13
                                                                                                         7489
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 100 of 463 Page ID
                                    #:7925
                  (6) To use only us or our Affiliates for any authorized Internet-related development and
  hosting services;

                    (7) To abide by our enrollment and cancellation policies as set forth in the Manuals;

                  (8) To refrain from conducting any form of trading operations or be affiliated in any way
  with a brokerage firm or an investment advisor without our prior written approval which we may withhold in
  our Business Judgment;

                 (9) To use and to recommend to customers only those specific, authorized broker-dealers
  whose trading platforms, methodologies and adherence to our tuition rebate program qualify them to be
  approved suppliers for all classroom and other educational activities;

                 (10) You shall comply with our program as set forth in the Manuals regarding fulfillment
  and revenue sharing requirements for customers sold by other Online Trading Academy Franchisees;

                   (11) In the training, teaching and delivering of services to your customers you agree to
  use and cause your instructors to use, the then-current designated approved Online Trading Academy
  trading platform as set forth in the Manuals.

                   (12) You are required to utilize only instructors who have executed our then-current form
  of Instructor Agreement and Confidentiality Non Solicitation and Assignment of Rights Agreement, and
  agreed to comply with our Compliance Program, completed our training and satisfactorily been evaluated
  through the customer survey and test process. We will attempt to assist you with replacement instructors
  on a temporary, “as available” basis. Two weeks before the class begins, you agree to pre-pay us in full
  for such instructor services at a daily (per diem) rate prevailing at the time. You further agree to make and
  pay for all travel, lodging and incidental costs associated with such instructors in accordance with the
  Manuals. All arrangements made with any of our Authorized Trainers are subject to the provisions of
  sections 8.13 and 16.1.2 below. You may not contract directly with our instructors or attempt to employ
  them in your Franchised Business without our prior written consent.

                    (13) If required, open a trading account with a Broker-Dealer designated by us with
  approximately $26,000 capital to allow students in your classes to conduct trades using that account and
  pay all commissions and costs related to the account. You may be required to sign a written agreement
  with the Broker-Dealer. We will provide you with the best commission pricing we can negotiate with our
  affiliate Broker-Dealers.

           (j)    We may elect to form a Franchisee Advisory Council (“FAC”) to provide advice and
  suggestions regarding specified matters to us. The FAC will consist of a designated number of Online
  Trading Academy franchisees selected by Us or, at our discretion, by vote of franchise owners ("Franchisee
  Members"). All Franchisee Members shall be in Good Standing (as defined in the Franchise Agreement).
  We may select Franchisee Members from any national or international regions in which that Franchisee
  Member resides or does business (the “Regions”). The Franchisee Members need not be from different
  Regions. The FAC shall also consist of a designated number of OTA Corporate Members who may be
  employees or agents of OTA and selected by OTA ("Corporate Members"). Franchisee and Corporate FAC
  Members shall collectively be referred to as the "Members". Appointments to the Council will be announced
  publicly via email.

           We may adopt governing rules for the meetings and procedures of the FAC. The purpose of the
  FAC is to provide constructive, open and two-way communications between franchisees and OTA. In
  particular, the FAC will provide a cooperative forum for Members to receive and discuss information, to
  provide input, advice and planning regarding various limited and specified matters and to encourage each
  franchise owner to remain in Good Standing as the Online Trading Academy system grows and develops
  through fostering communications between franchisees and OTA. While we are not required to do so
  except as specified in this Agreement, if we submit any matters for approval to an FAC and approval is
  granted, the approval will be binding on you.

  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                       24
                                                Attachment ZZ                                           EX 13
                                                                                                         7490
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 101 of 463 Page ID
                                    #:7926
           (k)     Accounting and Record Retention. You agree to obtain and maintain specified accounting,
  sales, reporting and records retention systems conforming to any requirements prescribed by us from time
  to time, including electronic systems with full time unrestricted online access by us. Such systems may
  include, but are not limited to, computer and point-of-sale systems, and software programs, and may have
  components only available from us, a Franchisor-Related Person/Entity and/or designated suppliers. We
  reserve the right to use, and to have full time unrestricted access to, all registers, computer and any other
  systems, and the information and data they contain. We may charge a reasonable fee for the license,
  modification, maintenance or support of software or any other goods and/or services that we furnish to you
  in connection with any of the systems.

           (l)      Electronic Funds Transfer. You must execute the ACH form attached hereto as Exhibit
  4.13. and participate in the this payment method and must participate in modified electronic funds transfer
  and reporting program(s) within 30 days of our notification of any such modified electronic funds transfer
  and reporting program(s). We require that all royalties owed and any other amounts designated by us must
  be received or credited to our account by pre-authorized bank debit by end of business on or before the
  15th day (or if this day is not a business day, on the next business day) of each month computed based on
  Gross Volume or minimum amounts due for the prior month. If any fee payment owed is not received when
  due, but you have timely submitted a proper report, you authorize us to debit from your account the reported
  amounts or minimum royalty and/or marketing fee, whichever is greater and any other fees then due.
  However, if a royalty and/or marketing fee payment owed is not timely received but you do not timely submit
  a proper report, you authorize us to debit your account by estimated amounts equal to one and one half
  times the royalty fee and/or marketing fee and any other fees then due for the immediately prior month plus
  an additional twenty percent (20%). Any estimated and collected amounts in excess of actual amounts due
  from you, excluding late fees and interest described in Section 4.8 will be credited toward future fee
  payments due from you. Any amounts still owing after our collection of such estimated amounts, excluding
  late fees and interest owed, will be due immediately upon our request for such amounts. Any such non-
  payment or late payment of the actual amount due is a breach of this Agreement. We may also require
  that any amounts owed or to be owed to us and/or any of the Franchisor-Related Persons/Entities be paid
  by ACH or cashier’s check or charges against your credit card, and you agree to provide us with appropriate
  authorizations on our request.

          (m) You agree that you will operate your Center in keeping with the mission and culture of the
  System and will use your best efforts to engage in socially responsible activities using business as a force
  for good as outlined in the Manuals.


           8.2      Computer System Requirements.

          (a)    Pursuant to Section 4.4 above, you are required to pay to us a Portal Subscription Fee in
  an amount not to exceed $100 per month for use of the Online Trading Academy Portal. Use thereof by
  you is mandatory and the Portal Subscription Fee may be adjusted annually.

            (b)     We require you to pay to us a Trading Software Data Fee of $50 per month per user unless
  we have made arrangements with a broker dealer or other third party to provide data feeds into your
  classrooms without charge. This amount will be paid monthly or annually, as we determine, and is subject
  to inflation adjustment or increase from the vendor.

           (c)     You must obtain and maintain adequate quantities of computers and related equipment
  necessary and appropriate to the conduct of the Franchised Business. Minimum quantities per classroom
  and type of computer will be prescribed by us. You understand that as technology develops and the System
  matures, we in our sole discretion may require additional software, hardware and other equipment. You
  understand and agree that you will upgrade and change your computer system and equipment periodically
  as required by us. We do not currently require any proprietary software systems. If we do so in the future,
  you will be required to update/convert your systems and will bear the costs associated with conversion. We
  currently require that all computers run on the most current version of Microsoft operating system and
  potentially other applications on certain computers. You must also use SalesForce.com® or any new
  database software we choose, and QuickBooks® or QuickBooks Pro® online with us named as an
  administrator. Owners and center administrators must take the basic QuickBooks class online.
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                       25
                                                Attachment ZZ                                           EX 13
                                                                                                         7491
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 102 of 463 Page ID
                                    #:7927
           (d)     You shall maintain, at your sole cost, computer equipment capable of running any
  electronic communication services or trading applications in your classroom(s) which we may from time to
  time require of System members. You agree to comply with all changes in accordance with our instructions.
  You must purchase a server and the minimum number of desktop computers for use by your customers
  attending your courses as we determine and communicate via the Manuals or the Franchise Portal. You
  must also purchase a computer system for general operational use related to your Franchised Business as
  specified in the Manuals. You may purchase or lease computers from any source you choose, as long as
  they are new model PCs with brand names (like DELL or HP) with Intel or equivalent processors and
  sufficient memory, hard drive space and speed to run the required computer functions. Examples of
  computers that meet these requirements are listed in our Manuals or on the Online Trading Academy Portal.
  You will also be required to have dedicated internet connections with sufficient bandwidth, late model
  network switch and firewall as specified in our Manuals.

           (e) You must obtain and maintain at your sole expense accounting, sales, reporting and records
  retention systems conforming to any requirements we prescribe including any electronic systems with full
  time unrestricted online access for us. These systems may include computer and accounting systems, and
  software programs, and may have components only available from us, a Franchisor Related Entity and/or
  designated suppliers. We reserve the right to use, as we deem appropriate, and to have full time
  unrestricted online access to, all accounting systems, computer and any other systems, and the information
  and data they contain. We may charge a reasonable fee for the license, modification, maintenance or
  support of software or any other goods and/or services that we furnish to you with any of the systems.


           8.3      Manuals.

            (a)     The Manuals will contain mandatory and suggested specifications, standards and
  operating procedures that Franchisor develops for Centers and information relating to other obligations of
  Franchisee. Any required specifications, standards, and/or operating procedures exist to protect
  Franchisor’s interests in the System and the Marks and to create a uniform customer experience, and not
  for the purpose of establishing any control or duty to take control over those day-today operational
  matters that are reserved to Franchisee. A copy of the Manuals shall be loaned to you at or before the
  Initial Franchise Training Program. Any part of the Manuals which is transmitted electronically or made
  available electronically is also deemed “loaned” and shall be returned in accordance with this Agreement.

          (b)       We shall have the right to modify the Manuals at any time by the addition, deletion or other
  modification of the provisions thereof. All such additions, deletions or modifications shall be equally
  applicable to all similarly situated Online Trading Academy Franchisees.

          (c)    Other applicable manuals, video tapes, audio tapes, CD’s or other printed or recorded
  media containing information related to the System may be loaned to you at or before the Initial Franchise
  Training Program and otherwise made available to you during the franchise term.

           (d)     You acknowledge and agree that we have developed certain Products, Services,
  operational systems and management techniques and may continue to develop additional products and
  proprietary methods and techniques for use in the operation of the Franchised Business which are all highly
  confidential and which are trade secrets of Online Trading Academy. Because of the importance of quality
  control, uniformity of Products and Services and the significance of such proprietary Products and Services
  in the System, it is to the mutual benefit of the parties that we closely control the dissemination of this
  proprietary information. Accordingly, you agree that in the event such information and techniques become
  a part of the System, you shall comply and strictly follow these techniques in the operation of your
  Franchised Business and shall purchase from us, our Affiliates or from an approved source designated by
  us any supplies or materials necessary to protect and implement such techniques.

           (e)     You shall at all times use your best efforts to promote and increase the sales and consumer
  recognition of the services offered by the Franchised Business pursuant to the System and the Manuals,
  to effect the widest and best possible distribution of our services from the Franchised Business and to
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                       26
                                                Attachment ZZ                                            EX 13
                                                                                                          7492
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 103 of 463 Page ID
                                    #:7928
  devote your best efforts in controlling the Franchised Business.

          (f)      You shall display our Intellectual Property in the manner prescribed by us. The color,
  design and location of said displays shall be specified by us and may be changed from time to time at our
  sole discretion.

           (g)      You and your employees, officers, directors, shareholders and independent contractors
  shall agree to the non-competition and nondisclosure terms contained in this Agreement and will sign if
  asked by us a statement to that effect. You and all of your employees and independent contractors must
  satisfactorily complete the Compliance Program and execute a confidentiality agreement in a form
  substantially similar to the form provided (see Exhibit 8.1) in order to be given access to any of our
  proprietary information and technologies. We shall be deemed to be a third-party beneficiary under such
  confidentiality agreement. You understand that no employee or contractor will be provided with any
  access to the System databases until the Compliance Program has been completed. Subject to the local
  laws in your State, you are required to carry out all appropriate background checks before hiring or
  engaging employees and independent contractors.

         (h)    You shall comply with all other requirements set forth in this Agreement, in the Manuals or
  as we may reasonable designate from time to time.

          8.4      Signs and Display Materials. All signs, display materials and other Materials shall be in
  full compliance with the specifications provided in, and in conformity with, the Manuals. Said Materials may
  be purchased and procured by you from us or suppliers designated or approved by us in accordance with
  the Manuals guidelines.

           8.5      Telephone Numbers. At your sole expense, you shall obtain appropriate telephone
  directory listings in the form, size and content and in accordance with procedures prescribed by the
  Manuals, in at least one applicable telephone directory of general distribution covering the Territory, or such
  other areas as we may direct, using your authorized Online Trading Academy fictitious business name as
  promptly as possible after the Effective Date of this Agreement, and shall list telephone numbers for the
  Center. If you are involved in businesses other than the Franchised Business, you must maintain different
  telephone numbers and may make no reference to the Franchised Business in any telephone directory
  listings of such other businesses. Unless we indicate otherwise, upon Termination of this Agreement, for
  any reason, you shall change any listed telephone numbers relating to the Franchised Business, shall not
  provide call forwarding or telephone number referral with respect to any such disconnected telephone
  number (except to a telephone number designated by us) and shall not indicate in any manner it was
  previously affiliated with us. You agree to execute any applicable supersedure or other telephone transfer
  forms relating to telephone numbers for the Center (including 800 numbers). Also, you hereby irrevocably
  appoint and designate us as your attorney-in-fact to change any listed telephone numbers relating to the
  Franchised Business and to discontinue telephone directory listings using your authorized fictitious name,
  in the event of termination of this Agreement. You must answer the telephones solely in the manner
  prescribed in the Manuals.

           8.6     Insurance. You shall have in effect on the Effective Date and maintain during the term
  hereof insurance in such types and amounts as specified in the Manuals. All policies of insurance to be
  maintained by you shall contain a separate endorsement naming us, and if required, our Affiliates, as
  additional insured parties. These policies of insurance shall not be subject to cancellation or modification
  except with 30 days prior written notice to us. You shall cause certificates of insurance showing compliance
  with the above requirements, insurance policy endorsements and other evidence of compliance with these
  requirements, to be delivered to us annually upon renewal and at such other times as we may request. The
  insurance policies described in the Manuals are minimum requirements and Franchisee may purchase and
  maintain additional insurance policies or insurance policies with greater coverage limits.

          8.7      Our Inspections, etc. We and/or our agents will have the right, during business hours,
  and without prior notice to you, to: i) inspect your Online Trading Academy Center and related activities and
  records; ii) remove samples of records and materials; iii) interview personnel; iv) interview customers; v)
  conduct inventories; and, vi) review general business operations. You agree to cooperate in connection
  with such matters.
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                        27
                                                Attachment ZZ                                             EX 13
                                                                                                           7493
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 104 of 463 Page ID
                                    #:7929
          8.8      Audit. We and/or our agents will have the right, on two days notice, to inspect and/or audit
  the business (including financial) records relating in any way to your Online Trading Academy Franchised
  Business and the books and records of any person(s), corporation or partnership, in which you hold an
  equity or management position, which holds, or does business with, the Franchise. Our right to audit
  includes the right to access all computers and other equipment by electronic means. You agree to
  cooperate fully with such matters.

           8.9      Gross Volume Understatements and other under payments.

           (a)     If any inspection or audit discloses an understatement of Gross Volume or any other sums
  due to Franchisor (for example, minimum royalties), you will pay to us the unpaid amount and/or the
  royalties and marketing contributions due on the understated amount, plus interest and late fees, from the
  date originally due until the date of payment. We may require you to reimburse us for the cost of the
  inspection or audit, including, without limitation, accounting fees, and related travel and per diem charges,
  if:

                  (i.) any inspection or audit is necessary because of your failure to timely furnish required
  information/reports; or

                  (ii.) Gross Volume (together with any other under payments) is understated for any period
  by more than two percent (2%).
         In addition to all other remedies and rights we may have, we may Terminate this Agreement if (i)
  Gross Volume is understated for any period by more than five percent (5%); or (ii) any understatement is
  determined by us to have been intentional.

            8.10     Use of Financial Data and Customer Information.          You agree that we have the right
  to use any financial report or statement, or any information derived therefrom, relating to the Franchised
  Business, for aggregate statistical purposes, such as in an earnings disclosure, without providing your
  name. You further consent to our use and publication of income and expense information related to your
  Franchised Business within our System via Intranet or other non-public media. Any publication of income
  may identify your Center, however, publication of expense and net profit will be on an anonymous basis
  only or with your written consent. You agree that; (i) any information that you provide to us in your reports
  or financial statements that includes any customer information collected or received electronically via the
  Internet or in any other format will be provided to us with the informed consent of the customer, and (ii) we
  will rely on this representation by you and accordingly you will indemnify us for any breach of this Section
  8.10 in accordance with Section 16.2.


           8.11     Compliance with Laws.

           (a)      You shall (i) operate the Franchised Business in compliance with all applicable laws, rules
  and regulations of all governmental authorities and agencies, (ii) comply with all applicable wage, hour and
  other laws and regulations of the federal, state or local governments, (iii) prepare and file all necessary tax
  returns, and (iv) pay promptly all taxes imposed upon you or upon your business or property. You represent
  and warrant that you shall obtain and at all times maintain all necessary permits, certificates, registrations
  and or licenses necessary to operate the Center. Within 5 business days from service of documents on
  you, you will immediately notify us of any litigation or arbitration proceeding brought against or involving
  you, or any of your Affiliates, agents, employees, owners, directors or partners of yours, which notification
  shall include all relevant details in respect thereof.

           (b)     Any forms or materials provided by us as examples of forms or materials used by us or
  others in connection with the Franchised Business do not constitute an assurance or implication that such
  forms or materials comply with all laws specific to you. Such forms and materials are used by you at your
  own risk, and we recommend that before such use, you consult with your counsel to insure compliance with
  applicable law and section 8.11(a) above.
           (c) Franchisee is solely responsible for protecting itself from disruptions, Internet access failures,
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                        28
                                                Attachment ZZ                                             EX 13
                                                                                                           7494
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 105 of 463 Page ID
                                    #:7930
  Internet content failures, and attacks by hackers and other unauthorized intruders and Franchisee waives
  any and all claims Franchisee may have against Franchisor as the direct or indirect result of such
  disruptions, failures, or attacks.

           8.12     Confidential Information - Non-Disclosure and Non-Use.

           A.       “Confidential Information” is defined in Section 1 above. You agree that we own and control
  all domain names and URLs ("Uniform Resource Locator") web properties and social media profiles and
  sites relating to any Online Trading Academy Franchised Businesses, as well as all information, lists and
  data related to past, present and future customers of your Online Trading Academy Franchised Business.
  Your only interest in any of this proprietary and/or Confidential Information is the right to use it pursuant to
  this Agreement. You have the burden of proof and of going forward in any dispute between you and us
  involving the proprietary or confidential nature of any information.

            B.      Value of Confidential Information. You acknowledge and agree the Confidential Information
  is not generally known by the public or parries other than us, our Affiliates, our franchisees and you, derives
  independent economic value (actual or potential) from not being generally known to the public or persons
  unaffiliated with us or you; and is the subject of our efforts that are reasonable under the circumstances to
  maintain the secrecy of the Confidential Information, including, without limitation, (i) not revealing the
  Confidential Information to unauthorized parties (ii) requiring our franchisees to acknowledge and agree in
  writing that the Confidential Information is confidential (iii) requiring our franchisees to agree in writing to
  maintain the confidentiality of the Confidential Information, (iv) monitoring electronic access to the
  Confidential Information by the use of passwords and other restrictions so that electronic access to the
  Confidential Information is limited to authorized parties (v) requiring our franchisees to return all Confidential
  Information to us upon the expiration or termination of their Franchise Agreements.

          C.      Both during and for five (5) years after the termination of this Agreement (except for trade
  secrets, which shall be subject to your permanent obligation), you agree:

               1)      to use the Confidential Information only for the operation of your Online Trading
  Academy Franchised Business under an Online Trading Academy Franchise Agreement;

                    2)       to maintain the confidentiality of the Confidential Information;

                  3)       not to make or distribute, or permit to be made or distributed, any unauthorized
  copies of any portion of the Confidential Information, including, without limitation, duplication of Manuals,
  CDs, DVDs or Course Materials;

                   4)       not to alter, appropriate, use or distribute any Online Trading Academy designs or
  specifications, or any substantially similar designs or specifications; and

                   5)      to implement all prescribed procedures for prevention of unauthorized use or
  disclosure of the Confidential Information.

          D.      You agree to disclose to us all ideas, techniques, methods and processes relating to an
  Online Trading Academy Center which are conceived or developed by you and/or your employees. We
  shall have the perpetual right to use, and to authorize others to use, such ideas, without payment to you.

           E.      You-must ensure that all personnel performing managerial or supervisory functions, all
  personnel receiving special training and instruction and all persons employed by you having access to any
  of our confidential information agree not to disclose, and do not disclose any confidential information which
  may be revealed to them during the period of their employment and you will cause each of your employees,
  agents, principals and Affiliates to sign a form of confidentiality agreement containing substantially the same
  provisions as are set forth in Exhibit 8.1. You will provide us copies of the same upon request. We shall be
  deemed to be a third-party beneficiary under such confidentiality agreement.

  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                         29
                                                Attachment ZZ                                                EX 13
                                                                                                              7495
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 106 of 463 Page ID
                                    #:7931
          F.        If your Online Trading Academy Center will be located and/or operated within, in
  conjunction with, or as part of another business, you will first arrange for the other business and its
  personnel (as specified by us) to enter into appropriate arrangements to protect our Intellectual Property
  and other interests, including (but not limited to) signing agreements with us regarding non-competition,
  confidentiality, non-solicitation of employees and customers and indemnity/insurance arrangements.


         8.13    Exclusive Relationship, Restrictions on Similar Businesses During Franchise Term
  and After Transfer, Termination, Expiration, Repurchase, etc.

          A)       In Term Restrictions: During the term of this Agreement and any Renewal franchise, neither
  you, nor any Affiliate of yours, nor any shareholder, member or partner of yours (if you are or become a
  business entity), nor any Immediate Family member of any of the foregoing, will:

                  1)       have any direct or indirect interest anywhere in any Similar Business, or in any
  entity awarding franchises or licenses or establishing joint ventures or other business enterprises for the
  operation of Similar Businesses; or

                   2)       perform any services anywhere as an employee, agent, representative or in any
  capacity of any kind for any Similar Business, or for any entity awarding franchises or licenses or
  establishing joint ventures to operate Similar Businesses; or

                   3)        employ or try to employ or interfere with any of existing business relations with any
  employee of ours, our independent contractors and our trained and approved instructors or those of any
  Franchisor-Related Person/Entity, without providing notice to the respective employer or contracting party
  and obtaining their prior written consent. If you violate Section 8.13 (A) during or after the term of this
  Agreement, then our remedies will include (but not be limited to) payment to us by you of Two Hundred
  Fifty Thousand Dollars ($250,000), such amount having been mutually agreed on by you and us in view of
  the extreme difficulty in accurately determining the damages suffered as a result of such breach.

           B.       Post Term Restrictions: For two (2) years after the later of the following terminating events:
  i) any transfer, Repurchase and/or Termination of this Agreement; ii) the expiration of this Agreement (if a
  Renewal franchise or renewal term is not granted); or iii) the date on which you stop operating your final
  Online Trading Academy Center or using the Intellectual Property and/or System, all of the persons and
  entities named in Section 8.13 (A), above:

                  1)       shall not accept or solicit any person, firm or company on our customer list at the
  time of Termination, for a period of 2 years after termination, nor try to divert any such customers from any
  Online Trading Academy Center or Online Trading Academy enterprise of any kind (including any
  operations owned by any Franchisor-Related Persons/Entity); and

                   2)      shall be subject to all of the restrictions stated in Section 8.13 (A), above, with
  respect to Similar Businesses located, and/or services to be performed, in the Territory and in the marketing
  area of any Online Trading Academy Center (“Marketing Area”) or any other open territories marketed into
  (including but not limited to available internet access to online courses) but not sold as a territory (“E-
  Marketing Area”). For the purposes of this Agreement, a Marketing Area for a Center is the territory defined
  by the applicable franchise agreement.

                    3)      You are responsible for learning whether or not a particular location is within an
  Online Trading Academy Center Marketing Area or E Marketing Area by providing us a written request for
  such information. Any and all determinations that we make regarding the Marketing Area or E Marketing
  Area will be final and binding.

                   4)       You agree to ensure the compliance of each of the persons identified in Section
  8.13 (A), with the restrictions described in this Section 8.13 and we agree to use reasonable judgment in
  evaluating whether the conduct of an Immediate Family member warrants exercising our rights under this
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                        30
                                                Attachment ZZ                                              EX 13
                                                                                                            7496
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 107 of 463 Page ID
                                    #:7932
  provision. The restrictions of this Section do not apply to the ownership of shares of a Similar Business
  (with securities listed on a stock exchange or traded on the over-the-counter market) that represent less
  than three percent (3%) of the number of issued and outstanding shares.

                    5)        You and we share a mutual interest in ensuring compliance with the limitations on
  competition described in this Section 8.13. An Online Trading Academy franchisee’s non-compliance with
  these restrictions would damage you, us and other Online Trading Academy franchisees and unfairly limit
  reasonable expansion alternatives for us and Online Trading Academy System members. You confirm that
  you possess valuable skills unrelated to the Franchised Business and can be self-supporting and employed
  regardless of these competitive restrictions. You and we also acknowledge that these restrictions will not
  generally prevent you from practicing a lawful trade or business. You and we agree that the restrictions
  are limited to the solicitation of customers and operation of a Similar Business in both Marketing Areas and
  E Marketing Areas.

                     6)       If you violate any of the foregoing restrictions, our remedies will include (but not be
  limited to) the right to obtain equitable relief and to receive all profits generated in connection with the
  operation of a Similar Business until the date you cease to violate such restrictions. All competitive
  restrictions will extend for the length of time that any breach of the Post Termination Obligations is on-going.
  If any of the restrictions of this Section are determined to be unenforceable because of excessive duration,
  geographic scope, business coverage or otherwise, they will be reduced to the level that provides the
  greatest protection to us and the Online Trading Academy System, but which is still enforceable,
  notwithstanding any choice-of-law or other provisions in this Agreement to the contrary.

           8.14     Grant of Security Interest.

            For valuable consideration, as security for the payment of all amounts owing or to be owed by you
  (and/or any Affiliate of yours) to us (and/or any Affiliate of ours) under this Agreement or any other
  agreements, and your performance of all obligations thereunder, you hereby grant to us a security interest
  in all proceeds of your Online Trading Academy Center and in all of the assets, including equipment,
  furniture, fixtures and signs, used by, at or in connection with, your Online Trading Academy Center and its
  related business and (the “Collateral”). You will not remove the Collateral or any portion thereof without
  our prior written consent. You represent and warrant that the security interest granted is prior to all other
  security interests in the Collateral except for (i) bona fide purchase money security interests and (ii) the
  security interest granted to a third party in connection with your original financing for your Online Trading
  Academy Center, if any. In connection with any request for our approval of a security interest, we will make
  commercially reasonable efforts to accommodate reasonable lender’s requirements, including the
  subordination of our interests to the lender’s and/or lessor’s, as applicable, in our Business Judgment,
  bearing in mind the interests of the borrower, lender, ourselves and the System. On the occurrence of any
  event entitling us to Terminate this Agreement or any other agreement between the parties, or if we
  reasonably determine that we are not assured that your (and/or any Affiliates’) obligations will be timely and
  fully paid and/or performed, we will have all the rights and remedies of a secured party under the Uniform
  Commercial Code of the State in which your Online Trading Academy Center is located, including, without
  limitation, the right to take possession of the Collateral. You will execute and deliver to us or to our approved
  lenders including Franchisor-Related Persons/Entities any financing statements (including executed UCC1
  filing forms) and/or such other documents as we or they reasonably deem necessary to perfect our or their
  interest in the Collateral within ten (10) days of your receipt of such documents from us. In addition you
  agree that at any time during the Term when Franchisee is in noticed and uncured monetary default we
  may require an updated credit report against the Franchisee and the Equity Holders.


  I have read Sec 8.10, 8.11, 8.12 and 8.13, understand
  and agree with them.
  Your Initials: ______ / ______




  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                          31
                                                Attachment ZZ                                                 EX 13
                                                                                                               7497
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 108 of 463 Page ID
                                    #:7933
  9.       ASSIGNMENT, TRANSFER AND REPURCHASE.

           9.1       Assignment by Us.         We shall have the right to Transfer any or all of our direct or
  indirect interest in this Agreement (including without limitation the economic benefits derived from this
  Agreement), and any or all of our rights and privileges hereunder to any other person, firm or corporation
  (in such context, “Assignee of Franchisor”); provided that, in respect to any Transfer (in such context,
  “Assignment by Franchisor”) resulting in the subsequent performance by such Assignee of Franchisor of
  the functions of Franchisor, (i) at the time of Assignment by Franchisor, Assignee of Franchisor is financially
  responsible and economically capable of performing the obligations of Franchisor hereunder, (ii) the
  Assignee of Franchisor expressly assumes and agrees to perform such obligations, and (iii) Franchisor
  shall be relieved of all obligations or liabilities then existing or thereafter assertable under this Agreement
  (except that if you continue to comply with all terms and conditions of this Agreement, including but not
  limited to Section 2.1 and Articles 6 and 8 hereof, then you shall be entitled during such continued
  compliance to use the Intellectual Property licensed hereunder until the end of the then current term of this
  Agreement. At the end of such period of continued compliance and use of the Intellectual Property, you
  shall comply with the terms of Section 12.4 below).

           9.2      Assignment by You.

           (a)       Restriction on Transfer. This Agreement is being entered into in reliance upon and in
  consideration of the singular personal skills and qualifications of you and/or principals and the trust and
  confidence placed in them by us. Therefore, except as otherwise provided in this Article 9, neither you nor
  any immediate or remote successor to you, nor any individual, partnership, corporation, or other legal entity
  which directly or indirectly owns an equity interest (as that term is defined herein) in you, shall Transfer any
  direct or indirect interest in this Agreement, in the Franchised Business or in the economic benefits derived
  therefrom, or any equity interest in you, in whole or in part, in any manner (in such context, “Assignment by
  Franchisee”), except as permitted by this Agreement. Any purported Transfer of any interest in this
  Agreement, the Franchised Business or an equity interest in you not in accordance with this Agreement
  shall be void and shall constitute a material breach of this Agreement, for which we may terminate this
  Agreement without prior notice or opportunity to cure, pursuant to Section 11.1 of this Agreement.

            (b)      Transfers to Employees, Officers, Owners. Except as otherwise provided in this
  Agreement, without our prior written consent, (i) you or any Equity Holder may Transfer or issue in any
  single transaction less than 49% of the equity interest in you to an employee or officer of yours who has
  been directly involved in the operation of the Franchised Business on a full-time basis (working an average
  of 35 or more hours per week) for at least one year as of the time of such Transfer or issuance, and (ii) an
  Equity Holder may receive a Transfer of up to 49% of the equity interest in you from other Equity Holders;
  provided (in either case) that such Transfer, when combined with all other Transfers that have occurred
  since you shall have been a franchisee of Franchisor, does not exceed 49.9% of the equity interest or
  otherwise effect a change in control of you. Any transfer under this section is not subject to Franchisor’s
  right of first refusal under Section 9.3 nor the Transfer Fee set forth in Section 9.2(k) hereof.

           (c)      Transfers to Family Members. You or an Equity Holder, if a natural person, may with our
  consent, which will not be withheld unreasonably, Transfer the Franchised Business or an equity interest
  in you to such person’s spouse, parent, sibling, niece, nephew, descendant or spouse’s descendant
  provided that (i) adequate provision is made for the management of the Franchised Business, (ii) any
  successor General Manager has successfully completed Initial Franchise Training Program, and (iii) a
  transferor who has demonstrated adequate financial capacity guarantees in form and substance
  satisfactory to Franchisor the performance of the transferee’s obligations under this Agreement. Any
  transfer under this section is not subject to our right of first refusal under this Section 9.3 nor the Transfer
  Fee set forth in section 9.2(k) hereof.

           (d)      Transfers to Corporations with Same Ownership. At any time within 90 days after the
  Effective Date, you or an Equity Holder, if a natural person, sole proprietorship or partnership, may upon
  prior written notice to us, Transfer the Franchised Business or an equity interest in you to a corporation
  entirely owned by such natural person, sole proprietorship or partnership, as the case may be, in the same
  proportionate amount of ownership as prior to such Transfer, provided that (i) adequate provision is made
  for the management of the Franchised Business, (ii) any successor General Manager has successfully
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                        32
                                                Attachment ZZ                                              EX 13
                                                                                                            7498
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 109 of 463 Page ID
                                    #:7934
  completed Initial Franchise Training Program, and (iii) the transferor guarantees, in form and substance
  satisfactory to Franchisor (see Exhibit 1), the performance of the transferee’s corporations obligations under
  this Agreement. Any transfer under this section is not subject to our right of first refusal under section 9.3
  nor the Transfer Fee set forth in section 9.2(k) hereof, and shall require verification in a form satisfactory to
  Franchisor.

           (e)      Transfers Upon Death and Incapacity. In the event of the death or legal incapacity of you
  or an Equity Holder, if a natural person, we will recognize that such person’s interest in this Agreement or
  its equity interest in you will Transfer in accordance with such person’s will or, if such person dies intestate,
  in accordance with laws of intestacy governing the distribution of such person’s estate, provided that (i)
  adequate provision is made for the management of the Franchised Business, (ii) any successor General
  Manager has successfully completed Initial Franchise Training Program, and (iii) the transferee is one or
  more of the decedent’s spouse, parents, siblings, nieces, nephews, descendants or spouse’s descendants.
  Any transfer under this section must be completed within 6 months of the date of death or incapacity and
  is not subject to our right of first refusal under section 9.3 nor the Transfer Fee set forth in section 9.2(k)
  hereof. If no transfer occurs within 6 months, the Franchise will automatically terminate at the end of such
  period, unless extended by us.

           (f)     Restrictions on Granting Security Interests and Sub-franchising. Except as otherwise set
  forth below, you shall not have the right to pledge, encumber, hypothecate or otherwise give any third party
  a security interest in this Agreement, nor sub-franchise or otherwise Transfer, or attempt to sub-franchise
  or otherwise Transfer the Franchised Business, or to Transfer or sub-franchise a portion but not all of your
  rights hereunder without our express prior written permission, which permission may be withheld for any
  reason in our sole discretion. However, without our prior written consent and for the sole purpose of
  obtaining financing for the operation of the Franchised Business and provided you are in full compliance
  with all of the terms and conditions of this Agreement, and any other agreement, arrangement or
  understanding with Franchisor, (i) you shall have the right to enter into a commercial, third party equipment
  lease or financing arrangement for the provision of equipment for use in the Franchised Business, (ii) you
  shall have the right to pledge your accounts receivable and (iii) your shareholders (if a corporation) may
  pledge their shares of stock in you as additional collateral security provided that such pledge if foreclosed
  upon would not result in a transfer of control of you to another person, firm or entity.

            (g)      Other Transfers. Except as otherwise provided in this Agreement and subject to our right
  of first refusal under Section 9.3 hereof, you or an Equity Holder may affect any Transfer of a direct or
  indirect interest in this Agreement, in the Franchised Business or in the economic benefits derived
  therefrom, or any equity interest in you, not permitted by the preceding sections 9.2(b) through 9.2(e), only
  after written notice to us and only with our written consent, which may not be withheld unreasonably. We
  must exercise our good faith business judgment in determining whether to give or withhold our consent to
  a Transfer under this section 9.2(g). In exercising good faith business judgment, we must consider skills
  and qualifications of the prospective transferee which are of business concern to us, including without
  limitation the following (i) entrepreneurial and managerial abilities; (ii) financial and operational skills; (iii)
  qualifications, financial resources, reputation and character of the prospective transferees; (iv) the ability of
  the prospective transferee(s) to fully and faithfully conduct the Franchised Business as contemplated by
  this Agreement; (v) commitment to social responsibility in keeping with the Franchisor’s core values and
  mission statement, and (vi) the effect that the Transfer and the prospective transferees will have or may
  reasonably be expected to have on the reputation or business operations of the Franchised Business, the
  System, us or any of our Affiliates . In addition, any Transfer will be conditional upon (i) the Franchisee
  being current on all payments due to Franchisor including unpaid Online Class Fulfillment Fees for all online
  classes sold to customers through the date of the transfer and (ii) the Center conforming to all of
  Franchisor’s current Design Standards and specifications.

           (h)     Equity Interest Defined. An “equity interest” in an entity shall mean any stock or partnership
  interest or other direct or indirect beneficial interest in such entity (whether partnership, corporation, trust
  or otherwise), or in the economic benefits derived therefrom, and if the holder of such equity interest is not
  a natural person, “equity interest” shall also include any stock or partnership interest or other direct or
  indirect beneficial interest in, or in the economic benefits derived from, such holder. “Equity Interest” in you
  shall also include any direct or indirect interest in this Agreement, in the Franchised Business or in the
  economic benefits derived therefrom or in the assets of the Franchised Business if such assets are
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                          33
                                                Attachment ZZ                                                 EX 13
                                                                                                               7499
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 110 of 463 Page ID
                                    #:7935
  transferred in connection with a Transfer of a substantial portion of such assets.

           (i)       Computing Equity Interests. In computing the percentages of equity interests in you,
  limited partners will not be distinguished from general partners and our judgment will be final if there is any
  question of the definition of “equity interest” or as to the computation of relative equity interests, the principal
  considerations being: (i) direct and indirect power to exercise control over the affairs of yours; (ii) direct and
  indirect right to share in your profits; and (iii) amounts directly or indirectly exposed to risk in your business.
  Equity interests may be transferred only if the Transfer is registered or exempt from registration under
  federal securities laws.

           (j)      Registration of Proposed Transfer. If a proposed Transfer of an equity interest in you
  requires registration under any federal or state securities law, you shall: (i) request our consent at least 45
  days before the proposed effective date of the registration; (ii) accompany such requests with payment of
  the non-refundable transfer fee set forth in section 9.2(k) below; (iii) reimburse us for expenses incurred by
  us in connection with review of materials concerning the proposed registration, including without limitation
  attorneys fees and travel expenses; and (iv) together with all participants in the proposed offering subject
  to registration, agree (A) to fully indemnify us against any costs or liabilities in writing (in form and substance
  satisfactory to us) in connection with the registration, (B) to furnish us all information requested by us, (C)
  avoid any implication of our participating in or endorsing the offering, and (D) to use the Intellectual Property
  only as directed by us.

           (k)      Transfer Fees. Excepting transfers pursuant to sections 9.2(b), 9.2(c), 9.2(d) or 9.2(e)
  hereof, in the event of any Transfer pursuant to this Article 9, you shall pay to us a non-refundable transfer
  fee of 5% of the gross sales price or a minimum fee of $25,000 if you sell the whole or any part of the assets
  or ownership of your Franchised Business, whichever is greater, at the Closing of the Transfer. In addition
  we will charge

                             (i)      the transferee/assignee a transition assistance fee of $15,000

                         (ii) and if we provide a qualified transferee, we will charge Franchisee a sales
  commission fee of 5% of the total sales price of the OTA Franchised Business.

         (l)      Conditions Precedent to Transfer. We may impose certain conditions precedent to our
  consent to a Transfer including but not limited to and without limitation the following:

                             (i)      the proposed transferee (or the principal Equity Holders thereof) presents
                    himself, herself or themselves for a personal interview at our corporate office, or such other
                    location designated by us, at such date and time reasonably requested by us, without
                    expense to us and prior to such Transfer;

                            (ii)     You shall have complied fully as of the date of any such Transfer with all
                    of your obligations to us under this Agreement, or any other agreement, arrangement or
                    understanding with us;

                            (iii)   the proposed transferee agrees that all of our training and orientation
                    programs then required by us shall be satisfactorily completed by transferee’s necessary
                    personnel within 30 days after the effective date of such Transfer, and such transferee
                    agrees to pay for all of its expenses incurred in connection therewith, including travel, hotel
                    and meal expenses; and

                            (iv)    in our sole discretion, the assignee executes our then current form of
                    Franchise Agreement for a term equal to the term remaining under your Franchise
                    Agreement or a new term; and
                            (v) The transferee agrees to assume all training obligations to our customers,
                    and.

                            (vi) if not already current, the Center will be upgraded to conform to all of
                    Franchisor’s current Design Standards and specifications.
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                          34
                                                Attachment ZZ                                                  EX 13
                                                                                                                7500
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 111 of 463 Page ID
                                    #:7936

           (m)      No Waiver. You acknowledge that (i) any consent granted or withheld by us under this
  Article IX shall not serve to waive our right to grant or withhold consents thereafter and (ii) we may consider
  the effect (cumulative or otherwise) of prior Transfers in determining whether to grant or withhold our
  consent to any Transfer.

          (n)      Notice. If a Transfer occurs that is permitted without our prior written consent pursuant to
  this Section 9.2, you and the transferor shall give us notice of such Transfer within ten days after such
  Transfer and shall provide all related information reasonably requested by us.

           9.3      Right of First Refusal.

           (a)      Except as otherwise provided in section 9.3 hereof, the right of you and Equity Holders to
  Transfer any equity interest in you or any direct or indirect interest in this Agreement, the Franchised
  Business or the economic benefits derived therefrom, or in the assets of the Franchised Business (if the
  Transfer of these assets would result in a transfer of a substantial portion of your assets), shall be subject
  to our right of first refusal with respect thereto if such Transfer (i) is in excess of 49.9% of such equity
  interest in any single transaction (or series of related transactions) or (ii) otherwise effects a change in
  Control of you, unless the transferee is an Equity Holder. Our right of first refusal may be exercised in the
  following manner:

                   You or the Equity Holder shall serve upon us a written notice setting forth (i) all of the terms
  and conditions of any bona fide offer relating to a proposed Transfer by such person, and (ii) all available
  information concerning the proposed transferee of such person, (iii) within ten business days after our
  receipt of such notice (or if it shall request additional information, within ten business days after receipt of
  such additional information), we shall notify the proposed transferor of one of the following:

                             a.       We will be exercising our right of first refusal as provided herein; or

                             b.       We grant our consent to the Transfer under the terms stated in the notice;
                                      or

                             c.       We will not be exercising our right of first refusal but for other reasons
                                      within our discretion (our right of first refusal in no way modifies or
                                      diminishes our right to withhold consent to a Transfer), we do not consent
                                      to the Transfer.

          (b)      If we elect to exercise our right of first refusal, we shall purchase the equity interests or
  assets proposed to be transferred on the same terms and conditions as set forth in the bona fide offer. If
  we elect not to exercise our right of first refusal and consent to the Transfer, the proposed transferor shall
  for a period of 90 days be free to Transfer to the proposed transferee upon the terms and conditions
  specified in said notice. If, however, the terms of the offer are materially changed, or if the 90-day period
  expires, we shall again have a right of first refusal with respect thereto and the proposed transferor shall
  again be required to comply with section 9.3(a) above.


           9.4      Right of Repurchase.

           We will have the right, but not the obligation, to repurchase your Franchise, your Franchised
  Business and/or the assets of your Franchised Business upon 90 days prior written notice to you. The price
  will be mutually agreed upon by you and us in advance. If no agreement regarding the purchase price can
  be reached, no repurchase will occur.

           Your and our rights regarding the Franchise are controlled by the provisions of this Agreement.
  Other than your interest in the Franchised Business as a going concern and any value associated therewith
  or with any assets that you own related to the Franchised Business in accordance with the System and/or
  Manuals, you will have no equity or any other continuing interest in the Franchise license or any goodwill
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                          35
                                                Attachment ZZ                                                   EX 13
                                                                                                                 7501
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 112 of 463 Page ID
                                    #:7937
  associated with the Marks, the System or the Intellectual Property upon repurchase, expiration and/or
  Termination of the Franchise.


  10.      Marketing and Advertising

           10.1     Marketing Fund.

          A.       We have established an advertising, publicity and marketing fund (the "Marketing Fund")
  to promote Online Trading Academy Centers and the Brand. You’ll contribute to the Marketing Fund the
  greater of $1, 000 or three percent (3%) of Gross Volume per month. The minimum marketing fund fee will
  be subject to Inflation Adjustment. Such percentage and minimum marketing contributions will be
  calculated and payable at the same time and in the same manner as the Royalty Fee.

          B.      The Marketing Fund operates primarily to provide strategic guidance, creative materials
  and messaging, access to agencies and printers, targeted email campaigns, direct mail, radio and television
  campaigns for Online Trading Academy Centers to implement at a local level. Your participation in certain
  of our National and Global Marketing Services Programs is required and participation in others is highly
  encouraged and may become required as set out in Section 10.5 below.

           C.       We have sole discretion over all matters relating to the Marketing Fund, operational,
  marketing or any other matter (consistent with its purposes and the provisions of this Agreement). The
  Marketing Fund may be used for (among other things) product marketing and development; signage;
  creation, production and distribution of marketing, advertising, public relations and other materials in any
  medium, including all matters related to the Internet the website and online reputation management;
  administration expenses; brand/image campaigns; media; public relations; expos; national, regional and
  other marketing programs; activities to promote current and/or future Online Trading Academy Centers and
  the Brand; agency and consulting services; research; any expenses approved by us and associated with
  the FAC or other Franchisee advisory groups (if any). Among other things, Marketing Fund contributions
  may be used for web site development/operation, development and customization of technologies
  integrated with Salesforce.com, QuickBooks or other technologies we use, and to pay Internet, Intranet,
  URL, 800 or similar number, and other charges, fees and/or expenses. A brief statement regarding the
  availability of Online Trading Academy franchises may be included in advertising and other items produced
  using the Marketing Fund. We may also use Marketing Fund for socially responsible marketing
  opportunities to benefit the brand and the network.

           D.      We and/or any Franchisor-Related Persons/Entities can provide goods, services,
  materials, etc. (including administrative services and/or “in-house advertising agency” services) and be
  compensated and/or reimbursed for the same by the Marketing Fund, provided that any such compensation
  must be reasonable in amount. We can arrange for goods, services, materials, etc. (including
  administrative services) to be provided by independent persons/companies and we may receive full or
  partial reimbursement from such third parties for our direct costs associated with such goods and services
  and other associated costs may be paid by the Marketing Fund. While we are not required to do so, if we
  have formed an FAC and submit any matters for approval to the FAC and approval is granted by a majority
  of the members, the approval will be binding on you.

           E.      The Marketing Fund will be accounted for separately and may be used to pay all
  administrative and other costs of the Marketing Fund related to its activities and purposes and/or as
  authorized by the relevant Franchise Agreements. All taxes of any kind incurred in connection with or
  related to the Marketing Fund, its activities, contributions to the Marketing Fund and/or any other Fund
  aspect, whether imposed on us, the Marketing Fund or any other related party, will be the sole responsibility
  of the Marketing Fund. We will prepare financial statements for the Marketing Fund annually, which will be
  furnished to you upon written request. Such statements may be audited and any related accounting/auditing
  costs will be paid by the Marketing Fund. Funds in the Marketing Fund must be expended, prior to
  termination of the Marketing Fund, only for the purposes authorized by the relevant Franchise
  Agreement(s). If we spend less than the total of all contributions to the Marketing Fund during any fiscal
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                       36
                                                Attachment ZZ                                           EX 13
                                                                                                         7502
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 113 of 463 Page ID
                                    #:7938
  year, we may accumulate the sums for use in later years. No profit, gain or other financial benefit will
  directly accrue to us from the Marketing Fund. All interest earned on monies contributed to, or held in, the
  Marketing Fund will be remitted to the Marketing Fund and will be subject to the restrictions of the relevant
  Franchise Agreement(s).

          F.     Financial management of the Marketing Fund will be our sole responsibility. We may in
  our Business Judgment:

                    1)      compensate ourselves and/or any Franchisor-Related Person/Entity for salaries,
  administrative costs, overhead and other expenses incurred in Marketing Fund related programs/activities,
  including but not limited to production, research, insurance, and collection expenses, as well as any legal
  expense related to the activities and purposes of the Marketing Fund (consistent with the provisions of this
  Agreement. Such compensation may include payment for: i) the salaries and benefits of our employees
  who will act as managers of the Marketing Fund or who provide marketing services to the System, and (ii)
  the costs of our in-house staff to collect and account for contributions to the Fund, so long as the employee
  time to perform these accounting/collection activities is less than the equivalent of a full time employee;

                    2)     charge the Marketing Fund for attorneys’ fees and other costs related in any way
  to claims against us and/or any of the Franchisor-Related Persons/Entities regarding the Marketing Fund.
  However, we shall be required to reimburse the Marketing Fund for any attorneys’ fees and/or costs paid
  by the Marketing Fund in connection with any action in which we are finally found to have acted unlawfully
  or to be guilty of wrongdoing with respect to the Marketing Fund;

                   3)       spend in any fiscal year an amount greater or less than the aggregate contributions
  to the Marketing Fund in that year, and the Marketing Fund may borrow from us or other lenders to cover
  deficits of the Marketing Fund or cause the Marketing Fund to invest any surplus;

                  4)       collect for remission to the Marketing Fund any advertising or promotional amounts
  offered by any supplier based upon franchisee or customer purchases or referrals. Any such contributions,
  whether or not made with respect to purchases by you, will not count toward your required Fund
  contributions;

                 5)       pay the advertising, marketing, public relations and related costs involved in any
  co-branding, dual franchising or other such multi-sponsor programs;

                   6)      revise marketing and other programs, and/or make expenditures from the
  Marketing Fund, to take account of cultural and other differences (and/or we may delegate management of
  a portion of the Marketing Fund in connection therewith);

                  7)       defer, waive and/or compromise claims for current/future contributions to, and/or
  claims against or with respect to, the Marketing Fund and fund the same with the Marketing Fund;

                 8)          take legal or other action against any Franchisee in default of their obligations to
  the Marketing Fund;

                  9)      merge the Marketing Fund with any marketing fund otherwise established for
  Online Trading Academy Centers for use as described in this Section 10.1, so long as the restrictions of
  the relevant Franchise Agreement(s) continue to apply to contributions made by Franchisees under such
  arrangements;

                  10)     maintain Marketing Fund assets in one or more accounts designated as “trust
  accounts” for purposes of protecting such assets from claims of third-party creditors, (but such action shall
  not be deemed to create any “trust,” “fiduciary relationship” or similar special arrangement);

                   11)       incorporate the Marketing Fund or operate it through an entity separate from us,
  which is subject to all rights and duties of ours relating to the Marketing Fund;
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                         37
                                                Attachment ZZ                                             EX 13
                                                                                                           7503
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 114 of 463 Page ID
                                    #:7939
                  12)     take such other actions in connection with the Fund as we consider to be
  appropriate and as are consistent with the provisions of this Section 10.1.

           G.        You acknowledge and agree that we have no obligation to ensure that expenditures by the
  Marketing Fund are or will be proportionate or equivalent to contributions to the Marketing Fund by Online
  Trading Academy Centers operating in any geographic area, or that any Online Trading Academy Center
  will benefit directly, indirectly or in proportion to its contribution to the Marketing Fund. You understand that
  some Online Trading Academy Franchisees may have Marketing Fund obligations that are different from
  yours, if any

            H.      Neither we (nor any of the Franchisor-Related Persons/Entities, including the FAC (if any))
  will be liable for any act or omission in connection with the Marketing Fund which is consistent with this
  Agreement or which is done in subjective good faith. You and we expressly agree that none of the
  relationships with you in connection with the Marketing Fund are in the nature of a “trust,” “fiduciary” or
  similar special arrangement.

          I.      Subject to the express requirements of this Agreement that your contributions will only be
  spent as authorized herein, you agree that we may deny access to any and all programs and/or materials
  created by, and benefits of, the Marketing Fund to you and to any Franchisees who are not in Good
  Standing.

           10.2    Your Participation in the Marketing Fund. You agree to participate in all Marketing Fund
  programs. You have the right to set your own prices, except that we may specify maximum prices for goods
  or services to the greatest degree permitted by law. You will fully honor all coupons, price reduction and
  other promotions/programs as directed by us. The Marketing Fund may furnish you with marketing,
  advertising and promotional materials or other marketing resources; however, we may require that you pay
  the cost of developing, producing, shipping and handling for such materials.

           10.3     Your Center Marketing Activities.

           A.      The minimum you must spend for advertising and promotion of your Online Trading
  Academy Center within the Territory each month (including your participation in the Global Marketing
  Services Programs as set out in Section 10.5 below) will be a minimum of fifteen percent (15%) of Gross
  Volume, subject to Inflation Adjustment. If we request it, you will submit verification of your expenditures in
  a form prescribed by us. Appropriate local advertising expenditures may include, but are not limited to,
  classified telephone directory listings and advertising. The value of discounts, coupon redemptions and/or
  Products or Services given without charge shall not be considered toward meeting your local advertising
  obligation under this Section. You are required to advertise and market at both the local and global level
  and to participate in certain of the Global Marketing Services Programs as described in section 10.5 below.

           B.      You will use only the email address[es] and/or URL[s] we designate for you in connection
  with your Franchised Business and communicate using only such identifiers. We will own the rights in and
  to each and every such email address and/or URL as described in this Agreement. We will manage and
  maintain your URL, which may include monitoring your email, as a subsection of our website to maintain a
  uniform and consistent appearance and quality control. No other URLs may be maintained by you related
  to your Franchised Business. You must provide to us for prior approval and consent to use samples of all
  proposed advertising and promotional materials, including all emails, and direct mail or electronic media
  materials or web properties or social media profiles of any kind and any proposed use of the Marks or
  Brands and/or other forms of commercial identification. You will comply with our compliance standards in
  all our Manuals as to content and delivery of any and all approved advertising and promotional materials
  and, for any media authorized under this Agreement. We may condition or withhold our approval and
  consent to use in our Business Judgment. All advertising and promotional materials that are pre-approved,
  such as course or seminar schedules and contact information, will appear in the Manuals on the franchise
  portal or through our Marketing Department electronic communications with you. Your advertising will be
  in good taste and conform to ethical and legal standards and our requirements. You agree not to use any
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                         38
                                                Attachment ZZ                                               EX 13
                                                                                                             7504
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 115 of 463 Page ID
                                    #:7940
  materials or programs disapproved by us at any time in our Business Judgment and will use all materials
  and programs designated by us as mandatory. We can require that a brief statement regarding the
  availability of Online Trading Academy franchises be included in advertising used by you and/or that
  brochures regarding purchase of Online Trading Academy franchises be displayed in your Online Trading
  Academy Center. We require that you use a designated Internet/Intranet Service Provider (which can be
  us or an Affiliate), to receive such communications - see section 4 above.

          C.       You may hire or engage independent marketing agents to assist you in promoting your
  Franchised Business. In order to ensure the maintenance of Brand standards and the protection of
  Confidential Information and Intellectual Property Franchisor will approve the use of all such agents who
  will be solely compensated by you as you will negotiate separately and directly with them. Such
  expenditures will not be counted toward meeting your minimum or other Local Advertising requirements or
  marketing contributions. Such agents must be familiar with the Online Trading Academy sales process and
  general standards.

           10.4     Franchisee Marketing Group(s) (“FMG”). We may decide to form one or more
  associations and/or sub-associations of Online Trading Academy Centers to conduct various marketing-
  related activities on a cooperative basis (an “FMG”). If one or more FMGs (local, regional and/or national)
  are formed covering your area, then you must join and actively participate. Each Center, whether franchised
  or non-franchised, will be entitled to one (1) vote, but in order to vote franchised Centers must be in Good
  Standing. You may be required to contribute such amounts as are determined from time-to-time by such
  FMGs. Each FMG may adopt its own bylaws, rules, regulations and procedures, subject to our consent in
  our Business Judgment. Any failure to timely pay amounts due to, or to comply with the bylaws, rules,
  regulations and procedures of an FMG, is a breach of this Agreement. We may offset against amounts we
  or any Affiliate owe to you the amount of your unpaid FMG obligations. We will have the right to have a
  representative participate in all FMG meetings as a non-voting participant. While we are not required to do
  so, if we submit any matters for approval to an FMG of which you are a member, and approval is granted,
  the approval will be binding on you.


            10.5     National and Global Marketing Services Programs. In addition to the Marketing Fund
  activities we may manage various national and global advertising and marketing programs which may
  purchase media generally at a more cost-effective rate than you may purchase locally, and or which may
  not be available to you on a local level (“Global Marketing Services Programs”). You are required to
  participate in our Global Marketing Services / Global Advertising Program. You will pay to us an
  initial deposit of $15,000 which must be renewed up to the $15,000 minimum every month depending upon
  the sum expended in the previous month. Within this program, you will either (i) pay for actual usage based
  on the cost of delivered lead generation or class registration or attendance on a monthly basis or (ii)
  proportional to your share of media costs as described and calculated in accordance with the relevant GMS
  Program Description. Participation by you in all such programs is highly encouraged and the costs of such
  participation will be included in the Center Marketing Activities required spending level as set out above.
  Global Marketing Services Programs may be either performance based programs or shared costs
  programs. For performance based programs you will pay the costs based on leads, seminar registrations
  and/or attendances received by you as detailed in the relevant GMS Program Description. For shared costs
  programs, cost shall be borne by you proportional to your share of media costs as described and calculated
  in accordance with the relevant GMS Program Description. Such costs may include, but are not limited to,
  cost of media purchases, servicing costs, management costs of the campaigns including the cost of our
  personnel, technology-related costs and other costs as determined by us to manage the campaigns. Check
  this matches current GMS agreementYou acknowledge and agree that your monthly participation in
  additional Global Marketing Services Programs is a System requirement.

           10.6     Special Marketing Projects

          In addition to (a) the Marketing Fund activities which at the date of this Agreement are primarily
  focused on providing marketing products and development, marketing infrastructure and analytics, support
  and consultation online reputation management, Search engine optimization, and email communications,
  and (b) the GMS Program activities which at the date of this Agreement are primarily focused on specific
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                       39
                                                Attachment ZZ                                          EX 13
                                                                                                        7505
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 116 of 463 Page ID
                                    #:7941
  direct response marketing activities that currently include but are not limited to online and broadcast
  opportunities for franchisees to generate workshop registrations, we may also elect to (c) initiate and
  manage special marketing projects.

           For the purposes of this Agreement a special marketing project will focus on advertising growth
  opportunities that will be used in the activities of the Marketing Fund and GMS and will include the work of
  outside third party agencies. An example of a special marketing project may be the development of a
  creative multi-media branding campaign for a consistent message throughout TV spots, direct mail, online
  communications and social media and radio. Another example may be the development or refreshing of
  existing infomercials or any other projects that aim to benefit and enhance the platforms and channels
  supported by the Marketing Fund, and / or GMS platforms “Special Marketing Project”.

          For the purposes of this Agreement a Special Marketing Project will be financed with funds outside
  the scope of the Marketing Fund. All Franchised Businesses will contribute to the cost of Special Marketing
  Projects including company owned Centers. Such funding may be initially provided by Franchisor and
  franchisees will be invoiced during the relevant financial year, or Franchisor may require that franchisees
  provide up front contributions to such costs. There may be more than one Special Market Project in any
  one calendar year. Payment for the Special Marketing Projects shall be made as set out in section 4.18
  above.

           10.7     National TV Advertising Program

           Franchisor operates a National TV Advertising Program which may include, informercials and long-
  form and short form spots. This program is designed to (a) leverage the collective purchasing power of the
  franchisees and company owned locations, (b) manage the timing of campaigns as TV airtime must be
  booked a calendar quarter in advance, and (c) provide access to cable channels not otherwise accessible
  to franchisees as some TV air time for infomercials can only be acquired nationally. National TV Advertising
  spend is committed quarterly in advance with input from the then current FAC (Marketing). All US centers,
  including franchisor owned Centers, are charged their pro rata share of the total quarterly advertising spend.
  This calculation is currently based on the number of households in each respective Territory and is subject
  to change depending on the number of operating Centers, the introduction of a new method of calculating
  pro rata share, and the then current quarterly needs as reviewed by the FAC (Marketing) and determined
  by the Franchisor in its Business Judgment. You will be billed monthly in advance in installments as set
  out in Section 4.19 above. Franchisor may amend or change or discontinue the National TV Advertising
  Program at any time.



  11.      TERMINATION OF THE FRANCHISE.

           11.1    Defaults with No Right to Cure. This Agreement will automatically Terminate upon
  delivery of our written notice of Termination to you (without further action or opportunity to cure) if you:

          A.      fail to timely meet the site selection, development, opening and other requirements
  provided in Sections 3.1 (A) and 3.6, above;

         B.      abandon or fail to operate your Online Trading Academy Center for more than ten (10)
  consecutive calendar days without prior authorization from us, or lose the right to possession of the
  premises and do not relocate your Online Trading Academy Center in accordance with this Agreement;

           C.       make any material misrepresentation or omission in your application for the Franchise;

          D.      are judged bankrupt, become insolvent, make an assignment for the benefit of creditors,
  are unable to pay your debts as they become due, or a petition under any bankruptcy law is filed by or
  against you or a receiver or other custodian is appointed for a substantial part of the your assets;

           E.       are convicted of, or plead no contest to, a felony, or to any crime or offense that is likely to
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                         40
                                                Attachment ZZ                                                EX 13
                                                                                                              7506
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 117 of 463 Page ID
                                    #:7942
  adversely affect your reputation, your Online Trading Academy Center, us or the goodwill associated with
  the Marks;

           F.    engage in any misconduct that unfavorably affects your reputation, your Online Trading
  Academy Center, us or the goodwill associated with the Marks (including, but not limited to health or safety
  hazards, drug or alcohol problems, or permitting unlawful activities at your Online Trading Academy
  Center);

         G.       make, or attempt to make, an unauthorized “Transfer” as defined in this Agreement or
  surrender control without our prior written approval;

         H.        make an unauthorized use of the Marks or any unauthorized copy, use or disclosure of any
  Confidential Information;

         I.       violate any of the In Term or Post Term Restrictions against competition provided in Section
  8.13 above (or any other person identified therein commits such a violation);

           J.     commit any act or omission of fraud or misrepresentation, whether with respect to us, any
  of the Franchisor-Related Persons/Entities and/or any third party;


          K.      fail to permit or cooperate with us or our designee in any audit or inspection or fail to retain
  or produce any records you are required to maintain or produce;

           11.2    Defaults with Right to Cure. This Agreement will automatically Terminate on delivery of
  our written notice of Termination to you in compliance with Article 14 (without further action or opportunity
  to cure beyond that set forth in this Section):
           A.      10 Day Cure. If within ten (10) calendar days after delivery of our written notice to you, you
  do not cure any:

                    1)       failure to maintain required insurance;

                  2)       failure to correct any condition that, in our reasonable judgment, might pose a
  danger to public health and/or safety;

                    3)       failure to accurately and/or timely submit any properly completed report, lease or
  sublease;

                   4)     failure to make payments of any amounts due us, any Franchisor-Related
  Person/Entity, any designee of ours and/or any supplier/creditor of yours;

                    5)       failure to comply with any of the dispute resolution provisions of this Agreement.

          With respect to items (A) 1 and/or (A) 2 above, we may require you to immediately cease all
  operations until such defaults are fully cured.

          B.      30 Day Cure. If within thirty (30) calendar days after delivery of our written notice to you,
  you do not cure any:

                   1)       default under the lease or sublease for your Online Trading Academy Center within
  the applicable cure period set forth in the lease or sublease. If the cure period under your lease/sublease
  is less than the thirty (30) day cure period provided in this Section, then the shorter cure period in your
  lease/sublease shall apply;

                   2)        delinquency in your obligations to taxing authorities, landlords, equipment lessors,
  suppliers or others;
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                         41
                                                Attachment ZZ                                              EX 13
                                                                                                            7507
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 118 of 463 Page ID
                                    #:7943
                   3) .  have three (3) or more material customer complaints with respect to your Online
           Trading Academy Center in any six (6) month period, whether or not resolved;

                      4)      failure to comply with any other provision of this Agreement, any other agreement
  with us and/or any Affiliate of ours, or any specification, standard or operating procedure or rule in the
  Manuals or other writing which does not require a shorter notice period.
           If a default under this Section11.2 (B) cannot reasonably be corrected within thirty (30) days, then
  you must at least undertake diligent efforts within the thirty (30) day period to come into full compliance.
  Upon our request, you must furnish proof acceptable to us of such efforts and the date full compliance will
  be achieved. In any event, all such defaults must be fully cured within ninety (90) days after delivery to you
  of the initial written notice of Termination.

          11.3      Repeated Defaults. This Agreement will automatically Terminate upon delivery of written
  notice of Termination to you in compliance with Article 14 (without further action or opportunity to cure) if
  you or any Affiliate has committed two (2) or more “applicable defaults” within any twelve (12) consecutive
  months, or three (3) or more applicable defaults within any twenty-four (24) consecutive months. An
  “applicable default” is a single breach of any obligation under this Agreement and/or the Manuals, or under
  any other agreement with us and/or any of our Affiliates, whether or not such default is cured, or is the
  same as or similar to a prior event of default.

          11.4    Cross-Defaults. Any default by you (or any owner or Affiliate of yours) under this
  Agreement may be regarded by us as a default under any other agreement between us (or any Franchisor-
  Related Persons/Entities) and you (or any owner or Affiliate of yours). Similarly, any default under any
  other agreement or any other obligation between us (or any Franchisor-Related Persons/Entities) and you
  (or any owner or Affiliate of yours) may be regarded as a default under this Agreement. Any default by you
  (or any owner or Affiliate of yours) under any agreement, lease, sublease, loan agreement, Broker-Dealer
  agreement, or security interest relating to the Franchised Business may be regarded as a default under this
  Agreement, regardless of whether or not any such agreements are between you (or any owner or Affiliate
  of yours) and us (or any Franchisor-Related Persons/Entities).


           11.5     Performance Standards.

           A.      You and we have a shared interest in your Franchised Business maintaining good
  performance and high volume and not performing below System Standards, or failing to achieve an
  appropriate level of Gross Volume. “Systems Standards” are the criteria we establish and may modify from
  time to time, in the Manuals or elsewhere in writing, for the operation and marketing of Online Trading
  Academy Centers. Rather than setting arbitrary quotas, the process we may in our Business Judgment
  choose to implement is a flexible, market sensitive evaluation process based on current performance levels
  of your franchisee-peers and by any Company-owned Centers. Performance Standards help us maintain
  customer confidence in our Products and Services and positive Brand recognition. We expect that all
  Online Trading Academy franchisees will do so and would not enter into this relationship with you if we
  anticipated that you would not meet these Performance Standards. “Performance Standards” includes both
  our “System Standards” and “Financial Standards” as described in this Section.

           B.        System Standards. We may choose in our Business Judgment to evaluate your Center for
  compliance with our System Standards using a variety of methods including, but not limited to, inspections,
  field service visits, customer comments/surveys and secret shopper reports. Your Online Trading Academy
  Center will be assigned System Standards Scores for categories being evaluated at that time. Your scores
  will be compared with the average score achieved in each category by all Online Trading Academy Centers
  in the United States, or other geographic area that we reasonably believe appropriate.

         C.      Financial Standards. We may choose in our Business Judgment to compare your Gross
  Volume with the then-current “Financial Standard”. The Financial Standards will be determined as follows:


  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                       42
                                                Attachment ZZ                                            EX 13
                                                                                                          7508
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 119 of 463 Page ID
                                    #:7944
                               PERIOD OPEN*                   FINANCIAL STANDARDS
                                                       (ADJUSTED EVERY 6 MONTHS OR MORE)
                          Less than Three Years                   50% of PUA**

                          Three Years or More,                    60% of PUA**
                        But Less Than Four Years
                           Four Years or More                     70% of PUA**


  *Measured from the earlier of your actual opening date or the date by which your Online Trading Academy
  Center is required to open.

  **“PUA” or “Per Unit Average”: The average Gross Volume for all Online Trading Academy Centers in the
  applicable geographic area during the most recent measuring date whether six (6) months or longer.

          D.      We reserve the right to make reasonable revisions to elements of the Financial or System
  Standards but will provide you with six (6) months prior written notice if we do so. We will not use a
  measuring period of less than six (6) months between evaluations and may use a longer measuring period
  in our Business Judgment.

          E.      If your System Standards Score in a scored category is lower than the average System
  Standards Score or your Gross Volume for the applicable measurement period does not equal or exceed
  the then-current Financial Standard, we may (but are not required to) implement the correction process
  described in Section 11.5 (F), below to attempt to assist you further with meeting Performance Standards.

           F.       Correction Process

                   1)       To allow you time to correct your Performance Standards and bring your
  Franchised Business into compliance, we will allow you six (6) months from delivery of our written notice
  to you of your failure to meet the then-current Performance Standards to correct the deficiency.

                    2)      As it is in both of our interests that you achieve better performance results, we will
  reasonably cooperate with and assist you in your efforts to meet your Performance Standards. Our
  assistance to you may include, but is not limited to, on-site consultations, meetings at our headquarters,
  and/or retraining activities or programs at designated locations. You are responsible for any costs
  associated with such activities, including travel, meals, lodging and any other related expenses and will
  participate in these additional activities and programs upon our request.

          G.       If at the end of the six (6) month correction period, your Franchised Business does not
  meet our Performance Standards, then we may elect to Terminate this Agreement. You will have ninety
  (90) days after our notice to Terminate to complete a sale of your franchise to a third party if:

                   1)      You provide us written notice of your desire to sell your franchise within ten (10)
  days of the notice to Terminate along with a General Release signed by you and Affiliates; and

                  2)      Any such transfer meets all requirements of this Agreement, including those
  provided in Section 14.3, above.


          H.      If you do not provide us with either the 10-day notice described above, or complete an
  authorized sale within the ninety (90) day period provided above, we may Terminate this Agreement
  immediately upon delivery of written notice to you.

          I.       The fact that any correction process with you may be ongoing does not prevent us from
  exercising our rights and/or remedies, including our right to Terminate this Agreement for another default
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                         43
                                                Attachment ZZ                                              EX 13
                                                                                                            7509
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 120 of 463 Page ID
                                    #:7945
  committed by you under this or any other agreement with you.

          11.6     Non Exclusive Remedies. No right or remedy that we may have (including Termination)
  is exclusive of any other right or remedy, and we may pursue any rights and/or remedies available. If we
  have the right to Terminate this Agreement under this Article 11, we may elect in our Business Judgment
  to cancel any and/or all of your territorial or similar rights whether arising under this Agreement or in any
  other manner or document.


          11.7     Extended Cure Period. Despite provisions to the contrary in this Agreement, we may
  grant you, in our Business Judgment, an extension to allow you to cure any breach. You acknowledge that
  our decision to grant such an extended cure period does not operate as a waiver of any of our rights.

           11.8     Management of the Center After Issuance of Notice of Default.

          A.      If we issue a notice of default, we will have the right (but not the obligation) to manage your
  Franchised Business until you have cured all defaults. All revenues received by the Franchised Business
  while we (or our designee) are managing it will be kept in a separate fund. All Franchised Business
  expenses, including compensation, travel and living expenses for our appointed manager may be paid out
  of such fund. You agree that this fund will be debited for a management fee of Six Hundred Dollars ($600)
  per day (subject to Inflation Adjustment) per management-level person needed. If such fund is insufficient
  to pay Franchised Business expenses, we shall notify you. You shall, within five (5) business days, deposit
  such amounts as shall be required by us to attain a reasonable fund balance.

           B.        Operation of the Franchised Business by us during any such period shall be on your behalf;
  provided that we shall only have a duty to use reasonable efforts and shall not be liable to any creditor of
  yours or for any debts, losses or obligations incurred by the Franchised Business. This Section does not
  limit our right to Terminate this Agreement as herein provided or affect any of our indemnity or other rights
  under this Agreement.


           11.9    Our Right To Discontinue Supplying Items Upon Default. We and any Franchisor-
  Related Persons/Entities have the right, in addition to all other rights and remedies, to require upon the
  issuance of a default that you pay C.O.D. (cash on delivery) or by certified check, ACH, credit card or wire
  transfer for any and all goods and/or services related to the operation of your Franchised Business. We
  and any Franchisor-Related Persons/Entities also have the right to stop selling and/or providing any goods
  and/or services to you until you have cured all defaults.

            11.10 Prompt Notice of Claims by You. You understand that you are only permitted to
  Terminate this Agreement for any default committed by us as permitted by applicable law. If you are
  permitted to Terminate this Agreement under applicable law, you must give us written notice and thirty (30)
  days from our receipt of such notice to cure. Any action by you to Terminate may not proceed until we have
  had such notice and opportunity to cure. If we cannot reasonably cure within thirty (30) days, and we are
  diligently continuing efforts to cure, then we will have ninety (90) days to cure; provided that i) any dispute
  regarding our consent to a proposed transfer by you, or any other dispute in which our delay may cause
  you significant harm or loss, may immediately proceed as provided in Section 13.1 starting with a face to
  face meeting and no notice and opportunity to cure need be provided by you; and ii) any claim for equitable
  relief relating to the Marks or Intellectual Property is not subject to this Section but must proceed under 13.1
  (H) due to the special nature of such matters.




  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                        44
                                                Attachment ZZ                                              EX 13
                                                                                                            7510
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 121 of 463 Page ID
                                    #:7946
  12.   RIGHTS AND OBLIGATIONS ON TRANSFER, REPURCHASE, TERMINATION AND/OR
  EXPIRATION OF THE FRANCHISE.

           12.1    Payments of All Amounts Owed, etc. You must pay all royalties, marketing
  contributions, unpaid Online Class Fulfillment Fees and all amounts of any kind owed to us and/or any
  Franchisor-Related Persons/Entities within ten (10) days after the Repurchase, Termination or expiration
  of the Franchise, or from a later date when the amounts due can be determined.

         12.2   Intellectual Property, Confidential Information, Trade Dress, etc. After any Transfer,
  Repurchase, Termination or expiration of the Franchise:

           A.       You agree to immediately and permanently discontinue your Franchised Business and any
  use of the Intellectual Property and/or the Confidential Information, as defined in Section 1, and will not use
  any similar or derivative marks, or materials, or colorable imitations of any of the Intellectual Property in any
  medium or manner or for any purpose;
           B.       You will return to us or (at our option) destroy all software, Manuals, forms, materials,
  signage and any other items containing any Intellectual Property or Marks, or otherwise identifying or
  relating to a Online Trading Academy Center (to the extent they have not been assigned in connection with
  an authorized Transfer or a Repurchase);

          C.       You will take such actions as may be required to cancel all fictitious or assumed name or
  equivalent registrations relating to your use of any Mark which have not been assigned in connection with
  an authorized Transfer or a Repurchase;

           D.       You will remove from the Premises any distinctive signage, physical and/or structural
  features associated with the Trade Dress of Online Trading Academy Centers, so that the Premises are
  clearly distinguished from other Online Trading Academy Centers and do not create any public confusion
  (to the extent they have not been assigned in connection with an authorized Transfer or a Repurchase);

        E.       You agree not to identify yourself, or any business you may operate or in which you may
  become involved, or to advertise or promote yourself in any manner, as a present or former Online Trading
  Academy franchisee;

            F.      You will furnish to us within thirty (30) days satisfactory evidence of your compliance with
  the obligations described in this Section 12.2 and in Section 12.3, below. If you operate any business using
  any of the Intellectual Property, Marks, Confidential Information or any aspect of the System, our remedies
  will include (but will not be limited to) recovery of the greater of i) all profits earned by you in the operation
  of such business, or ii) all royalties, advertising contributions and other amounts which would have been
  due if this Agreement remained in effect with you.

          G.       We and/or our agents will have the right on two days notice to inspect and/or audit the
  business (including financial) records relating in any way to your Online Trading Academy Franchised
  Business and the books and records of any person(s), corporation or partnership, in which you hold an
  equity or management position, which holds, or does business with, the Franchise. Our right to audit
  includes the right to access all computers and other equipment by electronic means. You agree to
  cooperate fully with such matters.

           12.3     Telephone and Other Directory Listings, Internet Sites.

           A.       You understand and agree that we own all telephone numbers, domain names, Internet
  addresses/sites and/or other communications services links (collectively, the “Numbers”), and any related
  directory listings/advertising, used in connection with the operation of your Online Trading Academy Center.
  We may, in our Business Judgment, require you to sign an assignment of such Numbers prior to training
  or at another time. After any Termination, Repurchase and/or expiration of the Franchise, you will promptly
  transfer, call-forward, discontinue or otherwise deal with the Numbers and any related directory
  listings/advertising as we direct. You agree to sign any documents and/or pay any amounts required by a
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                         45
                                                Attachment ZZ                                                EX 13
                                                                                                              7511
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 122 of 463 Page ID
                                    #:7947
  telephone/communication services provider as a condition to our exercising any rights under this Section.
  By signing this Agreement, you irrevocably appoint us your attorney in fact to take any such actions
  regarding the Numbers and any related directory listings/advertising if you do not do so yourself within ten
  (10) days after the Termination, Repurchase or expiration of this Franchise. Such companies may accept
  this Agreement as conclusive evidence of our exclusive rights in such Numbers and related directory
  listings, web pages and advertising/marketing.

          B.       If we choose at any time to be direct billed by a provider for any account for the Numbers
  and/or directory listings/advertising, you agree to pay us all amounts due such providers within ten (10)
  days of our written notice to you. If you fail on two or more occasions to pay any such amounts to us when
  due, then we may require you to maintain a deposit with us in an amount reasonably determined by us
  based upon usage history and other relevant factors.


           12.4     Continuing Obligations.

           A.       All obligations and rights which expressly or by their nature survive the Transfer,
  Repurchase, Expiration or Termination of this Agreement will continue in full force and effect until they are
  satisfied or by their nature expire (including but not limited to indemnity, non-competition and confidentiality
  rights and obligations; obligations to pay and the provisions of Articles 13 and 15). These obligations
  continue notwithstanding any rejection of this Agreement in a bankruptcy proceeding or otherwise.

           B.        If this Agreement is Terminated because of a default of yours, you will not be released or
  discharged from your obligations, including payment of all amounts then due and other amounts which
  would have become due under this Agreement if you had continued in operation as an Online Trading
  Academy Franchisee for the full term. Our remedies will include (but are not limited to) the right to collect
  the present value of these amounts and to receive the benefit of our bargain with you, as well as to
  accelerate the balances of any promissory notes owed and to receive any other unpaid amounts owed to
  us or any of our Affiliates. You and we agree that it would be commercially unreasonable and damaging to
  the integrity of the Online Trading Academy System if an Online Trading Academy Franchisee could default
  and then escape the financial consequences of his contractual commitment to meet payment obligations
  for the term of the Agreement. You (and each of your owners/Affiliates) agree to sign a General Release,
  if we choose in our Business Judgment, to waive our rights to collect any amounts that would have become
  due if you had continued in operation as an Online Trading Academy Franchisee. This option of ours may
  be exercised at any time.

  I have read Sec. 12.1-12.4, understand and agree
  with them. Your Initials: _____ /_____



  13.      DISPUTE AVOIDANCE AND RESOLUTION.

           For the purposes of this Article 13, “you” shall be deemed to include your owners, Affiliates and
  their respective employees, and “we” shall be deemed to include “Franchisor-Related Persons/Entities.”

           13.1     Mediation and Mandatory Binding Arbitration, Waiver of Right to Jury Trial.
  You and we believe that it is important to resolve any disputes amicably, quickly, cost effectively and
  professionally and to return to business as soon as possible. You and we have agreed that the provisions
  of this Article 13 support these mutual objectives and, therefore, agree as follows:

          A.      Claim Process: Any litigation, claim, dispute, suit, action, controversy, or proceeding of
  any type whatsoever including any claim for equitable relief and/or where you are acting as a “private
  attorney general,” suing pursuant to a statutory claim or otherwise, between or involving you and us on
  whatever theory and/or facts based, and whether or not arising out of this Agreement, (“Claim”) will be
  processed in the following manner, you and we each expressly waiving all rights to any court proceeding,
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                        46
                                                Attachment ZZ                                              EX 13
                                                                                                            7512
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 123 of 463 Page ID
                                    #:7948
  except as expressly provided below at Section 13.1 (H).

                    1)       First, discussed in a face-to-face meeting held at a venue of our choosing within
  thirty (30) days after either you or we give written notice to the other proposing such a meeting.

                   2)       Second, if not resolved, submitted to non-binding mediation for a minimum of four
  (4) hours before i) Judicial Arbitration and Mediation Service (“JAMS”) or its successor (or an organization
  designated by JAMS or its successor), or ii) any other mediation organization approved by all parties,, if
  JAMS cannot conduct such mediation and the parties cannot agree on a mediation organization. We will
  pay the costs of the first four (4) hours of any mediation, and no mediation is required to extend beyond
  such four (4) hour period. Any mediation/arbitration (and any appeal of arbitration) will be conducted by a
  mediator/arbitrator experienced in franchising. Any party may be represented by counsel and may, with
  permission of the mediator, bring persons appropriate to the proceeding.

                    3)       Third, submitted to and finally resolved by binding arbitration before and in
  accordance with the arbitration rules of JAMS or its successor (or an organization designated by JAMS or
  its successor); provided that, in any case, arbitration may be filed prior to a face-to-face meeting and/or
  mediation, with such face-to-face meeting and/or mediation to follow as quickly thereafter as possible. All
  arbitrators shall be experienced in franchising. On election by any party, arbitration and/or any other
  remedy allowed by this Agreement may proceed forward at the same time as mediation. Judgment on any
  preliminary or final arbitration award will be final and binding, and may be entered in any court having
  jurisdiction (subject to the opportunity for appeal as contemplated below). The arbitrator’s award shall be
  in writing. On request by either party, the arbitrator shall provide to all disputants a reasoned opinion with
  findings of fact and conclusions of law and the party so requesting shall pay the arbitrator’s fees and costs
  connected therewith.

                    4)       Fourth, a final award by an arbitrator (there will be no appeal of interim awards or
  other interim relief), may be appealed within thirty (30) days of such final award. Appeals will be conducted
  before a three (3) arbitrator panel appointed by the same organization as conducted the arbitration, each
  member of which shall be experienced in franchising. The arbitration panel will not conduct any trial de
  novo or other fact-finding function. Such panel’s decision shall be in writing, may be entered in any court
  having jurisdiction and will be binding, final and non-appealable. On request by either party, the arbitration
  panel shall provide to all disputants a reasoned opinion with findings of fact and conclusions of law and the
  party so requesting shall pay the arbitration panel’s fees and costs connected therewith.

        B.       Confidentiality: The parties to any meeting/mediation/arbitration will sign confidentiality
  agreements, excepting only public disclosures and filings as are required by law.

          C.       Location and Attendees: Any mediation/arbitration (and any appeal) will be conducted
  exclusively at a neutral location in the county in which our then-current headquarters is located, which may
  change from time to time, and be attended by you and us, and/or designees authorized to make binding
  commitments on each of our respective behalves; provided that if any court determines that this provision
  is unenforceable for any reason, mediation/arbitration (and any appeal) will be conducted at a location near
  your Center.

           D.      Arbitration Authority: Arbitrators in any proceeding under this Article 13 shall apply all
  applicable law, and a failure to apply the applicable law in accord with Section 13.13 shall be deemed an
  act in excess of authority. The arbitrator shall decide any questions relating in any way to the parties’
  agreement (or claimed agreement) to arbitrate, including but not limited to applicability, subject matter,
  timeliness, scope, remedies, claimed unconscionability and any alleged fraud in the inducement. The
  arbitrator may issue summary orders disposing of all or part of a claim and provide for temporary restraining
  orders, preliminary injunctions, injunctions, attachments, claim and delivery proceedings, temporary
  protective orders, receiverships and other equitable and/or interim/final relief. Each party consents to the
  enforcement of such orders, injunctions, etc. by any court having jurisdiction. The subpoena powers of the
  arbitrator with respect to witnesses to appear at the arbitration proceeding shall not be subject to any
  geographical limitation.
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                        47
                                                Attachment ZZ                                             EX 13
                                                                                                           7513
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 124 of 463 Page ID
                                    #:7949
          E.      Discovery: The disputants shall have the same discovery rights as are available in civil
  actions under the state law selected in Section 13.13.

           F.      Compulsory Counter-claims: Each participant must submit or file any claim which would
  constitute a compulsory counter-claim (as defined by the applicable rule under the Federal Rules of Civil
  Procedure) within the same proceeding as the claim to which it relates. Any such Claim which is not
  submitted or filed in such proceeding will be forever barred. In no event may offers and/or other
  communications made in connection with, or related in any way to, mediation, possible settlement or other
  resolution of a dispute be admitted into evidence or otherwise used in any arbitration or other proceeding,
  and any arbitration award in violation of this provision shall be vacated by the arbitration appeal panel
  (described above) and/or any court having jurisdiction.

           G.       Fees and Costs: Subject to the provisions of Section 13.7, the parties will bear their own
  fees and costs, including attorneys’ fees; provided that for matters not settled through agreement of the
  parties, the arbitrator may assess all, or any portion, of the fees and costs incurred in connection with any
  arbitration and/or appeal (but not any attorneys’ fees) against the party who does not prevail.
           H.       Disputes Not Subject to the Mediation/Arbitration Process: Claims or disputes relating
  primarily to the validity of the Marks and/or any Intellectual Property licensed to you may be subjected to
  court proceedings or to the Process outlined in 13.1 (A), above, at our sole election; provided that only the
  portion of any claim or dispute relating primarily to the validity of the Marks and/or any Intellectual Property
  licensed to you and requesting equitable relief shall be subject to court action, and any portion of such claim
  seeking monetary damages will be subject to the Process outlined in 13.1 (A). Any action to compel a
  party’s compliance with Section 13.1 must be consistent with Section 13.2, below.

          I.      Your and Our Intentions: You and we mutually agree (and have expressly had a meeting
  of the minds) that, notwithstanding any contrary provisions of state, provincial or other law, and/or any
  statements in our Disclosure Document required by a state/province as a condition to registration or for
  some other purpose:

                   1)     all issues relating to arbitration and/or the enforcement of arbitration-related
  provisions of this Agreement will be decided by the arbitrator (including all Claims that any terms were
  procured by fraud or similar means) and governed only by the Federal Arbitration Act (9 U.S.C. § 1 et seq.)
  and the federal common law of arbitration and exclusive of state statutes and/or common law;

                    2)       all provisions of this Agreement (including, but not limited to, Articles 13 and/or 15)
  shall be fully enforced, including (but not limited to) those relating to arbitration, waiver of jury trial, limitation
  of damages, venue, choice of laws, shortened periods in which to bring Claims;

                   3)      you and we intend to rely on federal preemption under the Federal Arbitration Act
  (9 U.S.C. § 1 et seq.) and, as a result, the provisions of this Agreement will be enforced only according to
  its terms;

                   4)       you and we each knowingly waive all rights to a court trial (except as expressly
  provided in this Agreement), understanding that arbitration may be less formal than a court or jury trial, may
  use different rules of procedure and evidence and that appeal is generally less available, but still strongly
  preferring mediation and/or arbitration as provided in this Agreement; and

                   5)     the terms of this Agreement (including but not limited to this Article 13) shall control
  with respect to any matters of choice of law.


           13.2   Venue. Without in any way limiting or otherwise affecting your and our obligations under
  Section 13.1, above, you and we agree that any litigation will be held in the United States District Court
  encompassing our then-current headquarters (the “Proper Federal Court”). Proceedings will be held only
  in the Proper Federal Court, subject to the following exceptions:
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                            48
                                                Attachment ZZ                                                     EX 13
                                                                                                                   7514
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 125 of 463 Page ID
                                    #:7950
          A.      if a basis for federal jurisdiction does not exist, then any such proceeding shall be brought
  exclusively before a court in the most immediate state judicial district encompassing our then-current
  headquarters and having subject matter jurisdiction (the “Proper State Court”);

           B.      proceedings to remove or transfer a matter to the Proper Federal Court and/or to compel
  arbitration as contemplated by this Agreement may be brought in the court where the applicable action is
  pending and/or the Proper State or Federal Court; and

          C.       any action primarily with respect to any real and/or personal property (including any action
  in unlawful detainer, ejectment or otherwise) may be brought in any court of competent jurisdiction and/or
  the Proper State or Federal Court.

          13.3    Terms Applicable to All Proceedings, Waiver of Trial by Jury, Class Action Rights.
  With respect to any arbitration, litigation or other proceeding of any kind, you and we:

           A.       Knowingly waive all rights to trial by jury;

           B.      Will pursue any proceeding on an individual basis only, and not on a class-wide or
  multiple plaintiff basis; provided that if this provision is not enforceable for any reason, then you and we
  agree that with respect to any multiple plaintiff or class action, a court will supervise the procedural aspects
  directly related to the multiple plaintiff/class nature of the proceeding (e.g. certification of the class,
  appropriateness of class representation, approval of attorneys’ fees incurred on behalf of the class,
  approval of any settlement, etc.) and the arbitrator will decide all substantive matters related to the actual
  claims, including liability and damages.

           13.4      Periods In Which to Make Claims. No arbitration, action or suit (whether by way of claim,
  counter-claim, cross-complaint, raised as an affirmative defense, offset or otherwise) by either you or us
  will be permitted against the other, whether for damages, rescission, injunctive or any other legal and/or
  equitable relief, in respect of any alleged breach of this Agreement, or any other Claim of any type, unless
  such party commences such arbitration proceeding, action or suit before the expiration of the earlier of:

                  1)      One (1) year after the date on which the state of facts giving rise to the cause of
  action comes to the attention of, or should reasonably have come to the attention of, such party; or

                   2)      Eighteen (18) months after the initial occurrence of any act or omission giving rise
  to the cause of action, whenever discovered.

           The above periods may begin to run, and will not be tolled even though the claiming party was not
  aware of the legal theories, statutes, regulations, case law or otherwise on which a claim might be based.
  If any federal, state or provincial law provides for a shorter limitation period than is described in this Section,
  then such shorter period will govern. The time period for actions for indemnity shall not begin to run until
  the indemnified party(ies) have been found liable and any time for appeals has run in the underlying action.

           13.5     Survival of Obligations.

           A.      Each provision of this Article 13, together with the provisions of Article 15, will be deemed
  to be self-executing and continue in full force and effect subsequent to and notwithstanding the expiration,
  Termination, rescission, or finding of unenforceability of this Agreement (or any part of it) for any reason;
  will survive and will govern any Claim for rescission; and will apply to and govern any Claim against, or with
  respect to, the Marketing Fund. Notwithstanding any bankruptcy or other proceeding, you and we wish to
  have the dispute avoidance and resolution provisions of this Agreement strictly enforced according to their
  terms.
           B.      Non-competition, confidentiality, protection of the Marks and indemnity/hold harmless
  obligations, and all other Post-Termination Provisions, provided in this Agreement shall survive the
  expiration and/or Termination of this Agreement according to their terms.
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                          49
                                                Attachment ZZ                                                 EX 13
                                                                                                               7515
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 126 of 463 Page ID
                                    #:7951
           13.6     Costs and Attorneys’ Fees. Except as expressly provided regarding recovery of
  attorneys’ fees as part of indemnification rights hereunder, or in this Section, or as otherwise expressly
  provided in this Agreement, the parties will each bear their own costs of enforcement and/or defense
  (including but not limited to attorneys’ fees), including those matters resolved pursuant to a settlement
  agreement between the parties. However, if any case is summarily disposed of in an arbitration or litigation
  proceeding for lack of merit (such as by summary judgment or award, judgment on the pleadings, judgment
  n.o.v., non-suit, motion to dismiss, directed verdict or similar disposition in arbitration or court), the party
  bringing such case shall pay for the other party’s costs of enforcement and/or defense (including, but not
  limited to, attorneys’ fees and interest thereon.)

           13.7     Binding Effect, Modification. This Agreement is binding on the parties hereto and their
  respective executors, administrators, heirs, assigns, and successors in interest, and will not be modified or
  supplemented except by means of a written agreement signed by both you and our President or one of our
  Vice Presidents. However, you and we understand and agree that changes to the Manuals made in
  accordance with this Agreement are binding and do not require any acceptance by you, written or otherwise,
  to be effective and enforceable. No other officer, field representative, salesperson or other person has the
  right or authority modify this Agreement, or to make any representations or agreements on our behalf, and
  any such modifications, representations and/or agreements shall not be binding.

        13.8         Our Exercise of “Business Judgment” and/or Meaning of “Sole Discretion”; Express
  Agreement.

           You understand and agree that the exercise of judgment is critical to our role as Franchisor of the
  System and to our goals for its continuing improvement. We understand that we each have a vested
  interested in each other’s success. When we use the phrases “sole and absolute discretion”, “sole
  discretion” and/or “Business Judgment”, whether in this Agreement or another context, you and we agree
  that we have the wholly unrestricted right to make decisions and/or take (or refrain from taking) actions.
  We shall use our judgment in exercising such discretion based on our assessment of the interests we
  consider appropriate and will not be required to consider any particular interest group, including, your
  individual interests or the interests of any other Franchisee(s). You, we and all other Franchisees have a
  collective interest in working within a franchise system with the flexibility to adjust to business conditions,
  including but not limited to the competitive environment, new regulatory developments and emerging
  business opportunities. Therefore, you and we agree that the ultimate decision-making responsibility for
  the Online Trading Academy System must be vested in us. So long as we act in compliance with the
  requirements of this Agreement, we will have no liability for the exercise of our discretion in accordance
  with the provisions of this Agreement.

              13.9   Construction, etc.

          A.       Section and Article headings are for convenience only and do not define, limit, or construe
  such provisions.

           B.       References to a “controlling interest” are to a shareholder, membership or partnership
  interest, as applicable, which enables the holder(s) of such interest to determine the outcome of a decision
  making process for the applicable entity.

              C.     This Agreement will be executed in multiple copies, each of which will be deemed an
  original.

         D.      Each of us have carefully reviewed and thought about each provision of this Agreement.
  Therefore, you and we agree that it should be deemed to have been drafted equally and that no
  presumptions or inferences concerning terms or interpretation will result because we initially prepared this
  Agreement.


  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                        50
                                                Attachment ZZ                                              EX 13
                                                                                                            7516
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 127 of 463 Page ID
                                    #:7952
          13.10 Non-Retention of Funds. Neither party has the right to offset or withhold payments of
  any kind owed or to be owed to the other against amounts purportedly due as a result of any dispute of any
  nature or otherwise, except as authorized by an arbitration award.

           13.11 Severability; Substitution of Valid Provisions. Each provision of this Agreement, and
  any portion of any provision, is severable (including, but not limited to, any provision related to dispute
  resolution). Each party reserves the right to challenge any law, rule or judicial or other construction which
  would have the effect of varying or rendering ineffective any provision of this Agreement. To the extent that
  any provision of this Agreement, or any specification, standard or operating procedure prescribed by us, is
  invalid or unenforceable, you and we agree that such provisions will be modified or enforced to the fullest
  extent permissible under, and to be compliant with, governing law. This Agreement will be deemed
  automatically modified to comply with governing law if such law requires: i) a greater time period for notice
  of the Termination of, or refusal to renew, this Agreement; or ii) the taking of some other action not described
  in this Agreement. Such modifications to this Agreement shall be effective only in such jurisdiction. You
  and we agree that the unenforceability of any provision of this Agreement will not affect the remainder of
  this Agreement. If any limitation on your and/or our rights (including, but not limited to, any limitation on
  damages, waiver of jury trial, shortened period in which to make any claim or otherwise) is held
  unenforceable with respect to one party, then such limitation will not apply to the other party.

           13.12 Waivers; Cumulative Rights. Subject to the provisions of Section 13.5, no waiver by
  either party of any breach, default or unfulfilled condition under this or any other agreement between the
  parties shall be deemed a waiver of any subsequent or other breach, default or unfulfilled condition. No
  waiver shall be effective unless in writing and signed by an authorized representative of the signing party.
  The rights and remedies provided in this Agreement are cumulative. Except as expressly provided in this
  Agreement, no party will be prohibited from exercising any rights or remedies provided under this
  Agreement or permitted under law or equity.

           13.13 Choice of Laws. You and we agree on the practical business importance of certainty as
  to the law applicable to your and our relationship and its possible effect on the development and competitive
  position of the System. Therefore, you and we also agree that, except with respect to the applicability of
  the Federal Arbitration Act, 9 U.S.C. § 1 et seq. and the effect of federal pre-emption of state law by such
  Act, and except to the extent governed by the United States Trademark Act and other federal laws and as
  otherwise expressly provided in this Agreement, this Agreement and all other matters, including, but not
  limited to respective rights and obligations, concerning you and us, will be governed by, and construed and
  enforced in accordance with, the laws of California.

           You and we agree that this provision shall be enforced without regard to the laws of such state
  relating to conflicts of laws or choice of law; except that the provisions of any law of that state regarding
  franchises (including, without limitation, registration, disclosure, and/or relationship laws) shall not apply
  unless such state’s jurisdictional, definitional and other requirements are met independently of, and without
  reference to, this Section.

           13.14    Application of Agreement to Parties and Others; Joint and Several Liability.

           A.     The rights and obligations of this Agreement run directly between you and us and are not
  intended to create any third-party beneficiary or similar rights or obligations unless specifically expressed
  in this Agreement; except that the protections which apply to us relating to indemnification and/or releases
  shall also apply to any past, current and/or future Franchisor-Related Persons/Entities as if they were
  expressly named beneficiaries thereof.

           B.     We have the right to elect in our Business Judgment to not enforce (or to selectively
  enforce) any provision of this or any Agreement, standard or policy, whether with respect to you and/or any
  other franchisee or other person, in a lawful manner without liability.

           C.      If two (2) or more persons are at any time the Franchisee or the Franchisee owners, all of
  their obligations and liabilities under this or any other agreement with us and/or any Franchisor-Related
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                        51
                                                Attachment ZZ                                              EX 13
                                                                                                            7517
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 128 of 463 Page ID
                                    #:7953
  Persons/Entities will be joint and several.

         13.15 Fundamental Business Intention to Mediate and/or Arbitrate, Severability of Dispute
  Resolution Provisions, Federal Arbitration Act Governs, etc.

           Irrespective of any statute, regulation, decisional law or otherwise, it is your and our fundamental
  agreement and intention that you and we do not wish to engage in any court proceedings (except as
  expressly provided for in the rare instances specified in this Agreement), viewing the dispute resolution
  mechanism established by this Agreement (including, particularly, mediation and binding arbitration) to be
  superior from a business standpoint, less expensive, faster, more confidential, more likely to generate
  creative business-oriented solutions and compromise, and more accommodating to our business
  relationship and the needs of an evolving and diverse franchise system. Therefore, if any provisions of this
  Article 13 are deemed by a court to be unenforceable for any reason, you and we agree and intend that
  such provisions will be i) modified so as to be enforceable or ii), if that cannot be done, severed and, in any
  event, any remaining portions of this Article 13 shall remain in full force and effect. You and we agree that
  such remaining portions will still form an appropriate and complete dispute resolution mechanism. You and
  we acknowledge that your and our activities relating to the franchise relationship are in interstate commerce
  and that this Agreement is governed by the Federal Arbitration Act.


  I have read Sec. 13.1-13.15, understand and agree
  with them. Your Initials: ______ / ______


  14.      NOTICES AND PAYMENTS.

           All written notices and reports to be delivered by the provisions of this Agreement or of the Manuals
  will be deemed so delivered when delivered by hand, immediately on transmission by facsimile transmission
  or other electronic system, including e-mail or any similar means, one (1) business day after being placed
  in the hands of a commercial courier service for overnight delivery, or three (3) business days after
  placement in the United States Mail by Registered or Certified Mail, Return Receipt Requested, postage
  prepaid and addressed to us at OTA Franchise Corporation, 17780 Fitch, Suite 200, Irvine, California 92614
  (or our then-current headquarters), to the attention of the President, and to you, at your Online Trading
  Academy Center. Until your Online Trading Academy Center has opened for business, we may send you
  notices at any address appearing in your application for a franchise or in our records. Any required payment
  or report not actually received by us during regular business hours on the date due will be deemed
  delinquent. Notice to any one Franchisee, or owner of the Franchisee, shall be deemed effective as to all
  Franchisees under this Agreement and all owners of the Franchisee(s). Any party may change its address
  for receipt of notices by providing prior written notice of such change to the other party.


  15.   ACKNOWLEDGMENTS AND REPRESENTATIONS, ENTIRE AGREEMENT, NO FIDUCIARY
  RELATIONSHIP, ETC.

           A.      You and we agree that your and our relationship is not a fiduciary or similar special
  relationship, but rather is an ordinary commercial relationship between independent business people with
  arms length dealings.

          B.        You acknowledge that you (and each of your owners, if you are a Business Entity) have
  had the opportunity and been advised by us to have this Agreement and all other documents reviewed by
  your own attorney, and that you have read, understood, had an opportunity to discuss and agreed to each
  provision of this Agreement. You agree that you have been under no compulsion to sign this Agreement.

           C.       You and we expressly acknowledge and agree that the provisions of Article 13, above,
  (whether relating to arbitration, mediation, waiver of jury trial, venue, limitations on damages, prohibition
  against multiple plaintiff-class actions, shortened statutes of limitation, and/or otherwise) may require you
  to travel to a distant location to resolve a dispute, expend additional funds, and/or raise challenges for you
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                        52
                                                Attachment ZZ                                             EX 13
                                                                                                           7518
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 129 of 463 Page ID
                                    #:7954
  and/or us in prosecution of claims/actions. You and we view these provisions in the context of a diverse
  franchise system with both large and small, sophisticated and unsophisticated participants, and that
  requires uniformity and predictability. As such, you and we knowingly accept such provisions and limitations
  as justified by business necessities and representative of a reasonable balancing of your and our interests,
  and those of the System as a whole, and not as unfair or burdensome.

            D.        You and we agree that this Agreement contains the final, complete and exclusive
  expression of the terms of your and our agreement [along with concurrently signed writings, such as, but
  not limited to personal guarantees, Statement of Prospective Franchisee, addenda, exhibits, releases and
  any other related documents (collectively, the Related Documents)] and supersedes all other agreements
  and/or representations of any kind or nature. Any understandings, agreements, representations, or
  otherwise (whether oral or written) which are not fully expressed in this Agreement and the Related
  Documents are expressly disclaimed by you and us, including but not limited to any promises, options,
  rights of first refusal, guarantees, and/or warranties of any nature (excepting only the written representations
  made by you in connection with your application for this franchise). Neither you nor we believe it to be fair
  or reasonable for the other party to have to deal with allegations about understandings, representations,
  etc. not fully expressed in writing in this Agreement.

           E.      You specifically acknowledge that you have not received or relied on (nor have we or
  anyone else provided) any statements, promises or representations that you will succeed in the franchised
  business or at any location; achieve any particular sales, income or other levels of performance; earn any
  particular amount, including any amount in excess of your Initial Franchise Fee or other payments to us; or
  receive any rights, goods, or services not expressly set forth in this Agreement.

           F.      You represent, warrant and agree that no contingency, prior requirement, or otherwise
  (including but not limited to obtaining financing) exists with respect to you fully performing any or all of your
  obligations under this Agreement. You further represent to us, as an inducement to our entering into this
  franchise relationship, that you have made no misrepresentations or material omissions in obtaining the
  Franchise.


          Your Initials: __________ / __________


          G.      You acknowledge that you have not received or relied on (nor have we or anyone else
  provided, except as may have been contained in the Franchise Disclosure Document received by you):

                  1)     any sales, income or other projections of any kind or nature; or
                  2)     any statements, representations, charts, calculations or other materials which
  stated or suggested any level or range of sales, income, profits or cash flow; or

                   3)       any representations as to any profits you may realize in the operations of the
  Franchised Business or any working capital or other funds necessary to reach any ‘break-even’ or any other
  financial level.
           If any such information, promises, representations and/or warranties have been provided to you,
  they are unauthorized and inherently unreliable. You agree to advise us of the delivery of any such
  information. You must not rely upon any such information, nor shall we be bound by it. We do not, nor do
  we attempt to, predict, forecast or project future performance, revenues or profits of any you or any
  franchisee. We are unable to reliably predict the performance of an Online Trading Academy Center even
  operated by us, and certainly cannot predict results for your Online Trading Academy Center.

          You understand and agree that Online Trading Academy franchisees are separate and distinct from
  us and are independently owned and operated and that while we may encourage you to speak with such
  Franchisees in connection with your evaluation of this franchise opportunity, they do not act as our agents
  or representatives in providing any information to you and we will have no obligations or liabilities with
  respect to (and you should not rely on) any information, opinions or otherwise they may provide to you.
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                         53
                                                Attachment ZZ                                               EX 13
                                                                                                             7519
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 130 of 463 Page ID
                                    #:7955

          Your Initials: __________ / __________


           H.      You acknowledge and agree that the success of the business venture contemplated to be
  undertaken by you is speculative and will be dependent on your personal efforts, and success is not
  guaranteed. You acknowledge and represent that you have entered into this Agreement and made an
  investment only after making an independent investigation of the opportunity, including having received a
  list with your Franchise Disclosure Document of others currently operating, or who have operated, our
  franchises.

         I.        You acknowledge that you (and each of your owners) has received, fully read and
  understood, and all questions have been answered regarding, i) a copy of our Franchise Disclosure
  Document with all exhibits at least fourteen (14) calendar days prior to signing any binding documents or
  paying any sums (whichever occurred first), and ii) a copy of this Agreement and all other agreements
  complete and in form ready to sign prior to signing any binding documents or paying any sums (whichever
  occurred first).


          Your Initials: __________ / __________


           J.     You understand, acknowledge and agree that i) we may have offered franchises in the
  past, may currently be offering franchises and/or may offer franchises in the future, on economic and/or
  other terms, conditions and provisions which may significantly differ from those offered by this Agreement
  and any related documents and ii) we may, from time to time, deal with our Franchisees on differing
  economic and/or other terms (including making special arrangements for payments of amounts due,
  waiving defaults and/or otherwise) to suit individual business circumstances, in each case in our Business
  Judgment and without being required to offer similar terms to other Franchisees, such flexibility being a
  practical necessity to respond to distinct business situations.

          K.       You understand that we are relying on you to bring forward in writing at this time any
  matters inconsistent the representations contained in this Article 15. You agree that if any of the statements
  or matters set forth in this Article 15 are not true, correct and complete that you will make a written statement
  regarding such next to your signature below so that we may address and resolve any such issue(s) at this
  time.

          L.       You acknowledge and agree that the officers, directors, employees, and agents of the
  Franchisor act only in a representative capacity and not in an individual capacity, and that no other persons
  and/or entities other than the Franchisor has or will have any duties or obligations to you.


          Your Initials: __________ / __________



  16.      GENERAL CONDITIONS AND PROVISIONS

           16.1     Independent Contractor Relationship.

           16.1.1 It is expressly agreed that you and we intend by this Agreement to establish an independent
  contractor relationship. It is further agreed that you have no authority to create, use or assume in our name
  or on behalf of Franchisor, any obligation, express or implied, or to act or purport to act as agent or
  representative on our behalf for any purpose whatsoever. Neither we nor you are the employer, employee,
  partner, agent, fiduciary or co-joint venture partner of or with the other, each being independent. You agree
  that you will not hold yourself out as the agent, employee, partner or co-joint venture partner of ours or the
  owner of the Intellectual Property. Except for our arrangements with you regarding our authorized and
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                         54
                                                Attachment ZZ                                               EX 13
                                                                                                             7520
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 131 of 463 Page ID
                                    #:7956
  approved trainers (the “Authorized Trainers”), all employees or agents hired or engaged by or working for
  you shall be only the employees or agents of you and shall not for any purpose be deemed employees or
  agents of ours or the owner of the Intellectual Property, nor subject to our control; and in particular, we shall
  have no authority to exercise control over the hiring or termination of such employees, independent
  contractors or others who work for you, their compensation, working hours or conditions, or the day-to-day
  activities of such persons, except to the extent necessary to protect the Intellectual Property. You agree to
  respond to customer indications of dissatisfaction with services rendered by you in a diligent and
  professional manner and agree to cooperate with representatives of ours or the owner of the Intellectual
  Property in any investigation undertaken by us of complaints respecting your activities. Each of the parties
  agrees to file its own tax, regulatory and payroll reports with respect to its respective employees or agents
  and operations, saving and indemnifying the other party hereto of and from any liability of any nature
  whatsoever by virtue thereof.

           16.1.2 We may provide training and certification to our employees or representatives who provide
  these individuals with the status of Authorized Trainer. We may make Authorized Trainers available to you
  to hire for temporary assignments to provide training to customers at your Center. We have entered into
  contractual relationships with our Authorized Trainers which exist for the benefit of the System as a whole.
  The contractual relationships exist in part to protect the Confidential Information and Trade Secrets
  disclosed to the Authorized Trainers and the investment made in the training and certification. Any attempts
  to interfere with these contractual relationships will be subject to the restrictions as set out in section 8.13
  above.

           16.2     Indemnity. You hereby agree to protect, defend and indemnify us, and our Affiliates and
  designees, and hold them harmless from and against any and all costs and expenses actually incurred by
  them or for which they are liable, including attorney’s fees, court costs, losses, liabilities, damages, claims
  and demands of every kind or nature (and interest thereon), and including those incurred pursuant to a
  settlement entered into in good faith, arising out of or in connection with the Franchised Business, including
  specifically without limitation any claim or controversy arising out of (i) any Transfer by you referred to in
  Section 9. 2 hereof, (ii) acts or omissions by you which are not in strict compliance with this Agreement and
  the Manuals in respect of use or display of the Intellectual Property, or (iii) acts or omissions of yours or
  your employees’ action or inactions which tend to create an impression that the relationship between the
  parties hereto is other than one of franchisor and you. Notwithstanding the foregoing, you shall have no
  obligation to protect, defend or indemnify us, or our Affiliatew or designees, from and against any such
  costs or expenses arising from the conduct of ours found to be willful, malicious or grossly negligent. In any
  proceeding in which we have been found to have been actively negligent (as opposed to passively negligent
  or vicariously liable), we shall each bear all of such costs and expenses either in proportion to any finding
  of comparative negligence made in such proceeding or, if no such finding has been made, as shall be
  determined in an arbitration proceeding pursuant to section 13.1 hereof, based on application of
  comparative negligence standards.

           16.3    Guarantee. Your Equity Holders shall each guarantee your obligations in this Agreement
  and shall execute a form of continuing guarantee as attached hereto as Exhibit 1 and incorporated herein
  by this reference.

          16.4  Counterparts. This Agreement may be executed in any number of copies, each of which
  shall be deemed to be an original, and all of which together shall be deemed to be one and the same
  instrument.



  17.      CONSTRUCTION OF AGREEMENT

          17.1     Entire Agreement. This Agreement, together with any and all exhibits, addenda or
  attachments, contains all of the terms and conditions agreed upon by the parties hereto with reference to
  the subject matter hereof. No other agreements oral or otherwise shall be deemed to exist or to bind any
  of the parties hereto and all prior agreements and understandings are superseded hereby. No officer or
  employee or agent of ours has any authority to make any representation or promise not contained in this
  Agreement. You agree that you have executed this Agreement without reliance upon any such unauthorized
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                         55
                                                Attachment ZZ                                               EX 13
                                                                                                             7521
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 132 of 463 Page ID
                                    #:7957
  representation or promise. Notwithstanding the foregoing, nothing in this Agreement is intended to disclaim
  representations Franchisor made to Franchisee in the Franchise Disclosure Document or in any related
  document that Franchisor heretofore furnished to Franchisee.

           This Agreement cannot be modified or changed except by (i) written instrument signed by all of the
  parties hereto, or (ii) by our reduction of the scope of any of your obligations under this Agreement, which
  may be done without your consent (except as restricted by applicable law) and which is effective
  immediately upon notice.

          17.2   Titles for Convenience Only. Section titles used herein are for convenience only and shall
  not be deemed to affect the meaning or construction of any of the terms, provisions, covenants or conditions
  hereof.

          17.3    Gender. All terms used in any one number or gender shall be extended to mean and
  include any other number and gender as the facts, context or sense of this Agreement or any Article or
  section may require.


  18.      SUBMISSION OF AGREEMENT

  The submission of this Agreement to you does not constitute an offer and this Agreement shall become
  effective only upon the execution thereof by both parties. THIS AGREEMENT SHALL NOT BE BINDING
  ON US UNLESS AND UNTIL IT SHALL HAVE BEEN ACCEPTED AND SIGNED BY AN OFFICER OF
  OTA FRANCHISE CORPORATION. THIS AGREEMENT SHALL NOT BE COME EFFECTIVE UNTIL AND
  UNLESS YOU SHALL HAVE BEEN FURNISHED BY FRANCHISOR WITH ANY DISCLOSURE, IN
  WRITTEN FORM, AS MAY BE REQUIRED UNDER APPLICABLE LAW.



           IN WITNESS Whereof, the parties hereto have duly executed, sealed and delivered this Agreement
  as of the date first written above.

  ATTEST:                                              FRANCHISOR:
                                                       OTA FRANCHISE CORPORATION

  _____________________________                        By________________________________

                                                       Title_______________________________


  ATTEST:                                              FRANCHISEE:


  _____________________________                        By_________________________________

                                                       ____________________________________
                                                       Print Name and Title




  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                         56
                                                Attachment ZZ                                          EX 13
                                                                                                        7522
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 133 of 463 Page ID
                                    #:7958
                                        OTA FRANCHISE CORPORATION

                                                       EXHIBIT 1

                               OWNER’S GUARANTY AND ASSUMPTION OF
                              BUSINESS ENTITY FRANCHISEE’S OBLIGATIONS


          In consideration of, and as an inducement to, the execution by OTA Franchise Corporation, a
  Nevada corporation, (“Franchisor”) of a franchise agreement of even date herewith (the “Agreement”)
  between Franchisor and ________________________, a(n) _______________ (state/province of
  formation) ______________ (type of entity: LLC, LLP, corporation, etc.) (the “Business Entity Franchisee”),
  each of the undersigned hereby personally and unconditionally, jointly and severally:

          1)       guarantees to Franchisor, its Affiliates, the Franchisor-Related Persons/Entities (as defined
  in the Agreement) and each of their successors and assigns, for the term of the Agreement, and for any
  renewal franchise term, and thereafter as provided in the Agreement, that the Business Entity Franchisee
  will punctually pay and perform, each and every undertaking, agreement and covenant set forth in the
  Agreement, as currently set forth and as amended and/or otherwise changed in the future, including any
  renewal franchise agreement;

          2)       agrees to be personally bound by, and personally liable for, the breach of, each and every
  provision in the Agreement (including all confidentiality, non-competition, indemnity and Post Termination
  Provisions), as currently set forth and as amended or otherwise changed in the future, including any renewal
  franchise agreement; and

           3)     agrees to be personally bound by, and personally liable for, each past, current and/or future
  obligation of the Business Entity Franchisee to Franchisor, its Affiliates, the Franchisor-Related
  Persons/Entities and each of their successors and assigns.

          The undersigned intending that the guarantees and other obligations herein be unqualifiedly
  general and without limitation in scope, nature and/or effect. Franchisor, and/or its Affiliates, the Franchisor-
  Related Persons/Entities and each of their successors and assigns, need not bring suit first against the
  undersigned in order to enforce this guarantee and may enforce this guarantee against any or all of the
  undersigned as it chooses in its/their sole and absolute discretion.

             Each of the undersigned waives: presentment, demand, notice of demand, dishonor, protest,
  nonpayment, default and all other notices whatsoever, including (without limitation): acceptance and notice
  of acceptance, notice of any contracts and/or commitments, notice of the creation and/or existence of any
  liabilities under the Agreement or otherwise and of the amounts, terms or otherwise thereof; notice of any
  defaults, disputes or controversies between the Franchisor and the Business Entity Franchisee or
  otherwise, and any settlement, compromise or adjustment thereof; any right the undersigned may have to
  require that an action be brought against Franchisor, Business Entity Franchisee or any other person as a
  condition of liability, and any and all other notices and legal or equitable defenses to which he or she may
  be entitled.

           Each of the undersigned consents and agrees that:

           1)       his or her direct and immediate liability under this guaranty will be joint and several;

        2)       he and/or she will render any payment or performance required under the Agreement on
  demand if the Business Entity Franchisee fails or refuses to do so punctually;

         3)      such liability will not be contingent or conditioned on pursuit by Franchisor or otherwise of
  any remedies against the Business Entity Franchisee or any other person;

  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                          57
                                                Attachment ZZ                                                  EX 13
                                                                                                                7523
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 134 of 463 Page ID
                                    #:7959
           4)       such liability will not be diminished, relieved or otherwise affected by any extension of time,
  credit or other indulgence which Franchisor or otherwise may from time-to-time grant to the Business Entity
  Franchisee or to any other person, including, without limitation, the acceptance of any partial payment or
  performance, or the compromise or release of any claims, none of which will in any way modify or amend
  this guaranty, which will be continuing and irrevocable during the term of the Agreement and any renewal
  franchise term;

          5)       the liabilities and obligations of the undersigned, whether under this document or
  otherwise, will not be diminished or otherwise affected by the Termination, rescission, expiration, renewal,
  award of a renewal franchise, modification or otherwise of the Agreement;

           6)       terms not defined in this document shall have the meanings assigned in the Agreement;
  and

            7)       the provisions of Articles 18 through 22 of the Agreement are incorporated in and will apply
  to this document as if fully set forth herein and shall apply to any dispute involving the Franchisor, its
  Affiliates, the Franchisor-Related Persons/Entities and each of their successors and assigns and any of the
  undersigned.

           In connection with such guarantee and the Franchisor (a) not requiring that the Franchise be initially
  awarded in the name of one or more of the Guarantors and/or (b) not requiring the payment of a full transfer
  fee in connection with any related transfer from the undersigned to the Business Entity Franchisee, each
  of the undersigned hereby grants a General Release of any and all claims, liabilities and/or obligations, of
  any nature whatsoever, however arising, known or unknown, against the Franchisor, its Affiliates, the
  Franchisor-Related Persons/Entities and each of their successors and assigns.

         IN WITNESS WHEREOF, each of the undersigned has here unto affixed his or her signature on
  the same day and year as the Agreement was executed.

  GUARANTOR(S)                                                PERCENTAGE OF OWNERSHIP
                                                              OF BUSINESS ENTITY FRANCHISEE

  ____________________________                                ______________________%

  ____________________________                                ______________________%

  ____________________________                                ______________________%

  ____________________________                                ______________________%

  Business Entity Franchisee:

  ________________________, a ______________ corporation.

  By ___________________________________

  Its ___________________________________


  Franchise Agreement Number: _______




  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                         58
                                                Attachment ZZ                                               EX 13
                                                                                                             7524
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 135 of 463 Page ID
                                    #:7960
                                         OTA FRANCHISE CORPORATION

                                                       EXHIBIT 1.2

                                 CURRENT FORM OF RELEASING LANGUAGE
                                  (SUBJECT TO CHANGE BY FRANCHISOR)

           Release - General Provisions. The Franchisee(s), jointly and severally, hereby release and forever
  discharge each and all of the Franchisor-Related Persons/Entities (as defined below) of and from any and
  all causes of action, in law or in equity, suits, debts, liens, defaults under contracts, leases, agreements or
  promises, liabilities, claims, demands, damages, losses, costs or expenses, of any nature whatsoever,
  howsoever arising, known or unknown, fixed or contingent, past or present, that the Franchisee(s) (or any
  of them) now has or may hereafter have against all or any of the Franchisor-Related Persons/Entities by
  reason of any matter, cause or thing whatsoever from the beginning of time to the date hereof (the "Claims"),
  it being the mutual intention of the parties that this release be unqualifiedly general in scope and effect and
  that any Claims against any of the Franchisor-Related Persons/Entities are hereby forever canceled and
  forgiven.

        THE FRANCHISEE (S) ACKNOWLEDGE THAT THEY ARE FAMILIAR WITH THE PROVISIONS
  OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

  "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW
  OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
  IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
  THE DEBTOR."

          THE FRANCHISEE(S), BEING AWARE OF THIS CODE SECTION, HEREBY EXPRESSLY
  WAIVE ALL OF THEIR RIGHTS THEREUNDER AS WELL AS UNDER ANY OTHER STATUTES OR
  COMMON LAW PRINCIPLES OF SIMILAR EFFECT OF ANY APPLICABLE JURISDICTION, INCLUDING,
  WITHOUT LIMITATION, CALIFORNIA AND/OR JURISDICTIONS OF FRANCHISEE(S)’ RESIDENCE
  AND LOCATION OF FRANCHISED CENTER; provided that if this Release is given in connection with the
  award of a franchise, then this release shall not apply to Claims relating to the offer and sale of such
  franchise under the California Franchise Investment Law or any rule or order issued thereunder.

           The Franchisee(s) expressly assume the risk of any mistake of fact or fact of which they may be
  unaware or that the true facts may be other than any facts now known or believed to exist by Franchisee(s),
  and it is the Franchisee(s) intention to forever settle, adjust and compromise any and all present and/or
  future disputes with respect to all matters from the beginning of time to the date of this document finally and
  forever and without regard to who may or may not have been correct in their understanding of the facts,
  law or otherwise. All releases given by the Franchisee(s) are intended to constitute a full, complete,
  unconditional and immediate substitution for any and all rights, claims, demands and causes of action
  whatsoever which exist, or might have existed, on the date of this document. The Franchisee(s) represent
  and warrant that they have made such independent investigation of the facts, law and otherwise pertaining
  to all matters discussed, referred to or released in or by this document as the Franchisee(s), in the
  Franchisee(s) independent judgment, believe necessary or appropriate. The Franchisee(s) have not relied
  on any statement, promise, representation or otherwise, whether of fact, law or otherwise, or lack of
  disclosure of any fact, law or otherwise, by the Franchisor-Related Persons/Entities or anyone else, not
  expressly set forth herein, in executing this document and/or the related releases.

  Franchisee(s) Initials: _________________

           No Assignment or Transfer of Interest. The Franchisee(s) represent and warrant that there has
  been, and there will be, no assignment or other transfer of any interest in any Claims that the Franchisee(s)
  may have against any or all of the Franchisor-Related Persons/Entities, all Claims having been fully and
  finally extinguished, and the Franchisee(s) agree to forever indemnify and hold the Franchisor-Related
  Persons/Entities harmless from any liability, claims, demands, damages, losses, costs, expenses or
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                           59
                                                Attachment ZZ                                             EX 13
                                                                                                           7525
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 136 of 463 Page ID
                                    #:7961
  attorneys’ fees (and interest thereon) incurred by any of the Franchisor-Related Persons/Entities as a result
  of any person asserting any interest in any of the Claims and/or any voluntary, involuntary or other
  assignment or transfer, or any rights or claims under any assignment, transfer or otherwise. It is the
  intention of the parties that this indemnity does not require payment by any of the Franchisor-Related
  Persons/Entities as a condition precedent to recovery against the Franchisee(s) under this indemnity.

  Franchisee(s) Initials: _________________

            Attorneys’ Fees. If the Franchisee(s), or anyone acting for, or on behalf of, the Franchisee(s) or
  claiming to have received, by assignment or otherwise, any interest in any of the Claims, commence, join
  in, or in any manner seek relief through any suit (or otherwise) arising out of, based upon or relating to any
  of the Claims released hereunder or in any manner asserts against all or any of the Franchisor-Related
  Persons/Entities any of the Claims released hereunder, the Franchisee(s) agree to pay all attorneys’ fees
  and other costs (and interest thereon) incurred by any of the Franchisor-Related Persons/Entities in
  defending or otherwise responding to said suit or assertion directly to the Franchisor-Related
  Persons/Entities incurring such costs.

  Franchisee(s) Initials: _________________

          “Franchisor-Related Persons/Entities.” Franchisor, Franchisor’s Affiliates (as that term is defined
  in the Franchise Agreement) , any advertising fund, any Franchisee Advisory Group and each of the
  following, whether past, current or future: companies and/or persons acting through and/or in concert with
  us and/or with any of the foregoing; partners, shareholders, officers, directors, agents, attorneys,
  accountants, and/or employees of ours and/or of any of the foregoing; and predecessors, successors and/or
  assigns of ours and/or of any of the foregoing.

  Franchisee(s) Initials: _________________

           Date of Releases, Joint and Several Liability. The releases granted hereunder shall be deemed
  effective as of the date hereof. The liabilities and obligations of each of the Franchisee(s) (and any other
  person/entity providing releases to the Franchisor-Related Persons/Entities) shall be joint and several.

  Franchisee(s) Initials: _________________




  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                       60
                                                Attachment ZZ                                            EX 13
                                                                                                          7526
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 137 of 463 Page ID
                                    #:7962
                                        OTA FRANCHISE CORPORATION

                                                       EXHIBIT 2.2

                                                       TERRITORY


  The “Territory” is comprised of the zip codes that are now or in the future may be included in the following
  counties in the state of ___________________:


  Note: Boundary lines include only the area within the boundary line and extend only to the middle of the
  boundary demarcation (for example, only to the middle of a street or highway.) You have no rights under
  this Agreement or otherwise with respect to a facility on the other side of the boundary line, street or highway
  or otherwise, and no matter how close to such boundary a facility may be, regardless of the distance from,
  impact on, or vicinity of, your Online Trading Academy Center or the number of Online Trading Academy
  Centers, other outlets or otherwise in any area or market. Your rights are limited as set forth in the Franchise
  Agreement.

  FRANCHISOR:                                                   FRANCHISEE(s):
  OTA Franchise Corporation,
  a Nevada corporation
                                                                _____________________________
                                                                Signature
                                                                ______________________________
  By:      __________________________                           Printed Name
           Signature
  Title:   President




  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                           61
                                                Attachment ZZ                                              EX 13
                                                                                                            7527
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 138 of 463 Page ID
                                    #:7963
                                        OTA FRANCHISE CORPORATION

                                                       EXHIBIT 3.2

                                     COLLATERAL ASSIGNMENT OF LEASE

          THIS COLLATERAL ASSIGNMENT OF LEASE (this “Assignment”) is entered into as of
  _____________between (“Franchisee”) and OTA Franchise Corporation, a Nevada corporation
  (“Franchisor.”)

           Subject to the provisions hereof, and Landlord’s approval process, the Franchisee, to secure its
  obligations to the Franchisor under the franchise agreement between the Franchisor and the Franchisee
  for the operation of an Online Trading Academy Center franchise, dated _____________________ (the
  “Franchise Agreement”), hereby assigns, transfers and sets over unto Franchisor [and/or such
  person(s)/entity(ies) as Franchisor may from time-to-time designate] all of Franchisee’s right, title and
  interest, whether as tenant or otherwise, in, to and under that certain lease (the “Lease”), a copy of which
  is    attached     to    this    Assignment,     dated     _____________,       between      Franchisee    and
  _________________________________________ (“Landlord”), respecting that property commonly
  known as ___________________________________________ (the “Premises”). The Franchisor shall
  have no liabilities or obligations of any kind arising from, or in connection with, this Assignment, the Lease
  or otherwise (including, but not limited to, any obligation to pay rent and/or other amounts) until and unless
  the Franchisor, in its sole and absolute discretion, takes possession of the Premises pursuant to the terms
  hereof and expressly (and in writing) assumes the rights and obligations of Franchisee under the Lease,
  the Franchisor only being responsible for those obligations accruing after the date of such assumption.

         The Franchisee agrees to indemnify and hold harmless the Franchisor from and against all claims
  and demands of any type, kind or nature made by the Landlord or any third party that arise out of or are in
  any manner connected with the Franchisee’s use and occupancy of the Premises subject to the Lease.

          The Franchisee represents and warrants to the Franchisor that, subject to Landlord’s approval
  process, the Franchisee has full power and authority to assign the Lease and its interest in the Lease, as
  evidenced by the execution of the Franchise Addendum to Lease Agreement attached to the Lease and
  incorporated therein by reference.

           The Franchisor will not take possession of the Premises until and unless the Franchisee defaults
  (and/or until there is a termination, cancellation, rescission or expiration of the Franchisee’s rights) under
  the Lease, any sublease, the Franchise Agreement or other agreement between the Franchisee and the
  Franchisor (or any Affiliate, as that term is defined in the Franchise Agreement), and until Landlord has
  approved the assignment. In such event, the Franchisor (or its designee) shall have the right, and is hereby
  empowered, (but has no obligation) to take possession of the Premises, expel Franchisee therefrom, and,
  in such event, Franchisee shall have no further right, title or interest in or under the Lease or to the
  Premises, all such rights thereby passing to the Franchisor or its designee, in each case with the Landlord’s
  consent. The Franchisee agrees to do all acts necessary or appropriate to accomplish such assignment
  on the Franchisor’s request. The Franchisee will reimburse the Franchisor for the costs and expenses
  incurred in connection with any such retaking, including, without limitation, the payment of any back rent
  and other payments due under the Lease (whether such payments are made by a separate agreement with
  the Landlord or otherwise), attorney’s fees and expenses of litigation incurred in enforcing this Assignment,
  including obtaining Landlord’s consent, costs incurred in reletting the Premises and costs incurred for
  putting the Premises in good working order and repair.

          Franchisee agrees that it will not suffer or permit any surrender, termination, amendment or
  modification of the Lease without the prior written consent of Franchisor, and will notify Franchisor of any
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                           62
                                                Attachment ZZ                                            EX 13
                                                                                                          7528
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 139 of 463 Page ID
                                    #:7964
  impending negotiations in accordance with section 3.2 of the Franchise Agreement. Throughout the term
  of the Franchise Agreement, Franchisee agrees that it shall elect and exercise on a timely basis all options
  to extend the term, or renew or assume in bankruptcy, the Lease, unless Franchisor otherwise agrees in
  writing. Upon failure of Franchisee to so elect to extend or renew or assume the Lease, Franchisee hereby
  appoints Franchisor as its true and lawful attorney-in-fact to exercise such options in the name, place and
  stead of Franchisee for the sole purpose of effecting any extension, renewal or assumption, in each case
  for the account of the Franchisee and without any liability or obligation of the Franchisor

           Failure of the Franchisor to exercise any remedy hereunder shall not be construed or deemed to
  be a waiver of any of its rights hereunder. The rights and remedies of the Franchisor under this Assignment
  are cumulative and are not in lieu of, but are in addition to, any other rights and remedies which the
  Franchisor shall have under or by virtue of the Franchise Agreement or otherwise. The terms, covenants,
  and conditions contained herein shall bind the Franchisee and its successors and assigns, and inure to the
  benefit of the Franchisor and its successors and assigns. In the event of any dispute between the parties
  regarding this Assignment, or any matter related in any way to it, the dispute resolution provisions
  (including, but not limited to, mediation, binding arbitration, waiver of jury trial and limitation of damages) of
  the Franchise Agreement between the Franchisor and the Franchisee shall apply. The arbitrator in any
  such proceeding shall have the full power and authority to grant an appropriate award to give full effect to
  this Assignment, expelling the Franchisee from the Premises and awarding possession to the Franchisor,
  as well as granting such other relief as may be proper and fair at law and by equity. If there is more than
  one Franchisee, their obligations hereunder will be joint and several.

          This Assignment, any memorandum hereof or any financial statement related hereto may be
  recorded by, and at the expense of, the Franchisor. The Franchisee hereby appoints the Franchisor as its
  attorney in fact to execute any and all documents and to take any and all such actions, as are necessary
  or appropriate to record such instrument referenced above.

           Notwithstanding anything to the contrary contained herein, the Franchisee agrees to indemnify,
  defend and hold harmless the Franchisor with respect to all obligations and liabilities, including, without
  limitation, the obligations to pay all rent and other monies due under the Lease, that arise after the date of
  any assignment of the Lease that transpires under this Assignment; provided, however, nothing hereunder
  shall affect any obligations or covenants of the Franchisee owed under its Franchise Agreement with the
  Franchisor, including, without limitation, any post-termination covenant not to compete.

  FRANCHISEE:


  _____________________________                                _____________________________
  Signature                                                    Signature

  ______________________________                               ______________________________
  Printed Name                                                 Printed Name




  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                         63
                                                Attachment ZZ                                                EX 13
                                                                                                              7529
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 140 of 463 Page ID
                                    #:7965
                                        OTA FRANCHISE CORPORATION

                                                       EXHIBIT 3.3

                                      ADA AND RELATED CERTIFICATIONS

            OTA Franchise Corporation (“Franchisor”) and ______________________ (“Franchisee”) are
  parties to a franchise agreement dated ________________, 20__ (the “Franchise Agreement”) for the
  operation          of          an        Online           Trading          Academy             Center          at
  ____________________________________________________ (the “Center”). In accordance with
  Section 3.3 of the Franchise Agreement, Franchisee certifies to Franchisor that the Center and its adjacent
  areas comply with all applicable federal, state and local accessibility laws, statutes, codes, rules, regulations
  and standards, including but not limited to the Americans with Disabilities Act and all local zoning
  regulations and building codes. Franchisee acknowledges that it is an independent contractor and the
  requirement of this certification by Franchisor does not constitute ownership, control, leasing or operation
  of the Center. Franchisee acknowledges that Franchisor has relied on the information contained in this
  certification. Furthermore, Franchisee agrees to indemnify Franchisor and each and all of the Franchisor-
  Related Persons/Entities, in connection with any and all claims, losses, costs, expenses, liabilities,
  compliance costs, and damages incurred by the indemnified party(ies) as a result of any matters associated
  with Franchisee’s compliance (or failure to comply) with the Americans with Disabilities Act, all local zoning
  regulations and building codes and otherwise, as well as the costs, including attorneys’ fees, related to the
  same.

  FRANCHISEE

  By: ______________________________________

  Printed Name: _____________________________

  Title: _____________________________________

  Date: _____________________________________




  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                           64
                                                Attachment ZZ                                               EX 13
                                                                                                             7530
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 141 of 463 Page ID
                                    #:7966
                                        OTA FRANCHISE CORPORATION

                                                       EXHIBIT 4.13

               OTA FRANCHISE CORPORATION - ACH BANK ACCOUNT AUTHORIZATION

  Bank Name:

  Routing Number: __________________________________________________
  Account Number:      __________________________________________________

  I hereby authorize OTA Franchise Corporation or its designee (“OTA”), to charge the above account
  monthly for any and all sums due and owing to OTA at that time, I understand that all fees including Online
  Class Fulfillment Fees are a mandatory part of the Agreement I/My/Our Company has with OTA. Charges
  will be made on the 15th of each month. If any fee payment owed is not received when due, but a proper
  report has been submitted, I authorize OTA to debit from the above account the reported amounts or
  minimum royalty and/or marketing fee, whichever is greater and any other fees including Online Class
  Fulfillment Fees then due. If a royalty and/or marketing fee payment owed is not timely received but no
  proper report has been submitted, I authorize OTA to debit the above account by estimated amounts equal
  to one and one half times the royalty fee and/or marketing fee and any other fees then due for the
  immediately prior month plus an additional twenty percent (20%). Any estimated and collected amounts in
  excess of actual amounts due, excluding late fees of $100 and interest at 1.5% per month will be credited
  toward future fee payments due. Any amounts still owing after collection of such estimated amounts,
  excluding late fees and interest will be due immediately upon our request for such amounts. Any such non-
  payment or late payment of the actual amount due is a breach of this Agreement. Further, as outlined in
  the Franchise Agreement, the fees covered by this authorization may be increased, for example for inflation.
  If that occurs, I continue to authorize OTA. or its designee to similarly adjust the monthly charges to this
  account.

  FRANCHISEE (Individuals)
  ____________________________                           ______________________________
  Signature                                                     Signature

  ____________________________                           ______________________________
  Printed Name                                                  Printed Name

  FRANCHISEE (Corp., LLC, or Partnership)
  ___________________________________
  Legal Name of Business Entity

  a__________________________ ____________________________________
    Jurisdiction of Formation Corporation, LLC, or Partnership

  By: _________________________________
       Signature

  Title:_______________________________




  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                           65
                                                Attachment ZZ                                          EX 13
                                                                                                        7531
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 142 of 463 Page ID
                                    #:7967
                                        OTA FRANCHISE CORPORATION

                                                       EXHIBIT 8.1(A)

                              EMPLOYEE CONFIDENTIALITY, ETC. AGREEMENT

  (Note to Franchisee: This is a form that has not been checked by us for compliance with local laws and
  should be reviewed by your attorney for your protection and to maximize enforceability. You are responsible
  for ensuring that the terms of the agreement used by you comply with all applicable laws, since they may
  vary from one state or province to another. Please also note that the arbitration provisions of section 16
  below may need to be set out in a separate agreement to be enforceable in your jurisdiction. See Exhibit
  8.1 (B) attached hereto as an example)

  In consideration of the employment of the below named Employee, and as inducement for disclosure by
  ______________________ [franchisee entity or individual name] (the "Franchisee"), doing business as an
  independent Online Trading Academy Franchisee, for the continuation of such employment, and for the
  compensation which I have received and may receive during the period of such employment, I, the
  undersigned Employee, hereby agree that during my employment with the Franchisee and for any post-
  term periods specified in this Agreement:

  1) My employment by the Franchisee will be in accordance with the policies, rules and regulations of the
  Franchisee, as the same now exist, or as they may be established or modified from time to time.

  2) The Franchisee has, subject to a Franchise Agreement with OTA Franchise Corporation, (the
  “Franchisor”) acquired specified rights to use certain “Confidential Information,” which includes all
  information (current and future) relating to the operation of an Online Trading Academy Center or the Online
  Trading Academy System, including, among other things, all: i) Manuals, training, techniques, processes,
  policies, procedures, systems, data and know how regarding the development, marketing, operation and
  franchising of Online Trading Academy Centers; ii) designs, specifications and information about Products
  and Services, iii) all information regarding customers and suppliers, customer, supplier and product lists,
  technical processes and know how, specifications, manuals, notes, reports, memoranda, data, equipment
  and/or secured areas (in written, audio, magnetic and/or electronic format), including any statistical and/or
  financial information and all lists, together with various designs, techniques, know-how, marketing concepts
  and information, operating procedures and technical information and ancillary products, services and
  techniques and other related applications which are not generally known in the industry or to the public,
  and, in addition, iv) any other items that an arbitrator or court deems reasonably appropriate for protection.

  3) "Confidential Information" is not intended to include any information that: is or subsequently becomes
  publicly available (other than by breach of any legal obligation), or became known to you other than through
  a breach of a legal obligation.

  4) By virtue of my employment by the Franchisee, the Employee will or may have access to Confidential
  Information.

  5)   With reference to the Confidential Information, the Employee agrees as follows:

          a. The Confidential Information is a valuable trade secret licensed to the Franchisee by the
  Franchisor and/or related companies, and I will not use the Confidential Information other than within the
  course and scope of my employment responsibilities and functions.

         b. I will not release or divulge any Confidential Information in any manner including by electronic
  means by any email discussion or posting on any social media, including but limited to, any blog site,
  facebook, linked in or twitter unless first expressly authorized to do so in writing by a superior or an officer

  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                            66
                                                Attachment ZZ                                              EX 13
                                                                                                            7532
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 143 of 463 Page ID
                                    #:7968
  of the Franchisee; provided, however, that during the period of my employment, I will be permitted to release
  or divulge the same, or any portion thereof, to persons employed or otherwise closely associated with the
  Franchisee, but only to the extent that such persons have a need to know the same within the course and
  scope of their employment by, or close association with, the Franchisee (for example, attorneys and/or
  accountants retained by the Franchisee.)

          c. Any and all publications/copies/disclosures of the Confidential Information in any form, which
  may be presented to me or to which I may be granted access, are on loan and will at all times remain, the
  exclusive property of the Franchisee and/or the Franchisor; the Confidential Information is being given to
  me in trust and confidence; and I will accept the same subject to such trust.

           d. During the period of my employment by the Franchisee, I will take all necessary steps to
  safeguard and maintain the secrecy and confidentiality of the Confidential Information in my possession or
  control, including (by way of illustration and not limitation) (i) securing the Confidential Information in locked
  or otherwise secured files; and (ii) refraining from making copies or reproductions of the Confidential
  Information, or any portions thereof, unless necessary for the carrying out of my employment
  responsibilities, or if first expressly authorized to do so by a superior or an officer of the Franchisee.

          e. Upon the termination of my employment by the Franchisee, I will immediately return to the
  Franchisee any and all Confidential Information and all copies thereof, which may have been entrusted to
  me or which I may have generated or copied, as well as any physical property of the Franchisee, including
  books, CDs, DVDs, mp3s, any other form of electronic files, tapes, equipment, and the like, whether
  proprietary or not, which I may have in my possession or control.

        f. My obligations with respect to the Confidential Information will continue beyond the period of
  my employment.

  6) All inventions, discoveries, developments, improvements, innovations, and writings, whether or not
  eligible for patent and/or copyright protection (hereinafter collectively referred to as "Innovations" or
  "Inventions" as may be appropriate), conceived or made by me either solely or in concert with others, during
  the period of my employment by the Franchisee (including, but not limited to, any period prior to the date
  of this Agreement) whether or not made or conceived during working hours, which (a) relate in any manner
  to the existing or contemplated business, or the development of activities, of the Franchisee and/or the
  Franchisor, or (b) are suggested by, or result from, my work for the Franchisee, or (c) result from my use of
  the Franchisee's time, materials, or facilities, will be the sole and exclusive property of the Franchisor. Any
  Inventions made by me, or disclosed by me to a third party, or described in a patent application of mine,
  within nine (9) months following the period of my employment by the Franchisee, will be presumed to have
  been conceived or made by me during the period of my employment with the Franchisee, unless I can
  prove they were entirely conceived and made by me following the period of such employment.

  7) I will promptly make a full disclosure to the Franchisor, and hold in trust for the sole right and benefit of
  the Franchisor, any and all Inventions which I may solely or jointly conceive, write, develop, reduce to
  practice; or cause to be conceived, written, developed, or reduced to practice, during the period of time I
  am employed by the Franchisee, and thereafter in accordance with the provisions of this Agreement.

  8) I hereby assign and agree to assign to the Franchisor, all of my right, title and interest in and to all my
  Inventions, if any, and agree, during and subsequent to my employment, to execute and deliver to the
  Franchisor, ownership, title and exclusive rights therein, all without charge.

  9) I hereby assign and agree to assign to the Franchisor all of my right, title and interest in and to any and
  all United States and foreign patents and copyrights covering my Inventions, and all reissues, registrations
  and renewals thereof. I further agree, during and subsequent to my employment, to aid (i) in the prosecution
  of any United States or foreign applications for Letters Patent or the registration of copyrights covering such
  inventions and (ii) in the enforcement of any such patents or copyrights. In this connection, I will, at the
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                         67
                                                Attachment ZZ                                                EX 13
                                                                                                              7533
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 144 of 463 Page ID
                                    #:7969
  Franchisor's request and expense, execute, acknowledge and deliver any and all documents and oaths,
  and take such further action considered necessary by the Franchisor for the foregoing purposes, without
  charge.
  10) In the event the Franchisor is unable, for any reason whatsoever, to secure my signature to any lawful
  and necessary documents required to assign, apply for, or prosecute any United States or foreign
  applications for Letters Patent or the registration of copyrights in and to my Inventions or otherwise which
  belong to the Franchisor by virtue of the provisions of this Agreement or otherwise, I hereby irrevocably
  designate and appoint the Franchisor and its duly authorized officers and agents as my agent and attorney-
  in-fact, to act for and in my behalf and stead to execute and file any such assignments and applications,
  and to do all other lawfully permitted acts to further the prosecution and issuance of Letters Patent thereon
  and/or registrations of copyrights with the same legal force and effect as if executed by me.

  11) My compensation as an employee of the Franchisee will cover any Inventions which I may conceive
  or make hereunder, and I will not be entitled to any additional compensation therefore.

  12) I represent to the Franchisee and the Franchisor that I have no right, title or interest in or to any
  invention which has been made, conceived or reduced to practice by me (solely or jointly with others) prior
  to my employment by the Franchisee.

  13) My services, and the Confidential Information which may be entrusted to me, are unique, and, if I
  breach this Agreement, the Franchisee and the Franchisor may not be adequately compensated by
  damages. Therefore, if I violate the terms of this Agreement, either during or after my employment, the
  Franchisee and the Franchisor will be entitled, in addition to all other remedies available to either, to
  equitable relief by injunction or otherwise, thereby enjoining or restraining me, and those persons acting in
  concert with me, from the continuation of any breaches hereof. The right to equitable relief granted in the
  foregoing sentence will not preclude the Franchisee or the Franchisor from seeking actual money damages
  from me or any other party in the event of a breach or threatened breach of this Agreement.

  12) During my employment by the Franchisee, and for one (1) year after termination of such employment,
  I will not; i) directly or indirectly, or in concert with others, employ or attempt to employ or solicit for any
  employment any of the Franchisee's or Franchisor’s employees, ii) conduct, operate, consult, advise or in
  any manner be associated, directly or indirectly, with any business or operation substantially similar to or
  competitive with that conducted by the Franchisee within the Franchisee’s Territory (as defined by
  Franchisee’s franchise agreement). Such restriction includes the furnishing and/or use of the Confidential
  Information to any person and/or entity, whether gratuitously, on a consulting basis, as an owner,
  shareholder, partner, employee or associate. For informational purposes, the Territory as it currently exists
  is shown on an attachment to this Agreement.

  15) Nothing contained in this Agreement will be construed to prevent me from engaging in a lawful
  profession, trade or business after my employment with the Franchisee. I confirm that I possess valuable
  skills unrelated to the Franchised Business and have the ability to be self-supporting and employed
  regardless of the restrictions described in this Agreement. I also acknowledge that the restrictions of this
  Agreement will not prevent me from practicing a lawful profession, trade, or business and are limited to the
  express restrictions detailed herein. This Agreement will be construed only as one which prohibits me from
  engaging in practices unfair to the Franchisee, and which are in violation of the confidence and trust reposed
  in me by the Franchisee with respect to its Confidential Information.

  16) The parties agree to the following dispute resolution provisions:

           a.       Any litigation, claim, dispute, suit, action, controversy, or proceeding of any type
  whatsoever including any claim for equitable relief and/or where you are acting as a “private attorney
  general,” suing pursuant to a statutory claim or otherwise, between or involving you and us on whatever
  theory and/or facts based, and whether or not arising out of this Agreement, and including any dispute
  involving the Franchisor, (“Claim”) will be processed in the following manner, you and we each expressly
  waiving all rights to any court proceeding, except as expressly provided below at sub-sections (g) and (h)
  below:
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                        68
                                                Attachment ZZ                                              EX 13
                                                                                                            7534
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 145 of 463 Page ID
                                    #:7970
                   i)        First, submitted to non-binding mediation for a minimum of four (4) hours before 1)
  the Judicial Arbitration and Mediation Service (“JAMS”) or its successor (or an organization designated by
  JAMS or its successor), if JAMS cannot conduct such mediation and the parties cannot agree on a
  mediation organization. The Franchisee will pay the costs of the first four (4) hours of any mediation, and
  no mediation is required to extend beyond such four (4) hour period. Any mediation/arbitration (and any
  appeal of arbitration) will be conducted by a mediator/arbitrator experienced in franchising. Any party may
  be represented by counsel and may, with permission of the mediator, bring persons appropriate to the
  proceeding.

                   ii)    Second, submitted to and finally resolved by binding arbitration before and in
  accordance with the arbitration rules of JAMS or its successor (or an organization designated by JAMS or
  its successor); provided that, in any case, arbitration may be filed prior to a face-to-face meeting and/or
  mediation, with such face-to-face meeting and/or mediation to follow as quickly thereafter as possible.

                    iii)    Third, a final award by an arbitrator (there will be no appeal of interim awards or
  other interim relief), may be appealed within thirty (30) days of such final award. Appeals will be conducted
  before a three (3) arbitrator panel appointed by the same organization as conducted the arbitration, each
  member of which shall be experienced in franchising. The arbitration panel will not conduct any trial de
  novo or other fact-finding function. Such panel’s decision shall be in writing, may be entered in any court
  having jurisdiction and will be binding, final and non-appealable.

            b.       Any mediation/arbitration (and any appeal of arbitration) will be conducted at the
  Franchisee's then-current principal offices and by a mediator/arbitrator experienced in the legal subject
  matter of the matter; but if the Franchisor provides notice that it believes its interests are involved in any
  such mediation/arbitration, in which case the mediation/arbitration will be conducted at the Franchisor's
  then-current principal offices (the Franchisor's present principal offices are located at 17780 Fitch, Suite
  200, Irvine, California 92614) and the parties to this Agreement understand that conducting any
  mediation/arbitration at those offices, or at the Franchisee’s or Franchisor's then-current principal offices,
  may involve additional expense and/or inconvenience for the undersigned.) The Franchisee shall pay the
  fees and expenses of the mediator(s) and arbitrator(s) (but if the Franchisor provides notice that it believes
  its interests are involved in any such mediation/arbitration the Franchisor and Franchisee will equally share
  such costs); provided that i) the parties shall otherwise each bear their own costs, including attorneys fees,
  and ii) for matters not settled through agreement of the parties, the arbitrator may assess all, or any portion,
  of the fees and costs incurred in connection with any arbitration and/or appeal (but not any attorneys’ fees)
  against the party who does not prevail. Each participant must submit or file any claim that would constitute
  a compulsory counterclaim (as defined by the applicable rule under the Federal Rules of Civil Procedure)
  within the same proceeding as the claim to which it relates. Any such claim, which is not submitted or filed
  in such proceeding, will be forever barred. The arbitrator’s award shall be in writing. On request by either
  party, the arbitrator (or appeal panel) shall provide to all disputants a reasoned opinion with findings of fact
  and conclusions of law and the party so requesting shall pay the arbitrator’s fees and costs connected
  therewith.
            c.       Judgment on any preliminary or final arbitration award (subject to the opportunity for appeal
  as contemplated above) may be entered in any court having jurisdiction and will be binding, final and non-
  appealable.
            d.       The parties each knowingly waive all rights to trial by a court or jury, understanding that
  arbitration may be less formal than a court or jury trial, may use different rules of procedure and evidence
  and that appeal is generally less available, still strongly preferring, and having mutually selected, mediation
  and/or arbitration as provided in this Agreement to resolve any disputes, the parties having had an express
  meeting of the minds on each these matters. The Franchisee intends to, and the Employee expressly
  agrees that the Franchisee may, fully enforce each of the provisions of this Agreement, including those
  relating to arbitration, waiver of jury trial, venue, choice of laws, or otherwise, having had an express
  meeting of the minds regarding each of such matters.

          e.      Notwithstanding any provision of this Agreement or otherwise relating to which state or
  other laws this Agreement will be governed by, any provisions of state, or other law to the contrary, the
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                        69
                                                Attachment ZZ                                              EX 13
                                                                                                            7535
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 146 of 463 Page ID
                                    #:7971
  Franchisee and the Employee mutually intend and agree that (1) the arbitrator shall decide any and all
  questions relating in any way to the parties’ agreement (or claimed agreement) to arbitrate, including but
  not limited to applicability, subject matter, timeliness, scope, remedies, claimed unconscionability and any
  alleged fraud in the inducement and/or the enforcement of the agreement to arbitrate contained herein and
  that this Agreement and all related matters shall be governed exclusively by the Federal Arbitration Act (9
  U.S.C. § 1 et seq.) and the federal common law of arbitration and (2) the Franchisee and the Employee
  mutually intend and agree (and have expressly had a meeting of the minds) to fully enforce all of the provi-
  sions of this Agreement and all other documents signed by the Franchisee and the Employee, including
  (but not limited to) all venue, choice-of-laws, mediation/arbitration provisions and other dispute avoidance
  and resolution provisions and to rely on federal preemption under the Federal Arbitration Act (9 U.S.C. § 1
  et seq.).
            f.       No party will be required to post a bond in order to obtain any injunctive or other equitable
  relief. Any claim will be conducted and resolved on an individual basis only and not on a class-wide, multiple
  plaintiff or similar basis.
            g.       These dispute resolution provisions apply to any claims/arbitration between the parties
  (including any dispute involving the Franchisor and/or any person/entity related in any way to it), and/or by
  any owner and/or affiliate thereof, or which could be brought in their behalf or by any successor; provided
  that any claims or disputes relating primarily to the validity of the Franchisor’s Marks and/or any Intellectual
  Property licensed to the Franchisee will be subjected to court proceedings; provided that only the portion
  of any claim or dispute relating primarily to the validity of the Marks and/or any Intellectual Property licensed
  to the Franchisee and requesting equitable relief shall be subject to court action, and any portion of such
  claim seeking monetary damages will be subject to the process outlined above

          h.      Subject to the foregoing obligations regarding mediation/arbitration, any litigation (for
  example, to enforce such obligations) between the undersigned (or involving the Franchisor) will be held in
  the United States District Court encompassing the Franchisee’s then-current headquarters (the “Proper
  Federal Court”). Proceedings will be held only in the Proper Federal Court, subject to the following
  exceptions:

                  i)      if a basis for federal jurisdiction does not exist, then any such proceeding shall be
  brought exclusively before a court in the most immediate state judicial district encompassing the
  Franchisee’s then-current headquarters and having subject matter jurisdiction (the “Proper State Court”);

                   ii)     proceedings to remove or transfer a matter to the Proper Federal Court and/or to
  compel arbitration as contemplated by this Agreement may be brought in the court where the applicable
  action is pending and/or the Proper State or Federal Court; and

                   iii)     any action primarily with respect to any real and/or personal property (including
  any action in unlawful detainer, ejectment or otherwise) may be brought in any court of competent
  jurisdiction and/or the Proper State or Federal Court.

  17) Upon the termination of the Employee’s employment, the Franchisee may notify anyone thereafter
  employing me of the existence and provisions of this Agreement.

  18) At no time during or after the term of the employment shall Employee make any public postings on the
  internet about the Franchisee, Franchisor or any other person employed or hired by the Franchisee which
  disparage, defame, denigrate or criticize the Franchisee in any manner by any email discussion or posting
  on any social media, including but limited to, any blog site, facebook, linked in or twitter.

  19) The employee understands that his/her employment is at will, and that just as the Employee may
  terminate his/her employment at any time and for any reason (or for no reason), the Franchisee may do the
  same, unless a fixed term is specified herein or in another writing, executed by the Employee and the
  Franchisee.

  20) The Employee represents that he/she has no existing agreements with, obligations to, or interest in
  any other party that keep the Employee from complying with his/her obligations under this Agreement, or
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                         70
                                                Attachment ZZ                                               EX 13
                                                                                                             7536
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 147 of 463 Page ID
                                    #:7972
  which may give rise to a conflict of interest, except those identified on the attached list signed by the
  Employee and the Franchisee. If no list is attached, the Employee agrees that there are no such
  agreements, obligations or interests on my part. In addition, the Employee agrees to promptly disclose in
  writing to his/her superior any future agreements, obligations and/or interests which may preclude or conflict
  with his/her obligations hereunder.

  21) The Employee will not use on behalf of, or divulge, in any manner including by electronic means by
  any email discussion or posting on any social media, including but limited to, any blog site, facebook, linked
  in or twitter, to, the Franchisee, or its agents or employees, during his/her employment by the Franchisee,
  confidential or trade secret information acquired during any prior employment of his/hers or from any other
  source outside of the Franchisee, provided, of course, that the Employee knows or should know of its nature
  as confidential or a trade secret.

  22) The Employee understands and confirms that he/she has no authority whatsoever to make any
  commitment or enter into any arrangement or contract on behalf of the Franchisee unless authorized by an
  officer of the Franchisee in writing.

  23) The Franchisee and the Employee agree that this Agreement supersedes any prior oral agreement
  and/or written agreement by and between them relating generally to the subject matter of this Agreement;
  the Employee represents and warrants that there are no such prior oral agreement and/or written
  agreement.

  24) The Franchisee and the Employee agree that, if it is determined that any provision of this Agreement
  is illegal or unenforceable, such provision will be enforced to the fullest extent permissible under governing
  law and such determination will solely affect such provision and not impair the remaining provisions of this
  Agreement. The time period of the restrictions described in this Agreement will be extended by the length
  of time during which the Employee is in breach of any such provision of this Agreement.

  25) The Franchisee and the Employee agree that this Agreement will be construed, and the validity,
  performance and enforcement hereof will be governed by the laws of the State in which the Franchisee's
  headquarters is located.

  26) A waiver by the Franchisee or Franchisor of any breach of this Agreement on the Employee’s part will
  not operate as or be construed as a waiver of any subsequent breach hereof.

  27) This Agreement will inure to the benefit of and be enforceable by the Franchisee and the Franchisor,
  and any successors and assigns of the foregoing, and that it will be binding upon the Employee, his/her
  executors, administrators, legatees, distributees, heirs and other successors in interest. The Franchisor is
  an intended third-party beneficiary of this Agreement and may protect its interests by enforcing the parties’
  obligations, but the Franchisor is not a party to this Agreement, is not the employer of, and has no
  obligations to, the Employee.

  28) The Employee has read the foregoing provisions, understands that this Agreement defines the terms
  and conditions under which the Franchisee is willing to employ or continue to employ the Employee, is
  executing this Agreement and agreeing to abide by its provisions voluntarily, and the Franchisee has given
  the Employee a copy of this Agreement for his/her future reference so as to avoid any possible oversights
  or misunderstandings regarding its provisions.

  Dated                                         , 20   at                                ,
                                                            City                               State
  FRANCHISEE:
  ________________________________
                                                                     Employee's signature
  By:


  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                        71
                                                Attachment ZZ                                            EX 13
                                                                                                          7537
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 148 of 463 Page ID
                                    #:7973
                                        OTA FRANCHISE CORPORATION

                                             EXHIBIT 8.1(B)
                                    EMPLOYEE ARBITRATION AGREEMENT

  (Note to Franchisee: This is a CA form that has not been checked by us for compliance with any local laws
  and should be reviewed by your attorney for your protection and to maximize enforceability. You are
  responsible for ensuring that the terms of any such agreement used by you comply with all applicable laws,
  since they may vary from one state or province to another.)

            This Arbitration Agreement (“Agreement”) is made as of                 date)     by      and      between
            ______________                     (“Employee”) and __________________________________”,
  (“Employer” or “Company”). The parties to this Agreement agree to arbitrate any and all disputes, claims,
  or controversies (“claims”) they may have against each other, including Employer’s current and former
  agents, owners, officers, directors, or employees, which arise from the employment relationship between
  Employee and Employer or Employer’s affiliates, or the termination thereof. Claims covered by this
  Agreement include, but are not limited to: claims based upon federal or state statutes including, but not
  limited to employment discrimination and harassment under Title VII of the Civil Rights Act, as amended;
  the California Fair Employment & Housing Act; the Age Discrimination in Employment Act, as amended;
  the Americans with Disabilities Act; 42 U.S.C. section 1981; the Employment Retirement Income Security
  Act; the FLSA, as amended; the Family and Medical Leave Act, the Fair Labor Standards Act or other wage
  statutes, the WARN Act, the California Labor Code, including any claims brought by the Employee related
  to wages, meal and rest breaks, penalties; breach of employment contract or the implied covenant of good
  faith and fair dealing; wrongful discharge; invasion of privacy or tortious conduct (whether intentional or
  negligent) including defamation, misrepresentation, fraud, infliction of emotional distress, but excluding
  claims for workers’ compensation benefits to remedy work-related injury or illness. This Agreement further
  applies to claims based upon tort or contract laws or common law or any other state or federal or local law
  affecting employment in any manner whatsoever. The parties understand and agree that they are waiving
  their right to bring such claims to court, including the right to a jury trial and waiving their right to appeal the
  decision of the arbitrator.

           The arbitration shall be conducted by a neutral arbitrator in accordance with the National Rules for
  the Resolution of Employment Disputes issued by the American Arbitration Association (“AAA”) attached
  hereto and incorporated herein by reference. The Employer will pay the arbitrator’s fee for the proceeding,
  as well as any room or other charges assessed by the AAA. Either party may file pre-hearing motions
  directed at the legal sufficiency of a claim or defense equivalent to a demurrer or summary judgment prior
  to the arbitration hearing. The arbitration shall be conducted in Orange County, California.

           The arbitrator will issue a detailed written decision and award, resolving the dispute. The
  arbitrator’s written opinion and award shall decide all issues submitted and set forth the legal principle(s)
  supporting each part of the opinion.

           The decision or award of the arbitrator shall be final and binding upon the parties. The arbitrator
  shall have the power to award any type of legal or equitable relief that would be available in a court of
  competent jurisdiction including, but not limited to attorneys’ fees and punitive damages (and interest
  thereon) when such damages and fees are available under the applicable statute and/or judicial authority.
  Any arbitral award may be entered as a judgment or order in any court of competent jurisdiction. The
  parties agree that any relief or recovery to which they are entitled arising out of the employment relationship
  or cessation thereof shall be limited to that awarded by the arbitrator.

          Nothing in this Agreement precludes Employee from filing a charge or from participating in an
  administrative investigation of a charge before any appropriate government agency. However, Employee
  understands and agrees that Employee cannot obtain any monetary relief or recovery from such a
  proceeding.

          The parties agree to file any demand for arbitration within the time limit established by the applicable
  statute of limitations for the asserted claims or within one year of the conduct that forms the basis of the

  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                          72
                                                Attachment ZZ                                                  EX 13
                                                                                                                7538
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 149 of 463 Page ID
                                    #:7974
  claim if no statutory limitation is applicable. Failure to demand arbitration within the prescribed time period
  shall result in waiver of said claims.

           Neither the terms nor the conditions described in this Agreement are intended to create a contract
  of employment for a specific duration of time or to limit the circumstances under which the parties’
  employment relationship may be terminated. Since employment with the Employer is voluntarily entered
  into, Employee is free to resign at any time. Similarly, the Employer may terminate the employment
  relationship without cause or notice at any time.

          This Agreement shall be governed by and shall be interpreted in accordance with the laws of the
  State of California. The terms of this Agreement shall not be orally modified. This Agreement can be
  modified only by a written document signed by the President of the Company and the Employee.

          A court or other entity construing this Agreement should administer, modify, or interpret it to the
  extent and such manner as to render it enforceable. If, for any reason, this Agreement is declared
  unenforceable and cannot be administered, interpreted, or modified to be enforceable, the parties agree to
  waive any right they may have to a jury trial with respect to any dispute or claim relating to employment,
  termination from employment, or any terms and conditions of employment with the Employer.

           By signing this Agreement, Employee and Employer waive their right to commence, be a party to,
  or class member of any court action, including collective actions, against the other party relating to
  employment issues. Further, the parties waive their right to commence or be a party to any group, class or
  collective action claim in arbitration or any other forum. The parties agree that any claim by or against
  Employee or Employer shall be heard without consolidation of such claim with any other person or entity’s
  claim. If any claim is found not to be subject to this Agreement and the arbitration procedure, it must be
  brought in a federal or state court in Orange County, California.

           If any provision of this Agreement is determined to be invalid or unenforceable, it is agreed that the
  remainder of this Agreement shall remain in full force and effect. The parties agree that this Agreement
  may be interpreted or modified to the extent necessary for it to be enforceable and to give effect to the
  parties’ expressed intent to create a valid and binding arbitration procedure to resolve all disputes not
  expressly excluded.

          Employee understands that s/he would not be hired by the Company if s/he did not sign this
  Agreement. Employee has signed it in consideration of employment by the Company. Employee has been
  advised of his or her right to consult with counsel regarding this Agreement.

        EMPLOYEE AND EMPLOYER UNDERSTAND THAT, ABSENT THIS AGREEMENT, THEY
  WOULD HAVE THE RIGHT TO SUE EACH OTHER IN COURT, TO INITIATE OR BE A PARTY TO A
  GROUP OR CLASS ACTION CLAIM, AND THE RIGHT TO A JURY TRIAL, BUT, BY EXECUTING THIS
  AGREEMENT, BOTH PARTIES GIVE UP THOSE RIGHTS AND AGREE TO HAVE ALL EMPLOYMENT
  DISPUTES BETWEEN THEM RESOLVED BY MANDATORY, FINAL AND BINDING ARBITRATION.

   EMPLOYEE                                              EMPLOYER


   ________________________                              ________________________
   Signature                                             Signature

   ________________________                              ________________________
   Date                                                  Date

   ________________________                              ________________________
   Print Name                                            Print Name

                                                         _______________________
                                                         Title
  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                        73
                                                Attachment ZZ                                             EX 13
                                                                                                           7539
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 150 of 463 Page ID
                                    #:7975

                                        OTA FRANCHISE CORPORATION

                                                       EXHIBIT 10.4

                        EXECUTIVE ORDER 13224 AND RELATED CERTIFICATIONS

          If the Franchisee is an individual or individuals, the Franchisee certifies that he/she/they are not,
  nor to my/our best knowledge have I/us been designated, a terrorist and/or a suspected terrorist, nor am
  I/us associated and/or affiliated in any way with any terrorist and/or suspected terrorist person and/or
  organization, as defined in U.S. Executive Order 13224 and/or otherwise.

            If the Franchisee is a company, the person(s) signing on behalf of the Franchisee certifies(y) that,
  to the Franchisee's and such person's best knowledge, neither the Franchisee, such person, and/or any
  owners, officers, board members, similar individuals and/or affiliates/associates of the Franchisee have
  been designated, a terrorist and/or a suspected terrorist, nor is the Franchisee or any such persons and/or
  affiliates/associates owned, controlled, associated and/or affiliated in any way with any terrorist and/or a
  suspected terrorist person and/or organization, as defined in U.S. Executive Order 13224 and/or otherwise.

           Franchisee agrees to fully comply and/or assist Franchisor in its compliance efforts, as applicable,
  with any and all laws, regulations, Executive Orders or otherwise relating to antiterrorist activities, including
  without limitation the U.S. Patriot Act, Executive Order 13224, and related U.S. Treasury and/or other
  regulations, including properly performing any currency reporting and other obligations, whether relating to
  the Franchise or otherwise, and/or required under applicable law. The indemnification responsibilities
  provided in the Franchise Agreement cover the Franchisee's obligations hereunder.

  FRANCHISEE

  By: ______________________________________

  Printed Name: _____________________________

  Title: _____________________________________

  Date: _____________________________________




  OTA Franchise Corporation Franchise Agreement –
  Copyright @OTA Franchise Corporation March 30 2018

                                                           74
                                                Attachment ZZ                                               EX 13
                                                                                                             7540
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 151 of 463 Page ID
                                    #:7976


                                                    EXHIBIT B TO
                                        OTA FRANCHISE CORPORATION
                                             DISCLOSURE DOCUMENT




                                             FINANCIAL STATEMENTS




  OTA Franchise Corporation Franchise Disclosure Document March 30 2018   Page 75




                                                Attachment ZZ                       EX 13
                                                                                     7541
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 152 of 463 Page ID
                                    #:7977



                                                          Financial Statements



         OTA Franchise Corporation and Subsidiaries

                                              December 31, 2017 and 2016




                                Attachment ZZ                            EX 13
                                                                          7542
 Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 153 of 463 Page ID
                                     #:7978




                                                    INDEPENDENT AUDITORS' REPORT

                        To the Board of Directors and
                        Stockholders of OTA Franchise Corporation
                        Irvine, California

                        We have audited the accompanying consolidated financial statements of OTA
                        Franchise Corporation (a Nevada Corporation) and Subsidiaries, which comprise the
                        consolidated balance sheets as of December 31, 2017 and 2016, and the related
                        consolidated statements of income, stockholder's equity and cash flows for the years
                        then ended, and the related notes to the financial statements.

                        Management's Responsibility for the Financial Statements

                        Management is responsible for the preparation and fair presentation of the
                        consolidated financial statements in accordance with accounting principles generally
                        accepted in the United States of America; this includes the design, implementation,
                        and maintenance of internal control relevant to the preparation and fair presentation
                        of consolidated financial statements that are free from material misstatement,
                        whether due to fraud or error.

                        Auditor's Responsibility

                        Our responsibility is to express an opinion on the consolidated financial statements
                        based on our audits. We conducted our audits in accordance with auditing standards
                        generally accepted in the United States of America. Those standards require that we
                        plan and perform the audit to obtain reasonable assurance about whether the
                        consolidated financial statements are free from material misstatement.

                        An audit involves performing procedures to obtain audit evidence about the amounts
                        and disclosures in the consolidated financial statements. The procedures selected
                        depend on the auditors' judgment, including the assessment of the risks of material
                        misstatement of the consolidated financial statements, whether due to fraud or error.
                        In making those risk assessments, the auditor considers internal control relevant to
                        the entity's preparation and fair presentation of the consolidated financial statements
                        in order to design audit procedures that are appropriate in the circumstances, but not
                        for the purpose of expressing an opinion on the effectiveness of the entity's internal
                        control. Accordingly, we express no such opinion. An audit also includes evaluating
                        the appropriateness of accounting policies used and the reasonableness of
                        significant accounting estimates made by management, as well as evaluating the
                        overall presentation of the consolidated financial statements.

Associated Offices
in Salt Lake City and
Ogden, Utah, and
Denver, Colorado
                                                             Attachment ZZ
                                        A member of PrimeGlobal (formerly the International Group of Accounting Firms)
                                                                USA • Canada • Worldwide
                                                                                                                         EX 13
                                                                                                                          7543
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 154 of 463 Page ID
                                    #:7979


  Auditors' report
  Page Two




  Opinion

  In our opinion, the consolidated financial statements referred to above present fairly, in all material
  respects, the financial position of OTA Franchise Corporation and Subsidiaries as of December 31, 2017
  and 2016, and the results of their operations and their cash flows for the years then ended in accordance
  with accounting principles generally accepted in the United States of America.




  March 29, 2018
  Newport Beach, California




                                           Attachment ZZ                                             EX 13
                                                                                                      7544
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 155 of 463 Page ID
                                    #:7980
                      OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                                Consolidated Balance Sheets
                               December 31, 2017 and 2016


  ASSETS                                                                2017              2016

  Current assets:
   Cash and cash equivalents                                       $     990,820     $     961,809
   Short-term investments - certificates of deposit                      684,552           684,552
   Current portion of accounts receivable, net of allowance
     for doubtful accounts of approximately $1,039,000 and
     $794,000 for 2017 and 2016, respectively                           7,292,387         5,869,047
   Notes receivable                                                       111,858           206,443
   Inventory                                                              161,263           106,609
   Deferred costs and other current assets                              2,384,969         2,998,605
       Total current assets                                            11,625,849        10,827,065
  Accounts receivable, net of current portion                           4,486,191         3,587,726
  Notes receivable, net of current portion                                217,710             2,500
  Due from affiliates, net                                             11,835,780         4,133,012
  Property and equipment, net of
   accumulated depreciation and amortization                            1,448,067         2,148,285
  Asset purchases                                                       1,155,544         1,569,473
  Goodwill                                                                379,131           379,131
  Restricted assets                                                       180,000           180,000

      Total assets                                                 $ 31,328,272      $ 22,827,192

  LIABILITIES AND STOCKHOLDER'S EQUITY
  Current liabilities:
   Accounts payable and accrued expenses                           $    5,775,370    $    4,723,582
   Deferred revenue and other current liabilities                       2,312,455         1,646,037
   Capital leases, current portion                                         32,314                 -
       Total current liabilities                                        8,120,139         6,369,619
  Capital leases, net of current portion                                   54,809                 -
  Due to parent company                                                 8,008,214         4,135,322
  Deferred rent liability                                                 513,270           472,619

       Total liabilities                                               16,696,432        10,977,560

  Stockholder's equity:
   Common stock
     Authorized - 1,000,000 shares, $.001 par value,
     issued and outstanding - 1,000,000 shares                              1,000             1,000
   Additional paid-in capital                                             100,000           100,000
   Retained earnings                                                   14,850,877        12,301,917
   Accumulated other comprehensive loss                                  (320,037)         (553,285)
       Total stockholder's equity                                      14,631,840        11,849,632
       Total liabilities and stockholder's equity                  $ 31,328,272      $ 22,827,192




                           See notes to consolidated financial statements.
                                        Attachment
                                                 4       ZZ                                      EX 13
                                                                                                  7545
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 156 of 463 Page ID
                                    #:7981

                  OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                            Consolidated Statements of Income
                    For the Years Ended December 31, 2017 and 2016


                                                                    2017              2016
  Revenues:
   Franchise                                                   $ 38,543,465      $ 30,509,710
   Company owned                                                 44,123,931        38,007,386

     Total revenues                                                82,667,396        68,517,096

  Operating expenses:
   Sales and marketing expenses                                    41,936,422        34,848,773
   Franchising expenses                                             4,569,576         2,761,723
   Content development and fulfillment                              6,977,548         6,835,139
   General and administrative                                      25,599,492        20,153,291

     Subtotal                                                      79,083,038        64,598,926

    Operating income before depreciation and
     amortization                                                   3,584,358         3,918,170

  Depreciation and amortization expense                              869,586           873,609

    Operating income                                                2,714,772         3,044,561

  Other income (expense):
   Foreign currency loss                                              (9,113)          (360,872)
   Other income                                                       47,289             54,455
   Gain on sale of franchises                                         80,972            250,345
   Interest expense                                                     (668)              (529)

     Total other income (expense)                                    118,480            (56,601)

     Income before provision for income taxes                       2,833,252         2,987,960

  Provision for income taxes                                         (284,292)         (223,674)

     Net income                                                     2,548,960         2,764,286

   Other comprehensive gain from foreign currency
     translation adjustments                                         233,248           297,680

     Comprehensive income                                      $    2,782,208    $    3,061,966




                         See notes to consolidated financial statements.

                                      Attachment
                                            5    ZZ                                          EX 13
                                                                                              7546
   Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 157 of 463 Page ID
                                       #:7982


                                  OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                                 Consolidated Statements of Changes in Stockholder's Equity
                                     For the Years Ended December 31, 2017 and 2016


                                                                                                   Accumulated
                                                                                                      Other
                                        Common Stock             Additional          Retained     Comprehensive
                                     Shares      Amount        Paid-in Capital       Earnings         Loss            Total

Balances, December 31, 2015          1,000,000   $     1,000   $     100,000     $    9,537,631   $    (850,965) $    8,787,666

Net income                                 -             -                -           2,764,286             -         2,764,286

Other comprehensive income,
 net of tax - foreign currency
 translation adjustment                    -             -                -                 -           297,680        297,680

Balances, December 31, 2016          1,000,000         1,000         100,000         12,301,917        (553,285)     11,849,632

Net income                                 -             -                -           2,548,960             -         2,548,960

Other comprehensive income,
 net of tax - foreign currency
 translation adjustment                    -             -                -                 -           233,248        233,248

Balances, December 31, 2017          1,000,000   $     1,000   $     100,000     $ 14,850,877     $    (320,037) $ 14,631,840




                                       See notes to consolidated financial statements.

                                                     Attachment
                                                           6    ZZ                                                 EX 13
                                                                                                                    7547
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 158 of 463 Page ID
                                    #:7983

                  OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                          Consolidated Statements of Cash Flows
                    For the Years Ended December 31, 2017 and 2016


                                                                      2017              2016
  Cash flows from operating activities:
   Net income                                                    $ 2,548,960        $ 2,764,286
   Items not requiring cash:
     Depreciation and amortization                                     869,586           873,609
     Provision for losses on accounts receivable                       245,238          (274,400)
     Gain on sale of franchises                                        (80,972)         (250,345)
   (Increase) decrease in assets:
     Accounts receivable, net                                        (2,567,043)     1,384,446
     Notes receivable                                                   179,376        (65,600)
     Inventory                                                          (54,654)        98,510
     Due from affiliates, net                                        (7,066,368)    (2,934,056)
     Deferred costs and other current assets                            613,636        302,523
     Asset purchases                                                           -       (46,503)
   Increase (decrease) in liabilities:
     Accounts payable and accrued expenses                             964,665         478,834
     Deferred revenue and other current liabilities                    666,418        (408,150)
     Due to parent company                                           3,236,492      (1,504,348)
     Deferred rent liability                                            40,651         350,478

     Net cash from operating activities                               (404,015)         769,284

  Cash flows from investing activities:
    Acquisition of property and equipment                             (195,781)     (1,090,517)
    Proceeds from sale of franchises                                   398,048         538,000

     Net cash from investing activities                                202,267          (552,517)

  Cash flows from financing activities
   Payments on notes payable                                                   -        (275,000)
   Payments on capital leases                                             (2,489)              -

     Net cash from financing activities                                   (2,489)       (275,000)

  Effect of exchange rate changes on cash                              233,248          297,680

  Net increase in cash and cash equivalents                             29,011          239,447

  Cash, beginning of year                                              961,809          722,362

  Cash, end of year                                              $     990,820      $   961,809



                        See notes to consolidated financial statements.

                                        Attachment
                                              7    ZZ                                       EX 13
                                                                                             7548
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 159 of 463 Page ID
                                    #:7984

                   OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                           Consolidated Statements of Cash Flows
                     For the Years Ended December 31, 2017 and 2016


                                                                    2017           2016

  Supplemental disclosure of cash flow information:

  Cash paid during the year for:

    Interest                                                    $          -   $          -

    Income taxes                                                $   226,838    $   198,952

  Supplemental disclosure of non-cash investing
   and financing activities:

    Non-cash proceeds from sale of franchises                   $   300,000    $          -

    Acquisition of property and equipment through
     the issuance of long-term debt                             $    89,612    $          -




                       See notes to consolidated financial statements.

                                      Attachment
                                            8    ZZ                                   EX 13
                                                                                       7549
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 160 of 463 Page ID
                                    #:7985

                   OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                         Notes to consolidated financial statements

  1.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES

       The summary of significant accounting policies of OTA Franchise Corporation and
       subsidiaries is presented to assist in the understanding of the Company's financial
       statements. The financial statements and notes are representations of the
       Company's management, who is responsible for their integrity and objectivity.

       Organization

       OTA Franchise Corporation (the "Company") was organized for the purpose of
       franchising independent trading and financial education training centers that utilize
       proprietary products, systems and services. The Company has domestic and
       international franchising activity with locations in the United Kingdom, Canada, Dubai,
       India, Indonesia and Singapore.

       The Company is a wholly-owned subsidiary of Newport Exchange Holdings, Inc. (the
       "Parent").

       During 2012, the Company purchased all the outstanding common stock of Redahead
       LTD (the "Subsidiary") in connection with reacquiring the London center.

       The Company created a Canadian wholly-owned subsidiary, Online Trading Academy
       Limited (the "Canadian Subsidiary").

       Principles of consolidation

       The consolidated financial statements included the accounts of OTA Franchise
       Corporation and the Subsidiaries. All significant intercompany accounts, transactions
       and profits have been eliminated upon consolidation.

       Use of estimates

       The preparation of financial statements in conformity with generally accepted
       accounting principles requires management to make estimates and assumptions that
       affect certain amounts and disclosures. Accordingly, actual results could differ from
       those estimates.

       Cash and cash equivalents

       Cash consists of monies held in checking and money market accounts. For purposes
       of the statement of cash flows, the Company considers all highly liquid debt
       instruments purchased with a maturity date of three months or less to be cash
       equivalents. The Company, from time to time, maintains cash balances that exceed
       the FDIC insurance limits. Amounts in excess of these limits as of December 31,
       2017 and 2016, approximated $558,000 and $449,000, respectively.



                                      Attachment
                                            9    ZZ                                      EX 13
                                                                                          7550
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 161 of 463 Page ID
                                    #:7986

                   OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                         Notes to consolidated financial statements

  1.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED)

       Short-term investments

       Short-term investments consist of certificates of deposits with maturity dates greater
       than 3 months but less than 1 year. The Company can convert the certificates of
       deposits to cash before the maturity date for a nominal fee.

       Accounts receivable

       Accounts receivable represent amounts due from customers and franchisees in
       connection with trading classes and franchising services sold. The Company's
       determination of allowance for doubtful accounts receivable includes a number of
       factors, including the age of the balance, past experience with the customer account,
       changes in collection patterns and general industry conditions.

       When accounts receivable are sold to a financial institution, the cash proceeds are
       recorded, the related accounts receivable are removed from the balance sheet, and
       the difference between the amount of cash received and the carrying amount of the
       assets sold is recognized as a discount fee.

       Certain accounts receivable are financed by the Company with terms up to three
       years. Certain accounts receivable contracts entered into by the Company are
       serviced by a third-party financing company and an affiliated company.

       Notes receivable

       Notes receivable are stated at unpaid principal balances, less an allowance for loan
       losses, if any. Interest on notes is recognized over the term of the loan and is
       calculated using the simple-interest method on principal amounts outstanding. The
       Company's determination of allowance for loan losses includes a number of factors,
       including past experience with the debtor, changes in collection patterns and general
       industry conditions.

       Inventory

       Inventories consist primarily of marketing and course materials, and are valued at the
       lower of cost or market value. The cost of new inventory is determined using the first-
       in, first-out (FIFO) method. A valuation allowance is provided for obsolete and slow-
       moving inventory to write the cost down to net realizable value (market) when
       necessary.




                                      Attachment
                                            10   ZZ                                      EX 13
                                                                                          7551
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 162 of 463 Page ID
                                    #:7987

                     OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                           Notes to consolidated financial statements

  1.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED)

       Property and equipment

       Significant additions and betterments are capitalized. Expenditures for maintenance,
       repairs and minor renewals are charged to expense as incurred. The Company
       maintains a policy to expense acquisitions of computer equipment when the amount is
       less than $1,000.

       Property and equipment are stated at cost. Depreciation and amortization is
       calculated using the straight-line method over the estimated useful lives of such
       assets, which range from 3 to 7 years.

       Long-lived assets

       Management reviews long-lived assets for impairment when circumstances indicate
       the carrying amount of an asset may not be recoverable based on the undiscounted
       future cash flows of the asset. If the carrying amount of an asset may not be
       recoverable, a write-down to fair value is recorded. Fair values are determined based
       on the discounted cash flows, quoted market values, or external appraisals, as
       applicable. Long-lived assets are reviewed for impairment at the individual asset or
       the asset group level for which the lowest level of independent cash flows can be
       identified. Management has evaluated the long-lived assets and has not identified
       any impairment as of December 31, 2017 and 2016.

       Advertising

       The Company expenses advertising costs as they are incurred. Advertising expenses
       for the years ended December 31, 2017 and 2016, were approximately $12,858,000
       and $11,201,000,respectively.

       Asset purchases

       Asset purchases represent acquired franchise centers which the Company currently
       operates. The Company expects to operate these centers on an ongoing basis for the
       foreseeable future.




                                     Attachment
                                           11   ZZ                                     EX 13
                                                                                        7552
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 163 of 463 Page ID
                                    #:7988

                   OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                         Notes to consolidated financial statements

  1.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED)

       Goodwill

       Cost of investments in purchased companies in excess of the underlying fair value of
       net assets at dates of acquisition are recorded as goodwill and assessed annually for
       impairment. If considered impaired, goodwill will be written down to fair value and a
       corresponding impairment loss recognized. For the years ended December 31, 2017
       and 2016, no impairment was recorded in connection with goodwill.

       Income taxes

       The Company filed with the Internal Revenue Service to be treated as a Subchapter S
       corporation for federal and state tax purposes effective November 1, 2013. As such,
       the tax attributes of the Company pass to the shareholder, and the Company is not
       liable for federal income taxes. California income taxes are payable at a corporate
       rate of 1.5%. Certain other state jurisdictions require minimum filing fees.

       The Company has adopted the Financial Accounting Standards Board ("FASB")
       authoritative guidance in connection with accounting for income taxes and deferred
       income taxes. Deferred income taxes, when shown, arise from timing differences in
       reporting of income and expense items for financial statement and tax purposes.

       The Company files a consolidated tax return with it's parent.

       Fair-value of financial instruments

       The carrying value of cash and cash equivalents, accounts receivable, short-term
       investments, notes receivable, accounts payable and short-term borrowings
       approximate their fair values due to the short-term nature of these investments.

       Reclassifications

       Certain reclassifications have been made to the 2016 financial statement presentation
       to correspond to the current year’s format. Total equity and net income are
       unchanged due to these reclassifications.

       Subsequent event disclosures

       The Company has evaluated subsequent events through March 29, 2018, the date
       which the financial statements were available.




                                       Attachment
                                             12   ZZ                                   EX 13
                                                                                        7553
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 164 of 463 Page ID
                                    #:7989

                   OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                         Notes to consolidated financial statements

  1.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED)

       Recent accounting pronouncements

       Management has reviewed and adopted applicable recent Accounting Standards
       Updates and revisions issued by the FASB (including its Emerging Issues Task
       Force), the American Institute of Certified Public Accountants, and the Security and
       Exchange Commission during the year ended December 31, 2017. Management
       believes the adoption of such pronouncements and revisions do not have a material
       impact on the Company's financial statements other than certain footnote disclosures
       which have been incorporated into these financial statements.

  2.   ACCOUNTS RECEIVABLE

       Purchase agreement

       The Company entered into a purchase agreement with a financial institution to sell
       certain receivable contracts. Based upon the terms of the agreement, the third-party
       financial institution will purchase certain contracts at various discount rates depending
       on the terms of the contract.

       When accounts receivable are sold to a third-party financial institution, the cash
       proceeds are recorded, the related accounts receivable are removed from the balance
       sheet, and the difference between the amount of cash received and the carrying
       amount of the assets sold is recorded as a loan purchase discount fee. For certain
       international accounts receivable, the difference between the amount of cash received
       and the carrying amount of the assets sold is split between a loan purchase discount
       fee, which is a component of general and administrative expense, and a holdback
       reserve account included in other current assets.

       When accounts receivables are sold to an affiliated company an intercompany
       balance is recorded, the related accounts receivable are removed from the balance
       sheet and the difference between the amount of intercompany balance recorded and
       the carrying amount of the assets sold is recorded as a loan purchase discount fee.

       Based upon the terms of the agreement, the Company allows for proceeds from the
       Company's serviced accounts payments to be used to offset projected write-offs of
       the purchased portfolio in the event that write-offs become excessive as defined under
       the agreement.

       Servicing agreement

       The Company entered into a servicing agreement with a third-party financial
       institution. Based upon the terms of the agreement, the Company contracted for the
       periodic billing of its owned and operated franchise locations’ accounts receivable,
       collection of those receivables, and other services for a fee. The term of this
       agreement is for one year.



                                      Attachment
                                            13   ZZ                                       EX 13
                                                                                           7554
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 165 of 463 Page ID
                                    #:7990

                           OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                                 Notes to consolidated financial statements

  2.   ACCOUNTS RECEIVABLE (CONTINUED)

       Age and interest accrual status of financing receivables

       The following tables present informative data by class of financing receivables
       regarding their age and interest accrual status as of December 31, 2017 and 2016:

                                                                   Past Due                                               Status of Interest Accruals

                                                                                                                            Total     Financing
                                                                                                                          Financing  Receivables
                                                                                                                         Receivables Past due >90
                                                                                                              Total        on Non    days and still
                                                                                            Total Past      Financing      Accrual     Accruing
       December 31, 2017          Current    30-59 days    60- 89 days       >90 days          Due         Receivables     Status       interest

       Trade receivables      $ 12,432,300   $   385,388   $        -    $         -    $      385,388    $ 12,817,688    $        -    $        -
        Total                 $ 12,432,300   $   385,388   $        -    $         -    $      385,388    $ 12,817,688    $        -    $        -



                                                                   Past Due                                              Status of Interest Accruals

                                                                                                                            Total     Financing
                                                                                                                          Financing  Receivables
                                                                                                                         Receivables Past due >90
                                                                                                             Total         on Non    days and still
                                                                                        Total Past         Financing       Accrual     Accruing
       December 31, 2016          Current    30-59 days    60- 89 days   >90 days          Due            Receivables      Status       interest

       Trade receivables     $ 10,164,211    $   12,123    $   74,311    $        -     $        86,434   $ 10,250,645   $        -     $        -
        Total                $ 10,164,211    $   12,123    $   74,311    $        -     $        86,434   $ 10,250,645   $        -     $        -




  3.   NOTES RECEIVABLE

       Notes receivable consisted of the following:
                                                                                                      2017                            2016

              Franchise centers                                                              $            329,568            $         208,943

       Annual principal payments approximate the following:

                Year ending December 31:
                     2018                                                                                                    $         111,858
                           2019                                                                                                        119,740
                           2020                                                                                                         97,970

                                                                                                                             $         329,568

       The notes receivable bear interest at a rate ranging from 0% to 10% and are secured
       by franchise rights, when applicable.




                                                      Attachment
                                                            14   ZZ                                                                          EX 13
                                                                                                                                              7555
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 166 of 463 Page ID
                                    #:7991

                  OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                        Notes to consolidated financial statements

  4.   RESTRICTED ASSETS

       Certain brokerage firms require the Company to maintain minimum cash balances in
       connection with trading accounts used in classroom instruction. As of December 31,
       2017 and 2016, restricted cash consisted of $180,000 and $180,000, respectively.

  5.   RELATED PARTY TRANSACTIONS

       As of December 31, 2017 and 2016, the Company had net amounts due to the Parent
       totaling $8,008,214 and $4,135,322, respectively. The Company does not have a
       current requirement to repay these balances, however the Company can make
       repayments at their discretion. The Parent has agreed not to require the repayment
       of outstanding balances within 24 months of any given report date.

       The Company leases office space from the Parent. The lease is classified as an
       operating lease and payments are based on usage. Rent expense for the years
       ended December 31, 2017 and 2016 was $507,567 and $310,742, respectively.

       The assets of the Company are collateralized in connection with lines-of-credit held by
       the Parent company. As of December 31, 2017 and 2016, the aggregate outstanding
       balance of the lines-of-credit held by the Parent company was $12,942,699 and
       $9,087,849, respectively.

       As of December 31, 2017 and 2016, the Company had net amounts due from
       affiliates totaling $11,835,780 and $4,133,012, respectively. The affiliates do not have
       a current requirement to repay these balances, however the affiliates can make
       repayments at their discretion. The Company has agreed not to require the
       repayment of the outstanding balances within 24 months of any given report date.

       A subsidiary of the Parent company is engaged in the purchase of receivable
       contracts associated with center-owned locations of the Company. Total purchases of
       receivable contracts in 2017 and 2016, were approximately $14,543,000 and
       $4,033,000, respectively.




                                      Attachment
                                            15   ZZ                                      EX 13
                                                                                          7556
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 167 of 463 Page ID
                                    #:7992

                  OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                        Notes to consolidated financial statements

  6.   PROPERTY AND EQUIPMENT

       Property and equipment consist of the following:
                                                                 2017              2016

           Vehicle                                          $       76,258     $      76,258
           Computer equipment                                    2,673,996         2,522,002
           Furniture and equipment                               1,093,245         1,232,275
           Computer software                                     1,190,172         1,051,332
           Leasehold improvements                                  983,169         1,110,003
           Intangible assets                                       257,164           257,164
           Work in progress                                              -            16,577
                                                                 6,274,004         6,265,611
           Less accumulated depreciation
                and amortization                                 (4,825,937)       (4,117,326)

           Property and equipment, net                      $    1,448,067     $   2,148,285

  7.   DEFERRED COST AND OTHER CURRENT ASSETS

       Deferred cost and other current assets consist of the following:
                                                                  2017             2016

           Deferred costs                                   $      400,377     $     329,736
           Prepaid expenses                                      1,373,462         1,832,912
           Due from officer                                         10,761             5,784
           Holdback reserve                                        316,370           514,747
           Other current assets                                    283,999           315,426

                                                            $    2,384,969     $   2,998,605

  8.   CAPITAL LEASES

       As of December 31, 2017, the Company had various assets capitalized under the
       terms of certain capitalized leases. The leases call for monthly payments ranging
       from approximately $636 to $1,201 including interest from 1.32% to 4.1% (with an
       average rate of 2.5%) and maturing through the year 2020. All of the leases are
       secured by the related equipment which had capitalized costs of approximately
       $89,612 and related accumulated depreciation of approximately $10,555 as of
       December 31, 2017.




                                      Attachment
                                            16   ZZ                                       EX 13
                                                                                           7557
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 168 of 463 Page ID
                                    #:7993

                  OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                        Notes to consolidated financial statements

  8.   CAPITAL LEASES (CONTINUED)

       The following is a schedule by years of future minimum lease payments under capital
       leases, together with the present value of the net minimum lease payments:


           Year ending December 31:
           2018                                                              $       32,314
           2019                                                                      32,314
           2020                                                                      29,621
           Total minimum lease payments                                              94,249
           Less amount representing interest                                         (7,126)
           Present value of minimum lease payments                                   87,123
           Less current portion                                                     (32,314)

           Long-term lease obligations under capital leases                  $       54,809

  9.   FRANCHISING

       The Company executes franchise agreements that set the terms of its arrangement
       with each franchisee. The franchise agreement requires the franchisee to pay an
       initial, non-refundable fee ranging from $100,000 to $250,000, and continuing fees
       based upon, among other things, gross sales. Subject to the Company's approval
       and payment of a renewal fee, a franchisee may generally renew its agreement upon
       its expiration. Direct costs of sales and servicing of franchise agreements are
       charged to expense as incurred.

       When an individual franchise is sold, the Company agrees to provide certain services
       to the franchisee, including territory approval, training, systems implementation, and
       design of a quality control program. The Company recognizes initial fees as revenue
       when substantially all initial services required by the franchise agreement are
       performed. Continuing fees are recognized when earned, with an appropriate
       provision for estimated uncollectible fees charged to expense. The Company
       recognizes renewal fees as income when a renewal agreement becomes effective.

       Fees included in revenues for the year ended December 31, 2017 and 2016 were
       approximately $68,000 and $137,000, respectively.




                                     Attachment
                                           17   ZZ                                      EX 13
                                                                                         7558
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 169 of 463 Page ID
                                    #:7994

                  OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                        Notes to consolidated financial statements

  9.   FRANCHISING (CONTINUED)

       Following is a summary of revenue and costs by OTA Franchise Corporation
       (franchisor) and company-owned centers:

                                                                   2017             2016

           Franchised centers:
               Revenue                                      $    38,543,465 $ 30,509,710
               Operating expenses                               (36,669,974)  (27,309,407)

                                                            $      1,873,491    $   3,200,303

           Company-owned centers:
              Revenue                                       $    44,123,931 $ 38,007,386
              Operating expenses                                (42,413,064)  (37,289,519)

                                                            $      1,710,867    $    717,867

       Information about the number of franchised centers is as follows:

                                                                   2017             2016

           Franchised centers:
               Centers sold                                                 2                 2
               In operation as of December 31                              37                35

           Company-owned centers:
              Purchased                                                    -                  -
              In operation as of December 31                               7                  9

       During the years ended December 31, 2017 and 2016, the Company also operated 3
       satellite centers.

  10. INCOME TAXES

       Prior to November 1, 2013, the Company had operated as a C Corporation. Effective
       November 1, 2013, the Company has elected S Corporation status.

       The provision for income taxes consists of the following:
                                                                   2017             2016
           States and local                                 $        57,454     $     24,722
           Foreign                                                  226,838          198,952

                                                            $       284,292     $    223,674



                                      Attachment
                                            18   ZZ                                        EX 13
                                                                                            7559
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 170 of 463 Page ID
                                    #:7995

                 OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                       Notes to consolidated financial statements

  10. INCOME TAXES (CONTINUED)

      The Company files income tax returns in the U.S. federal jurisdiction and various state
      jurisdictions. Generally, the Company's tax returns remain open for federal income
      tax examination for three years from the date of filing and four years for California.

      The Company follows the provisions of uncertain tax positions as addressed in FASB
      Accounting Standards Codification 740-10-65-1. The Company recognized no
      increase in the liability for unrecognized tax benefits. The Company has no tax
      position as of December 31, 2017 or 2016, for which the ultimate deductibility is highly
      certain but for which there is uncertainty about the timing of such deductibility. The
      Company recognizes interest accrued related to unrecognized tax benefits in interest
      expense and penalties in operating expenses. No such interest or penalties were
      recognized during the period presented. The Company had no accruals for interest
      and penalties as of December 31, 2017 and 2016.

  11. EMPLOYEE BENEFIT PLAN

      The Company participates in a 401(k) profit sharing plan (the "Plan") established by
      the Parent company covering substantially all eligible employees. Under the Plan, the
      Company may contribute discretionary matching and profit sharing contributions for
      each participant. The Company made approximately $108,000 and $88,000 in
      contributions to the Plan for the years ended December 31, 2017 and 2016,
      respectively.

  12. COMMITMENTS AND CONTINGENCIES

      As discussed in note 5, the Company leases office space from a related party based
      upon usage.

      The Company currently operates seven franchises and three satellite centers which
      have lease commitments related to the buildings in which these franchises operate.
      Certain lease agreements contain clauses that call for minimum rental increases. The
      Company accounts for rent expense on a straight-line basis over the term of the
      lease. Total deferred rental liabilities associated with existing facility leases as of
      December 31, 2017 and 2016, approximated $513,000 and $473,000, respectively.




                                     Attachment
                                           19   ZZ                                      EX 13
                                                                                         7560
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 171 of 463 Page ID
                                    #:7996

                 OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                       Notes to consolidated financial statements

  12. COMMITMENTS AND CONTINGENCIES (CONTINUED)

      Future minimum lease payments consist of the following:

      Year ending December 31,

                2018                                                        $     1,802,596
                2019                                                              1,691,051
                2020                                                              1,551,334
                2021                                                              1,394,157
                2022                                                              1,033,438
                Thereafter                                                        3,126,568

                                                                             $   10,599,144

      The two centers that were sold during 2016 are subleased to two unrelated parties
      under noncancelable leases that expire in 2018 and 2020. The Company's lease
      expense will be offset by payments due under the subleases as follows:

                2018                                                        $      184,968
                2019                                                               112,332
                2020                                                                47,720

                                                                             $     345,020

      For 2017, both rent expense and rental income from the subleases approximated
      $182,000.

      The Company is involved in certain cases arising in the normal course of business. In
      the opinion of management, any unfavorable outcome would not materially impact the
      financial condition of the Company.

  13. FRANCHISE MARKETING AGREEMENT

      In February of 2013, the Company entered into a three-year franchise marketing
      agreement with an individual representative that covers the marketing and selling of
      franchise locations in certain countries (territories). Based upon the terms of the
      agreement, if as a result of the representative’s efforts the Company opens a
      franchise anywhere within the defined territories, the representative shall receive 30%
      of the franchise fee paid to the Company by the franchisee and 30% of all revenues
      derived by the Company from the franchisee for a period of five years. If certain
      conditions of the agreement are not met the Company has the right to cancel the
      agreement. This agreement was cancelled in March of 2016.



                                     Attachment
                                           20   ZZ                                      EX 13
                                                                                         7561
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 172 of 463 Page ID
                                    #:7997



                                                          Financial Statements



         OTA Franchise Corporation and Subsidiaries

                                              December 31, 2016 and 2015




                                Attachment ZZ                            EX 13
                                                                          7562
 Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 173 of 463 Page ID
                                     #:7998




                                                    INDEPENDENT AUDITORS' REPORT

                        To the Board of Directors and
                        Stockholders of OTA Franchise Corporation

                        We have audited the accompanying consolidated financial statements of OTA
                        Franchise Corporation (a Nevada Corporation) and Subsidiaries, which comprise the
                        consolidated balance sheets as of December 31, 2016 and 2015, and the related
                        consolidated statements of income, stockholder's equity and cash flows for the years
                        then ended, and the related notes to the financial statements.

                        Management's Responsibility for the Financial Statements

                        Management is responsible for the preparation and fair presentation of the
                        consolidated financial statements in accordance with accounting principles generally
                        accepted in the United States of America; this includes the design, implementation,
                        and maintenance of internal control relevant to the preparation and fair presentation
                        of consolidated financial statements that are free from material misstatement,
                        whether due to fraud or error.

                        Auditor's Responsibility

                        Our responsibility is to express an opinion on the consolidated financial statements
                        based on our audits. We conducted our audits in accordance with auditing standards
                        generally accepted in the United States of America. Those standards require that we
                        plan and perform the audit to obtain reasonable assurance about whether the
                        consolidated financial statements are free from material misstatement.

                        An audit involves performing procedures to obtain audit evidence about the amounts
                        and disclosures in the consolidated financial statements. The procedures selected
                        depend on the auditors' judgment, including the assessment of the risks of material
                        misstatement of the consolidated financial statements, whether due to fraud or error.
                        In making those risk assessments, the auditor considers internal control relevant to
                        the entity's preparation and fair presentation of the consolidated financial statements
                        in order to design audit procedures that are appropriate in the circumstances, but not
                        for the purpose of expressing an opinion on the effectiveness of the entity's internal
                        control. Accordingly, we express no such opinion. An audit also includes evaluating
                        the appropriateness of accounting policies used and the reasonableness of
                        significant accounting estimates made by management, as well as evaluating the
                        overall presentation of the consolidated financial statements.


Associated Offices
in Salt Lake City and
Ogden, Utah, and
Denver, Colorado
                                                             Attachment ZZ
                                        A member of PrimeGlobal (formerly the International Group of Accounting Firms)
                                                                USA • Canada • Worldwide
                                                                                                                         EX 13
                                                                                                                          7563
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 174 of 463 Page ID
                                    #:7999


  Auditors' report
  Page Two




  We believe that the audit evidence we have obtained is sufficient and appropriate to
  provide a basis for our audit opinion.

  Opinion

  In our opinion, the consolidated financial statements referred to above present fairly, in
  all material respects, the financial position of OTA Franchise Corporation and
  Subsidiaries as of December 31, 2016 and 2015, and the results of their operations
  and their cash flows for the years then ended in accordance with accounting principles
  generally accepted in the United States of America.




  March 23, 2017
  Newport Beach, California




                                     Attachment ZZ                                     EX 13
                                                                                        7564
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 175 of 463 Page ID
                                    #:8000
                      OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                                Consolidated Balance Sheets
                               December 31, 2016 and 2015


  ASSETS                                                                2016              2015

  Current assets:
   Cash and cash equivalents                                       $     961,809     $     722,362
   Short-term investments - certificates of deposit                      684,552           673,043
   Current portion of accounts receivable, net of allowance
     for doubtful accounts of approximately $794,000 and
     $1,068,000 for 2016 and 2015, respectively                         5,869,047         6,610,888
   Notes receivable                                                       206,443           143,343
   Inventory                                                              106,609           205,119
   Due from affiliates, net                                             4,769,412         1,835,356
   Deferred costs and other current assets                              2,998,605         3,301,128
       Total current assets                                            15,596,477        13,491,239

  Accounts receivable, net of current portion                           3,587,726         3,955,931
  Notes receivable, net of current portion                                  2,500               -
  Property and equipment, net of
   accumulated depreciation and amortization                            2,148,285         2,006,563
  Asset purchases                                                       1,569,473         1,746,948
  Goodwill                                                                379,131           379,131
  Restricted assets                                                       180,000           180,000

      Total assets                                                 $ 23,463,592      $ 21,759,812

  LIABILITIES AND STOCKHOLDER'S EQUITY

  Current liabilities:
   Accounts payable and accrued expenses                           $    4,723,582    $    4,244,748
   Deferred revenue and other current liabilities                       1,631,037         2,039,187
   Note payable                                                               -             275,000
       Total current liabilities                                        6,354,619         6,558,935

  Due to parent company                                                 4,771,722         6,276,070
  Franchisee deposits                                                      15,000            15,000
  Deferred rent liability                                                 472,619           122,141

       Total liabilities                                               11,613,960        12,972,146

  Stockholder's equity:
   Common stock
     Authorized - 1,000,000 shares, $.001 par value,
     issued and outstanding - 1,000,000 shares                              1,000             1,000
   Additional paid-in capital                                             100,000           100,000
   Retained earnings                                                   12,301,917         9,537,631
   Accumulated other comprehensive loss                                  (553,285)         (850,965)
       Total stockholder's equity                                      11,849,632         8,787,666

       Total liabilities and stockholder's equity                  $ 23,463,592      $ 21,759,812


                            See notes to consolidated financial statements.
                                         Attachment
                                                  4       ZZ                                     EX 13
                                                                                                  7565
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 176 of 463 Page ID
                                    #:8001

                  OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                            Consolidated Statements of Income
                    For the Years Ended December 31, 2016 and 2015


                                                                    2016              2015
  Revenues:
   Franchise                                                   $ 30,509,710      $ 33,203,468
   Company owned                                                 38,007,386        41,161,550

     Total revenues                                                68,517,096        74,365,018

  Operating expenses:
   Sales and marketing expenses                                    34,848,773        36,054,977
   Franchising expenses                                             2,761,723         2,689,940
   Content development and fulfillment                              6,835,139         7,303,986
   General and administrative                                      20,153,291        21,560,873

     Subtotal                                                      64,598,926        67,609,776

    Operating income before depreciation and
     amortization                                                   3,918,170         6,755,242

  Depreciation and amortization expense                              873,609           722,187

    Operating income                                                3,044,561         6,033,055

  Other income (expense):
   Foreign currency loss                                             (360,872)         (361,961)
   Other income                                                        54,455            25,284
   Loss on disposal of assets                                             -             (15,322)
   Gain on sale of franchise                                          250,345               -
   Interest expense                                                      (529)             (832)

     Total other income (expense)                                     (56,601)         (352,831)

     Income before provision for income taxes                       2,987,960         5,680,224

  Provision for income taxes                                         (223,674)         (294,865)

     Net income                                                     2,764,286         5,385,359

   Other comprehensive gain (loss) from foreign currency
     translation adjustments                                         297,680           (625,633)

     Comprehensive income                                      $    3,061,966    $    4,759,726



                         See notes to consolidated financial statements.

                                      Attachment
                                            5    ZZ                                          EX 13
                                                                                              7566
   Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 177 of 463 Page ID
                                       #:8002


                                  OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                                 Consolidated Statements of Changes in Stockholder's Equity
                                     For the Years Ended December 31, 2016 and 2015


                                                                                                   Accumulated
                                                                                                      Other
                                        Common Stock             Additional          Retained     Comprehensive
                                     Shares      Amount        Paid-in Capital       Earnings         Loss           Total

Balances, December 31, 2014          1,000,000   $     1,000   $     100,000     $    4,152,272   $    (225,332) $   4,027,940

Net income                                 -             -                -           5,385,359             -        5,385,359

Other comprehensive loss,
 net of tax - foreign currency
 translation adjustment                    -             -                -                 -          (625,633)      (625,633)

Balances, December 31, 2015          1,000,000         1,000         100,000          9,537,631        (850,965)     8,787,666

Net income                                 -             -                -           2,764,286             -        2,764,286

Other comprehensive income,
 net of tax - foreign currency
 translation adjustment                    -             -                -                 -           297,680       297,680

Balances, December 31, 2016          1,000,000   $     1,000   $     100,000     $ 12,301,917     $    (553,285) $ 11,849,632




                                       See notes to consolidated financial statements.

                                                     Attachment
                                                           6    ZZ                                                 EX 13
                                                                                                                    7567
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 178 of 463 Page ID
                                    #:8003

                   OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                           Consolidated Statements of Cash Flows
                     For the Years Ended December 31, 2016 and 2015


                                                                         2016              2015
  Cash flows from operating activities:
   Net income                                                       $ 2,764,286       $ 5,385,359
   Items not requiring cash:
     Depreciation and amortization                                        873,609          722,187
     Loss on disposal of assets                                            66,517           15,322
     Provision for losses on accounts receivable                         (274,400)         328,041
     Gain on sale of franchise                                           (250,345)             -
   (Increase) decrease in assets:
     Accounts receivable, net                                            1,384,446    (1,706,772)
     Notes receivable                                                      (65,600)         (126)
     Inventory                                                              98,510      (116,481)
     Due from affiliates, net                                           (2,934,056)   (1,835,356)
     Deferred costs and other current assets                               302,523     2,109,910
     Asset purchases                                                      (113,020)     (206,784)
   Increase (decrease) in liabilities:
     Accounts payable and accrued expenses                                 478,834       926,458
     Deferred revenue and other current liabilities                       (408,150)      192,517
     Due to parent company                                              (1,504,348)   (4,031,087)
     Deferred rent liability                                               350,478       122,141

     Cash provided by operating activities                                769,284         1,905,329

  Cash flows from investing activities:
    Acquisition of property and equipment                               (1,090,517)   (1,279,190)
    Proceeds from sale of franchise                                        538,000           -

     Cash used in investing activities                                   (552,517)    (1,279,190)

  Cash flows from financing activities
   Payments on notes payable                                             (275,000)         (227,945)
   Payments on capital lease                                                  -              (3,054)

     Cash used in financing activities                                   (275,000)         (230,999)

  Effect of exchange rate changes on cash                                 297,680          (625,633)

  Increase (decrease) in cash                                             239,447          (230,493)

  Cash, beginning of year                                                 722,362          952,855

  Cash, end of year                                                 $     961,809     $    722,362


                          See notes to consolidated financial statements.

                                         Attachment
                                               7    ZZ                                          EX 13
                                                                                                 7568
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 179 of 463 Page ID
                                    #:8004

                   OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                           Consolidated Statements of Cash Flows
                     For the Years Ended December 31, 2016 and 2015


                                                                       2016           2015

  Supplemental disclosure of cash flow information:

  Cash paid during the year for:

    Interest                                                       $          -   $      832

    Income taxes                                                   $   198,952    $   201,212




                         See notes to consolidated financial statements.

                                      Attachment
                                            8    ZZ                                       EX 13
                                                                                           7569
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 180 of 463 Page ID
                                    #:8005

                  OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                        Notes to consolidated financial statements

  1.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES

       The summary of significant accounting policies of OTA Franchise Corporation and
       subsidiaries is presented to assist in the understanding of the Company's financial
       statements. The financial statements and notes are representations of the
       Company's management, who is responsible for their integrity and objectivity.

       Organization

       OTA Franchise Corporation (the "Company") was organized for the purpose of
       franchising independent trading and financial education training centers that utilize
       proprietary products, systems and services. The Company has domestic and
       international franchising activity with locations in the United Kingdom, Canada, Dubai,
       India, Indonesia and Singapore.

       The Company is a wholly-owned subsidiary of Newport Exchange Holdings, Inc. (the
       "Parent").

       During 2012, the Company purchased all the outstanding common stock of
       Redahead LTD (the "Subsidiary") in connection with reacquiring the London center.

       The Company created a Canadian wholly-owned subsidiary, Online Trading Academy
       Limited (the "Canadian Subsidiary").

       Principles of consolidation

       The consolidated financial statements included the accounts of OTA Franchise
       Corporation and the Subsidiaries. All significant intercompany accounts, transactions
       and profits have been eliminated upon consolidation.

       Use of estimates

       The preparation of financial statements in conformity with generally accepted
       accounting principles requires management to make estimates and assumptions that
       affect certain amounts and disclosures. Accordingly, actual results could differ from
       those estimates.

       Cash and cash equivalents

       Cash consists of monies held in checking and money market accounts. For purposes
       of the statement of cash flows, the Company considers all highly liquid debt
       instruments purchased with a maturity date of three months or less to be cash
       equivalents. The Company, from time to time, maintains cash balances that exceed
       the FDIC insurance limits. Amounts in excess of these limits as of December 31,
       2016 and 2015, approximated $449,000 and $617,000, respectively.



                                      Attachment
                                            9    ZZ                                      EX 13
                                                                                          7570
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 181 of 463 Page ID
                                    #:8006

                   OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                         Notes to consolidated financial statements

  1.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED)

       Short-term investments

       Short-term investments consist of certificates of deposits with maturity dates greater
       than 3 months but less than 1 year. The Company can convert the certificates of
       deposits to cash before the maturity date for a nominal fee.

       Accounts receivable

       Accounts receivable represent amounts due from customers and franchisees in
       connection with trading classes and franchising services sold. The Company's
       determination of allowance for doubtful accounts receivable includes a number of
       factors, including the age of the balance, past experience with the customer account,
       changes in collection patterns and general industry conditions.

       When accounts receivable are sold to a financial institution, the cash proceeds are
       recorded, the related accounts receivable are removed from the balance sheet, and
       the difference between the amount of cash received and the carrying amount of the
       assets sold is recognized as a discount fee.

       Certain accounts receivable are financed by the Company with terms up to three
       years. Certain accounts receivable contracts entered into by the Company are
       serviced by a third-party financing company.

       Notes receivable

       Notes receivable are stated at unpaid principal balances, less an allowance for loan
       losses, if any. Interest on notes is recognized over the term of the loan and is
       calculated using the simple-interest method on principal amounts outstanding. The
       Company's determination of allowance for loan losses includes a number of factors,
       including past experience with the debtor, changes in collection patterns and general
       industry conditions.

       Inventory

       Inventories consist primarily of marketing and course materials, and are valued at the
       lower of cost or market value. The cost of new inventory is determined using the first-
       in, first-out (FIFO) method. A valuation allowance is provided for obsolete and slow-
       moving inventory to write the cost down to net realizable value (market) when
       necessary.




                                      Attachment
                                            10   ZZ                                      EX 13
                                                                                          7571
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 182 of 463 Page ID
                                    #:8007

                     OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                           Notes to consolidated financial statements

  1.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED)

       Property and equipment

       Significant additions and betterments are capitalized. Expenditures for maintenance,
       repairs and minor renewals are charged to expense as incurred. The Company
       maintains a policy to expense acquisitions of computer equipment when the amount
       is less than $1,000.

       Property and equipment are stated at cost. Depreciation and amortization is
       calculated using the straight-line method over the estimated useful lives of such
       assets, which range from 3 to 7 years.

       Long-lived assets

       Management reviews long-lived assets for impairment when circumstances indicate
       the carrying amount of an asset may not be recoverable based on the undiscounted
       future cash flows of the asset. If the carrying amount of an asset may not be
       recoverable, a write-down to fair value is recorded. Fair values are determined based
       on the discounted cash flows, quoted market values, or external appraisals, as
       applicable. Long-lived assets are reviewed for impairment at the individual asset or
       the asset group level for which the lowest level of independent cash flows can be
       identified. Management has evaluated the long-lived assets and has not identified
       any impairment as of December 31, 2016 and 2015.

       Advertising

       The Company expenses advertising costs as they are incurred. Advertising expenses
       for the years ended December 31, 2016 and 2015, were approximately $11,201,000
       and $11,202,000,respectively.

       Asset purchases

       Asset purchases represent acquired franchise centers which the Company currently
       operates. The Company expects to operate these centers on an ongoing basis for
       the foreseeable future.




                                     Attachment
                                           11   ZZ                                     EX 13
                                                                                        7572
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 183 of 463 Page ID
                                    #:8008

                  OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                        Notes to consolidated financial statements

  1.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED)

       Goodwill

       Cost of investments in purchased companies in excess of the underlying fair value of
       net assets at dates of acquisition are recorded as goodwill and assessed annually for
       impairment. If considered impaired, goodwill will be written down to fair value and a
       corresponding impairment loss recognized. For the years ended December 31, 2016
       and 2015, no impairment was recorded in connection with goodwill.

       Income taxes

       The Company filed with the Internal Revenue Service to be treated as a Subchapter S
       corporation for federal and state tax purposes effective November 1, 2013. As such,
       the tax attributes of the Company pass to the shareholder, and the Company is not
       liable for federal income taxes. California income taxes are payable at a corporate
       rate of 1.5%. Certain other state jurisdictions require minimum filing fees.

       The Company has adopted the Financial Accounting Standards Board ("FASB")
       authoritative guidance in connection with accounting for income taxes and deferred
       income taxes. Deferred income taxes, when shown, arise from timing differences in
       reporting of income and expense items for financial statement and tax purposes.

       The Company files a consolidated tax return with it's parent.

       Fair-value of financial instruments

       The carrying value of cash and cash equivalents, accounts receivable, short-term
       investments, notes receivable, accounts payable and short-term borrowings
       approximate their fair values due to the short-term nature of these investments.

       Subsequent event disclosures

       The Company has evaluated subsequent events through March 23, 2017, the date
       which the financial statements were available.




                                       Attachment
                                             12   ZZ                                   EX 13
                                                                                        7573
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 184 of 463 Page ID
                                    #:8009

                  OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                        Notes to consolidated financial statements

  1.   SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED)

       Recent accounting pronouncements

       Management has reviewed and adopted applicable recent Accounting Standards
       Updates and revisions issued by the FASB (including its Emerging Issues Task
       Force), the American Institute of Certified Public Accountants, and the Security and
       Exchange Commission during the year ended December 31, 2016. Management
       believes the adoption of such pronouncements and revisions do not have a material
       impact on the Company's financial statements other than certain footnote disclosures
       which have been incorporated into these financial statements.

  2.   ACCOUNTS RECEIVABLE

       Purchase agreement

       The Company entered into a purchase agreement with a financial institution to sell
       certain receivable contracts. Based upon the terms of the agreement, the third-party
       financial institution will purchase certain contracts at various discount rates depending
       on the terms of the contract.

       When accounts receivable are sold to a third-party financial institution, the cash
       proceeds are recorded, the related accounts receivable are removed from the
       balance sheet, and the difference between the amount of cash received and the
       carrying amount of the assets sold is recorded as a loan purchase discount fee. For
       certain international accounts receivable, the difference between the amount of cash
       received and the carrying amount of the assets sold is split between a loan purchase
       discount fee, which is a component of general and administrative expense, and a
       holdback reserve account included in other current assets.

       Based upon the terms of the agreement, the Company allows for proceeds from the
       Company's serviced accounts payments to be used to offset projected write-offs of
       the purchased portfolio in the event that write-offs become excessive as defined
       under the agreement.

       Servicing agreement

       The Company entered into a servicing agreement with a third-party financial
       institution. Based upon the terms of the agreement, the Company contracted for the
       periodic billing of its owned and operated franchise locations’ accounts receivable,
       collection of those receivables, and other services for a fee. The term of this
       agreement is for one year.




                                       Attachment
                                             13   ZZ                                       EX 13
                                                                                            7574
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 185 of 463 Page ID
                                    #:8010

                  OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                        Notes to consolidated financial statements

  2.   ACCOUNTS RECEIVABLE (CONTINUED)

       Age and interest accrual status of financing receivables

       The following tables present informative data by class of financing receivables
       regarding their age and interest accrual status as of December 31, 2016 and 2015:




  3.   NOTES RECEIVABLE

       Notes receivable consisted of the following:
                                                                  2016           2015

           Franchise centers                                $      208,943   $    143,343

       Annual principal payments approximate the following:

            Year ending December 31:
                2017                                                         $    206,443
                2018                                                                2,500

                                                                             $    208,943

       The notes receivable bear interest at a rate ranging from 0% to 10% and are secured
       by franchise rights, when applicable.




                                      Attachment
                                            14   ZZ                                     EX 13
                                                                                         7575
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 186 of 463 Page ID
                                    #:8011

                  OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                        Notes to consolidated financial statements


  4.   RESTRICTED ASSETS

       Certain brokerage firms require the Company to maintain minimum cash balances in
       connection with trading accounts used in classroom instruction. As of December 31,
       2016 and 2015, restricted cash consisted of $180,000 and $180,000, respectively.

  5.   RELATED PARTY TRANSACTIONS

       As of December 31, 2016 and 2015, the Company had net amounts due to affiliates
       totaling $4,771,722 and $6,276,070, respectively. The Company does not have a
       current requirement to repay these balances, however the Company can make
       repayments at their discretion. The affiliates have agreed not to require the
       repayment of outstanding balances within 24 months of any given report date.

       The Company leases office space from the Parent. The lease is classified as an
       operating lease and payments are based on usage. Rent expense for the years
       ended December 31, 2016 and 2015 was $310,742 and $327,582, respectively.

       The assets of the Company are collateralized in connection with lines-of-credit held
       by the Parent company. As of December 31, 2016 and 2015, the aggregate
       outstanding balance of the lines-of-credit held by the Parent company was
       $9,087,849 and $2,837,849, respectively.

       As of December 31, 2016 and 2015, the Company had net amounts due from
       affiliates totaling $4,769,412 and $1,835,356, respectively.

       A subsidiary of the parent company is engaged in the purchase of receivable
       contracts associated with center-owned locations of the Company. Total purchases of
       receivable contracts in 2016 and 2015, were approximately $4,033,000 and $0,
       respectively.




                                     Attachment
                                           15   ZZ                                    EX 13
                                                                                       7576
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 187 of 463 Page ID
                                    #:8012

                  OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                        Notes to consolidated financial statements


  6.   PROPERTY AND EQUIPMENT

       Property and equipment consist of the following:
                                                                 2016              2015

           Vehicle                                          $       76,258     $      76,258
           Computer equipment                                    2,522,002         2,360,922
           Furniture and equipment                               1,232,275         1,099,496
           Computer software                                     1,051,332         1,038,372
           Leasehold improvements                                1,110,003           512,813
           Intangible assets                                       257,164           257,164
           Work in progress                                         16,577             7,750
                                                                 6,265,611         5,352,775
           Less accumulated depreciation
               and amortization                                  (4,117,326)       (3,346,212)

           Property and equipment, net                      $    2,148,285     $   2,006,563

  7.   DEFERRED COST AND OTHER CURRENT ASSETS

       Deferred cost and other current assets consist of the following:
                                                                  2016             2015

           Deferred costs                                   $      329,736     $     336,959
           Prepaid expenses                                      1,832,912         1,482,674
           Due from officer                                          5,784             1,875
           Holdback reserve                                        514,747         1,390,310
           Other current assets                                    315,426            89,310

                                                            $    2,998,605     $   3,301,128




                                      Attachment
                                            16   ZZ                                       EX 13
                                                                                           7577
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 188 of 463 Page ID
                                    #:8013

                  OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                        Notes to consolidated financial statements

  8.   NOTE PAYABLE
                                                                2016              2015
           Note payable to third-party, payable based
            on terms of the note, including monthly
            installments of $15,000 for the first twelve
            months and the greater of $20,000 or 7%
            of cash based revenues (as defined) for
            the remaining twelve months                    $           -     $      275,000
                                                                       -            275,000
           Less current portion                                        -           (275,000)

                                                           $           -     $           -

  9.   FRANCHISING

       The Company executes franchise agreements that set the terms of its arrangement
       with each franchisee. The franchise agreement requires the franchisee to pay an
       initial, non-refundable fee ranging from $80,000 to $250,000, and continuing fees
       based upon, among other things, gross sales. Subject to the Company's approval
       and payment of a renewal fee, a franchisee may generally renew its agreement upon
       its expiration. Direct costs of sales and servicing of franchise agreements are
       charged to expense as incurred.

       When an individual franchise is sold, the Company agrees to provide certain services
       to the franchisee, including territory approval, training, systems implementation, and
       design of a quality control program. The Company recognizes initial fees as revenue
       when substantially all initial services required by the franchise agreement are
       performed. Continuing fees are recognized when earned, with an appropriate
       provision for estimated uncollectible fees charged to expense. The Company
       recognizes renewal fees as income when a renewal agreement becomes effective.




                                      Attachment
                                            17   ZZ                                      EX 13
                                                                                          7578
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 189 of 463 Page ID
                                    #:8014

                  OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                        Notes to consolidated financial statements

  9.   FRANCHISING (CONTINUED)

       Fees included in revenues for the year ended December 31, 2016 and 2015 were
       approximately $137,000 and $145,000, respectively.

       Information about the number of franchised centers is as follows:

                                                                   2016             2015
           Centers sold                                                     2                -
           In operation as of December 31                                  35               33

       During the year ended December 31, 2016, the Company resold 2 franchise locations
       and opened a new center. The Company did not reaquire any additional locations.
       During the year ended December 31, 2015, the Company did not reacquire, open
       new locations or resell any franchise locations. As of December 31, 2016, the
       Company owns and operates 9 centers. Additionally, the Company owned and
       operated 3 satellite centers. During the year ended December 31, 2016 and 2015,
       the Company incurred related operating expenses approximating $32,896,000 and
       $35,835,000, respectively.

  10. FRANCHISEE DEPOSITS

       Franchisee deposits consist of the amounts paid to the Company to fund its share of
       the Company's master trading minimum cash balances for classroom education only.
       The franchisees are required to deposit funds with the Company which allows them to
       use the Company's account for training purposes. The amounts are non-interest
       bearing and are to be repaid when the franchisee sells the franchise, discontinues
       operations, or no longer uses the Company's trading account. Franchisee deposit
       amounts at December 31, 2016 and 2015, were $15,000 for each year.

  11. INCOME TAXES

       Prior to November 1, 2013, the Company had operated as a C Corporation. Effective
       November 1, 2013, the Company has elected S Corporation status.

       The provision for income taxes consists of the following:
                                                                   2016             2015
           States and local                                 $        24,722     $     131,946
           Foreign                                                  198,952          162,919

                                                            $       223,674     $    294,865




                                      Attachment
                                            18   ZZ                                        EX 13
                                                                                            7579
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 190 of 463 Page ID
                                    #:8015

                 OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                       Notes to consolidated financial statements

  11. INCOME TAXES (CONTINUED)

      The Company files income tax returns in the U.S. federal jurisdiction and various
      state jurisdictions. Generally, the Company's tax returns remain open for federal
      income tax examination for three years from the date of filing and four years for
      California.

      The Company follows the provisions of uncertain tax positions as addressed in FASB
      Accounting Standards Codification 740-10-65-1. The Company recognized no
      increase in the liability for unrecognized tax benefits. The Company has no tax
      position as of December 31, 2016 or 2015, for which the ultimate deductibility is highly
      certain but for which there is uncertainty about the timing of such deductibility. The
      Company recognizes interest accrued related to unrecognized tax benefits in interest
      expense and penalties in operating expenses. No such interest or penalties were
      recognized during the period presented. The Company had no accruals for interest
      and penalties as of December 31, 2016 and 2015.

  12. EMPLOYEE BENEFIT PLAN

      The Company participates in a 401(k) profit sharing plan (the "Plan") established by
      the Parent company covering substantially all eligible employees. Under the Plan, the
      Company may contribute discretionary matching and profit sharing contributions for
      each participant. The Company made approximately $88,000 and $100,000 in
      contributions to the Plan for the years ended December 31, 2016 and 2015,
      respectively.

  13. COMMITMENTS AND CONTINGENCIES

      As discussed in note 5, the Company leases office space from a related party based
      upon usage.

      The Company currently operates nine franchises and three satellite centers which
      have lease commitments related to the buildings in which these franchises operate.
      Certain lease agreements contain clauses that call for minimum rental increases.
      The Company accounts for rent expense on a straight-line basis over the term of the
      lease. Total deferred rental liabilities associated with existing facility leases as of
      December 31, 2016 and 2015, approximated $473,000 and $122,000, respectively.




                                     Attachment
                                           19   ZZ                                       EX 13
                                                                                          7580
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 191 of 463 Page ID
                                    #:8016

                 OTA FRANCHISE CORPORATION AND SUBSIDIARIES
                       Notes to consolidated financial statements

  13. COMMITMENTS AND CONTINGENCIES (CONTINUED)
      Future minimum lease payments consist of the following:

      Year ending December 31,

               2017                                                         $     1,832,518
               2018                                                               1,894,746
               2019                                                               1,783,201
               2020                                                               1,645,941
               2021                                                               1,493,679
               Thereafter                                                         4,524,918

                                                                            $   13,175,003

      The two centers that were sold during 2016 are subleased to an unrelated party under
      noncancelable leases that expire in 2018 and 2020. The Company's lease expense
      will be offset by payments due under the subleases as follows:

               2017                                                         $      195,624
               2018                                                                184,968
               2019                                                                112,332
               2020                                                                 47,720

                                                                            $      540,644

      For 2016, both rent expense and rental income from the subleases approximated
      $76,000.

      The Company is involved in certain cases arising in the normal course of business.
      In the opinion of management, any unfavorable outcome would not materially impact
      the financial condition of the Company.

  14. FRANCHISE MARKETING AGREEMENT

      In February of 2013, the Company entered into a three-year franchise marketing
      agreement with an individual representative that covers the marketing and selling of
      franchise locations in certain countries (territories). Based upon the terms of the
      agreement, if as a result of the representative’s efforts the Company opens a
      franchise anywhere within the defined territories, the representative shall receive 30%
      of the franchise fee paid to the Company by the franchisee and 30% of all revenues
      derived by the Company from the franchisee for a period of five years. If certain
      conditions of the agreement are not met the Company has the right to cancel the
      agreement. This agreement was cancelled in March of 2016.



                                     Attachment
                                           20   ZZ                                      EX 13
                                                                                         7581
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 192 of 463 Page ID
                                    #:8017
                                                    EXHIBIT C TO
                                        OTA FRANCHISE CORPORATION
                                             DISCLOSURE DOCUMENT




                                           ACH DEBIT AUTHORIZATION




  OTA Franchise Corporation Franchise Disclosure Document
  March 30, 2018

                                                      Page 76



                                                Attachment ZZ            EX 13
                                                                          7582
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 193 of 463 Page ID
                                    #:8018
                                            OTA Franchise Corporation

                                         Exhibit C
                OTA FRANCHISE CORPORATION - ACH BANK ACCOUNT AUTHORIZATION

  Bank Name:

  Routing Number: __________________________________________________
  Account Number:      __________________________________________________

  I hereby authorize OTA Franchise Corporation or its designee (“OTA”), to charge the above account
  monthly for any and all sums due and owing to OTA at that time, I understand that all fees including Online
  Class Fulfillment Fees are a mandatory part of the Agreement I/My/Our Company has with OTA. Charges
  will be made on the 15th of each month. If any fee payment owed is not received when due, but a proper
  report has been submitted, I authorize OTA to debit from the above account the reported amounts or
  minimum royalty and/or marketing fee, whichever is greater and any other fees including Online Class
  Fulfillment Fees then due. If a royalty and/or marketing fee payment owed is not timely received but no
  proper report has been submitted, I authorize OTA to debit the above account by estimated amounts equal
  to one and one half times the royalty fee and/or marketing fee and any other fees then due for the
  immediately prior month plus an additional twenty percent (20%). Any estimated and collected amounts in
  excess of actual amounts due, excluding late fees of $100 and interest at 1.5% per month will be credited
  toward future fee payments due. Any amounts still owing after collection of such estimated amounts,
  excluding late fees and interest will be due immediately upon our request for such amounts. Any such non-
  payment or late payment of the actual amount due is a breach of this Agreement. Further, as outlined in
  the Franchise Agreement, the fees covered by this authorization may be increased, for example for inflation.
  If that occurs, I continue to authorize OTA. or its designee to similarly adjust the monthly charges to this
  account.
  FRANCHISEE (Individuals)
  ____________________________                       ______________________________
  Signature                                                  Signature
  ____________________________                       ______________________________
  Printed Name                                                       Printed Name

  FRANCHISEE (Corp., LLC, or Partnership)
  ___________________________________
  Legal Name of Business Entity
  a__________________________ ____________________________________
    Jurisdiction of Formation   Corporation, LLC, or Partnership
  By: _________________________________
       Signature

  Title:_______________________________




  OTA Franchise Corporation Franchise Disclosure Document
  March 30, 2018

                                                      Page 77



                                                Attachment ZZ                                          EX 13
                                                                                                        7583
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 194 of 463 Page ID
                                    #:8019
                                                    EXHIBIT D TO
                                        OTA FRANCHISE CORPORATION
                                             DISCLOSURE DOCUMENT




             LIST OF STATE ADMINISTRATORS AND AGENTS FOR SERVICE OF PROCESS




  OTA Franchise Corporation Franchise Disclosure Document
  March 30, 2018

                                                      Page 78



                                                Attachment ZZ                 EX 13
                                                                               7584
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 195 of 463 Page ID
                                    #:8020
  CALIFORNIA
  Department of Business Oversight
  320 West 4th Street, Suite 750
  Los Angeles, California 90013
  (213) 576-7505
  (866) 275-2677

  CONNECTICUT
  Department of Banking
  Securities and Business Investments Division
  260 Constitution Plaza
  Hartford, Connecticut 06103-1800
  (860) 240-8230

  FLORIDA
  Tom Kenny, Regulatory Consultant
  Department of Agriculture & Consumer Services
  Division of Consumer Services
  P.O. Box 6700
  Tallahassee, Florida 32314
  (850) 488-2221
  Fax: (850) 410-3804

  HAWAII
  (for service of process)
  Commissioner of Securities of the State of Hawaii
  Department of Commerce and Consumer Affairs
  Business Registration Division
  Securities Compliance Branch
  335 Merchant Street, Room 203
  Honolulu, Hawaii 96813

  (state agency)
  Department of Commerce &
  Consumer Affairs
  King Kalakaua Building
  335 Merchant Street, Rm 203
  Honolulu, Hawaii 96813
  (808)586-2722
  (808) 587-7559 (fax)

  ILLINOIS
  Illinois Attorney General
  500 South Second Street
  Springfield, Illinois 62706

  INDIANA
  (for service of process)
  Indiana Secretary of State
  201 State House
  Indianapolis, Indiana 46204

  (state agency)
  Securities Commissioner
  Indiana Secretary of State
  Securities Division, Franchise Section
  302 West Washington Street,

  OTA Franchise Corporation Franchise Disclosure Document March 30 2018   Page 79




                                                Attachment ZZ                       EX 13
                                                                                     7585
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 196 of 463 Page ID
                                    #:8021
  Room E-111
  Indianapolis, Indiana 46204
  (317) 232-6681

  IOWA
  Dennis Britson
  Director of Regulated Industries Unit
  Iowa Securities Bureau
  340 Maple
  Des Moines, Iowa 50319-0066
  (515) 281-4441
  Fax: (515) 281-3059
  email: iowasec@iid.state.ia.us

  MARYLAND
  (for service of process)
  Maryland Securities Commissioner
  Division of Securities
  200 St. Paul Place
  Baltimore, Maryland 21202-2020

  (state agency)
  Office of the Attorney General
  Division of Securities
  200 St. Paul Place
  Baltimore, Maryland 21202-2020
  (410) 576-6360

  MICHIGAN
  (for service of process)
  Michigan Department of Consumer and Industry Services
  Bureau of Commercial Services
  Corporations Division
  PO Box 30054
  Lansing, Michigan 48909
  (517) 241-6470

  (state agency)
  Department of the Attorney General
  Consumer Protection Division
  Attn: Franchise Section
  P.O. Box 30213
  Lansing MI 48913
  (517) 373-7117

  Street address for certified/regular mail
  525 W. Ottawa Street
  G. Mennen Williams Building
  1s Floor
  Lansing MI48913
  Zip code for UPS Next Day / Fed Ex 48933

  MINNESOTA
  Commissioner of Commerce
  85 Seventh Place East, Suite 280
  St. Paul, MN 55101-2198
  (651) 539 1600
  OTA Franchise Corporation Franchise Disclosure Document
  March 30, 2018

                                                      Page 80



                                                Attachment ZZ            EX 13
                                                                          7586
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 197 of 463 Page ID
                                    #:8022
  NEBRASKA
  Department of Banking & Finance
  1200 N. Street, Suite 311
  P.O. Box 95006
  Lincoln, Nebraska 68509 (402) 417-3445

  NEW YORK
  (for service of process)
  SECRETARY OF THE STATE OF NEW YORK ATTENTION: UCC
  NEW YORK DEPARTMENT OF STATE
  ONE COMMERCE PLAZA
  99 WASHINGTON AVENUE, 6TH FLOOR
  ALBANY, NEW YORK 12231
  (518) 474-4750473-2492

  (state agency)
  SECURITIES OFFICE OF THE NEW YORK STATE ATTORNEY GENERAL
  INVESTOR PROTECTION BUREAU
  FRANCHISE SECTION
  120 BROADWAY, 23RD FLOOR
  NEW YORK, NEW YORK 10271-0332
  (212) 416-8236000 ATTN: BARBARA LASOFF

  NORTH DAKOTA
  (for service of process)
  North Dakota Securities Commissioner
  600 East Boulevard, 5th Floor
  Dept. 414
  Bismarck, North Dakota 58505-0510

  (state agency)
  Office of Securities Commissioner
  600 East Boulevard Avenue
  State Capitol Fifth Floor, Dept. 414
  Bismarck, North Dakota 58505-0510
  (701) 328-2910

  OREGON
  Director, Department of Consumer &
  Business Services
  Division of Finance & Corporate Securities
  Labor and Industries Building
  Salem, Oregon 97310
  (503) 378-4140
  Fax: (503) 947-7862

  RHODE ISLAND
  Director
  Department of Business Regulation
  State of Rhode Island
  Department of Business Regulation
  Securities Division
  Building 69, First Floor
  1511 Pontiac Avenue
  Cranston, RI 02920-4407
  (401) 462-9588
  OTA Franchise Corporation Franchise Disclosure Document
  March 30, 2018

                                                      Page 81



                                                Attachment ZZ            EX 13
                                                                          7587
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 198 of 463 Page ID
                                    #:8023
  SOUTH DAKOTA
  Department Of Labor And Regulation
  Division Of Insurance Securities Regulation
  124 S Euclid, Suite 104
  PIERRE SD 57501 (605) 773-3563

  TEXAS
  Statutory Document Section
  Secretary of State
  1719 Brazos
  Austin, Texas 78701
  (512) 475-1769

  UTAH
  Director, Division of Consumer Protection
  Utah Dept. of Commerce
  160 East Three Hundred South
  SM Box 146704
  Salt Lake City, Utah 84114-6704
  (801) 530-6601 Fax: (801) 530-6001

  VIRGINIA
  (for service of process)
  Clerk of the State Corporation Commission
  1300 East Main Street, 1st Floor
  Richmond, Virginia 23219
  (804) 371-9733

  (state agency)
  Director
  State Corporation Commission
  Division of Securities and Retail Franchising
  1300 East Main Street, 9th Floor
  Richmond, Virginia 23219
  (804) 371-9051

  WASHINGTON
  (for service of process)
  Administrator, Department of Financial Institutions
  Securities Division
  150 Israel Road SW
  Tumwater, Washington 98501

  (for other matters)
  Administrator, Department of Financial Institutions
  Securities Division
  150 Israel Road SW
  Tumwater, Washington 98501
  (360) 902-8760 (360) 902-0524 (fax)

  WISCONSIN
  Securities and Franchise Registration
  Wisconsin Securities Commission
  201 W. Washington Avenue, Suite 300
  Madison, Wisconsin 53703
  608/266-1064.
  OTA Franchise Corporation Franchise Disclosure Document
  March 30, 2018

                                                      Page 82



                                                Attachment ZZ            EX 13
                                                                          7588
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 199 of 463 Page ID
                                    #:8024
  (In all other states process may be served on us at our corporate address)

                                               EXHIBIT E TO
                                        OTA FRANCHISE CORPORATION
                                             DISCLOSURE DOCUMENT




                              STATE ADDENDUM TO DISCLOSURE DOCUMENT
                                     AND FRANCHISE AGREEMENT




  OTA Franchise Corporation Franchise Disclosure Document
  March 30, 2018

                                                      Page 83



                                                Attachment ZZ                  EX 13
                                                                                7589
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 200 of 463 Page ID
                                    #:8025
                              CALIFORNIA ADDENDUM
                           OTA FRANCHISE CORPORATION
            FRANCHISE DISCLOSURE DOCUMENT AND FRANCHISE AGREEMENT
       THE CALIFORNIA FRANCHISE INVESTMENT LAW REQUIRES THAT A COPY OF ALL
  PROPOSED AGREEMENTS RELATING TO THE SALE OF THE FRANCHISE BE DELIVERED
  TOGETHER WITH THE DISCLOSURE DOCUMENT.

         OUR WEBSITE HAS NOT BEEN REVIEWED OR APPROVED BY THE CALIFORNIA
  DEPARTMENT OF BUSINESS OVERSIGHT. ANY COMPLAINTS CONCERNING THE CONTENT OF
  THIS WEBSITE MAY BE DIRECTED TO THE CALIFORNIA DEPARTMENT OF BUSINESS OVERSIGHT
  at www.dbo.ca.gov

           The following language as added to the end of Item 3 of the Disclosure Document:

  Neither the Franchisor, any person or franchise broker in Item 2 of the FDD is subject to any currently
  effective order of any national securities association or national securities exchange, as defined in the
  Securities Exchange Act of 1934, 15 U.S.C.A. 78a et seq., suspending or expelling these persons from
  membership in this association or exchange.

           The following paragraphs are added to Item 17 of the Disclosure Document:

  California Business and Professions Code Sections 20034 through 20043 provide rights to the franchisee
  concerning termination or non-renewal of a franchise. If the Franchise Agreement contains a provision that
  is inconsistent with the law, the law will control.

         The Franchise Agreement provides for termination upon bankruptcy. This provision may not be
  enforceable under federal bankruptcy law (11 U.S.C.A. Sec. 101 et seq.)

          The Franchise Agreement contains a covenant not to compete which extends beyond the
  termination of the Franchise. This provision may not be enforceable under California law.

  The Franchise Agreement requires arbitration for nearly all disputes between you and us, and also provides
  for a face-to-face meeting and mediation to settle disputes. The mediation, arbitration (and any litigation)
  will take place in the county where our then-current headquarters are located (currently Irvine, California),
  and that may cost you more and result in a less favorable settlement than if these proceedings took place
  in your home state. Costs of these proceedings may be greater than in your home state.

         The Franchisor may terminate the Franchise Agreement if you fail to achieve minimum
  performance and financial standards.

           The Franchise Agreement requires binding arbitration. The arbitration will occur at our then-current
  headquarters with the costs borne by all parties equally. This provision may not be enforceable under
  California law.

            Prospective franchisees are encouraged to consult private counsel to determine the applicability of
  California and federal laws (such as Business and Professions Code Section 20040.5, Code of Civil
  Procedure Section 1281, and the Federal Arbitration Act) to any provisions of a franchise agreement
  restricting venue to a forum outside the State of California.

          The Franchise Agreement contains a liquidated damages clause. Under California Civil Code
  Section 1671, certain liquidated damages are unenforceable.
          The Franchise Agreement requires you to execute a general release of claims upon renewal or
  transfer of the franchise agreement. California Corporations Code Section 31512 provides that any
  OTA Franchise Corporation Franchise Disclosure Document
  March 30, 2018

                                                      Page 84



                                                Attachment ZZ                                           EX 13
                                                                                                         7590
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 201 of 463 Page ID
                                    #:8026
  condition, stipulation or provision purporting to bind any person acquiring a franchise to waive compliance
  with any provision of that law or any rule or order thereunder is void.

          The Franchise Agreement requires a shortened statute of limitations period. Pursuant to
  Corporations Code Section 31512, this provision is void, to the extent that it is inconsistent with the
  provisions of Corporations Code Section 31303 and 31304.

           Section 31512 voids a waiver of your rights under Franchise Investment Law (California
  Corporations Code Section 31000-31516). Business and Professions Code Section 20010 voids a waiver
  of your rights under the Franchise Relations Act (Business and Professions Code Sections 20000-20043).

          California Corporations Code, Section 31125 requires us to give you a disclosure document,
  approved by the Department of Business Oversight, prior to a solicitation of a proposed material
  modification of an existing franchise.




  OTA Franchise Corporation Franchise Disclosure Document
  March 30, 2018

                                                      Page 85



                                                Attachment ZZ                                         EX 13
                                                                                                       7591
 Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 202 of 463 Page ID
                                     #:8027
                                         ILLINOIS ADDENDUM
                                 TO THE OTA FRANCHISE CORPORATION
                     FRANCHISE DISCLOSURE DOCUMENT AND FRANCHISE AGREEMENT

                                      ADDITIONAL DISCLOSURES REQUIRED BY
                                           THE STATE OF ILLINOIS IN THE
                                      FRANCHISE DISCLOSURE DOCUMENT OF
                                          OTA FRANCHISE CORPORATION

        In recognition of the requirements of the Illinois Franchise Disclosure Act of 1987, as amended (the “Act”), the
Disclosure Document is amended as follows:

    1. Illinois law governs the agreements between the parties to the Franchise Agreement.

    2. Section 4 of the Act provides that any provision in the Franchise Agreement that designates jurisdiction or
       venue outside the State of Illinois is void. However, a Franchise Agreement may provide for arbitration
       outside of Illinois.

    3. Section 41 of the Illinois Franchise Disclosure Protection Act provides that any condition, stipulation or
       provision that purports to bind a person acquiring any franchise to waive compliance with the Act or any other
       law of Illinois is void.

    4. Your rights upon termination and non-renewal of the Franchise Agreement are set forth in sections 19 and
       20 of the Act.




OTA Franchise Corporation Franchise Disclosure Document
March 30, 2018

                                                          Page 86




                                                    Attachment ZZ                                           EX 13
                                                                                                             7592
 Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 203 of 463 Page ID
                                     #:8028

                               ADDENDUM TO THE OTA FRANCHISE CORPORATION
                                 FRANCHISE AGREEMENT FOR USE IN ILLINOIS


         THIS ADDENDUM TO FRANCHISE AGREEMENT (this “Addendum”) dated ___________________, is
intended to be a part of, and by this reference is incorporated into that certain Franchise Agreement (the “Franchise
Agreement”) dated ___________________, by and between OTA Franchise Corporation, a Nevada corporation, as
franchisor (“Franchisor”), and _____________________________, as franchisee (“Franchisee”). Where and to the
extent that any of the provisions of this Addendum are contrary to, in conflict with or inconsistent with any provision
contained in the Franchise Agreement, the provisions contained in this Addendum shall control. Defined terms contained
in the Franchise Agreement shall have the identical meanings in this Addendum.

    1. Illinois law governs the agreements between the parties to the Franchise Agreement.

    2. Section 4 of the Illinois Franchise Disclosure Act provides that any provision in the Franchise Agreement that
       designates jurisdiction or venue outside the State of Illinois is void. However, a Franchise Agreement may
       provide for arbitration outside of Illinois.

    3. Section 41 of the Illinois Franchise Disclosure Protection Act provides that any condition, stipulation or
       provision that purports to bind a person acquiring any franchise to waive compliance with the Illinois
       Franchise Disclosure Act or any other law of Illinois is void.

    4. Franchisee’s rights upon termination and non-renewal of the Franchise Agreement are set forth in sections
       19 and 20 of the Illinois Franchise Disclosure Act.

IN WITNESS WHEREOF, each of the undersigned hereby acknowledges having read this Addendum, and
understands and consents to be bound by all of its terms.


          OTA FRANCHISE CORPORATION                            FRANCHISEE

          By:

          Its:

                                                               Individually and/or as an officer or partner of
                                                               _____________________________, a
                                                               (______________________) corporation
                                                               (________________________) partnership
                                                               LLC, or Proprietorship




OTA Franchise Corporation Franchise Disclosure Document
March 30, 2018

                                                          Page 87




                                                    Attachment ZZ                                                EX 13
                                                                                                                  7593
 Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 204 of 463 Page ID
                                     #:8029

         THIS ADDENDUM TO AREA DEVELOPMENT AGREEMENT (this “Addendum”) dated
___________________, is intended to be a part of, and by this reference is incorporated into that certain Area
Development Agreement (the “Development Agreement”) dated ___________________, by and between OTA
Franchise Corporation, a Nevada corporation, as franchisor (“Franchisor”), and _____________________________,
as area developer (“Area Developer”). Where and to the extent that any of the provisions of this Addendum are contrary
to, in conflict with or inconsistent with any provision contained in the Franchise Agreement, the provisions contained in
this Addendum shall control. Defined terms contained in the Franchise Agreement shall have the identical meanings in
this Addendum.

    1. Illinois law governs the agreements between the parties to the Area Development Agreement.

    2. Section 4 of the Illinois Franchise Disclosure Act provides that any provision in the Area Development
       Agreement that designates jurisdiction or venue outside the State of Illinois is void. However, an Area
       Development Agreement may provide for arbitration outside of Illinois.

    3. Section 41 of the Illinois Franchise Disclosure Protection Act provides that any condition, stipulation or
       provision that purports to bind a person acquiring any franchise to waive compliance with the Illinois
       Franchise Disclosure Act or any other law of Illinois is void.

    4. Your rights upon termination and non-renewal of the Area Development Agreement are set forth in sections
       19 and 20 of the Illinois Franchise Disclosure Act.

       IN WITNESS WHEREOF, each of the undersigned hereby acknowledges having read this Addendum, and
understands and consents to be bound by all of its terms.


          OTA FRANCHISE CORPORATION                            AREA DEVELOPER

          By:

          Its:

                                                               Individually and/or as an officer or partner of
                                                               _____________________________, a
                                                               (______________________) corporation
                                                               (________________________) partnership
                                                               LLC, or Proprietorship




OTA Franchise Corporation Franchise Disclosure Document
March 30, 2018

                                                          Page 88




                                                    Attachment ZZ                                                EX 13
                                                                                                                  7594
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 205 of 463 Page ID
                                    #:8030



                                      MARYLAND ADDENDUM
                               TO THE OTA FRANCHISE CORPORATION
                   FRANCHISE DISCLOSURE DOCUMENT AND FRANCHISE AGREEMENT

                             ADDITIONAL DISCLOSURES REQUIRED BY
                                THE STATE OF MARYLAND IN THE
                FRANCHISE DISCLOSURE DOCUMENT OF OTA FRANCHISE CORPORATION

       The following statement is added at the end of Item 1:


        You should note that any statements requiring you to disclaim the occurrence and/or acknowledge the
non-occurrence of acts in order to purchase the franchise constitute a violation of the Maryland Franchise
Disclosure Law and acknowledgements and representations are not intended to nor shall they act to relieve the
Franchisor of any liability under the Maryland Franchise and Disclosure Law.

         The following statement is added to the end of Items 5, 11 and 12:

                 Maryland Code 02.02.08.16L provides that any general release required as a condition of sale
shall not apply to any liability under the Maryland Franchise Registration and Disclosure Law.
       The following statements are added at the end of the table in Item 17:

                   Section 14-216(c) (25) of the Maryland Franchise Registration and Disclosure Law requires a
franchisor to file an irrevocable consent to be sued in the State of Maryland. A Franchisee may bring any court
litigation for claims arising under the Maryland Franchise Registration and Disclosure Law in Maryland.


                 Maryland Code 02.02.08.16L provides that any general release required as a condition of
renewal, sale and/or assignment/transfer shall not apply to any liability under the Maryland Franchise Registration
and Disclosure Law.

                 Claims arising under the Maryland Franchise Registration and Disclosure Law must be brought
within 3 years after the grant of the Franchise.




OTA Franchise Corporation Franchise Disclosure Document
March 30, 2018

                                                          Page 89




                                                  Attachment ZZ                                          EX 13
                                                                                                          7595
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 206 of 463 Page ID
                                    #:8031


                      MARYLAND ADDENDUM TO THE OTA FRANCHISE CORPORATION
                          FRANCHISE AGREEMENT AND OTHER AGREEMENTS

This Addendum is entered into this __________day of __________________, 20___, by and between OTA

Franchise Corporation, a Nevada corporation ("we," "us" or "our"), and

_________________________________________________________________ ("you" or "your").


         1.      Background. The provisions of this Addendum form an integral part of, and are incorporated
into, the OTA Franchise Corporation Franchise Agreement. Nevertheless, the provisions of this Addendum
govern, control and supersede any inconsistent or conflicting provisions of the Healthy Inspirations Franchise
Agreement. This Addendum is being executed because (a) the offer or sale of the franchise for the Online Trading
Academy Franchise to be operated by you pursuant to the Franchise Agreement that was made in the State of
Maryland and/or (b) because you are a resident of the State of Maryland and/or (c) your Online Trading Academy
Franchise will be located or operated in the State of Maryland.

        2.      Releases. The following sentence is added to the end of Sections 2.2, 3.1, 3.8, 5.3, 7.1, 11.5,
12.4 and Exhibit 1 of the Franchise Agreement:

                 The general release required as a condition of renewal, sale, and assignment/transfer shall not
apply to claims arising under the Maryland Franchise Registration and Disclosure Law.

        3.     Periods in Which to Make Claims. The following language is added to Section 13.5 of the
Franchise Agreement:

               Claims arising under Section 14-227 of the Maryland Franchise Registration and Disclosure
Law must be brought within 3 years after the grant of the Franchise.
         4.       Venue. The following language is added to the end of Section 13.2 of the Franchise Agreement:

                 Section 14-216(c) (25) of the Maryland Franchise Registration and Disclosure Law requires that
the Franchisor file an irrevocable consent to be sued in Maryland. A Franchisee may bring any court litigation
for claims arising under the Maryland Franchise Registration and Disclosure Law in Maryland.


        5.     Acknowledgements and Representations. The following language is added to Section 15 of
the Franchise Agreement and to the Statement of Prospective Franchisee:

              You should note that these acknowledgements and representations are not intended to nor shall
they act to relieve the Franchisor of any liability under the Maryland Franchise and Disclosure Law.

        6.     Remaining Provisions Unaffected. The remaining terms, conditions, and provisions of the
Franchise Agreement remain in full force and effect and binding on you and us.

Intending to be legally bound, the parties now execute this Addendum. The effective date of this Addendum is
the date we sign it.

                                       (SIGNATURES ON FOLLOWING PAGE)

OTA Franchise Corporation Franchise Disclosure Document
March 30, 2018

                                                          Page 90




                                                  Attachment ZZ                                       EX 13
                                                                                                       7596
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 207 of 463 Page ID
                                    #:8032




        OTA FRANCHISE CORPORATION                              FRANCHISEE

        By:

        Its:

                                                               Individually and/or as an officer or partner of
                                                               _____________________________, a

                                                               (______________________) corporation

                                                               (________________________) partnership
                                                               LLC, or Proprietorship




OTA Franchise Corporation Franchise Disclosure Document
March 30, 2018

                                                          Page 91




                                                  Attachment ZZ                                                  EX 13
                                                                                                                  7597
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 208 of 463 Page ID
                                    #:8033


                                       MICHIGAN ADDENDUM
                                 THE OTA FRANCHISE CORPORATION
                    FRANCHISE DISCLOSURE DOCUMENT AND FRANCHISE AGREEMENT

DISCLOSURES REQUIRED BY MICHIGAN LAW

THE STATE OF MICHIGAN PROHIBITS CERTAIN UNFAIR PROVISIONS THAT ARE SOMETIMES IN
FRANCHISE DOCUMENTS. IF ANY OF THE FOLLOWING PROVISIONS ARE IN THESE FRANCHISE
DOCUMENTS, THE PROVISIONS ARE VOID AND CANNOT BE ENFORCED AGAINST YOU.

         (a)      A prohibition on the right of a franchisee to join an association of franchisees.

       (b)     A requirement that a franchisee assent to a release, assignment, novation, waiver or
estoppel which deprives a franchisee of rights and protections provided in this act. This shall not
preclude a franchisee, after entering into a franchise agreement, from settling any and all claims.

        (c)     A provision that permits a franchisor to terminate a franchise prior to the expiration of its
term except for good cause. Good cause shall include the failure of the franchisee to comply with any
lawful provision of the franchise agreement and to cure such failure after being given written notice
thereof and a reasonable opportunity, which in no event need be more than 30 days, to cure such failure.

        (d)     A provision that permits a franchisor to refuse to renew a franchise without fairly
compensating the franchisee by repurchase or other means for the fair market value at the time of
expiration of the franchisee’s inventory, supplies, equipment, fixtures, and furnishings. Personalized
materials which have no value to the franchisor and inventory, supplies, equipment, fixtures, and
furnishings not reasonably required in the conduct of the franchise business are not subject to
compensation. This subsection applies only if: (i) The term of the franchise is less than 5 years and (ii)
the franchisee is prohibited by the franchise or other agreement from continuing to conduct substantially
the same business under another trademark, service mark, trade name, logotype, advertising, or other
commercial symbol in the same area subsequent to the expiration of the franchise or the franchisee does
not receive at least 6 months advance notice of the franchisor’s intent not to renew the franchise.

        (e)     A provision that permits the franchisor to refuse to renew a franchise on terms generally
available to other franchisees of the same class or type under similar circumstances. This section does
not require a renewal provision.

         (f)     A provision requiring that arbitration or litigation be conducted outside this state. This
shall not preclude the franchisee from entering into an agreement, at the time of arbitration, to conduct
arbitration at a location outside this state.

          (g)     A provision which permits a franchisor to refuse to permit a transfer of ownership of a
franchise, except for good cause. This subdivision does not prevent a franchisor from exercising a right
of first refusal to purchase the franchise. Good cause shall include, but is not limited to:

              (i)      The failure of the proposed transferee to meet the franchisor’s then current
reasonable qualifications or standards.

                  (ii)     The fact that the proposed transferee is a competitor of the franchisor or
subfranchisor.


OTA Franchise Corporation Franchise Disclosure Document
March 30, 2018

                                                          Page 92




                                                  Attachment ZZ                                       EX 13
                                                                                                       7598
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 209 of 463 Page ID
                                    #:8034


                (iii)      The unwillingness of the proposed transferee to agree in writing to comply with all
lawful obligations.

                (iv)   The failure of the franchisee or proposed transferee to pay any sums owing to the
franchisor or to cure any default in the franchise agreement existing at the time of the proposed transfer.

        (h)     A provision that requires the franchisee to resell to the franchisor items that are not
uniquely identified with the franchisor. This subdivision does not prohibit a provision that grants to a
franchisor a right of first refusal to purchase the assets of a franchise on the same terms and conditions
as a bona fide third party willing and able to purchase those assets, nor does this subdivision prohibit a
provision that grants the franchisor the right to acquire the assets of a franchise for the market or
appraised value of such assets if the franchisee has breached the lawful provisions of the franchise
agreement and has failed to cure the breach in the manner provided in subdivision (c).

       (i)     A provision which permits the franchisor to directly or indirectly convey, assign, or
otherwise transfer its obligations to fulfill contractual obligations to the franchisee unless provision has
been made for providing the required contractual services.

THE FACT THAT THERE IS A NOTICE OF THIS OFFERING ON FILE WITH THE ATTORNEY GENERAL
DOES NOT CONSTITUTE APPROVAL, RECOMMENDATION, OR ENDORSEMENT BY THE ATTORNEY
GENERAL.

Michigan law provides that a franchisor whose most recent statements are unaudited and which show a
net worth of less than $100,000 shall, at the request of a franchisee, arrange for the escrow of initial
investment and other funds paid by the franchisee or subfranchisor until the obligations to provide real
estate, improvements, equipment, inventory, training, or other items included in the franchise offering are
fulfilled. At the option of the franchisor, a surety bond may be provided in place of escrow. In the event
that an escrow is so established, the escrow agent shall be a financial institution authorized to do
business in the State of Michigan. The escrow agent may release to the franchisor those amounts of the
escrowed funds applicable to a specific franchisee or subfranchisor upon presentation of an affidavit
executed by the franchisee and an affidavit executed by the franchisor stating that the franchisor has
fulfilled its obligation to provide real estate, improvements, equipment, inventory, training, or other items.
This portion of the Michigan law does not prohibit a partial release of escrowed funds upon receipt of
affidavits of partial fulfillment of the franchisor’s obligation.

SHOULD THE PROSPECTIVE FRANCHISEE HAVE ANY QUESTIONS REGARDING THE NOTICE OF THIS
FILING WITH THE ATTORNEY GENERAL, SUCH QUESTIONS SHOULD BE ADDRESSED TO:

                  ADMINISTRATOR
                  CONSUMER PROTECTION DIVISION
                  ANTITRUST AND FRANCHISE UNIT
                  MICHIGAN DEPARTMENT OF THE ATTORNEY GENERAL
                  525 W. OTTAWA, 6TH FLOOR
                  LANSING, MICHIGAN 48913 (517) 373-7117




OTA Franchise Corporation Franchise Disclosure Document
March 30, 2018

                                                          Page 93




                                                  Attachment ZZ                                      EX 13
                                                                                                      7599
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 210 of 463 Page ID
                                    #:8035


                                      MINNESOTA ADDENDUM
                               TO THE OTA FRANCHISE CORPORATION
                   FRANCHISE DISCLOSURE DOCUMENT AND FRANCHISE AGREEMENT

         1.      Minnesota Statutes §80C.21 and Minnesota Rule 2860.4400J prohibit us from requiring litigation
to be conducted outside Minnesota, requiring waiver of a jury trial, or requiring the franchisee to consent to
liquidated damages, termination penalties or judgment notes. In addition, nothing in the Disclosure Document or
Agreement can abrogate or reduce any of your rights as provided for in Minnesota Statutes, Chapter 80C, or your
rights to any procedure, forum, or remedies provided for by the laws of jurisdiction.

        2.      With respect to franchises governed by Minnesota law, the franchisor will comply with Minnesota
Statues Section 80C.14, Subdivisions 3, 4 and 5 which require, except in certain specified cases, that a franchisee
be given 90 days’ notice of termination (with 60 days to cure) and 180 days’ notice for non-renewal of the Franchise
Agreement.

         3.       Item 13 of the Franchise Disclosure Document and Article 6 of the Franchise Agreement are
modified with respect to Minnesota Franchisees as follows: The Minnesota Department of Commerce requires
that the Franchisor indemnify Minnesota Franchisees against liability to third parties resulting from claims by third
parties that the Franchisee’s use of the Franchisor’s trademarks or service marks infringes trademark rights of
some third party. The Franchisor does not indemnify against the consequences of the Franchisee’s use of the
Franchisor’s trademark except in accordance with the requirements of the franchise (and to the extent validly
required as a condition to registration), and, as a condition to indemnification, the Franchisee must immediately
provide notice to the Franchisor of any such claim and tender the defense of claim to the Franchisor. If the
Franchisor accepts the tender of defense, the Franchisor has the right to manage the defense of the claim
including the right to compromise, settle or otherwise resolve the claim, and to determine whether to appeal a final
determination of the claim.

        4.     A general release shall not relieve any person from liability imposed by the Minnesota
Franchises Law, Minn. Stat., Chapter 80C, Section 80C.22.
        5.       Minn. Rule 2860.4400J prohibits us from requiring a franchisee to consent to a franchisor
obtaining injunctive relief. We may seek injunctive relief. In addition, a court will determine if a bond is required.
        6.     Section 13.5 of the Franchise Agreement is amended to include the following: You should note
that Minnesota Statutes Sec. 80c.17, Subd. 5, requires that no action pursuant to Section 80c.17 may be
commenced more than three years after the cause of action accrues.

Intending to be legally bound, the parties now execute this Addendum. The effective date of this Addendum is
the date we sign it.

        OTA FRANCHISE CORPORATION                              FRANCHISEE

        By:

        Its:

                                                               Individually and/or as an officer or partner of
                                                               _____________________________, a
OTA Franchise Corporation Franchise Disclosure Document
March 30, 2018

                                                          Page 94




                                                  Attachment ZZ                                                  EX 13
                                                                                                                  7600
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 211 of 463 Page ID
                                    #:8036


                                                               (______________________) corporation
                                                               (________________________) partnership
                                                               LLC, or Proprietorship




OTA Franchise Corporation Franchise Disclosure Document
March 30, 2018

                                                          Page 95




                                                  Attachment ZZ                                         EX 13
                                                                                                         7601
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 212 of 463 Page ID
                                    #:8037


                                      NEW YORK ADDENDUM
                               TO THE OTA FRANCHISE CORPORATION
                   FRANCHISE DISCLOSURE DOCUMENT AND FRANCHISE AGREEMENT

                                    ADDITIONAL DISCLOSURES REQUIRED BY
                                       THE STATE OF NEW YORK IN THE
                                    FRANCHISE DISCLOSURE DOCUMENT OF
                                        OTA FRANCHISE CORPORATION

    1. The following information is added to the cover page of the Franchise Disclosure Document:

                  INFORMATION COMPARING FRANCHISORS IS AVAILABLE. CALL THE STATE
                  ADMINISTRATORS LISTED IN EXHIBIT A OR YOUR PUBLIC LIBRARY FOR SOURCES OF
                  INFORMATION. REGISTRATION OF THIS FRANCHISE BY NEW YORK STATE DOES NOT
                  MEAN THAT NEW YORK STATE RECOMMENDS IT OR HAS VERIFIED THE INFORMATION
                  IN THIS FRANCHISE DISCLOSURE DOCUMENT. IF YOU LEARN THAT ANYTHING IN THE
                  FRANCHISE DISCLOSURE DOCUMENT IS UNTRUE, CONTACT THE FEDERAL TRADE
                  COMMISSION AND NEW YORK STATE DEPARTMENT OF LAW, BUREAU OF INVESTOR
                  PROTECTION AND SECURITIES, 120 BROADWAY, 23RD FLOOR, NEW YORK, NEW YORK
                  10271. THE FRANCHISOR MAY, IF IT CHOOSES, NEGOTIATE WITH YOU ABOUT ITEMS
                  COVERED IN THE FRANCHISE DISCLOSURE DOCUMENT. HOWEVER, THE FRANCHISOR
                  CANNOT USE THE NEGOTIATING PROCESS TO PREVAIL UPON A PROSPECTIVE
                  FRANCHISEE TO ACCEPT TERMS WHICH ARE LESS FAVORABLE THAN THOSE SET
                  FORTH IN THIS FRANCHISE DISCLOSURE DOCUMENT.

         2.       The following paragraphs are inserted in Item 3 of the Franchise Disclosure Document:
                  Except as provided above, with regard to the franchisor, its predecessor, a person identified in Item
                  2, or an affiliate offering franchises under the franchisor’s principal trademark:

                      A. No such party has an administrative, criminal or civil action pending against that person
                         alleging: a felony, a violation of a franchise, antitrust, or securities law, fraud,
                         embezzlement, fraudulent conversion, misappropriation of property, unfair or deceptive
                         practices, or comparable civil or misdemeanor allegations.

                      B. No such party has pending actions, other than routine litigation incidental to the business,
                         which are significant in the context of the number of franchisees and the size, nature or
                         financial condition of the franchise system or its business operations.

                      C. No such party has been convicted of a felony or pleaded nolo contendere to a felony charge
                         or, within the 10 year period immediately preceding the application for registration, has
                         been convicted of or pleaded nolo contendere to a misdemeanor charge or has been the
                         subject of a civil action alleging: violation of a franchise, antifraud, or securities law; fraud;
                         embezzlement; fraudulent conversion or misappropriation of property; or unfair or
                         deceptive practices or comparable allegations.

                      D. No such party is subject to a currently effective injunctive or restrictive order or decree
                         relating to the franchise, or under a Federal, State, or Canadian franchise, securities,
                         antitrust, trade regulation or trade practice law, resulting from a concluded or pending action
                         or proceeding brought by a public agency; or is subject to any currently effective order of
                         any national securities association or national securities exchange, as defined in the
                         Securities and Exchange Act of 1934, suspending or expelling such person from

OTA Franchise Corporation Franchise Disclosure Document
March 30, 2018

                                                          Page 96




                                                  Attachment ZZ                                                 EX 13
                                                                                                                 7602
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 213 of 463 Page ID
                                    #:8038


                            membership in such association or exchange; or is subject to a currently effective injunctive
                            or restrictive order relating to any other business activity as a result of an action brought by
                            a public agency or department, including, without limitation, actions affecting a license as a
                            real estate broker or sales agent.

         3.        The following paragraph is inserted at Item 4 of the Franchise Disclosure Document:

         Neither the franchisor, nor any affiliate or predecessors, officers or general partner of the franchisor, nor
any person identified in Item 2 above has during the 10-year period immediately before the date of the Disclosure
Document: (a) filed as debtor (or had filed against it) a petition to start as action under the U.S. Bankruptcy Code;
(b) obtained a discharge of its debts under the bankruptcy code; or (c) was a principal officer of a company or a
general partner in partnership that either filed as debtor (or had an action filed against it ) a petition to start an
action under the U.S. Bankruptcy Code or that obtained a discharge of its debts under the U.S. Bankruptcy Code
during or within 1 year after the officer or general partner of the franchisor held this position in the company or
partnership.

         4.         The following is added to the end of Item 5:

                   The initial franchise fee constitutes part of our general operating funds and will be used as such in
                   our discretion.

         5.      The following is added to the end of the “Summary” sections of Item 17(c) titled “Requirements
         for franchisee to renew or extend,” and Item 17(m), entitled “Conditions for franchisor approval of
         transfer”:

                   However, to the extent required by applicable law, all rights you enjoy and any causes of action
                   arising in your favor from the provisions of Article 33 of the General Business Law of the State of
                   New York and the regulations issued thereunder shall remain in force; it being the intent of this
                   proviso that the non-waiver provisions of General Business Law Sections 687.4 and 687.5 be
                   satisfied.

    6.        The following language replaces the “Summary” section of Item 17(d), titled “Termination by franchisee”:

                   You may terminate the agreement on any grounds available by law.

    7. The following is added to the end of the “Summary” section of Item 17(j), titled “Assignment of contract by
       franchisor”:

                   However, no assignment will be made except to an assignee who in good faith and judgment of the
                   franchisor, is willing and financially able to assume the franchisor’s obligations under the Franchise
                   Agreement.

    8.    The following is added to the end of the “Summary” sections of Item 17(v), titled “Choice of forum”, and
           Item 17(w), titled “Choice of law”:

                   The foregoing choice of law should not be considered a waiver of any right conferred upon the
                   franchisor or upon the franchisee by Article 33 of the General Business Law of the State of New
                   York.




OTA Franchise Corporation Franchise Disclosure Document
March 30, 2018

                                                          Page 97




                                                  Attachment ZZ                                                  EX 13
                                                                                                                  7603
 Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 214 of 463 Page ID
                                     #:8039

                 ADDENDUM TO THE OTA FRANCHISE CORPORATION FRANCHISE AGREEMENT
                                    APPLICABLE TO FRANCHISES
                                  SOLD IN THE STATE OF NEW YORK

         This Addendum is entered into this ___________________day of __________________, 20___, by and
between OTA FRANCHISE CORPORATION, a Nevada corporation, doing business as Online Trading Academy
("we," "us" or "our"), and _____________________________________________ ("you" or "your"). Where and to the
extent that any of the provisions of this Addendum are contrary to, in conflict with or inconsistent with any provision
contained in the Franchise Agreement, the provisions contained in this Addendum shall control. Defined terms contained
in the Franchise Agreement shall have the identical meanings in this Addendum.

         1.      Background. The provisions of this Addendum form an integral part of, and are incorporated into,
the Franchise Agreement. Nevertheless, the provisions of this Addendum govern, control and supersede any
inconsistent or conflicting provisions of the Franchise Agreement. This Addendum is being executed because (a) the
offer or sale of the franchise for the Online Trading Academy Franchise to be operated by you pursuant to the
Franchise Agreement was made in the State of New York and/or (b) because you are a resident of the State of New
York and/or (c) your Online Trading Academy Franchise will be located or operated in the State of New York.

           2.      Successor Franchises - Requirements and Procedures. Section 15.3 (G) is amended to read as
follows:

           Irrespective of any requirements for the franchisee to renew or extend the Franchise Agreement and any
           conditions that must be met for the franchisor to approve a transfer of the franchise, to the extent required by
           applicable law, all rights the franchisee enjoys and any causes of action arising in the franchisee’s favor from
           the provisions of Article 33 of the General Business Law of the State of New York and the regulations issued
           thereunder shall remain in force; it being the intent of this proviso that the non-waiver provisions of General
           Business Law Sections 687.4 and 687.5 be satisfied.

         3.     Termination by Franchisee. Section 16 of the Franchise Agreement is amended to add the
following language:

                11.10 Prompt Notice of Claims by You: You may terminate the franchise agreement on any
grounds available by law.

         4.     Irrespective of any rights granted to the franchisor to assign the Franchise Agreement, no assignment
will be made except to an assignee who in good faith and judgment of the franchisor, is willing and financially able to
assume the franchisor’s obligations under the Franchise Agreement.

       5.          Governing Law. Section 13.13 of the Franchise Agreement is amended to add the following
language:

         The foregoing choice of law should not be considered a waiver of any right conferred upon you by the GBL
of the State of New York, Article 33.

    5. In the event of any conflict between the terms of this Addendum and the terms of the Franchise Agreement,
       the terms of this Addendum shall prevail.

    7. Each provision of this Addendum shall be effective only to the extent, with respect to such provision, that the
       jurisdictional requirements of the General Business Law of the State of New York are met independently without
       reference to this Addendum.


OTA Franchise Corporation Franchise Disclosure Document
March 30, 2018

                                                          Page 98




                                                    Attachment ZZ                                              EX 13
                                                                                                                7604
 Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 215 of 463 Page ID
                                     #:8040



        8.     Remaining Provisions Unaffected. The remaining terms, conditions, and provisions of the
Franchise Agreement remain in full force and effect and binding on you and us.

       Intending to be bound, you and we sign and deliver this Addendum in 2 counterparts effective on the day
and year first written above.

                                                          OTA FRANCHISE CORPORATION

__________________________________
Franchisee (Print Name)                                   By: ____________________________________


                                                          Print Name: ______________________________
__________________________________
Franchisee (Signature)                                    Title: ___________________________________


Date: ______________________________                      Date: ______________________________




OTA Franchise Corporation Franchise Disclosure Document
March 30, 2018

                                                          Page 99




                                                    Attachment ZZ                                      EX 13
                                                                                                        7605
 Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 216 of 463 Page ID
                                     #:8041
                                             NORTH DAKOTA
                               ADDENDUM TO THE OTA FRANCHISE CORPORATION
                                  FRANCHISE DISCLOSURE DOCUMENT AND
                                         FRANCHISE AGREEMENT

            In North Dakota, the Disclosure Document is amended as follows to conform to North Dakota law:

           Item 17 (c) of the Disclosure Document and Section 5.3 of the Franchise Agreement are revised to omit
any requirement that a general release be signed as a condition of renewal.

            Item 17 (i) of the Disclosure Document and Sections 17 and 18 of the Franchise Agreement are amended
to add the following: “Any provision in the Franchise Agreement requiring a franchisee to consent to termination or
liquidated damages is unfair, unjust or inequitable within the intent of Section 51-19-09 of the North Dakota Franchise
Investment Law.

            Item 17 (r) of the Disclosure Document and Sections 8 and 12 of the Franchise Agreement are amended
to add the following: "To the extent that covenants not to compete apply to periods after the term of the franchise
contrary to Section 9-08-06, N.D.C.C., they are generally considered unenforceable in the State of North Dakota."

             Item 17 (u) of the Disclosure Document and Section 13 of the Franchise Agreement are amended to state
that the site of any mediation or arbitration is agreeable to all parties.

           Item 17 (v) (venue) of the Disclosure Document and Section 13 of the Franchise Agreement are amended
as follows: “Any provision in the Franchise Agreement which designates jurisdiction or venue or requires the
franchisee to agree to jurisdiction or venue in a forum outside of North Dakota is void with respect to any cause of
action which is otherwise enforceable in North Dakota.

        Item 17 (w) (governing law) and Section 13 of the Franchise Agreement are amended as follows: “Any
provision in the Franchise Agreement requiring that the Franchise Agreement be construed according to the laws of
a state other than North Dakota are unfair, unjust or inequitable within the intent of Section 51-19-09 of the North
Dakota Franchise Investment Law.

            Section 15 of the Franchise Agreement is amended as follows: “Any provision in the Franchise Agreement
which requires a franchisee to waive his or her right to a jury trial has been determined to be unfair, unjust and
inequitable within the intent of Section 51-19-09 of the North Dakota Franchise Investment Law.”

            Sections 15 and 16 of the Franchise Agreement are amended as follows: “Any provision in the Franchise
Agreement requiring a franchisee to consent to a waiver of exemplary and punitive damages is unfair, unjust or
inequitable within the intent of Section 51-19-09 of the North Dakota Franchise Investment Law.”

             Section 13.4 of the Franchise Agreement is amended as follows: “In the State of North Dakota, the statute
of limitations under North Dakota Law will apply”.

             Section 13.6 of the Franchise Agreement is amended as follows:

        “In the State of North Dakota, the prevailing party in any enforcement action is entitles to recover all costs
and expenses, including attorney’s fees.”
            In North Dakota, provisions of the Franchise Agreement which unreasonably limit the statute of limitations
or remedies under the North Dakota Franchise Investment Law, such as the right to jury trial, may not be enforceable.
        Provisions of the Franchise Agreement requiring a franchisee to consent to liquidated damages or termination
penalties, requiring a franchisee to consent to a limitation of claims or requiring a franchisee pay all of Franchisor’s
costs and expenses incurred in enforcing the agreement may not be enforceable under North Dakota law.



OTA Franchise Corporation Franchise Disclosure Document
March 30, 2018

                                                          Page 100




                                                    Attachment ZZ                                           EX 13
                                                                                                             7606
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 217 of 463 Page ID
                                    #:8042


                                   RHODE ISLAND ADDENDUM
                              TO THE OTA FRANCHISE CORPORATION
                  FRANCHISE DISCLOSURE DOCUMENT AND FRANCHISE AGREEMENT


                           ADDITIONAL DISCLOSURES REQUIRED BY
                             THE STATE OF RHODE ISLAND IN THE
              FRANCHISE DISCLOSURE DOCUMENT OF OTA FRANCHISE CORPORATION

         § 19-28.1-14 of the Rhode Island Franchise Investment Act provides that "[a] provision in a franchise
  agreement restricting jurisdiction or venue to a forum outside this state or requiring the application of the
  laws of another state is void with respect to a claim otherwise enforceable under this Act."




  OTA Franchise Corporation Franchise Disclosure Document
  March 30, 2018

                                                       Page 1




                                                Attachment ZZ                                           EX 13
                                                                                                         7607
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 218 of 463 Page ID
                                    #:8043


                                      VIRGINIA ADDENDUM
                              TO THE OTA FRANCHISE CORPORATION
                  FRANCHISE DISCLOSURE DOCUMENT AND FRANCHISE AGREEMENT

           The Disclosure Document is amended as follows:

           1.      Pursuant to Section 13.1-564 of the Virginia Retail Franchising Act, it is unlawful for a
  franchisor to cancel a franchise without reasonable cause. If any grounds for default or termination stated
  in the Franchise Agreement or other agreements does not constitute “reasonable cause” as that term may
  be defined in the Virginia Retail Franchising Act or the laws of Virginia, that provision may not be
  enforceable.




  OTA Franchise Corporation Franchise Disclosure Document
  March 30, 2018

                                                       Page 2




                                                Attachment ZZ                                         EX 13
                                                                                                       7608
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 219 of 463 Page ID
                                    #:8044


                                         WASHINGTON ADDENDUM
                                TO THE FRANCHISE DISCLOSURE DOCUMENT
                                    OF OTA FRANCHISE CORPORATION

  The State of Washington has a statute, the Washington Franchise Investment Protection Act, RCW
  19.100.180 (the “Act”), which might supersede this Agreement in your relationship with us, including the areas
  of termination and renewal of your franchise. There might also be court decisions which supersede the
  Agreement in your relationship with us, including termination and renewal of your franchise.

  In any arbitration involving a franchise purchased in Washington, the arbitration site shall be either in the State
  of Washington, or in a place mutually agreed upon at the time of the arbitration, or as determined by the
  arbitrator.

  In the event of a conflict of laws the provisions of the Act, Chapter 19.100 RCW, shall prevail.

  A release or waiver of rights executed by you shall not include rights under the Act, except when executed
  pursuant to a negotiated settlement after the Agreement is in effect and where the parties are represented by
  independent counsel. Provisions such as those which unreasonably restrict or limit the statute of limitations
  period for claims under the Act, or rights or remedies under the Act, such as a right to a jury trial, might not be
  enforceable.

  Transfer fees are collectable to the extent that they reflect our reasonable estimate or actual costs in effecting
  a transfer.

           The following paragraph is added at the end of Item 17:

  If any of the provisions in this Disclosure Document or Franchise Agreement are inconsistent with the
  relationship provisions of Revised Code of Washington Section 19.100.180 or any other requirements of the
  Act, the provisions of the Act will prevail over the inconsistent terms of the Disclosure Document or Franchise
  Agreement.




  OTA Franchise Corporation Franchise Disclosure Document
  March 30, 2018

                                                       Page 3




                                                Attachment ZZ                                                 EX 13
                                                                                                               7609
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 220 of 463 Page ID
                                    #:8045
                            ADDENDUM TO THE OTA FRANCHISE CORPORATION
                                      FRANCHISE AGREEMENT
                                    APPLICABLE TO FRANCHISES
                                 SOLD IN THE STATE OF WASHINGTON

           The state of Washington has a statute (RCW 19.100.180) which may supersede the Franchise
  Agreement in your relationship with the Franchisor including the areas of termination and renewal of your
  franchise. There may also be court decisions which may supersede the franchise agreement in your
  relationship with the franchisor including the areas of termination and renewal of your franchise.

           In any arbitration involving a franchise purchased in Washington, the arbitration site shall be either
  in the State of Washington, or in a place mutually agreed upon at the time of the arbitration, or as determined
  by the arbitrator.

          In the event of a conflict of laws, the provisions of the Washington Franchise Investment Protection
  Act, Chapter 19.100 RCW shall prevail.

          A release or waiver of rights executed by a Franchisee shall not include rights under the
  Washington Franchise Investment Protection Act except when executed pursuant to a negotiated
  settlement after the agreement is in effect and where the parties are represented by independent counsel.
  Provisions such as those which unreasonably restrict or limit the statute of limitations period for claims
  under the Act, rights or remedies under the act such as a right to a jury trial may not be enforceable.

          Transfer fees are collectable to the extent that they reflect the Franchisor’s reasonable estimated
  or actual costs in effecting a transfer.

             The undersigned does hereby acknowledge receipt of this addendum.


      OTA FRANCHISE CORPORATION                              FRANCHISEE

      By:

      Its:

                                                             Individually and/or as an officer or partner of
                                                             _____________________________, a
                                                             (______________________) corporation
                                                             (________________________) partnership
                                                             LLC, or Proprietorship




  OTA Franchise Corporation Franchise Disclosure Document March 30 2018                              Page 4




                                                Attachment ZZ                                                  EX 13
                                                                                                                7610
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 221 of 463 Page ID
                                    #:8046
                                                    EXHIBIT F TO
                                        OTA FRANCHISE CORPORATION
                                             DISCLOSURE DOCUMENT




                                 STATEMENT OF PROSPECTIVE FRANCHISEE




  OTA Franchise Corporation Franchise Disclosure Document
  March 30, 2018

                                                       Page 5



                                                Attachment ZZ            EX 13
                                                                          7611
 Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 222 of 463 Page ID
                                     #:8047
                                         OTA FRANCHISE CORPORATION
                                    STATEMENT OF PROSPECTIVE FRANCHISEE

                                    [Note: Dates and Answers Must Be Completed
                                 in the Prospective Franchisee's Own Handwriting.]

              Since the Prospective Franchisee (also called "me," "our," "us," "we" and/or "I" in this document)
     and OTA FRANCHISE CORPORATION (also called the "Franchisor”, “OTA”, "you" or "your") both have an
     interest in making sure that no misunderstandings exist between them, and to verify that no violations of
     law might have occurred, and understanding that the Franchisor is relying on the statements I/we make in
     this document, I/we assure the Franchisor as follows:

     A.   The following dates and information are true and correct:

           1.    _____________, 20___                   The date of my/our first face-to-face meeting with any
                                                        person to discuss the possible purchase of an Online
                 Initials _____________                 Trading Academy Franchise.

           2.    _____________, 20___                   The date on which I/we received a Franchise Disclosure
                                                        Document about an Online Trading Academy Franchise.
                 Initials _____________

           3.    _____________, 20___                   The date when I/we received a fully completed copy (other
                                                        than signatures) of the Franchise Agreement and all other
                 Initials _____________                 documents I/we later signed.

           4.    _____________, 20___                   The earliest date on which I/we signed the Franchise
                                                        Agreement or any other binding document (not including
                 Initials _____________                 any Letter or other Acknowledgment of Receipt.)

           5.    _____________, 20___                   The earliest date on which I/we delivered cash, check or
                                                        other consideration to the Franchisor, or any other person
                 Initials _____________                 or company.

     B.   Representations and Other Matters:

1.   No oral, written, visual or other promises, agreements, commitments, representations, understandings,
     "side deals," options, rights-of-first-refusal or otherwise of any type (collectively, the “representations”),
     including, but not limited to, any which expanded upon or were inconsistent with the Disclosure Document,
     the Franchise Agreement or any other written documents, have been made to or with me/us with respect
     to any matter (including, but not limited to, advertising, marketing, site location and/or development,
     operational, marketing or administrative assistance, exclusive rights or exclusive or protected territory or
     otherwise) nor have I/we relied in any way on any such representations, except as expressly set forth in
     the Franchise Agreement or a written Addendum thereto signed by the Prospective Franchisee and the
     Franchisor, except as follows:
     __________________________________________________________________.
     (If none, the Prospective Franchisee should write NONE in his/her/their own handwriting.)

     Prospective Franchisee's Initials: ______________________________________

2.   No oral, written, visual or other claim, guarantee or representation (including, but not limited to, charts,
     tables, spreadsheets or mathematical calculations to demonstrate actual or possible results based on a
     combination of variables, such as multiples of price and quantity to reflect gross sales, or otherwise), which
     stated or suggested any specific level or range of actual or potential sales, costs, income, expenses, profits,
     OTA Franchise Corporation Franchise Disclosure Document
     March 30, 2018

                                                          Page 6



                                                   Attachment ZZ                                             EX 13
                                                                                                              7612
 Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 223 of 463 Page ID
                                     #:8048
     cash flow, tax effects or otherwise (or from which such items might be ascertained), from franchised or non-
     franchised units, was made to me/us by franchisor, its affiliates or agents/representatives, nor have I/we
     relied in any way on any such, except for information (if any) expressly set forth in the Franchisor's
     Disclosure Document (or an exhibit referred to therein), except as follows:
     __________________________________________________________________.
     (If none, the Prospective Franchisee should write NONE in his/her/their own handwriting.)

     Prospective Franchisee's Initials: __________________________________

3.   No contingency, prerequisite, reservation or otherwise exists with respect to any matter (including, but not
     limited to, the Prospective Franchisee obtaining any financing, the Prospective Franchisee's selection,
     purchase, lease or otherwise of a location, any operational matters or otherwise) or the Prospective
     Franchisee fully performing any of the Prospective Franchisee's obligations, nor is the Prospective
     Franchisee relying on the Franchisor or any other entity to provide or arrange financing of any type, nor
     have I/we relied in any way on such, except as expressly set forth in the Franchise Agreement, or a written
     Addendum thereto signed by the Prospective Franchisee and the Franchisor, except as follows:
     __________________________________________________________________.
     (If none, the Prospective Franchisee should write NONE in his/her/their own handwriting.)

     Prospective Franchisee's Initials: __________________________________

4.   The individuals signing for the "Prospective Franchisee" constitute all of the executive officers, partners,
     shareholders, investors and/or principals of the Prospective Franchisee and each of such individuals has
     received the Franchise Disclosure Document and all exhibits and carefully read, discussed, understands
     and agrees to the Franchise Agreement, each written Addendum and any Personal Guarantees.

     Prospective Franchisee's Initials: __________________________________

5.   I/we have had an opportunity to consult with an independent professional advisor, such as an attorney or
     accountant, before signing any binding documents or paying any sums, and the Franchisor has strongly
     recommended that I/we obtain such independent professional advice. I/we have also been strongly advised
     by the Franchisor to discuss my/our proposed purchase of, or investment in, an Online Trading Academy
     Franchise with existing Online Trading Academy Franchisees before signing any binding documents or
     paying any sums and I/we have been supplied with a list of existing Online Trading Academy Franchisees.

     Prospective Franchisee's Initials: __________________________________

6.   I confirm that, as advised, I’ve spoken with past and/or existing Online Trading Academy Franchisees, and
     that I made the decision as to which, and how many, Online Trading Academy Franchisees to speak with,
     although I understand that as a new Franchise System, few, if any, Franchisees are available to speak with.

     Prospective Franchisee's Initials: __________________________________

7.   I/we understand that: entry into any business venture necessarily involves some unavoidable risk of loss or
     failure, the purchase of an Online Trading Academy Franchise (or any other) is a speculative investment,
     an investment beyond that outlined in the Disclosure Document may be required to succeed, there exists
     no guaranty against possible loss or failure in this or any other business and the most important factors in
     the success of any Online Trading Academy Franchise, including the one to be operated by me/us, are
     my/our personal business, marketing, sales, management, judgment and other skills.

     Prospective Franchisee's Initials: __________________________________

          If there are any matters inconsistent with the statements in this document, or if anyone has suggested
     that I sign this document without all of its statements being true, correct and complete, I/we will (a)
     OTA Franchise Corporation Franchise Disclosure Document
     March 30, 2018

                                                          Page 7



                                                   Attachment ZZ                                          EX 13
                                                                                                           7613
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 224 of 463 Page ID
                                    #:8049
  immediately inform the Franchisor's attorney (949 825 5147) and an officer of the Franchisor and (b) make
  a written statement regarding such next to my signature below so that the Franchisor may address and
  resolve any such issue(s) at this time and before either party goes forward.

        I/we understand and agree that the Franchisor does not furnish or endorse, or authorize its
  salespersons or others to furnish or endorse, any oral, written or other information concerning actual or
  potential sales, costs, income, expenses, profits, cash flow, tax effects or otherwise (or from which such
  items might be ascertained), from franchised or non-franchised units, that such information (if any) not
  expressly set forth in the Franchisor's Disclosure Document (or an exhibit referred to therein) is not reliable
  and that I/we have not relied on it, that no such results can be assured or estimated and that actual results
  will vary from unit to unit, Franchise to Franchise, and may vary significantly.

  Prospective Franchisee's Initials: __________________________________

       I/we understand and agree to all of the foregoing and represent and warrant that all of the above
  statements are true, correct and complete.

  Date: ___________________________

  PROSPECTIVE FRANCHISEE (Individual)

  ______________________________
  Signature

  ______________________________
  Printed Name

  ______________________________
  Signature

  ______________________________
  Printed Name

  PROSPECTIVE FRANCHISEE (Corp., LLC or Partnership) - Must be accompanied by appropriate
  personal guarantee(s)

  ___________________________________
  Legal Name of Entity

  a_______________________ _____________________________________
    Jurisdiction of Formation Corporation, LLC or Partnership

  By: _________________________________
      Name

      _________________________________
       Signature

  Title: _________________________________

  PRINCIPALS

  _________________________________                             ________________________________


  OTA Franchise Corporation Franchise Disclosure Document
  March 30, 2018

                                                       Page 8



                                                Attachment ZZ                                             EX 13
                                                                                                           7614
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 225 of 463 Page ID
                                    #:8050
  _________________________________                             ________________________________



  All of the above is true, correct and complete to the best of my knowledge:


  _______________________________
  Franchise Marketing Representative


  Reviewed by: OTA FRANCHISE CORPORATION


  _______________________________ ______________________________
  President                          Franchise Agreement Number




  OTA Franchise Corporation Franchise Disclosure Document
  March 30, 2018

                                                       Page 9



                                                Attachment ZZ                                      EX 13
                                                                                                    7615
 Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 226 of 463 Page ID
                                     #:8051
                                                          EXHIBIT G TO
                                            OTA FRANCHISE CORPORATION
                                                DISCLOSURE DOCUMENT




                                           LIST OF CURRENT FRANCHISEES




OTA Franchise Corporation Franchise Disclosure Document
March 30, 2018

                                                           Page 10




                                                    Attachment ZZ         EX 13
                                                                           7616
 Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 227 of 463 Page ID
                                     #:8052
                                          OTA FRANCHISE CORPORATION
                                                  EXHIBIT G-1
                                  LIST OF FRANCHISES AS OF DECEMBER 31, 2017

Online Trading Academy Phoenix
2444 East University Drive, Suite 120
Phoenix, AZ, 85034
Ken Beckrich
602-441-9646

Online Trading Academy San Jose
1798 Technology Drive, Suite 152
San Jose, CA 93065
Bryan Olson
408-538-6530

Online Trading Academy Denver
7535 E. Hampden Ave., Suite 525
Denver CO 80231 John Henkel
303-325-2776

Online Trading Academy Norwalk,
488 Main Ave., 3rd Floor
Norwalk CT 06851
Steve Flege,
732-887-7866

Online Trading Academy Fort Lauderdale1 Oakwood Blvd., Suite 218
Hollywood, FL 33020
Konstantin Popov
954-668-2424

Online Trading Academy Atlanta
1080 Holcomb Bridge Road
Roswell GA 30076
Steve Champa and Mickey Moores
228-239-5976

Online Trading Academy Chicago
500 Waters Edge
Lombard IL 60148
Nizar Istanbouli and Haider Istanbouli
847-391-8511

Online Trading Academy Kansas City
7501 College Blvd., Suite 275
Overland Park, KS 66210
Christopher Crum
816-560-4720

Online Trading Academy Baltimore
6865 Deerpath Road, Suite 101
Elkridge, MD 21075
Chris Koomey
703-442-8286
OTA Franchise Corporation Franchise Disclosure Document
March 30, 2018

                                                          Page 11




                                                    Attachment ZZ              EX 13
                                                                                7617
 Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 228 of 463 Page ID
                                     #:8053
Online Trading Academy Detroit
Mars Corporate Center
25200 Telegraph Road, Suite 125
Southfield, MI 48033
Bob Bolya
248-415-6123

Online Trading Academy Minneapolis
7900 International Drive
Bloomington MN 55425
Kevin Young
952-814-4410

Online Trading Academy New Jersey
65 Challenger Road
Suite 450, Parking level P3
Ridgefield Park, NJ 07660
Steven Alexeev and Leila Wilson
201-537-0480

Online Trading Academy Charlotte
19720 Jetton Road
Suite 101
Cornelius NC 28031
Tim Burdick
704-237-3545

Online Trading Academy Raleigh
4600 Marriott Drive
Suite 250
Raleigh NC 27612
Tim Burdick
704-237-3545

Online Trading Academy Philadelphia
234 Mall Blvd., Suite 250
King of Prussia, PA 19406
Bruce Bell
610-945-9999

Online Trading Academy Houston
110 Vintage Park Blvd.
Building J, Suite 200
Houston TX 77070
Mary Beth Motisi
281/820-8905

Online Trading Academy Dallas
Frisco Bridges, Suite 101
2600 Dallas Parkway
Frisco, TX 75034
Tom Caufield and Michael Ludlow
972/746-4375


OTA Franchise Corporation Franchise Disclosure Document
March 30, 2018

                                                          Page 12




                                                    Attachment ZZ         EX 13
                                                                           7618
 Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 229 of 463 Page ID
                                     #:8054


Online Trading Academy - Washington D.C. Metro
8614 Westwood Center Drive, Suite 830
Vienna, VA 22182
Chris Koomey
703-442-8282

Online Trading Academy Seattle
1450 114th Avenue SE,
Bellevue,
Washington 98004
McCauley Learning Systems, Ltd
William Geist
425-307-6610

Online Trading Academy Milwaukee
10850 W. Park Place
Suite 120
Milwaukee, WI 53224
Scott Turriff
262-293-9069

Online Trading Academy Hong Kong
Address TBD
Michael Steven
+62-21-515-2889

Online Trading Academy India
C-428, Phoenix House (C wing), 4th floor
Mumbai 400-013
Sharekhan
Rajesh Vora
+91-982-408-7600

Online Trading Academy Indonesia
Thamrin Learning Centre, Thamrin Residences, Tower C, 3A Floor
(Entrance from Jasmine Lobby), Jln. Thamrin Boulevard,
Kebon Melati, Tanah Abang, Jakarta Pusat 10230
Michael Steven +6221 2955 3333

Online Trading Academy Singapore
Aperia Mall, #03-09
12 Kallang Avenue
Singapore, 339511
Rep. of Singapore
Michael Steven
+65 6423978

Online Trading Academy Dubai, United Arab Emirates
Knowledge Village
Block 2B, Suite G22
Dubai, United Arab Emirates
Tareq Abu Hantash
011/971-4-362-5125
OTA Franchise Corporation Franchise Disclosure Document
March 30, 2018

                                                          Page 13




                                                    Attachment ZZ         EX 13
                                                                           7619
 Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 230 of 463 Page ID
                                     #:8055




Online Trading Academy Orlando

100 Colonial Center Pkwy.
Suite 110
Lake Mary, FL 32746
David Weinstein and Dennis Doane
Toll free: 866-276-6044
Phone: 727-619-1007


Online Trading Academy Tampa Bay

1300 4th Street N.
Suite 110
St. Petersburg, FL 33716
David Weinstein and Dennis Doane
Toll free: 866-276-6044
Phone: 727-619-1007


Online Trading Academy Toronto

200 Yorkland Blvd.
Suite 1100
Toronto, ON M2J 5C1
Satya Panda
Phone: 416-222-2552


Online Trading Academy San Diego

6155 Cornerstone Court East
Suite 100
San Diego, CA 92121
Karen Trisko and Robert Montgomery
Phone: 858-746-9101




OTA Franchise Corporation Franchise Disclosure Document
March 30, 2018

                                                          Page 14




                                                    Attachment ZZ         EX 13
                                                                           7620
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 231 of 463 Page ID
                                    #:8056




                                                    EXHIBIT G-2 TO
                                         OTA FRANCHISE CORPORATION
                                              DISCLOSURE DOCUMENT



                          LIST OF FORMER FRANCHISEES FOR LAST FISCAL YEAR



  None



  If you buy this franchise, your contact information may be disclosed to other buyers when you leave the
  franchise system.




  OTA Franchise Corporation Franchise Disclosure Document March 30, 2018

                                                 Attachment ZZ                                     EX 13
                                                                                                    7621
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 232 of 463 Page ID
                                    #:8057


                                                     EXHIBIT H TO
                                         OTA FRANCHISE CORPORATION
                                              DISCLOSURE DOCUMENT
  ____________________________________________________________________________________


                                        GMS PARTICIPATION AGREEMENT




  OTA Franchise Corporation Franchise Disclosure Document March 30, 2018

                                                 Attachment ZZ                   EX 13
                                                                                  7622
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 233 of 463 Page ID
                                    #:8058


                              Global Marketing Services Participation Agreement

                                        Addendum to Franchise Agreement
  This Global Marketing Services Participation Agreement is entered into as of ________, 201_, by OTA
  Franchise Corporation with its principal office located at 17780 Fitch, Suite 200, Irvine, CA 92614, referred
  to herein as “Franchisor” and _____________________a ________________ limited liability company,
  (referred to in this Amendment as "Franchisee(s)").
                                                    RECITALS

  1.           Franchisor has made significant investments in (i) the development of national and global
               advertising creative, media and programs which may not be either available or economically
               accessible to Franchisee on a local level, and (ii) systems and support infrastructure for such
               programs.

  2.           Franchisor may manage and make available to Franchisee a range of Global Marketing
               Services developed as “GMS Programs”, as described in the individual GMS Program
               Descriptions posted on Network Connection and as amended from time to time (the “GMS
               Program Descriptions”), which are hereby incorporated herein by this reference.

  3.           This Agreement will allow Franchisee to participate in the GMS Programs.

  4.           GMS Programs will be funded and managed separately from the Marketing Fund.

  5.           In addition, Franchisor has tools and expertise in the area of local online marketing, including
               bid management platforms and the ability to use dynamic ad placement of media. Franchisor
               has developed an Online Targeted Local Marketing Program, which is one of the GMS
               Programs, to allow Franchisees to choose to hire Franchisor and its then current contracting
               agency as their “agency” to develop digital banners, landing pages and other assets used for
               advertising and to place these ads locally on behalf of franchisees.

  6.           Franchisees may elect to manage their budgets on a monthly basis by electing a Targeted
               Local Marketing Program in the attached insertion order.

  7.           Capitalized terms will have the meanings as set out in this Agreement or if not defined herein
               they will have the same meaning as in the relevant GMS Program Descriptions provided for
               each type of advertising and marketing service.

  I. Appointment of Franchisor to Carry Out Advertising and Marketing Services

  Franchisee appoints Franchisor and Franchisor agrees to accept such appointment to represent
  Franchisee in conducting certain advertising and marketing services (the “Service” or “Services”) on its
  behalf, as further defined herein and in the GMS Program Descriptions to be provided for each Service, as
  amended periodically.

  II. Description of Services to be Performed

  Franchisor will conduct the advertising and marketing services as defined in each GMS Program
  Description on behalf of Franchisee. The Services will be focused on delivering leads, registrations and/or
  attendees to Franchisee’s events and seminars by utilizing global marketing channels which can be more
  effectively purchased globally and/or are not available at the local level including but not limited to national


  OTA Franchise Corporation Franchise Disclosure Document March 30, 2018

                                                 Attachment ZZ                                             EX 13
                                                                                                            7623
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 234 of 463 Page ID
                                    #:8059

  and global media advertising, certain teleservices which may be managed via a central call center and
  online marketing. Any changes or additions to the terms and conditions of the Global Marketing Services
  Programs or Services will be communicated to Franchisee via email and/or posted on Network Connection
  and in online franchise forums such as Leadership Connection.

           Targeted Online Local Marketing Description

           If Franchisee elects to use the Targeted Local Online Marketing Program Franchisor will help
  franchisee set budgets and goals (i.e. desired number of registrations and expected cost per registration).
  Franchisees will pay its actual advertising costs plus a 15% management fee. The management fee will
  cover the costs of the program, including but not limited to: outside agency fees, ad serving fees, bid
  management tool fees and personnel assigned to manage online marketing programs.                Franchisee
  acknowledges that use of the Targeted Local Online Marketing Program provides no guarantee of any
  specific registration volume or cost per registration.

  Given the nature of these forms of advertising costs the prepaid balance may be overspent or underspent
  in any given month. The aim is to keep this flexibility within + or – 10%. Over and under spending will roll
  over into the following month and Franchisor will communicate with Franchisee regarding budget pacing.

  III. Leads, Registrations and Attendees

  A Lead is defined as a new record placed in the Salesforce database with a valid email address and/or
  phone number as a result of marketing campaigns conducted under the Global Marketing Services
  Program as indicated by a Salesforce Global Marketing Services Program campaign code.

  A Registration is defined as a new Salesforce record with a valid email address and/or phone number which
  has been registered to attend a sales event as a result of marketing campaigns conducted under the Global
  Marketing Services Program as indicated by a Salesforce Global Marketing Services Program campaign
  code.

  An Attendee is defined as any registered guest who arrives at a sales event, and includes any new prospect
  or existing lead or contact in Franchisee’s Salesforce database that is attributable to a Global Marketing
  Services Program campaign as indicated by a Salesforce Global Marketing Services Program campaign
  code.

  IV. Performance Based Fees or Shared Costs, Payments and Minimum Participation

  Global Marketing Services Programs may be performance based programs or shared costs programs as
  described in the relevant GMS Program Descriptions. For performance based programs, Franchisee agrees
  to pay Franchisor a fixed fee for each Lead (the “Lead Fee”), Registration (the “Registration Fee”) and / or
  Attendee (the “Attendee Fee”) generated from the Global Marketing Services Program in the amount
  indicated in the then current relevant GMS Program Descriptions. For shared costs programs, Franchisee
  agrees to pay Franchisor the Franchisee’s proportional share of media costs as described and calculated
  in accordance with the relevant GMS Program Descriptions (the “Shared Participation Fee”).

  At the Commencement of Franchisee’s participation in any performance based programs, Franchisee will
  pay an initial Deposit for each Service to be applied against future Lead, Registration and Attendee Fees
  for each Service as indicated in the GMS Insertion Order. Franchisee authorizes Franchisor to charge its


  OTA Franchise Corporation Franchise Disclosure Document March 30 2018
                                                         18

                                                Attachment ZZ                                          EX 13
                                                                                                        7624
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 235 of 463 Page ID
                                    #:8060

  credit card or ACH the Deposit amount for each Service on or before the first day of the month for which
  the Services shall commence, and thereafter charge Franchisee in a similar manner for the exact amount
  of Lead, Registration or Attendee Fees incurred for the previous month. If Franchisee elects to pay by credit
  card, an additional credit card processing fee of 3% will be added to Franchisee’s billing.

  Fees will be prepaid and reconciled each month in a method to be described in the particular Insertion
  Order.

  1. If total Fees incurred during any month exceed the Deposit on hand for each Service, Franchisee will be
  charged for those Leads, Registrations and/or Attendees and/or Shared Participation, plus an amount to
  insure the next month’s full Deposit amount for each Service is in place. The fees will be calculated and
  debited on the 5th day of each month after the commencement month.

      2. If total Fees incurred during any month are less than the Deposit on hand for each Service,
  Franchisee will be charged only for those Leads, Registrations and/or Attendees and/or Shared
  Participation and the credit balance will be applied to the amount to be debited to insure the next month’s
  full Deposit amount is in place by the 5th day of the relevant month.

  Franchisor may change the fee structure for any Services at any time. Changes will be communicated to
  Franchisee via email or Network Connection with at least thirty (30) days’ notice (the “Notice Period”). New
  Fees will be effective on the first day of the next month after the Notice Period has expired. Franchisee may
  change its GMS Insertion Order within the Notice Period.

  Franchisee acknowledges that, to provide the Services, Franchisor needs to recoup its costs. Costs
  included in the Fees may include, but are not limited to, cost of media purchases, servicing costs,
  management costs of the campaigns including the cost of personnel, technology-related costs and other
  costs as determined by Franchisor to manage the campaigns.

  Franchisee acknowledges and agrees that minimum Participation is as specified in each GMS Insertion
  Order. Franchisee will not receive Leads which it does not pay for.

  V. Term and Termination

  Other than the mandatory insertion order attached hereto as Exhibit “A” and by this reference incorporated
  herein, Franchisee’s participation in each Service is currently voluntary, although Franchisee acknowledges
  and hereby agrees that for Franchisor to provide efficient Services to the Network in the future, Franchisee’s
  participation in certain Services may become mandatory (the “Mandatory Service(s)”). When this occurs,
  Franchisee agrees to execute a new Insertion Order relating to the Mandatory Services.

  Franchisee’s participation in each Service will begin on the date indicated in each GMS Insertion Order and
  continue until such Service is terminated. A GMS Insertion Order will remain in effect until a revised GMS
  Insertion Order is provided to Franchisor or this agreement is terminated. Franchisee can terminate its
  participation or (subject to the required minimum) reduce the level of participation in each Program by giving
  Franchisor written notice of at least thirty (30) days (or longer required period) at any time after the minimum
  participation period identified in the GMS Program Description. Written notice shall be sent to a designated
  email address or addresses as provided to Franchisee.

  The GMS Insertion Order must be submitted and include each Service Franchisee subscribes to.
  Franchisor does not guarantee the availability of Global Marketing Services or any specific Service for any

  OTA Franchise Corporation Franchise Disclosure Document March 30 2018
                                                         19

                                                Attachment ZZ                                              EX 13
                                                                                                            7625
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 236 of 463 Page ID
                                    #:8061

  definite period of time and may terminate any Program or any specific Services at any time.

  Within fifteen (15) days of termination by either party, Franchisor will refund to Franchisee any remaining
  prepaid balance in Franchisee’s account relative to the terminated Service. If Franchisee owes more than
  the amounts previously paid to Franchisor, which may occur, for example, if Franchisee’s credit card is
  refused, Franchisee agrees to pay the remaining balance to Franchisor within fifteen (15) days.

  VI. Events of Default

  Franchisee agrees to perform all of its duties as prescribed in the GMS Program Descriptions. Some
  Services may require Franchisee to record Attendees for billing purposes. Franchisee agrees that any
  failure to pay Franchisor under this Global Marketing Services Program shall be deemed to be a default of
  its Franchise Agreement.

  VII. OTA System Privacy and Confidentiality

  For the benefit of the OTA System, Franchisee agrees to allow Franchisor at its discretion to share the
  details of Franchisee’s participation in any Services with all other franchisees. This includes, but is not
  limited to, financial data such as level of spend and revenue resulting from its participation in any Service
  and other marketing performance data such as number of Leads, Registrations and Attendees, the number
  and percentage of registrations that attended the workshop and resulting customers and any other data
  available for these programs. Franchisee agrees that any reporting provided by Franchisor on the
  performance of this program is Confidential Information and is not to be shared with any other party without
  the prior written consent of Franchisor.

  VIII. Disclaimer

  Franchisee expressly agrees that the Global Marketing Services Program and each Service is available on
  an “as is” and “as available” basis, without warranty of any kind, expressed or implied.

  IX. Franchise Agreement in Effect

  Each GMS Insertion Order shall incorporate by this reference those terms and conditions relating to the
  relevant governing law, dispute resolution and such other rights and obligations of the parties in the
  Franchise Agreement as may be required to enforce these terms and conditions. Except as relates
  specifically to the Global Marketing Services Program, all terms and conditions of the Franchise Agreement
  between Franchisee and Franchisor shall remain in full force and effect. Franchisee agrees that
  participation in the Global Marketing Services Program is a privilege for Franchisees in Good Standing as
  that term is defined in the Franchise Agreement.

  FRANCHISEE:                                           FRANCHISOR: OTA FRANCHISE CORPORATION

  By:    _______________________                       By:   _______________________
  Name: _______________________                       Name: _______________________
  Title: _______________________                      Title: _______________________




  OTA Franchise Corporation Franchise Disclosure Document March 30 2018
                                                         20

                                                Attachment ZZ                                           EX 13
                                                                                                         7626
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 237 of 463 Page ID
                                    #:8062
                                                  EXHIBIT “A”
                                      Global Advertising Participation Insert


                                          Accessed online through eSign




  OTA Franchise Corporation Franchise Disclosure Document March 30 2018
                                                         21

                                                Attachment ZZ                   EX 13
                                                                                 7627
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 238 of 463 Page ID
                                    #:8063




                                                 EXHIBIT I TO
                                         OTA FRANCHISE CORPORATION
                                              DISCLOSURE DOCUMENT




                                                       RECEIPTS




  OTA Franchise Corporation Franchise Disclosure Document March 30, 2018

                                                 Attachment ZZ             EX 13
                                                                            7628
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 239 of 463 Page ID
                                    #:8064
                                                       RECEIPT

          This Disclosure Document summarizes provisions of the Franchise Agreement and other
  information in plain language. Read this Disclosure Document and all agreements carefully.

           If OTA Franchise Corporation offers you a franchise, OTA Franchise Corporation must provide this
  Disclosure Document to you 14 calendar days before you sign a binding agreement or make a payment
  with the Franchisor or an affiliate in connection with the proposed franchise sale or grant.

           New York, Oklahoma and Rhode Island require that we give you this Disclosure Document at the
  earlier of the first personal meeting or 10 business days before the execution of the Franchise Agreement
  or other agreement or the payment of any consideration that relates to the franchise relationship.

          Michigan requires that we give you this Disclosure Document at least 10 business days before the
  execution of any binding Franchise Agreement or other agreement or the payment of any consideration,
  whichever comes first.

           If OTA Franchise Corporation does not deliver this Disclosure Document on time or if it contains a
  false or misleading statement, or a material omission, a violation of federal and state law may have occurred
  and should be reported to the Federal Trade Commission, Washington, D.C. 20580 and the appropriate
  state authority listed in Exhibit D to this Disclosure Document.

           The franchisor is OTA Franchise Corporation, located at 17780 Fitch, Suite 200, Irvine, California
  92614.

          Issuance Date: March 30, 2018The name, principal business address and telephone number of
  each franchise seller offering the franchise: Ralph Loberger, Drew Cartwright, Steve Albin, Gene
  Longobardi, Aaron Neilsen, Jeremy Nosek, Eyal Marmareli John Anthoney Harkey, and Eyal Shachar,
  17780       Fitch,       Suite     200,        Irvine,      California    92614,        949-475-5652     and
  __________________________________of __ _________ _______ ____ ___                          telephone number
   (broker’s agent), if relevant. and only if that broker is registered where applicable.

          OTA Franchise Corporation authorizes the respective state agencies listed in Exhibit D to this
  Disclosure Document to receive service of process in the particular state.

        I have received a Franchise Disclosure Document dated ______________. This Disclosure
  Document includes the following exhibits:

                     A.      Franchise Agreement
                    B.       Financial Statements
                    C.       ACH Debit Authorization
                    D.       List of State Administrators and Agents for Service of Process
                    E.       State Addendum to Disclosure Document and Franchise Agreement
                    F.       Statement of Prospective Franchisee
                    G-1.     List of Franchisees
                    G-2.     List of Reacquired or Transferred Franchisees
                    H.       GMS Participation Agreement
                    I.       Receipt

  DATE:       _____________________
  BY:         _______________________
  PRINT NAME: _______________________

  Keep this copy for your records. This Disclosure Document is also available in pdf format on our
  website, www.onlinetradingacademy.com.


  OTA Franchise Corporation Franchise Disclosure Document March 30 2018
                                                         23

                                                Attachment ZZ                                           EX 13
                                                                                                         7629
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 240 of 463 Page ID
                                    #:8065
                                                       RECEIPT

          This Disclosure Document summarizes provisions of the Franchise Agreement and other
  information in plain language. Read this Disclosure Document and all agreements carefully.

           If OTA Franchise Corporation offers you a franchise, OTA Franchise Corporation must provide this
  Disclosure Document to you 14 calendar days before you sign a binding agreement or make a payment
  with the Franchisor or an affiliate in connection with the proposed franchise sale or grant.

           New York, Oklahoma and Rhode Island require that we give you this Disclosure Document at the
  earlier of the first personal meeting or 10 business days before the execution of the Franchise Agreement
  or other agreement or the payment of any consideration that relates to the franchise relationship.

          Michigan requires that we give you this Disclosure Document at least 10 business days before the
  execution of any binding Franchise Agreement or other agreement or the payment of any consideration,
  whichever comes first.

           If OTA Franchise Corporation does not deliver this Disclosure Document on time or if it contains a
  false or misleading statement, or a material omission, a violation of federal and state law may have occurred
  and should be reported to the Federal Trade Commission, Washington, D.C. 20580 and the appropriate
  state authority listed in Exhibit D to this Disclosure Document.

           The franchisor is OTA Franchise Corporation, located at 17780 Fitch, Suite 200, Irvine, California
  92614.

          Issuance Date: March 30, 2018. The name, principal business address and telephone number of
  each franchise seller offering the franchise: Ralph Loberger, Drew Cartwright, Steve Albin, Gene
  Longobardi, Aaron Neilsen, Jeremy Nosek, Eyal Marmareli, John Anthoney Harkey, and Eyal Shachar,
  17780 Fitch, Suite 200, Irvine, California 92614, 949-475-5652, and ________
  ________________of ___________________ ___________________telephone number_____________
  (broker’s agent) if relevant, and only if that broker is registered where applicable.

          OTA Franchise Corporation authorizes the respective state agencies listed in Exhibit D to this
  Disclosure Document to receive service of process in the particular state.

        I have received a Franchise Disclosure Document dated _________________. This Disclosure
  Document includes the following exhibits:

                    A.     Franchise Agreement
                    B.     Financial Statements
                    C.     ACH Debit Authorization
                    D.     List of State Administrators and Agents for Service of Process
                    E.     State Addendum to Disclosure Document and Franchise Agreement
                    F.     Statement of Prospective Franchisee
                    G-1.   List of Franchisees
                    G-2.   List of Reacquired or Transferred Franchisees
                    H.     GMS Participation Agreement
                    I.     Receipt
  Date:             _____________________
  By:               _______________________
  Print name:       _______________________

  Please sign this copy of the Receipt, date your signature, and return it to OTA Franchise Corporation,
  17780 Fitch, Suite 200, Irvine, California 92614, Attn: Eyal Shachar.



  OTA Franchise Corporation Franchise Disclosure Document March 30 2018
                                                         24

                                                Attachment ZZ                                              EX 13
                                                                                                            7630
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 241 of 463 Page ID
                                    #:8066

(PROFIT) INITIAUANNUAL LIST OF OFFICERS, DIRECTORS AND STATE BUSINESS
LICENSE APPLICATION OF:                                                                                                                                                 ENTITY NUMBER

OT A FRANCHlS CORPORAT ION                                                                                                                                               C5848-2004
NAME OF CORPORATION

FOR THE FILING PERIOD OF                     MAR , 20 19                   TO           MAR. 2020                                             1111111111111111111111111111111111111111
USE SLACK INK ONL V • DO NOT HIGHLIGHT

** YOU MAY FILE THIS FORM ONLINE AT www.nvsilvertlume.gov"*
                                                                                                                                  Filed in the Office of         Business Number
0       R etu rn one fil e s tam ped copy. (If fi ling no t accom panied by order instruct io ns, file                                                           C5848-2004
        stam ped copy w ill be sent to reg istered agen t.)                                                                      ~Kf,.__~>·                      Filing Number
                                                                                                                                                       0         20190082304-09
IMPORTANT: Read instructions before completing and returning this form.                                                                                          Filed On
                                                                                                                                  Secretary of State
1. Print or type names and addresses, either res idence or business , for all officers and d irectors. A                                                         02/25/2019
                                                                                                                                  State Of Nevada
     Presidenl , Secretary , Treas urer, or equivalent of and all Directors must be named. There musl be at                                                      Number of Pages
     least one director. An Offi cer must sign the form. FORM WILL BE RETURNED IF UNSIGNED,                                                                      1

2. If there are additional officers, attach a list of them to this form.
3. Return the completed form wtth the filing fee. Annual list fee is based upon the current total                                              (This d ocument was fil ed electronically.)
   au1horized stock as explained In the Annual List Fee Schedule For Profit Corporations. A $75.00                                             ABOVE SPACE IS FOR OFFICE USE ONL V
   penalty must be added for failure to file this form by the deadline. An annual list received more than
   90 days before its due date shall be deemed an amended list for the previous year,

4. Stale business license fee is $500.001$200 .00 for Profess ional Corporations filed pursuant to NRS Chapter 89. Effective 2/1/2010, $1 00 .00 must be added for failure lo file
     form by deadline.

5. Make your ch eck payable to the Secretary of Stale.
6. Ordering Coples: ff requested above , one fil e stamped copy will be returned at no addttional charge. To receive a certified copy , enclose an additional $30.00 per ce rtification.
   A copy fee of $2.00 per page is required for each add itiona l copy generated when ordering 2 or more file stamped or certified copies. Appropriate Instructions must
     accompany your order.
7. Return the completed form to: Secretary of State, 202 North Carson Street, Ca rson City, Nevada 89701 -4201, (775) 684-5708.
8. Fo rm must be in the possession of the Secretary of State on or before the last day of the month In which ii is due. (Postmark dale is not accepted as receipt date.) Forms
     received after due dale will be returned for add itional fees and penalties . Failure to Include annual list and business license fees will result in rejection of filing .

    QHEQK QNL Y IF APPLIQABLE AND ENTER EXEMeTIQN QQDE IN BQX BELQW
0      Pursuant to NRS Chapter 76, this entily is exem pt from th e business license fee. E xemption code :
    NOTE : If claim ing an exemption , a notarized Declaration of Eligibility form must be attached . Failure to
                                                                                                                                  I             I      NRS 76.020 Exem12tion Codes
                                                                                                                                                       001 - Governmental Entity
    attach the Declaration of Eligibility form will result in rejection , which could result in late fees.                                             006 - NRS 680 8.020 Insuranc e Co
O      niis corporati on is a publicly traded corpo ration . Th e Central Index Key nu mber is :

O      Th is publicl y traded corporation is not required to have a Central Index Key number.

    NAME                                                                                               TITLE($)
    EYALS HAC HAR                                                                                               PRESIDENT             (OR EQU IVALENT OF)

    ADD RESS                                                                                           CITY                                                STATE      ZIP CODE
    J 7780 FITCH SUITE 200                                                                              JR VJNE                                             CA        92614

    NAME                                                                                               TITLE(S)
    EYALS HACHAR                                                                                                SECRETARY              (OR EQU IVALENT OF)

    ADDRESS                                                                                            CITY                                                STATE     ZIP CODE
    17780 FITCH SUITE 200.                                                                              IRYIN E                                             CA        92614
    NAME                                                                                               TITLE(S)
    EYALSHACHAR                                                                                                 TREASURER (OR EQU IVALENTOF)
    ADDRESS                                                                                            CITY                                                STATE     ZIP CODE

    J 7780 FITCH SUITE 200.                                                                             IRVINE                                              CA        92614                   l
    NAME                                                                                               TITLE(S)
    EYALSHACHAR                                                                                                 DIRECTOR
    ADDRESS                                                                                            CITY                                                STATE     ZIP CODE

    17780 FITCH SUITE 200.                                                                              TRYINE                                              CA        92614

None of the officers or directors identified in th e list o1 officers has been ldenlified with the fraudulent intent of concea li ng the identity of any person or persons
exercising the power or authority o1 an o1ficer or direcior in 1urtherance of any un lawful conduct.

I declare, to the best of my knowledge under penalty of perjury, that the information contained herein is co rrect and acknowledge that pu rsuant to NRS 239 .330, it is
a category C felony to knowingly offer any false or forged instrument for filing In the Of1lce of the Secretary of Slate.

                                                                                                       T ftle                                                 Date
X       AARON N EILSEN
                                                                                                                             CFO                                2/25/20 19 4:00:09 PM
Signature of Officer or
                                                                                                                                                           Nevada Secretary of State Lisi Profit
Other Authorized Signature                                                                                                                                  Fom1 : 100103   Revised: 7-1- 17



                                                                                Attachment ZZA                                                                                     EX 13
                                                                                                                                                                                    7631
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 242 of 463 Page ID
                                    #:8067




                    (PROFIT) INITIAL LlST OF OFFICERS, Dl~:.CTORS AND RESIDENT AGENT
                                                                                     OF                                                                                                                                                                         FILE NUMIIER
                   OTA F ranchise Corporatio n
                                                                                                                                                                                                                                                           5848-200-'I

                   , 0 RT>1E f 1L1NG PE!l!OOCF               '-1arch 8, 2004                                         TO    December 3 l, 2004



              i
               ~        =---·""'•...,......,.,.,a...,,""""!,•.,.-·"',.,..... """",...,.., "'O<AU"""                                                     be -             ~ -05 tll DIS
                                                                                                                                                                       ,..

                                                                                                                                                                         I eP ll1~ f\l.£1}#:_~_ _.. __
              i                                                                                                                                                                .                                             APR 2 7 2004
              I
                                                                                                                                                                                                                                IN;..~~

              IU      c : -=<:.~ 3,0x 1r ":'OU REC:U!P.E.A FORM 1 0 ~        .:'q F.E.s1r:eNT AGE!lf.1NFORMAT;QN
              ,,,.,p.,,t.ir.t: Aud ir:~v1..1otion-s be-tori, ~Qmpletl"g and' rct11rnir,g
                                                                                                                                                                                                                      w..~<£1..).E.'l. sa:!l!J>.P.Y Of'~

                                                                                           thlt fgnn_
               l    lt.,.-.:0! ty:>er.Mne$ar.G addfesSIISerl'M lt ~
                                                                                     "' CU&ineU. !Of'.tll ~         S ~dc'~             A F>re.sioctt. Sec:e'¥J. l "=-;)$'. fff, ~ ~                o! ~
                    J,,rr.:   FORM ·rnc..L ~ RETUP.NEO IF u rvSiG~~D                                                                                                                                         .al OitaD!"S ~        $1; ~    :".ill~     . >11\'e    an~~         sign [."It!
               2 It 1rie,•e, .ii'! l dd•li0~"11 d'irtC,Of!i ~Ch o lrs: ol 1tlem lo U'II$ farm                                                                  -
              'l R• 1t1m :.'1t: coroiple<ei:I :·cnt1 with 1heS12S.OOfili:1g fetJ. A S75.00;~t flaltymu:s:
                                                                                                          o• adCed ror f.al1ure1<1f•ct,,":is f ~ by:h-e 1&1i dayorrn i fflQ"lt"ltoR~IIQ
              -' Milke y(Nr Cl'llcl Pc1yabhr :o vie Sea1c,y at sue. Your (:anceiteG                                                                                                     thei,r~on,,j nj~ :~i~                                         c-r, ...-th ~ ~'Jf!-.a:,
                                                                                                ~ M.l~.u'. e ;i certifieal:c to ~ ~~
                    •~1tfU1"1:a iol'IJ                                                                                                                    ~ NRS 7&                  t SS. To~a~' :JJV/. ,e,dos,lar, ~ $ 3 0_3!).anc,
              ~    Rtc11-ine        como1M~ !~i,to, ~1.111')' tJ'. Sl<'!le. 2D2 Nor.h Ci,rson $\rPf't. c
              ~    r-,11"!':_ n,u-s; Doe lf"l lhe po~ie...ar: ct'.'",., S \'cte1a~ or Stale a:i a: :,er¢>te ,:-.~ ,,,cn Ciry_NV$i'T01 4201_(77$) ~ 57oa
                                                                                                                 :a~t t1•y o~1h1! fi:"SI ~ ,DP:lwing tr!~ lnc.o,)Orttonfir.nral Nt.glslt-3tr:m -Utt
                   ' t :.!;•~(I arie, du~ ,;t~t1:, ·"11, t:e 'l!'.. mec t0r ao!'jrt10,,a1                                                                                                           . i?oS'lrna~ date i~ f"tl)1 to:.eP4ed M tKtirt -::'a-le-.) f'OlfflS,
                                                                                          leu ,u1Q pcn1tns.




          ,--
          I CHECK ONLY IF APPLICA BLE
          !
          J   O               ~his corporation is a oublicly !raded corporation. The Cent~al ;ndex
                                                                                                   Key numbei is:

          :Q                  T,--;ls pL..blidy traded corp~rat1o n is not reQuired to ha ve a Ce11tral
                                                                                                        lnd~x Key number .
          ~ ~AME                                                                   - - - - - - - - - -                                ---T-,T
                                                                                                                                            -L-,~-,-- - - - --
               f'yal Shachar
                                                                                                                                                                 PRESIDENT (OR EQUIVALENT O"l
                   ADC~E.SS
                                                                                                                                                     C:TY                                                    ST                               2,e
               ,80()4 Skypark Circle Sou lh, Suilc 204                                                                                            !rvine                                                CA                                 92614
              N AMI:;:
                                                                                                                                                  l :n.ElS)
              ('.y"I Shachar                                                                                                                                     SECRETARY (OR EQUIVA!.ENT OF)
               ADDR =ss
                                                                                                                                                    C ITY                                                    ST                             Z,P
              I ~004 Skypark Circle So~th, Suite 204                                                                                              Irvine                                               CA                              926!4
              NA'll'IE
                                                                                                                                                  ":'ITr.E,'S}
          l;yal Slrn, har                                                                                                                                        TREASURER (OR EQ\JiVALENT OF)
              ,C.D.:JRESS
                                                                                                                                                   C ITY                                                    ST                             ZIP
          I ~004 Sk_vpark Circle. S~itc 204
                                                                                                                                                 Irvine                                               CA                             92614
      !   NAM ~                                                                                                                                                                                                                                                                                        ,.
                                                                                                                                                 nTLE(Sl
          l,~al Sl:ac·hur                                                                                                                                        DIRECTOR
              4CvR E $ S
                                                                                                                                                   CIT"                                                     ST                             z,e
          I ~oo-. Skypark Circle, Suite 204                                                                                                     Irvine                                                CA                             92614
      ~ ~4'>.iare- :.0 1t.'!' be~ 01 rn1kn~e:f9 e u,~~ ~ eri.!lty d P-etJUI)'.
                                                                                        tn.!: !he 30-)VI! ir,ent1cr:e,,:I entity has-:.or.,pUed wi"!l tht p~V'115"ions
      \.',$ n ,; '.::.:::i 11 1s a .:.at! ~ory _C..t&lv,ri~ to knowtngfy orre, ar,,y                                                                                   r.:I NRS :!-&0.7aG and ~d(n:,wlee19e tli3t r,1.1rs111nt t~
                                                                                     false orforgf:d-nstr urr:e:"11 for f1ling ,n                    t:ie Omcie: of 1.1i, Sti:teta.r1 of State

                       - · ·,       · ";-✓-~- ···- · - -                                                                                      T.,. President                                                                     Dote April l , 2004
          X Signatu re of Officer

                                                                                                                                                                                                           ,:~::1   ."f-_, -; ',:.A ~ I C--    •:.:.:. .         . ·-•~•• .,,
                                                                                                                                                                                                                                                         ;.·.., :...,: .•   ,·; : -. ;.




                                                                                                                 Attachment ZZA                                                                                                                                                                EX 13
                                                                                                                                                                                                                                                                                                7632
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 243 of 463 Page ID
                                    #:8068




                                DEJ'_, HELLER

                  A
                •
                               Se ..ro t:tt y of St2
                                                            te
                               20 6 No1111 Ca rso n
                               Carson City, Nevad   Str we t
                               f776l 66-C 5708
                                                                 a 89701-4218                                                                                 FILEO#
                               We tls ita: see fet ary
                                                                 ots t;;t a.b lz                                                                    c.. - '5g,.. ~ -d
                                                                                                                                                  MARO 8 2004

                              Articles o f Incorpor
                                             (PURSUANT TO
                                                                                   ation
                                                          NR S 78)




                                                                                                         A80 VI: SPACE IS
                                                                                                                                     FO R OF fiC E =O NL
         --· - - - - - ---+--OT-A Fni
                                  -
                                     nchlsc Corpor.itiun
                                      -------------
                                                                                                                                                                            Y

          2. Rn/dent AMnf
                            Nat            ional R e ~ Age                                 ----------------
             -p S! !' !! !(
             ~                        '""""'
                                                                      nts. Inc. nf NV
                                                                                                                                                              -----.
             ~:-=%:e~y'j;;W            IOOOWiliiamSUtt1,S
                                      Stre et Add ~s: s
                                                          1J11<2fM
                                                                                                 Ca, soi ,Ci ty
             ='1 .                                                                                                            NE VA DA 897 01
                                                                                                     Qty
        - · - ·- --- ~ =Oi,<
                        =ions.:l =                                                                                                                         2lp Co de
                                     ~ = =- - - - - - -
                                 Mai lmg Addres, ;

                                                        ----                                    - = - - - --sta
                                     Num bet o1 !.tta res                                                   =le"" --Zjp
                                                                                                                     -=CoO
                                                                                                                        =e~ -- -l
       - - - -- - - - - ~ will>...,•• S,000,000
                          -- - - •:  - -- - - - - - - - -
                          t ffa lSh acl                w  ----                               - - - -- -- -- --
                                        Nome                                                                   -- -- -- -•
                                     18004 Sl:yparl<. Cm :k
                                                            Sou       th. Suile 140
                                  Stre et Add res s
                                                                                                livine                      CA
                                                                                                   City
                                                                                                                                                      92614
                                                                                                                                                         ZiP Cod e



                                 Stre et Aeldl'l?t:s

                                ~-                                                                City
                                                                                                                                 Sta te




                              Nam e

                              414 0 Miller Road
                              ,Ad dre ss                                                     Ann Arbor
     7 . c.r lllJ gta of                                                                                             Mi                      48103
       .-e,.oepanoe ot                                                                                                Sta le
                                                                                                                                              Zi Cod e
       Ap ooi nt,n enf of
       Res ;de nt AQ enf :




                                                                                                             _;"!.-?:W! ;;F,P .;,r1 -:J!:
                                                                                                                                          1S4¢   =~    '!f. ~~~1:;d :.S ·7.::,
                                                                                                                                                      R;:-.~!~J !1. ;9,-".:-w.;3




                                                                          Attachment ZZA                                                                                           EX 13
                                                                                                                                                                                    7633
       Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 244 of 463 Page ID
                                           #:8069


                                 State of California                                                  s
                                     Secretary of State
                                Statement of Information                                                                     GB03112
            (Domestic Stock and Agricultural Cooperative Corporations)
                      FEES (Filing and Disclosure): $25.00.
                   If this is an amendment, see instructions.
                                                                                                                             FILED
       IMPORTANT - READ INSTRUCTIONS BEFORE COMPLETING THIS FORM                                                In the office of the Secretary of State
                                                                                                                       of the State of California
1.    CORPORATE NAME
NEWPORT EXCHANGE HOLDINGS, INC.

                                                                                                                            NOV-27 2019


2. CALIFORNIA CORPORA TE NUMBER
                                                                                                                        This Space tor Filing Use Only
                                               C2182604
             ge Statement (Not applicable if agent address of record is a P.O. Box address. See instructions.)
    _ If there have been any changes to the information contained in the last Statement of Information filed with the California Secretary
3
      of State, or no statement of information has been previously filed, this form must be completed in its entirety.
      [Z]    If there has been no change in any of the information contained in the last Statement of Information filed with the California Secretary
             of State, check the box and proceed to Item 17.

Complete Addresses for the Followin                 (Do not abbreviate the name of the city. Items 4 and 5 cannot be P.O. Boxes.)
4.    STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                                CITY                          STATE        ZIP CODE


5.    STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA, IF ANY                           CITY                          STATE        ZIP CODE


6.    MAILING ADDRESS OF CORPORATION, IF DIFFERENT THAN ITEM 4                                    CITY                          STATE        ZIP CODE




Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable title for the specific
officer may be added; however, the preprinted titles on this form must not be altered.)
7.    CHIEF EXECUTIVE OFFICER/                 ADDRESS                                            CITY                          STATE        ZIP CODE


8.    SECRETARY                                ADDRESS                                            CITY                          STATE        ZIP CODE


9.    CHIEF FINANCIAL OFFICER/                 ADDRESS                                            CITY                          STATE        ZIP CODE


Names and Complete Addresses of All Directors, Including Directors Who are Also Officers (The corporation must have at least one
director. Attach additional pages, if necessary.)
10. NAME                                       ADDRESS                                            CITY                          STATE        ZIP CODE


11. NAME                                       ADDRESS                                            CITY                          STATE        ZIP CODE


12. NAME                                       ADDRESS                                            CITY                           STATE       ZIP CODE


13. NUMBER OF VACANCIES ON THE BOARD OF DIRECTORS, IF ANY:
Agent for Service of Process If the agent is an individual, the agent must reside in California and Item 15 must be completed with a California street
address, a P.O. Box address is not acceptable. If the agent is another corporation, the agent must have on file with the California Secretary of State a
certificate pursuant to California Corporations Code section 1505 and Item 15 must be left blank.
14 . NAME OF AGENT FOR SERVICE OF PROCESS


15 . STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL CITY                                         STATE       ZIP CODE



Type of Business
16. DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION

17~ 1f¥7~~1NG THIS STATEMENT OF INFORMATION TO THE CALIFORNIA SECRETARY OF STATE. THE CORPORATION CERTIFIES THE INFORMATION
    CONTAINED HEREIN. INCLUDING ANY ATTACHMENTS, IS TRUE AND CORRECT.
                                                                                   ACCOUNTING MANAGER
      DATE                                                                                   T ITLE
                                                                                                               ---------------
                                                                                                                    SIGNATURE

Sl-2 0 ( EV 01/2 13                                                                                                      APP O      D BY SECRETAR OF STAT

                                                                   Attachment ZZB
                                                                                                                                                     EX 13
                                                                                                                                                      7634
       Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 245 of 463 Page ID
                                           #:8070

                                 State of California                                              s
                                    Secretary of State
                               Statement of Information                                                                    FS66581
          (Domestic Stock and Agricultural Cooperative Corporations)
                     FEES (Filing and Disclosure): $25.00.
                 If this is an amendment, see instructions.
                                                                                                                          FILED
      IMPORTANT- READ INSTRUCTIONS BEFORE COMPLETING THIS FORM                                               In the office of the Secretary of State
                                                                                                                    of the State of California
1. CORPORATE NAME
NEWPORT EXCHANGE HOLDINGS. INC.

                                                                                                                          DEC-04 2017


2. CALIFORNIA CORPORATE NUMBER
                                                                                                                     This Space for Filing Use Only
                                               C2182604
No Change Statement (Not applicable if agent address of record is a P.O. Box address. See instructions.)
. If there have been any changes to the information contained in the last Statement of Information filed with the California Secretary
3
      of State, or no statement of information has been previously filed, this form must be completed in its entirety.
      0     If there has been no change in any of the information contained in the last Statement of Information filed w ith the California Secretary
            of State, check the box and proceed to Item 17.

Complete Addresses for the Following (Do not abbreviate the name of the city. Items 4 and 5 cannot be P.O. Boxes.)
4.    STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                            CITY                           STATE        ZIP CODE
17780 FITCH SUITE 200, IRVINE, CA 92614
5.    STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA. IF ANY                       CITY                           STATE        ZIP CODE
17780 FITCH SUITE 200. CITY, CA 92614
6.    MAILING ADDRESS OF CORPORATION, IF DIFFERENT THAN ITEM 4                                CITY                           STATE        ZIP CODE




Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable title for the specific
officer may be added; however, the preprinted titles on this form must not be altered.)
7.    CHIEF EXECUTIVE OFFICER/                ADDRESS                                         CITY                           STATE        ZIP CODE
     EYAL SHACHAR          17780 FITCH, IRVINE, CA 92614
8.    SECRETARY                               ADDRESS                                         CITY                           STATE        ZIP CODE
     EYAL SHACHAR          17780 FITCH, IRVINE, CA 92614
9.    CHIEF FINANCIAL OFFICER/                ADDRESS                                         CITY                           STATE        ZIP CODE
     EYAL SHACHAR          17780 FITCH, IRVINE, CA 92614
Names and Complete Addresses of All Directors, Including Directors Who are Also Officers (The corporation must have at least one
director. Attach additional pages, if necessary.)
10. NAME                                      ADDRESS                                         CITY                           STATE        ZIP CODE
    EYAL SHACHAR          17780 FITCH, IRVINE, CA 92614
11. NAME                                      ADDRESS                                         CITY                           STATE        ZIP CODE


12. NAME                                      ADDRESS                                         CITY                           STATE        ZIP CODE


13. NUMBER OF VACANCIES ON THE BOARD OF DIRECTORS. IF ANY:
Agent for Service of Process If the agent is an individual, the agent must reside in California and Item 15 must be completed with a California street
address, a P.O. Box address is not acceptable. If the agent is another corporation, the agent must have on file with the California Secretary of State a
certificate pursuant to California Corporations Code section 1505 and Item 15 must be left blank.
14. NAME OF AGENT FOR SERVICE OF PROCESS
    THEODORE MICHAEL HANKIN
15. STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL CITY                                       STATE       ZIP CODE
    1400 QUAIL STREET, NEWPORT BEACH, CA 92660
Type of Business
16. DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION
    EDUCATION SERVICES
17. BY SUBMITTING THIS STATEMENT OF INFORMATION TO THE CALIFORNIA SECRETARY OF STATE, THE CORPORATION CERTIFIES THE INFORMATION
    CONTAINED HEREIN, INCLUDING ANY ATTACHMENTS, IS TRUE ANO CORRECT,
12/04/2017             AMY QUACH                                                 ACCOUNTING MANAGER
     DATE                 TYPE/PRINT NAME OF PERSON COMPLETING FORM                       TITLE
                                                                                                            -------------
                                                                                                                 SIGNATURE -
Sl-2 0 (REV 01/2013)                                                     a    1o 1                                    A     OVED Y SEC ETARY O STATE

                                                                Attachment ZZB
                                                                                                                                                 EX 13
                                                                                                                                                  7635
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 246 of 463 Page ID
                                    #:8071

                                                     A0537 0L~ 7

                                                                         FILED
                                                          In the officf of th, Smetart of Siale
                                                                of l~e Stale of Caitfornia


                              CERTIFICA TE OF AMENDMENT

                                         OF

                              ARTICLES OF INCORPORATION


             The undersign ed certifies that:

          1 . He is the incorpor ator of Hankin Shelf Number One, a
     Californ ia Corporat ion.

          2. Article I of the Articles of Incorpor ation of this
     corporati on is amended to read as follows:

      "The Name of this corporati on is NEWPORT EXCHANGE HOLDINGS , INC.ff

          3. No director s were named in the origina l Articles of
     Incorpor ation and none have been elected.

             4.   No shares have been issued.

          I further declare under penalty of perjury under the laws of
     the Stat e of Californ ia that the matters set forth in this
     certifica te are true and correct of my own knowledge .


     Date:




                                  Attachm ent ZZB
                                                                                              EX 13
                                                                                               7636
    Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 247 of 463 Page ID
                                        #:8072


                                       To: Oeb                From: Theodcn M. Hmun.    94H52·2710        Pege: 1 of 1
•-;, ,.T...~Oetemb er20, 1999 4:19PM

    Sont By: MOMENTUM;                             949 999 9999;            Oec-28 -99 7:12PM;          Page 1/1




                    December 28, 1999


                    Calilomia Secrew yofStat c



                   Newport Exchange Inc. dba Newport Management gives permission lo Hankin Shelf
                   Number Ont., to change its name to Newport Exchange Holdings.




                    4199 Cam1m~ Drive Suite F    Trnin1! CA 92612 Tel    (714) 8.54-4040 Fax (714) 854-4()4 4




                                                  Attac hmen t ZZB
                                                                                                                         EX 13
                                                                                                                          7637
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 248 of 463 Page ID
                                    #:8073



                                                                     2182604
                                                                                   HLEO         ~            .
                                                                     in tne omct ot the Secreta11 _ol Sia~
                          ARTICLES OF INCORPORATION                  .     ol the Stale.ol CalilO!ma

                                      OF                                   NOV 171999

              HANKIN SHELF NUMBER ONE, A CALIFORNI A CORPORAT I ON       -KJA~~
                                                                         ~ta
                                                                                           .
                                                                             saeflry Stale '
                                                                             JOMES,            al
                                       I

          The name of this corporation is HANKIN SHELF NUMBER ONE, a .
     California corporation .

                                       II

          The purpose of this corporation is to engage in any lawfu l
     act or activity for which a corporation may be organized under the
     General Corporation Law of California other than the banking
     business, the trust company business or the practice of a
     profession permitted to be incorporated by the California
     Corporations Code.

                                      III

         The name and address in the State of California of this
     corporation's initial agent for service of process is :

                          THEODORE M. HANKIN, ESQ.
                         ONE NEWPORT PLACE, STE . 900
                           NEWPORT BEACH, CA 92660

                                       IV

          This corporation is authorized to issue only one class of
     shares of stock; and the total number of shares which this
     corporation is authorized to issue is: 100,000,000




                                      Incorporator




                              Attachment ZZB
                                                                                        EX 13
                                                                                         7638
      Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 249 of 463 Page ID
                                          #:8074

                                State of California
                                    Secretary of State
                               Statement of Information                                                                  GB03495
          (Domestic Stock and Agricultural Cooperative Corporations)
                     FEES (Filing and Disclosure): $25.00.
                 If this is an amendment, see instructions.
                                                                                                                         FILED
      IMPORTANT- READ INSTRUCTIONS BEFORE COMPLETING THIS FORM                                              In the office of the Secretary of State
1.    CORPORATE NAME                                                                                               of the State of California

NEH SERVICES, INC.

                                                                                                                        NOV-27 2019


2. CALIFORNIA CORPORATE NUMBER
                                               C2207153                                                             This Space for Filing Use Only

No Change Statement (Not applicable if agent address of record is a P.O. Box address. See instructions.)
3. If there have been any changes to the information contained in the last Statement of Information filed with the California Secretary
   of State, or no statement of information has been previously filed, this form must be completed in its entirety.
     [Z]    If there has been no change in any of the information contained in the last Statement of Information filed with the California Secretary
            of State, check the box and proceed to Item 17.

Complete Addresses for the Following (Do not abbreviate the name of the city. Items 4 and 5 cannot be P.O. Boxes.)
4.   STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                            CITY                           STATE        ZIP CODE


5.   STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA, IF ANY                       CITY                           STATE        ZIP CODE


6.   MAILING ADDRESS OF CORPORATION, IF DIFFERENT THAN ITEM 4                                CITY                           STATE        ZIP CODE




Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable title for the specific
officer may be added; however, the preprinted titles on this form must not be altered.)
7.   CHIEF EXECUTIVE OFFICER/                 ADDRESS                                        CITY                           STATE        ZIP CODE


8.   SECRETARY                                ADDRESS                                        CITY                           STATE        ZIP CODE


9.   CHIEF FINANCIAL OFFICER/                 ADDRESS                                        CITY                           STATE        ZIP CODE


Names and Complete Addresses of All Directors, Including Directors Who are Also Officers (The corporation must have at least one
director. Attach additional pages, if necessary.)
10. NAME                                      ADDRESS                                        CITY                           STATE        ZIP CODE


11. NAME                                      ADDRESS                                        CITY                           STATE        ZIP CODE


12. NAME                                      ADDRESS                                        CITY                           STATE        ZIP CODE


13. NUMBER OF VACANCIES ON THE BOARD OF DIRECTORS, IF ANY:
Agent for Service of Process If the agent is an individual, the agent must reside in California and Item 15 must be completed with a California street
address, a P.O. Box address is not acceptable. If the agent is another corporation, the agent must have on file with the California Secretary of State a
certificate pursuant to California Corporations Code section 1505 and Item 15 must be left blank.
14. NAME OF AGENT FOR SERVICE OF PROCESS


15. STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL CITY                                     STATE        ZIP CODE


Type of Business
16. DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION


171 1fi7s~iWT"TING THIS STATEMENT OF INFORMATION TO THE CALIFORNIA SECRETARY OF STATE, THE CORPORATION CERTIFIES THE INFORMATION
    CONTAINED HEREIN, INCLUDING ANY ATTACHMENTS, IS TRUE AND CORRECT.
                                                                               ACCOUNTING MANAGER
     DATE                TYPE/PRINT NAME OF PERSON COMPLETING FORM                      TITLE
                                                                                                           - - - - - -SIGNATURE
                                                                                                                       ---------
Sl-200 (REV O /2013                                                                                                 A     OV      YS C       AR O S A

                                                               Attachment ZZC
                                                                                                                                                 EX 13
                                                                                                                                                  7639
      Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 250 of 463 Page ID
                                          #:8075

                                 State of California
                                    Secretary of State
                               Statement of Information                                                                   F459782
          (Domestic Stock and Agricultural Cooperative Corporations)
                    FEES (Filing and Disclosure): $25.00.
                 If this is an amendment, see instructions.
                                                                                                                         FILED
      IMPORTANT- READ INSTRUCTIONS BEFORE COMPLETING THIS FORM                                              In the office of the Secretary of State
1. CORPORATE NAME
                                                                                                                   of the State of California

NEH SERVICES. INC.

                                                                                                                        MAR-06 2015


2. CALIFORNIA CORPORATE NUMBER
                                               C2207153                                                             This Space for Filing Use Only

No Change Statement (Not applicable if agent address of record is a P.O. Box address. See instructions.)
3. If there have been any changes to the information contained in the last Statement of Information filed with the California Secretary
   of State, or no statement of information has been previously fi led, this form must be completed in its entirety.
      D     If there has been no change in any of the information contained in the last Statement of Information filed with the California Secretary
            of State, check the box and proceed t o Item 17.

Complete Addresses for the Following (Do not abbreviate the name of the city. Items 4 and 5 cannot be P.O. Boxes.)
4.    STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                           CITY                           STATE        ZIP CODE
17780 FITCH SUITE 200, IRVINE, CA 92614
5.    STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA. IF ANY                      CITY                           STATE        ZIP CODE
17780 FITCH SUITE 200. IRVINE. CA 92614
6.    MAILING ADDRESS OF CORPORATION, IF DIFFERENT THAN ITEM 4                               CITY                           STATE        ZIP CODE




Name s and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable title for the specific
officer may be added; however, the preprinted titles on this form must not be altered.)
7.    CHIEF EXECUTIVE OFFICER/                ADDRESS                                        CITY                           STATE        ZIP CODE
 EYAL SHACHAR              17780 FITCH. IRVINE, CA 92614
8.    SECRETARY                               ADDRESS                                        CITY                           STATE        ZIP CODE
 EYAL SHACHAR              17780 FITCH, IRVINE, CA 92614
9.    CHIEF FINANCIAL OFFICER/                ADDRESS                                        CITY                           STATE        ZIP CODE
     EYAL SHACHAR          17780 FITCH, IRVINE, CA 92614
Names and Complete Addresses of All Directors, Including Directors Who are Also Officers (The corporation must have at least one
director. Attach additional pages, if necessary.)
10. NAME                                      ADDRESS                                        CITY                           STATE        ZIP CODE
 EYAL SHACHAR             17780 FITCH, IRVINE, CA 92614
11. NAME                                      ADDRESS                                        CITY                           STATE        ZIP CODE


12. NAME                                      ADDRESS                                        CITY                           STATE        ZIP CODE


13. NUMBER OF VACANCIES ON THE BOARD OF DIRECTORS. IF ANY:
Agent for Service of Process If the agent is an individual, the agent must reside in California and Item 15 must be completed with a California street
address, a P.O. Box address is not acceptable. If the agent is another corporation. the agent must have on file with the California Secretary of State a
certificate pursuant to California Corporations Code section 1505 and Item 15 must be left blank.
14. NAME OF AGENT FOR SERVICE OF PROCESS
THEODORE MICHAEL HANKIN
15. STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN IN DIVIDUAL CITY                                    STATE       ZIP CODE
1400 QUAIL STREET, NEWPORT BEACH, CA 92660
Ty e of Business
16. DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION
FINANCING SERVICES
17. BY SUBMITTING THIS STATEMENT OF INFORMATION TO THE CALIFORNIA SECRETARY OF STATE. THE CORPORATION CERTIFIES THE INFORMATION
    CONTAINED HEREIN, INCLUDING ANY ATTACHMENTS, IS TRUE AND CORRECT.
03/06/2015             AMY QUACH                                                  ACCOUNTING MANAGER
     DATE                TYPE/PRINT NAME OF PERSON COMPLETING FORM                      TITLE
                                                                                                           ------ --------
                                                                                                                SIGNATURE
S1-200 ( EV 0 12013)                                                      e   o                                     APPOVDY                  ARY     STA

                                                              Attachment ZZC
                                                                                                                                                EX 13
                                                                                                                                                 7640
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 251 of 463 Page ID
                                    #:8076


                                                                                        A070889-5



                                    CERTIFICATE OF AMENDMENT TO THE
                                       ARTICLES OF INCORrORATION
                                                      OF
                                           EXPO HOLDINGS, INC.,
                                                                                         FILEOu-
                                                                     in the office of the Secretary ofState
                                            a California corponltion        of the State of California
                                                                                        NOV       3 2010
               The undersigned ccrtilics thin:

                I.     They arc the president and the secretary of Expo Holdings. Inc.. a Califomia
                       corporation.                                         · • · · · · · ·. · · · · ·.. · ·.: ' ·

               2.      Article I of the Anicles of lncurptiration or this corporation is amended      10   rc,1d as
                       follows:




                                   The name of this corporation is NEH Services. Inc.


               3.      Tl11.: foregoing amendment of the Anicles of Incorporation has hcen duly
                       approved by the board of directors.

               4.      The foregoing amendment of the Articles of lncorpora1io11 has hc.:en du ly
                       approved by the required vole uf shareholders in accordiince w ith Section 902,
                       California Corporations Code. The tou1I number of 0111standi11g shares of the
                       corporation is 5,000. The number of shares voting in favor of the amendment
                       equaled or exceeded the vote required. The percentage vote required was more
                       than 50%.

               The undersigned further declares under penalty of perjury under the laws of the State of
        California that the mailers set forth in this ceniticatc arc true and correct of 1heir own
        knowledge.

        Da1cd: October I. 20 I 0

                                                        Eyal Shachar. Pn:liidcnt an<l Secretary




                                              Attachment ZZC
                                                                                                                      EX 13
                                                                                                                       7641
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 252 of 463 Page ID
                                    #:8077




                                                                                                      F IL ED         j.{
                                                                                           In \he cmce cl \he Setre\al'f of Slate
                                               ft :) ;;. () 1153'                                 llf the Stale ol C11ifo1nla

                                       CERTIFICATE OF AMENDMENT
                                                                                                    APRl 1-ZB
                                                        OF

                                       ARTICLES OF INCORPORATION


             The undersigned certifies that:

             l. They are the.Yice President and Assistant Secretary of Hankin Shelf Number Four, a

     California Corporation.

             2. Article I of the Articles of Incorporation of this corporation is amended to read as follows:

                              "The Name of this corporation is Expo Holdings, Inc."

             3. The foregoing amendment of Articles oflncorporation has been duly approved by the

     board of directors.

             4. No shares have been issued.

             We further declare under penalty of perjury under the laws of the State of California that the

     matters set forth in this certificate are true and correct of our   'own knowledge.


     Date:     #✓~




                                               Attachment ZZC
                                                                                                                            EX 13
                                                                                                                             7642
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 253 of 463 Page ID
                                    #:8078

                                                                         FILED
                                             2201153          1ft ~• uffiN at the Sme_tary _of Stale
                                                                     el IlleState of Calltom1a

                                                                      -'AN .. 3 zooa
                          ARTICLES OF INCORPORATION
                                                                  -fj;,if~,~
                                      OF                         Bill JONES, Sec~ ol S~

              HANKIN SHELF NUMBER FOUR, A CALIFORNIA CORPORATION

                                       I

          The name of this corporation is HANKIN SHELF NUMBER FOUR, a
     California corporat ion.

                                      II

          The purpose of this corporation is to engage in any lawful
     act or activity for which a corporation may be organized under the
     General Corporation Law of California other than the banking
     business, the trust company business or the practice of a
     profession permitted to be incorporated by the California
     Corporations Code.

                                     III

         The name and address in the State of California of this
     corporation's initial agent for service of process is:

                           THEODORE M. HANKIN, ESQ.
                         ONE NEWPORT PLACE, STE. 900
                          NEWPORT- BEACH, CA 92660

                                      IV

          This corporation is authorized to issue only one class of
     shares of stock; and the total number of shares which this
     corporation is authorized to issue is : 100,000,000




                                      Incorporator




                              Attachment ZZC
                                                                                      EX 13
                                                                                       7643
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 254 of 463 Page ID
                                    #:8079

                                                                                                                  Log in or Sign up
                             Forums               Resources             Brokers        Software   Members


 tt Recent Posts   I                                                                                 Search ...

                            Forums        Tools of the Trade       Educational Resources

 ET NEWS 8: SPONSOR INFO

  Announcements               Online Trading Academy Epic Fail
  Events                      Discussion in 'Educational Resources' started by DrugDoc, Jul 19, 2016.

 GENERAL TOPICS
                               ERRN;!rmm,                         OUR BEST DEAL IS BACK
  Trading
  Journals
  Woll St. News
  Economics
  Hook Up
                                                               ~ ?D~
                                                                   S 2u~•:,:·:( -- •                              THE GAUNTLET MINI -


 MARKETS
                                     1        2   Next>
  Stocks
  Options
                                     DrugDoc                                                                          4            1
  ETFs                                                                                                              Posts        Likes
  Index Futures
  Commodity Futures                      http://lessons.tradingacademy.com/article/oops-bought-high/
  Financial Futures
  Forex
  Cryptocurrencies                       So I got one of their random emails and in this article, their "god", this Sam
                                         Seiden guy is comparing important price turn levels they supposedly provide to
 TECHNICAL TOPICS                        their subscribers and how they trade them. But in this particular post, the levels
  Order Execution
                                         were from a USDCAD forex market and the chart from from the DOW futures,
                                         and he used them to make his case. I don't think even they have realized it yet.
  Automated Trading
  Technical Analysis
                                         Makes me wonder what else they brew behind the scenes to convince the
  Programming
                                         sheeple that his strategy actually works. I had blasted that strategy for quite
  Strategy Development
                                         sometime as it never worked for me. This proves they engineer that stuff to
  Risk Management                        make it look good and sell to unsuspecting naive investors ....smh
  Psychology
                                         #1   Jul 19, 2016                                                           'JI Share

 BROKERAGE FIRMS

  Retail Brokers
                                     Zestilio                                                                        264          66
                                                                                                                    Posts        Likes
  Prop Firms
  Forex Brokers
                                         Classical scam dedicated to sucking money from unexperienced traders.
 COMPANY SPECIFIC
                                         #2   Jul 20, 2016                                                           'JI Share

  Interactive Brokers                    6    Muffhands and wally like this.

 TOOLS OF THE TRADE

  Trading Software                   Baron                                                                          5,104        2,395
                                     ET Founder                                                                     Posts        Likes
  Doto Sets and Feeds
  Networking and Security
  Hardware
  Educational Resources




                                                         Attachment ZZD                                                     EX 13
                                                                                                                             7644
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 255 of 463 Page ID
                                    #:8080

 TRADING FOR A LIVING
                                  Hilarious:
  Professional Trading
  Taxes and Accounting

 COMMUNITY LOUNGE

  Entrepreneurship
  Chit Chat
  Politics
                                    -....                              .
                                                                       .
                                   """'...
                                                             ·- ... .. .
  Religion and Spirituality
  Health and Fitness
  Science and Technology            ....--
                                                 -           ... .. - ... .. ~·            ""'
  Luxury and Lifestyle                                                    ..
                                                                          ""'              UN




  Music, Movies and                                                                                                   ••
  Entertainment                   ~...,....-             ........ .
                                                                   .
                                             ....... ,,...,.,.......,_ .....,..,......___,.....,.
                                                                            .... t...i ,



  Sports
                                  #3 Jul 20, 2016                                                             ,I Share
 SITE SUPPORT

  Feedback
                              ~   speedo                                                                    5,524
                                                                                                            Posts
                                                                                                                           5,028
                                                                                                                           Likes


                                  Oops..

                                  #4 Jul 20, 2016                                                             ,I Share




                                  fordewind                                                                 2,313          658
                                                                                                            Posts          Likes


                                  "Distribution of this grid in any form is cause for immediate daectivation of
                                  Mastermind Membership"

                                  LOL... ..................how dare they!
                                  #5 Jul 23,2016                                                              ,I Share




                                  Handle123                                                                 7,254          6,275
                                                                                                            Posts          Likes



                                                          Baron said-0


                                             ''           Hilarious:

                                             View attachment 165473


                                  What are the numbers at bottom of chart?

                                  Passive income? HUH?
                                  #6 Jul 24,2016                                                              ,I Share




                                  wally                                                                           3         4
                                                                                                             Posts         Likes




                                                      Attachment ZZD                                                  EX 13
                                                                                                                       7645
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 256 of 463 Page ID
                                    #:8081


                        Though I could not caution all I yet may warn a few:

                        If anyone is thinking of Online Trading Academy, better think twice...


                        (please see uploads for pricing)


                        Attached:
                        -Pricing.
                        --Sales questions the commission salesperson asks you over the phone - which
                        is secretly tape recorded, using "Tape-A-Call".
                        -The "Pain" questions the OTA commission sales people will ask to soften you
                        up when they get you alone in the "Pain Room".
                        -Online Trading Academy Sales Process; they're trained to act the opposite of a
                        100% Commission Salesperson.


                        OTA is a con, a scam. I used to work there, so I know all about it.

                        The "educational counselors" are all commission sales people making $150,000
                        to $350,000. The "instructors" are also entirely on commission, making more
                        than the "educational salespersons". No one at Online Trading Academy is a real
                        trader and no one uses the system to make money. Because the system does not
                        work.

                        OTA is a hard core sales operation. You'll be asked a series of "pain questions"
                        like, "What is the cost of doing nothing?" "How do you feel about it?" They get
                        you feeling terrible so you'll buy.

                        But the trading system does not work. It uses simple fibonacci and support and
                        resistance to get lucky once out of eight times - so you lose seven times, but win
                        once. This makes you think it might work if you could learn it better.

                        Since you will always be losing money with their trading method, this gives them
                        the opportunity to up-sell you on more markets, at about $12,000 each. They
                        say, "More markets, more opportunity" and "You're not making money because
                        you need more training!"

                        But that's the secret lie - it is the trading system that doesn't work, not you. A
                        study by Univ of California, Berkeley, Haas Business School found that 98% of
                        day traders lose All their money.

                        They say that you lose small and win big- just another lie to cover up the many
                        many losses for one small win. Your account slowly goes down and you blame
                        yourself for not making the system work- but it's a losing system, not you! You
                        may even fall for buying more education for thousands more dollars.

                        Note that OTA's trading method supposedly uses supply and demand levels
                        that they identify- some from many years ago! But big traders and institutions
                        never leave pending trades lying around, never. Not even overnight or over the
                        weekend because a news event could cause a huge loss. In fact, most
                        institutional trades are high frequency trades in and out of the market in less
                        than a second! But OTA will try to tell you supply and demand levels last for
                        years. Don't believe a word they say. It's all a scam and like all cons, the lies
                        really sound good!



                                   Attachment ZZD                                                            EX 13
                                                                                                              7646
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 257 of 463 Page ID
                                    #:8082


                        No you can't trade like the institutions (who often lose big, by the way) - you
                        don't have the money like they do and you can't push the market around like
                        they can.


                        Before you come in to a seminar the salespeople take half the chairs out of the
                        room - so it looks like lots of people are showing up, more than expected, then
                        they bring back the chairs. Smart, right?

                        There will be one or two OTA employees acting like students in the room. They
                        buy and everyone else thinks, if they bought, I should too. OTA calls this "social
                        proof". They have about a hundred more tricks up their sleeve -you won't have
                        a chance.

                        They'll take you for $12,000 to $60,000. No money, no problem, you can
                        finance it at 17%. The back of the contract says you can't sue them and also you
                        can't join a class action lawsuit.


                        Online Trading Academy is exactly like Trump University and Corinthian
                        Colleges, all scams selling a product that does not work to hopeful people ripe
                        for it. Note: they illegally record all telephone calls with "Tape-a-Call".


                        The salespeople are trained extensively to act sympathetic and listen to your
                        woes about not making enough money and needing retirement, then they tell
                        you your salvation is to pay $12,000 to $60,000 to solve the problem. "All you
                        need is self-discipline and commitment," they tell you. "Earn while you learn!"
                        But no one ever makes money with their "patented" system. Patented does not
                        means it works!

                        I know all about it. Don't believe the positive reviews. They wrote them. Heck,
                        when I worked there, I wrote some of them!

                        Everything they do is totally designed to take your money, leaving you dry.
                        When you figure out the trading method does not work they'll try to sell you
                        further training on more markets. See how it works? They tell you that you just
                        need more training for thousands more. It's your fault!


                        Here's a good trick: The instructor is going on about how you can make lots of
                        money. And then he shows you a live trade he made during the break. It's now
                        up $2000 in one hour!

                        And think how much you can make doing this. He tells you, trade for one hour a
                        day and make $2000/day times five days a week gives you $10,000/week, easy!
                        You just need to sign up for the training.

                        The trick is he made Ten random trades, half long buys and half short sells. He
                        chose the one lucky trade that made the best profit to show the class and
                        ignores all the others that are losing. He only shows the profit trade!!


                        Isn't that a great trick?


                        The instructors do not trade themselves, they just say they do. Everything is
                        fake. If you see a statement or a testimonial, it's fake. The instructors make
                        much more money from you than they could from trading a losing system.



                                    Attachment ZZD                                                        EX 13
                                                                                                           7647
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 258 of 463 Page ID
                                    #:8083


                        Online Trading Academy is a brilliant, exceptionally well designed scam that
                        steals $100,000,000 from wannabe traders every year - often the uneducated
                        and the poor retired.
                            Product/Ser vice
                            Professional Trader 7 Da Class                                           6 990
                            Stock Tradln Extended Learnln Track UfeTime
                            Stock Pro- Picks
                            Futures Class
                            Futures Extended Learn in Track
                            Futures Pro-Picks
                            Forex Class
                            Forex Extended Learnin Track
                            Forex Pro- Picks

                                                                                Track

                                                                         Track




                                                                          :JI




                        #7 Nov 14, 2016                                                              '#Share

                        6    RifffRafff, ElectricSavant, tommcginnis and 1 other person like this.




                        TraderJim618                                                                  1          1
                                                                                                     Posts     Likes



                        Wally,

                        Regarding your comment:

                        "... But big traders and institutions never leave pending trades lying around,
                        never. Not even overnight or over the weekend because a news event could
                        cause a huge loss. In fact, most institutional trades are high frequency trades in
                        and out of the market in less than a second! But OTA will try to tell you supply
                        and demand levels last for years. Don't believe a word they say. It's all a scam
                        and like all cons, the lies really soundgood! ...

                        While I agree with your assessment of OTC, you couldn't be more inaccurate
                        about institutions not leaving unfilled orders (inventory) on the Exchanges.
                        Also, while program trading constitutes approximately 75% of the volume
                        almost every day, HFT is nothing more than a sneaky market-making
                        function. By executing a whole bunch of little orders over and over, market
                        makers on Level Ill can add liquidity (or remove it) to certain stocks at certain
                        times. But in index futures, it is a completely different deal. Institutions don't
                        trade the news, they already know it well in advance. Only Retail-ville trades
                        the news. If GSCO or JPMS takes a 1/2 million contract position in the
                        SPY/S&Ps or CL, you think they're gonna unwind their accumulation on a
                        scalping mission trading the news?




                                        Attachment ZZD                                                       EX 13
                                                                                                              7648
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 259 of 463 Page ID
                                    #:8084

                                                         ''       wally said·O
                                                                  Though I could not caution all I yet may warn a few.·

                                                        Ifanyone is thinking of Online Trading Academy, better think twice...

                                                        (please see uploads for pricing)
                                                                                                       13More...


                                               #8 Mar 1, 2018                                                                                    '#Share

                                                6   comagnum likes this.




                                            Winwin                                                                                                2          1
                                                                                                                                                 Posts     Likes



                                               Hi there Wally and TraderJim618, I am interested to hear more from you about
                                               Online Trading Academy and their 'doubtful' strategy. Wally in particular, you
                                               have quite a fierce opinion of their modus operand um. May I ask when you
                                               worked for OTA and in what capacity? And perhaps what evidence you have
                                               that they are operating a huge 'scam'. I also notice that you both disagree on
                                               whether the institutions have unfilled orders in the exchange as this appears to
                                               be the basis upon which the strategy was created.
                                               I am interested in learning more about trading in general and am attracted to
                                               the supported learning environment that OTA offers but am obviously put off
                                               by your comments.
                                               Thanks for any further thoughts.
                                               Winwin
                                               #9 Aug 25, 2018                                                                                   '#Share



                                            mr_byte31                                                                                            235        59
                                                                                                                                                 Posts     Likes



                                                Dont they do any live tading in their webinars to prove their techniques work??

                                               #10 Sep 3, 2018                                                                                   '#Share



                                           1        2   Next>                                                       (You must log in or sign up to reply here.)




                                 Forums         Tools of the Trade         Educational Resources

                                                                                                                   Contact Help Advertise Home Top


               ET IS FREE FOR TRADERS BECAUSE OF THE FINANCIAL SUPPORT FROM THESE SPONSORS:

      Alpaca                                                      Lights peed                                      Spread Professor
      Commission Free Stock Trading API                           Equities & Options Trading                       Spread Trading Instruction

      AMP Global Clearing                                         MotiveWave                                       TopstepTrader
      Futures and FX Trading                                      Full-Featured Trading Software                   We Fund Traders

      Bookmap                                                     MultiBank Group                                  TradersStudio
      Visual Trading Platform                                     Financial Derivatives Providers                  System Development Platform

      Cannon Trading                                              NinjaTrader                                      TradeZero America
      Futures and Options Brokerage                               Trading Software & Brokerage                     Commission Free Trading

      Earn2Trade                                                  Optimus Futures                                  Trading Technologies
      Trading Education and Funding Challenge                     Futures Software and Order Routing               Trading Software Provider

      FPMarkets                                                   ORATS                                            Tradovate



                                                               Attachment ZZD                                                                            EX 13
                                                                                                                                                          7649
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 260 of 463 Page ID
                                    #:8085
      Award-Winning Forex Broker             Option Data & Backtesting            Commision-Free Futures Trading

      lnnerworks Coaching                    Polygon.io                           TrendSpider
      Day Trader Coaching                    Real-Time & Historic Data            Automated TA Software

      Interactive Brokers                    Raltin                               WealthSignals
      Gateway to World Markets               Finance Research Tools               Subscription-based trading strategies

      Jigsaw Trading                         Rithmic
      Advanced Trading Tools                 Futures Trade Execution Platform




                                   Learn More about Advertising on Elite Trader


                                                                                                              Terms and Rules




                                           Attachment ZZD                                                                 EX 13
                                                                                                                           7650
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 261 of 463 Page ID
                                    #:8086

 Product/Service                                                    Retai l Price
 Professional T rader (7 Dav Class)                                     $6 990
 Stock Tradina Extended Learnina Track (LifeTime)                     $11 500
 Stock Pro- Picks                                                       $2 400
 Futures Class                                                          $4,990
 Futures Extended Learnina Track                                      $11 500
 Futures Pro- Picks                                                     $2,400
 Forex Class                                                            $4 990
 Forex Extended Learnina Track                                        $11 500
 Forex Pro-Picks                                                        $2 400
 ProActive Investor Class                                               $4 990
 ProActive Investina Extended Learnina Track                          $11 500
 Options Class                                                          $4 990
 Options Tradino Extended Learnina Track                              $11 500
 Options Pro- Picks                                                     $2 400
 OTA Core Tax Strateqies                                                    $995
 Retail Tuition Totals                                                $95, 045




                                 Attachment ZZD                           EX 13
                                                                           7651
    Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 262 of 463 Page ID
                                        #:8087
         \.   .           . -              ,
                                  COmment [110]: When can that 10 hours/week
.   -\                            start? What will they have to sacrifice to make time
         \                        for it? How does their spouse feel about the time
             \                    commitment? Have them talk to you about the next
                 '                3-4 months of their life in terms of commitments
                                  (i.e. buying a house, vacations, baby on the way,
                     '   \        etc.)
                             \

                                  COmment [Ill]: Always use a nurturing tone
                                  when asking questions and talking about pain.
                                  Remember that you need to get t hem to talk about
                                  the 3 types of pain: Surface, Cost, and Personal
                                  Impact Pain Quest ions:                       I ... r11
                             -       COmment [112] : • Talk me you through how
                                     they come up with these numbers. Was it from a
                                     market crash? Wos it from your trading account?
                                     How did you rolculate the opportunity oost? I
. -,                                 don't know your world...is that a big number? Is it
         ''                          fair to say that we're looking at o (i.e. $200K)
                                     problem? More Pain Questions:
                     ''                                                           I ... r21
                                 ' COmment [113]: Hove you ever had a (i.e. $200K)
                                  problem before? How did you go about fixing it?
                                  Ask them if they have had any trading education in
                                  the past and if so, what w-as their experience like?
                                  What are they hoping to gain from the Market
                                  Timing Program?
                             , COmment [114]: Why did they circle the number
         ,,, ,,,
                 /
                               that they did? "f've got to ask you a tough question.
                               We're looking at a (i.e. $200K) problem here. From a
                               priority standpoint, is it important enough to fix? If
                               it's not important enough, I'm ok...but is it? I gotta
                               be honest, everyone tells me that. And when I tel/
                               them it takes time and money, they aren't soi ... r31




                                                                            Attachment ZZD    EX 13
                                                                                               7652
 Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 263 of 463 Page ID
                                     #:8088


                  ~   Comment [129]: start softly planting seeds for
                      other asset classes. Te ll them that based on what
                      you've discussed so far, it's looking like Options and
                      futures (for example) will be ideal solution for their
                      income and wealth goals. You will figure out a plan
                      for them during class that makes sense to them and
                      t hat they are comfortable with.




              -   ~   Comment [130]: find out how important this is
- - _ ,. ,.           to them. What is the cfriving force behind them
                      wanting to learn how to trade successfully? It's not
                      just to make money. You are looking forr answers
                      like Nprovide me with financial security" or "early
                                     0
                      retirement" or peace of mind" or "preserve capital
                      and avoid huge losses" or "spend more time with
                      my family.N Have them give you some tangibles-
                      build a new home, set aside money for kids college
                      funds, increase spendi ng money by $2K/ month,
                      travel, buy a boat or a car, etc. Tell them that it's
                      important for them to focus on t heir driving force
                      (their why) behind them learning this. An d ask
                      them, if they could achieve those goals, how does
                      t hat change their world? How does that make them
                      feel?




                                                            Attachment ZZD     EX 13
                                                                                7653
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 264 of 463 Page ID
                                    #:8089


                                     PAIN QUESTIONS

    •   What mot:iva,ed you t o sign up for t his pro.gram?

    • How were you hoping we could help you?

    •   Wnat are some of your biggest t rad ing challenges?
    •   What's been keeping you from reaching your goals?

    • · Help me understand .•. Tell m e more...

    •   In a perfect world, how you expect these accoums to perform ?
    •   Wnen you say _ _~ can you give me a r ecent example of what you mean?

    •   Why do you think that's been happening?

    • How long nas th is been an issue?

    •   How much has it cost you?

    •   Is it important enough rn fix?

    •· Have you t ried to fix it ? What happened when you did?
    •   What have you done to attempt to fix it?

    •   Wnat kin cl of modifications would you maIce?

    •   Looking back, what would you have done diffe rently'
    •   What's the cost of doing nothing?

    •   Do you have any alt er11atives?

    •   How do you feel about it ?

    •   Why does t lm upset/ frustra1e you?

    •   Why is this important t o you?

    •   How will th is impact your World?

    •   f rom a prfority standpoint , is t his important enough t o you to fix?




                                                      Attachment ZZD              EX 13
                                                                                   7654
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 265 of 463 Page ID
                                    #:8090


                                    PAIN QUESTIONS

    • Wl'lat moriva,ed you t o sign up for t his program?
    • How were you hoping we could help you,
    • What are some of your biggest t rading challenges?
    • What's been keeping you from reaching your goals?
    •· Help me understand .•. Tell me more...
    • In a perfect world, how you expect the:se accounts to perform 1
    • Wnen you say _ _~ can)l'OU give me a recent eXample of what you mean?
    • Why do you think that's been happening?
    • How long h.as this been an issue?
    • How much has it cost you?
    • Is it important er1<>ugh to   ™?
    • Have you tried to fix it ? What happened when you did?
    • What have you done to attempt to fix it7
    • What kind o f modifications would you make?
    • Looking back, wha;: would you have done diffe rently>
    • Wnat's the cost of doing nothing?
    • Do you have any alterMrives?
    • How do you feel about it ?
    • Wny does t hat upse1/frustra,e you?
    • Why is this important t o you?
    •   How will th is impact your World?
    •   f rom a priority standpoint, is t his important enough t o you to fix?




                                                      Attachment ZZD             EX 13
                                                                                  7655
        ProActive Investor Class                                 $4,990
        ProActive Investing Extended Learning Track             $11,500
        Stock Pro-Picks                                          $2,400
        Options Class                                            $4,990
        Options Tradinq Ext ended Learnino Track                $11,500
        Options Pro- Picks                                       $2,400
        OTA Core Tax Strateqies                                    $995
        Retail Tuition Totals                                   $38,775
                                                                                                              #:8091




 7656
EX 13
                                                                          Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 266 of 463 Page ID




                                               Attachment ZZD
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 267 of 463 Page ID
                                    #:8092

  Professional Trader (7 Day Class)                                    $6,990
  Stock Trading Extended Learning Track (LifeTime)                   $11,500
  Stock Pro- Picks                                                     $2,400
  Futures or Forex Class                                               $4,990
  Futures or Forex Ext ended Learning Track                          $ 11,500
  Futures or Forex Pro- Picks                                          $2,400
  OTA Core Tax Strategies                                               $995
  Retail Tuition Totals                                              $40,775




                                   Attachment ZZD                        EX 13
                                                                          7657
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 268 of 463 Page ID
                                    #:8093
                                      I111111111111111111111 111111111111111 11111 1111111111 11111 1111111111 11111111
                                                                                                                        US008650115B l


    (12)    United States Patent                                                                      (10)   Patent No.:     US 8,650,115 Bl
            Seiden et al.                                                                             (45)   Date of Patent:     Feb. 11, 2014

    (54)    COMPUTER BAS ED TRADING SYSTEM AND                                                  (56)                     References Cited
            METHODOLOGY UTILIZING SUPPLY AND
            DEMAND ANALYS lS                                                                                       U.S. PATENT DOCUMENTS

    (71)    Applicant: Newport Exchange Holdings, Inc.,                                             201 2/0041861 Al•     2/2012 Nafeh et al. .................... 705/37
                       Irvine, CA (US)                                                              2013/0124379 Al•      5/2013 Gilbert ............................ 705/37
                                                                                                    2013/0179320 Al•      7/2013 May ................................ 705/37
    (72)    Inventors: Samuel Seide n, Northbrook, JL (US);                                     * cited by examiner
                       Steven Albin, Irvine, CA (US); Gaylene
                       Galliford, Santa Ana, CA (US)                                            Primary Examiner - Thu Thao Havan
                                                                                                (74) Allorney, Agent, or Firm - Charles B. Lobsenz;
    (73)    Assignee: Newport Exchange Holdings, [nc.,
                                                                                                Clifford Hyra; Symbus Law Group, LLC
                      Irvine, CA (US)

    ( *)    Notice:        Subject to any disclaimer, the term of this                          (57)                       ABSTRACT
                           patent is extended or adjusted under 35                              The system and methodology of the present invention operate
                           U.S.C. 154(b) by 0 days.                                             to generate trading signals based on identifying various trad-
                                                                                                ing patterns referred to as sen1ps. When these setups are
    (21)    Appl. No.: 13/722,238                                                               detected, and depencling on the specific set11p detected, a
                                                                                                supply zone or demand zone is next generated which indi-
    (22)    Filed:         Dec. 20, 2012                                                        cates the price range for the iL1Slrtm1ent in which a sell or buy
                                                                                                trade signal should be issued. When the tmderlying instrn-
    (5 1)   Int. Cl.                                                                            ment trades within tbis range, and under other appropriate
            G06Q 4010()                   (2012.01)                                             conditions, a tracling signal is issued which may be sent
    (52)    U.S. Cl.                                                                            d irectly to the appropriate exchange for automatic execution
            USPC           ..................................... 705/37; 705/35                 and/or sent Lo a graphical user interface or other clisplay wbicb
    (58)    Field of Classification Search                                                      alerts a trader to the proposed trade.
            USPC ...................................................... 705/ 35-40
            See application file for complete search history.                                                      23 C laims, 12 Drawing Sheets




                                                                               Rt:;~:-.~ ~i:k~t
                                                                                     Dalo




                                                                                1:(l-13t❖ Supt.~,' J)(!      SJO
                                                                                OtnmM20M




                                                                                  ~c,t8ll)}(;)(I!

                                                                               Reco-mmen~fo-d
                                                                                :::ios.1.to!'l Siz~




                                                                               Gt=tH~-rat~ T~
                                                                           i         S'lll"'I


                                                                           ,,--·-·.I·····-,
                                                                           ,     t:M       ;
                                                                            ' - - -- ··'


                                                                   Attachment ZZE                                                                                     EX 13
                                                                                                                                                                       7658
                                                                                                                                                                                      ~
                                                                                                                                                                                      '(J).
                                                                                                                                                                                      .
                                                                                                                                ,.,.,   Source
                                                                                                                                                                                      '"'C
                                                                                                                                                                                      ~
                                                                                                                                                                                      ~
                                                                                                                         Mar'i<etvdta .
                                                                                                                                      .     ·i ··
                                                                                                                                        ··: .
                                                                                                                                                                      I         .i    ~

                                                                                                                                                                      ,..,...         ~
                                                                                                                                                                                      =
                                                                                                                                        .. •'.• ,,;:: ..~-n ...~.::   ::::»:::..
                   UserTemiinal 10


                                                                                                                                                                                      ~
                                                                                                                                                                                      ~
                                                                                                                                                                                      ?'
                                                                                                                                                                                      )-1
                                                                                                                                                                                      )-1
                                                                                                                                                                                     ~
                        ~.,.               I.ru:1                                Sell Setup Engifle
                                                                                 230                         Market Data
                                                                                                                                                                                      N
                                                                                                                                                                                      0
                                                                                                                                                                                      )-1
                                                                                                             Processing and                                                           .I:..
                                                                                                             CO!Mlrnion
                                                                                                             l10
                                             Trade Signal
                                             Generate                                                                                                                                 [J)
                                             290                     Central Processor                                                                                                ::r
                                                                                                                                                                                      ~
                                                                                                                                                                                      ~
                                                                                                                                                                                                                                    #:8094




                                               . - - - - - - - -• ' 200
                                                                                                                                                                                      ....
                                                                                                                                                                                      )-1

                                                                                                                                                                                      0
                                                                                                                                                                                      ...,
                                                                                                                                                                                      .....




  Attachment ZZE
                                                                                                                                                                                      N
                                                            Supply Zone              Demand Zone-              Pos:ition Size
                                                            Gefl&rate                Generate                  Eng,ne
                                                            250                      260                       270


                                                                                                      Supply and Oemanrl
                                                                                                      Traolng Svstem 100                                                              d
                                                                                                                                                                                      \Jj
                      Btoke1age Tradin.g
                      Platform                                                                                                                                                        00
                       50                                                                                                                                                            0\
                                                                                                                                                                                      Ul
                                                                          FIGURE 1                                                                                                    0
                                                                                                                                                                                     ...,....
                                                                                                                                                                                      Ul
                                                                                                                                                                                      """'
                                                                                                                                                                                      td




 7659
EX 13
                                                                                                                                                                                      -
                                                                                                                                                                                                Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 269 of 463 Page ID
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 270 of 463 Page ID
                                    #:8095

   U.S. Patent            Feb. 11, 2014   Sheet 2 of 12    US 8,650,115 Bl




                 en U'l
                                               0
               --C '-
                •- cu
               ·- GJ
                ~U)
                                              N
                                               Ii.
                                               Q1




                Q VI
                c-
               -·3ra
               ·- cu
                 - :s


                ma,
                C a.
               --
               ·- GJ
               ·- cu
               3(/)




                                    Attachment ZZE                       EX 13
                                                                          7660
                                                                             ~
                                                                             "(J).
                                                                             .
                                                                             '"'C
                                                                             ~
                                                                             ~
                                                                             ~

                                                                             ~
                                                                             =
                                                                             ~
                                                                             ~
                                                Professionals are selling    ?'
                                                                             )-1
                                                                             )-1
                                                to novice buyers             N
                                                                             0
                                                                             )-1
                                                                             .I:..




                                       Novice buyers are buying              [J)
                                                                             ::r
                                                                             ~
                                                                             ~
                                                                                                                           #:8096




                    Sui>ply
                                  "    AFTER a rally in price and
                                       at a price level where
                                                                             ....
                                                                             w
                                                                             0
                                                                             ...,
                                                                             .....




  Attachment ZZE
                   (Retail)
                              111      supply EXCEEDS demand                 N




                                      FIG-. 3                                d
                                                                             \Jj
                                                                             00
                                                                            0\
                                                                             Ul
                                                                             0
                                                                            ...,....
                                                                             Ul
                                                                             """'
                                                                             td




 7661
EX 13
                                                                             -
                                                                                       Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 271 of 463 Page ID
                                                                   ~
                                                                   "(J).
                                                                   .
                                                                   '"'C
                                                                   ~
                                                                   ~
                                                                   ~

                                                                   ~
                                                                   =
                                     Professionals are
                                     buying from novice            ~
                                                                   ~
                                                                   ?'
                    1•1              sellers                       )-1
                                                                   )-1

                                                                   N
                                                                   0
                                                                   )-1
                                                                   .I:..
                                     Novice sellers are selling
                       ::::::::::--_ AFTER a decline in price      [J)
                                                                   ::r
                                                                   ~
                   ~-----            and at a price level where    ~
                                                                                                                 #:8097




                                                                   ....
                                                                   ,a:..
                                     demand e·x cEEDS supply       0
                                                                   ...,
                                                                   .....




  Attachment ZZE
                                                                   N




                                                                   d
                                                                   \Jj
                                                                   00
                                     FI.G. 4                      0\
                                                                   Ul
                                                                   0
                                                                  ...,....
                                                                   Ul
                                                                   """'
                                                                   td




 7662
EX 13
                                                                   -
                                                                             Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 272 of 463 Page ID
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 273 of 463 Page ID
                                    #:8098

   U.S. Patent            Feb. 11, 2014           Sheet 5 of 12                   US 8,650,115 Bl




                 C
                ·-...,u
                 0

                <(



                                                                                      tr)


                                                                                      v
                                                                                      ~
                                                                                      ~



                                            -a:
                                             >
                                             m
                                                                        ~


                 CL
                 ::,
                                             i                          C
                                                                         Q,J
                                                                         u
                ....cu a:                                         ,:s
                                                                  C
                                                                        ~
                                                                        n,

                (I)    co
                                   (I)
                                   U)                             n,1
                 > Q               ta                             E::
                                  m                               QJ 0
                 :J.                                              Q .5
                m                                                       ·-0
                                                                     c:,\
                                                                         I.

                                           i
                                           CL
                                                                        .......

                                          ...Q0
                                    Attachment ZZE                                            EX 13
                                                                                               7663
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 274 of 463 Page ID
                                    #:8099

   U.S. Patent              Feb. 11, 2014   Sheet 6 of 12   US 8,650,115 Bl




                       C

                  ·-...,u
                       0

                   <C




                                                     0.
                                                     0
                                                     '-
                                                     Q

                Q.                                   !
                ...,
                ::J
                GJQ
                ti>    ca
                -
                - Cl::
                 GJ
                (I)

                                               ->
                                               ~
                                                n,


                                      Attachment ZZE                     EX 13
                                                                          7664
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 275 of 463 Page ID
                                    #:8100

   U.S. Patent        Feb. 11, 2014   Sheet 7 of 12        US 8,650,115 Bl




                                Attachment ZZE                           EX 13
                                                                          7665
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 276 of 463 Page ID
                                    #:8101

   U.S. Patent          Feb. 11, 2014   Sheet 8 of 12              US 8,650,115 Bl




                ...,                                    cu            QJ
           G)C                                                      ,.C_
          oC GJ
            e                                       ·-
                                                    C


          N     GJ
                                                    -E
                                                    -I
                                                        n,
                                                                     ..I
                                                                    ·-,..,
                                                                      fU

          ,:, u                                     ·-0><    ~

                                                             N 0
                                                                      (I)
                                                                     ·• -
           C ,a                                         I.   Q
           m-o.                                     a.       ~

                                                             GJ
           E GJ                                              C
          a, C                                               0
          Q ·-
             ...I                                            ,,
                                                             N
                                                                             00


                                                             C
                                                             res             -
                                                                             u
                                                                             r.:....

                                                             E
                                                             cu
                                                             Q

                ->
                ~"'
                 a.
                 0     _ _ _ ___,..
                 I.
                C




                                  Attachment ZZE                                       EX 13
                                                                                        7666
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 277 of 463 Page ID
                                    #:8102

   U.S. Patent        Feb. 11, 2014   Sheet 9 of 12        US 8,650,115 Bl




                                Attachment ZZE                           EX 13
                                                                          7667
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 278 of 463 Page ID
                                    #:8103

   U.S. Patent           Feb. 11, 2014     Sheet 10 of 12   US 8,650,115 Bl




           GJ             OJ
                                         ...,
          ·-
           C
                         ·-
                          C
                                    a, C
                                     cu
          -.,.,
          ..I
           RI            -E
                         .J
                          tCS
                                    C
                                    0E
          ·-
          Q
           u,

                  ~
                         ·-><
                          0
                                   N GJ
                                   >u
                          a..
                  N       A.       -0.-ta
                  (I)
                  ~                 0. 0.
                   GJ               ::::, cu
                  N
                   C
                   0               U) ..J·=                         C
                                                                    ,--<



                                                                    u
                  ->
                   Q.
                   a..
                                                                    ,......;
                                                                    i:.i...



                  :,
                  U)


                                                            Q.
                                                            0
                                                   a..
                                         -------,.Q




                                   Attachment ZZE                              EX 13
                                                                                7668
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 279 of 463 Page ID
                                    #:8104

   U.S. Patent        Feb. 11, 2014   Sheet 11 of 12       US 8,650,115 Bl




                                                            ,,cu
                                                            I.

                                                           ..
                                                            I.
                                                            (U
                                                            a,
                                                             I.
                                                                     ..,.._
                                                                     .......
                                                                     C
                                                                     -;
                                                                     ~


                                                            0.




                                Attachment ZZE                                 EX 13
                                                                                7669
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 280 of 463 Page ID
                                    #:8105

   U.S. Patent        Feb. 11, 2014          Sheet 12 of 12         US 8,650,115 Bl




                                      R&C$'1& Marlr~t
                                           Data             510




                                             J,

                                 Get1~rate Svpp!y Of          630
                                   Demand Zone




                                             "7
                                        Determine
                                      Recommended
                                       Position Size
                                                        1




                                      Generate Trade          $SO
                                         Signal



                                ~-~
                                l-....._
                                  .     ____
                                           End      /
                                                        }




                                        FIGURE 12



                                Attachment ZZE                                  EX 13
                                                                                 7670
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 281 of 463 Page ID
                                    #:8106

                                                             US 8,650,115 Bl
                                     1                                                                           2
       COMPUTER BASED TRADCNG SYSTEM AND                                         another example, the trader may employ a software based tool
        METHODOLOGY UTILIZING SUPPLY AND                                         that interacts and communicates with his or her brokerage
               DEMAND ANALYSIS                                                   trading platform to execute trades consistent with trading
                                                                                 system mies. Other applications and services are also avail-
                    FJELD OF THE INVENTION                                  s    able which offer traders the ability 10 implement their own
                                                                                 trading plan and/or plans and strategies developed by third
      The present invention is directed generally to systems and                 parties.
   methodologies for effectively trading securities and other                       The trading plan described above is generaJly considered to
   liquid instruments, and, more particularly to systems and                     fall within the class of trading methodologies referred to as
   methodologies which are designed to provide traders the                  10   "technical analysis". 111 this class of trading methodologies,
   ability to purchase and sell such securities and other instru-                specific decisions are made based solely on ilistoric price
   ments at profitable pricing levels.                                           movement for the tmderlying security as well as expected
                                                                                 foture price movement based on mathematical analysis tied to
              BACKGROUND OF THE INVENTION                                        price/ time chart movements. Teclmical analysis teclmiques
                                                                            15   for predicting and acting upon expected fot11re price move-
       While there is some variance depending upon the state of                  ment are in widespread use by retail and instit11tional traders.
   the economy and market conditions in general, the volume of                      Th.is class of techniques and the systems that implement
   securities traded on various worldwide markets and                            them, however, do suffer from a number of drawbacks. For
   exchanges is exceedingly large and getting larger. Securities                 example, in many cases, a great many competing traders are
   in this context can beauy ofa oumberoffinancial instrnments              20   using the same systems with the same predictive algorithms
   such as stocks, bonds, mortgage backed securities, options,                   and are acting upon these predictions generated by these
   or, alternatively, bard assets such as precious metals, com-                  systems at the san1e time. At a market based level, this pro-
   moclities and the like. TI1e common e lement an1011g these                    duces undesirable outcomes for these traders since they are
   widely traded vehicles (hereinafter collectively referred to as               competing at the same time to buy a security with others using
   "securities" for easeofreference), however, is that they enjoy           25   the same algorithms based on the same predictions a1 the
   a great deal of liquidity and the markets in which they trade                 same time. Further, they are also competing against each
   are well established with many different buyers and sellers                   other when the system indicates that the trader should sell a
   who participate in buying and selling the applicable security.                security. ln both of these cases, an artificial demand (buy
       When there are a large number of buyers and sellers, the                  signal) or supply (sell signal) is created which tends to move
   market for that security tends to be more active and perhaps             30   the price up or down. respectively beyond what it would
   more importantly, the spread between the available purchase                   otherwise be and thus resulting, in theory, in a less profitable
   price (the "ask") and the available selling price (the "bid")                 trade for each of the traders using the same system.
   tends to be narrower. This in turu encourages buyers and                         Another disadvantage of technical analysis is that, by defi-
   sellers to participate in the buying and selling of that security             nition, it is based on price movement that has occun-ed in the
   since they are less likely to overpay or sell for too low of a           35   past and this information is used to predict price movement
   price solely because of the "transaction cost" associated with                for the foture. Unfortunately, it is theorized that price move-
   the buy/ sell spread which is incurred in executing the buy or                ment is largely random and instead driven only by supply and
   sell transaction. Additionally, markets for securities tend to be             demand which exists in real time as opposed to what has
   more active where commissions and/or other fees and charges                   happened in the pasi. ·n1e net result of this is that technica l
   associated with the purchase and sale transaction are lower              40   analysis tools. while they can be useful, are often times not the
   since the collective costs incurred from such costs and the                   ideal predictor of full.Ire price movement.
   bid/ask spread directly impact the profitability of trading that                 Another class of trading techniques which are in use are
   security.                                                                     those known as "ftmdamental analysis". This class of tech-
       In adclition 10 minimizing transaction costs, profitable trad-            niques relies on exami11ing the fundamental properties of the
   ing necessarily involves the need to purchase securities at a            45   asset underlying the security. For example. for a common
   lower cost than the price at which the security is ultimately                 stock associated with a company, trading decisions may be
   sold. Or. in the case of short selling, it is necessary to first se ll        based on earnings, revenue and/or newsworthy events about
   the security at a higher cost than the price at which the secu-               that company's positioning within its industry. A practically
   rity is ultimately covered. 1nere are various known tech-                     unlinuted number of other metrics may be used as well. More
   niques, systems and methodologies for attempting to do just              50   common examples include price to earnings ratios, level of
   th.is. For example, some traders (typically individuals or                    debt, earnings growth, deaJs expected to add to revenue in the
   "retail" traders as opposed to professional or "institutional"                foture, etc. ln the case of securities which represent owner-
   traders) will trade manually, largely based on nothing more                   ship in hard assets such as gold, oil, etc., trading decisions
   than a g1.ll feel. Alternatively, various individuals and even                using fimdamental analysis might include such metrics as
   sophisticated individuals and institutional traders will use             55   predicted demand for the underlying asset. predicted supply,
   manual "systems" under which they devise a plan to make                       newsworthy stories regarding the applicable asset such as
   specific trades under various circumstances and market con-                   new oil wells being dri lied, disruptions in the supply chain for
   clitions. For example, such a trading plan may be as simple as                bringing the asset 10 tl1e end user, etc.
   buying XYZ stock when it sells for a price of $40 or lower                       While fundamental analysis based decisions and the sys-
   (ask at $40 or below) and selling that same stock which it sells         60   terns that implement them also have their place in trading,
   for a price of$44 or above (bid at $44 or above).                             they also suffer from drawbacks. For example, notwithstand-
       171e foregoing plan may be implemented as a simple trad-                  ing a very good understanding of a company and its financia l
   ing policy that a trader manually follows by entering appro-                  pict11re, the market for stock representing ownership in that
   priate buy and sell orders at the appropriate times. Or, the                  company may depart from the realities of the value of that
   trader may utilize an online broker that provides the fimction-          65   company. This is evidenced by the fact that all stocks do not.
   al ity for the trader to enter standing orders to make these                  for example, trade at the same multiple of eamings. There are
   trades when the specified market conditions are met. As yet                   other factors that go into the real time price for a stock that can

                                                           Attachment ZZE                                                                      EX 13
                                                                                                                                                7671
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 282 of 463 Page ID
                                    #:8107

                                                          US 8,650,115 Bl
                                  3                                                                     4
   not be addressed by fondamental analysis. Examples include                FJG. 2 is a diagram illustrating the supply and demand
   "buzz" about certain companies and industries, rnmors con-             relationship for an exemplary stock in an exemplary market in
   cerning that company. and other intangible aspects of the              which that stock is traded;
   value of a particular stock that can not be measured or pre-              FIG. 3 is a diagram illustrating price movement for an
   dicted using known fondamental analysis techniques.                 5 underlying instrument ill which market conditions retlect
                                                                          supply exceeding demand;
                   SUMMARY OF THE INVENTION                                  FIG. 4 is a diagram illustrating price movement for an
                                                                          underlying instrument in which market conditions reflect
      It is thus a primary object of the invention to provide a           demand exceeding supply;
   system aJ1d methodology that addresses the shortcomings of 10             FIG. 5 isa diagram illustrating the drop-base-rally setup or
   the prior art as discussed above.                                      the present iDvention in a preferred etnbodiment thereof as
      It is another object of the present inventioll to provide a         well as action to be taken when such a sen1p is identified;
   system and methodology which provides traders with                        FIG. 6 is a diagram illustrating the rally-base-drop setup of
   improved trading results when trading a wide variety ofsecu-           the present invention in a preferred embodiment thereof as
   rities, commodities ru1d ru1y other instrument which provides 15 well as action to be taken when such a setup is identified;
   at least a reasonable degree of liquidity.                                FIG. 7 is a diagram illustrating the supply and demand
      It is a further object of the present invention to provide a        zones of the present invention in a preferred embodiment
   system and methodology which employs the realities of sup-             including the proximal and distal lines associated therewith:
   ply and demand in markets to provide enhanced predictions                 FJG. 8 is a diagram illustrating ru1 exemplary drop-base-
   on price movement which in turn generates more profitable 20 rally setup ru1d an exemplary resulting demand zone which is
   trading results.                                                       created as a result thereof;
      It is a stiJJ further object of the present invention to provide       FIG. 9 is a diagram illustrating various options in con-
   a computer based trading system which generates recom-                 structing demand zones according to the present invention in
   mended trading actions based upon die real time status of              a preferred embodiment thereof;
   supply and demand for one or more securities or other trad- 25            FIG. 10 is a diagram illustrating an exemplary rally-base-
   able instrnments.                                                      drop-seh1p and an exemplary resulting demand zone which is
      It is a yet farther object of the present invention to provide      created as a result thereof;
   a computer based tradi ng system for trading stocks based                 FIG. 11 is a diagram illustrating various options in cou-
   upon the real time status of the supply and demru1d for a              stmcti.ng supply zones according to the present invention in a
   particular stock.                                                   30 preferred embodiment thereof; and
      It is another object of the present invention to provide a             FIG. 12 is a flowchart illustrating the steps associated with
   computer based trading system for trading commodities                  the process of the present invention as may be executed by the
   based upon the real time status of the supply and demand for           system of the preseut inventiou in a preferred embodiment
   a particular commodity.                                                thereof.
      11 is a further object of the present invention to provide a 35
   computer based tradiug system for trading currencies based                 DETAILED DESCRIPTION OF THE INVENTION
   upon the real ti.me sta111s of the supply and demand for a
   particular currency.                                                      With reference now to FIG. 1, the system of the present
      It is a yet further object of the present invention to provide      invention, in a preferred embodiment thereof: is now
   a computer based trading system that identifies one or more 40 described. Trading System 100 is preferably a computer
   price over time patterns and. using kuown characteristics              based system for implementing the functionality of the
   associated with market supply and demand, generating trad-             present iJ1vention as describ<-'<i in greater detail below. While
   ing signals based thereupon.                                           an exemplary architecture is described, it will readily be
      A primary objective the invention disclosed herein is a             understood by one ofskill in d1e art, that an unlimited munber
   system and methodology which effectively applies an objec- 45 of architecn1res and computing environments are possible
   tive set of rules that are aligned with the governing dynamics         while still remaining within the scope and spirit of the present
   of supply aud demand that works in any asset class (e.g.               invention.
   stocks, fot11res, Forex, options), in any market and in any               Terminals 10 and 20 communicate with Trading System
   time frame.                                                            100 via one of known methods. Examples include via an
      The system and methodology of the present invention 50 internet connection, hardwired. VPN, or on or more of vari-
   operate to generate trading signals based on identifying vari-         ous short range wireless technologies. Additional terminals
   ous trading patterns referred to as setups. When these setups          beyond tenninals 10 Md 20 will typically also be in commu-
   are detected, and depending on the specific sc111p detected, a         nication with Trading System 10 and 20 and the two tenninals
   supply zone or demand zone is next generated which indi-               are shown merely as an example. Terminals 10 and 20 may
   cates the price range for the instrument in which a sell or buy 55 comprise any of a variety of devices that allow a user to
   trade signal should be issued. Wheu the underlying instrn-             benefit from the tradiJ1g methodologies and to access the
   ment trades within this range, and under other appropriate             system of the present invention. Terminals 10 ru1d 20 will
   conditions. a trading signal is issued which may be sent               typically inc lude an input means, a display and some level of
   directly to the appropriate exchange for automatic execution           internal processing capability. Examples of devices which
   and/or sentto a graphical userinterface orotherdisplay which 60 might be employed as Terminals 10 and 20 iuclude laptop
   alerts a trader 10 the proposed trade.                                 computers, netbooks, smartphones, desktop computers and
                                                                          various other devices pennillinguser interaction with Trading
            BRIEF DESCRIPTION OF THE DR.AWINGS                            System 100.
                                                                             Terminals 10 and 20 as well as Trading System 100 pref-
      FIG. 1 is diagram depicting the major components of the 65 erably also communicate with brokerage trading platform 50
   system of the present inventiou in a preferred embodiment              via o ne of the couununication methods described above. Bro-
   thereof;                                                               kerage trading platfonu 50 comprises one or more of the
                                                       Attachment ZZE                                                                 EX 13
                                                                                                                                       7672
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 283 of 463 Page ID
                                    #:8108

                                                           US 8,650,115 Bl
                                   5                                                                       6
   trading platforms made available by one or more brokerage            100 (or indirectly via user tenninal IO or 20) ro brokerage
   companies. lnteractiou beiween brokerage trading platfoon            trading platfoon for automatic buy action without the need for
   50 and terminals 10 and 20 and Trading System 100 may be             user involvement or action.
   though one or more dedicated applications, APis or other                Trading system 100 farther preferably includes a number
   known methodologies that allow commands and data to be 5 offi.mctional components that execute the novel processes of
   passed back and forth between and among brokerage trJding            the present invention which are designed to leverage infor-
   plarform 50, Trading System 100 and terminals 10 and 20.             mation concerning supply and demand of various stocks,
   Brokerage trading platform 50 is typically a platfonn which          bonds and other vehicles which can be readily traded, to
   allows users to place by and sell orders and other trading           obtain profitable trading resulls. One of these components is
   requests directly or indirectly with applicable exchanges and/ 10 buy set11p engine 220 which employs the novel methodolo-
   or markets. For example, brokerage trading plat fom1 may be          gies of the present invention to detenuine the price levels at
   operated by au ouliue stock broker or financial iustinttion          which a security or other tradable instntment should be
   such as those operated by the likes of Scottrade, Charles            bought according to preferred embodiments of the present
   Schwab, Fidelity, E*TRADE, etc. These brokers may also be            invention which are described in detail below. Similarly, sell
   those that participate in markets other than equities such as 15 setup engine 230 detennines the price levels at which a secu-
   those that permit access to colllUlodities, futures, and curren-     rity or other tradable instrnment should be sold according to
   cies markets as well as others.                                      the teachings of the present invention in a preferred embodi-
      In this way, trading colllUlands generated from Trading           ment thereof. Supply zone generate functionality 250, which
   System 100 can beco11ummicated to the appl icable broker for         is under the control of central processor 200, generates a price
   execution o n the applicable market(s). Further, reports such 20 level zone (range) in which supply and demand for a particu-
   as execution and current position reports can be colllUltllli-       lar tradable instrument are out of balance in a way that the
   cated back from brokerage trading platform 50 to one, both or        instrnment should be sold since it is believed that an imminent
   all of user terminals 10 and 20 and Trading System 100.              price movement in the downward direction is expected. Fur-
   Commands and requests for infomrntion to brokerage plat-             ther details about bow this zone is determined, created and
   form 50 may be iSSlliXI by either or both of Trading System 25 used according to the present invention, in a preferred
   100 and/or terminals 10 and 20.                                      embodiment, are provided below. Similarly, demand zone
      Turning now to Supply and Demand Trading System 100               generate functionality 260 generates a price level zone
   and its various components, such components wi ll now be             (range) at which it is believed that supply and demand are out
   described al a high level and then the specific functionality        of balance in a way that a tradable instmment should be
   and processes relating to each of these components will be 30 purchased since an imminent upwards price movement is
   explained in further detail below. Trading System 100 is             expected.
   preferably implemented on a general purpose computing                   Position size engine 270, under the control of central pro-
   platform such as a server computer which has sufficient pro-         cessor 200, may be optionally included w ithin Trading Sys-
   cessing power and input/output capabilities to support mul-          tem 100. Position size engine 270 serves to determine, based
   tiple sessions with multiple users accessing Trading System 35 upon a specific trader's available capital and risk tolerance.
   100 simultaneously. At the heart of this computing platfoon is       the recoUl!Ilended position which should be purchased and/or
   central processor 200 which manages and executes all pro-            sold in connection with the trading signals which are gener-
   cesses hereinafter described. User interface 210 serves to           ated by Trading System 100.
   provide the interface between Trading System 100 and tem1i -            Market data processing aud conversion fonctionality 310
   nals 10 and 20. This may include formatting data for trans- 40 receives market data from one or more external sources and
   mission and display by user terminals 10 and 20 as well as           processes and formats this information so that it can be used
   receiving data from terminals 10 and 20 and formatting and/          by the other functional components of Trading System 100
   or converting such data in a man11er such that it is usable by       such as buy setup engine 220 and sell setup engine 230.
   Tradi11g System I 00.                                                Examples of such data include real time market feeds asso-
      Trade signal generation functionality 290 represents a set 45 ciated with a great many tradable instruments of interest to
   of processes which collectively generate trading signals such        and/or currently being traded by users ofTradiug System 100.
   as buy and sell signals which result from the execution of           ror example this market data may comprise real time stream-
   algorithms and processes which are resident within Trading           ing data of price levels associated with various stocks, bonds,
   System 100, such algorithms and processes being described            colllUlodities, currencies, etc. as such data is made available
   in detail below. Trade signals are generated by trade signal 50 by the relevant markets as well as third party data providers.
   generation functionality 290 as and when colllUlanded by             In a preferred embodiment, this data represents the most
   central processor 200 and such signals are communicated to           accurate and current data available with respect to the trad-
   user interface 210 for farther communication to user tenni-          able instmments so that signals generated by Trading System
   nals 10 and 20 and possibly to brokerage trading platfonn, as        100 are accurate, timely and actionable.
   applicable. So, for example. if a signal to buy a specific stock 55     Now that the system of the present invention and its various
   results from one of the processes resident within Trading            components, in a preferred e mbodi ment thereof, have been
   System 100, central processor 200 ensures that that signal is        described, the novel teachings of the present invention with
   generated by trade signal generator 290 and communicated to          respect to the various methodologies employed to generate
   one or more user terminals 10 and/or 20 (and/or others) for          trading signals will now be discussed. With reference to FIG.
   action. Thus. for example, a user may see that signal via a 60 2, a discussion with respect to the dynamics of supply and
   graphical user interface display on terminal 10 or20 and then        demand is now provided as the backdrop for the mru1y novel
   the user may manually act on that signal by buying the stock         aspects of the present invention. In this example, the market
   at the designated time and according to the designated con-          for ABC which is currently trading at $41.30 per share is
   ditions (explained below) via the user's broker whether              illustrated in its initial state to the left of the leftmost arrow. In
   online. via a call to the broker, via au email to the broker etc. 65 this state. there are 4 different willing buyers that each seek to
   Alternatively, tbe buy signal generated by trade signal gen-         buy 100 shares of ABC at a price of$4l .30. Further, there are
   erator290 may be conununicated directly by Trading System            2 willing sellers that each seek to buy 50 shares of ABC at a

                                                         Attachment ZZE                                                                  EX 13
                                                                                                                                          7673
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 284 of 463 Page ID
                                    #:8109

                                                          US 8,650,115 Bl
                                  7                                                                         8
   price of $4 1.30. Due to this equilibrium, willing buyers and             where supply EXCEEDS demand. These concepts are illus-
   sellers that are willing ro buy and sell at the same price are            trated in FIG. 3. In this fil:,rure, the price points between the
   marched either randomly or according to one or more prede-                two horizontal lines represent a market for the instrument in
   termined exchange rule(s). ln this case, the buyer represented            which supply exceeds demand. This is often the case after a
   by tbe top rectangle purchases I 00 shares which are obtained        5    rally in the instrument as shown by the rightmost four bars. Jn
   from tbe two willing sellers that are each willing to sell 50             this case, there has been a rally in price to the point that there
   shares at the agreed upon price.                                          is more supply in the market than there is demand. Th.is is
      Instantaneously upon completion of the above buy/sell                  often caused by large amounts of additional supply being
   transaction, the market for ABC at a price of$41 .30 shifts to
                                                                             added by professional traders at the higher price points. Not-
   that represented to the right of the leftmost arrow. Now, there
                                                                        to   withstanding that th.is is au inopporn1ne time to buy, many
   remain three buyers each willing to purchase at $41.30 but no
                                                                             novice traders do just that having seen the rally i11 the instrn-
   willing sellers at this price. As a result of this instantaneous
                                                                             ment recently occur. As wi ll be discussed in greater detail
   market condition, and based on supply and demand, the price
   at which ABC can be purchased (ask) will go up. In particular,            below, Trading System 100, using market data available to it,
   the ask price will go up to the price at which the seller at the     15
                                                                             determines where these turning points are and rather than
   now lowest price is willing to sell shares of ABC. This also              buying in a case where supply exceeds demand, as deter-
   tends to have the effect of causing the bid price (the price at           mined by Trading System 100, a signal would instead be
   which buyers are willing to buy ABC) to go up, though this is             generated to sell the instrnment.
   not always the case. The increase in bid following an increase               With respect 10 selling, there are similarly two conu11on
   in ask due to exhaustion ofavailable shares at a previous price      20   mistakes made by novice sellers. These are selling AFTER a
   may be largely due to human nature (greed) in terms of a                  decline in price and selling at a level where demand
   desire to purchase the shares (demand) at a higher price                  EXCEEDS supply. This is illustrated in FIG. 4. In this case,
   notwithstanding that the price at which shares can be pur-                the price points between the two horizontal lines represent a
   chased has gone up.                                                       market for the instnunent in which demand exceeds supply.
      IJ1 other words, each and every candle (a representation of       25   As can be seen in the figure, following three bars o f steep
   stock price movement over time) is created as a direct result of          downward price movement, the market gets to a point where
   an ongoing demand and supply relationship associated with                 demand exceeds supply. Often, novice traders will be selling
   the applicable trading instnunent. Order flow with respect to             at this point in time. Instead, Tradi ng System 100 identifies
   that instrument is thus driven by the demand and supply for               market conditions such as they are and generates a buy signal
   that instrument which is based on perceived value, fear and          30   rather than a sell signal.
   greed. Further, it is important to note that the origin of motion            Now that the underlying premises driving the strategies
   or change in price is an equation where one of two competing              implemented by Trading System 100 have been described,
   forces (buyers and sellers) becomes zero at a specific price.             the strategies, in a preferred embodiment thereof, will now be
      In order to apply the novel teachings of the present inven-            discussed. These strategies are largely delfoed by what are
   tion to real time trading markets it is critical to determine        35   referred to herein as "set-ups" which are, in fact. the identi-
   where and when market prices for instruments tum. With                    fication by Trading System 100 of market conditions which
   respect to demand, price turns higher at a price level where              indicate that either a buy or sell transaction in a specific
   willing demand exceeds willing supply. With respect to sup-               instmment should be made. The first set-up is referred to as a
   ply, price turns lower at a price level where willing supply              Demand Buy set-up. In th.is case, market data is received by
   exceeds willing demand. Since the markets for tradable               40   market data processing and conversion component 310 under
   instruments are almost always a zero sum game, the novel                  the control of central processor 200 and buy setup engine,
   system and methodologies of the present invention operate to              w hich is constantly analyzing such market data, has detected
   determine these pricing turning points and leverage the                   o ne ofthese Demand Buy set-up conditions within tl1e market
   human emotions of fear and greed ofothercompeting traders                 for the instnunent. 111is in tum causes a buy signal for the
   to provide optimum trading results.                                  45   instrument to be generated by trade signal generator 290 and
      The system and method of the present invention leverages               this signal is either collllllunicated to one or more of user
   knowledge of supply and demand characteristics and                        tenuinals 10 or 20 via user interface 210 or sent directly to
   expected future price movements based on those characteris-               brokerage trading platform 50 for execul"ion.
   tics to indicate the optimum times at which an instrument                    FIG. 5 illustrates an example of a Demand Buy set-up as
   should be purchased or sold. These times coincide with price         50   such might be detected by buy setup engine 220 according to
   nirning points which are identified by the system and meth-               a preferred embodiment. It will be understood and acknowl-
   odologies of the present invention. And further, these turning            edged by one of skill in the art that these specific market
   points occur at times when supply and demand are out of                   conditions are not exhaustive for when a buy set-up would
   balance for the particular instrnment being traded. It is at this         occur. Further, the specific pattern detected is only one
   point that the system of the present invention identifies low        55   example of a sen1p which could be detected and explo ited by
   risk, h.igh reward, high probability entry and exit poi111s in the        the system of the present invention and the present invention
   markets via the generation of trading signals by tnide signal             is therefore not limited thereto. With reference to FIG. 5, an
   generator 290 which can either be acted upon manually or                  exemplary buy set-up which is referred 10 as a "drop-base-
   which cause automatic trades to be made via brokerage trad-               rally" set-up is illustrated. In this case, there are a series of
   ing platform 50.                                                     60   candles in the downward direction (drop), followed next by a
      Again, operating under the assumption that tradi ng in most            demand condition (base) which demonstrates that the instni-
   markets is a zero sum game (wi1mers win at the expense of                 ment is in a market condition at which demand is equal to
   losers losing), it is important to identify the mistakes that             supply, followed by higher prices for the instrument (rally)
   other traders typically make in markets so that these can be              identifying the origin of market imbalance where demand
   exploited by Trading System 100. The first mistake often             65   exceeds supply. These market conditions are detected by buy
   made by novice traders is buying .AFTER a rally in price and              setup engine 220 during the startofthe rally phase ofthe setup
   the second mistake a lso often made is buying at a price level            and as such, trade signal generator 290 generates a buy signal

                                                        Attachment ZZE                                                                    EX 13
                                                                                                                                           7674
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 285 of 463 Page ID
                                    #:8110

                                                           US 8,650,115 B l
                                   9                                                                         10
   which can be acted upon when price retums back to tbe                      most basic sense, the supply and demand zones represent
   demand zone where the system detennines that demand                        price ranges in which supply and demand for an ltllderlying
   exceeds supply.                                                            instrnment is out of balance. In other words. it is believed that
      The action which should be taken in the case where a                    when an instnllllent's price falls within these zones that, in the
   drop-base-rally is identified by buy setup engine 220 is illus-       5    case of a supply zone, supply exceeds demand and in the case
   trated in the right chart in FIG. 5. 1l1e drop-base-rally set11p           ofa demand :r.one, demand exceeds supply. According to the
   identifies the demand zone which serves as the entry zone for              teachings of the present invention, whenthe price ofan instrn-
   placing a buy order at the origin of the rally phase. The buy              ment trades within these zones, a sell or buy trade should be
   transaction (order) is executed when price revisits the identi-            made given the expected future price movement.
   fied demand zone. (a "buy retracement" as illustrated in tbe          10   While there is no guarantee tbat the price movement will
   right chart). This market condition and its effects are                    actually occur .in the future as expected, due to various other
   explained in greater detail below. However, it is important to             market forces and conditions including relatively infrequent
   note, as is shown in FIG. 5, that notwithstanding this retrace-            market inefficiencies, it is believed that the trading signals
   ment, it is expected that prices will continue to rise given the           generated by the present invent-ion, based upon the use oft he
   out of balance supply and demand relationship as had been             15   very powerfol supply and demand relationships, represent
   previously identified.                                                     low risk and high probability trades.
      Turning now to FIG. 6, a similar discussion is provided                    The supply zone is located above the current price of the
   with respect to a Supply Sell set-up which may be detected by              underlying instn1ment and is comprised of two horizontal
   sell setup engine 230 and acted upon by Trading System 100.                lines as they would appear on a price chart. 1l1e horizontal
   Once again, it will be understood and acknowledged by one of          20   line which is at the lower price point and is closest to the
   skill in the art that these specific market conditions are not             current price is referred to as the proxinial line and the higher
   exhaustive for wben a sell set-up would occur. Further, the                price point line which is furthest away from the current price
   specific pattern detected is only one example of a setup whicl1            is referred to as the dista.l line. The price points within the
   could be detected and exploited by the system of the present               range created by proximal and distal lines represent price
   invention and the present invention is therefore not limited          25   points within the supply zone. With respect to the demand
   thereto. With reference to FIG. 6, an exemplary sell set-up                zone, the two lines are the proxinla.l line which is closest to the
   which is referred to as a "rally-base-drop" set-up is illus-               current price (but below it) and at the higher price point and
   trated . .In this case, there are a series of candles in the upward        the distal line which is fi.irthest from the current price and at
   direction (rally), followed next by a supply condition (base)              the lower price point. The price points within this range
   which demonstrates that the instnunent is in a market condi-          30   represent price points within the demand zone.
   tion at which supply is equal to demand, followed by lower                    Turning now to FIGS. 8 and 9, the process for detennining
   prices for the instrument (drop) identifying the origin of a               the demand zone according to the various preferred embodi-
   market imbalauce where supply exce~'<ls demand.171ese mar-                 ments of the present invent ion is now described. fo particular,
   ket conditions are detected by sell set11p engine 230 during the           demand zone geuerator 260 processes market data to deter-
   start of the drop phase of the setllp and as such, trade signal       35   mine the demand zone for a particular tradable instrnment. In
   generator 290 generates a sell signal which can be acted upon              a preferred embodinient ofthe present invention, this process-
   when price returns back to the supply zone where the system                ing as well as the reporting via generation of trade signals by
   determines that supply exceeds demand.                                     trade signal generator 290 happens in real time or as close to
      'Jl1e action which should be taken in the case where a                  real lime as possible so that the trading signals can be most
   rally-base-drop is identified by sell setup engine 230 is illus-      40   effectively executed in a way that enhances the chances for
   trated in the right chart in FIG. 6. The rally-base-drop setup             profitable trading.
   identifies the supply zone which serves as the entry zone for                 1l1e description of the detennination of the demand zone
   placing a short sell order at the origin of the drop phase.171e            including the placement of both tbc proximal and dista l lines
   sell transaction (order) is executed when price revisits the               selling the boundaries U1ereof, is best understood through a
   identified supply zone (a "sell retracement" as illustrated in        45   discussion of an example of price movement in an instrument
   the right chart). This market condition and its effects are                which is il.lustrated via a series of cand.les. It is presumed that
   explained in greater detail below. However, it is important to             one of skill in the art is well versed in the construction and use
   note, as is shown in F.IG. 6, that notwithstanding this retrace-           of Japanese candlestick charts, however a basic overview of
   ment, it is expected that prices will continue to drop given the           the key aspects is now provided for convenience. With refer-
   out of balance supply and demand relationship as had been             so   ence to FIG. 8. a series of candles are presented which reflect
   previously identified.                                                     the instrument's pricing over a particular set oftinie periods.
      Now that various examples of trading patlems for buy and                for example, each candle may represent a time period of one
   sell setups have been described, the following discussion                  minute, with the chart showing a price move1uent over a series
   provides forther details concerning how these set ups are                  of one minute periods (each represented by a single candle)
   employed by the system of the present invention to generate           55   for a total of eight minutes given the example of eight suc-
   trading signals. Ln particular. signals are largely based, as              cessive candles in FIG. 8. Typically candles are made up of
   described above, on detecting a series of price points for an              the body and the wicks. In this case, wicks are only shown for
   underlying instmment in which the price level represents an                the tl1ird, fourth and fifth candles in time sequence.
   out of balance supply and demand condition. These price                       The bodies (rectang11lar portion) represent the range of the
   points are identified as being in "supply zones" and "demand          60   opening and closing price, with the top of the body showing
   zones". A detailed description of how these supply and                     the open (if the i11stmment 's price went down over the course
   demand zones are detennined by supply zone generator 250                   oft he relevant time period) and the bottom of the body show-
   and demand zone generator 260 of the present invention, in                 ing tl1e close (again, assuming the instrnment's price went
   preferred embodiments thereof, now follows.                                down over the course of the relevant time period. Altema-
      Referring now to FIG. 7, each of the supply and demand             65   tively, if the instrnment' s price increased over the course of
   zones are now d iscussed including where they fall 011 the price           the relevant time period, the top of the body will be the closing
   chart according to the teachings of the present invention. It its          price for the time period and the bottom of the body will be the

                                                         Attachment ZZE                                                                     EX 13
                                                                                                                                             7675
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 286 of 463 Page ID
                                    #:8111

                                                          US 8,650,115 Bl
                                  11                                                                        12
   opening price for the time period. 111e wicks, which extend               candle body in a preferred embodiment of the present inven-
   out from the body, reflect the range over the whole trading               tion. Alternately, the proximaJ line may be located at the
   period with the top of the top wick representing the high price           bottom of the lowest basing candle wick (left diagram) or at
   achieved for the time period aud the bottom of the bottom                 the top of the highest basing candle body (right diagram).
   wick representing tl1e low price achieved for the time period.       5    With proximal and distal line placement, there are two pri-
   ln one preferred embodiment of the present invention, the                 mary principals at work. The size of the zone and the place-
   relevant time periods are very sho1t, usually a minute or less            ment of tlie proximal line in relationship to the base of the
   so that rapid trades based ou fast moving markets can be                  zone. With respect to zone size, the bigger the zone, the better
   effectively made. Notwithstanding the foregoing, one unique
                                                                             chance the order will meet entry aud the trade will be
   advantage of the present invention is that it works regardless       10
                                                                             executed, but also the greater amount of risk taken on. The
   of the time period. Time periods ranging from a very short
                                                                             smaller the zone. the lower the chances oforder execution but
   time (usually a minute or less) for rapid trading to longer time
                                                                             the risk is minimal as well. With respect to proximal line
   periods (usually daily and weekly candles) for swing and
   position trading and investing may be used while remaining                placement, the closer the proximal line is placed to the current
   within the scope and spirit of the present inveution.                15
                                                                             price, the better chance the order will be filled, but the poten-
       With that uuderstaudiug and again referring to FIG. 8, the            tial profit margin is diminished. In all cases, it is preferable
   drop-base-rally chart pattern is shown. Darker candles illus-             that the distal line be located at the top of the top wick oftbe
   trate downward price movement during the relevant period                  highest basing candle body.
   (assume, for example, one minute intervals). T herefore the                  According to a preferred embodiment of the present inven-
   first two candles show two successive one minute periods             20   tion, trades are triggered with respect to supply and demand
   where the price of the instrument was dropping (meaning that              zones according to one of three models. Other models are also
   the opening price for each of these periods is at tl1e top of the         possible. Ina first model, known as a "limit entry", a sell limit
   body and the closing price for that period is at the bottom of            order for a sell entry is placed just above the proximal line of
   the body). Then, the third, fourth and fifth candles show a               the supply zone with a buy stop order also being placed just
   basing condition with the third and fifth candles showing            25   above the distal line. Similarly, a buy li1nit order is placed at
   smaller downward price movement during the period and the                 the point just below the proximal line with a stop loss sell
   fourth candle showing a small upward price movement dur-                  order also being placed just below the distal line of the
   ing the period. Next, the rally is illustrated by candles 6, 7 and        demand zone.
   8 which each reflect a significantly higher price at the end of              A second model is known as a "zone entry". In this case, as
   tl1e period as compared to the beginning of the period based         30   sell limit or market order is placed when tl1e price occurs
   on the lighter grey shading of the candle body.                           anywhere within the supply zone. Again, it is preferably to
      According to a preferred embodiment of the present inven-              also place a buy stop order just above the distal line of the
   tion, the proximal line of the demand zone is drawn at the top            supply zone. A limit or market sell short order may also or
   of the basing candle bodies and the distal line is drawn at the           alternatively be placed when the price occurs anywhere inside
   bottom of the basing candle wicks. This is shown in FIG. 8           35   the supply zone. With respect to the demand zone, a limit or
   such that the proximal ]jne is drawn at the top of the body of            market buy order is placed when the price occurs anywhere
   the fourth candle body and the distal liue is drawn at the                within the demand zone.
   bonom of the bottom wick of the fourth candle body. This is                  A third model is known as a "coufim1at'ion entry". In this
   the preferred methodology for generating the demand zone.                 case, a sell short order is placed when the price rallies into the
   However, FIG. 9 shows both this preferred methodology as             40   supply zone first and is shorted when the price crosses below
   well as alternate methodologies which may alternatively be                the proxinlal line of the supply zone. Further, a buy order is
   used. In FIG. 9, the middle chart shows the preferred meth-               placed when the price drops into the demand zone first and the
   odology while the left chart shows the placement of the proxi-            instmment is purchased when the price crosses above the
   mal line at the top of the highest basing candle wick and the             proximal line.
   right chart shows placement of the proximal 1ine at the base of      45      According to these models, the limit entry has the follow-
   the lowest basing candle body. In all cases, it is preferred that         ing advantages:
   the distal line is located at the bottom of the bottom wick of               1) Probability of meeting entry is the highest
   the lowest basing candle. Of course, as will be readily appar-               2) Jt is typically a set ru1d forget strategy
   ent to one of skill in the art, these and other mJes for place-           and suffers from the following disadvantages:
   ment of the proximal and distal lines, which in n1m define the       50      l) Higher risk than zone entry
   demand zone, may also be used without departing from the                     2) Lower reward than zone entry
   scope and spirit of the. present invention.                                  3) Greatest unknown, increasing chance of stopping out
      1be determination of tl1c supply zone according to a pre-                 111e zone entry has the followi ng advantages:
   ferred embodiment of the present invention is similar to that                l) Risk is the lowest of entry types
   which was just described for the determination of the demand         55      2) Reward is greatest of entry types
   zone. With reference to FIGS. JO and 11, this process is now                 3) Probability of meeting entry is higber than confim1ation
   described. Supply zone generator 250 generates the supply                 entry
   zone including the proximal and distal lilles in much the same            and suffers from the following disadvantages:
   way as described with respect to the demand zone. ln this                    l) Lower probability of meeting entry
   case. the rally-base-drop pattern is identified by sell sen1p        60      2) Typically requires manual entry
   engine 230 and using the exemplary price pattern ofFIG. 10,               The confirmatiou entry has the following advantages:
                           1 th
   the basing candles (3"' . 4 and 5'h ) are used to determine the              1) Risk is the same as limit entry
   distal and proximal lines for the supply zone, which as dis-                 2) Reward is the same as limit entry
   cussed above, determines where sell signals are generated by                 3) Less chance of stopping out
   trade signal generator 290.                                          65   and suffers from the following disadvantages:
       With reference to FIG. 11, iu the supply zone case, the                   I) Lowest probability of meeting entry
   proximal line is located al the bottom of the lowest basing                  2) Typica lly requires manua l entry

                                                        Attachment ZZE                                                                    EX 13
                                                                                                                                           7676
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 287 of 463 Page ID
                                    #:8112

                                                         US 8,650,115 B l
                                 13                                                                    14
   As will be apparent to one of ordinary skill in the art, the         appended claims are to encompass within their scope all such
   above three models are merely exemplary as possible models           changes and modifications as are within the true spirit and
   for trade entry and exits and other models are possible while        scope of this invention. Furthermore. it is to be understood
   remaining with.in the scope and spirit of the present invention.     that the invention is solely defined by the appended claims.
      Another aspect of the present invention involves selection 5
   of the position size to be traded for a specific instnunent             TI1e invention claimed is:
   according to a preferred embodiment. This may be, for                   1. A computer based trading system comprising:
   example. the proposed number ofshares ofa stock to buy, sell            a market data receiving and processing engine which
   or sell short. ·n1e proposed position size may be based on, for             receives pricing data associat~-d with at least one trad-
   example, trading capital, existing positions, risk tolerance as 10          able instrument;
   well as other factors. According to the present invention, first        at least one trade setup engine which identifies at least one
   the maximum risk amount is specified based on a percentage                  predefined pricing pattern based upon said pricing data
   of available trading capital. For example, if the available                 associated with said at least one tradable instrument;
   trading capital is $100,000 and the risk percentage is I%, then         at least one pricing zone generator which, upon indication
   the maximum risk amount would be $!000. Next, the stop 15                   from said at least one trade setup engine that a predefined
   size is calculated. This is calculated by system 100 as the                 pricing pattern has been identified, generates a pricing
   difference between the buy entry price point and the protec-                wne defined by proximal and distal price points; and
   tive stop point. So, for example, if the buy entry price point is       a trade signal generator which signals a trade recollllllen-
   located at the proximal line of the demand zone (assume a                   dation following said generation of said pricing zone.
   price of$22.30) and the protective stop is located just below 20        2. The trading system of claim I wherein said at least one
   the distal line of the demand wne (assume a price of$21.90),         trade setup engine comprises a buy setup engine.
   then the stop size equals $0.40. At the next step, the maximum          3. The rrading system of claim 1 wherein said at least one
   position size is calculate as the maximum risk amount divided        trade setup engine comprises a sell setup engine.
   by the stop size- in th.is example, $1000/0.40, or 2500 shares.         4. The trading system of claim 2 wherein said pricing zone
      With reference now to FIG. 12, a discussion of the high 25 generator generates a demand zone.
   level steps undertaken by Trading System 100 in connection              5. The trading system of claim 3 wherein said pricing zone
   with monitoring markets and ultimately issuing trading sig-          generator generates a supply zone.
   nals, in a preferred embodiment thereof, is now provided. At            6. ]l1e trading system of claim l wherein said predefined
   step 510, system 100 receives market data which is processed         pricing panern comprises a drop-base-rally setup.
   and fonnatted for use by market data processing and conver- 30          7 . The trading system of claim 1 wherein said predefined
   sion functionality 310. Th.is market data may be data for any        pricing pattern comprises a rally-base-drop setup.
   tradable instmment such as, and without limitation, a stock,            8. The trading system of claim 4 wherein said distal price
   bond, currency, commodity etc. Typically, the system of the          point comprises the price point represented by the bottom of
   present invention will be receiving and processing streams of        a basing candle wick.
   market data for a number of instnunents at any one time since 35        9. The trading system of claim 5 wherein said distal price
   multiple users may be accessing system 100 simultaneously            point comprises the price point represented by the top of a
   and each of those users may themselves be interesting in             basing candle wick.
   trading multiple different instruments. ]tis important to note          l 0. Tbe trading system of claim 4 wherein said proximal
   that system 100 ll)ay be implemented with respect lo all             price point comprises the price point at the top of the highest
   trading instrnments for any timeframe (high speed intraday to 40 basing candle body.
   longer term investing) while still remaining within the spirit          11. The trading system of claim 5 wherein said proximal
   and scope of the present invention. At step 520, both buy setup      price point comprises the price point at the bollom of the
   engine 220 and sell setup engine 230 process the market data         lowest basing candle body.
   as described above to idenli fy the serups which may represent          12. The iradingsystem of claim l wherein said trade signal
   a trading opportunity.                                            45 generator signals a trade execution rather than a trade recom-
      Once a setup pattern for a particular instrnmenl is identified    mendation.
   by either buy setup engine 220 or sell set11p engine 230, either        13. A method for generating trading signals comprising the
   demand zone generator 260 or supply zone generator 250,              steps of:
   respectively, will next generate a demand zone or supply                Receiving, via a trading system implemen1ed on a comput-
   zone, respectively. representing the price range at which the 50            ing platform, market data associated with at least one
   trading opportunity exists as described above. Optionally, at               tradable instmment;
   step 540, a position size associated with the proposed trade is         identifying, via the trading system. al least one predefined
   determined as described above. Finally, at step 550, once the               pricing pattern associated with said market data;
   market data indicates that price level for the specific instru-         based upon the identification of said predefined pricing
   ment is within the supply zone or demand zone as described 55               pattern, generating via the trading system a pricing zone
   above, a trading signal is issued by trade signal generator 290             defined by a proxi1ual price point and a distal pricing
   for proposed action. The trading signal may be issued directly              point; and
   to a brokerage trading plat fonn 50 or to an exchange or oll1er         generating, via the trading system, a trading signal indicat-
   market and/or this signal may be provided to a user at a user               ing a recommended trade.
   terminal (10 or 20) via a graphical user interface which may 60         14. The method of claim 13 further comprising the step of
   be associated with one or more trading applications resident         conU1rnnicating a trade execution request to a brokerage plat-
   on the user tenninal (10 or 20).                                     form.
      While particular embodiments of the present invention                15. The method of claim 13 further comprising the step of
   have been shown and described, it will be obvious to those           communicating a trade execution request to a market
   skilled in the art that, based upon the teachings herein, 65 exchange.
   changes and modifications may be made without departing                 16. The method of claim 13 wherein said pricing zoue
   from this invention and its broader aspects and, therefore, the      comprises a demand wne.

                                                       Attachment ZZE                                                                EX 13
                                                                                                                                      7677
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 288 of 463 Page ID
                                    #:8113

                                                       US 8,650,115 Bl
                                15                                       16
      17. 111e method of claim 13 wherein said pricing zone
   comprises a supply zone.
      18. The method of claim 13 wherein said predefined pric-
   ing pattern comprises a drop-base-rally sen1p.
      19. The method of claim l3 wherein said predefined pric- 5
   iog pattern comprises a rally-base-drop sen,p.
      20. The method of claim 16 wherein said distal price point
   comprises the price point represented by the bottom of a
   basing candle wick.
      21 . The method of claim 17 wherein said distal price point 10
   comprises the price point represented by the top of a basing
   candle wick.
      22. The trading system of claim 16 wherein said proximal
   price point comprises the price point at the top of the highest
   basing candle body.                                             1s
      23. The trading system of claim 17 wherein said proximal
   price point comprises the price point at the bottom of the
   lowest basing candle body.
                         * * * * *




                                                     Attachment ZZE           EX 13
                                                                               7678
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 289 of 463 Page ID
                                    #:8114


                                                                                                 S,gn on lo My OTA   Create an Accounl


                                                                                                                      FREE CLASS
                                                                                           Search...
                                                                                                                     REGISTRATION

 WHY OTA?   LEARN ..-   ABOUT ..,.   LOCATIONS      TOOLS •      CLIK




                    MENU:N EWS                                                                                                       U\
                                                                                                                                     U\
                                                                                                                                     Ill
                                                                                                                                    u.,
                                                                                                                                     .,...
                                                                                                                                    u.
                 Home > About Us > Press Releases > April 15, 2013



                 ONLINE TRADING ACADEMY NAMES SAM
                 SEIDEN CHIEF EDUCATION OFFICER
                 New Chief Educati on Officer Develops Core Trading
                 Strategy to Benefit Online Trading Academy Students

                 Irvine, CA, April 15, 2013 - Online Trading Academy has appointed Sam Seiden lo the
                 newly created position of Chief Education Officer. The role of the Chief Education Officer is
                 to develop educational content for Online Trading Academy students that will help them
                 achieve their goals for building long-term wealth and consistent income. The curriculum
                 for on -campus courses, such as the foundational Pro- Trader Course and the Extended
                 Learning Track (XLTI online program, also fall within Seiden·s duties.


                 Seiden developed the Online Trading Academy's core curriculum which helps students
                 understand how to identily real supply and demand levels in the market. For example, if
                 the market declines from a supply level, the conventional buy and hold method of
                 investing will not help the average individual investor. The skill of identifying market
                 turning points and market moves through Online Trading Academy's patent-pending
                 supply an d demand strategy helps traders and investors logically understand when they
                 should buy and sell.

                 "I believe that those who have the knowledge and power to improve the lives of others
                 have the responsibility to do so," said Seiden, "My mission at Online Trading Academy is to
                 deliver real-time, real-world financia l educational content to help students succeed in any
                 and all financial markets, whether there goal is consistent income or long term wealth."

                 Seiden has also been responsible for supporting Online Trading Academy's global
                 network of over 30 financ ial education centers. He has also been responsible for creating
                 the content for the multiple asset classes. In 2007, Seiden joined the Online Trading
                 Academy team as an instructor and was quickly promoted to Director of Online Education.
                 In 2010, he moved into the Director of Education role and then more recently was
                 promoted to Chief Education Officer. Seiden·s educational content has been awarded with
                 the Forex Best Awards in 201 1, 2012, and 2013 from FXstreet.com in categories including
                 Best Educator, Best Education Content: "Lesson from the Pros", and Best Webinar. He is
                 also a featured author, regular radio and TV guest and regular contributor to industry
                 leading magazines. He began his career on the floor of the Chicago Mercant ile Exchange
                 more twenty years ago.




                                                 Att achment ZZF
                                                                                                                              EX 13
                                                                                                                               7679
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 290 of 463 Page ID
                                    #:8115


            To learn more about Seiden, please visit:
            www tradingacademy.com/franchise/leadersh1p/sam-seiden.aspx.


            ABOUT ONLINE TRADING ACADEMY
            Online Trading Academy helps their students by revea ling the truth about what it takes to
            become a successful trader or investor. Their core strategy enables traders and investors
            to identify market turning points before they happen, with a high degree of accur acy.
            Students learn under th e guidance of experienced professionals in a hands-on, learn-by-
                                                                                                              II)

            doing classroom setting. In the Core Strategy cou rse, students learn trading ski lls and         II)



            then practice trading live, in the classroom, with Onl ine Trading Academy's money,               u"'
                                                                                                              Cl>
                                                                                                              Cl>
            without paying commissions or risking their own capital.                                          L.
                                                                                                              u.

            Online Trading Academy offers professional instruction from experienced industry
            professionals, as well as a wide array of beneficial home stu dy materials to supplement
            classroom study. Over 200,000 investors have experienced Online Trading Academy's
            Education with classroom locations that include: Atlanta, Austin, Baltimore, Boston,
            Charlotte, Chicago, Dallas, Denver, Detroi t, Ft. Lauderdale, Houston, Irvine, Ka nsas City,
            Los Angeles. Milwaukee, Minneapolis. New York, Philadelphia, Phoenix, San Jose, Seattle,
            Secaucus, Stamford, Tampa and Washington D.C., plus international locations in Dubai,
            Jakarta, London, Mumbai, Singapore, Toronto and Vancouver . For more information, visit
            www.tradingacademy com.




                 Join over 170,000 Lessons from the Pros readers. Get new articles
                                   delivered to your in box weekly.

                      Sign up for our award-winning newsletter
                                                 SUBSCRIBE NOW




                     NETWORK                                  COMPANY

                     My OTA                                   Careers

                     OTA Tax Pros                             Franchising

                     OTAcademy                                Reviews

                                                              Staff




                     LEGAL                                    SUPPORT

                     Privacy Policy                           Contact Us

                     EU Privacy Notice                        Si le Map

                     Risk Disclosur e




                                            Attachment ZZF
                                                                                                           EX 13
                                                                                                            7680
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 291 of 463 Page ID
                                    #:8116


                    Do Not Sell My Data




                                                                                                                "'"'
               Copyright© 1998- 2020 Online Trading Academy   17780 Fitch Suite 200, Irvine. CA 92614 USA      u"'
                                                                                                                a,
                                                                                                               ...a,
                                                                                                               u.




                                          Attachment ZZF
                                                                                                            EX 13
                                                                                                             7681
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 292 of 463 Page ID
                                    #:8117




          1                      FEDERAL TRADE COMMISSION
          2
          3    IN THE MATTER OF:               )
          4    ONLINE TRADING ACADEMY          )   FILE NO:    1823175
          5    --------------------------      )
          6
          7                                    Friday June 21st, 2019
          8
          9                                    REESE MARKETOS, LLP
         10                                    750 North Saint Paul Street
         11                                    Suite 600
         12                                    Dallas, Texas    75201
         13
         14               The above-entitled matter came on for
         15    investigational hearing, pursuant to civil investigative
         16    demand, at 9:45 a.m.
         17
         18
         19
         20
         21
         22
         23
         24
         25




                               Attachment ZZG                            EX 13
                                                                          7682
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 293 of 463 Page ID
                                    #:8118


                                                                                 2
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1                         A P P E A R A N C E S
          2    ON BEHALF OF THE FEDERAL TRADE COMMISSION:
          3         Tom Biesty, Esq.
          4         FEDERAL TRADE COMMISSION
          5         Constitution Center
          6         400 7th Street, N.W.
          7         Washington, D.C.     20024
          8         202.326.2836
          9         tbiesty@ftc.gov
         10
         11    ON BEHALF OF THE WITNESS:
         12         Brett Rosenthal, Esq.
         13         REESE MARKETOS
         14         750 N. Saint Paul Street
         15         Suite 600
         16         Dallas, Texas     75201
         17         214.382.9808
         18         brett.rosenthal@rm-firm.com
         19
         20
         21    ALSO PRESENT:
         22         Rhonda Perkins, Hearing officer - FTC
         23         Andrew Hudson - FTC
         24         Henry Rodriguez - FTC
         25


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                            EX 13
                                                                          7683
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 294 of 463 Page ID
                                    #:8119


                                                                                 3
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1                      FEDERAL TRADE COMMISSION
          2                                  INDEX
                                                                          PAGE
          3    Appearances.....................................             2
          4    Exhibit List....................................             4
          5    Proceedings.....................................             6
          6    KEELEY HUBBARD:
          7         EXAMINATION BY MR. BIESTY..................            8
          8         EXAMINATION BY MR. ROSENTHAL...............           234
          9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                            EX 13
                                                                          7684
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 295 of 463 Page ID
                                    #:8120


                                                                                  4
                                        Hubbard
        OTA Franchise Corporation                                       6/21/2019

          1                                EXHIBITS
          2
          3    NO.      DESCRIPTION                                        PAGE
          4    43       Civil Investigated Demand Schedule.......           12
          5    44       E-mail thread, dated mid-September 2014,
          6             Bates KBH05973...........................           42
          7    45       Bates KBH17968.    E-mail thread from June
          8             2017.....................................           56
          9    46       Bates KBH0070 through 71. Center Review..           64
         10    47       Bates KBH04001 through 037.      Survey......       84
         11    48       Bates KBH19431. E-mail thread from June
         12             and July of 2015.........................          97
         13    49       Bates KBH19508.    E-mail thread from June
         14             of 2016..................................          107
         15    50       Bates KBH04290.    E-mail..................        121
         16    51       Bates KBH12979.    E-mail thread from
         17             September 2016...........................          124
         18    52       Bates KBH05277.    E-mail..................        130
         19    53       Bates KBH04062 through 04066.      E-mail
         20             chain from October of 2018...............          144
         21    54       Bates KBH04069.    E-mail..................        168
         22    55       Bates KBH04070.    E-mail..................        177
         23    56       Bates KBH04076 through 077.      E-mail......      178
         24    57       E-mail...................................          181
         25    58       Bates KBH07658.    E-mail thread...........        205


                                  For The Record, Inc.
                     (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                Attachment ZZG                            EX 13
                                                                           7685
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 296 of 463 Page ID
                                    #:8121


                                                                                  5
                                        Hubbard
        OTA Franchise Corporation                                       6/21/2019

          1                                EXHIBITS
          2
          3    NO.      DESCRIPTION                                        PAGE
          4    59       Bates KBH10045.    E-mail..................        208
          5    60       Bates KBH08267.    E-mail from 8/1/15......        210
          6    61       Bates KBH15362.    E-mail thread from
          7             January 2017.............................          214
          8
          9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25


                                  For The Record, Inc.
                     (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                Attachment ZZG                            EX 13
                                                                           7686
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 297 of 463 Page ID
                                    #:8122


                                                                                 6
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1                         P R O C E E D I N G S
          2                     MS. PERKINS:    This proceeding will come
          3    to order.    This is the investigational hearing of Keeley
          4    Hubbard.     This investigational hearing is convened at
          5    9:45 a.m. on June 21st, 2019 at Reese Marketos, LLP, the
          6    office of Ms. Hubbard's attorney.       Located at 750 North
          7    St. Paul Street, Suite 600, in Dallas, Texas.
          8                     Appearing for the Federal Trade
          9    Commission are myself, Rhonda Perkins, as presiding
         10    officer, and Thomas Biesty as commission counsel.
         11    Appearing for Keeley Hubbard is her attorney Brett
         12    Rosenthal.    FTC Attorney Andrew Hudson is appearing by
         13    phone and FTC intern Henry Rodriguez is also attending
         14    by phone.
         15                     This proceeding is in relation to a
         16    nonpublic commission investigation to determine whether
         17    certain entities or persons are engaged in deceptive
         18    acts or practices, including making false or
         19    unsubstantiated earnings claims in connection with the
         20    marketing and sell of trading and financial training
         21    programs in violation of the FTC Act, 15 U.S.C. Section
         22    45 and the Telemarketing Sales Rule, 16 CFR Part 310 and
         23    whether commission action to obtain monetary relief
         24    would be in the public's interest.
         25                     The procedures which will be followed in


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                Attachment ZZG                           EX 13
                                                                          7687
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 298 of 463 Page ID
                                    #:8123


                                                                                 7
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    this investigational hearing are outlined in the
          2    Commission's Rules of Practice, specifically Part 2
          3    Non-Adjudicated Procedures, Subpart A, which pertain to
          4    investigations and investigational hearings beginning
          5    with Section 2.1 through 2.14.
          6                     I would like to draw your attention to
          7    Section 2.9 of these rules which provides, among other
          8    things, that any person compelled to appear and testify
          9    or produce documentary evidence may be accompanied,
         10    represented, and advised by counsel according to Federal
         11    Trade Commission Rules.
         12                     Representation by counsel in this hearing
         13    will be in accordance with said Rules, as prescribed by
         14    Section 2.9, Subparts B 1 through 5.       Attention is
         15    invited to Title II of the Organized Crime Control Act
         16    of 1970, Part 5, Title 18, U.S. Code Section 6001 SC.
         17    Under this act, immunity from criminal prosecution can
         18    be ordered only after the witness claims privilege
         19    against self-incrimination and the Attorney General
         20    approves the order of the agency.
         21                     The purpose of this proceeding is to
         22    receive testimony under compulsory process in the form
         23    of a civil investigative demand or CID issued by the
         24    commission on May 14th, 2019 and dually served upon
         25    Ms. Hubbard.    The original return date was extended to


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                            EX 13
                                                                          7688
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 299 of 463 Page ID
                                    #:8124


                                                                                 8
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    today, June 21st, by a letter dated May 24th, 2019 from
          2    Lois Greisman, Associate Director of the Division of
          3    Marketing Practices.
          4                     The CID was authorized and issued
          5    pursuant to Federal Trade Commission Resolution File
          6    No. 0123145, dated April 1st, 2016 and Resolution File
          7    No. 9923259, dated August 1st, 2016, which directs the
          8    use of compulsory progress in nonpublic investigations.
          9                     In order to facilitated reference during
         10    this hearing, I request that Federal Trade Commission
         11    counsel place into the record as commissioned exhibit a
         12    copy of the CID, including the Commission's resolution,
         13    the specifications, and a cover letter to Ms. Hubbard.
         14                     With these announcements made, I turn the
         15    proceeding over to Mr. Biesty.
         16                     MR. BIESTY:    Thank you.
         17                            KEELEY HUBBARD,
         18    having been first duly sworn, testified as follows:
         19                              EXAMINATION
         20    BY MR. BIESTY:
         21         Q.    Good morning, Ms. Hubbard.
         22         A.    Good morning.
         23         Q.    We've at least spoken on the phone previously,
         24    but I just introduced myself.      Again, my name is Tom
         25    Biesty.   I'm a lawyer with the Federal Trade Commission.


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                Attachment ZZG                           EX 13
                                                                          7689
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 300 of 463 Page ID
                                    #:8125


                                                                             23
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    corporate center, you know, looking for previous sales
          2    experience, consultative sales is a big -- I wouldn't
          3    say a requirement, but, obviously, very important.
          4    Culture has to be a good fit.
          5         Q.    Can I ask you:    Consultative sales, what do
          6    you mean by that?
          7         A.    Relationship-type selling.      It's not a
          8    transactional sale where it's, you know, like, you were
          9    buying a water bottle or a car.      It was, you know,
         10    really, building a relationship with a student to see if
         11    it was the right fit for them or not.       Something that I
         12    always emphasized with students is that trading
         13    certainly isn't for everyone.      And we need to figure out
         14    what your goals are and what you're trying to accomplish
         15    to see if this even makes sense.
         16         Q.    Now, in hiring an education counselor, is
         17    experience in the securities field a requirement?
         18         A.    No.
         19         Q.    How about prior experience in providing
         20    education counseling?
         21         A.    It wasn't a requirement, but we did have a few
         22    people that had come over from, like, University of
         23    Phoenix type, you know, industries or companies.          But it
         24    wasn't a requirement.
         25         Q.    And just to delve a little bit further into


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                Attachment ZZG                           EX 13
                                                                          7690
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 301 of 463 Page ID
                                    #:8126


                                                                              29
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    centers that would have, like, an in-house instructor.
          2    And I'm not sure if they were paid by that franchise
          3    center or by corporate as part of the 1099 pool.
          4         Q.    Now, you're familiar with a -- at least during
          5    your time at Online Trading Academy when you were there,
          6    of a one-day session and a three-day session?           And I'll
          7    refer to them as the marketing timing preview and
          8    marketing timing orientation.
          9         A.    Yes.
         10         Q.    Do I have that right?
         11         A.    Yes.    There's a lot of names for it.
         12         Q.    Now, did those two courses, which I understand
         13    were the introduction courses, did those differentiate
         14    at all between the franchisees and HQ centers?
         15         A.    They're not supposed to.      There's a couple of
         16    centers, one being Atlanta, where -- like, normally just
         17    like you have the instructor pool, you also had an MTO
         18    instructor pool where corporate would assign the
         19    instructor for the orientation.      So I said MTO.      MTO
         20    means market timing orientation.       So it's supposed to be
         21    standardized, a slide deck presentation.
         22                      At some centers, like Atlanta, the owners
         23    themselves they, kind of, do their own thing and do
         24    their own orientation there.       They're supposed to be
         25    standardized, but I don't know how much that is


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                 Attachment ZZG                           EX 13
                                                                           7691
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 302 of 463 Page ID
                                    #:8127


                                                                              30
                                         Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    monitored either.
          2         Q.     Okay.    Are you familiar with the Income &
          3    Wealth Education Planner?
          4         A.     Yes.
          5         Q.     Can you describe what that is generally?
          6         A.     So the -- it's a questionnaire, a form.        It's
          7    four or five pages long with questions in there about
          8    their current investing or trading experience.          You
          9    know, how many years?        What asset classes?   Have they
         10    traded?    What are their frustrations or successes with
         11    their current investment strategy?        What are their
         12    investment goals?      What type of investments do they
         13    currently have?      IRAs?   401(k)s?   How committed are they
         14    to, you know, getting on track to achieve their goals
         15    financially?    And things like that.
         16         Q.    Okay.     And that was a form that was provided
         17    to them?
         18         A.     Yeah.
         19         Q.     And were they -- when I say they, the
         20    prospective students -- were they required to fill that
         21    out on their own or were they assisted in any way?
         22         A.     They were required -- not required.         It was --
         23    the process was:      They fill it out on their own with
         24    their spouse, if they have one.         And then they would
         25    have a meeting with the education counselor to discuss


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                  Attachment ZZG                          EX 13
                                                                           7692
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 303 of 463 Page ID
                                    #:8128


                                                                              40
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    want to be a part of something and they can afford it
          2    and they're excited about it, then it's probably
          3    somebody the academy would enroll.       But, again, me
          4    personally, if they're older -- and for this guy in
          5    particular, he wasn't in great health.       You know, he
          6    didn't have a lot of money.      His wife had just passed
          7    away.    In my mind, that's not a right thing to do for
          8    something.    But I don't know if that's a systematic
          9    thing.    I can't say that every education counselor
         10    thinks that way.
         11         Q.    Did you ever raise that up the food chain at
         12    OTA as far as a possible revision to the process?
         13    Taking into account age?
         14         A.    I never talked about it with any of the
         15    executives, more than just my own individual influence
         16    that I had.    You know, just sales trainings and whether
         17    it was online or that -- that one in person.        We would
         18    have monthly sales forum where no matter what I was
         19    teaching, I was reminding them that students come first
         20    and doing the right thing by people.
         21         Q.    How about a student's technological skills?
         22    Was that something that was a requirement for entering
         23    Online Trading Academy?
         24         A.    No.
         25         Q.    So, for example, if I never used a computer in


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                Attachment ZZG                           EX 13
                                                                          7693
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 304 of 463 Page ID
                                    #:8129


                                                                               41
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    my life, I -- it wouldn't be held against me as far as
          2    signing up for Online Trading Academy?
          3         A.     No, not systematically, but, again, I think it
          4    depends on the center and the education counselor.          I
          5    remember students that I had that were usually older and
          6    had never used a computer.      And, you know, my advice to
          7    them was:    I want to help you, but you need to go take a
          8    computer course first and get a little more familiar
          9    with this first before, you know, we enroll you in the
         10    academy.
         11         Q.     Again, as compared to the age issue, was that
         12    something that you tried to move up the food chain at
         13    Online Trading Academy?
         14         A.     No.
         15         Q.     Was there ever any concerns raised by other
         16    executives concerning the -- that some students who may
         17    lack technological skills were -- were still coming on
         18    to the program?
         19         A.     Not that I recall.     Unless it was something
         20    that became a bigger issue where a student wanted to a
         21    refund because they were overwhelmed or frustrated, then
         22    an executive would probably hear about it.
         23         Q.     We talked about elder citizens.      Was there any
         24    minimum age limit for signing up at Online Trading
         25    Academy?


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                 Attachment ZZG                          EX 13
                                                                          7694
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 305 of 463 Page ID
                                    #:8130


                                                                               42
                                         Hubbard
        OTA Franchise Corporation                                        6/21/2019

          1           A.    You mean they had to be at least a certain
          2    age?    Like they couldn't be younger?
          3           Q.    Yeah, a minor signing up.      What was -- what
          4    was the cutoff at Online Trading Academy?
          5           A.    There wasn't a specific age.      I know that
          6    there's some students that I had heard about that were
          7    taking a course with their dad or their mom, and they
          8    were 12 or 13 years old.
          9           Q.    I'm terrible about keeping track of exhibit
         10    numbers.
         11                       (Exhibit 44 marked.)
         12           Q.    (BY MR. BIESTY)    So I've marked Plaintiff's
         13    Exhibit No. 44.      Ms. Hubbard, why don't you take a look
         14    at this.     I'm not going to ask you every single thing
         15    that's printed here, but just familiarize yourself with
         16    it.
         17                       (Witness reviews document.)
         18           A.    Okay.
         19           Q.    (BY MR. BIESTY)    Okay.    I've handed you an
         20    e-mail thread, Ms. Hubbard, that is from mid-September
         21    2014.     And you are copied on a number of these e-mails.
         22    First of all, do you recall this thread at all,
         23    Ms. Hubbard?
         24           A.    Reading it, I vaguely remember.
         25           Q.    All right.    I'm going to direct you to the


                                   For The Record, Inc.
                      (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                 Attachment ZZG                            EX 13
                                                                            7695
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 306 of 463 Page ID
                                    #:8131


                                                                              43
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    second page of the document.       At the bottom of that page
          2    there's an e-mail from Leo Mirkin.
          3                     MR. BIESTY:    And Brett, I'm going to
          4    reference this as KBH05973.      KBH05973.    That is the
          5    native document number in our system.        Again, I
          6    apologize about the lack of the Bate stamp at the bottom
          7    of the document.
          8                     MR. ROSENTHAL:    No problem.    Thank you.
          9         Q.     (BY MR. BIESTY)    Have you had a chance to read
         10    Mr. Murkin's e-mail?
         11         A.     Uh-huh.
         12         Q.     How often would Online Trading Academy be
         13    faced with situations such as this?
         14         A.     I'm not sure.    It depends on, you know, the
         15    center or, you know, the enrollment.         They could come
         16    through every now and then.       This one in particular was
         17    from the Worldwide Division, which at the time I was
         18    kind of like a consultant to.       I didn't manage it
         19    directly, but I would get these every now and then or
         20    get copied on them.
         21         Q.     Can I ask you:    What -- what is the Worldwide
         22    Division?
         23         A.     So there's franchisees and then there's
         24    company-owned centers, which are typically physical
         25    permanent locations.     The Worldwide Division would do


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                            EX 13
                                                                          7696
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 307 of 463 Page ID
                                    #:8132


                                                                             44
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    events in -- usually hotel rooms in cities where we
          2    didn't have a center yet.      And that fell under that
          3    umbrella.    It could be Honolulu.     At the time, Salt Lake
          4    City.     Some of those markets since then have been sold
          5    and there are physical campuses there.       But this
          6    territory was in charge of basically everything that
          7    wasn't a franchise or corporate center.
          8         Q.     And what type of events would they put on?
          9         A.     The same events as the marketing time preview
         10    and the marketing time orientation.
         11         Q.     And this is a bit of a diversion from the
         12    e-mail, but how were -- if a student took a timing
         13    orientation or preview at one of these Worldwide events,
         14    how were they -- if they wanted to sign up, how were
         15    they then fulfilled?
         16         A.     So they could -- some of them had centers.
         17    One that comes to mind is Sacramento, where it wasn't
         18    like a permanently open facility.       You know, it was kind
         19    of run part-time.     So there would be classes scheduled
         20    there.
         21                     If it was a territory like a Honolulu
         22    where we don't have a center and we typically aren't
         23    fulfilling courses there, they would take their courses
         24    online or they could take them at any of the campuses.
         25    Like, they could fly to LA or Irvine and take them


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                Attachment ZZG                           EX 13
                                                                          7697
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 308 of 463 Page ID
                                    #:8133


                                                                               45
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    there.    But a lot of those would be fulfilled online.
          2         Q.    Now, if we look at -- to go back to
          3    Mr. Murkin's e-mail.     On the last sentence -- the last
          4    line, I should say, of the -- of that second page it
          5    says, quote, (as read):     I have taken the loan from my
          6    home equity to pay the OTA tuition and see no way to pay
          7    it back from my social security benefits.        End quote.
          8                     Is it fair to say that if a student could
          9    afford a program or was willing to finance it, OTA would
         10    take them on?
         11                     MR. ROSENTHAL:    Objection, compound.
         12         A.    Yes, if they were able to be financed.         But
         13    there were guidelines at corporate centers where they
         14    needed to be able to, you know, make their payment.
         15    It's hard for me, in my mind, because I keep separating
         16    what I would do as an education counselor or -- like, I
         17    would never have ever enrolled, you know, this student.
         18    And if it happened at one of my centers, I would have
         19    said refund them immediately.      But most of my education
         20    directors knew my guidelines of not taking advantage of
         21    people.   But, you know, if -- yeah, if they could -- if
         22    they could afford it, it's just:       How do you define
         23    afford?
         24         Q.    (BY MR. BIESTY)     Now, I understand you have
         25    your personal guidelines.      But was there any overarching


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                            EX 13
                                                                          7698
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 309 of 463 Page ID
                                    #:8134


                                                                               74
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    understood.
          2         Q.    And do you have any understanding of how once
          3    they were hired and teaching, how instructors were
          4    evaluated?
          5         A.    Their -- I forget the name -- instructor
          6    development management -- I believe Roger Best was one
          7    of them.   Might still be one of them.      There were two
          8    instructor development managers who were also
          9    instructors, but their job was to evaluate and manage,
         10    kind of, a team of instructors.
         11         Q.    And best was the last name?
         12         A.    Best, B-E-S-T.
         13         Q.    And the first?
         14         A.    Roger.
         15         Q.    Roger.
         16                     And do you have any understanding of what
         17    went into those evaluations?
         18         A.    No.
         19         Q.    Were you aware of any instructors ever being
         20    terminated for failure to be active traders?
         21         A.    Not that I remember for failure to be active
         22    traders.   There's been -- I vaguely remember an
         23    instructor or two that left and came back.        There's one
         24    in particular.    Her name is Michelle Volmering.        And,
         25    you know, this is what I was told.       I thought it was a


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                Attachment ZZG                           EX 13
                                                                          7699
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 310 of 463 Page ID
                                    #:8135


                                                                             75
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    well-known rumor, but a lot of people knew that she was
          2    trading student's money, which, you know, corporate says
          3    that's not allowed.     She was trading their money and
          4    lost a substantial amount of it.       And So Eyal ended up
          5    having to pay the student back and reimburse them, but
          6    she's still an instructor.
          7         Q.    And that's Volmering?
          8         A.    Yeah, I believe it's V-O-L-M-E-R-I-N-G.
          9         Q.    Okay.
         10         A.    And as far as I know, she's pretty much
         11    in-house at the Atlanta campus.
         12         Q.    Are you aware of any students -- excuse me.
         13    Strike that.
         14                     Are you aware of any instructors that may
         15    have been terminated for failure to be profitable?
         16         A.    Not that I'm aware of.
         17         Q.    And if I understand your testimony, it's your
         18    understanding that -- that profitability was not
         19    analyzed by OTA HQ for their instructors?
         20         A.    Correct.    I began to learn that right before I
         21    left and more so after I was gone.
         22         Q.    Sticking with when you were there, how did you
         23    begin to learn that?
         24         A.    Sam Seiden.
         25         Q.    And did OTA make representations that their


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                            EX 13
                                                                          7700
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 311 of 463 Page ID
                                    #:8136


                                                                             76
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    instructors were active market participants?
          2         A.    I remember them using the word "active
          3    traders" in marketing or I vaguely remember a few, you
          4    know, online type forums to the company of, you know,
          5    the appropriate language that we needed to use, which
          6    was "active traders."      But the understanding from the
          7    education counselor level, and even things that I've
          8    heard have been said, is, you know, the word
          9    "professional traders" is used.      Successful traders is
         10    used.
         11         Q.    Okay.     So OTA did make representations that
         12    their instructors were successful traders or market
         13    participants?
         14         A.    I don't remember it in marketing specifically.
         15    I vaguely remember education counselors saying it or it
         16    being implied in a market timing orientation instead of
         17    the word "active."      There are some, you know, market
         18    timing orientation instructors that would, you know, buy
         19    the book, and they'd always use the word "active,"
         20    but...
         21         Q.    And did OTA hire students as instructors?
         22         A.    Yes.
         23         Q.    How often would they do that?
         24         A.    There was a time when they began to expand the
         25    instructor pool.      There weren't enough instructors to


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                 Attachment ZZG                          EX 13
                                                                          7701
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 312 of 463 Page ID
                                    #:8137


                                                                                77
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    meet the growth, you know, of the company.        So a lot of
          2    those instructors, from my understanding, would pulled
          3    from the student database.      And they were made aware of
          4    them because they were really active in the XLTs.          The
          5    XLTs were the online -- it was a mentoring program that
          6    students would be in two to three times a week.          There
          7    might be 2- to 300 students in there with an instructor.
          8         Q.     Were you aware of any other criteria for
          9    taking on a student as an instructor?
         10         A.    No.
         11         Q.     Do you understand how instructors were
         12    compensated?
         13         A.    The -- so the asset class instructors, right,
         14    which are different than the market timing orientation
         15    instructors, they were compensated on a daily rate,
         16    which I believe was around $500 a day.
         17         Q.    These were again?     I'm sorry.
         18         A.    They call them asset class instructors.         So
         19    fulfillment instructors.     They're different from market
         20    timing orientation instructors.      So these were paid a
         21    daily rate, and then a commission was introduced within
         22    the last couple of years based on continuous education
         23    sales.    So if a student was in a course and they only
         24    enrolled in two programs, if the instructor could show
         25    what's called the Mastermind Community -- which was the,


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                Attachment ZZG                           EX 13
                                                                          7702
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 313 of 463 Page ID
                                    #:8138


                                                                                78
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    you know, typical upgrade from an existing student --
          2    that they could see how the Mastermind Community could
          3    help them accelerate their learning curve or, you know,
          4    give them more tools and resources, then if they were to
          5    upgrade while they're in that class, the instructor
          6    would be paid a commission on the number of students
          7    that enrolled.
          8         Q.    So it's $500 a day?
          9         A.    Somewhere around there, roughly.
         10         Q.    Now, would the market -- would the one-day and
         11    the three-day instructors be compensated on a different
         12    scheme?
         13         A.    They're more commissioned base.       The preview
         14    presenters, from my knowledge -- and this is for
         15    corporate centers -- were paid 2 percent of the market
         16    timing orientation sales that their students eventually
         17    went through.    So if they enrolled ten students from
         18    their, you know, market timing preview that then ended
         19    up in a market timing orientation a couple of weeks
         20    later and they enrolled, they were paid 2 percent on
         21    those enrolls.    The market timing orientation
         22    instructors were paid 3 percent on the enrollment and
         23    their three-day orientation.
         24         Q.    And we discussed Mr. Fulkerson and
         25    Mr. Jacobson having oversight over instructors.          Would


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                Attachment ZZG                           EX 13
                                                                          7703
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 314 of 463 Page ID
                                    #:8139


                                                                             79
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    they -- would they have oversight only over the
          2    fulfillment instructors?     Or would they also handle the
          3    one- and three-day course instructors?
          4         A.    So when Chuck Fulkerson was in charge, he was
          5    in charge of everybody.     When Larry Jacobson was put in
          6    charge, it was only the asset class instructors and
          7    Darren Kimoto was in charge of the market timing
          8    orientation instructors.
          9         Q.    So that's the three-day course?
         10         A.    Yes.
         11         Q.    Okay.     Is there somebody for one day?
         12         A.    At one time it was Shamus O'Connor, but for
         13    the most part the preview instructors reported directly
         14    into the owner or the sales manager at the center.          But
         15    they have, kind of, like a coach -- you know, a sales
         16    coach and that was Shamus O'Connor.       If it was corporate
         17    centers and there was a person that would travel around,
         18    then they would report directly into him.
         19         Q.    And as far as your understanding, I think
         20    we've discussed the criteria for hiring a fulfillment
         21    instructor: active, profitable trader.       What about a
         22    one- and three-day course instructor?       What -- do you
         23    understand what criteria was used to hire those
         24    individuals?
         25         A.    So whenever the company transitioned the sales


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                 Attachment ZZG                          EX 13
                                                                          7704
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 315 of 463 Page ID
                                    #:8140


                                                                             80
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    process, before there was this market timing
          2    orientation, students would come into the preview and
          3    their enrollment would be in -- directly into the course
          4    strategy course.      There was no orientation period.      Some
          5    centers it was the course strategy course plus XLT.          The
          6    enrollment was 7- to 15,000 dollars.
          7                     Whenever the company transitioned over to
          8    putting in this market timing orientation, they needed
          9    instructors to teach it.      So they pulled from the asset
         10    class instructor pool.     Taught them sales.     And a lot of
         11    those instructors are who became market timing
         12    orientation instructors.     I believe there's been a few
         13    that were hired on after that that are -- that don't
         14    teach asset classes.     And some of the instructors that
         15    are really good at market timing orientation don't teach
         16    the asset class anymore because they make more money on
         17    orientations.
         18                     As far as preview presenters go, there's
         19    some EC, education counselors, that would turn into
         20    preview presenters.      As far as criteria goes, it's --
         21    really it's based on their ability to deliver a good
         22    presentation.
         23         Q.    Okay.     Ms. Hubbard, what steps did OTA take in
         24    tracking how their clients/students performed in their
         25    trading in the markets?


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                            EX 13
                                                                          7705
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 316 of 463 Page ID
                                    #:8141


                                                                                 81
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1            A.   There wasn't any formal way of tracking that
          2    whenever I was with the company, other than initiatives
          3    or efforts to get testimonials from students.           Whether
          4    it was a successful trade or, you know, they had a
          5    successful story, corporate would encourage centers to,
          6    you know, send those to corporate to be verified with
          7    statements before, you know, they would use them in
          8    marketing infomercials and stuff.
          9            Q.   Leaving aside, you know, a solitary student
         10    that may have one successful trade that exists, were
         11    there any efforts at tracking on the long-term how
         12    students were performing in the markets?
         13         A.      Not that I'm aware of when I was there.       From
         14    my understanding, there was a survey conducted after I
         15    left.    I believe it was in June of last year.         That the
         16    goal was to track student success and the net promoter
         17    score.
         18         Q.      Were there any discussions among executives at
         19    OTA headquarters regarding the tracking of students'
         20    long-term performance?
         21         A.      Not that I'm aware of.    Sam always pushed for
         22    student success and a focus on that, but there was no
         23    discussion of tracking of it.
         24         Q.      Were there ever any suggestions made that it
         25    should be done?


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                Attachment ZZG                            EX 13
                                                                           7706
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 317 of 463 Page ID
                                    #:8142


                                                                                 82
                                        Hubbard
        OTA Franchise Corporation                                       6/21/2019

          1          A.    Not that I recall.
          2          Q.    And on the flip side, were there any
          3    suggestions that that's something that OTA shouldn't be
          4    involved in?
          5          A.    Not that I recall.     I remember there just
          6    being a feeling of being very careful how things were
          7    worded if you were going to survey the students.           But,
          8    again, it was never done when I was at the company, so
          9    -- yeah.
         10          Q.    Now, you referenced a survey that was done
         11    after you left.      Were you aware of any surveys performed
         12    during your tenure?
         13          A.    There was market research done for marketing.
         14    I remember that.      It was a third-party company that did
         15    it.   They had students go through the preview and the
         16    market timing orientation.       We were able to sit behind,
         17    you know, a glass wall and listen to their feedback and
         18    how they felt about certain pieces of the process.           But
         19    it wasn't related to actual student success or results.
         20          Q.    Okay.    Those were one-day and three-day
         21    students?
         22          A.    Right.
         23          Q.    Okay.    You aren't aware of any similar
         24    exercises concerning students that had gone into the
         25    more expensive coursework?


                                  For The Record, Inc.
                     (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                Attachment ZZG                            EX 13
                                                                           7707
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 318 of 463 Page ID
                                    #:8143


                                                                               83
                                         Hubbard
        OTA Franchise Corporation                                        6/21/2019

          1           A.     Not that I'm aware of.    There were interviews
          2    done of successful students to pull material for an
          3    infomercial, but that's all I recall.
          4           Q.     How were those successful students found?
          5           A.     Typically they were identified inside the XLTs
          6    or the Mastermind, you know, community.         The instructors
          7    would say:      Hey, there's a guy that's been doing really
          8    well in the markets or he says he's been doing really
          9    well.       Certain centers would push up a testimonial and
         10    say:    Hey, this guy has done well.
         11           Q.     Now, these successful students that were used
         12    in marketing, were they compensated at all for their
         13    stories?
         14           A.     Not that I'm aware of.    There -- with the
         15    infomercial, I feel like I remember there was a
         16    testimonial contest or some sort of a trip involved.            It
         17    was, like, Disneyland or something local like that, but
         18    not monetary compensation I'm aware of.
         19           Q.     So a student that was involved in the
         20    infomercial, as an example, or testimonial, they would
         21    receive travel or a trip or some sort of --
         22           A.     Something like that.    Every year there's an
         23    international conference in October.         The whole company
         24    would come together.      And there were a couple of years
         25    where they would have a panel of, you know, students


                                   For The Record, Inc.
                      (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                  Attachment ZZG                           EX 13
                                                                            7708
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 319 of 463 Page ID
                                    #:8144


                                                                                84
                                          Hubbard
        OTA Franchise Corporation                                        6/21/2019

          1    talking about their experience and success stories.            And
          2    they were treated well.       I mean, taken, you know, as far
          3    as I remember, like a Disneyland trip or something like
          4    that.
          5                        MR. BIESTY:    Can we go off the record for
          6    just one second?
          7                        (Discussion held off the record.)
          8                        (Exhibit 47 marked.)
          9           Q.     (BY MR. BIESTY)     Okay.   Ms. Hubbard, I'm going
         10    to hand to you what has been marked as Plaintiff's
         11    Exhibit 47.     It has a Bates range of KBH04001 through
         12    037.    It's a double-sided document.       I apologize the
         13    copy quality is not the finest.
         14           A.    No worries.
         15           Q.    We won't get into the minutia detail.
         16                        (Witness reviews document.)
         17           A.    Okay.
         18           Q.    (BY MR. BIESTY)      Have you had a chance to just
         19    flip through that?
         20           A.    Yes.
         21           Q.    Ms. Hubbard, do you recognize this document?
         22           A.    I remember Sam talking about this at one
         23    point.      I think I flipped through it.      I didn't really
         24    look through the whole thing.         Sam, kind of, summarized
         25    it to me of what -- what he found.          He must have


                                   For The Record, Inc.
                      (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                   Attachment ZZG                          EX 13
                                                                            7709
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 320 of 463 Page ID
                                    #:8145


                                                                              85
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    forwarded it to me.     I don't remember it.     But we talked
          2    about it at one point.     I just can't remember if I
          3    looked at it in his e-mail or if it was in mine.
          4         Q.    And understanding your knowledge of it may be
          5    limited -- well, this would have been conducted after
          6    you left OTA?
          7         A.    Uh-huh.
          8         Q.    Did Online Trading Academy ever conduct a
          9    survey such as this while you were employed with them?
         10         A.    Not that I recall.      I remember them talking
         11    about the net promoter score when I was there.          They
         12    were bragging about it at conference or, you know,
         13    getting everybody excited that it was really positive or
         14    it was great.     So I'm sure there had to have been some
         15    sort of survey conducted to get that promoter score.           I
         16    may have been in those meetings or heard about it, but
         17    it was primarily marketing that would have handled that.
         18         Q.    You mentioned a conference.      Do you remember
         19    when that conference was?
         20         A.    It may have been -- I don't know exactly.
         21    Yeah, I can't recall exactly.
         22         Q.    Would that have been an internal OTA
         23    conference?
         24         A.    Yes.
         25         Q.    Okay.     Were those a regular feature of working


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                 Attachment ZZG                          EX 13
                                                                          7710
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 321 of 463 Page ID
                                    #:8146


                                                                             86
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    at Online Trading Academy?
          2         A.    Every year.     There was an international
          3    conference in October.
          4         Q.    International?
          5         A.    Yeah.     International meaning all the franchise
          6    owners, all employees, all corporate employees,
          7    instructors.    UGA was there.     Trade Station partners.
          8         Q.    And where would that be held?
          9         A.    Irvine, California.
         10         Q.    Okay.     Again, understanding that this was
         11    after your tenure at Online Trading Academy, do you know
         12    why this particular survey was commissioned?
         13         A.    I don't recall exactly why.      All I remember
         14    hearing about was the results.
         15         Q.    Okay.     And I'll presume you don't, but let me
         16    just ask the question.      Do you know if this was
         17    conducted by an outside firm or was this done solely by
         18    Online Trading Academy?
         19         A.    I'm not sure.
         20         Q.    Okay.     Let me turn you to Bates stamp No. 20.
         21    And these are small numbers.       So these are in the bottom
         22    corner.   You'll see down here those are the Bates
         23    stamps.
         24         A.    Got you.
         25         Q.    And I'll just give you a second to take a look


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                            EX 13
                                                                          7711
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 322 of 463 Page ID
                                    #:8147


                                                                             87
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    at that.
          2                     (Witness reviews document.)
          3         A.     Okay.
          4         Q.     (BY MR. BIESTY)    Okay.   And it has a title:
          5    Making Money.    The first sentence states, (as read):
          6    The majority of all students say they are not making
          7    money.
          8                     Do you see that?
          9         A.     Uh-huh.
         10         Q.    When you saw that or it was communicated to
         11    you by Mr. Seiden, did that surprise you?
         12         A.    Based on what I had heard about the education
         13    being put into the hands of Larry Jacobson and just the
         14    overall performance of, you know, the education
         15    products, things like Pro Picks, ProActive Investor
         16    portfolio, that those things were declining.        And the
         17    more I learned about instructors that I thought were --
         18    you know, Bob Dunn, I thought he was an incredible
         19    trader.    It didn't surprise me after I learned those
         20    things.
         21         Q.     Okay.    You believed Mr. Dunn was an incredible
         22    trader?
         23         A.     When I was at OTA, yes.
         24         Q.     Okay.    And when -- did your impression change?
         25         A.     After I heard how difficult it was to get him


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                            EX 13
                                                                          7712
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 323 of 463 Page ID
                                    #:8148


                                                                             88
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    to turn in a statement, yeah.
          2         Q.     Why do you believe the transition to Larry
          3    Jacobson had something to do with these results?
          4         A.     From my understanding, Larry has one of the
          5    biggest loans out from Eyal.       So Eyal was -- if an
          6    employee fell on hard times and needed some money, you
          7    know, he would loan employees money if they needed it.
          8    And from my understanding, Larry was, you know, one of
          9    the biggest loans from Eyal because he couldn't pay his
         10    bills.    And a lot of the trades that he was taking, I
         11    were told were on SIM mode, which was a simulated
         12    account not real money.
         13         Q.     Okay.
         14         A.     I was also told that the education was
         15    becoming -- they were complicating it.       So Sam felt that
         16    his strategy was very simple.       And, you know, he's in
         17    charge of the Mastermind students.       Those were the
         18    students that had access to Sam.       And that they were
         19    complaining that the other instructors were confusing
         20    them.    Teaching different things.     And that it got worse
         21    whenever it transitioned over to Larry and Steve.
         22         Q.     You mentioned ProActive Investor --
         23         A.     Uh-huh.
         24         Q.     -- is that right?
         25                     What is -- what does that entail?


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                            EX 13
                                                                          7713
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 324 of 463 Page ID
                                    #:8149


                                                                             89
                                         Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1         A.     So ProActive Investor, the program as a whole,
          2    is the wealth management education.       So it's designed to
          3    teach people how to manage their retirement accounts.
          4         Q.     And if I understand your testimony, you
          5    believe that was an issue at Online Trading Academy?
          6         A.     From my understanding, once a man named Eric
          7    Ochotnicki left -- I know.      O-C-H-O-T-N-I-C-K-I -- he
          8    was in charge of -- for the most part that program, the
          9    mentorship, the XLT.      And then there -- instead of Pro
         10    Picks, which are a part of the educational program which
         11    are educational trading ideas -- you know, buy/sell
         12    signals -- the investor -- they call it a portfolio
         13    where there is recommended buy and sells for retirement
         14    accounts.   And that that performance had declined after
         15    he left.
         16         Q.     Okay.    So buy and sell recommendations are
         17    made to individuals in those programs?
         18         A.     Yes.
         19         Q.     Okay.
         20         A.     Corporate would phrase it as educational
         21    trading ideas or investing ideas.       But, you know,
         22    students are told you can trade along with the
         23    instructor if you would like.       You can do it
         24    un-simulated.      You don't have to take these trades.
         25    But, you know, the instructor is talking about the


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                  Attachment ZZG                         EX 13
                                                                          7714
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 325 of 463 Page ID
                                    #:8150


                                                                              90
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    markets and, you know, these are the positions that
          2    we're in and those are tracked inside of a -- what they
          3    called a tracked investor portfolio.
          4         Q.    Was there any concern internally at Online
          5    Trading Academy about buy and sell recommendations being
          6    given to students?
          7         A.    There were in how it was presented.          That they
          8    had to be presented as educational trading ideas.
          9         Q.    And who had concerns?
         10         A.    Nicola, who is general counsel.
         11                     MR. ROSENTHAL:    I would just -- it's not
         12    our privilege, but I would just -- you should not talk
         13    about things that Nicola advised as a lawyer for OTA.
         14                     THE WITNESS:    Okay.
         15                     MR. BIESTY:    That's fine.
         16         A.    I'm trying to think.     I mean, that's --
         17    primarily her.
         18         Q.    (BY MR. BIESTY)      Understanding again that you
         19    are not an employee when this survey was conducted and
         20    the results came out, do you know what the reaction
         21    inside of Online Trading Academy was to -- to this
         22    result?
         23         A.    From what I was told, Eyal was upset about it.
         24    And I believe Mike -- so Mike Richardson is the
         25    president.   I don't know when he was made president.


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                Attachment ZZG                            EX 13
                                                                           7715
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 326 of 463 Page ID
                                    #:8151


                                                                                91
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    But he was in that meeting as well.       And Eyal said
          2    nobody could leave the room with these documents.          They
          3    had to turn them in.     And he didn't want anybody
          4    discussing it with franchise owners or -- you know, to
          5    keep it quite.
          6         Q.    Was there an understanding of a time period in
          7    which students should be in the markets trading after a
          8    certain time period?
          9         A.    Learning, for example?
         10         Q.    Correct.
         11         A.    Not systemized or corporate-wise.       That I
         12    recall there was no recommendation.       There were probably
         13    some instructors that said you need to practice on, you
         14    know, simulated mode.     Most of the classes were -- they
         15    would practice on, you know, simulated accounts.          With
         16    the exception of the course strategy course, they would
         17    trade with real money.     Very small.    Like, ten shares.
         18    I feel like that was, kind of, at the discretion of each
         19    instructor.
         20         Q.    And these -- in the courses that were taught,
         21    the fulfillment courses, my limited understanding -- I
         22    understand that some trades were done during these
         23    courses.   Were those simulated trades or were those live
         24    trades?
         25         A.    By the instructor?


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                Attachment ZZG                           EX 13
                                                                          7716
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 327 of 463 Page ID
                                    #:8152


                                                                                92
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1         Q.     Correct.
          2         A.     Depends.
          3         Q.     Okay.
          4         A.     Sometimes individual instructors would show
          5    trades that they were in in their own accounts.          Other
          6    instructors would trade on simulated.       Then there's --
          7    so that's the center courses or online courses.          Where a
          8    lot of trading activity took place was inside of the
          9    XLTs, which was the online, kind of, mentorship program.
         10    You know, put what you learn to work in the markets.
         11    And I'm not sure if those were done on simulated or real
         12    accounts.
         13         Q.     Okay.    Was that up to the instructor whether
         14    they did a simulated or live -- or their own money?
         15         A.     I'm not sure.   I do know that corporate
         16    provided Trade Station accounts for the instructors to
         17    trade.    I do know there were some instructors that would
         18    show their own trades in their own accounts.
         19         Q.     Discussing about when a student should be
         20    actually trading, as an education counselor, was there
         21    an expectation by students that they would begin trading
         22    in a relatively quick fashion?
         23         A.     I'm not sure if that was set.      I know there's
         24    some pretty rogue education counselors that -- you know,
         25    one of them was on my team that we ended up terminating,


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                            EX 13
                                                                          7717
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 328 of 463 Page ID
                                    #:8153


                                                                             93
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    you know, because of things like that.       It was -- I
          2    mean, it's really -- there's not really anybody managing
          3    the education counselors' discussions, other than a
          4    compliance hotline if somebody heard something, you
          5    know, to say something or turn them in.        Risk management
          6    was talked about a lot.      You know, if they were going to
          7    start trading -- begin trading, you know, small share
          8    size or contract size or managing your risk.
          9         Q.    Let me have you turn to page No. 29.
         10         A.    Okay.
         11         Q.    Okay.     And this has a heading stating: Net
         12    Promoter Score.      For the benefit of us big term folks,
         13    what's a net promoter score?
         14         A.    I wish I could explain it to you.       I don't
         15    understand how it was measured.      A lot of these words
         16    confuse me.   But my understanding from marketing was
         17    that when we had a really good net promoter score, it
         18    was as high as Harvard.      Meaning our students were
         19    willing to recommend us to friends and family and our
         20    rating was as high as students from Harvard.
         21         Q.    And was this a score that -- or this -- we'll
         22    call it a metric that was tracked at OTA?
         23         A.    I'm not sure because I'm not sure how it's
         24    tracked other than when they conducted the initial
         25    survey, they found how it was really positive and then


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                            EX 13
                                                                          7718
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 329 of 463 Page ID
                                    #:8154


                                                                                94
                                         Hubbard
        OTA Franchise Corporation                                        6/21/2019

          1    this one.
          2           Q.     Did the score reflected in this survey
          3    document surprise you?
          4           A.     Not based on what I've heard about, you know,
          5    just the decline of the education and, you know, the
          6    instructors inside of XLT.       And just a lot of students
          7    complained they were confused on conflicting, you know,
          8    trading strategies.      And, again, most of the students
          9    that were really happy or, you know, said that they were
         10    doing well were inside of the Mastermind Community.
         11           Q.    Was it your understanding that to become
         12    successful you had to sign up for this Mastermind
         13    program?
         14           A.    It was never supposed to be communicated that
         15    way.    Whether some education counselors said that or
         16    not, I don't know.      Whether instructors inside of the
         17    asset classes said that or not, I'm not sure.             What was
         18    recommended was that companies said to students that if
         19    you -- Mastermind Community is for students who want to
         20    accelerate their learning curve.        It gives you more
         21    tools and resources.
         22                       The supply and demand grid is one of
         23    those.      So the supply and demand grid gives you turning
         24    points in the market.       So buy and sell signals.
         25                       So the idea was, you know, you'll go


                                   For The Record, Inc.
                      (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                 Attachment ZZG                             EX 13
                                                                             7719
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 330 of 463 Page ID
                                    #:8155


                                                                                 95
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    through these courses and, you know, either have to
          2    learn, kind of, on your own practice how to identify
          3    supply and demand zones or turning points in the market.
          4    And you don't know if it's a good one or not versus the
          5    Mastermind Community that being done for you.           And you
          6    can compare what you're seeing in the markets to what
          7    the professionals are seeing and, you know, learn from
          8    there.
          9         Q.    Do you know what reaction this engendered in
         10    Online Trading Academy?     This particular result?
         11         A.    The net promoter score?
         12         Q.    Correct.
         13         A.    From my understanding, all I heard was that
         14    Eyal was not happy about it.
         15         Q.    And if I understand your testimony, he, for
         16    lack of a better term, quarantined this report?
         17         A.    Yes.
         18         Q.    To this day, do you understand if that
         19    quarantined was ever lifted?
         20         A.    I don't know.    I haven't seen him -- from my
         21    understanding, Sam got this from asking one of the newer
         22    vice presidents or directors:      Hey, can you send me a
         23    copy of that?     And he just e-mailed it to him.
         24         Q.    You can put that aside.      We'll go for about
         25    another ten minutes and then break for lunch.


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                 Attachment ZZG                           EX 13
                                                                           7720
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 331 of 463 Page ID
                                    #:8156


                                                                              96
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1                      Ms. Hubbard, did Online Trading Academy
          2    have a stated refund policy?
          3         A.    In the enrollment agreement there was a -- I
          4    believe a three-day policy where within three days if
          5    they asked for a refund, then we would refund their
          6    money.    That's really on the larger -- I believe it was
          7    in both the enrollment agreement when somebody came to a
          8    preview and they're spending $100 to maybe $300 and it's
          9    all in the enrollment agreement or when they're, you
         10    know, spending thousands of dollars.
         11         Q.    Could refunds be given outside that policy?
         12         A.    Yes.
         13         Q.    Okay.     And stepping back for a second, were
         14    there ever any complaints to Online Trading Academy from
         15    individuals that purchased the more expensive programs,
         16    that the three-day policy was inadequate?
         17         A.    Yes.
         18         Q.    And what was OTA's reaction to that?
         19         A.    If they caused a big enough stink about it, it
         20    would get escalated to Gene Longobardi.        Like, if
         21    somebody mentioned I'm calling an attorney, that would
         22    immediately get escalated.      It was usually sent to Gene,
         23    and he would work with general counsel on that.          You
         24    know, there was always an effort made to save the sale,
         25    whether it was reducing their, you know -- taking them


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                 Attachment ZZG                          EX 13
                                                                          7721
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 332 of 463 Page ID
                                    #:8157


                                                                             97
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    from 30 grand to 20 grand.        Taking a program out they
          2    were unhappy with and substituting another one.          Setting
          3    up individual sessions with Sam.       But if students got
          4    really, really vocal and they were very concerned about
          5    online reviews, then they would refund.
          6         Q.    Were there any other circumstances that a
          7    refund was given?
          8         A.    There's some centers that would refund --
          9    well, are you speaking about the preview purchase or the
         10    MTO purchase?
         11         Q.    I'm actually thinking of the more big ticket
         12    items.
         13         A.    Okay.
         14         Q.    Yeah, the fulfillment courses.
         15         A.    Okay.     You said:   Are there any other...
         16         Q.    Circumstances outside of that three-day form
         17    refund policy that -- that -- that a refund would be
         18    given?
         19         A.    If a student demanded it and corporate felt
         20    like it was a risk to the brand, then they would do it.
         21         Q.    Okay.
         22                     (Exhibit 48 marked.)
         23         Q.    (BY MR. BIESTY)       I'm going to hand you what
         24    has been marked as Plaintiff's Exhibit No. 48,
         25    Ms. Hubbard.    And this has a document No. KBH19431.


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                            EX 13
                                                                          7722
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 333 of 463 Page ID
                                    #:8158


                                                                              98
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1                      MR. ROSENTHAL:   19431?
          2                      MR. BIESTY:   Correct.
          3                      (Witness reviews document.)
          4         A.    Okay.
          5         Q.    (BY MR. BIESTY)      Okay.   This is an e-mail
          6    thread from June and July of 2015, Ms. Hubbard.          Do you
          7    recall this e-mail thread?
          8         A.    Yes.
          9         Q.    Okay.     And let me ask you:    We discussed
         10    Mr. Seiden -- and I'm looking at the first e-mail in the
         11    thread.   There's a -- I don't know how to pronounce.
         12    That de Cupper...
         13         A.    Loic de Cupper.      He's French.
         14         Q.    Okay.     Loic de Cupper.    Who -- who is Mr. De
         15    Cupper?
         16         A.    He was an Education Director for Toronto.
         17         Q.    Okay.     If we look at the bottom of that first
         18    page, Ms. Hubbard, the e-mail from Kathy Sullivan on
         19    July 7, 2015, with the subject of: Canceling my
         20    training, Carlos Alvarez.       The first sentence of that
         21    e-mail states, (as read):       We need to refund him and
         22    have him sign settlements.      Not to go to blogs, et
         23    cetera.
         24                      Were students required to sign
         25    settlements or releases to get refunds?


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                 Attachment ZZG                           EX 13
                                                                           7723
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 334 of 463 Page ID
                                    #:8159


                                                                             99
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1         A.    As far as I know, yes.
          2         Q.    What if a student refused to sign a release?
          3         A.    As far as my understanding goes, they wouldn't
          4    get their refund.
          5         Q.    Now, were students more likely to receive a
          6    refund if they threatened legal action?
          7         A.    Yes.    Or if one guy stood on the corner with a
          8    big sign, he got a refund pretty fast.
          9         Q.    Is that an actual --
         10         A.    Like a big poster.
         11         Q.    Please explain that.
         12         A.    I don't know what the sign said.       It was right
         13    when I came onto corporate.      I just remember they were
         14    not happy because they had new potential students coming
         15    into a preview driving up to this guy standing out on
         16    the corner.   You know, OTA owes me 50 grand.
         17         Q.    Where was this located?
         18         A.    In Irvine.
         19         Q.    And how about if a student threatened, say, a
         20    negative online comment or posting something on social
         21    media?
         22         A.    Yeah, there was a lot of emphasis on online
         23    reputation management.     We're all told that marketing is
         24    not going to be efficient if we have bad Google and Yelp
         25    reviews.   So that was always a concern.


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                 Attachment ZZG                          EX 13
                                                                          7724
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 335 of 463 Page ID
                                    #:8160


                                                                            100
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1         Q.    So was it pretty much an automatic that they
          2    would get the refund if they threatened to bring a
          3    lawyer in or made a complaint?
          4         A.    I would say yes.
          5         Q.    And at the top of the first e-mail in this
          6    e-mail thread, you state, (as read):       I think this is
          7    proof of one of those under-the-table cash deals that
          8    Mike and Ted were doing.
          9                     What do you mean by "under-the-table cash
         10    deals"?
         11         A.    So this -- before corporate started managing
         12    the Toronto center, it was owned by a franchise --
         13    franchisee.   It was actually owned by a brokerage house
         14    named Questrade in Canada.
         15         Q.    What was it called?
         16         A.    Quest Trade.
         17         Q.    Okay.
         18         A.    And the two ECs that were there, Mike and Ted,
         19    we had found some proof that they were selling deals and
         20    taking cash for some of them.      All of them.    There was
         21    no record of enrollment agreements, but students were
         22    saying:   You know, I -- you know, this is what they
         23    promised me or they promised -- overpromised, you know
         24    what, their role was going to be in the -- to the
         25    education counselor.     So there was some, I guess, repair


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                            EX 13
                                                                          7725
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 336 of 463 Page ID
                                    #:8161


                                                                            101
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    that had to be done as the students came about and we
          2    learned what was promised to them.
          3         Q.    And what -- what does corporate taking over a
          4    franchise entail?
          5         A.    This center -- I believe Questrade sold their
          6    center to corporate.     And so corporate would, at that
          7    point, put in like an education director.        Sometimes
          8    they were temporarily there until we could get somebody
          9    permanent hired.     Education counselors, you know, and
         10    operations managers were, kind of, transitioned until
         11    they evaluated the staff to see if they wanted to keep
         12    them, hire more, replace them.       There was certainly a
         13    transition period.
         14         Q.    Now, if a client received a refund from OTA,
         15    let's say in the fulfillment course world, would an
         16    instructor suffer any negative financial consequences?
         17         A.    Not that I recall.      There were
         18    conversations -- I remember it would upset Eyal because
         19    of money that -- in corporate centers -- that would be
         20    lost if the deal was refunded.       The education counselor
         21    would take a hit on their commissions.        But as far as I
         22    remember, the market timing orientation instructor and
         23    the preview presenter would not.
         24         Q.    So an education counselor would suffer some
         25    financial consequences because of a refund?


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                            EX 13
                                                                          7726
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 337 of 463 Page ID
                                    #:8162


                                                                             102
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1         A.    Yes.     If they sold 100 grand this month and
          2    they had 30,000 in cancellations, they were only paid on
          3    a $70,000 commission basis.
          4         Q.    Was there any time limit on -- if a student
          5    asked for a refund a year after they signed up and, you
          6    know, demanded a refund and threatened legal action and
          7    got a refund, would the educational counselor still take
          8    a hit on that?
          9         A.    If it was still their student.       If it was a
         10    previous education counselor and they just inherited
         11    this student -- because students would be transferred in
         12    the database to -- you know, education counselors would
         13    have a group of existing students plus new students
         14    they're enrolling.      So if it was previous student -- I'm
         15    sorry -- a previous education counselor, they wouldn't.
         16    But if it was their student from a year ago, yes.
         17         Q.    Okay.     Why don't you put that aside, and why
         18    don't we break for lunch.
         19                       MR. ROSENTHAL:   Sure.
         20                       (Recess held, 12:28 p.m. to 1:10 p.m. )
         21         Q.    (BY MR. BIESTY)     Back on the record.
         22    Ms. Hubbard, we were discussing before the break some of
         23    the particulars about OTA's refund policy and how
         24    refunds were given or the reasons they were given.          Were
         25    refunds ever refused to consumers?


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                 Attachment ZZG                          EX 13
                                                                          7727
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 338 of 463 Page ID
                                    #:8163


                                                                             103
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1         A.    I don't recall specific situations.          Initially
          2    refused, probably.     And, again, if they caused a big
          3    enough fuss about it, went to an attorney, threatened
          4    something, they would get a refund.
          5         Q.    So if -- in those circumstances if they did
          6    threaten legal action, online comments, you wouldn't
          7    refuse the refund?
          8         A.    At corporate.    Franchisees, I think it was a
          9    little bit more difficult for them to, you know, refund
         10    even 10 grand.    They're pretty tight month to month.         So
         11    I don't know what their policies are.
         12         Q.    When we were discussing OTA's fulfillment
         13    instructors and their need to be -- your understanding
         14    you thought they needed to be both active and successful
         15    traders, you were discussing, as I understand, some of
         16    the market timing/market orientation classes that there
         17    may have been some comments made either by the
         18    instructor or an education counselor that they were
         19    successful traders.     Do you recall any specific
         20    instances where that happened?
         21         A.    No, not specifically.     Usually it was implied.
         22    Like, if a student would say:      If you're so good at
         23    trading or if these instructors are so good at trading,
         24    why would they teach?     And, you know, a lot of the
         25    responses from the instructors or the education


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                Attachment ZZG                            EX 13
                                                                           7728
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 339 of 463 Page ID
                                    #:8164


                                                                              104
                                         Hubbard
        OTA Franchise Corporation                                       6/21/2019

          1    counselors would say:      Well, they really love to give
          2    back or -- which is true, you know, for some of them.
          3    Or they would say:      Well, teaching makes me a better
          4    trader because it holds me accountable to, you know,
          5    what I'm teaching you in my own rules.
          6            Q.   Now, were those answers dictated to the
          7    instructors?       Was that a company line?
          8            A.   No.   I mean, it was given as suggestions to
          9    the education counselors.      When trying to explain it, I
         10    specifically meant -- remember Gene Longobardi, you
         11    know, talking about that.      My father was an instructor
         12    at one point when we owned the franchise.        And after
         13    that -- and that was his reason, you know.         It made him
         14    a better trader and he loved teaching.
         15          Q.     Mr. Longobardi did suggest those -- those sort
         16    of patented responses though?
         17          A.     Yes, and reinfor- -- I mean, reinforced them.
         18    I don't know if it originated from him, but reinforced
         19    it.   I remember him going around to instructors asking
         20    them:    Why do you teach?    Just so education counselors
         21    could hear from the instructor to get talk tracks or
         22    reasons to give to students in case they asked those
         23    questions.     And I remember him doing it in the training
         24    that was done at corporate every six weeks.         He would
         25    speak for the first, usually, hour of the training and,


                                  For The Record, Inc.
                     (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                  Attachment ZZG                          EX 13
                                                                           7729
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 340 of 463 Page ID
                                    #:8165


                                                                            105
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    kind of, kick it off.
          2         Q.    And these were instructors for the one- and
          3    three-day classes?
          4         A.    Initially.     And then they started putting any
          5    employees that came on board through the same training.
          6         Q.    Okay.     The one that was held every six weeks?
          7         A.    Right.
          8         Q.    Okay.     Discussing the survey that we talked
          9    about a few minutes ago, I think that was Exhibit 48.             I
         10    could be wrong -- or 47.
         11                     MR. ROSENTHAL:       48.
         12                     MR. BIESTY:    48, okay.
         13         Q.    (BY MR. BIESTY)     The meeting that occurred
         14    that you were informed about, where I was describing it
         15    as the reports being quarantined, I believe you
         16    testified that Mr. Seiden was not at that particular
         17    meeting.
         18         A.    He was at the meeting.
         19         Q.    Okay.     Oh, he was at the meeting.    Oh, he was.
         20    Okay.
         21                     Because I understood that you -- you had
         22    said he had gotten an e-mail -- he had gotten the report
         23    e-mailed to him.      Am I correct?
         24         A.    My understanding is that there were physical
         25    copies given out at the meeting.        The physical meeting.


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                            EX 13
                                                                          7730
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 341 of 463 Page ID
                                    #:8166


                                                                              106
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    And those copies were taken up while everybody left.
          2    And Sam was very concerned about student success
          3    declining.   And for him, you know, this was proof of it,
          4    and he wanted a copy of it.
          5                     So he e-mailed -- I don't know if he
          6    e-mailed or he asked one of the new VPs or directors.
          7    And, you know, I think these directors didn't know
          8    better.   I mean, he -- they were like:      Well, it's Sam
          9    Seiden.   He's asking for it.      I'll give it to him.     Even
         10    though Eyal didn't want anybody to have it.
         11         Q.    So do you -- did Mr. Seiden communicate to
         12    you, beyond Mr. Shahar and himself being at the meeting,
         13    who else was there?
         14         A.    Jeremy Nosek was there.      Mike Richardson,
         15    who's the president.
         16         Q.    What is Mr. Richardson's role as the
         17    president?
         18         A.    I don't know because he was made the president
         19    after I left.    When I was still there is when he first
         20    came on as a consultant.     And he was teaching what he
         21    calls an agile -- it's like leadership training.          So
         22    Eyal brought him on to do that and eventually hired him
         23    full-time.
         24         Q.    And as far as you understand, he's still the
         25    president of --


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                            EX 13
                                                                          7731
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 342 of 463 Page ID
                                    #:8167


                                                                             107
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1         A.    Yes.
          2         Q.    -- Online Trading Academy?       Okay.
          3                      MR. ROSENTHAL:   That's Jeremy Richardson?
          4                      THE WITNESS:   Mike.
          5                      MR. ROSENTHAL:   Mike.
          6                      THE WITNESS:   Mike, yeah.
          7                      (Exhibit 49 marked.)
          8         Q.    (BY MR. BIESTY)     Okay.   I'm going to hand to
          9    you what is Exhibit 49.     And just for the record, this
         10    is document KBH19508.
         11                      (Witness reviews document.)
         12         A.    Okay.
         13         Q.    (BY MR. BIESTY)     Okay.     I've handed you
         14    another e-mail thread, Ms. Hubbard, that is from June of
         15    2016.   Do you recall these e-mails?
         16         A.    Yes.
         17         Q.    Okay.     I'm going to draw your attention first
         18    to page 3 of the e-mail.     And this is an e-mail from
         19    Nick to Michael Kingsbury.       In the second paragraph of
         20    that e-mail, Nick states, (as read):         As we've
         21    discussed, I'm very unsatisfied with the results of the
         22    OTA training.     There was no earning or learning value in
         23    the Forex Pro Picks.      In a nutshell, I do not believe
         24    that the OTA methods can produce consistent profitable
         25    results.   No one has shown me otherwise.


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                 Attachment ZZG                           EX 13
                                                                           7732
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 343 of 463 Page ID
                                    #:8168


                                                                            143
                                         Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    and to your teammates on your team, so...
          2         Q.      And you understand him to be -- he was engaged
          3    in some side deal?
          4         A.      Rumors of it, before he ever came on board
          5    with corporate.
          6         Q.      Okay.   Earlier we were discussing Mr. Sam
          7    Seiden.   And you gave his title a little while ago.         I'm
          8    going to ask you again to tell me what his role was at
          9    Online Trading Academy during your tenure.
         10         A.     He was vice -- I can't remember when he was
         11    promoted to chief officer and what my title was during
         12    that time.    But when I reported into him, he was Chief
         13    Education Products and Services Officer.
         14         Q.     And you report -- why would you have reported
         15    into him?
         16         A.     He was in charge of education, but also in
         17    charge of sales for the network.
         18         Q.     Who -- to your understanding, who did he
         19    report to?
         20         A.     Eyal.
         21         Q.     Directly to the --
         22         A.     Uh-huh.
         23         Q.     -- owner of the company?
         24         A.     Yes.
         25         Q.     And his title was vice president?


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                  Attachment ZZG                         EX 13
                                                                          7733
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 344 of 463 Page ID
                                    #:8169


                                                                            149
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1         Q.    And when you reference Steve and Larry --
          2    correct me if I'm wrong -- but I'm going to assume
          3    that's Steve Albin?
          4         A.    Yes.
          5         Q.    And Larry Jacobson?
          6         A.    Yes.
          7         Q.    And what were those two gentlemen's
          8    relationship to Mr. Seiden professionally at OTA prior
          9    to his being moved out of being in charge of education?
         10         A.    They reported into him.
         11         Q.    Okay.     Beyond the being pushed out of being in
         12    charge of education, were there any other decisions that
         13    Eyal made, according to Mr. Seiden, that compromised
         14    student success?
         15         A.    Not that I know specifically.       I believe he's
         16    probably referencing the survey that was conducted.          And
         17    even though he found out that students weren't making
         18    money, he didn't make any changes in the education
         19    department to fix it or put Sam back in charge.          I think
         20    at one point, later in the fall, you know, Eyal wanted
         21    him to go in there and fix everything.
         22                       And Sam was mad because Eyal -- there
         23    were issues with them financially, with what Eyal owed
         24    him in money.      And Sam felt like:   You took this away
         25    from me and now it's a big mess and you want me to fix


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                 Attachment ZZG                          EX 13
                                                                          7734
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 345 of 463 Page ID
                                    #:8170


                                                                             150
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    it and you're taking money away from me.        So he wasn't
          2    excited about that, which is what led to him wanting to
          3    leave.
          4         Q.     Okay.    And the second letter on that page is a
          5    letter to OTA students.     When it's referenced OTA
          6    students, how large of a body of individuals are we
          7    talking about here?     When we say the OTA students, are
          8    we talking about the entire student body?
          9         A.     Yes, that had purchased anything more than,
         10    like, the orientation.     So they went through the
         11    orientation.    They enrolled.     Whether it was 7,000 or
         12    80, they were considered a student.
         13         Q.     So Mr. Seiden was contemplating contacting
         14    each of those students that went beyond the --
         15         A.     No, because he wouldn't have had access to the
         16    database.    The plan was to put it on social media.        So
         17    students when they were looking why he left, they would
         18    at least get his letter of reasons for it.
         19         Q.     If you turn the page, we'll see another
         20    letter.   This is a demand letter.      And just the
         21    beginning of that -- and there's some red lining here.
         22    Some editing that I believe Mr. Whitney did in reviewing
         23    the document.
         24                     But there's a statement:      Given the
         25    decline in student success.      And I'm wondering, to your


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                             EX 13
                                                                           7735
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 346 of 463 Page ID
                                    #:8171


                                                                            151
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    knowledge, what is the basis for that statement?
          2         A.     From my understanding, the survey.
          3         Q.     Was there any other sources of information
          4    concerning this statement of the decline of student
          5    success?
          6         A.     System had mentioned XLT performance, Pro
          7    Picks performance, and the ProActive investor report
          8    portfolio performance.     I'm just not sure how those were
          9    tracked.
         10         Q.     On the next line there's a statement:        And an
         11    increase in questionable selling tactics.
         12                     MR. ROSENTHAL:    I'm sorry.    Where are you
         13    reading?
         14                     MR. BIESTY:    Oh, I'm sorry.    This is the
         15    second page.    Right there (indicating).
         16                     MR. ROSENTHAL:    Oh, got you.
         17         Q.     (BY MR. BIESTY)    There's -- that statement
         18    again is:    There's an increase in questionable selling
         19    tactics.
         20                     What did you understand Mr. Seiden to
         21    mean with that phrase "increase in questionable selling
         22    tactics"?
         23         A.     From my recollection, there was a spreadsheet
         24    that came out of the Denver center that one of the
         25    education counselors there had created.         That basically


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                            EX 13
                                                                          7736
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 347 of 463 Page ID
                                    #:8172


                                                                            152
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    took some aspect of Pro Picks and simulated:        If you had
          2    taken all these trades, here's how much money you could
          3    make on this size of an account.       And I can't remember
          4    if it was a $5,000 account or a $10,000 account, but it
          5    was very unrealistic.
          6                     And from my understanding, that
          7    spreadsheet had made it into Darren Kimoto's hands, who
          8    is in charge of the MTO instructors.       And I don't know
          9    if he had presented it an MTO in Irvine or if he had
         10    distributed it to, you know, other instructors to start
         11    using as well.     But that's the one thing I remember that
         12    Sam was referencing.
         13         Q.    The Denver center, was that a HQ-owned center?
         14         A.    No.   Franchise.
         15         Q.    Okay.
         16         A.    I think he's generally or broadly talking
         17    about things that maybe are being said or happening in
         18    franchise centers, you know, that's not being
         19    controlled.   He went to centers a lot.      So he may have
         20    -- I don't know if he heard, you know, ECs saying things
         21    that were not compliant or...
         22         Q.    Now, would have Mr. Shahar or in a more
         23    general sense OTA HQ have any authority over what was
         24    said at the franchises by education counselors?
         25         A.    If they heard about it, they could, you know,


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                Attachment ZZG                           EX 13
                                                                          7737
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 348 of 463 Page ID
                                    #:8173


                                                                            153
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    call an owner or, you know, have a discussion with an EC
          2    and say:    That's not complaint.    But they -- from my
          3    understanding, they could not terminate a franchisee's
          4    employee.
          5         Q.     To your understanding, this spreadsheet --
          6    let's call it the Denver spreadsheet.       The Denver
          7    spreadsheet did -- did the executives at OTA HQ have any
          8    knowledge of that spreadsheet?
          9         A.     I don't think so.    Because right when we found
         10    out about it was pretty close to when he decided to
         11    leave.
         12         Q.     Is it a thing that you don't know or just --
         13    when you say he was getting to ready to leave --
         14         A.     I remember Sam holding on to it wanting to
         15    give Eyal the impression that there's a lot of things
         16    that you're not aware of that are happening, but not
         17    tell him exactly what it is.
         18         Q.     And as far as Mr. Kimoto, your understanding
         19    what it is, is that he did not take a negative stance
         20    towards this Denver spreadsheet?
         21         A.     I don't know what his stance was.      What I
         22    heard was that he was using it as an example -- like
         23    hypothetical example.
         24         Q.     Okay.    But your understanding was he was
         25    taking this document and -- and showing it to


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                            EX 13
                                                                          7738
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 349 of 463 Page ID
                                    #:8174


                                                                               154
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    prospective students?
          2         A.    Yes.
          3         Q.    Do you have any knowledge as to what currently
          4    is the status of the Denver spreadsheet?
          5         A.    I'm not sure.
          6         Q.    Okay.     So that concern: questionable selling
          7    tactics.   Is there any other examples you can think of?
          8         A.    Sam had concerns about how, like, success was
          9    being measured, but this was -- this was after he left.
         10    So Steve Albin and Larry were in charge of the supply
         11    and demand grid, which is basically a tool inside of the
         12    Mastermind Community that gives buy and sell signals.
         13    And his concerns are that the way that they're measuring
         14    success is, in his opinion, misleading to say:          Okay,
         15    this trade -- you know, this many trades worked out or
         16    did not work out.     And they've changed the metrics where
         17    I believe when Sam and another instructor named Jasmine
         18    Wang, who is not with the company anymore, were in
         19    charge of putting the levels out there -- right, these
         20    buy and sell signals -- that they would measure the
         21    success of this tool based on: a trade had to reach a
         22    two-to-one reward-to-risk ratio to be considered a
         23    winning trade.
         24                      And my understanding is that Sam said
         25    they had changed it to less than one-to-one.        So if a


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                 Attachment ZZG                          EX 13
                                                                          7739
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 350 of 463 Page ID
                                    #:8175


                                                                               155
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    trade went in a positive direction, they're saying:          Oh,
          2    it was a winning trade, which is not how the company
          3    teaches reward-to-risk ratios in managing risk.          So I
          4    think I remember him talking about those things being
          5    discussed before he left, and recently that was his
          6    concern that those discussions were had.         Not that it's
          7    been shown to students yet, but those were the
          8    conversations that were being had about how to measure
          9    performance of education tools.
         10         Q.    Now, this -- this daily grid that you just
         11    referenced, as far as being shown -- is that something
         12    that's shown to students?      The daily grid?
         13         A.    So it's -- if they're a Mastermind student,
         14    they have access to it.     But it's used in the sales
         15    process for continuous education sales and also at the
         16    MTO of:   Here are successful trades that have been
         17    taken.
         18         Q.    So if I'm summarizing this correctly,
         19    Mr. Seiden was concerned that the metrics of what is a
         20    successful daily grid had been degraded in his eyes?
         21         A.    That's his concern now.      Because he's still --
         22    when he was at the company -- sorry, I disconnected it.
         23    It made me think of that.      He said that recently to me.
         24                     But when he was at OTA before he left, he
         25    was still in charge -- he wasn't in charge of education,


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                            EX 13
                                                                          7740
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 351 of 463 Page ID
                                    #:8176


                                                                             156
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    but he was responsible for the supply and demand grid
          2    with Jasmine, and then he would do Mastermind mentoring
          3    sessions every morning.
          4         Q.     And this -- Ms. Wang, she -- what was her role
          5    at OTA?
          6         A.     I believe she was just titled instructor, but
          7    she was Mastermind Community instructor.        And she was
          8    responsible for generating the supply and demand grid
          9    levels every day.
         10         Q.     And as I understand it, you said she's no
         11    longer with the company?
         12         A.     Correct.
         13         Q.     Do you know where Ms. Wang is currently
         14    employed?
         15         A.     I think she is just trading for herself, is
         16    what she said when she left.
         17         Q.     When did she leave?
         18         A.     Like three or four days after Sam quit.
         19         Q.     Do you know where she's located?
         20         A.     I think she's in New Jersey.     I know she's on
         21    the east coast.
         22         Q.     Okay.    If we turn to page 3 of this document,
         23    Ms. Hubbard, there's -- there's a statement here near
         24    the top of the page -- there's a bullet point that
         25    starts:   2010, Eyal.     And then there's a more indented


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                            EX 13
                                                                          7741
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 352 of 463 Page ID
                                    #:8177


                                                                              157
                                         Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    bullet that states -- and it's regarding reducing
          2    Mr. Seiden's income.       It states that, (as read):     It
          3    would help OTA's bottom line profitability and
          4    accelerate the exit/sell of OTA.
          5                        What does that mean to accelerate the
          6    exit sell of OTA?
          7            A.     That's the way Eyal pitched it to Sam.     That's
          8    his way of reducing his compensation.       When Sam first
          9    came on with the company, he was paid based on XLT
         10    sales.       So corporate basically sells XLTs to franchises,
         11    and it's one of the largest sources of revenue for Eyal.
         12    So they pay franchise fees.      3 percent marketing fee.
         13    There's about 13 percent in royalties and marketing fees
         14    plus they have to purchase XLTs and online courses from
         15    corporate.      So Sam was paid on based on XLT sales.
         16                       And because -- when he first came on with
         17    the company, he was able to grow that program.          Students
         18    loved his, you know, futures XLT.       Eyal told him:     I'll
         19    pay you X amount.      I think it was over $600 for every
         20    XLT that sold.      Well, as the company really boomed and
         21    grew, you know, Sam's income was huge .        And so Eyal
         22    said:    Instead of paying you this income, why don't
         23    we -- I'll pay you double what you would have made
         24    whenever the company sells.      But if we keep -- you know,
         25    instead of me paying this big salary now, let's put it


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                  Attachment ZZG                         EX 13
                                                                          7742
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 353 of 463 Page ID
                                    #:8178


                                                                            158
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    back in the company.      Grow it.   And then whenever we
          2    sell it, then you'll get paid that number.        That number
          3    just kept growing.
          4         Q.    And as I understand it, the XLT is an online
          5    course that's presented?
          6         A.    Yeah.     It stands for Extended Learning Track.
          7    It's like mentoring, you know, sessions or lessons and
          8    also, like, live application in the markets.
          9         Q.    And both -- although there's only one class, a
         10    HQ student and a franchisee student, if the franchise
         11    pays, can attend those courses?
         12         A.    Yes.    All the students are mixed together in
         13    those.
         14         Q.    And conceivably, you could have hundreds of
         15    students at those classes?
         16         A.    Uh-huh.    Sam's -- from what I've been told,
         17    his morning session that he still conducts now has close
         18    to a thousand.     He has the largest one.     It's Mastermind
         19    Community.   I think the other XLTs are a few hundred.
         20         Q.    Okay.     If we go further down that page, there
         21    will be a heading:      Negative impact and results of
         22    removing Sam's leadership from education
         23    products/services.
         24                      The first bullet point, (as read):       Gross
         25    revenue has increased.      There's plenty of proof that


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                 Attachment ZZG                          EX 13
                                                                          7743
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 354 of 463 Page ID
                                    #:8179


                                                                            159
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    student success has never been lower.
          2                     As far as the student success never been
          3    lower, what's the proof of that?
          4         A.     He's referring to the survey.      He had also
          5    mentioned -- you know, he used -- he'd say:        I used to
          6    always get a bunch of testimonials.       Like, they would
          7    just come in from students of:      Hey, I'm doing great.         I
          8    made this much money.     Or on track to replace my income.
          9    And he said that those, you know, had stopped and he
         10    just never really saw them anymore.       But I believe the
         11    proof -- specific proof was the survey.
         12         Q.    Inflated and misleading sales metrics without
         13    profit/loss proof in company-owned centers, what did you
         14    understand him to be referring to there?
         15         A.    I believe that whenever we wrote this, we were
         16    referring to company-owned centers.       Eyal would have a
         17    big push for growth on company-owned centers, and he'd
         18    want the franchisees to model his growth and what he was
         19    doing.    So he would say:   Irvine is competing with
         20    Atlanta.   He always wanted to beat Atlanta because
         21    Atlanta was the No. 2=1 franchise and it was just his
         22    thing, he had to beat Atlanta.
         23                     So Irvine was one of the biggest, you
         24    know, centers for company owned.       And he would -- the
         25    reason Sam is saying this is because they may have 1.2


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                            EX 13
                                                                          7744
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 355 of 463 Page ID
                                    #:8180


                                                                               160
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    million in sales, but they spent so much in marketing
          2    that the true P&L -- if a franchisee was running it,
          3    they would be losing money.      But he's saying that to the
          4    franchise owners.      He's saying follow my model.      Look
          5    how much I'm growing these centers.
          6                      When I left, Aaron Neilson was put in
          7    charge of the company-owned centers.
          8         Q.    As well as being the CFO?
          9         A.    And HR and in charge of all the broker
         10    partnerships.
         11         Q.    Okay.     And we, again, have decline of -- of
         12    education, product results, and decline of student
         13    success with proof.      And then we have several bullet
         14    points beneath that.      Student surveys conducted.      Do you
         15    believe he's referring to there, again, the survey that
         16    we looked at?
         17         A.    Yes.
         18         Q.    Okay.     The net promoter score, I presume that
         19    is what we looked at earlier today too?
         20         A.    Correct.
         21         Q.    ProActive investor portfolio performance, I
         22    think we touched upon that earlier?
         23         A.    Yes.
         24         Q.    Okay.     Pro Picks performance.    Then there's L
         25    -- XLT instructor performance.      What did you understand


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                 Attachment ZZG                          EX 13
                                                                          7745
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 356 of 463 Page ID
                                    #:8181


                                                                             161
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    him to mean there?
          2         A.     He said that they would track the trades that
          3    instructors would put out in these sessions and how well
          4    they did.    And he said they were declining.
          5         Q.     And if I understand correctly, those could
          6    have been either real trades or simulated trades?
          7         A.     Correct.   I don't know if they were required
          8    to be real or simulated.
          9         Q.     Okay.    It also states:    XLT student
         10    significant attendance decline.        And he would know about
         11    the attendance decline how?
         12         A.     They would keep track of, you know, the
         13    numbers inside of the XLTs.      And, I mean, apparently I
         14    think it had gone down significantly of:        There used to
         15    be a lot of students in them, and it just trickled off
         16    whenever they felt the instructors -- they didn't want
         17    to attend a specific session because they didn't like
         18    that instructor's training style or they were confused
         19    by it.
         20         Q.     If we turn to the next page, Ms. Hubbard,
         21    there is a bullet -- the first bold bullet point.
         22    Unethical and deceptive sales messaging.        And beneath
         23    that it says:    In centers, including company owned.
         24                     Do you understand what he's referring to
         25    there?


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                            EX 13
                                                                          7746
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 357 of 463 Page ID
                                    #:8182


                                                                             162
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1         A.    I believe it's the Denver spreadsheet that's
          2    being used.
          3         Q.    Okay.     And then there's a statement:
          4    Instructors, lack of statements, proof of active, and
          5    profitable trading.     And if you could explain that a
          6    little bit, please.
          7         A.    He's referring to -- like I had mentioned
          8    earlier -- that not -- even though they'd say we
          9    require -- you know, because I've heard education
         10    counselors say this.     Well, we require instructors to
         11    turn in their statements.      That's how we vet them to
         12    make sure they're active and successful.        And that
         13    wasn't the case.     And there were even some instructors
         14    that didn't turn in their statements at all.        Bob Dunn
         15    being one of them.     Where they said:    Just open an
         16    account and take one round trip trade so we can satisfy
         17    the requirements.
         18                     I've heard recently that they're
         19    requiring more -- this is very recent.       That they're
         20    requiring instructors to turn in all of their -- not all
         21    their statements, but at least -- say I've got this much
         22    money at each of these brokerage houses, but that
         23    profitable training, I believe, only has to be -- as
         24    long as the account is profitable.        Even a dollar above,
         25    you know, where they started.      But, I mean, that could


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                             EX 13
                                                                           7747
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 358 of 463 Page ID
                                    #:8183


                                                                             163
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    be -- I don't know if that's correct or not.
          2         Q.    And how recent would that be, to your
          3    knowledge?
          4         A.    The last few months.
          5         Q.    Okay.     We go into surveys of student success.
          6    (As read):   Surveys taken immediately after a first --
          7    after a student's first course are posted on OTA's home
          8    page.
          9                     What does -- what does that mean?
         10         A.    So if you go to the trading academy website,
         11    there's a big --- I don't know if it's a banner, but it
         12    has, like, this many thousand reviews.       And it will say
         13    4.7 or 8 or whatever that number is.       And those are
         14    typically -- from my understanding whenever I was there,
         15    those were polled from students taking their courses and
         16    centers.
         17                     They'd take a course strategy course for
         18    the first time.      They'd evaluate the course and the
         19    instructor, and then that would funnel into these
         20    results that would populate on the website.        The same
         21    thing if they took futures, Forex.       You know, there
         22    would be a couple of students in there that were
         23    retaking classes.      But from my understanding, that's
         24    primarily where the surveys would come from.
         25         Q.    And that's immediately after the course is


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                            EX 13
                                                                          7748
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 359 of 463 Page ID
                                    #:8184


                                                                            164
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    taken?
          2         A.    They do it on-site usually on the last day of
          3    class.
          4         Q.    Do you think that's an accurate indication of
          5    student success?
          6         A.    No.   I think it's satisfaction.      Did you like
          7    the course?   But in my opinion, they can't be successful
          8    if they just learned, you know, even what long and short
          9    means and buy and sell in the markets, and they're not
         10    really trading yet.
         11         Q.    Okay.     When he said -- when this states:      True
         12    student success results months and their education is
         13    hidden from owners, students, and the public, what is
         14    that referring to?
         15         A.    The survey.    From my understanding, Eyal
         16    wanted to make sure that nobody knew about it, not even
         17    the owners.   You know, they at some point, months later,
         18    tried to -- they started formulating new questions for a
         19    new survey that was going to go out.
         20         Q.    What did you understand about the new
         21    questions for a survey?
         22         A.    I remember seeing them because we had at some
         23    point pulled them and screenshots and looked at them.
         24    And it's almost like what Sam said they're asking him to
         25    do now, which is -- it's like changing the question so


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                Attachment ZZG                           EX 13
                                                                          7749
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 360 of 463 Page ID
                                    #:8185


                                                                            165
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    you can get the answer that you want.       So instead of
          2    saying:    Are you profitable?     Are you successful?     The
          3    question that he's being asked to send a link to the
          4    students in the Mastermind Community is:        Click on this
          5    link and tell us how OTA has changed your life.
          6                     So you get a bunch of positive stuff, but
          7    it's not a true assessment of, you know, success or
          8    failure and actually learning how to trade, in my
          9    opinion.
         10         Q.    And your understanding is that is -- those
         11    questions are formulated to engender those responses?
         12         A.    It looks that way when you -- when you -- when
         13    you look at the timing of the survey done in June and
         14    then the new survey questions that they were, you know,
         15    formulating a few months later and then what's happening
         16    now with just trying to get a bunch of positive
         17    testimonials.
         18         Q.    And if we look at the next bullet it is:
         19    Social media company reputation management.        It states,
         20    the next bullet, (as read):      Incentivize instructors and
         21    staff to post about the company and/or product on social
         22    media.
         23                     What do you understand this to mean?
         24         A.    There was a big push -- probably a couple of
         25    years ago -- to all franchisees and corporate centers


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                            EX 13
                                                                          7750
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 361 of 463 Page ID
                                    #:8186


                                                                             171
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    talking to Eyal and Gene about the state of the
          2    franchise and needing to get out of it.        And Gene said
          3    to my mother, Katie, this is -- you know, Austin is just
          4    not a viable market.      And she said:   Well, then why did
          5    you sell it to us?
          6                      So I did call him out on some of that
          7    stuff.    That you know, I had been running Austin under
          8    Worldwide and it still wasn't profitable, and he was
          9    wanting to sell these centers to other franchise owners.
         10    So I think he tried to make it sound like:        Oh, you
         11    know, she just has a grudge, but it had nothing to do
         12    with that.    You know, if I had a grudge, I wouldn't have
         13    worked for him.      It was more so me calling him out on
         14    things that, in my opinion, were not right.        He said:
         15    Keeley, you can't be so black and white.        And I said:
         16    Well, to me the truth is black and white.
         17         Q.    Do you recall any specifics that you called
         18    him out on?
         19         A.    There was one -- I can't remember what the
         20    issue was, but he laughed and he said something like:
         21    Well, we could just position it as this.        And I said:
         22    Yeah, but that would be a lie.      You know, so I would
         23    always -- I wouldn't let him get away with statements
         24    like that.
         25                     I'm trying to remember -- so at one point


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                            EX 13
                                                                          7751
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 362 of 463 Page ID
                                    #:8187


                                                                              172
                                         Hubbard
        OTA Franchise Corporation                                        6/21/2019

          1    there's a program.      At one point it was just the stock
          2    program, is what students would go into and --
          3    initially.     That's what they'd start their education
          4    with and a course strategy.       And he wanted to -- I'm
          5    trying to figure out how to explain this without getting
          6    complex.
          7                       So if student didn't have a lot of money
          8    and they could only afford their $14,000 program, I
          9    really pushed for:      That $14,000 program needed to
         10    include the Forex market.       Because it didn't make sense
         11    for them to learn stocks when they wouldn't be able to
         12    afford to trade stocks because they didn't have enough
         13    money to trade stocks.
         14                       And he and I butted heads on that quite a
         15    bit.    And he was insistent on, you know, students
         16    starting in -- within the stock market.         And I just -- I
         17    pushed back on that a lot.       Because I knew from dealing
         18    with students that it doesn't make them since for them
         19    to spend $14,000 and not be able to trade because they
         20    haven't learned the market they really need to learn.
         21    So I was always pushing for:        How do we work that into
         22    their program?      Even if it's getting them the Forex
         23    course for free and include it in there, we need to find
         24    way to help these people.
         25                       There were -- other little things were


                                   For The Record, Inc.
                      (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                 Attachment ZZG                            EX 13
                                                                            7752
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 363 of 463 Page ID
                                    #:8188


                                                                            173
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    more just how he would spin things or -- it's like the
          2    tuition rebate.      It's, like, well, I'm not lying.      It's,
          3    like, yeah, but it's misleading to people.
          4         Q.    And how did he take your -- your comments?
          5         A.    He wouldn't push back on me because nobody
          6    ever called him out in meetings.       And I did it
          7    respectfully, but he wouldn't push back.        It was kind of
          8    a -- I felt this -- he didn't like me, but he couldn't
          9    get rid of me because I was loved by the whole network.
         10    Yeah, I mean, he -- he would always say differently.
         11    Even now he would say:     Oh, no, I wish you the best.
         12    Love you dearly.     But that's not the things that he said
         13    to Sam that Sam told me, so...
         14         Q.    All right.    Let's look at the bottom of this
         15    e-mail.   There's a statement:     What Keeley can do, with
         16    a number of bullet points.      And the first one is:      Call
         17    seven regulating bodies and their number of agencies.
         18    My agency, the Federal Trade Commission, being one of
         19    them.
         20                     Where -- how was this list of to do items
         21    generated?
         22         A.    Whenever Sam left --
         23                     MR. ROSENTHAL:    Wait hold on.    Objection,
         24    mischaracterizes the document.
         25         A.    So whenever Sam left OTA, Eyal said to him:


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                            EX 13
                                                                          7753
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 364 of 463 Page ID
                                    #:8189


                                                                               186
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    and marketing is represented compared to the surveys
          2    that were conducted.
          3         Q.     Okay.
          4         A.     They see a lot of testimonials and successful
          5    trades.    But the other side isn't shown or, you know,
          6    the truth of what happened in a survey, that people
          7    aren't making money.
          8         Q.     Sitting here today, are you saying that the
          9    testimonials that were presented in marketing,
         10    infomercials, et cetera, weren't representative of
         11    actual student performance?
         12         A.     I was told that they were and that this -- the
         13    testimonials of people that would actually speak on the
         14    infomercial had been validated with statements.          But
         15    there's a lot in the sales process of individual trades.
         16    Like, here's a successful trade that, you know, was
         17    taken.    Where a student says I made $2,500 in this
         18    trade, but are you doing that once a month?        Is it
         19    consistent?    Where are your losses?     You know, that type
         20    of thing where it's not -- it's highlighting individual
         21    things and not seeing the whole picture.
         22         Q.     Okay.    A little further on, (as read):      The
         23    CEO is hiding from the franchise owner/students and
         24    trying to get new answers from surveys to explain the
         25    cover up.


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                             EX 13
                                                                           7754
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 365 of 463 Page ID
                                    #:8190


                                                                            187
                                         Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1                       The statement: trying to get new answers
          2    from surveys to explain the cover up, just refer --
          3    you're referring in that sentence to...
          4         A.     The survey that was taken in June.      What I had
          5    learned from Sam -- and at some point I had a number of
          6    screenshots of some of those questions that we were, you
          7    know, looking through.      I can't remember exactly what
          8    the questions were or how they were phrased, but you
          9    could tell they were phrased in a way to get a positive
         10    result.    And that the survey that was taken in June was
         11    not being shown to franchise owners.
         12         Q.    Just a little bit further down, (as read):         We
         13    have received tons of e-mails from students complaining
         14    they are being charged 180 percent by UGA.
         15                       I presume that was 18 percent?
         16         A.     Yes.
         17         Q.     Okay.    (As read):   And that's how they finance
         18    getting students the initial 20k, but convince them to
         19    learn more, taking on another 18 to 20k at 18 percent
         20    financing.
         21                       What are you referring to when you're
         22    stating:    They convince them to learn more taking on
         23    another 18 to 20k?
         24         A.     Once I had seen the survey showing that very
         25    few students were making money, if any, and the ones


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                  Attachment ZZG                         EX 13
                                                                          7755
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 366 of 463 Page ID
                                    #:8191


                                                                            188
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    that were were in Mastermind Community -- that's what
          2    I'm referring to.    That students, you know, pay 20 grand
          3    to join the academy, but they're not in education
          4    products that are proven to be successful or performing.
          5    And for them to get into Mastermind Community and have
          6    access to Sam and those tools, they've got to invest
          7    another 20/25 grand.     And most Mastermind students were
          8    invested at least usually 40 grand to get in there.
          9    Some more.
         10         Q.    And you state, (as read):      They have endless
         11    deceptive sales practices.
         12                     What did you mean by that?
         13         A.    Thinking back, it's probably the -- that
         14    spreadsheet from Denver.     Things like the rebate.       Just
         15    the way things are spun.     It's, like, they're not
         16    outright lies.    It's just -- it's twisted in a way to
         17    create a perception that I believe is dishonest.
         18         Q.    How about the marketing, such as the
         19    infomercials and radio spots that I -- let's step back.
         20    You know, we'll save that.      You can put this aside.
         21                     MR. BIESTY:    We've been going about an
         22    hour and 15 minutes.     Let's take a short break and come
         23    back.
         24                     (Recess held, 3:32 p.m. to 3:43 p.m.)
         25         Q.    (BY MR. BIESTY)     We've touched on this several


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                Attachment ZZG                           EX 13
                                                                          7756
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 367 of 463 Page ID
                                    #:8192


                                                                               200
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    were taken down.
          2         Q.    And you could post positive comments?
          3         A.    Yes.    Yeah, you can post positive reviews.          A
          4    lot of times a disgruntled employee would post a
          5    negative review, and it would be escalated to Anita or
          6    Drew.   And it would many times disappear.
          7         Q.    Was Mr. Shahar made aware of OTA clients who
          8    had difficulties regarding financing issues?
          9         A.    I don't know about specifics.       More so:      What
         10    was the status of the billing portfolio and what were
         11    cancellation rates?     He was big on that.     What are the
         12    cancellation rates and the default rates?        Getting those
         13    reduced.
         14         Q.    And would he receive reports on those -- to
         15    those rates?
         16         A.    Yes.
         17         Q.    Now, we've talked quite a bit about consumer
         18    refunds today.     Was Mr. Shahar's approval required for a
         19    refund to be given to a client?
         20         A.    Not that I recall.      When it was company-owned
         21    centers, it was usually managed at the center level.
         22    The Education Director could refund a student.          If
         23    somehow it got tangled up with UGA and it was a purchase
         24    contract, then it would go to Aaron and we would have to
         25    figure out how to -- how to deal with that since UGA had


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                 Attachment ZZG                             EX 13
                                                                             7757
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 368 of 463 Page ID
                                    #:8193


                                                                                 201
                                          Hubbard
        OTA Franchise Corporation                                        6/21/2019

          1    already purchased a contract.
          2           Q.    Would there be any limit on an Education
          3    Director at a center's ability to give a refund?            A
          4    dollar limit per se?
          5           A.    No, not that I'm aware of.      But there was
          6    heavy sales pressure.       So to refund hurt, you know, the
          7    monthly numbers for sure.       It was never -- it was never
          8    told don't refund or don't refund more than this.            It
          9    was:    Do everything you can to save the sale and get the
         10    student happy.
         11           Q.    And would Mr. Shahar be given a report
         12    regarding those refund levels?
         13           A.    Yes.    They were all -- there were so many
         14    reports.     Everything was tracked with, you know, the
         15    stats of the corporate centers.
         16           Q.    Okay.
         17           A.    Mike Kingsbury did keep, you know, his own --
         18    I think his log of how many deals he was able to save
         19    versus refunds.
         20           Q.    What was Mr. Longobardi's authority at Online
         21    Trading Academy?
         22           A.    There's mixed opinions on that.      That's kind
         23    of hard to figure that out.       He's a COO, but he had no
         24    discretion over, like, my centers.        He was really
         25    supposed to be, you know, franchisee.         Take care of the


                                   For The Record, Inc.
                      (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                                   Attachment ZZG                          EX 13
                                                                            7758
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 369 of 463 Page ID
                                    #:8194


                                                                            202
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    franchise owners.    Manage Mark Patrick and his team.
          2                     When I left, I believe he was managing
          3    OTA Tax Pros, which is a smaller division at the
          4    company.   But as far as authority, I don't think he had
          5    a ton of direct reports.
          6         Q.    How about in regards to entering into
          7    contracts on behalf of UTA -- OTA?       Did Mr. Longobardi
          8    have authority to do that?
          9         A.    Not that I'm aware of.      Anything that involved
         10    money, Eyal was typically involved, whether it was
         11    relationship with brokers.      Compensation being paid.
         12    Eyal was -- very, very closely watched his money.
         13         Q.    Did Mr. Longobardi have any role in setting
         14    compensation for OTA employees?
         15         A.    He had opinions on it with my centers or
         16    education directors, but it was ultimately Eyal who made
         17    the decision.    If it was somebody on his team, like Mark
         18    Patrick or the franchise support managers or somebody in
         19    Tax Pros, he would -- you know, if he needed to give
         20    somebody a raise or change their compensation, he would
         21    always have to take it to Eyal.
         22         Q.    Was there anybody outside of Mr. Shahar at OTA
         23    that would have the authority to make compensation
         24    decisions?
         25         A.    No, not that I'm aware of.      Even Aaron, when I


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                            EX 13
                                                                          7759
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 370 of 463 Page ID
                                    #:8195


                                                                               203
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1    met with him several times about compensation, it was:
          2    We've got to check with Eyal first.       And he's the CFO.
          3         Q.     How about in regards to marketing expenses?
          4    Was anyone outside of Mr. Shahar embodied with authority
          5    to make decisions concerning that?
          6         A.     To approve, like, the spend of budget?        Not
          7    that I'm aware of.     They could suggest it, but it always
          8    had to pass through Eyal.
          9         Q.     In regards to OTA's marketing efforts -- when
         10    I say marketing efforts, it's a wide -- a wide net
         11    there.    But let's just say, for example, infomercials.
         12    Radio spots.    Things on the website.     Who had
         13    responsibility for that?
         14         A.     Ultimate responsible was Jeremy.      They would
         15    ask me:    Hey, how do you feel this wording on this radio
         16    spot?    Or -- like, I did sale training for DIGO and
         17    Peppercomm, a marketing agency, just so they could
         18    understand, you know, the product.       And my biggest
         19    concern was us not coming across cheap and cheesy.          But
         20    Jeremy had ultimate, you know, approval or control over
         21    that.
         22                     Whenever we did the infomercial, I was
         23    given a script that DIGO, the New York firm had written,
         24    that I was very uncomfortable with because it just
         25    sounded very cheesey and very salesy.       So I reworked it,


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                            EX 13
                                                                          7760
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 371 of 463 Page ID
                                    #:8196


                                                                            237
                                        Hubbard
        OTA Franchise Corporation                                      6/21/2019

          1                     MS. PERKINS:    All right.    Well, this
          2    concludes the investigation hearing of Keeley Hubbard.
          3    I would like to add that all of exhibits submitted in
          4    the course of this hearing will be retained for copying
          5    purposes by commission counsel and are not the
          6    responsibility of the court reporter -- or the reporter.
          7                     MR. BIESTY:    And that concludes today's
          8    hearing.   Thank you very much, Ms. Hubbard.
          9                     THE WITNESS:    Thank you.
         10                     (Proceedings concluded at 5:05 p.m.)
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25


                                 For The Record, Inc.
                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555


                               Attachment ZZG                            EX 13
                                                                          7761
              Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 372 of 463 Page ID
                                                  #:8197

                                                                                             Page 238
                          1       STATE OF TEXAS, to wit:

                          2                         I, Tammy Staggs, before whom the foregoing

                          3       deposition was taken, do hereby certify that the

                          4       within-named witness personally appeared before me at

                          5       the time and place herein set out, and after having been

                          6       duly sworn by me, according to law, was examined by

                          7       counsel.

                          8                         I further certify that the examination was

                          9       recorded stenographically by me and this transcript is a

                        10        true record of the proceedings.

                        11                          I further certify that I am not of counsel to

                        12        any party, nor an employee of counsel, nor related to

                        13        any party, nor in any way interested in the outcome of

                        14        this action.

                        15                          As witness my hand and notarial seal this 27th

                        16        day of June, 2019.

                        17

                        18

                        19                                       __________________________________
                                                                 Tammy Lea Staggs
                        20                                       CSR 7496
                                                                 Expiration Date: 12/31/2019
                        21                                       Firm No. 807
                                                                 112 Goliad Street
                        22                                       Fort Worth, Texas 76126
                                                                 817.769.3941
                        23                                       assurecourtreporting.com

                        24

                        25




                                                           Attachment ZZG                          EX 13
                                                                                                    7762
Electronically signed by Tammy Staggs (401-029-128-2421)                                d0351a92-b8b4-4893-a186-ea31185ff008
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 373 of 463 Page ID
                                    #:8198




                                                                                                    KBH04001
                                                      




                                                                                   Attachment ZZH
                               
                               
                               
                                  
                                            




                                                                         EX 13
                                                                          7763
              
          

         

              !

            

         "  #

             
                                                                                                                                      #:8199




                                            
                                                                                   




 7764
EX 13
                                                                                                  Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 374 of 463 Page ID




                                                Attachment ZZH
                                                                                       KBH04002
         
        $#%&  '
         (     
           )%  )*    
         + ) !*   !  *    ,-).


        /    )'
         # ) / !        0$  1
          !  
         !*23143 0$  563/ !7
                                                                                                                                                #:8200




                                                 
                                                                                         




 7765
EX 13
                                                                                                            Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 375 of 463 Page ID




                                                     Attachment ZZH
                                                                                                 KBH04003
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 376 of 463 Page ID
                                    #:8201




                                                                                                             KBH04004
                                                     
                   



                                                      




                                                                                            Attachment ZZH
                                                      




                                                                                    EX 13
                                                                                     7766
        
        +!*  9 )  :  !  !) *!) * * ! 
        #!)8

                       !*      9 )  !)!)
                       * ! !!)888
                                 !) !  
              !     +
                       !*      9 ) !) !)
                              **! !)!  ) !
                                      *  !)  
                                                %!) % 
                  ! )  % !) !! )
                                                        ! 
                 +        + 
                                             # 4**)7
           !*    !) !5%) !    888
                                                                                                                                                                                                                          #:8202




                                                                                                                                                

                                                                            
            !        "#$$%


                                                                                     
                                                                                                                                                                       




 7767
EX 13
                                                                                                                                                                                      Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 377 of 463 Page ID




                                                                                   Attachment ZZH
                                                                                                                                                                           KBH04005
        ;0$
         0$  5*!* )!  ! !    % !
        ! !*   8


                             !*     9 )  !)!)
                 * ! !!)!* )!
                     !     +
                                      !) !  
                            !*      9 ) !) !)
                                   **! !)!  ) !
                                           *  !)  
                                                     %!) % 
                                                             ! 
                         ! )  % !) !! )
                        +      + 
                                                  # 4**)7
         !*   !) !5%) !    % 888
                                                                                                                                                                                                                        #:8203




                                                                                                                                                    

                                                                     
             !         #&&'


                                                                                
                                                                                                                                                                




 7768
EX 13
                                                                                                                                                                                    Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 378 of 463 Page ID




                                                                                    Attachment ZZH
                                                                                                                                                                         KBH04006
        ;/ !
         / !  5 !  !)! !*    *! 
         !8

                                !     
                                              
                      
                                           
                       " 
                                                     
                               "   
                                                       
                               !         
                                                            
                                 
                                                        
                
                                                                                                                                                                                                                #:8204




                                                                                     8<      8       8 <   8   8<   83   83<   81     81<     8<


                                                                
             !         #($


                                                                       
                                                                                                                                                           




 7769
EX 13
                                                                                                                                                                            Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 379 of 463 Page ID




                                                                           Attachment ZZH
                                                                                                                                                                 KBH04007
        
        #**     %!   8



             "%             
                      &        $

                                                                                                                 "#                               $
                                "                                         $


                   "                        $                                        "                           $
                                                                                                                                                                                                                                  #:8205




                                                                    !   
              



                                                                                    
                                                                                                                                                                               




 7770
EX 13
                                                                                                                                                                                              Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 380 of 463 Page ID




                                                                                    Attachment ZZH
                                                                                                                                                                                   KBH04008
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 381 of 463 Page ID
                                    #:8206




                                                                                                             KBH04009
                                                     
                       !




                                                      




                                                                                            Attachment ZZH
                                                      




                                                                                    EX 13
                                                                                     7771
        =*   
        # 5   )!  )8/ !5  ! 5** >! )
        <?! 8




                          #$%                                                   '()                                                #&&
                           
                                                                          *+                                             ,  
                                                                                                                                                                                                                     #:8207




          '!             (         )*                            +
           ,---./  ,'-001 ,2-

                                                                        
                                                                                                                                                             




 7772
EX 13
                                                                                                                                                                                 Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 382 of 463 Page ID




                                                                            Attachment ZZH
                                                                                                                                                                      KBH04010
            # !
            #  !5//   !)! 50$                                                             !8




                          " %)
                                            %)                                                                                " %)
                                                                                                                                                    %)
                          // =")                                                                                   0$ = ")
                                                                                                                                  0$=")
                                                                                                        A
        A

                                                                                                         6
        6
                                                                                                         @
        @       <8<
                                                     <8
                                                     < <                                                              18
                                                                   18A                                   <
        <                  1816
                           1 16         1833
                                        1 33                                                                                                       1 3
                                                                                                                                                   183
                                                                                                                                      38@A                      38<
                                                                                                         1
        1                                                                                                                                                                      8A<
        3                                                                                                3

                                                                                                        


              3/     @/        /       /        %                                           3/          @/          /         /         %  
                                                                  /                                                                                                         /  
                                                                                                                                                                                                                                       #:8208




              '!              (         )*                               +
              ./  ,'-001 ,2-

                                                                              
                                                                                                                                                                      




 7773
EX 13
                                                                                                                                                                                                   Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 383 of 463 Page ID




                                                                                  Attachment ZZH
                                                                                                                                                                                        KBH04011
          * 
           B)@<?    *    )  !*                                                     9 )  
           8B)<?*    % !  % 8

                                   !                          '4#)2                                         %#%)2


                                                       0                                      434)2                                       #14)2


                                                             /                                        4'4)2                                      #%4)2


                           . "                                     4%%)2                                     #'#)2


                                                                                                  %34)2                                    '14)2


                       -                                                  %##)2                                   '4%)2


                                   -                                                  %#()2                                   '4$)2


                                                                                                               %%$)2                                      ''()2


                                      -   "                                                  %&3)2                                      '$&)2
                                                                                                                                                                                                                                 #:8209




                                                            1)$)2                                  3(()2

                                                                                        50          67 6  
        -3         &                    + ,-4



                                                                                          
                                                                                                                                                                        




 7774
EX 13
                                                                                                                                                                                             Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 384 of 463 Page ID




                                                                                              Attachment ZZH
                                                                                                                                                                                  KBH04012
        +!*                      $C )
         5  5% 3!                                               !  8,B *  .!% 1 ?
          !  8


                                                                       !                         

                        ',               6?                                                         13?                                                   6?



                        %,                     ?                                                                    < ?                                              6?



                       $3,                                      1 ?                                                               3 ?                                A?



                       $&,                          A?                                                              1?                                        ?



                 $&,                                      1?                                                            3 ?                               1?


                                  ?          ?               ?            3?           1?            <?              @?            6?            ?        A?         ?
                                                                                                                                                                                                                                     #:8210




                                          B  *             ! *    =  )           !* ) !) 



        43    &                       + ,---



                                                                                         
                                                                                                                                                                                




 7775
EX 13
                                                                                                                                                                                                 Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 385 of 463 Page ID




                                                                                             Attachment ZZH
                                                                                                                                                                                      KBH04013
         +" !  
                 !  8


                                                                                   8  


                          ',                                   3A?                                                              3A?                                      ?
                                                                                                                                                                          <? ?



                          %,                                      1@?                                                                 3@?                            1? ?
                                                                                                                                                                              ?



                         $3,                                                   @1?                                                              ?                  <? ?
                                                                                                                                                                              ?
                                                                                                                                                                                      % 
                                                                                                                                                                                      ) %)
                         $&,                                             <1?                                                           ?                   A?        ?
                                                                                                                                                                           ?         *   
                                                                                                                                                                                       !// 
                                                                                                                                                                                        5 
                   $&,                                                   @A?                                                          ?                    ?     ?
                                                                                                                                                                             ?        4)2 
                                                                                                                                                                                        
                                    ?           ?           ?            3?          1?           <?             @?         6?          ?        A?              ?       $&
                                                                                                                                                                                                                                               #:8211




                                                                                                                                                                                      

                             B  *         ! *        =  )          !* ) !) 

        43
               
                            &                     + ,---


                                                                                        
                                                                                                                                                                                  




 7776
EX 13
                                                                                                                                                                                                           Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 386 of 463 Page ID




                                                                                            Attachment ZZH
                                                                                                                                                                                                KBH04014
        **!  "*+ !
        5 ! *    **!  *!  ) !8B)6<?   )
         *  % @ !  8
                                                               8 ,   

                  3/                                            1 ?                                                                        3?                    ?




                  @/                                                    <A?                                                                      6?             1?




                  /                                                            61?                                                                    <?        ?
                                                                                                                                                                     ?
                                                                                                                                                                                % 
                                                                                                                                                                                ) %)
                   /                                              < ?                                                                     33?                    @?         *   
                                                                                                                                                                                 !// 
                                                                                                                                                                                  8#42
                                                                                                                                                                                 
        %       /                                                  @ ?                                                                ?                 ?
                                                                                                                                                                                  
                                                                                                                                                                                $&
                                                                                                                                                                                                                                         #:8212




                             ?       ?               ?            3?           1?           <?                @?            6?              ?    A?            ?   
                                           B  *     ! *    =  )       !* ) !) 


        43         &                     + ,---



                                                                                         
                                                                                                                                                                           




 7777
EX 13
                                                                                                                                                                                                     Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 387 of 463 Page ID




                                                                                             Attachment ZZH
                                                                                                                                                                                          KBH04015
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 388 of 463 Page ID
                                    #:8213




                                                                                                             KBH04016
                                                     
                      D 




                                                      




                                                                                            Attachment ZZH
                                                      




                                                                                    EX 13
                                                                                     7778
           -   ;0$
           0$   #+  5 **)!                                        )#  **  
            *!)   8


                                                        
                               ;  <7
                                                   
                    : 0         
                                       +   9
                                            00 "           
                                                     
                                8     
                     0         
           8         

                                                                               !       !          !             !       !   !   !   !       "!   #!   !
                                                                                                                                                                                                                     #:8214




                                                                       $$%%                      &%$%'


          5                                              +6,'*2


                                                                              
                                                                                                                                                      




 7779
EX 13
                                                                                                                                                                                 Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 389 of 463 Page ID




                                                                                    Attachment ZZH
                                                                                                                                                                      KBH04017
            -   ;//
            //   !!   #  8-+     ) 
            *!) 5  **  5/ ! %   8

                                                         

                                ;  <7

                                    ,   <. 

                                                    

                      ,      ,  *+        

                                             ,  ," 

                                        +   9

                                       ,  <  ," 

                    : 0         

                                             00 "           

                                 8     

                      0         

                                                      
                                                                                                                                                                                                       #:8215




           8         

                                                                                                     $$%%                 &%$%'

           5                                                           + ,5-

                                                                                            
                                                                                                                                                    




 7780
EX 13
                                                                                                                                                                   Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 390 of 463 Page ID




                                                                                                Attachment ZZH
                                                                                                                                                        KBH04018
        +  !#*E"* 
            /)  )% 
            /  *!*   
            )!) 8=!*   5 ) ,. 8
            /      *  !8
            /   **    8


                                            "0          %    
                                                   8     $

        "             %                                                 "%      7            %   
                   )                                                                       $
                                  
                        
                                (     
                                                                                                                                                                                                                   #:8216




                              $


        2%                                   


                                                                             
                                                                                                                                                     




 7781
EX 13
                                                                                                                                                                               Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 391 of 463 Page ID




                                                                                 Attachment ZZH
                                                                                                                                                                    KBH04019
        // )
         !&  )   )   !! )8F  ?     *!    
         !!! 5 !) !)   )   )    8
         B ' ?! / !) ):!! )5  ?) ):,!  ! ).8

                                           ,,7                                                                                                   *+
                                                                                                                                                     ?
                                       ?


                                                                                                                                       3?


                              3 ?
                                                         < ?

                                                                                                                                                                @ ?




                  /B / )   / !/ )    /$  / )                                             /B / )   / !/ )      /$  / )
                                                                                                                                                                                                                                       #:8217




        9      :                            7  8                              +


                                                                                  
                                                                                                                                                                            




 7782
EX 13
                                                                                                                                                                                                   Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 392 of 463 Page ID




                                                                                      Attachment ZZH
                                                                                                                                                                                        KBH04020
        // )# !
          )5//       *   ):!! )80$     
        ): !! )8




                                                                                                                                                          *+0  8 
           !                                                                                                                            6?                                                                      @@?
                                     !                    !
           !                                                                                                                             @?                                       <1?             <3?
                                                                                                                                                                    < ?
           !                                                                      !                                                   <?
                 "!                                                                                 !
           !                                                                                                                            1?        3@?
                                                                                                                                                                                                        33?
                       #!                                                                                 !
           !                                                                                                                            3?                          <?             ?                             1?
                                                                                          !                                                          ?
           !                                                  ! !       !                                                         ?
                                                                                                                 !
                                          !                                                                                                ?
           !
                             !                !
           !                                                                                                                               ?
                  3/              @/               /                 /         %        /                                    3/          @/          /            /     %      /  

                             $() *( '        () * $$%( '      () *$( '                                                            B // )   /$ / )     /$ / )
                                                                                                                                                                                                                                                                                #:8218




        9       :                                                         7  8                             +


                                                                                                              
                                                                                                                                                                                                          




 7783
EX 13
                                                                                                                                                                                                                                            Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 393 of 463 Page ID




                                                                                                            Attachment ZZH
                                                                                                                                                                                                                                 KBH04021
              // )# !
               / !  * )!  !!  0$  866? 
               / !*3I *!   @6?    8


                                    + ," ,,7                          1?                                 6?    6?                   13?

                                     + ," *+                              1@?                                      1?   @?                33?

                                             , ,,7                              13?                                  <?        ?                3?

                                              , *+                         1?                                      1?        3?                3 ?

                                   *+      ,,7             3?           ?                    1?                                  <3?

                                    *+      *+                       36?                                    ?             1?                A?

                  ,,7             ?                      ?            ?                             <6?

                  *+                6?                            6?                     A?                36?
                                                                                                                                                                                                                      #:8219




                                                                      G H          ;H           3;<H           @; H 
               4                    +


                                                                                    
                                                                                                                                                                   




 7784
EX 13
                                                                                                                                                                                  Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 394 of 463 Page ID




                                                                                      Attachment ZZH
                                                                                                                                                                       KBH04022
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 395 of 463 Page ID
                                    #:8220




                                                                                                             KBH04023
                                                     
                     "  #



                                                      




                                                                                            Attachment ZZH
                                                      




                                                                                    EX 13
                                                                                     7785
        " 
        +     !8



                  
                  A

                  6
                  @
                  <
                  1
                  3
                  

                  
                              **               E                                  +     #  ! 
                              @831                           @83                                         68               @81
               0$               683                           68 <                                          8@                6
               //                @81                           <8@                                         68<1                @
                                                                                                                                                                                           #:8221




                                                                            0$       //


        3     + ,'5 ,'*./  ,5*001


                                                                      
                                                                                                                                      




 7786
EX 13
                                                                                                                                                       Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 396 of 463 Page ID




                                                                          Attachment ZZH
                                                                                                                                            KBH04024
                                                                                                                                                                
                                                                                                        + ,                                                                 "
                                                                                                       $% $,-                       #                           #             "
                                                                                                       .   $'                                      #     "                     
                                                                                                    ( % ,(               #           "#                                          
               " %)                                                                 %$$,                      "                                        "
                                                                                                        %% ,/                        #                                        #
                                                                                                        +,                        "                                        "
                                                                                                   01 '2$            "          #                                         
                                                                                                       3$$%,4              #                                                  
                                                                                                  5 6+, 7                                                               
                                                                                                     $, 7            #           "#                           #              "#
                                                                                                      (6&8 , 7             #                                      #              
                                                                                                    9 %7% ,9                        "                           "               
                                                                                                       :% * ,                        "                             "             
                                                                                                     4      *$                                                   "              
                                                                                                        4%70 7              "           "                            "             "
                                                                                                     ( %06),4                                                                 
                                                                                                      3  *,                                                                
                                                                                                      0;),;                                                                  
                                                                                                       3 1 ,                                                                    
                                                                                                        6 $ ,/                                                                  
                                                                                                         *,                                                                     
                                                                                                       < $ ,(                                                                   
                                                                                                   $677%,                                                              
                                                                                                       =6 $ ,/                                                                 
                                                                                                      &<',                                                                
                                                                                                  4 $9%&< ,                                                                
                                                                                                        $ $,(                                                                  
                                                                                                *% 24 $07,                                      "                        
                                                                                              *% 247% 7= %% ,                                                       
                                                                                                     3 & $,                                                                
                                                                                                      <%$ &,(                                                                
                                                                                                       0%),                                                                 
                                                                                                       % 7,                                                                 
                                                                                                       9  >,?                         "                                         
                                                                                                            @.                                                                     
                                                                                                                                                                                                                                             #:8222




                                                                                                       * $ 7                                                                  
                                                                                                       5* ,5                                                                
                                                                                                      * % 7,;                                                               
                                                                                                  01 '2 $%                                                             
                                                                                                    3%$) $',@                                                             
        B ' %   )  %!*J                                    68 ,@                                                                  
                                                                                                        7                                                                  


                                                                         
                                                                                                                                                                   




 7787
EX 13
                                                                                                                                                                                                         Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 397 of 463 Page ID




                                                                             Attachment ZZH
                                                                                                                                                                                         KBH04025
                                                                                                                                                                 
                                                                                                                                                              
                                                                                                                + ,                                               #
                                                                                                               $% $,-                            #     #            
                                                                                                               .   $'                    #         ""                
                                                                                                           ( % ,(           #                       "                
               # " %)                                                                        %$$,                                            
                                                                                                                %% ,/                              "                
                                                                                                                +,                              A                
                                                                                                          01 '2$        "                                     
                                                                                                               3$$%,4         #                    "                
                                                                                                          5 6+, 7                                                
                                                                                                            $, 7        #                          #            
                                                                                                             (6&8 , 7         #       ""                   #            ""
                                                                                                            9 %7% ,9                                    "            
                                                                                                               :% * ,                                  "             
                                                                                                            4        *$                            A     "            
                                                                                                               4%70 7          "                          "            
                                                                                                            ( %06),4                                                 #
                                                                                                             3  *,                                              
                                                                                                             0;),;                                                
                                                                                                              3 1 ,                                                
                                                                                                                6 $ ,/                "                               
                                                                                                                *,                               "                  
                                                                                                               < $ ,(                              "                 
                                                                                                           $677%,                                            
                                                                                                              =6 $ ,/                                                
                                                                                                             &<',                                                
                                                                                                         4 $9%&< ,                                             
                                                                                                               $ $,(                                                
                                                                                                         *% 24 $07,
                                                                                                                                                                       
                                                                                                         *% 247% 7
                                                                                                                 = %% ,               A                               
                                                                                                            3 & $,                                             
                                                                                                             <%$ &,(                                             
                                                                                                              0%),                                              
                                                                                                               % 7,                                             
                                                                                                               9  >,?                             #                #
                                                                                                                    @.                                                 
                                                                                                               * $ 7                                                 
                                                                                                                                                                                                                              #:8223




                                                                                                              5* ,5                             A                  A
                                                                                                             * % 7,;              A                                A
                                                                                                         01 '2 $%                                         
                                                                                                           3%$) $',@                                          
                                                                                                               68 ,@                                              
        B ' %   )  %!*J                                            7                #                               #
                                                                                                                                                  !    ""          !"


                                                                         
                                                                                                                                                         




 7788
EX 13
                                                                                                                                                                                          Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 398 of 463 Page ID




                                                                             Attachment ZZH
                                                                                                                                                                             KBH04026
                                                                                                                     #      $#               
                                                                                           $% $,-                                                             !                   
                                                                                            + ,                                                               !                   #
                                                                                           .   $'                                                             "!                    #
                        )0$                                                      %$$,                                                           #!                   #
                                                                                        5 6+, 7                                "                            !                   
                                                                                            +,                                    "                          "!                    
                                                                                          ( % ,(                  #                                              !                  
                  )5                                 (6&8 , 7                 #                  "                           "#!                  
                 %        )0$                                   3$$%,4                #                  #                          !                  
                                                                                           $, 7               #                  "                           "#!                  
                   8                                              01 '2$              "                                              !                  
                                                                                              4%70 7                 "                                              !                  
                                                                                              %% ,/                                                            !                  #
                E>!*'                                                                   :% * ,                                                             !                   
                                                                                           4      *$                                                            !                  
                    6? K   0$5%                                   ( %06),4                                                              "!                  
                                                                                             3 1 ,                                                             "!                  
                      38@A                                                                0;),;                                                              !                  
                                                                                          9 %7% ,9                                                              !                  
                    /* -  %                                   3  *,                                                             !                  
                     G@?  0$5% 18                                   6 $ ,/                                                             !                  
                                                                                           &<',                                                            !                  
                                                                                      < $ ,(                                                               !                  
                                                                                               *,                                                             !                  
                                                                                              $ $,(                                                           !                   
                                                                                          3 & $,                                                             !                  
                                                                                           <%$ &,(                                                            !                  
                                                                                         $677%,                                                         !                  
                                                                                             =6 $ ,/                                                             !                  
                                                                                             * $ 7                                                             !                  
                                                                                      *% 24 $07,                                                      !                   
                                                                                    *% 247% 7= %% ,                       A                          A                  A
                                                                                             0%),                                                             !                   
                                                                                                  @.                                                                !                  
                                                                                        4 $9%&< ,                                                           !                  #
                                                                                                                                                                                                                                          #:8224




                                                                                             68 ,@                                                             !                  
                                                                                            * % 7,;                               A                          A                  A
                                                                                        01 '2 $%                                                        !                  
                                                                                             % 7,                                                            !                  
                                                                                              7                                                             !                  
        B ' %   )  %!*J                          9  >,?                                                             !                  "
                                                                                                                                   "                           $                   !


                                                                         
                                                                                                                                                                  




 7789
EX 13
                                                                                                                                                                                                      Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 399 of 463 Page ID




                                                                             Attachment ZZH
                                                                                                                                                                                      KBH04027
        L  / )
        L  ! ) ) % 5 @1?  %                                           8




                        )'4
                                                           3(##2
                         )'
                                                                                                                    3%$12
                        )34                                                        3''%2

                         )3

                        )$4
                                    $)142                                                                                        $)3&2
                         )$

                        ))4
                                                                                                                                                                                                      #:8225




                           )
                                   -=                                                  /    0

                                                                                                                                               ,-*9
        '3                      :        +


                                                                          
                                                                                                                                           




 7790
EX 13
                                                                                                                                                                  Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 400 of 463 Page ID




                                                                              Attachment ZZH
                                                                                                                                                       KBH04028
        B = !  M
         ! B = !  *  4A<?   7 B=%  )                                             !5 0$
          *   B= 8
         1? / !* !   )<?  8
         <3? 0$    ) ?* ! 8


                                          )>%                    1?&                          (?$)                                   50 
               0$                         <                          3                                 <6                                         ;1
                / !                           <                         A                               <                   <A                         6
              "*                                                 <6                                                   <A                       ; <

                  !                 )>%             1?&               (?$)                                                                 @%

                0$              <3?                A?                 A?
                                                                                                                           0$                        1 ?
                / !             <?               3?                 1?
                                                                                                                                                                                                                      #:8226




                                                                                                                            / !                      6<?
              "*             1@?               ?                 3?


        -38                                                       + ,';9  ,'**./  ,;9001

                                                                         
                                                                                                                                                       




 7791
EX 13
                                                                                                                                                                                  Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 401 of 463 Page ID




                                                                         Attachment ZZH
                                                                                                                                                                       KBH04029
        B=# !
                            A',     '>%,                 %>$3,                    $3>$&,   $&B,
                      @


                      1


                      




                
                       
                             3/  
                             3            @/
                                          @                           /  
                                                                                                   /      %        /  




          50
          50
          50
                0$             ;<          ;<                            ;3@                       ; 3                 ;11
                 ;
                //                        <<                                                                       ;<
                             ; 1                                       ;                                          ;31
                      ;1


                      ;@
                                                                  0  8 
                                                                                                                                                                                       #:8227




                                                                                                      0$      //                 



                                                          
                                                                                                                              




 7792
EX 13
                                                                                                                                                   Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 402 of 463 Page ID




                                                             Attachment ZZH
                                                                                                                                        KBH04030
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 403 of 463 Page ID
                                    #:8228




                                                                                                             KBH04031
                                                     
                      




                                                      




                                                                                            Attachment ZZH
                                                      




                                                                                    EX 13
                                                                                     7793
        E>*;E  

          !  0$N  !                         98
    %    +  %*       % 8

         " !*   ;>*N N %


         = *     %  %  8
                                                                                                                                        #:8229




                                                                                     %
                                          
                                                                                 




 7794
EX 13
                                                                                                    Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 404 of 463 Page ID




                                              Attachment ZZH
                                                                                         KBH04032
        =  !E  

           %    )   
    %     *  !47 %>*    8

         +   % ! * *    
           !*   8

         /   !*  !*  *   

           %%)    
            ) )8
                                                                                                                                         #:8230




                                                                                      %
                                           
                                                                                  




 7795
EX 13
                                                                                                     Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 405 of 463 Page ID




                                               Attachment ZZH
                                                                                          KBH04033
        ' O      O/ *
           )!* !  %5 % 
            **   ) >*  ; ;  
           ! 8
    %     + N          
           *   !8

          #  ! )   %  
           )     8- 8B 
             8
                                                                                                                                      #:8231




                !! % *   
                                                                                   %
                ! 8

                                        
                                                                               




 7796
EX 13
                                                                                                  Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 406 of 463 Page ID




                                            Attachment ZZH
                                                                                       KBH04034
          )

         "     ! !) !  
          !* !)8
    %
               )8* *
           %%+!!    
           **  8

         **   *    ;     
               8
                                                                                                                                    #:8232




                                                                                 %
                                      
                                                                             




 7797
EX 13
                                                                                                Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 407 of 463 Page ID




                                          Attachment ZZH
                                                                                     KBH04035
        #O/ %E>*
           "     )  **   ) !* ! '  
             *  P )  P >!* !* )% 
    %       !%P**  !

            9 )       5 9 )  
            9 )%*  % 8

           =!*   %     
                    !    
               8L)  8
                                                                                                                                       #:8233




           !*)   5 %%  0$ * O %
                                                                                    %
                                         
                                                                                




 7798
EX 13
                                                                                                   Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 408 of 463 Page ID




                                             Attachment ZZH
                                                                                        KBH04036
        +  


           )     %                    !8  
    %          %**  * 8

                    % 8

          +   !  ! 8
                                                                                                                                                     #:8234




                                                                                                  %
                                           
                                                                                           




 7799
EX 13
                                                                                                                 Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 409 of 463 Page ID




                                               Attachment ZZH
                                                                                                      KBH04037
  Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 410 of 463 Page ID
                                      #:8235
From:                sam seiden
Sent:                Monday, October 22, 2018 3:14 PM CDT
To:                  Keeley Hubbard; Keeley Hubbard
Subject:             Fw: Demand Letter and more -- ATTORNEY CLIENT PRIVILEGE
Attachments:         Attorney Review of Messaging _ Demand Letter (dew).docx




----- Forwarded Message -----
From: Douglas Whitney <doug.whitney@dwlollc.com>
To: sam seiden           @yahoo.com>
Sent: Monday, October 22, 2018, 10:28:42 AM CDT
Subject: Re: Demand Letter and more -- ATTORNEY CLIENT PRIVILEGE

ATTORNEY CLIENT PRIVILEGE

Sam — attached are comments and suggestions.

Let me know if you want to discuss.


Douglas E. Whitney
Douglas Whitney Law Offices LLC
321 N. Clark St., Suite 1301
Chicago, Illinois 60654
(p) 312-279-0510 (m) 312-623-4562 (f) 312-277-6620
doug.whitney@dwlollc.com / www.douglaswhitneylawoffices.com


   On Oct 21, 2018, at 8:09 AM, sam seiden                    @yahoo.com> wrote:


Doug,

Hope all is well. This Wednesday is the big meeting with Eyal. Attached are 3 items. 1) Messaging to
Franchise Owners once I am no longer with the company. 2) Messaging to students. 3) A demand letter I
would like to present to Eyal at that meeting and share with whoever after the meeting.

Please review and let me know. Big week, 13 years in the making !!

Thanks for all your guidance.

Sam
<Attorney Review of Messaging _ Demand Letter.docx>




                                                                                                        KBH04062

                                                     Attachment ZZI                                     EX 13
                                                                                                         7800
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 411 of 463 Page ID
                                    #:8236


MESSAGE TO OWNERS
Released Immediately following Eyal Conversation on 10/24 (no agreement in place)

Owners, it’s Sam. Please save this # as my new cell. Eyal has turned off the 847# - please don’t text that
phone.

I wanted you to be the first to know what’s going on as you all know how much I care about you, your
business, and the students.

I’ve just left Eyal’s office and I’ve sent below the demand letter that he now has in his possession. I want to
make several things very clear.

Over the last year, Eyal has made several decisions that are out of my control that has dramatically
compromised student success. The theme across these decisions has been him choosing corporate profits
over the students. I have been very concerned about this for a long time and have voiced my concerns to
him and many others.

While I’ve done everything in my power to prevent this from happening, majority of the focus, resources,
and efforts continue to drive towards HQ profits. For those of you that know me well, know that morally
this       is       not         a      world        I       am         able      to       live       in.

In addition to student success issue, Eyal has not kept his word on a major financial agreement. I am not
and have never been an owner of OTA, all of my personal life sacrifices and decisions I made over the last
decade were because of that agreement—and that no longer exists.

I don’t know what the end result of this will be but I’ve unfortunately been left with no other choice than
to protect myself and explore other options. I’m sure this is coming to you as a shock, and of course I’ll
make myself available to talk about it.

LETTER TO OTA STUDENTS
Released Immediately following Eyal Conversation (*possibility that there is no agreement in place when
this is released)

OTA Students,

If you’re reading this, you may have heard at this point that I made the decision to leave the corporate side
of the Education Industry.

Over the past 12 years, I’ve gotten to know many of you very well, both in online trading sessions and
events in your city. And if I haven’t had the chance to personally get to meet you, we’ve spent many hours
together in online sessions over the years. For those of you who really know me, know that all I have ever
cared about is helping you achieve your financial life goals.

I wanted you to hear firsthand and understand why I’ve decided to leave the corporate education side of
the industry and move in a very different direction. I’ve been with two financial education companies over
the last 20 years and what has always bothered me is the inability to reach as many people as possible with
quality education that includes a price point that people can afford—this has always been an obstacle
because corporate education has massive overhead, driving tuition prices higher and higher. The other

                                                 Page 1 of 4




                                                                                                         KBH04063
                                            Attachment ZZI                                              EX 13
                                                                                                         7801
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 412 of 463 Page ID
                                    #:8237


challenge for me has been how confusing the education gets when it is delivered by many instructors across
a big corporation. When there is lack of consistency, it really hurts student success.

For those of you that know me well, know that this is not a world I am able to live in… and I’ve been left
with no choice but to move in a very different direction.

The most important thing to me has always been real success for anyone that I’ve had the opportunity to
teach or mentor. The only way that I can have the biggest impact on student success is by having complete
control over the education. This is why I’ve decided to launch my own program.
I realize that many of you reading this may not even have access to my live daily morning mentoring
sessions because the tuition barrier was $40K+.

As I built out my own education program, there were 3 non-negotiables guiding me…number one, it had to
be reasonably priced, number two- it had to be convenient and fit into anyone’s busy life, and number 3
and most important- it had to truly help move people closer to achieving their financial life goals.

I’m proud to announce this is exactly what I’ve done. To get involved, check out my website…I’ll see you
there.

**************************
DEMAND LETTER
Given to Eyal on 10/24
Released to Owners with Messaging Above @ Top of Document

Given the decline in student success since after Sam has been removed from the leadership role in
Education/Products/Services, and an increase in questionable selling tactics since after he had ahis direct
leadership role in the sales department was removed, below are his terms for remaining as an employee
with Online Trading Academy. Below is a timeline of events, risks, concerns, and results. These terms are
what Sam believes is ultimately best for the students which is always his number one priority.

Non-Negotiable Demands:
a) Immediately Pay Sam Seiden what he is owed from 2010 Agreement: $12,692,175
b) Immediately Remove Income Cap
c) Immediately Implement Board of Directors with Sam having Independent Seat to Represent Welfare of
the Students
d) Immediately Reinstate Sam to Leadership of the Education/Products/Services Department with Full
Discretion, Authority, & Oversight
e) Sam Seiden will Commit to no more than 12 Month Employment Term at Online Trading Academy,
Effective Immediately Upon Signing of Agreement

Sam Seiden Contribution to OTA:
    12+ Years of Employment
    Leadership of Product Innovation & Education/Product Strategy
    Leadership of Sales Innovation & Sales Strategy
    Company’s Revenue Growth Results:
         o Annual Revenue $200M+
         o 1500+ XLT Sales Per Month ($2M+ Per Month in Fulfillment Revenue)

Timeline of Events:
                                                Page 2 of 4




                                                                                                     KBH04064
                                           Attachment ZZI                                           EX 13
                                                                                                     7802
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 413 of 463 Page ID
                                    #:8238


      Early 2006 Sam Joined OTA & shortly after he agreed to drive OTA Product & Education
           o Annual Revenue Approx. $__M (Insert Revenue from 2006)
           o 20-30 XLT Sales Per Month
      ____ ( Insert Year) Eyal Shahar reduces Sam’s Income by 80% (1st Compensation Reduction)
      2010 Eyal reduces Sam’s Income by additional 50% with an Agreement of the 50% given up would
       grow 2X behind the scenes and be paid upon the sale of the company. (2nd Compensation Reduction)
           o Eyal verbally expressed multiple times that his reasoning behind reducing Sam’s income for
              the 2nd time was that it would help OTAs bottom-line profitability and accelerate the
              exit/sale of OTA. Eyal also verbally expressed that he anticipated the sale of OTA within 2-3
              years of 2010 agreement.
           o After 2 years of no sale, Eyal continued to verbally express that the company would sell in an
              additional 2-3 years. This has continued on for 8 years.
      May 8th 2017
           o (3rd Compensation Reduction)
           o Eyal presents an agreement to Sam (Sam has Copy of this Agreement) that negates 2010
              agreement of money already earned (approx. $9M) by changing it to a flat percentage of the
              company sale. This created a scenario where Sam would earn far less than original
              agreement because the minimum of $9M that he had already earned had been eliminated.
              Sam Doesn’t sign.
           o Eyal continues to pressure Sam to sign this agreement each week, and June 26th, Eyal calls a
              meeting in his office and says, “We are not leaving this room until we have an agreement.”
              He cancels scheduled meetings and he and Sam discuss for hours until they reach an
              agreement.
           o Sam eventually and regretfully agrees to another reduced compensation plan that removes
              money already earned and owed. (Sam has Copy of this Agreement)
      November 2017
           o Eyal Removes Sam’s Direct Leadership of Education/Product & Instructs Him to be a
              “Consultant” to all Departments
                   Redirects Leadership of Education/Product to Steve Albin & Larry Jacobson
           o Eyal Changes Sam Title to Chief Trading Strategist
           o Eyal Insists Multiple Times that Sam Changes his Compensation Plan / Sam is Uncomfortable
              with this because others who have complied with similar compensation plans have only seen
              reduced income / Sam Complies and Agrees to a Monthly Compensation Income “Cap”,
              further reducing his income by 20+% (4th Compensation Reduction)

Negative Impact & Results of Removing Sam’s Leadership from Education/Products/Services:
    Gross Revenue has Increased but there’s plenty of proof that Student Success has never been lower
          o Inflated & Misleading Sales Metrics without P/L Proof in Company-Owned Centers
    Decline of Education/Product Results & Decline of Student Success with Proof:
          o Student Surveys Conducted (insert date)
          o Net Promoter Score (insert date)
          o ProActive Investor Portfolio Performance
          o Pro Picks Performance
          o XLT Instructor Performance
          o XLT Student Significant Attendance Decline

Uncomfortable with the Amount of Risk Created by Eyal’s Decisions:
      Use of Sam Seiden’s Name & Reputation

                                                Page 3 of 4




                                                                                                     KBH04065
                                           Attachment ZZI                                           EX 13
                                                                                                     7803
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 414 of 463 Page ID
                                    #:8239


        o OTA purchased www.samseiden.com domain name without Sam’s permission &
            redirected all traffic to OTAs homepage / Did not alert him of this either
        o Sam’s name used on messaging in multiple marketing channels (print, radio, tv, online)
            without Sam’s prior approval of specific messaging
    Unethical & Deceptive Sales Messaging
        o in Centers (Including Company-Owned)
        o Instructors
                 Lack of Statements/Proof of Active & Profitable Trading
        o Surveys of Student Success
                 Surveys taken immediately after a student’s first course are posted on OTAs home
                    page. True student success results months into their education is hidden from
                    owners, students, & the public.
        o Social Media / Company Reputation Management
                 Incentivizing Instructors & Staff to Post about the company and/or product on
                    Social Media
                 Discussions in Leadership Meetings about “taking care” of negative reviews and
                    asking multiple employees to post positive reviews
    Cheapening Perception of the Brand & Product through JumpStart, Tablet Giveaways at
     Previews, Free Market Timing Orientation, etc.
    Risk of Predatory Lending & Unfair Credit Practices
        o Students express verbally and/or written that they have taken out home equity lines of
            credit for tuition and/or struggling to pay monthly finance payment to UGA




                                         Page 4 of 4




                                                                                            KBH04066
                                         Attachment ZZI                                          EX 13
                                                                                                  7804
  Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 415 of 463 Page ID
                                      #:8240
From:               Sam Seiden
Sent:               Tuesday, November 20, 2018 2:29 PM CST
To:                 Keeley Hubbard
Subject:            Thoughts
Attachments:        Sam $.docx


Doug,

Here are are my thoughts...

1) Clarify that I have no interest in working with OTA. That thought was related to us promoting
each other and playing nice...

2) Options for Eyal:

 • 6 Month non-compete for $2.5M. I would make that in the first month not using social
   media if we were in business. I release claim to the $8.5M. I can't abandon all the people
   reaching out for help so we should be able to deliver some content for free.
 • 4 Year non-compete for $10M (see below). I would make much more on my own as every
   1000 memberships is $5M and we are on track to do at least 5000 units a year with the
   partnerships I have in place (obviously don't let them know this)
 • Global release and we compete. I give up the $8.5M.
 • If we don't settle, we launch tomorrow. If he sues, he needs to understand that I and many
   others will share the details of why I had no other choice but to leave Eyal and his fraudulent
   business. I have overwhelming proof of that fraud and that I made several attempts to fix it.
   On a related note... I have seen 2 other companies in our industry be shut down by regulators
   within 24 hours for far less than what Eyal is allowing to happen through OTA. OTA has
   employees who worked at those firms. All the other companies have been shut down as well
   over the years but those 2 were within 24 hours. On a related note... I got more emails today
   (every day) that are losing money because of OTA and are begging me to start the new
   venture.

The 6 month option is RISKY for me. I would need to be able to say something to my following
about it.

Attached to this email is the tracking sheet for my differed income going back to 2010. This was
started because of the 2010 agreement. I highlighted July 2017 because that is what he owed me
the month we signed the new garbage agreement. $8,850,137. This plus a little more is how I came
to the $10M.

With any of these, its all in the details. If we could get this settled by tomorrow that would be
great. Eyal will try and stall as that has been working great for him. Perhaps we can warn him
that I will start doing things on social media this week.

If we launch this, tomorrow evening or Thursday would be great.




                                                                                                     KBH04070

                                                    Attachment ZZI                                   EX 13
                                                                                                      7805
    Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 416 of 463 Page ID
                                        #:8241
From:            Sam Seiden <sseiden@otahq.com>
Sent:            Monday, June 27, 2016 7:17 PM
To:              Keeley Hubbard <keeley.hubbard@otahq.com>; Eyal Shahar <eyal@otahq.com>; Amanda Barberiz
                 <amanda.barberiz@otahq.com>
Cc:              Jeremy Nosek <jnosek@otahq.com>
Subject:         RE: Indianapolis MTO report
Attach:          image008.png; image011.png


Daren is our top guy, especially for big rooms.

Sam

From: Keeley Hubbard
Sent: Monday, June 27, 2016 1:55 PM
To: Eyal Shahar <eyal@otahq.com>; Amanda Barberiz <amanda.barberiz@otahq.com>
Cc: Sam Seiden <sseiden@otahq.com>; Jeremy Nosek <jnosek@otahq.com>
Subject: Re: Indianapolis MTO report

   &'"*, %%! "'"&"!(%'""!.&)!&'%"!%'!!

                                           Keeley Hubbard
                                           Vice President of Admissions
                                           Online Trading Academy
                                           17780 Fitch, Suite 200 Irvine, CA 92614
                                           Direct: 949-648-2040
                                           keeley@otahq.com
                                           www.tradingacademy.com



From: Eyal Shahar <eyal@otahq.com>
Date: Monday, June 27, 2016 at 10:16 AM
To: Keeley Hubbard <keeley.hubbard@otahq.com>, Amanda Barberiz <amanda.barberiz@otahq.com>
Cc: Sam Seiden <sseiden@otahq.com>, Jeremy Nosek <jnosek@otahq.com>
Subject: RE: Indianapolis MTO report

Got it

I agree to change Debbie she is on and off at times.



Eyal Shahar
President
Online Trading Academy
Virtual Conference




17780 Fitch, Suite 200 Irvine, CA. 92614
eyal@otahq.com
www.tradingacademy.com
888.346.8710 I Toll Free
949.608.6010 I Direct Line

                                                                                             KBH11678-1
                                                       Attachment ZZI                             EX 13
                                                                                                   7806
    Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 417 of 463 Page ID
                                        #:8242
With passion and possibility - obstacles simply give way




From: Keeley Hubbard
Sent: Monday, June 27, 2016 10:10 AM
To: Eyal Shahar <eyal@otahq.com>; Amanda Barberiz <amanda.barberiz@otahq.com>
Cc: Sam Seiden <sseiden@otahq.com>; Jeremy Nosek <jnosek@otahq.com>
Subject: Re: Indianapolis MTO report

" '!&!"!"!*' ,%&%'"!'"%!%('%"!')!'
*'"('"!&('!*' !&(!%,!!'+!')+'')!' &
"!'"% %%!')!'&)!.'!''&'%"!#('%"!"')!'&(&
&'"%+&&!'"#!&'%('"%*!"!"')!'&"%"!*'! !
*"!(%'""

  '&(''"")%" '%#"%#"%'"'"!"!'" &(#!'.&(&(+%&('"
&'(!'!/!"'"0"% '"(!" "%'"%&&#%&&(%%" ' "%
!&'%('"%,'.&'%(&'&&(!*!'+"""!"%%)*&#+&%!"%
%)*&!&'""""!&"%' '%)*&'.&(&'+*!''"(&'+'%
&"!'"!"' ")"%*%"!'!''*!#%)!'& !&'(!'-!"'".!
**#%)!'' %" #"&"!!"'%%& !&%&&!*'%' !
'%!!' "!'&

#"&')+#!""%)*&!'+#"(%#%"&#'&!!"% (++&'+
    '%&"!

 '*&'"()!'*''#%'&'"% "&&(&! !"* !'&%&(#"'")%
',*'"(''$(''&'!'"*%&('&%'!+*%!.'%" ""%'
&*"%!*'%' '"#%)!''&!&!'('(%!**%&&'!
*' 


                                      Keeley Hubbard
                                      Vice President of Admissions
                                      Online Trading Academy
                                      17780 Fitch, Suite 200 Irvine, CA 92614
                                      Direct: 949-648-2040
                                      keeley@otahq.com
                                      www.tradingacademy.com



From: Eyal Shahar <eyal@otahq.com>
Date: Monday, June 27, 2016 at 1:11 AM
To: Amanda Barberiz <amanda.barberiz@otahq.com>
Cc: Keeley Hubbard <keeley.hubbard@otahq.com>, Sam Seiden <sseiden@otahq.com>, Jeremy Nosek <jnosek@otahq.com>
Subject: RE: Indianapolis MTO report

I was wondering why we are using Debbie as she has good and so so events and I would not use her in hotels..
                                                                                                          KBH11678-2
                                                   Attachment ZZI                                              EX 13
                                                                                                                7807
    Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 418 of 463 Page ID
                                        #:8243
Sorry about Jorden

What is critical is that the teacher and EC’s will work together to get negative students out of the class as soon as they possess risk.
I know it’s hard to do sometime before there is damage.

We also need the teacher to have better control of eth class to avoid this.

There is not a lot we can do with Rip off report based on Jeremy but we will soon have on our website 100% of all class surveys real
time with no filters.

See attached.

Keeley we need to develop a strategy how to overcome something like that with the use of the surveys.


Eyal Shahar
President
Online Trading Academy
Virtual Conference




17780 Fitch, Suite 200 Irvine, CA. 92614
eyal@otahq.com
www.tradingacademy.com
888.346.8710 I Toll Free
949.608.6010 I Direct Line

With passion and possibility - obstacles simply give way




From: Amanda Barberiz [mailto:amanda.barberiz@otahq.com]
Sent: Sunday, June 26, 2016 8:03 PM
To: 'coumgmt@tradingacademy.com' <coumgmt@tradingacademy.com>
Cc: Amy Chew <amy.chew@otahq.com>; Ryan Cook <ryan.cook@otahq.com>
Subject: Indianapolis MTO report

Education Director: Amanda Barberiz
EC Team: Dan Cook, Brian Grolemund, Jordan Stokes
Finance: Danny Lopez
Instructor: Debbie Hague

Target Revenue: $162,000 on 52 Actual MTP Attends
Actual Revenue: $62,500
Actual Sales Efficiency: $1,157

Pending Revenue: Total Revenue once all pending comes in $118,500 (Sales Efficiency of $2,194)


Pending Deals:
 Charles Ryder         06/26/16          14,000         1,400        10%        KH
                                                                                          100.00       0.7%        1,300.00

 Robert Dorant         06/26/16          35,000         8,750        25%        AB        100.00       0.3%        8,650.00
                                                                                                                 KBH11678-3
                                                       Attachment ZZI                                                 EX 13
                                                                                                                       7808
   Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 419 of 463 Page ID
                                       #:8244
 Ralph Wade        06/26/16       7,000       1,000      14%     KH
                                                                        100.00



    # $  %#  !    
 " %! #%  ! 
   !   !   !  ! 

Celebrations:
    • Finance Manager Danny Lopez did a great job on this event and made himself available to all students.
    He did an exceptional job in walking our total solution student through on how to access his money in his
    retirement account to help him to afford his tuition.
    • Admin Whitney Donahue did a great job on this event from start to finish




Challenges:

             On this remote event we did not get enough attends. We only had 54 attends in Indy vs. the 111
              attends we had in Honolulu. It made for too small of a room on a remote event. We had 139
              initial registrations on Indy, but a low show rate. Even with a strong close rate of 52% on the
              PTW we didn’t get enough people onto this remote event to get to the revenue number we
              needed to hit. However this was not the only contributing factor to the struggle on this event:
             Instructor Debbie Hague was off of the MTO slide deck on this event. Her price presentation was
              weak and lacked urgency. Additionally she was teaching quite a bit of Core Strategy on Day 3
              from the front of the room and several of our resourced students that had trading experience
              commented that they felt they could go home after the 3 days and do this themselves without
              additional classes. Debbie also seemed very distracted on this event, taking longer than normal
              breaks to deal with personal issues surrounding the sale of her home going on during day 2 and
              3. The breaks extended so long in the afternoon on Day 3 that students began to leave the MTO
              because of it. Additionally Debbie had her daughter Tameka attend class all 3 days and sit in the
              class as if she was a student. Tameka was implanting herself in conversations with students and
              then giving ECs feedback on their performance. Several of the ECs gave feedback that they felt
              uncomfortable with this happening and that it was leaving them feeling uneasy in general. ED
              did not tell instructor to not have Tameka return on Day 3 as she didn’t want to discourage the
              instructor or have the instructor derail on day 3 due to this, however in hindsight ED feels that
              she should have told the instructor that her daughter could not return on day 3. ED feels that her
              daughter has not been trained in our sales process and this was not a good idea at all. ED
              believes these actions cost us at least $50-$75K in lost sales.
             EC Jordan Stokes gave his resignation on Day 1 of this event advising ED that this would be his
              last event with OTA. ED feels that there wasn’t 100% effort put forth on his leads due to him
              knowing that this would be his last event with OTA. However, ED did not know until day off that
              EC was tendering his resignation. Jordan had a student that eventually worked to poison the rest
              of the room on Day 3 and impacted several of the students that EC Brian Grolemund was
              working with.
             EC Brian Grolemund had a good group of students that he felt confident with through the IWEP
              and in Day 1. However, he had a student who pulled up negative reviews on Rip-off report early
              on Day 3 which permeated that class and derailed several good potential sales on day 3. These
              students could not be swayed to move forward after reading the rip-off report review. ED believe
              the negative report on Rip Off cost us at least two solid income solution sales.
             This class could have pulled out at least $200K with only 1 of these issues happening, however
              with ALL of these issues accumulating the event turned out poorly. Amanda is extremely
              disappointed with the results and will be working with the team to shore up weaknesses as we
              forward face into upcoming events.

                                                                                            KBH11678-4
                                             Attachment ZZI                                      EX 13
                                                                                                  7809
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 420 of 463 Page ID
                                    #:8245
     Indianapolis               6.24.16-6.26.16
                                                                      KPI Targets
                 Instructor:     Debbie Hague
                                                                 # of PTW Attends
                                                                                                    54

                                                               Center KPI Revenue Target         $162,
                                                                                                  000
         Education Director:    Amanda Barberiz
                                                              # of Gross Registrations
                                                                                                    27
                        Lead:   Amanda Barberiz
                                                               EC KPI Revenue Target             $270,
                                                                                                  000


                    Finance:      Danny Lopez
                                                                                         $1,15   $3,35
                                                             $ per PTW Attends
                                                                                           7       2
       Center Administrator:    Whitney Donohue
                                                                                         $2,31   $6,70
                                                             $ per Registrations
                                                                                           5       4




                                Statistics and Totals

                                                                                            Pend
                                      Day 1       Day 2            Day 3           Shoe      ing
       Projected Revenue
                                                                                            $56,0
                                     $281,000     $243,000        $118,500          $0
                                                                                             00
       Students Attending
                                         22         22                15
          # of Buyers
                                                                      6
           Close Rate
                                         27%
          $ per Head
                                      $12,773     $11,045          $5,386
               Day 2 NO SHOWS
                                                     0
                        Day 3 NO SHOWS
                                                                      7

       Projecting Pending Total Sales
                                                                  $118,500

           Actual Total Sales                                     $62,500


                                                                                KBH11678-5
                                    Attachment ZZI                                   EX 13
                                                                                      7810
         Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 421 of 463 Page ID
                                             #:8246



            Education Counselor          Gross
                                                                                      $ per
                                      Registrations            Revenue
                                                                                  Registrations
                   Dan Cook                8
                                                               $53,000               $6,625

              Brian Grolemund              10
                                                               $14,000               $1,400

                 Jordan Stokes             9
                                                               $51,500               $5,722




Amanda Barberiz
World Wide Education Director
Online Trading Academy.




17780 Fitch Avenue Suite 200
Irvine, California 92614.
Email|Website
Skype: abarberiz
949.422.5603| Direct Line
"The best teamwork comes from those who are working independently toward one goal in
unison." --James Cash Penney




                                                                             KBH11678-6




                                        Attachment ZZI                            EX 13
                                                                                   7811
        Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 422 of 463 Page ID
                                            #:8247
From:            Sam Seiden <sseiden@otahq.com>
Sent:            Sunday, July 24, 2016 12:07 AM
To:              Keeley Hubbard <keeley.hubbard@otahq.com>
Subject:         FW: Ashton in CE EC Role


??

From: Eyal Shahar
Sent: Friday, July 22, 2016 2:05 PM
To: Sam Seiden <sseiden@otahq.com>
Subject: RE: Ashton in CE EC Role

I am ok with the concept.
Let’s get a good comp plan that will have less overhead but can make them more money with CE.
One question is 10% pay of Ignite whole event just his student I need much better clarification how will he get paid we should not
say 10% from all ignite event as I do not know what he will do.
Referral is ok but I have an issue also on the 10% is that on top of 10% commission to the sales guy that get them? If so we will be
paying 20% total commission and we do not pay now 10% extra for referrals as far as I know so that is a big change.

The email I got from Keeley about WW was in the direction of getting an EC to do student support as he can’t sell and giving them
60-70 comp I said no. They used the $80k of Nicol as reface point and I said that is not the reference point we let her go the
reference point needs to be $40k starting student support.

We have to keep cost at bay all the time.




Eyal Shahar
President
Online Trading Academy
Virtual Conference




17780 Fitch, Suite 200 Irvine, CA. 92614
eyal@otahq.com
www.tradingacademy.com
888.346.8710 I Toll Free
949.608.6010 I Direct Line

With passion and possibility - obstacles simply give way




From: Sam Seiden
Sent: Friday, July 22, 2016 6:36 AM
To: Eyal Shahar <eyal@otahq.com>
Subject: Ashton in CE EC Role

Eyal,

                                                                                                              KBH12139-1
                                                      Attachment ZZI                                               EX 13
                                                                                                                    7812
        Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 423 of 463 Page ID
                                            #:8248




 ,#5.* ,01-+-3$0'1-,12#$,12..-/1(,1- 78%-"20$#/-*$-,"$4$ /$ !*$1-/$"/2(1
 ,#1/ (,'(0/$.* "$+$,1

2/.* ,%-/1'$,$412#$,12..-/1-*$4(**!$ #(%%$/$,1"-+.$,0 1(-,.* ,4(1'+-/$-% ,$,1/5*$3$*
0 * /5 ,#(,"$,1(3$0-,0 *$0'$&- *(01-1/ ,0(1(-, **02..-/1.$-.*$1- ,$4"-+..* ,1' 14 0*-4$/
!21' #2.0(#$0 *$0(,"$,1(3$0'(04(**-,*5' ..$,(%1'$!$*($3$01'$02..-/1+ , &$/(0 &--#%(1%-/
1'$/-*$-/1'$54(**/$.* "$1'$+4(1'0-+$-,$$*0$

2/"-+..* ,%-/0'1-,4-2*#!$1-+-3$'(+1- ,-/+ *"-++(00(-,.* ,4'$/$'$$ /,0 -,,-,
$3$,10 *$0 -,&,(1$ ,# -, ,5*$ #01' 1'$&$,$/ 1$0%/-+/$%$// *0

$(0"2//$,1*5$ /,(,&(,'(012#$,12..-/1-*$ ,#4$6#*()$1-.21'(+ 1 +-,1'
&2 / ,1$$ #/ 4%-/+-,1'0-,"$'$01 /10(,'(0/-*$'(04(**'$*.201/ (,'(+ ,#&$1012#$,10/$
$,& &$#%/-+1'$# 1 ! 0$%-/0 *$04'("'15.(" **51 )$0  +-,1'01-!2(*# .(.$*(,$ ,#5(0
"-,%(#$,1'$4(**0$**4$** !-3$1'$+(,(+2+4(1'(, +-,1'0%1$/1'$+-,1'0-% #/ 4'$
4(**#/-.#-4,1-1'$,-/+ * #/ 4"-+.$,0 1(-,

Sam





                                                                                         KBH12139-2




                                              Attachment ZZI                                   EX 13
                                                                                                7813
     Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 424 of 463 Page ID
                                         #:8249
From:              Sam Seiden <sseiden@otahq.com>
Sent:              Wednesday, August 10, 2016 4:18 PM
To:                Jeremy Nosek <jnosek@otahq.com>; Eyal Shahar <eyal@otahq.com>; Gene Longobardi
                   <gene@otahq.com>; Aaron Neilsen <aneilsen@otahq.com>; Keeley Hubbard
                   <keeley.hubbard@otahq.com>; Shamus O. Connor <soconnor@otahq.com>
Subject:           RE: Qualifying Recap


Never really disqualified correct.

From: Jeremy Nosek
Sent: Wednesday, August 10, 2016 11:14 AM
To: Sam Seiden <sseiden@otahq.com>; Eyal Shahar <eyal@otahq.com>; Gene Longobardi <gene@otahq.com>; Aaron Neilsen
<aneilsen@otahq.com>; Keeley Hubbard <keeley.hubbard@otahq.com>; Shamus O. Connor <soconnor@otahq.com>
Subject: RE: Qualifying Recap

Hi Sam,

Looping Gene in. It looks like you had inadvertently added an incorrect email address.

I’ve been under the impression that COUs have never had a policy of disqualifying in IWEP – aside from extreme cases. Could you
confirm? I was interpreting the note below to say that we have disqualified in the past and then changed policy when attends
started decreasing, which would have been April – June of this year (spring/summer slowdown).

This will be important to understand so that we can watch trends closely as we’d expect a decrease in net PTW sales (with more
refunds) and increase in MTC close rate. If we have had a policy of disqualifying in the past, than we should look at the period that
were running the business with this policy in place to compare results. Again, I was under the impression that we had not been
doing this so I didn’t assume this was something we’d be able to look at but it sounds like maybe my assumption was incorrect.

I think this change is a good direction and am not suggesting that we do not implement it. But we should certainly look at past
results if we are resorting back to a process that we have had in the past vs. doing something completely new for COUs. As you
pointed out, this is not new for the network and has already been proven out with many successful centers.

Let me know. I will make sure you, Keeley and Shamus have good visibility to the changes in the sales KPIs across COUs as we
implement this.

Thanks, -j.

From: Sam Seiden
Sent: Wednesday, August 10, 2016 7:53 AM
To: Eyal Shahar <eyal@otahq.com>; geminc (geminc@bnin.net) <geminc@bnin.net>; Jeremy Nosek <jnosek@otahq.com>; Aaron
Neilsen <aneilsen@otahq.com>; Keeley Hubbard <keeley.hubbard@otahq.com>; Shamus O. Connor <soconnor@otahq.com>
Subject: Qualifying Recap

C Team, Keeley, Shamus,

This email is to recap a key point I pushed in the C meeting and a topic Keeley and I discuss often, disqualifying.

         We determined yesterday that it made sense to move all COUs to $299 to help fill MTO’s with qualified attends, I love this
          and the ED’s seem to also. Keeley wanted to wait on Boston and maybe one other as attends are low so she can weigh in.
         As I explained yesterday, with attend and quality issues the first half of the year, the COU strategy was NOT to disqualify
          and instead, put everyone in the MTO. We only disqualified very extreme cases at times. Going forward, Keeley and I will
          work with the EDs/ ECs to start disqualifying people during IWEP that don’t have money, now that attends are up. This
          should have a few benefits on the sales side and also raise moral of the sales and presenter teams.

This is a significant strategy change so I wanted to recap in email before we start to implement this week. This is also closer to what
strong centers in the network do.
                                                                                                              KBH12459-1
                                                        Attachment ZZI                                                  EX 13
                                                                                                                          7814
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 425 of 463 Page ID
                                    #:8250




                    Thanks,

                    Sam




                                                   KBH12459-2




                               Attachment ZZI                            EX 13
                                                                          7815
     Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 426 of 463 Page ID
                                         #:8251
From:            Eyal Shahar <eyal@otahq.com>
Sent:            Thursday, October 6, 2016 5:30 AM
To:              Keeley Hubbard <keeley.hubbard@otahq.com>; Sam Seiden <sseiden@otahq.com>
Subject:         RE: COU Weekend Performance
Attach:          image005.png


Thank you Keeley.

I read all the comment about Boston but I think Debbie is also an issue.

I had at least three discussions with you or Sam that Debbie performance is getting lower and your reply was “I agree we are
removing her from our schedule” and a month later we have another low performance class with her and I get the same answer.

Why is she on the schedule?

What is the plan with her going forward?

I would like to get every month the MTO teachers schedule for the next 90 days emailed to me please.

Thanks

Eyal Shahar
President
Online Trading Academy
Virtual Conference




17780 Fitch, Suite 200 Irvine, CA. 92614
eyal@otahq.com
www.tradingacademy.com
888.346.8710 I Toll Free
949.608.6010 I Direct Line

With passion and possibility - obstacles simply give way




From: Keeley Hubbard
Sent: Monday, October 03, 2016 9:55 PM
To: Sam Seiden <sseiden@otahq.com>
Cc: Eyal Shahar <eyal@otahq.com>; Jeremy Nosek <jnosek@otahq.com>; Aaron Neilsen <aneilsen@otahq.com>; Gene Longobardi
<gene@otahq.com>
Subject: COU Weekend Performance


6).:

'92.@2@22A56@=.@AD228I@$*&=2?3<?:.;02 @:.99D228D6A5<;9F$*&@ #2A:2
8;<D63F<B5.C2.;F>B2@A6<;@

*5.;8@                                                   KBH13246-001
"2292F
                                                     Attachment ZZI                                            EX 13
                                                                                                                7816
      Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 427 of 463 Page ID
                                          #:8252

   116A6<;.9"'2;16;4A</?6;4A<A.9A<
 <;$*&@

    $*&@A56@:<;A50<:=.?21A<=?2C6<B@:<;A5;<--5<A292C2;A@

    $*&@@22@0?22;@5<A/29<D





B@A6;  5B08B982?@<;
           <; @AB12;A@"'2;16;4       E=20A21*<A.9).92@
    &;9F $*'AA2;1@321A56@$*&GA56@6@A52;<?:3<?B@A6;
    )5<D(.A2 )9645A9F56452?(2 )A5.;;<?:.9<;A56@09.@@
    .;,60A<?6..;1?6.;"6;4<;A56@09.@@=9.F2?@ .;161 "<3A52@2@.92@.;1
      ?6.;"6;4@A?B44921.4.6;D6A5@AB1;2A@A5.A5.1?2@<B?02@.;1522;121B=D6A5A52:.7<?6AF
      <3A52:
    :.;1.I@%<A2<; ;@A?B0A<?5B08@A?B44921D6A5/B6916;4C.9B2.;1822=6;4<;A6:2D6A5
      /?2.8@<;A56@09.@@G@5.1A<1<B/92B=6;A52.3A2?;<<;<;.F@226;4AD<@AB12;A@.A.
      A6:2<;/?2.8@D5605?2@B9A216;@5<?A2?:22A6;4@D6A5@AB12;A@.3A2?=?6021?<=.;1161;IA
      .99<D@A<5.C2A5212=A5<30<;C2?@.A6<;A52FD<B915.C296821A<5.C2D6A5A52:<?2
      ?2@<B?021@AB12;A@
     .@5<9920A21C2?.426452?A5.;D2IC2AF=60.99F@22;
    9<@2(.A2

*<?<;A<  #9<F1<B052?
              <;@AB12;A@%<'2;16;4
    ):.999.@@/BA4<<1=2?3<?:.;02 !<;.A5.;161"<3A52?2C2;B2H6AI@4<<1A<@2256@
      =2?3<?:.;026:=?<C2 )2.;5.@;<D/9.;821D228@6;.?<DD56055.@0<@AA5202;A2?./<BA
        "   "6;2E=20A21?2C2;B2 .C616@1<6;4.=2?3<?:.;02?2C62DD6A556:A56@D228
      D6A5092.?2E=20A.A6<;@<32E=20A216:=?<C2:2;A ".A5F6@6;52?9.@A 1.F@<3A?.6;6;4.;1
      D699/2./92A</246;A.86;4?246@A?.A6<;@@<<;D5605D699529=.992C6.A2A52?6@8<346C6;4?24@A<
      )2.;
    *2??6/92@5<D?.A2.A  ?246@A?.A6<;@D2?20.;029211B2A<9.08<3?2@<B?02@.;1
      @<:2<3A52:9.08<36;A2?2@A.@A52FI1/22;?2@0521B921:.;FA6:2@ )2.;5.1 ?24@.;1
        @5<DH<A52?@@5<D?.A2@D2?2@9645A9F56452?/BA16@:.9 .C61.;1 5.C2A.9821./<BA
      A52@5.C6;4A<<:.;F -'@A<5.;1923<?2.05$*&D56056@120?2.@6;4A52>B.96AF<3A526?
      0<;C2?@.A6<;@.;1A52F.?2;IA5B;4?F2;<B45A<42AA52@2=2<=92A5?<B45A52=?<02@@.;1
      09<@21 *56@6@9.?429F0.B@21/F AB6A6<;.;1D2.?216@0B@@6;4:<C6;4A52:/.08A<
      A56@D228.;1:.;.46;4A52A?.;@6A6<;@<D21<;IA5.C2.05.992;42@6:69.?A<<@A<;
    %2EA$*&D6A5).:C.;@6@.52.9A5F?24@
                                                                              KBH13246-002
    .@5<9920A21C2?.42;<A52?4?2.A$*&D6A56;0?2.@2112=<@6A@
                                           Attachment ZZI                                    EX 13
                                                                                              7817
       Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 428 of 463 Page ID
                                           #:8253
        9<@2(.A2

<@A<;  2//62.4B2
     <; @AB12;A@;<=2;16;4H=<@@6/92 "@5<212.9/BA6AI@@5.8F
    .C2I@%<A2@<;6442@A5.992;42@
         o -25.15600B=@A5.A /2962C25B?AA56@$*& *5236?@A/26;4A5.AD25.1.:6E2109.@@<3
             .;1I@ *56@D.@;<AA52/6442@A<3A52=?</92:@/BA6A1610?2.A2A?B@A6@@B2 
            *526@@B2D.@;IA@<:B05D5.A@<:2@AB12;A@=.61/BAA52AD<16332?2;A?2A.69=?602@
            @5<D;       C@ *5.A@22:21A</2D52?2A5216@0B@@6<;@3<0B@21
         o -2329AA5.AD2<C2?0.:2A5.A=?602</720A6<;@/BAA52;D25.1@2C2?.9@AB12;A@A5.AD2;A
            5<:2.3A2?1.F.;1?2@2.?0521&*.;1A?.16;4=?<4?.:@<;2<3D56050.:26;D6A5
            A<0<:=.;62@A5.A<332?0<B?@2@6;92.?;6;45<DA<A?.12?.;46;46;=?6023?<:        
            A<     .;1A52;=?<022121A<@5.?2D5.A523<B;1D6A5<A52?@
         o #.@A9FD25.1A5236;.;025600B=<;1.F +;3<?AB;.A29F-56A;2F@AB:/921<;52?D<?1@
            /9.;821<BA<;D5.AA<@.F@2C2?.9A6:2@.;16;@5<?A=?2@2;A2136;.;02/F0.90B9.A6;4
            A52@AB12;AI@=.F:2;AD6A51<D;;<A.@86;43<?.;FA56;4:<?2A5.;.;1
            .BA<:.A60.99F4<6;4A<:<;A5@A52;@6:=9F@=6;;6;4A520.90B9.A<?.?<B;1.;1@.F6;4
            J2?2I@F<B?=:A -5.A1<F<BD.;AA<1<K %60246?97B@A;221@A?.6;6;4 /BA.@
            F<B8;<DB=<;52.?6;4A56@ 6::216.A29F7B:=216;.;1A<<836;.;02<C2?/BAD6A5.99
            5600B=@0<:/6;21 /2962C26A5B?AA56@$*&/20.B@2 ;2C2?@.D@B05.=.9=./9205.;42
            6;.09.@@2@12:2.;<?<;.1.F12@=6A22C2?F<;29<C6;42//62.;1A52;.3A2?09.@@
            92.C6;4@<3.@A
         o "2292F6@@A.?A6;4D2289F@.92@A?.6;6;4D6A5A52A2.:.;1A56@6@.116A6<;.99FD5.A I99/2
            3<0B@21<;D6A5A52I@
                 '.AA2?; ;A2??B=A@G=?<@=20A@5.C2/22;:<C6;4/.086;A<09.@@60J9623?22
                   0<;@B9A6;4962.;192.C2K:<12
                 29:2A@G*2.:;221@A</2=BAA6;4/2AA2?.;1@A?<;42?529:2A@ :6;1@2A
                   =?<A20A6<;<;A526?@AB12;A@.;1?26;3<?06;4A52:A5?<B45<BAA521.F@
                 <?D5.A2C2??2.@<;<@A<;6@:<?2<3A52J@5<D:2@A.A2KA5.;$6@@<B?6 C2?F
                   5645=2?02;A.42<3<B?@AB12;A@?2@2.?05A525208<BA<3B@.;1A526?6;@A?B0A<?
                   D25.1@AB12;A@?2@2.?052//629.@A;645A.;15.1@AB12;A@?2@2.?05)2.;"6:
                   9.@AD228.;17B@A./<BA2C2?F$*& *52F.9@<0<;A6;B2A<.@83<?@<06.9=?<<3
                   JD5<I@:.86;4:<;2FKJ.;F<B46C2:2A52;.:2@<3@B002@@3B9
                   @AB12;A@K2A0 %221529=52?2
                 #.@A9FD2.@.A2.:;221A<1<./2AA2?7</<3@2AA6;4@AB12;A@B=1B?6;4A526?*'I@
                   /23<?2A52$*&@<A5.AD52;A526?@AB12;A@.??6C2A52FI?2/2AA2?./92A<0<;;20A
                   A521<A@/2AD22;A526?=.6;.;1A52@<9BA6<;/26;4A?.16;4 *52K.5555... 
                   A<A.99F42A5<DA56@6@A52.;@D2?A<:F=?</92:L
      &?646;.9(246@A?.A6<;@)5<D(.A2
         o !B9F.;1B4B@A5.1 $*&AA2;1@ )2=A1?<==21@B/@A.;A6.99FA<<;9F$*&AA2;1@
            .;1&0A</2?6@<;A?.083<? A<A.9$*&.AA2;1@/.@21<;0B??2;A?24@ *52:.6;
            05.992;426@9.08<3C<9B:26;.AA2;1@.;1:.;FA5.A.?29<D2? ?2@<B?021.?2;<D/26;4
            1>I1<BA<3A52=?<02@@ "2292F!2?2:F5.C2.:22A6;4D6A5.C2<;-21;2@1.FA<
            .11?2@@$*'AA2;1@.;1A526; 02;A2? ?2:<A2$*'/.9.;02
    "2292F.9@<A?.C296;4A<<@A<;.3A2? A<@=2;1A6:21B?6;4$*'$*&0<;A6;B<B@@.92@
     A?.6;6;4D6A5.3<0B@
    .@5<9920A21C2?.42
    9<@2(.A2                                                           KBH13246-003

                                          Attachment ZZI                                   EX 13
                                                                                            7818
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 429 of 463 Page ID
                                    #:8254

                            Keeley Hubbard | Vice President of Admissions

                            Online Trading Academy
                            17780 Fitch, Suite 200 Irvine, CA 92614
                            Cell: 949-648-2040Toll Free: 888-841-8418 | Email | Website




                                                                          KBH13246-004
                                Attachment ZZI                                     EX 13
                                                                                    7819
           Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 430 of 463 Page ID
                                               #:8255




From:           Sam Seiden <sseiden@otahq.com>
Sent:           Tuesday, January 17, 2017 7:23 PM
To:             Shamus O. Connor <soconnor@otahq.com>
Cc:             Keeley Hubbard <keeley.hubbard@otahq.com>
Subject:        RE: MTO Day 2 and Day 3 Decks


The deck needs to include the new stock section… I will send today.

Sam

From: Shamus O. Connor [mailto:soconnor@otahq.com]
Sent: Tuesday, January 17, 2017 1:14 PM
Subject: MTO Day 2 and Day 3 Decks

Hi Team,

The decks are up on network connections. The only difference in Day Two is the new mastermind section. The only difference in
Day Three is the Tradestation slide in the broker section. Please use these decks this weekend. We will be sending out the new
decks soon but they are not to be used until the official rollout. Thanks!

                                Shamus O'Connor | Presenter Development Manager

                                Online Trading Academy
                                17780 Fitch, Suite 200 Irvine, CA 92614
                                Office: 949-475-5652 | Email | Website




                                                                                                       KBH15285-1




                                                         Attachment ZZI                                       EX 13
                                                                                                               7820
           Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 431 of 463 Page ID
                                               #:8256




From:            Sam Seiden <sseiden@otahq.com>
Sent:            Friday, January 20, 2017 1:41 PM
To:              Keeley Hubbard <keeley.hubbard@otahq.com>; Shamus O. Connor <soconnor@otahq.com>
Subject:         Sam Slides
Attach:          MTO Slides Day 1 new slides.pptx


Team,

Slide 6 and 7 are very similar… I built 6. Please chose between the two or consolidate based on your best judgement. This section
really needs to make the stock program sizzle.

There are a couple Futures slides and some stock slides in this…

                                    Sam Seiden | Chief Education Officer
                                    Virtual Conference

                                    Online Trading Academy
                                    17780 Fitch, Suite 200 Irvine, CA 92614
                                    Office: 847-652-6171
                                    Toll Free: 888-841-8418




                                                                                                         KBH15331-1




                                                           Attachment ZZI                                       EX 13
                                                                                                                 7821
           Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 432 of 463 Page ID
                                               #:8257




From:            Sam Seiden <sseiden@otahq.com>
Sent:            Wednesday, February 8, 2017 7:11 PM
To:              Gene Longobardi <gene@otahq.com>; Keeley Hubbard <keeley.hubbard@otahq.com>
Subject:         Sam/Keeley slides
Attach:          Leadership Connection Sam.pptx


I will take first part and turn over to Keeley for MTO portion…


                                    Sam Seiden | Chief Education Officer
                                    Virtual Conference

                                    Online Trading Academy
                                    17780 Fitch, Suite 200 Irvine, CA 92614
                                    Office: 847-652-6171
                                    Toll Free: 888-841-8418




                                                                                       KBH15940-1




                                                           Attachment ZZI                      EX 13
                                                                                                7822
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 433 of 463 Page ID
                                    #:8258




                                                                             Copyright 2016 OTA Franchise Corp. - CONFIDENTIAL
                               Education




                                                         KBH15940-Attach-1
                               Attachment ZZI                        EX 13
                                                                      7823
                     New OTA Education Path - Program Document

                     Program Document will detail information of
                     the Product Implementation of the New OTA
                     Education Path:

                     • Available on NetCon
                                                                                                       #:8259




                       (DREW PATH)




    Attachment ZZI
                     • Emailed to Owners,
                       GMs, and Eds




KBH15940-Attach-2

             7824
            EX 13
                                                                   Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 434 of 463 Page ID
                     New OTA Education Path

                     Core Strategy Program

                     •   New Pro Trader Course
                     •   New Practice Labs
                     •   New Core Strategy XLT
                                                                                                                                         #:8260




                     •   Green on the Screen




    Attachment ZZI
                     •   Trade Tracker




KBH15940-Attach-3

             7825
            EX 13
                                                 Copyright 2016 OTA Franchise Corp. - CONFIDENTIAL
                                                                                                     Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 435 of 463 Page ID
                     Core Strategy XLT – Grandfather Focus Group

                     We would like to invite any Owner interested in
                     being a part of a focus group to discuss
                     considerations related to the implementation
                     plan for Grandfathering the Core Strategy XLT
                                                                                                                  #:8261




                       A special focus group session will be held next




    Attachment ZZI
                        week online – please indicate your interest in
                     participating in the text box or email to Steve Albin.




KBH15940-Attach-4

             7826
            EX 13
                                                                              Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 436 of 463 Page ID
                     Updates to Sales Process
                      New MTO Workbook with
                       Core Strategy Curriculum
                       & Solution Updates
                      New Education Plans for
                       EC Day 1 Coaching
                                                                                                                                          #:8262




                       Sessions




    Attachment ZZI
                      New Offer Flyers with CS
                       & 29K Wealth Solution
                      New Sections in MTO




KBH15940-Attach-5

             7827
            EX 13
                                                  Copyright 2016 OTA Franchise Corp. - CONFIDENTIAL
                                                                                                      Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 437 of 463 Page ID
                      MTO Updates
                     • Use MTO Outline Document as Resource for Sales Team
                     • Added Wealth Section & PAI Strategy to Day 1—
                        • Formerly only Wealth Section on Day 2
                        • Added Wealth Challenges & Solution (401K & Pension)
                     • Added All-Asset /
                                                                                                                                             #:8263




                       Market Correlation




    Attachment ZZI
                       Section on Day 2 to
                       increase 3 Program
                       Sales
                     • Added Powerful
                       Stock Section




KBH15940-Attach-6

             7828
            EX 13
                                                     Copyright 2016 OTA Franchise Corp. - CONFIDENTIAL
                                                                                                         Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 438 of 463 Page ID
                      MTO Updates
                     • Simple & Clear Structure for Each Asset Class Section:
                           Futures Explanation
                           Futures Benefits
                           Futures Education Process—Program Explained
                           Futures Trade Examples via Testimonials, XLT, Pro Picks, & MMC
                           Futures Solution Planning
                                                                                                                                                     #:8264




    Attachment ZZI
KBH15940-Attach-7

             7829
            EX 13
                                                             Copyright 2016 OTA Franchise Corp. - CONFIDENTIAL
                                                                                                                 Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 439 of 463 Page ID
                      MTO Updates
                     • Simplified Offer Section
                        • Core Strategy Program & Student Success Measurement
                          Explained (Achieving Green on the Screen)
                        • $29K (3) Program Wealth Solution
                     • Added Next Steps Section with Student Support Network
                        • Builds Student Confidence
                                                                                                                                                 #:8265




                        • Onboarding & Support




    Attachment ZZI
                     For complete review of MTO and
                     sales process updates, view these
                             Forum Recordings:
                                January 10th
                                January 25th




KBH15940-Attach-8

             7830
            EX 13
                                                         Copyright 2016 OTA Franchise Corp. - CONFIDENTIAL
                                                                                                             Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 440 of 463 Page ID
        Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 441 of 463 Page ID
                                            #:8266
From:            Sam Seiden <sseiden@otahq.com>
Sent:            Thursday, March 2, 2017 1:05 PM
To:              Keeley Hubbard <keeley.hubbard@otahq.com>
Subject:         FW: Sam Updates




From: Eyal Shahar
Sent: Thursday, March 2, 2017 4:38 AM
To: Sam Seiden <sseiden@otahq.com>
Cc: Aaron Neilsen <aneilsen@otahq.com>; Gene Longobardi <gene@otahq.com>; Jeremy Nosek <jnosek@otahq.com>; Eyal
Marmareli <eyalm@otahq.com>
Subject: RE: Sam Updates

Great update thank you!! Good focus.

My mom is stable for now with pain medication and I feel I am helping a lot in stabilizing her.

Let me know what is the final number for UK it is very concerning to me that we can have such a low number.
I was really excited seeing we are at the $4.8 M for COU as I hoping and the set back of eth report was disappointing. We have to
keep focused as you do on sales and marketing efficiency.

I am glad we are helping Ed Ponzi he needs it so let’s use him at home best we can.

I will read this more in the next couple of days and email if I have more comments.

Hugs from Israel.


Eyal Shahar
President
Online Trading Academy



17780 Fitch, Suite 200 Irvine, CA. 92614
www.tradingacademy.com
888.346.8710 I Toll Free
949.608.6010 I Direct Line

With passion and possibility - obstacles simply give way




From: Sam Seiden
Sent: Wednesday, March 1, 2017 9:13 AM
To: Eyal Shahar <eyal@otahq.com>
Cc: Aaron Neilsen <aneilsen@otahq.com>; Gene Longobardi <gene@otahq.com>; Jeremy Nosek <jnosek@otahq.com>; Eyal
Marmareli <eyalm@otahq.com>
Subject: Sam Updates
Importance: High

Eyal,

Here is an update of the initiatives I am working on that you asked for. There are more but these are the key ones. The attachment
                                                                                                             KBH16436-1
                                                       Attachment ZZI                                                EX 13
                                                                                                                      7831
           Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 442 of 463 Page ID
                                               #:8267
and info below are the same thing, read it how you want to. I was able to reply so quick because I am deeply involved in all of this
so if you have any questions, just ask. Also, the NY Expo ended yesterday, went great. I will send results shortly. What worked was
going in with a solid strategy for PTW registrations and a team that executed well. I am waiting for confirmation of the number.
Then we will measure show rate and ultimate conversion and $$ from MTO for the Expo group. Went very well.

Update us on your mom when you can. And, how are you doing?

Updates:

COU’s
Driver – Sam/Keeley

•      Marketing
       o      Using tablets in Vancouver & Boston front-end marketing
       o      Using tablets in confirm calls for NYC/LI
       o      No tablets in all other centers
       o      Keeley and I working with Jeremy on Q2 Budgets
       o      Monthly meetings with each ED to evaluate channels & performance + Remote MTP Plans (adding remote MTP test
in Vancouver)

•        Self-Sufficient Centers
         o       MTO & MTP ANBs- EDs handling at center-level with extra EC staff (i.e. Brenda/Kip in Irvine) / will also incorporate
selling strategy for lower-priced product
         o       Working with Jeremy/Gene on some centers transitioning confirmation calls to the center- Keeley to present to EDs
at Summit (ED’s want this)

•       Sam/Keeley working with Aaron on P/L
        o        Set benchmarks & targets for Cancelations/Bad Debt
        o        High breakeven for many centers with no solid answer as to why, we are discovering why & strategy to improve
profitability. We spent an hour with Aaron yesterday on this, great discussion. We are getting            closer to answer but still
don’t have them. Keeley and I will now have monthly meetings with Aaron on P&L.
        o        Keeley to show EDs @ Summit & set up monthly meeting to review with Aaron, Sam and Keeley (this is important)
•                CE Re-engagement & Student Support
        o        Will spend a lot of time here at ED Summit to come up with strategy for more CE sales from the database

ED Summit Topics:
Driver – Sam/Keeley
        o       CE Re-engagement Initiative
        o       Student Support & Retention / Improving Cancelations & Bad Debt
        o       MTP & MTO ANB local initiative
        o       Taking MTP Reg Confirm Calls in Center
        o       Review P/L Structure
        o       Best Practices for Remote MTPs
        o       ED’s #1 request: Create foundation of how we do business for COU’s. More assessment and evaluation before tests
and new initiatives — list of things we can’t violate / mantras / i.e. if we are going to run a        tablet test, have they
been run through those points—foundation of how we do business). Create more stability at COU’s. Less knee jerk reactions, more
ED ownership of COU’s and strategic decisions.
        o       ED's #2 request: Share best practices

COU Feb Update:


                                                                                                           KBH16436-2
                                                       Attachment ZZI                                           EX 13
                                                                                                                 7832
    Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 443 of 463 Page ID
                                        #:8268




COU Notes:
•        Strong month for LA & Irvine –anticipate this continuing / tough MTO at the end of the month in Irvine that would have put
them over $1M but was filled with resource-challenged students / should be through all of          the tablet prospects in March
•        Boston had a tough month but should hit their quarterly target as they have CE events in March / working on CE process
with Dave & re-engagement efforts that will help hedge high-stakes MTOs
•        NYC & LI collectively hit their target / seeing better quality prospects coming through NYC—evidence of this in the larger
deal size & total MTO revenue (increased TV spend)
•        San Diego had a tough month due to very low net preview close rate in January (18%) because of tablet quality issues /
their MTOs had high close rates and high $ per head—they do well when they have full classes
•        London—Dan anticipated hitting $200K this month so this final number seems pretty far off; lower-resourced students in
MTOs, will also spend time with Jeremy to localize marketing
•        Toronto missed target by about 100 attends / disqualified a lot of January MTP buyers from tablets and smaller MTOs
similar to San Diego
•        Vancouver came close to target—they still have some pending deals that could push this higher if they close in the next
day; Michael working hard to make up deficit in March to hit Q1 target
•        Austin—high revenue target based on SPA of 3800 and 100 attends; attends came in very high because of tablets and initial
revenue around $250K—additional pending deals should push this closer to $350K
•        WW’s biggest win was Honolulu (additional pending still closing) and toughest event was Pittsburgh—re-evaluating mid-
west markets and increasing cadence in high-performing markets; SLC underperformed by                $200K—strange group of
students with majority of the room around 70 years old / ideal cadence for WW in the future will be 2 of our best markets in Core
and 2 RE events per month;
         o       **Keeley needs ability to see WW markets broken out in Sisense instead of all totaled together—difficult to
evaluate WW


MTO Instructors
Driver – Keeley/Shamus
        o       Adding Daren Kimoto to Keeley’s team alongside Shamus to help recruit, train, and manage MTO instructors to
higher performance. He is also working on the MTO Deck and building a full day of the new              Stock course. I worked
with you on the frame work for a comp plan, I want to talk to you about it one more time please.
        o       We have 5 new MTO instructors in training (John Larson, David Thompson, Karen Trisko, Dawn Doherty, Rick
Meadows, Steve Hanaho).

OANDA
    • I talked to Steve and Aaron about Ed Ponsi helping with OANDA and Steve is working on it. We will also get him some
    online FX classes.
    • I met our main OANDA contact at the NY Expo. He came specifically to meet me at my lecture, they aren’t doing anything
    at the Expo. We sat down and spent some time talking about things we can do together, Expos and much more both online
    and off.


Lower Price Point Product
Driver – Sam/Chuck
•       Been working with Chuck and Ryan on this and I think we have it nailed. I will send the plan this week of what the product
                                                                                                              KBH16436-3
                                                   Attachment ZZI                                                     EX 13
                                                                                                                        7833
      Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 444 of 463 Page ID
                                          #:8269
is, how we sell it, price point, how we upsell from it, how we fulfil it at a low cost, and when       we can test it.

Real Estate
Driver - Keeley
         o       SLC Previews: 3/14 – 3/18 (Lance)
         o       3-Day: 3/30 (Zani) (Keeley will be on-site)
         o       Projects in the Queue:
             ○ 3-Day Slides- Keeley spending 2 days with Zani to prepare for SLC (today and tomorrow)
             ○ Deal Board Redesign
             ○ 3-Day Workbook Re-write
             ○ New offer (23K, 26K, 35K) with a lot of value built-in to the Total Solution to raise average deal size to Core Business
             standard
             ○ Added On-Site Foundations Class 3 weeks after SLC event to improve retention
             ○ Added 2 additional sales trainings for WW Team prior to event

          o   Rollout Plan: Evaluate WW markets to increase to 5 - 6 RE events per quarter, evaluate COU markets—start with
              smaller markets that are ideal fit for RE business & do not need additional staff or space / plan for larger rollout into
              bigger centers with a staffing plan.
          o       RE Business Plan: Sam, Keeley, and RE team are working on this now. We will report when you (Eyal) get back if not
sooner.


Student Success
Driver - Steve
•        April 1 Product Launch – Completely on track
         o        Pro Trader Class – April 1
         o        Core Strategy XLT – Complete and Delivering
         o        Pre-essentials – Complete and Delivering
         o        Practice Labs – Complete and Delivering (hasn’t been volume tested yet but all is going well so far)
         o        Post class survey to better monitor results – April 1
         o        Fulfilment Rollout: We have held forums each week for the network with training and updates.
         o        Core Strategy Instructor Training – Completely on track, we went over details with you in C team meetings, great
work by Steve and Larry, never had training this detailed.

Live Events
Driver - Chuck
         o     We are building the business plan and can go over that when you get back
         o     I moved the Signature Series over to Live Events which will really help as there is now a sales team tied to this.
               Sales is key as we need to call to fill rooms and be at the events to upsell. This was missing with Ops driving the
               initiative.
         o     You get the reports each week so no need to update on that.

OTA Webinars
Driver – Ara/Sam
        o      We had two meetings to share with the team, Gene and Jeremy were on the calls. These are for grads and
prospect (separate). Look for these to begin in March. I can go over detail anytime.

Sam

-----Original Message-----
From: Eyal Shahar
Sent: Wednesday, March 1, 2017 3:19 AM
To: Sam Seiden <sseiden@otahq.com>
Subject:

Hi Sam

Please send me a short email with updates from the last couple of weeks on all initiatives
                                                                                                                 KBH16436-4
                                                        Attachment ZZI                                                EX 13
                                                                                                                       7834
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 445 of 463 Page ID
                                    #:8270




 Also did you involve Ed Ponsi in Oanda transition I would love to help him earn income while he is at home

 Thanks and hugs from israel

 Eyal Shahar
 President
 Online Trading Academy
 Www.tradingacademy.com
 Sent from my iPhone


                                    Sam Seiden | Chief Education Officer
                                    Virtual Conference

                                    Online Trading Academy
                                    17780 Fitch, Suite 200 Irvine, CA 92614
                                    Office: 847-652-6171
                                    Toll Free: 888-841-8418




                                                                                             KBH16436-5




                                           Attachment ZZI                                           EX 13
                                                                                                     7835
     Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 446 of 463 Page ID
                                         #:8271
 From:           Eyal Shahar <eyal@otahq.com>
 Sent:           Friday, March 10, 2017 7:20 PM
 To:             Keeley Hubbard <keeley.hubbard@otahq.com>
 Cc:             Sam Seiden <sseiden@otahq.com>; Eyal Marmareli <eyalm@otahq.com>; Aaron Neilsen
                 <aneilsen@otahq.com>; Gene Longobardi <gene@otahq.com>
 Subject:        Re: Irvine MTO-Need Solution for Resource-Challenged Students
 Attach:         image001.jpg


Ok but
1. Try best you can to get $3600 down and make the $3000 exception not the rule
2. The core strategy xlt transition timing. I am Not sure 4 months is the right time what if the want more. I suggest we say
the following: at any time you can switch once to forex we think it should be 4 months but you can decide your time. You
must complete the forex class to switch
Once the switch was done you can not go back.

Let's see how it goes

I have no idea how the system will support that we may need to deal with this class manually

I am CC'ing Aaron Eyal and Gene so they can think of back office.

I know the franchisees asked the same think you asked me several times so after this class we need to think how we address
this and how we price xlt to centers.

Eyal Shahar
President
Online Trading Academy
Www.tradingacademy.com
Sent from my iPhone

On Mar 10, 2017, at 6:42 PM, Keeley Hubbard <keeley.hubbard@otahq.com> wrote:


       0>(2#(3
       
       7;04,/(8(/:., $!89(7904.95+(>(4+9/,*2(8808;,7>
       7,85:7*,*/(22,4.,+
       
       $/,7,(7,89:+,498(4+)(8,+54&"*54;,78(90548()5:9
        5-9/,3*(4(--57+(3(=03:35-(852:9054@):9
       201,2>2,88+:,95+,658098(4+3549/2>6(>3,498
       
       &,*:77,492>+54B9/(;,(;0()2,852:9054-579/,8,89:+,498 
       &,/(+-,,+)(*1-7539/,8(4+,;,4/(+,540549/,
       6/54,)70,-2>+:704.8:33099/(97,85:7*, */(22,4.,+
       67586,*98(7,459<(4904.95+5( -5757,#97(9,.> $/,
       088:,089/(99/,>*(4542>97(+, '6,7<,,1(4+3589<571
                                                                                                  KBH16624-001
                                                   Attachment ZZI                                              EX 13
                                                                                                                7836
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 447 of 463 Page ID
                                    #:8272
-:22 903,85895*13(71,9/5:78(7,4590+,(2,09/,7@9/,>+54B9
<(49953(1,6(>3,498-57>,(78(4+89022459),()2,95
67(*90*,049/,57,=3(71,9 

&,4,,+(852:9054</,7,9/,>(7,()2,956:7*/(8,57,=(4+
-,,2201,9/,>/(;,,+:*(905404*2:+,+049/,076(*1(.,9/(9
(225<89/,395,(74</02,9/,>2,(74@9/08089/,80??2,9/(9.,98
6,562,9535;,-57<(7+ $/,9,(3145<89/(99/,>890224,,+95
86,4+(.7,(9+,(25-903,049/,#'$(4+67(*90*,2()895
):02+(-5:4+(9054

,7,08</(99/,7;04,9,(308(8104.-57+:704.9/08 $!


5<4"(>3,49  9/,>*(4B9(--57+3:*/357,9/(4
9/086(>3,498(7,
57,#97(9,.>"75.7(3
57,=5:78,
)0209>95*54;,799/,0757,#97(9,.>'$9557,='$"75
"0*18(93549/8(4+ 57(-9,79/,>(*/0,;,A.7,,4549/,
8*7,,4B

"7,;05:82><,8(0+9/(99/,>*5:2+(++549/,57,='$(9
3549/8(4+,=9,4+9/,07%*5497(*9@9/,9,(3B8-,,+)(*108
9/(99/0808890224598,2204.89:+,498(4+(225<04.9/,395-,,2201,
9/,>/(;,,+:*(905495/,269/,3,(74</02,9/,>2,(74),*(:8,
9/,>(7,308804.9/,57,='$(4+*(4542>97(+,(*5:62,5-
903,86,7<,,1(-9,7/5:7804$8

$/,)0..,7088:,089/(99/08*2(8808857,85:7*,
*/(22,4.,+@/5604.9/(9<,(7,(235899/75:./(225-9/,9()2,9
6,562,047;04,</0*/<022-0=9/08*/(22,4.,254. 9,73

$/(418
,,2,>

    <image001.jpg>      Keeley Hubbard | Vice President of Admissions
                                                                   KBH16624-002
                                Attachment ZZI                             EX 13
                                                                            7837
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 448 of 463 Page ID
                                    #:8273




    
                          Online Trading Academy
                          17780 Fitch, Suite 200 Irvine, CA 92614
                          Cell: 949-648-2040Toll Free: 888-841-8418 | Email | Website






                                                                     KBH16624-003




                                Attachment ZZI                                  EX 13
                                                                                 7838
           Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 449 of 463 Page ID
                                               #:8274




From:           Sam Seiden <sseiden@otahq.com>
Sent:           Friday, October 27, 2017 6:25 PM
To:
Subject:        This Weeks OTA Highlights
Attach:         OTA Highlights.pptx


Team,

Attached are some OTA and Student success highlights from this week including today. These serve as strong social proof of both
OTA education delivering results and students achieving success and goals. There are many more MC grid highlights from this week
but I wanted to keep the slide count to 10 or fewer.

As always, we will update MTP and MTO slides with the recent highlights.

Have a great weekend.

                                   Sam Seiden | Chief Education Officer
                                   Virtual Conference

                                   Online Trading Academy
                                   17780 Fitch, Suite 200 Irvine, CA 92614
                                   Office: 847-652-6171
                                   Toll Free: 888-841-8418




                                                                                                      KBH19195-1




                                                          Attachment ZZI                                     EX 13
                                                                                                              7839
                        XLT Income Trade – 10/25/2017
                                                           Supply:
                                                           The Pattern

                                                           Odds Enhancers:
                                                           1) Strong Price Drop
                                                           2) Time
                                                           3) Fresh
                                                           4) Profit Zone
                                                                                                                      #:8275




      Attachment ZZI
                                                           Profit: $1,000.00

                        Sam Seiden XLT Live Income Trade    OTA Rule Based
                                 With Students                 Trading




KBH19195 Attachment-1

                 7840
                EX 13
                                                                                  Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 450 of 463 Page ID
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 451 of 463 Page ID
                                    #:8276




    Supply & Demand Grid – 10/25/2017
                                        The Result
                                        XLE
                                        The Setup




                                                                      KBH19195 Attachment-2
                                                     Attachment ZZI                   EX 13
                                                                                       7841
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 452 of 463 Page ID
                                    #:8277




  MC Clubhouse Trading




                                                     Sharing Trading
                                                   • MC Members
                         10/27/2017:




                                                                            • Profitable
                                         Members
                                       • 300+ MC




                                                                              Trading
                                                     Ideas




                                                                       KBH19195 Attachment-3
                                             Attachment ZZI                            EX 13
                                                                                        7842
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 453 of 463 Page ID
                                    #:8278




                                                                                             Banks/OTA Students Buy
                                                                            Novice Sellers
                             The Result
  XLT Live Trading - Forex




                                                                             Banks Buying
                                                                                             OTA Demand
                             Live Pre-Market Setups




                                                                       KBH19195 Attachment-4
                                                      Attachment ZZI                   EX 13
                                                                                        7843
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 454 of 463 Page ID
                                    #:8279




  XLT Live Trading – 10/19/17




                                                                  Live Life on Your Terms




                                                     KBH19195 Attachment-5
                                Attachment ZZI                       EX 13
                                                                      7844
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 455 of 463 Page ID
                                    #:8280




  MC Grid – 10/19/17




                                                     KBH19195 Attachment-6
                               Attachment ZZI                        EX 13
                                                                      7845
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 456 of 463 Page ID
                                    #:8281




  XLT Live Trading – 10/19/17




                                                     KBH19195 Attachment-7
                                Attachment ZZI                       EX 13
                                                                      7846
           Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 457 of 463 Page ID
                                               #:8282




From:             Sam Seiden <sseiden@otahq.com>
Sent:             Monday, October 30, 2017 10:02 PM
To:               Darren Kimoto <darren.kimoto@onlinetradingacademy.com>; Keeley Hubbard
                  <keeley.hubbard@otahq.com>; Shamus O. Connor <soconnor@otahq.com>
Subject:          RE: MTO Training


I will get that done for you.

Sam

From: Darren Kimoto [mailto:darren.kimoto@onlinetradingacademy.com]
Sent: Monday, October 30, 2017 4:59 PM
To: Sam Seiden <sseiden@otahq.com>; Keeley Hubbard <keeley.hubbard@otahq.com>; Shamus O. Connor
<soconnor@otahq.com>
Subject: MTO Training

As I am putting everything together to start training the first group of MTO instructors, I am in need of some guidance……

Can any of you point me in the right direction on who to contact in order to get a GoPro type of device out to each of the
instructors that I will be working with so that I can have them record their segments that we will be working on each week? I know
that some of the centers will have the ability to record the instructor, however, I cannot be assured that they will be in one of these
centers each week and a Gopro would be better.

Thanks you for you help,

Darren




                                                                                                            KBH19216-1




                                                       Attachment ZZI                                              EX 13
                                                                                                                    7847
        Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 458 of 463 Page ID
                                            #:8283
From:          Sam Seiden <sseiden@otahq.com>
Sent:          Friday, November 3, 2017 2:59 PM
To:            Keeley Hubbard <keeley.hubbard@otahq.com>; Mark Patrick <mpatrick@otahq.com>; Gene
               Longobardi <gene@otahq.com>; Steve Albin <salbin@otahq.com>
Subject:       MTO master document
Attach:        Copy of MTO Master Document (002).xlsx


Team,

Attached is the MTO Master document with changes.

                                Sam Seiden | Chief Education Officer
                                Virtual Conference

                                Online Trading Academy
                                17780 Fitch, Suite 200 Irvine, CA 92614
                                Office: 847-652-6171
                                Toll Free: 888-841-8418




                                                                               KBH19265-001
                                                       Attachment ZZI                         EX 13
                                                                                               7848
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 459 of 463 Page ID
                                    #:8284
    MTO Master Document                                                                                                                                                                                                       x


    This Document is Confidential and cannot be distributed in any way without proper permission



    Day1PrimaryObjective: Youwantthestudentsuperexcitedbytheendofthedayandonahigh.Theymustfeellike"thismakessense"andthattheyareintherightplace.Youwantthem
    tostartwantingthisandseeingthisasadoableendeavour.KeyLoopsthatmustbelaidoutonday1aretheCopyPrinciple(Anyonecandoit),Traditionalmethodsdon'twork,Makingmoney
    islikemakingcookies.....allyouneedisagoodrecipe(rulesincreaseyouroddsofsuccess),Time(youdon'tneedtoquityourjob).Avoidsituationsthatcouldleadtotakinganythingawayfrom
    thestudentonDay1(i.e"youwillnotreallyknowhowtodothisuntilyoutakeourcorestrategyclass....etc").Thiswillkillyourday1andtriggerthe"baitandswitch"responsefromyou
    students.Bottomlineisthatyouwantthestudentstohaveaveryhighvaluepositiveandexcitingexperience.



    Time           Section      KeyTopics                        KeySectionObjectives                                                KeyLoops                                                  Pitfalls

                                                           QuicklyBuildRapport
                                                           SetexpectationsandResponseBlock(Manualissues,                Thinkinglikeandfollowinginstitutionsincreasesyour
                             ǦWhyyouarehere
                                                           overwhelmed,whatwillIlearn,oneononesessions)                oddsofmakingmoney,Mostpeoplestruggleontheir
                             ǦTraditionalwayofthinking                                                                                                                               Confusethestudents
                   Welcome                                 Softintroductionofyourself                                       own,Oddsofmakingmoneyarefoundinfollowinga
    9:00Ǧ10:00              ǦWhohastherules                                                                                                                                          whenexplainingtheS/D
                   S&DLogic                               StartintorducingKeyhighlevelLoops                              provensystem,Successfulinvestorshaveamentor,If
                             ǦComplianceSlides                                                                                                                                          logic.
                                                           ConveythelogicbehindS/Dinsuchawaythatitcannotbe        youdon'thaverulesyouwillinadvertantlydistroyyour
                             ǦS/DFoundationalLogic
                                                           refuttedastoitsabilitytoputoddsinyourfavorandmakeyou oddsofsuccess
                                                           money

    MiscNotes:Youmustusesomethinginyourintrotostartgettingthestudent'sinteractionup.

    10:00Ǧ10:15 Break
                                                                                                                                        WimbledonAnalogy(books,youtubewillnothelp),
                                ǦS.E.TTrade                                                                                            RamoraAnalogy.CopyInstitutions.TakesMinimal
                                                             ContinuewithEstablishingthelogiceofS/Dtrading
                                ǦChartBasic(CandleSticks)                                                                            Time:Introducetheconceptofsetandforgettrading.
                                                             ClearlyintroduceShortingintheS.E.T.section                                                                                      Youdon'texplain
    10:15Ǧ11:15    SET          ǦHistoryofS/Dorigins                                                                                 Howwebecameanacademybyaccident(mentoring,
                                                             EstablishtheOriginsofS/D                                                                                                          shortingclearly
                                ǦIllustrativeExamples                                                                                  copying)
                                                             StudentsarebelievingthatS/Dwillworkforthem


    MiscNotes:AccentthissectionwithyourpassionforS/D.Iftheysenseyouarepassionateaboutthisprinciple,theywillbelievethatitworks.

    11:15Ǧ11:30    Break


                                                                                                                                                                                                   StudentsassumS/Dis
                                                                  Zoneswillmakeyoumoney.Allowyoutoseeturnsbeforethey PrincipleofCopyingtobesuccessful.
                                StepstoIdentifyZones                                                                                                                                            onlyforshorttermday
                                                                  happen.Placingyourtradesinadvancesothatyoudonothave Bookswillnothelp.Googlingwillnothelp,youtubewill
                                DrawingProximalDistals                                                                                                                                           trading.Donottalk
    11:30Ǧ12:30    Zones                                          tositandwatchthechartsallday.Youwillalsobeempoweredto nothelp.Onyourownyouwilllikelyloosealotof
                                Majorturningpointsinthe                                                                                                                                       aboutorintroduceZone
                                                                  knowwhentheoverallmarketwillturn.Illustratethatitdoesn't money.
                                marketslides                                                                                                                                                      qualifiersinanywayon
                                                                  matterthetimeframeorassetclassyouwanttotrade.
                                                                                                                                                                                                   day1.


    MiscNotes:



                                                                  Establishthattheycannottrusthavingsomeoneelsetodoitfor    Firethem,Hireyou,knowonecaresmoreaboutyour     Failingtouselanguage
                   Working     Show401KShortfall
    12:30Ǧ1:30                                                    them.Theperformanceistoolowandthecostsaretoohigh.Use   moneythanwho?Yourlongtermwealthisdyingadeath toloopinpeoplethatdo
                   Lunch        Playvideotwice
                                                                  colorcommentaryonthevideoasitplays.                            ofathousandcuts.                                      nothavea401K.



                                                                  Helpstudentsclearlyidentifywhattypeofsolutiontheyrequire,
                                ǦIncomevsWealth                                                                                       Tradingcanreplaceorsupplementmyjob                   Spendingtoomuch
                                                                  cash,wealthorboth.Clearlyassociatespecificassetclassesto
                                ǦObjective,Capital                                                                                     Tradingcanprovideforretirementandwealth             timeexplainingthe
                   Solution                                       thevarioussolutions.Greatopportunitytostarttoshowthe
    1:30Ǧ2:15                   Allocation,TimeAllocation,                                                                           objectives                                                 tradeplansand
                   Planning                                       valueofoptionsasaversitileassetclassthatcanwork
                                AssetSellection                                                                                        Time:Doesnotrequirehugeamountsoftime               triggeringthewrong
                                                                  everywhere....IncomeandWealth.Pinnacleonthetestimonials
                                ǦStudentTestimonials                                                                                   Money:Doesnotrequirelargeassetstostart             questions.
                                                                  forthewowfactor.

    MiscNotes:

    2:15Ǧ2:30      Break


                   Wealth:                              StartbuildingadefacitthattheymayberelyingtoomuchonSS
                                ǦWealthPitfalls                                                                                                                                        Forgettoresponse
                   401K                                 andpensionsbeingthereforthem.Youwantthemtofeelthe     Theycannotrelyonmoneymanagers.Selfdirecting
                                Ǧ3LeggedStool                                                                                                                                         blockfatandhappies
    2:30Ǧ3:15      Dynamic                              needforatleastaplanB.Youcanpickmarkettopsandbottoms has3keybennefits(nofees,flexibleinvestmentchoices,
                                ǦDynamic401kManagement                                                                                                                                beforetheyruntheir
                   Managem                               withS/D.Showthemhowtodotheretirementcalculator.Seed potentialofpositivereturnsinadownmarket).
                                ǦRetirementCalculator                                                                                                                                  retirementcalculator.
                   ent                                   day2PAIandbonds.


    MiscNotes:

    3:15Ǧ3:30      Break


                                                                  Getexcitedabouttheprofitpotentialoffutures.Theleverage,
                                ǦBenefitsofFutures             thecapitaleffeciencyandthecomparitivesafetyvs.trading
                                                                                                                                        Reiteratepreviousloopssetasopportunity          Overexplainingthe
                                ǦETFvsFuturesComparison       stocksshortterm(aslongasstopsareused).Thisisapowerful
    3:30Ǧ4:15      Futures                                                                                                              presents….Time,money,copy,jobreplacement,planB assetclass.Don'tget
                                ǦDiscriptionofFutures           sectionthatcanshowthemthe"money".Overcometimeand
                                                                                                                                        thatcouldbecomeplanA.                             intotheweeds.
                                Ǧ2Pointsperday                 moneyobjections(takesonly$5Ktostartand24hourmarkets,
                                                                  tradeanytime).


    MiscNotes:

    4:15Ǧ4:30      Break


                                ǦHardrightedgefutures
                                                                  Youmustpromotethenextdaywell.SeedshowingthemtheXLT                                                                   Poorexecutiononthe
                   Day1       example
    4:30Ǧ5:00                                                     sessionandpropicksinthemorning.Remindthemabouttheir                                                                  hardrightedge
                   Wrapup      ǦPromoteDay2content
                                                                  homeworkassignments.                                                                                                            example.
                                ǦHomeworkreminder


    MiscNotes:

    5:00           EndofDay:Answerstudentquestionsandparticipatein.yourEODwrapupteammeeting



                                                                                                                                                                                  KBH19265-002
                                                                                             Attachment ZZI                                                                                                             EX 13
                                                                                                                                                                                                                         7849
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 460 of 463 Page ID
                                    #:8285
  MTO Master Document                                                                                                                                                                                                                   x


  This Document is Confidential and cannot be distributed in any way without proper permission


  Day2PrimaryObjective:Continuetoreinforcecorestrategy.Layeronleverageassetgroups.Showtoolsandsimpleprocesscreatedbyacademytolearncoreandassetgroups.Build
  valueofeducationthroughtoolssuchaspropicks,xlt,proactivespreadsheetandmastermindcommunity.Createdeficitsforincomeandwealthalongwithpropersolution.Explain
  solutionsandprocessalongwithpowerfulclose.Incorporate“Why”throughoutpresentation.Day1wasfocusedongettingthemexcitedabouttrading/investing.Day2isaboutwhat
  stepstheyneedtotaketobecomeagoodtrader/investor,whattrainingcomponentstheywillneedtodoit.XLTs,ProPicks,MMGrid,etc.Starthintingtothefactthattheycannotdothis
  ontheirown.




  Time              Section             KeyTopics                     KeySectionObjectives                                                  KeyLoops                                                   Pitfalls


                                                            ShowthemtheproofthatS/Dworksthroughtradesthatstudents                                                             Don'tselltheXLTsor
                    XLTPropick  DemonstratearecentXLT                                                                     Canyoucopy?Learnwhileyouearn?Don’thavetobe
  9:00Ǧ9:30                                                 aredoingwithusintheXLT/ProPicks.Thisclosestheloopsset                                                          Propicks.Justshow
                    Demonstration andProPicks                                                                                 anexpertatfirsttobesuccessful.Anyonecandoit
                                                            ondayonofcopyingleadstosuccess.                                                                                       themmorepassively.


                                                                                                                                                                                                           Overexplainingthe
                                        ǦBennefits
                                                                       Leveragethissectiontoshowlowresourcedstudentsthatthey                                                                     assetclass.Leaving
                                        ǦExplaination
  9:30Ǧ10:00        StartForex                                        haveaneffectivesolution.Showallstudentsthatitisflexiblewith Takeopportunitytoreiterateyoukeyloops                studentsthinkingthey
                                        ǦCommonPitfalls
                                                                       timerequirements.                                                                                                                  cantradeforexwithout
                                        ǦLearningprocess
                                                                                                                                                                                                           markettimming.


  MiscNotes:YoumayneedtofinishForexinthe10:15Ǧ11:15segment.Besuretobreakontime.

  10:00Ǧ10:15       Break

  10:15Ǧ10:45       FinishForex


                                                                       Helpstudentsunderstandhowimportantitistohavearetirement
                                                                       account.Builddeficitofhowalotofpeoplearenotonpaceto
                                                                       reachretirementgoals.Helpthemcometoconclusionthat
                                                                       mutualfundsareapoorproduct.Showhowbrokerandmutual
                                        Cashsecureputs              fundfeescanhaveahugeimpactovertime.Understandwhy
                                        ͲCoveredCalls                diversificationissoimportant.Showhowwehavestrategiesthat                                                                 Confusingthemwith
                                        ͲLearningprocess–          makemoneyregardlessofmarketdirection.Provehowthe                                                                          options
  10:4511:15       StartPAI                                                                                                                  Firethemhireyou….Canyoucopy?
                                        classroom/xlt/model           strategyisdefensiveinadownmarketsandyouneedtohaveplan                                                                  Triggeringitmighttake
                                        portfolio                      againstcrashes.Explaininasimplewayhowweselloptionson                                                                   toomuchtimetolearn
                                        Ͳmodelportfolio              ETFs.Whywillyouneedpassiveincomeforlifeandhowselling
                                                                       optionscanhelpyouachievethat.Giveproofofstrategyworking
                                                                       withthemodelportfolio.Helpthemunderstandthatthiswillnot
                                                                       takealotoftimeandthatitwillcreateahighdegreeofsafetyand
                                                                       willgenerateareasonablereturn.


  MiscNotes:

  11:15Ǧ11:30       Break

  11:30Ǧ12:00       FinishPAI

                                                                                                                                               Thisiswhereyoucloseyourloopswhichmeans
                                                                       Understandthehistoryoftheacademyandthelearningprocess         connectingallthethingsthatyouhavetaughtthem
                                        ͲNoteveryturnisalevel   thatwehavecreatedoverthelast20years.Showthedifferent        (yourloops)thattheyneedtobesuccessfultothe        Symptionsofbeing
                                        ͲHistoryofacademy           solutionsforstudentslookingtogenerateincomeand/orbuild         variouscomponentsoftheeducation.Youdothisby       uncomfortable
  12:00Ǧ12:30       Solutions
                                        ͲLearningprocess             wealth.Becarefulnottospendtoomuchtime"selling"the            usingsimilarkeywordswhendiscribingthesolutions      Appologeticforprice
                                        ͲSolutions                    programs.Be"matteroffact".Donothesitateoract                thatyouusedwhensettingyourloops…i.e.copy,           Takingquestions
                                                                       uncomfortablearoundtheprice.                                         mentors,minimaltime,safety,youwillrecieverules,
                                                                                                                                               oddsinyourfavoretc.
  MiscNotes:

  12:30Ǧ1:30        WorkingLunch JohnOliverComedyRetirementVideoandthenfindingmoneyvideowithMerlin(ifneeded)

                                                                       Buildexcitementaroundoptionsasaversitaltradingvehiclethat
                                        BenefitsofOptions                                                                                    Optionsarethemostversitileassetclass.Itcanbeused
                                                                       canincreasetheirleverageandreducetheirriskbybeingusedto                                                                  Confusingthestudent
                                        Longcall                                                                                              withstocks,futuresandforexfordirectionalornon
  1:30Ǧ2:15         BasicOptions                                      replaceastocktotradeshorttermwithlowerriskandincrease                                                                    withoptions.Poorhard
                                        Longput                                                                                               directionalorbidirectionaltrading.Buildstrongvalue
                                                                       rateofreturnakaleverage.Doahardrightedgeexample(Apple,                                                                  rightedgeexecution
                                        LearningProcess                                                                                       inoptionsasapowerfulassetclass.
                                                                       FB,NVDA)showingthemthemoney.

  MiscNotes:

  2:15Ǧ2:30         Break

                                        WhyMastermind?
                                                                                                                                                                                                           Sellingtohard
                                        Coaching
                                                                       Helpthestudentsunderstandallthetoolsthatareavailableinthe                                                               Losingroomwhocan’t
                                        Community                                                                                           TimeTradingwithotherProfessionals
  2:30Ǧ3:15         MasterMind                                        mastermindcommunitythatwillhelpthemgettowheretheyare                                                                     affordit
                                        Resources                                                                                           Youareelevatedbywhoyouassociatewith
                                                                       goingquickerandahugecostsavingsovertime                                                                                     Pushingonlythegrid
                                        ProofwiththeGridfor
                                                                                                                                                                                                           Overpromising
                                        incomeandwealth

  MiscNotes:

  3:15Ǧ3:30         Break

                                                                                                                                                                                                           Toomuchgloomand
                                                                       Thisisapowerfuldeficitpiecethatcancreatehighlevelsof        Time:Urgency,Youwanttimetoprepareforthis.Got
                                        CyclesandFrequencies                                                                                                                                             doomwithout
                                                                       urgency.Establishthatthereislargeopportutiniestomake          toactnow.
                                        MagnitudeofCycles                                                                                                                                                ballancingoutthe
                    Bubbleof                                         moneyonthedownside."whoneedsacatchupopportunity".           UsingaBrokerduringthistimewillbedevistating.
  3:30Ǧ4:15                             BondBubble                                                                                                                                                        upside.Overlyscaring
                    Everything                                         Bearmktsarerare.Youdon'twanttomissit.Ifyouareonthe     Nowheretohide.Youhavetolearnhowtotradetobe
                                        RealEstateBubble                                                                                                                                                 theclass.Notproperly
                                                                       wrongsideofthemarket,itcouldbedissastrous.Ifyoumissthis   safe.Cashmaynotbesafe,buyandholdmaynotbe
                                        StockMktBubble                                                                                                                                                   explainingallthe
                                                                       opportunity,youwillnotseeanotheroneforpossibly10years.        safe.
                                                                                                                                                                                                           correlations.

  MiscNotes:

  4:15Ǧ4:30         Break

                                                                                                                                     Courageisnotstaticbutisinfluencedbyyourwhy.If
                                        IǦBeamExperiment                                                                            thewhyisbigenough,thehowwillnotmatter.Youcan Besincere.Notseeding
                                                                  Hvethemgohomewithadesiretoidentifytheirwhytohelpthem
                    IǦBeam             Homework                                                                                     accomplishamazingfeatsifyouaremotivatedenough. thevalueofDay3
  4:30Ǧ5:00                                                       findthe"courage"toacteventhoughtheymaybenervousor
                    Experiment          PromotethevalueofDay                                                                    Thedesireformoremoney,maynotbemotivating         earlierinyour
                                                                  afraid.Makesuretheyareexcitedaboutthecontentonday3
                                        3                                                                                            enough,buteveryone,haveakey"why"thatwillcause presentation
                                                                                                                                     themtocrosstheIǦbeam.

  5:00              EndofDay:Answerstudentquestionsandparticipatein.yourEODwrapupteammeeting




                                                                                                                                                                                                             KBH19265-003
                                                                                                      Attachment ZZI                                                                                                                        EX 13
                                                                                                                                                                                                                                             7850
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 461 of 463 Page ID
                                    #:8286

  MTO Master Document                                                                                                                                                                                                   x


 This Document is Confidential and cannot be distributed in any way without proper permission



 Day3PrimaryObjective:Wow,Wow,WowandmoreWows.Keepthepreasureonandkeepclosingyourloopsthathavebeensetondays1and2.Youcanbeflexiblewithyour
 segmentsonDay3placingyourstrongestsegmentwiththebiggestWowfactorsfirstandinthemorningsections.Thisisthedaythatyoucanbemoredirectwithyour,"you
 cannotdothisonyourown"loop.Keepcreatingvalueinoptions,Longterminvesting,safetyforyouwealthierstudents.Don'tletyoupassionandenergyslip.Thisdayisthe
 differencemakerallowingyoutocloseadditionalbusinessthatotherwisewouldnotclose.Prepareafew"chunks"thatyoucanplacethroughoutday3onthetopicofbeing
 decissive,andchoosingtomoveforwardeventhoughyoumightfeelfear.



 Time              Section            KeyTopics             KeySectionObjectives                                                KeyLoops                                                Pitfalls

                                      CramerVideo                                                                         KnowledgewithoutskillstillmeansyouhaveriskunǦ
                                                        Ifyoudonotknowwhattricksinstitutionsusetogetyouonthe                                                                  Beatinguptheclasstoo
                                      News,Technical,                                                                    managed.
 9:00Ǧ10:00       MarketTraps                         wrongsidofthetrade,youcangethurt.S/Disyourkeytoolto                                                                  hardandturningoffthe
                                      Recommendation                                                                      Readingbooksoronlinefreeeducationwillonlylead
                                                        protectagainstgeingcaughtonthewrongsideofthetrade.                                                                        class.
                                      Traps                                                                                youintothetraps.

 MiscNotes:

 10:00Ǧ10:15       Break


                   Options           Basicconstruction    Youcanmakemoneyinanymarketaslongasitmoves.Shows Optionsarepowerfulformultiplemarketdirections.
                   Strategy           andGuidelines         themthemoney.Takesaminimaltimecommitmentto            Optionscanincreaseyouroddsduetobeingprofitable Makingoptionstoo
 10:15Ǧ11:15
                   Straddle          ExampleTrade         implementthisstrategysinceitisdoneonlly4timesayear inmorethanonedirection.                             complex
                   Strangle           (livepreffered)       aroundearningsannouncments.


 MiscNotes:

 11:15Ǧ11:30       Break
                                      Owninga
                                      Companycreates       Powerfulforshowinghowalargeportionofyourportfoliocan
                                                                                                                                                                                              Forgettingtoshow
                                      wealth                 besafelyinvestedinstockswithoutalotoftimeoncethe          Youcanmakealotofmoney,withverylittleriskatthe
                                                                                                                                                                                              themtheprofit
                   LongTerm         ǦBestwaytoowna    investmentwasmade.Gobackandshowcasegreatstocksand          bottomofthenextbearmktwiththisapproachaslong
 11:30Ǧ12:30                                                                                                                                                                                  potentialbyshowing
                   Stock              co.                    whatpricetheycouldhavebeenacquiredatthebottomofthe        asyouarereadyandhavemademoneytradingonthe
                                                                                                                                                                                              whatgreatstockshave
                                      ǦROE                   lastbearmkttoshowtheprofitpotentialthatwillbehadatthe   waydown.
                                                                                                                                                                                              donesinceMar2009
                                      ǦIntrinsicValue       bottomofthenext.
                                      ǦCaseStudies
 MiscNotes:

 12:30Ǧ1:30        WorkingLunch ShowPreǦrecordedXLTtradingvideosfromNetConn,commentingandclosingloops.EdifyingtheXLTinstructors


                   Wealth            ǦInvestDifferently
                                                          Showthestudentswithwealththattheycancreategreatsafety
                   Strategywith     ǦConcept
 1:30Ǧ2:15                                                inaportfoliowithprofitpotential.Emphasizethattheamountof Safety,Lowmaintenance
                   bondsand         ǦConstruction
                                                          timeisnegligableandreinforcethevalueoflearningoptions.
                   hedging            ǦExample


 MiscNotes:

 2:15Ǧ2:30         Break


                                   ǦEntrietypes                                                                                                                                         Whensettingupyour
                                                             Thissectioncanbeusedtoillustratesubtlythattheydonothave Youdon'thavethetotalformulaonzoneswithoutthe
                                   ǦZoneQualifyers                                                                                                                                      dayandweek,feeding
                                                             everythingyet.ZoneQualifyersarekey.Youdon'tknowwhat probabilityenhancers.Stillmanyareasyoucanmake
 2:30Ǧ3:15         EntryandExits ǦExamples                                                                                                                                             yournuggethunters
                                                             entrytotakewithoutthemandyoudon'tknowwhatzonesto mistakesandthesearecostlyintime,moneyand
                                   ǦExits                                                                                                                                               tradeideasforthenext
                                                             tradewithoutthem.                                                  emotionally.
                                   ǦExamples                                                                                                                                             week.


 MiscNotes:      ThissectionalsohastheRiskManagementsectionaswellasSettingupourDayandWeeksection

 3:15Ǧ3:30         Break



                                      OtherOptions
                                                             Makesuretoshowthemconceptsorstrategiesthat
                                      Strategisor
                   Bonus                                    demonstrateeithersafety,minimaltimecommitment,
 3:30Ǧ4:15                            examplesthatyou
                   Strategy                                  leveragedprofitexamplesoralloftheabove.Doasmuchliveas
                                      maypersoanlly
                                                             possiblewithoutslidesformaximumeffectiveness.
                                      develop.



 MiscNotes:

 4:15Ǧ4:30         Break


                   Selectinga
                                      ǦSelectingaBroker Makethestudentsfeelliketheywillhavetheirhandsheldand
                   Broker
 4:30Ǧ5:00                            ǦStudentSupport thattheywillnotbealoneatanytimethroughthetraining
                   Getting
                                      ǦGettingStarted    process.Reducepossiblecancelationsandbuyersregret.
                   Started




 5:00              EndofDay:Answerstudentquestionsandparticipatein.yourEODwrapupteammeeting



                                                                                                                                                                        KBH19265-004
                                                                                           Attachment ZZI                                                                                                EX 13
                                                                                                                                                                                                          7851
Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 462 of 463 Page ID
                                    #:8287
 Objections:
 Icandoitonmyown
 Takestoomuchtime
 Ican'tgetit
 Mywifewillnotapprove
 Itcosttoomuchmoney
 Idon'tknowhowtouseacomputer
 I'mgointtotrywhatIlearnedfirst
 Icanmakemorefromrealestate
 I'mfinanciallysafebetweenmyrealestateandcash,anuities,I'mfine
 Youhavebadreviews
 WhatisthesuccessrateofstudentsintheAcademy
 Iheardnotallofyourstudentsmakemoney




 CreatedObjections:
 OTAonlyteachesdaytrading
 Thisistoohardtounderstand/Learn
 Thiswilltakewaytoomucheffortandortime




                                                                           KBH19265-005
                                           Attachment ZZI                        EX 13
                                                                                  7852
 Case 8:20-cv-00287-JVS-KES Document 12-12 Filed 02/12/20 Page 463 of 463 Page ID
                                     #:8288
KeyLoops:
Copy
Youneedrules
Successfulinvestorshavementors/coaches
Successfulinvestingisaprocessofputtingoddsinyourfavor
Anyonecandothis.Ifyouarecoachableandwillingtoleaveyouregoatthedooryoucanbetaughthowtoinvestsuccessfully
Itdoesnotrequireanemmenseamountoftimetotrade
Itisnearlyimpossibletolearnthisonyourown
Yourbeliefsleadtoyouractionsandtheyleadtoyourresults
Financialadvisorsdonotalwayshaveyourinterestsaheadofthiersandwillalmostalwaysunderperform
shorttermtradingisbetterthangettingaparttimejob




                                                                                                    KBH19265-006
                                                   Attachment ZZI                                                  EX 13
                                                                                                                    7853
